Exhibit 10.1

EXECUTION COPY

 

THIS AGREEMENT IS NOT, AND SHALL NOT BE DEEMED, A SOLICITATION FOR CONSENTS TO
ANY PLAN PURSUANT TO SECTIONS 1125 AND 1126 OF THE BANKRUPTCY CODE OR A
SOLICITATION TO TENDER OR EXCHANGE OF ANY OF THE SECOND LIEN BOND DEBT. EACH
CONSENTING SECOND LIEN CREDITOR’S VOTE ON THE PLANS SHALL NOT BE SOLICITED UNTIL
THE CONSENTING SECOND LIEN CREDITORS HAVE RECEIVED THE DISCLOSURE STATEMENTS AND
RELATED BALLOT(S), AS APPROVED BY THE BANKRUPTCY COURT

RESTRUCTURING SUPPORT, FORBEARANCE, AND SETTLEMENT AGREEMENT

This Restructuring Support, Forbearance, and Settlement Agreement dated as of
October 4, 2016, including all schedules, annexes, and exhibits attached hereto
(as amended, supplemented, or otherwise modified from time to time, this
“Agreement”), among: (i) Caesars Entertainment Operating Company, Inc. (“CEOC”),
on behalf of itself and each of the debtors in the Chapter 11 Cases
(collectively, the “Company”), (ii) Caesars Entertainment Corporation (“CEC,”
and together with the Company, the “Caesars Parties”)), (iii) Caesars
Acquisition Company solely for Sections 2(b)(vii), 5(g) and 30 (“CAC”),
(iv) each of the undersigned bond holders, each of which is the holder of, or
the investment advisor or the investment manager to a holder or holders of
Second Lien Bond Claims (as defined below) (and in such capacity having the
power to bind such holder with respect to any Second Lien Bond Claims identified
on its signature page hereto) (including any permitted assignees under this
Agreement, collectively, the “Consenting Second Lien Creditors,”), and (v) the
Second Lien Committee (as defined below) (and together with the Consenting
Second Lien Creditors, Caesars Parties, and CAC, each referred to as a “Party”
and collectively referred to as the “Parties”). All capitalized terms not
defined herein shall have the meanings ascribed to them in the CEOC Plan (as
defined below).

RECITALS:

WHEREAS, before the date hereof, the Parties and their representatives have
engaged in arm’s-length, good-faith negotiations regarding a potential
restructuring of the Company’s and CEC’s indebtedness and other obligations
pursuant to the terms and conditions of this Agreement, the CEOC Plan (attached
hereto as Exhibit A), the CEC Plan (if any) and the Definitive Documentation
(the terms and conditions of the CEOC Plan as it is to be modified pursuant to
the terms of this Agreement shall hereinafter be referred to as the
“Restructuring”);

WHEREAS, if effected, the Restructuring will resolve all claims between the
Consenting Second Lien Creditors in their respective capacities as holders of
Second Lien Bond Claims and the Second Lien Committee, on the one hand, and the
Caesars Parties and CAC on the other, including any litigation-related claims
initiated by or against the Company and CEC and any objections to allowance of
Second Lien Bond Claims by any of the Debtors;

WHEREAS, the Restructuring will be implemented through the Plans and the
Definitive Documentation (each, as defined below); and

WHEREAS, the Parties have agreed to take certain actions in support of the
Restructuring on the terms and conditions set forth in this Agreement.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, and for other valuable consideration, the receipt and sufficiency of
which each of the Parties hereby acknowledges, each Party, intending to be
legally bound hereby, agrees as follows:

1. Definitions; Rules of Construction.

(a) Definitions. The following terms shall have the following definitions:

“105 Injunction Order” means an order of the Bankruptcy Court or any other court
of competent jurisdiction temporarily enjoining all or some of the Caesars
Cases,.

“1L RSA Forbearance Fees” means cash fees equal to 3.25% of the First Lien Fee
Bonds held by the Consenting Second Lien Creditors.

“2008 Second Lien Indenture” means that certain Indenture, dated as of December
24, 2008, as amended by the First Supplemental Indenture, dated as of July 22,
2009, and the Second Supplemental Indenture, dated as of April 12, 2013, between
CEOC as issuer, CEC, as Parent Guarantor, and U.S. Bank National Association, as
former trustee, and all ancillary and related documents.

“2009 Second Lien Indenture” means that certain Indenture, dated as of April 15,
2009, as amended by the First Supplemental Indenture, dated as of May 18, 2009,
and the Second Supplemental Indenture, dated as of April 12, 2013 between CEOC,
as issuer, CEC, as Parent Guarantor, and U.S. Bank National Association, as
former trustee, and all ancillary and related documents.

“2010 Second Lien Indenture” means that certain Indenture, dated as of April 16,
2010, as amended by the Supplemental Indenture, dated as of May 20, 2010 and the
Second Supplemental Indenture, dated as of April 12, 2013, between CEOC, as
issuer, CEC, as Parent Guarantor, and U.S. Bank National Association, as former
trustee, and all ancillary and related documents..

“Affiliate” means, with respect to any Person, any other Person (whether now or
hereinafter in existence) which directly or indirectly controls, or is under
common control with, or is controlled by, such Person. As used in this
definition, “control” (including, with its correlative meanings, “controlled by”
and “under common control with”) shall mean, with respect to any Person, the
possession, directly or indirectly, of power to direct or cause the direction of
management or policies (whether through ownership of securities or partnership
or other ownership interests, by contract or otherwise or through
intermediaries) of such Person.

“Agreement” has the meaning set forth in the preamble hereof.

“Agreement Effective Date” has the meaning set forth in Section 16 hereof.

“Alternative Proposal” means any plan of reorganization or liquidation,
proposal, agreement, offer, transaction, settlement, dissolution, winding up,
liquidation, reorganization, merger, consolidation, business combination, joint
venture, partnership, sale of material assets or equity interests or
restructuring (other than the Restructuring) involving the assets and
liabilities of CEC and/or the Company and its controlled subsidiaries.

 

2



--------------------------------------------------------------------------------

“Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C. §§ 101 et
seq.

“Bankruptcy Court” means the United States Bankruptcy Court for the Northern
District of Illinois and whichever court of competent jurisdiction in which a
bankruptcy case commenced by a CEC Bankruptcy Event to which CEC has not
consented, if any, is filed. For the avoidance of doubt, any bankruptcy
commenced by CEC shall be filed in the United States Bankruptcy Court for the
Northern District of Illinois and CEC shall move to transfer venue of any
bankruptcy case commenced by a CEC Bankruptcy Event to which CEC has not
consented to the United States Bankruptcy Court for the Northern District of
Illinois.

“BOKF” means BOKF, N.A.

“Business Day” means any day other than Saturday, Sunday, and any day that is a
legal holiday or a day on which banking institutions in New York, New York are
authorized by law or other governmental action to close.

“Caesars Cases” means the cases captioned (a) Wilmington Savings Fund Society,
FSB, solely in its capacity as successor Indenture Trustee for the 10%
Second-Priority Senior Secured Notes due 2018, on behalf of itself and
derivatively on behalf of Caesars Entm’t Operating Co., Inc. v. Caesars Entm’t
Corp., et. al., Case No. 10004-VCG (Del. Ch.); (b) Trilogy Portfolio Co., LLC,
et. al. v. Caesars Entm’t Corp. and Caesars Entm’t Operating Co., Inc., No.
14-cv-7091 (S.D.N.Y.); (c) Frederick Barton Danner v. Caesars Entm’t Corp. and
Caesars Entm’t Operating Co., Inc., No. 14-cv-7973 (S.D.N.Y.); (d) BOKF, N.A.,
solely in its capacity as successor Indenture Trustee for the 12.75%
Second-Priority Senior Secured Notes due 2018 v. Caesars Entm’t Corp., Case No.
15-cv-01561 (S.D.N.Y.); (e) UMB Bank, N.A. solely in its capacity as Indenture
Trustee under those certain indentures, dated as of June 10, 2009, governing
Caesars Entm’t Operating Co., Inc.’s 11.25% Notes due 2017; dated as of February
14, 2012, governing Caesars Entm’t Operating Co., Inc.’s 8.5% Senior Secured
Notes due 2020; dated August 22, 2012, governing Caesars Entm’t Operating Co..
Inc.’s 9% Senior Secured Notes due 2020; dated February 15, 2013, governing
Caesars Entm’t Operating Co., Inc.’s 9% Senior Secured Notes due 2020 v. Caesars
Entm’t Corp., Case No. 15-cv-04634 (S.D.N.Y.); and (f) Wilmington Trust, N.A.,
solely in its capacity as successor Indenture Trustee for the 10.75% Notes due
2016 v. Caesars Entm’t Corp., Case No. 15-cv-08280 (S.D.N.Y.), and (g) all
claims in, and causes of action relating to, the Caesars Cases otherwise
described in clauses (a)–(f) above.

“Caesars Parties” has the meaning set forth in the preamble hereof.

“Caesars Parties RSAs” means, collectively, (i) the First Amended and Restated
Restructuring Support, Settlement and Contribution Agreement, dated as of July
9, 2016, including all schedules, annexes, and exhibits attached thereto (as
amended, supplemented, or otherwise modified from time to time), among CEOC, on
behalf of itself and each of the Debtors, and CEC, and (ii) the First Amended
and Restated Restructuring Support Agreement,

 

3



--------------------------------------------------------------------------------

dated as of July 9, 2016, including all schedules, annexes, and exhibits
attached thereto (as amended, supplemented, or otherwise modified from time to
time), among CEOC, on behalf of itself and each of the Debtors, CAC, on behalf
of itself and each of its direct and indirect subsidiaries, and solely as to
Section 26 thereof, CEC, in the case of each of (i) and (ii), as may be amended,
amended and restated, supplemented, or otherwise modified from time to time.

“CEC” has the meaning set forth in the preamble hereof.

“CEC Bankruptcy Event” means the filing against CEC of an involuntary bankruptcy
petition.

“CEC Chapter 11 Case” means, if applicable, a voluntary chapter 11 case filed by
CEC or a chapter 11 case commenced by a CEC Bankruptcy Event in which CEC has
consented to the entry of an order for relief.

“CEC Confirmation Order” means, if applicable, an order by the Bankruptcy Court
confirming a CEC Plan, which shall be in substance consistent with this
Agreement and shall otherwise be reasonably satisfactory to the Second Lien
Committee (as evidenced by its written approval, which approval may be conveyed
in writing by counsel including by electronic mail), the Company, and CEC.

“CEC Disclosure Statement” means, if applicable, CEC’s disclosure statement,
including any exhibits, appendices, related documents, ballots, and procedures
related to the solicitation of votes to accept or reject a CEC Plan, in each
case, as amended, supplemented, or otherwise modified from time to time in
accordance with the terms hereof, in respect of a CEC Plan and that is prepared
and distributed in accordance with, among other things, sections 1125, 1126(b),
and 1145 of the Bankruptcy Code, Rule 3018 of the Federal Rules of Bankruptcy
Procedure, and other applicable law, each of which shall be in substance
consistent with this Agreement and shall otherwise be reasonably acceptable to
the Second Lien Committee (as evidenced by its written approval, which approval
may be conveyed in writing by counsel including by electronic mail), the
Company, and CEC.

“CEC Petition Date” means, if applicable, the date on which CEC commences a CEC
Chapter 11 Case.

“CEC Plan” means, if applicable, a chapter 11 plan of reorganization for CEC
(including, without limitation, all supplements to the CEC Plan filed with the
Bankruptcy Court) through which the Restructuring may be effected (as amended,
supplemented, or otherwise modified from time to time), and which plan, together
with the CEOC Plan, must deliver economically identical treatment and recoveries
to the holders of Second Lien Bond Claims as those set forth in the CEOC Plan,
shall be in substance consistent with this Agreement and shall otherwise be
reasonably acceptable to the Second Lien Committee (as evidenced by its written
approval, which approval may be conveyed in writing by counsel including by
electronic mail), the Company, and CEC. For the avoidance of doubt, any
amendment, supplement, modification or restatement of the CEC Plan that has, or
could have in the good faith opinion of the Second Lien Committee after
consulting with the Second Lien Committee Professionals, any material impact on
the legal or economic rights of the Second Lien Bond Claims must be approved by
the Second Lien Committee.

 

4



--------------------------------------------------------------------------------

“CEC Termination Event” has the meaning set forth in Section 11 hereof.

“CEC Transactions” means the transactions consummated pursuant to, in
contemplation of, or in connection with (a) the Amended and Restated Credit
Agreement, dated as of November 14, 2012, among CEOC, as borrower, and CEC, as
lenders, and (b) the Global Intercompany Note, dated as of January 28, 2008,
among CEC and certain Affiliates.

“CEOC” has the meaning set forth in the preamble hereof.

“CEOC Confirmation Order” means an order by the Bankruptcy Court confirming the
CEOC Plan, which shall be in substance consistent with this Agreement and be
reasonably satisfactory to the Second Lien Committee (as evidenced by its
written approval, which approval may be conveyed in writing by counsel including
by electronic mail), CEC, and the Company.

“CEOC Disclosure Statement” means the Company’s disclosure statement as amended
by this Agreement (if necessary), including any exhibits, appendices, related
documents, ballots, and procedures related to the solicitation of votes to
accept or reject the CEOC Plan, in each case, as amended, supplemented, or
otherwise modified from time to time in accordance with the terms hereof, in
respect of the CEOC Plan and that is prepared and distributed in accordance
with, among other things, sections 1125, 1126(b), and 1145 of the Bankruptcy
Code, Rule 3018 of the Federal Rules of Bankruptcy Procedure, and other
applicable law, each of which shall be in substance consistent with this
Agreement and otherwise reasonably acceptable to the Second Lien Committee (as
evidenced by its written approval, which approval may be conveyed in writing by
counsel including by electronic mail), CEC, and the Company.

“CEOC Plan” means the plan in form and substance attached as Exhibit A hereto
(including, without limitation, the Convertible Notes Indenture attached hereto
as Exhibit A-1 and all other supplements to the CEOC Plan filed with the
Bankruptcy Court) as amended by this Agreement through which the Restructuring
will be effected, and which shall otherwise be reasonably acceptable to the
Second Lien Committee (as evidenced by its written approval, which approval may
be conveyed in writing by counsel including by electronic mail), CEC, and the
Company. For the avoidance of doubt, any amendment, supplement, modification or
restatement of the CEOC Plan that has, or could have in the good faith opinion
of the Second Lien Committee after consulting with the Second Lien Committee
Professionals, any material impact on the legal or economic rights of the Second
Lien Bond Claims must be approved by the Second Lien Committee.

“CES” means Caesars Enterprise Services, LLC and its subsidiaries (whether now
or hereinafter in existence).

“Chapter 11 Cases” means the voluntary chapter 11 cases titled Caesars
Entertainment Operating Company, Inc., et al., Case No. 15-01145 (Bankr. N.D.
Ill.).

 

5



--------------------------------------------------------------------------------

“CIE Agreement” means the CIE Proceeds and Reservation of Rights Agreement,
dated as of September 9, 2016, by and among (i) Caesars Interactive
Entertainment, Inc., (ii) Caesars Acquisition Company, on behalf of itself and
each of its direct and indirect subsidiaries, (iii) CEC, on behalf of itself and
each of its direct and indirect subsidiaries, other than the Company, and (iv)
the Company.

“CIE SPA” means that certain stock purchase agreement, dated as of July 30,
2016, by and between: (i) Caesars Interactive Entertainment, Inc., an indirect
Subsidiary of CAC; (ii) Alpha Frontier Limited, backed by a consortium that
includes Giant Investment (HK) Limited, an affiliate of Shanghai Giant Network
Technology Co., Ltd.; Yunfeng Capital; China Oceanwide Holdings Group Co., Ltd.;
China Minsheng Trust Co., Ltd.; CDH China HF Holdings Company Limited and Hony
Capital Fund; and (iii) solely for certain limited purposes described therein,
Caesars Growth Partners, LLC, and CIE Growth, LLC.

“Claim” means any claim identified on a Party’s signature block hereto on
account of indebtedness issued by CEOC pursuant to the Credit Agreement, the
First Lien Indentures, Second Lien Indentures, or the Unsecured Indentures, or
any other claim (as that term is defined by section 101(5) of the Bankruptcy
Code), in each case, other than any claim for which the holder (x) does not have
the right to control voting or (y) is not permitted by a preexisting contractual
obligation or operation of law to vote in favor of the Restructuring. For the
avoidance of doubt (i) “Claim” shall not include any claims in respect of
derivatives related to or referencing indebtedness, and (ii) without limiting
Section 13 hereof, if the holder of a claim ceases to have the right to control
voting with respect to such claim, such claim shall no longer be deemed a
“Claim” for purposes of this Agreement, unless and until such holder
subsequently acquires the right to control voting with respect to such claim.

“Claim Holder” refers to (i) each Consenting Second Lien Creditor, (ii) each
Caesars Party, to the extent such Caesars Party, as of the date of execution of
this Agreement, either (a) is a beneficial owner of Claims or (b) has investment
or voting discretion with respect to Claims and has the power and authority to
bind the beneficial owner(s) of such Claims to the terms of this Agreement.

“Collateral Agent” has the meaning ascribed to it in the Second Lien Indentures
and includes Delaware Trust as current successor Collateral Agent and WSFS as
former Collateral Agent.

“Company” has the meaning set forth in the preamble hereof.

“Company Termination Event” has the meaning set forth in Section 10 hereof.

“Confidential Claims Information” has the meaning set forth in Section 5(a)(iii)
hereof.

“Confirmation Orders” means the CEOC Confirmation Order and the CEC Confirmation
Order.

“Consenting Second Lien Creditors” has the meaning set forth in the preamble
hereof.

 

6



--------------------------------------------------------------------------------

“Credit Agreement” means the Third Amended and Restated Credit Agreement, dated
as of July 25, 2014, among CEC, CEOC, as borrower, the lenders party thereto and
Credit Suisse AG, Cayman Islands Branch, as administrative agent and collateral
agent.

“Creditor Termination Event” has the meaning set forth in Section 8 hereof.

“Definitive Documentation” means the Plans, all supplements to the Plans
(including, without limitation, all of the documents necessary to implement the
Plans and the Restructuring), Confirmation Orders, Disclosure Statements, any
court filings in (a) the Chapter 11 Cases or (b) a CEC Chapter 11 Case that
could be reasonably expected to affect the interests of holders of Second Lien
Bond Claims (but not, for the avoidance of doubt, any professional retention
motions or applications), in their capacities as such, and any other documents
or exhibits related to or contemplated in the foregoing. For the avoidance of
doubt, any amendment, supplement, modification or restatement of the Definitive
Documentation that has, or could have in the good faith opinion of the Second
Lien Committee after consulting with the Second Lien Committee Professionals,
any material impact on the legal or economic rights of the Second Lien Bond
Claims must be approved by the Second Lien Committee.

“Delaware Trust” means Delaware Trust Company.

“Disclosure Statements” means the CEOC Disclosure Statement and the CEC
Disclosure Statement.

“Effective Date” means the date upon which all conditions precedent to the
effectiveness of the Plans have been satisfied or are expressly waived in
accordance with the terms thereof, as the case may be, and on which the
Restructuring and the other transactions to occur on the Effective Date pursuant
to the Plans become effective or are consummated.

“Estate Claims Complaint” means the complaint filed in the adversary proceeding
captioned Caesars Entm’t Operating Co., Inc. et al. v. Caesars Entm’t Corp., et
al., Adv. P. 16-0522 [Adv. P. ECF No. 1].

“Executory Contracts and Unexpired Leases” means any contracts or unexpired
leases to which the Company is a party that are subject to assumption or
rejection under sections 365 or 1123 of the Bankruptcy Code.

“First Lien Bank Debt” means indebtedness incurred by the Company pursuant to
the Credit Agreement.

“First Lien Bank RSA” means the Restructuring Support and Forbearance Agreement
dated as of June 20, 2016, by and between the Company, CEC and certain holders
of First Lien Bank Debt (as it may be further amended, restated and/or modified
pursuant to the terms thereof).

“First Lien Bond Debt” means indebtedness incurred by the Company pursuant to
the First Lien Indentures.

 

7



--------------------------------------------------------------------------------

“First Lien Bond RSA” means the Restructuring Support and Forbearance Agreement
dated as of October 7, 2015, by and between the Company, CEC and certain holders
of First Lien Bond Debt (as it may be further amended, restated and/or modified
pursuant to the terms thereof).

“First Lien Fee Bonds” means First Lien Bond Debt that has not, or will not,
receive any RSA Forbearance Fees (as defined in the First Lien Bond RSA)
pursuant to the First Lien Bond RSA or First Lien Bank RSA.

“First Lien Fee Bond Parties” means Consenting Second Lien Creditors that sign
this Agreement within two (2) Business Days following the Agreement Effective
Date.

“First Lien Indentures” means (i) the Indenture dated as of June 10, 2009, as it
may have been amended and supplemented from time to time, governing CEOC’s
11.25% Senior Secured Notes due 2017, (ii) the Indenture dated as of February
14, 2012, as it may have been amended and supplemented from time to time,
governing CEOC’s 8.5% Senior Secured Notes due 2020, (iii) the Indenture dated
as of August 22, 2012, as it may have been amended and supplemented from time to
time, governing CEOC’s 9% Senior Secured Notes due 2020, and (iv) the Indenture
dated as of February 15, 2013, as it may have been amended and supplemented from
time to time, governing CEOC’s 9% Senior Secured Notes due 2020.

“Forbearance Defaults” means defaults or Events of Default alleged in or in
connection with (a) the May 2014 Transactions, (b) the Services Transactions,
(c) the CEC Transactions, (d) the Incurrence Transactions, (e) the Restricted
Transactions, (f) the Caesars Cases, and (g) any actions taken pursuant to and
in compliance with the terms of this Agreement.

“Forbearance Termination Event” has the meaning set forth in Section 3(a)
hereto.

“Incurrence Transactions” means the transactions consummated pursuant to, in
contemplation of, or in connection with the Incremental Facility Amendment and
Term B-7 Agreement, dated as of June 11, 2014, among CEC, Caesars Operating
Escrow LLC, the Incremental Lenders party thereto, Bank of America, N.A., Credit
Suisse AG, Cayman Islands Branch, and upon the assumption of the Term B-7 Loans,
CEOC.

“Involuntary Petition” means the chapter 11 petition filed against CEOC on
January 12, 2015, in the United States Bankruptcy Court for the District of
Delaware, currently docketed as Case No. 15-3193 (Bankr. N.D. Ill.).

“June 28 CEOC Plan” means the Debtors’ Second Amended Joint Plan of
Reorganization [ECF No. 4218] filed in connection with the Chapter 11 Cases on
June 28, 2016.

“May 2014 Transactions” means the transactions consummated pursuant to, in
contemplation of, or in connection with the Transaction Agreement dated as of
March 1, 2014, as amended, by and among CEC, CEOC, Caesars License Company, LLC,
Harrah’s New Orleans Management Company, Corner Investment Company, LLC, 3535 LV
Corp., Parball Corporation, JCC Holding Company II, LLC, Caesars Acquisition
Company, and Caesars Growth Partners, LLC.

 

8



--------------------------------------------------------------------------------

“Note Purchase and Support Agreement” means that certain agreement entered into
by CEC, CEOC, and certain holders of the 6.50% Senior Notes due 2016 and 5.75%
Notes due 2017, dated August 12, 2014.

“Outside Date” means October 31, 2017; provided that the Parties shall negotiate
in good faith a reasonable extension of the Outside Date if (x) the Parties have
otherwise complied with the terms of this Agreement, the Definitive Documents
and the Plans and (y) all other events and actions necessary for the occurrence
of the Effective Date and consummation of the Restructuring have occurred other
than the delivery, release, or receipt of regulatory or licensing approvals or a
court order necessary for the occurrence of the Effective Date and consummation
of the Restructuring, assuming, as applicable, that (a) all submissions or other
information necessary to the grant of the regulatory or licensing approvals have
been made, and (b) all litigation activity or similar actions necessary to
permit the issuing court to make its decision is concluded, and such decision,
when issued, shall be final and non-appealable.

“Parties” has the meaning set forth in the preamble hereof.

“Person” means an individual, a partnership, a joint venture, a limited
liability company, a corporation, a trust, an unincorporated organization, a
group or any legal entity or association.

“Plans” means the CEOC Plan and the CEC Plan.

“Qualified Marketmaker” means an entity that holds itself out to the public or
applicable private markets as standing ready in the ordinary course of business
to purchase from customers and sell to customers claims against the Company, in
its capacity as a dealer or market maker in claims against the Company.

“Requisite Consenting Second Lien Creditors” means, as of any time of
determination, the Consenting Second Lien Creditors holding greater than
two-thirds of the aggregate amount of all Second Lien Bond Claims held at such
time by all of the Consenting Second Lien Creditors; provided that any Second
Lien Bond Claims held by any of the Caesars Parties and/or their respective
Affiliates shall not be included in either the numerator or the denominator of
the foregoing calculation.

“Restricted Transactions” means the transactions consummated pursuant to, in
contemplation of, or in connection with the Note Purchase and Support Agreement.

“Restructuring” has the meaning set forth in the recitals hereof.

“Restructuring Support Party” means each of (i) the Caesars Parties; (ii) the
Consenting Second Lien Creditors, together with the respective Affiliates,
subsidiaries, managed funds, representatives, officers, directors, agents, and
employees of each of the foregoing, in each case to the extent controlled by
such Restructuring Support Party; and (iii) the Second Lien Committee.

 

9



--------------------------------------------------------------------------------

“Restructuring Support Period” means the period commencing on the Agreement
Effective Date and ending on the date on which this Agreement is terminated in
accordence with its terms.

“SDNY Guaranty Cases” means the cases captioned (a) Trilogy Portfolio Company,
LLC, et. al. v. Caesars Entm’t Corp. and Caesars Entm’t Operating Co., Inc., No.
14-cv-7091 (S.D.N.Y.); (b) Frederick Barton Danner v. Caesars Entm’t Corp. and
Caesars Entm’t Operating Co., Inc., No. 14-cv-7973 (S.D.N.Y.); (c) UMB Bank,
N.A. solely in its capacity as Indenture Trustee under those certain indentures,
dated as of June 10, 2009, governing Caesars Entm’t Operating Co., Inc.’s 11.25%
Notes due 2017; dated as of February 14, 2012, governing Caesars Entm’t
Operating Co., Inc.’s 8.5% Senior Secured Notes due 2020; dated August 22, 2012,
governing Caesars Entm’t Operating Co.. Inc.’s 9% Senior Secured Notes due 2020;
dated February 15, 2013, governing Caesars Entm’t Operating Co., Inc.’s 9%
Senior Secured Notes due 2020 v. Caesars Entm’t Corp., Case No. 15-cv-04634
(S.D.N.Y.); and (d) Wilmington Trust, N.A., solely in its capacity as successor
Indenture Trustee for the 10.75% Notes due 2016 v. Caesars Entm’t Corp., Case
No. 15-cv-08280 (S.D.N.Y.).

“Second Lien Bond Claim” means a Claim in respect of Second Lien Bond Debt.

“Second Lien Bond Debt” means indebtedness incurred by the Company pursuant to
the Second Lien Indentures.

“Second Lien Bond Fees and Expenses” means all reasonable and documented fees,
expenses, costs, disbursements, and advances of or to the Trustees, the
Collateral Agents, and the Second Lien Bond Professionals incurred in their
representation of or on behalf of holders of Second Lien Bond Debt, the
Trustees, or the Collateral Agents in connection with or related to the Company,
CEC, CAC, or any of their Affiliates, including, without limitation, in
connection with or related to (a) the Involuntary Petition; (b) the Chapter 11
Case; (c) the case captioned Caesars Entm’t Operating Co., Inc., et al. v.
Appaloosa Inv. Ltd. P’ship I, et al., Index No. 652392-2014 (N.Y. Sup. Ct.); (d)
the case captioned Appaloosa Inv. Ltd. P’ship I, et al. v. Caesars Entm’t Corp.,
Index No. 653351-2016 (N.Y. Sup. Ct.); (e) the case captioned Credit Suisse AG,
Cayman Islands Branch v. Appaloosa Inv. Ltd. P’ship I, Index No. 651134-2015
(N.Y. Sup. Ct.); (f) the case captioned Wilmington Savings Fund Society, FSB,
solely in its capacity as successor Indenture Trustee for the 10%
Second-Priority Senior Secured Notes due 2018, on behalf of itself and
derivatively on behalf of Caesars Entm’t Operating Co., Inc. v. Caesars Entm’t
Corporation, et. al., Case No. 10004-VCG (Del. Ch.); (g) the case captioned
BOKF, N.A., solely in its capacity as successor Indenture Trustee for the 12.75%
Second-Priority Senior Secured Notes due 2018 v. Caesars Entm’t Corp., Case No.
15-cv-01561 (S.D.N.Y.); (h) adversary proceedings related to the Chapter 11
Cases; and (i) the Second Lien Indentures from the date of the Second Lien Bond
Professionals’, Trustees’, and Collateral Agents’ respective retentions through
and including the later of either (i) the termination of this Agreement or (ii)
the Effective Date; provided that documentation of such Second Lien Bond
Professional Fees shall be summary in nature and shall not include billing
detail that may be subject to the attorney-client privilege or other similar
protective doctrines. For the avoidance of doubt, the reasonableness of the
Second Lien Bond Fees and Expenses will be as set forth in the Second Lien
Indentures.

 

10



--------------------------------------------------------------------------------

“Second Lien Bond Professionals” means Jones Day; Young Conway Stargatt &
Taylor; Arent Fox LLP; Foley & Lardner LLP; Mintz, Levin, Cohn, Ferris, Glovsky
and Popeo, P.C.; the Bifferato Firm; Bryan Cave; Kelley, Drye & Warren LLP;
Sills Cummis & Gross; Phelps Dunbar LLP; Bruce Leslie; IceMiller; Balch &
Bingham, LLP; Ungaretti & Harris; Kozacky Weitzel McGrath, P.C.; Frederic
Dorwart, Lawyers; Houlihan Lokey Capital, Inc.; Fulcrum Financial Inquiry LLP;
DF King & Co., Inc.; San Marino Business Partners LLC; Carlson Dash, LLC; Chris
Hillcoat; Phoenix Management Services; Floyd Advisory and any other experts,
consultants, or professionals retained by any of them or by the Trustees.

“Second Lien Committee” means the Official Committee of Second Priority
Noteholders appointed in the Chapter 11 Cases pursuant to section 1102(a) of the
Bankruptcy Code on February 5, 2015.

“Second Lien Committee Members” means each of the following, in each case solely
in its capacity as a member of the Second Lien Committee: (a) WSFS in its
capacity as successor Indenture Trustee under the 2009 Second Lien Indenture;
(b) BOKF in its capacity as successor Indenture Trustee under the 2010 Second
Lien Indenture; (c) Delaware Trust Company in its capacity as successor
Indenture Trustee under the 2008 Second Lien Indenture; (d) Tennenbaum
Opportunities Partner V, LP; (e) Centerbridge Credit Partners Master LP;
(f) Palomino Fund Ltd.; and (g) Oaktree FF Investment Fund LP.

“Second Lien Committee Professionals” means Jones Day, Houlihan Lokey, and Zolfo
Cooper.

“Second Lien Cooperation Agreement” means that certain Amended and Restated
Cooperation Agreement dated as of August 3, 2016 executed by certain holders of
Second Lien Bond Claims who are also Second Lien Consenting Creditors.

“Second Lien Guaranty Cases” means the cases captioned (a) Wilmington Savings
Fund Society, FSB, solely in its capacity as successor Indenture Trustee for the
10% Second-Priority Senior Secured Notes due 2018, on behalf of itself and
derivatively on behalf of Caesars Entm’t Operating Co., Inc. v. Caesars Entm’t
Corp., et. al., Case No. 10004-VCG (Del. Ch.) and (b) BOKF, N.A., solely in its
capacity as successor Indenture Trustee for the 12.75% Second-Priority Senior
Secured Notes due 2018 v. Caesars Entm’t Corp., Case No. 15-cv-01561 (S.D.N.Y.).

“Second Lien Guaranty Plaintiffs” means BOKF and WSFS as plaintiffs in their
respective Second Lien Guaranty Cases.

“Second Lien Indentures” means (a) the 2008 Second Lien Indenture; (b) the 2009
Second Lien Indenture; and (c) the 2010 Second Lien Indenture.

“Second Lien Lawsuit” means the case captioned Appaloosa Investment Limited
Partnership I, et. al. v. Caesars Entm’t Corp., Case No. 653351 (NY Sup Court).

“Securities Act” has the meaning set forth in Section 7(c) hereof.

 

11



--------------------------------------------------------------------------------

“Services Transactions” means the transactions consummated pursuant to, in
contemplation of, or in connection with the Omnibus License and Enterprise
Services Agreement, dated May 20, 2014, by and among CES, CEOC, CERP, Caesars
Growth Properties Holdings, LLC, Caesars License Company, LLC, and Caesars
World, Inc.

“Termination Events” has the meaning set forth in Section 11(a) hereto.

“Transfer” has the meaning set forth in Section 13 hereto.

“Transferee” has the meaning set forth on Exhibit E hereto.

“Trilogy Case” means the case captioned Trilogy Portfolio Company, LLC, et. al.
v. Caesars Entm’t Corp. and Caesars Entm’t Operating Co., Inc., No. 14-cv-7091
(S.D.N.Y.).

“Trustees” means (a) WSFS, as successor Indenture Trustee for the 10%
Second-Priority Senior Secured Notes due 2018 and former Indenture Trustee under
the 2008 Second Lien Indenture and 2010 Second Lien Indenture; (b) Delaware
Trust in its capacity as successor Indenture Trustee under the 2008 Second Lien
Indenture; and (c) BOKF in its capacity as successor Indenture Trustee under the
2010 Second Lien Indenture.

“Unsecured Bond Claim” means a Claim in respect of Unsecured Bond Debt.

“Unsecured Bond Debt” means indebtedness incurred by the Company pursuant to the
Unsecured Indentures.

“Unsecured Indentures” means the indentures governing CEOC’s (a) 10.75% senior
notes due 2016, (b) 10.75%/11.5% senior toggle notes due 2018, (c) 6.5% senior
notes due 2016, and (d) 5.75% senior notes due 2017.

“WSFS” means Wilmington Savings Fund Society, FSB.

(b) Rules of Construction. Each reference in this Agreement to “this Agreement”,
“hereunder”, “hereof”, “herein”, or words of like import shall mean and be a
reference to this Agreement, the Plans, and the Definitive Documentation taken
as a whole.

2. Commitment of Restructuring Support Parties.

(a) [Intentionally Omitted.]

(b) Affirmative Covenants of Restructuring Support Parties. Subject to the terms
and conditions hereof, for the duration of the Restructuring Support Period,
each Restructuring Support Party shall:

(i) negotiate in good faith the Definitive Documentation and other documentation
necessary to effectuate the Restructuring, in form and substance consistent in
all material respects with this Agreement and the treatment and recoveries
provided to holders of Second Lien Bond Claims pursuant to the Plans, and as
otherwise reasonably acceptable to the Second Lien Committee (as evidenced by
its written approval, which approval may be conveyed

 

12



--------------------------------------------------------------------------------

in writing by counsel including by electronic mail), the Company, and CEC (in
respect of CEC, to the extent such Definitive Documents could be reasonably
expected to adversely affect the interests of CEC, which, for the avoidance of
doubt, include but are not limited to a CEC Disclosure Statement, a CEC Plan,
and a CEC Confirmation Order);

(ii) support and consent to (and with respect to the Second Lien Committee,
support and not hinder) those actions and transactions contemplated by this
Agreement and the Plans, or otherwise required to be taken to effectuate the
Restructuring, including entering into all documents and agreements necessary to
consummate the Restructuring, in each case, to which such Restructuring Support
Party is to be a party;

(iii) support the release and exculpation provisions to be provided in the
Plans;

(iv) as soon as practicable after the date hereof (and, in any event, before any
deadline for additional document production), grant, request and/or support, as
applicable, a stay of all proceedings, orders and deadlines relating to all
discovery, including all subpoenas, requests for interrogatories and document
requests, relating to confirmation of the CEOC Plan served on or against (a) the
other Restructuring Support Parties and/or (b) any other individual or entity
not opposing the CEOC Plan until the earlier of (x) the Effective Date of the
CEOC Plan or (y) seven days after the termination of this Agreement for any
reason, provided that in the event the stays sought pursuant to this Section
2(b)(iv) are not granted, the Second Lien Committee and any Consenting Second
Lien Creditor (or their counsel or other advisors) who have brought such
discovery will execute and file stipulations voluntarily withdrawing any such
discovery or related pending motions without prejudice. For the avoidance of
doubt, all discovery, including subpoenas, directed to David Bonderman, Kelvin
Davis, Eric Hession, Gary Loveman, Marc Rowan and David Sambur is subject to
this provision;

(v) support a request that the Bankruptcy Court stay any ruling on the
Involuntary Petition (provided that, the Involuntary Petition shall be deemed
dismissed as moot upon the Effective Date of the CEOC Plan);

(vi) negotiate in good faith an amendment to the tolling agreements in respect
of the Estate Claims Complaint pursuant to which the termination of such tolling
agreements shall be prohibited while this Agreement remains effective;

(vii) amend (i) the Voting Agreement, dated as of July 9, 2016, by and among
CEC, Hamlet Holdings LLC, its members named therein, and solely with respect to
certain provisions of such Voting Agreement, affiliates of Apollo Global
Management, LLC and TPG Capital, LP, and certain of their co-investors, and (ii)
the Voting Agreement, dated as of July 9, 2016, by and among CAC, Hamlet
Holdings LLC, its members named therein, and solely with respect to certain
provisions of such Voting Agreement, affiliates of Apollo Global Management, LLC
and TPG Capital, LP, and certain of their co-investors, pursuant to which the
Second Lien Committee, the Second Lien Committee, and the Requisite Consenting
Second Lien Creditors shall be added as third party beneficiaries thereunder;
and

 

13



--------------------------------------------------------------------------------

(viii) support, and instruct the Trustees to support, as applicable, any motion
filed by the Company seeking, extending or modifying a 105 Injunction Order
temporarily enjoining the Caesars Cases and take no action, directly or
indirectly, to object to or otherwise delay the entry of a 105 Injunction Order.

(c) Affirmative Covenants of Consenting Second Lien Creditors. Subject to the
terms and conditions hereof, for the duration of the Restructuring Support
Period, the Consenting Second Lien Creditors shall:

(i) vote in favor of the Plans, when properly solicited to do so under the
Bankruptcy Code, all Claims now or hereafter beneficially owned by such
Restructuring Support Party or for which it now or hereafter serves as the
nominee, investment manager, or advisor for beneficial holders of such Claims
(and not withdraw or revoke its tender, consent, or vote with respect to the
Plans); provided that the foregoing may be waived by the Company in the Chapter
11 Cases or by CEC in a CEC Chapter 11 Case, each in its sole discretion;
provided, further, that (x) such vote may be revoked (and, upon such revocation,
deemed void ab initio) by any of the Consenting Second Lien Creditors at any
time following the termination of this Agreement with respect to such Consenting
Second Lien Creditor, but only to the extent this Agreement has terminated on
account of a breach by a Party other than such Consenting Second Lien Creditor,
it being understood and agreed that no Restructuring Support Party shall enter
into any arrangement whereby it transfers voting rights for the purpose of
avoiding any obligations under this Agreement, and (y) if this Agreement, the
Plans or the Definitive Documentation is amended in a manner that would
adversely affect a Consenting Second Lien Creditor’s Claim(s), such Consenting
Second Lien Creditor (1) shall no longer be obligated to vote hereunder in
respect of any
Claim(s) and shall be permitted to vote its Claim(s) to reject such Plan(s), (2)
to the extent such Consenting Second Lien Creditor has voted any Claim(s)
hereunder, shall be permitted to revoke its vote in respect of such Claim(s)
(and upon such revocation, such vote shall be deemed void ab initio) and to vote
such Claim(s) to reject such Plan(s), and (3) notwithstanding anything herein to
the contrary, shall be permitted to support and vote its Claim(s) for, and
consent to, an Alternative Proposal and take any action in respect of its
Claims; provided that nothing in this Section 2(c)(i) shall in any way limit any
Party’s rights or obligations arising under the Bankruptcy Code or applicable
non-bankruptcy law;

(ii) as soon as reasonably practicable after the later of (x) the Agreement
Effective Date or (y) the date and time upon which CEC may no longer terminate
this Agreement pursuant to Section 11(c), each Consenting Second Lien Creditor
(A) who is a plaintiff in the Second Lien Lawsuit shall immediately seek a
mutually agreed stay with CEC in respect of the Second Lien Lawsuit and (B) on
its own behalf with respect to the Second Lien Claims held by such Party, but,
for the avoidance of doubt, not purporting to represent any requisite majority
of holders of Second Lien Claims, shall instruct the applicable Trustee to
immediately, and use its commercially reasonable efforts to, seek a mutually
agreed stay with CEC in respect of the Second Lien Lawsuit, provided that in the
event the stay sought pursuant to this Section 2(c)(ii) is not granted, each
applicable Consenting Second Lien Creditor will on its own behalf, and will
instruct the applicable Trustee, to execute and file stipulations voluntarily
withdrawing any pending motions without prejudice, solely to the extent such
claims will remain fully preserved notwithstanding such withdrawal;

 

14



--------------------------------------------------------------------------------

(iii) as soon as reasonably practicable after the later of (x) the Agreement
Effective Date or (y) the date and time upon which CEC may no longer terminate
this Agreement pursuant to Section 11(c), and subject to Section 4, each
Consenting Second Lien Creditor, on its own behalf with respect to the Second
Lien Claims held by such Party, but, for the avoidance of doubt, not purporting
to represent any requisite majority of holders of Second Lien Claims, shall
instruct the Trustees to immediately, and use their commercially reasonable
efforts to, seek a mutually agreed stay with CEC in respect of the Second Lien
Guaranty Cases, until the earlier of (x) the Effective Date of the CEOC Plan
that settles all such claims (at which time such actions shall be dismissed with
prejudice) or (y) the termination of this Agreement for any reason; and

(iv) as soon as reasonably practicable after the Agreement Effective Date, the
Petitioning Creditors shall request the Bankruptcy Court to hold in abeyance any
ruling on their Involuntary Petition.

(d) Affirmative Covenants of the Second Lien Committee. Subject to the terms and
conditions hereof, for the duration of the Restructuring Support Period, the
Second Lien Committee shall:

(i) request the Bankruptcy Court to continue to hold in abeyance its motion
seeking derivative standing to commence and prosecute certain claims on behalf
of the Debtors’ estates [ECF No. 3694] until the earlier of (x) the Effective
Date of the CEOC Plan which settles all such claims (at which time such actions
shall be dismissed with prejudice) or (y) the termination of this Agreement for
any reason; provided, however, that if the Bankruptcy Court denies the Second
Lien Committee’s request or otherwise does not continue to hold the motion in
abeyance, the Second Lien Committee will execute and file stipulations
voluntarily withdrawing such motion without prejudice, provided that the Second
Lien Committee shall not be precluded from seeking relief that it believes in
its reasonable good faith (in consultation with the Company) to be necessary to
prevent any risk of the lapsing of any applicable statutes of limitations,
provided, however, that any such actions are subject to the settlement embodied
herein requiring that any and all relief ordered shall be waived by the Second
Lien Committee and other Parties if the Effective Date of the CEOC Plan occurs;

(ii) request a stay of its cross appeal of the Bankruptcy Court’s order
overruling objections of the Subsidiary-Guaranteed Notes Indenture Trustee to
Claims No. 2797 and 4822 [ECF No. 3773] and shall seek to hold such appeal in
abeyance until the earlier of (x) the Effective Date of the CEOC Plan (at which
time such appeal shall be dismissed with prejudice) or (y) the termination of
this Agreement for any reason; provided, however, that if the stay is denied,
the Second Lien Committee may continue prosecuting its appeal and take all
appropriate actions once the appeal is determined subject to the settlement
embodied herein requiring that any and all relief ordered shall be waived by the
Second Lien Committee and other Parties if the Effective Date of the CEOC Plan
occurs;

(iii) provide the Company a letter in form and substance agreed to by the
Requisite Second Lien Committee Members (in consultation with the Company and
CEC) that can be distributed to holders of Second Lien Bond Claims at a time
when this Agreement has not been Terminated, which letter shall urge such
holders to accept the CEOC Plan; and

 

15



--------------------------------------------------------------------------------

(iv) if applicable, provide CEC a letter in form and substance agreed to by the
Requisite Second Lien Committee Members (in consultation with the Company and
CEC) that can be distributed to holders of Second Lien Bond Claims at a time
when this Agreement has not been Terminated, which letter shall urge such
holders to accept the CEC Plan.

(e) Negative Covenants. Subject to the terms and conditions hereof, for the
duration of the Restructuring Support Period, each Restructuring Support Party
shall not:

(i) seek, solicit, or support, or with respect to the Consenting Second Lien
Creditors vote its Claims for or consent to, an Alternative Proposal;

(ii) take any action materially inconsistent with the transactions expressly
contemplated by this Agreement, or that would materially delay or obstruct the
consummation of the Restructuring, including, without limitation, commencing, or
joining with any Person in commencing, any litigation or involuntary case for
relief under the Bankruptcy Code against the Company or CEC; or

(iii) with respect to the Consenting Second Lien Creditors and Second Lien
Committee, object to, hinder, or otherwise delay the payment of any “CEC Expense
Amounts” or “South Korea Amounts” as each such term is defined under the CIE
Agreement.

Subject in all respects as may otherwise be provided for under the applicable
documents governing the intercreditor relationships among the parties thereto,
nothing in this Agreement shall prohibit any Restructuring Support Party from
(x) appearing as a party-in-interest in any matter arising in the Chapter 11
Cases or a CEC Chapter 11 Case so long as such appearance and the positions
advocated in connection therewith are not inconsistent with this Agreement or
the Restructuring, and do not materially hinder, delay, or prevent consummation
of the Restructuring, (y) taking or directing any action relating to
maintenance, protection, or preservation of any collateral, to the extent such
actions are not inconsistent with this Agreement, and (z) enforcing any right,
remedy, condition, consent, or approval requirement under this Agreement or any
Definitive Documentation entered into in connection with the Restructuring;
provided that, in each case, any such action is not materially inconsistent with
such Restructuring Support Party’s obligations hereunder.

3. Forbearance.

(a) Following the later of (x) the Agreement Effective Date or (y) the date and
time upon which CEC may no longer terminate this Agreement pursuant to Section
11(c), until the termination of this Agreement (a “Forbearance Termination
Event”), each Consenting Second Lien Creditor agrees to forbear from exercising
its default-related rights and remedies (as well as any setoff rights and
remedies) under the Second Lien Indentures or applicable law, against the
Company and CEC and, with respect to each, their property and interests in
property.

(b) Upon the occurrence of a Forbearance Termination Event, the agreement of the
Consenting Second Lien Creditors hereunder to forbear from exercising rights and
remedies (i) under the Second Lien Indentures and (ii) in respect of the
Forbearance Defaults, shall immediately terminate without requirement of any
demand, presentment, protest, or notice of any kind, all of which the Caesars
Parties hereby waive (to the extent permitted by applicable law).

 

16



--------------------------------------------------------------------------------

(c) The Caesars Parties agree that, upon the occurrence of, and at any time
after the occurrence of, a Forbearance Termination Event, the Consenting Second
Lien Creditors, the Trustees or the Collateral Agent, as applicable, may
proceed, subject to the terms of the Second Lien Indentures, and applicable law,
to exercise any or all rights and remedies under the Second Lien Indentures,
applicable law, and/or in equity, including, without limitation, the rights and
remedies on account of the Forbearance Defaults, all of which rights and
remedies are fully reserved.

(d) The Caesars Parties agree that, prior to the termination of this Agreement
with respect to any particular Consenting Second Lien Creditor, the Caesars
Parties shall not commence any litigation or interpose or join in any claim
arising from or in any way related to the Second Lien Indentures, the Second
Lien Bond Claims, the Company, CEC, CAC, or any of their respective Affiliates
against any such Consenting Second Lien Creditor. The Consenting Second Lien
Creditors and the Second Lien Committee agree that, prior to the termination of
this Agreement with respect to any particular Caesars Party, the Consenting
Second Lien Creditors and the Second Lien Committee shall not commence any
litigation or interpose or join in any claim arising from or in any way relating
to the Second Lien Indentures against any such Caesars Party.

(e) For the avoidance of doubt, and notwithstanding anything herein, the
forbearance set forth in this Section 3 shall not (i) constitute a waiver with
respect to any defaults or any Events of Defaults as defined under the Second
Lien Indentures, (ii) prevent any Consenting Second Lien Creditor or Second Lien
Committee Member from enforcing its rights with respect to any non-Caesars
Parties under any documents relating to the Second Lien Indentures, including,
but not limited to and for the avoidance of doubt, any intercreditor documents,
and (iii) bar any Consenting Second Lien Creditor or Second Lien Committee
Member from filing a proof of claim or taking action to establish the amount of
such Claim.

4. Stay of Second Lien Guaranty Cases.

(a) Consenting Second Lien Creditors. Within one (1) Business Day of the
Agreement Effective Date, each Consenting Second Lien Creditor shall sign the
applicable instruction letter attached hereto as Exhibit D affirmatively
instructing the Second Lien Guaranty Plaintiffs to (i) execute and file the
stipulation attached to such instruction letter, which seeks to mutually stay
the prosecution of the Second Lien Guaranty Cases, (ii) discontinue without
prejudice the prosecution of the Second Lien Guaranty Cases (and, for the
avoidance of doubt, shall not direct the Second Lien Guaranty Plaintiffs to
prosecute the Second Lien Guaranty Cases during the term of this Agreement,
other than to assert claims or causes of action that may be subject to a statute
of limitations or similar defense and are not subject to a tolling agreement
reasonably satisfactory to the Second Lien Committee, the applicable Trustee,
and CEC), and (iii) in the event the stays sought pursuant to Section 2(b)(viii)
and this Section 4 are not granted with respect to the Second Lien Guaranty
Cases, direct the applicable Second Lien Guaranty Plaintiff, along with CEC, to
execute and file stipulations voluntarily withdrawing the pending cross-motions
for summary judgment without prejudice, provided, however, that the

 

17



--------------------------------------------------------------------------------

direction letter shall not be delivered to the Second Lien Guaranty Plaintiffs
unless and until the date and time upon which CEC may terminate this Agreement
pursuant to Section 11(c) has expired.

(b) Second Lien Guaranty Plaintiffs. Within one (1) Business Day of receiving an
instruction letter from the applicable Consenting Second Lien Creditors pursuant
to Section 4(a) herein, each Second Lien Guaranty Plaintiff shall (i) execute
and file the stipulation attached to the applicable instruction letter providing
for a stay without prejudice of the prosecution of the Second Lien Guaranty
Cases, (ii) discontinue the prosecution of the Second Lien Guaranty Cases except
as may be necessary or appropriate to seek approval of the foregoing stipulation
or otherwise conduct ministerial acts in connection with the Second Lien
Guaranty Cases, and (iii) in the event the stays sought pursuant to Section
2(b)(viii) and this Section 4 are not granted with respect to the Second Lien
Guaranty Cases, CEC and the applicable Second Lien Guaranty Plaintiff will each
execute and file stipulations voluntarily withdrawing the pending cross-motions
for summary judgment without prejudice, solely to the extent such claims will
remain fully preserved notwithstanding such withdrawal and on such terms as to
allow the motions to be re-filed without delay or prejudice.

5. Covenants of Caesars Parties.

(a) Affirmative Covenants of the Caesars Parties. Subject to the terms and
conditions hereof, for the duration of the Restructuring Support Period, each of
the Caesars Parties (or the Company as specifically identified below) shall:

(i) (A) file or otherwise submit any and all documents (including, without
limitation, the Definitive Documentation), applications and other requests in
connection with obtaining, and use its commercially reasonable efforts to
obtain, any and all required Bankruptcy Court, governmental, regulatory,
licensing or other orders, approvals, licenses or consents, (including, without
limitation, any necessary third-party consents) necessary to the implementation
and consummation of the Restructuring, in each case, as promptly as practicable
in order to ensure that the Restructuring is consummated by the Outside Date,
(B) exercise its commercially reasonable efforts to obtain any and all required
governmental, regulatory, licensing, Bankruptcy Court, or other approvals
(including, without limitation, any necessary third-party consents) necessary to
the implementation or consummation of the Restructuring, including but not
limited to entry of the Confirmation Orders, in each case, as promptly as
practicable in order to ensure that the Restructuring is consummated by the
Outside Date, (C) use its commercially reasonable efforts to lift or otherwise
reverse the effect of any injunction or other order or ruling of a court or
regulatory body that would impede the consummation of a material aspect of the
Restructuring, and (D) operate the Company and CEC in the ordinary course
consistent with industry practice and the operations contemplated pursuant to
the Company’s business plan, as shared with the Second Lien Committee prior to
the Agreement Effective Date, taking into account the Restructuring and the
commencement of the Chapter 11 Cases and a CEC Chapter 11 Case;

(ii) promptly notify or update Jones Day upon becoming aware of any of the
following occurrences: (A) an additional person becomes a Consenting Second Lien
Creditor after the date of this Agreement; (B) a Termination Event has occurred;
(C)

 

18



--------------------------------------------------------------------------------

developments, negotiations, or proposals relating to the Caesars Cases and any
other case or controversy that may be commenced against such Caesars Party in a
court of competent jurisdiction or brought before a state or federal regulatory,
licensing, or similar board, authority, or tribunal that could reasonably be
expected to materially impede or prevent consummation of the Restructuring;

(iii) unless a Caesars Party obtains the prior written consent of a Consenting
Second Lien Creditor: (x) use the information regarding any Claims owned at any
time by such Consenting Second Lien Creditor (the “Confidential Claims
Information”) solely in connection with this Agreement (including any disputes
relating thereto); and (y) except as required by law, rule, or regulation or by
order of a court or as requested or required by the Securities and Exchange
Commission or by any other federal or state regulatory, judicial, governmental,
or supervisory authority or body, keep the Confidential Claims Information
strictly confidential and not disclose the Confidential Claims Information to
any other Person; provided, however, that the Caesars Parties may combine the
Confidential Claims Information provided to the Caesars Parties by a Consenting
Second Lien Creditor with the corresponding data provided to the Company by the
Consenting Second Lien Creditors and freely disclose such combined data on an
aggregate basis. In the event that any of the Caesars Parties is required (by
law, rule, regulation, deposition, interrogatories, requests for information or
documents in legal or administrative proceedings, subpoena, civil investigative
demand or other similar process, or by any governmental, judicial, regulatory,
or supervisory body) to disclose the Confidential Claims Information or the
contents thereof, the Caesars Parties shall, to the extent legally permissible,
provide affected Consenting Second Lien Creditors with prompt notice of any such
request or requirement so that such Consenting Second Lien Creditors may seek a
protective order or other appropriate remedy and/or waive compliance with the
provisions of this section. If, in the absence of a protective order or other
remedy or the receipt of a waiver from a Consenting Second Lien Creditor, a
Caesars Party believes that it is nonetheless, following consultation with
counsel, required to disclose the Confidential Claims Information, such Caesars
Party may disclose only that portion of the Confidential Claims Information that
it believes, following consultation with counsel, it is required to disclose,
provided that it exercises reasonable efforts to preserve the confidentiality of
the Confidential Claims Information, including, without limitation, by marking
the Confidential Claims Information “Confidential – Attorneys’ Eyes Only” and by
reasonably cooperating with the affected Consenting Second Lien Creditor to
obtain an appropriate protective order or other reliable assurance that
confidential and attorneys’ eyes only treatment will be accorded the
Confidential Claims Information. In no event shall this Agreement be construed
to impose on a Consenting Second Lien Creditor an obligation to disclose the
price for which it acquired or disposed of any Claim. The Caesars Parties’
obligations under this Section 5(a)(iii) shall survive termination of this
Agreement;

(iv) use commercially reasonable efforts to have the New CEC Common Equity
listed on a national exchange following the Effective Date;

(v) to the extent permitted by the Bankruptcy Court and applicable law, cause
the signature pages attached to this Agreement to be redacted to the extent this
Agreement is filed on the docket maintained in the Chapter 11 Cases or a CEC
Chapter 11 Case, if applicable, posted on the Company’s or CEC’s website, or
otherwise made publicly available.

 

19



--------------------------------------------------------------------------------

(vi) the Company shall request the Bankruptcy Court to hold in abeyance its
objections to the proofs of claim filed in respect of the Second Lien Claims by
the Trustees and Collateral Agent [ECF Nos. 3915, 3916] (provided that, such
objections shall be deemed withdrawn upon the Effective Date of the CEOC Plan);
provided, however, that if the Bankruptcy Court denies such stay, the Company
will withdraw without prejudice objections to such claims (and, for the
avoidance of doubt, shall not direct or support any other party to prosecute or
support such claim objections) during the term of this Agreement, other than to
assert claims or causes of action that may be subject to a statute of
limitations or similar defense and are not subject to a tolling agreement
reasonably satisfactory to the Company, the Second Lien Committee, and the
applicable Trustee;

(vii) as soon as reasonably practicable after the Agreement Effective Date, the
Company shall request the Bankruptcy Court to hold in abeyance any ruling on the
Company’s request for dismissal of the Involuntary Petition;

(viii) the Company shall request the Bankruptcy Court to hold in abeyance its
adversary proceeding against the Trustees and the Collateral Agent captioned
Caesars Entertainment Operating Company, Inc. v. BOKF, N.A., Wilmington Savings
Fund Society, FSB, and Delaware Trust Company, Adv. Case No. 16-00345 (ABG)
(provided that, such adversary proceeding shall be deemed withdrawn upon the
Effective Date of the CEOC Plan); provided, however, that if the Bankruptcy
Court denies such stay, the Company will withdraw without prejudice any pending
motions in such adversary proceeding (provided that to the extent that any such
motion is subject to a time limitation from when it can be brought under the
Federal Rules of Civil Procedure or other applicable rules or statutes, the
Company, the Second Lien Committee, and the applicable Trustee will meet and
confer in good faith on a stipulation preserving the right to bring such
motion);

(ix) all Second Lien Bond Fees and Expenses incurred by the Trustees (other than
Jones Day’s fees incurred by WSFS) (a) prior to September 26, 2016, to the
extent not otherwise or already paid by the Company in connection with the
Chapter 11 Cases, and (b) on and after September 26, 2016 and through the
Effective Date on a monthly basis, shall be paid in cash by the Company, subject
to an order of the Bankruptcy Court; provided that if the Company either fails
to obtain an order from the Bankruptcy Court by December 15, 2016 or such
amounts remain unpaid, CEC shall pay (a) (i) $7.95 million to BOKF; (ii) $3.1
million to WSFS; and (iii) $1.3 million to Delaware Trust of such Second Lien
Bond Fees and Expenses incurred through September 26, 2016 by no later than
December 20, 2016, provided that the Company and the Second Lien Committee
hereby agree to revise the CIE Agreement to provide for such payments, provided,
further, that the Company and the Second Lien Committee hereby agree to permit
CEC to be paid the “Accrued and Unpaid Amount” (as defined in the CIE Agreement)
prior to making such payments, and (b) unpaid Second Lien Bond Fees and Expenses
described in this Section 5(a)(ix), whether incurred prior to or after the
Agreement Effective Date, upon entry of the CEOC Confirmation Order or on the
Effective Date to the extent incurred after entry of the CEOC Confirmation Order
through the Effective Date; provided further that the Company shall file the
motion in a form reasonably acceptable to the Second Lien Committee and the
Trustees after sufficient time to review and comment on such motion, seeking
authority to pay such Second Lien Bond Fees and Expenses incurred by the
Trustees within 7 Business Days of the Agreement Effective Date; provided,
further, that if the

 

20



--------------------------------------------------------------------------------

Company, after good faith efforts, cannot receive a final order from the
Bankruptcy Court, CEC shall pay such Second Lien Bond Fees and Expenses upon
entry of the CEOC Confirmation Order, provided further that the obligations of
CEOC and CEC under this Section 5(a)(ix) shall be joint and several and the CEC
Plan and the CEOC Plan shall provide only such terms consistent with this
Section 5(a)(ix);

(x) all Second Lien Bond Fees and Expenses, other than those covered by Section
5(a)(ix) above, incurred (a) prior to September 26, 2016, to the extent not
otherwise or already paid by the Company in connection with the Chapter 11
Cases, provided, however, that the aggregate amount of Second Lien Bond Fees and
Expenses under Section 5(a)(ix)(a) and this
Section 5(a)(x)(a) shall not exceed $47 million, and (b) on and after September
26, 2016 and through the Effective Date shall be paid in cash by the Company,
subject to a final order of the Bankruptcy Court, on the Effective Date;
provided that if the Company, after good faith efforts, cannot receive a final
order from the Bankruptcy Court, CEC shall pay such Second Lien Bond Fees and
Expenses upon entry of the CEOC Confirmation Order; provided, however, that no
Second Lien Bond Professionals, except for the Trustees and their professionals,
and Jones Day, shall be paid their Second Lien Bond Fees and Expenses unless and
until all their clients have signed this Agreement;

(xi) maintain, preserve, and prevent the loss of any materials or information
relevant to any claim or defense in any matter arising under, related to, or in
connection with the Chapter 11 Cases, any adversary proceeding related to the
Chapter 11 Cases, the Caesars Cases, the SDNY Guaranty Cases, the Second Lien
Guaranty Cases, and the Estate Claims Complaint;

(xii) if necessary and applicable because the Second Lien Lawsuit is not stayed
pursuant to Section 2(c)(ii) on account of the applicable court not agreeing to
such stay, CEC will execute and file stipulations voluntarily withdrawing any
pending motions without prejudice, solely to the extent such claims will remain
fully preserved notwithstanding such withdrawal;

(xiii) as of the Effective Date, CEC shall terminate the Services Agreement,
dated as of January 28, 2008, by and among CEC (f/k/a Harrah’s Entertainment,
Inc.), Apollo Management VI, L.P., Apollo Alternative Assets, L.P. and TPG
Capital, L.P., as it may have been amended, modified, supplemented from time to
time, and any similar agreements that provide for the payment of fees to Apollo
Global Management, LLC, TPG Capital, L.P. or any of their Affiliates and such
termination shall not require any payment by or cost to CEC, including for any
accrued and unpaid amounts as of the Effective Date; and

(xiv) upon the Effective Date, consent to dismissal, as moot, of the Involuntary
Petition, and refrain from seeking and release any claims for damages or
reimbursement from the entities that filed the Involuntary Petition of any fees
and expenses of the Debtors or any other Caesars Party relating to the
Involuntary Petition.

 

21



--------------------------------------------------------------------------------

(b) Negative Covenants of the Caesars Parties. Subject to the terms and
conditions hereof, for the duration of the Restructuring Support Period, each of
the Caesars Parties (except with the prior written consent of the Second Lien
Committee) shall not, directly or indirectly:

(i) take any action to solicit, initiate, encourage, or assist the submission of
an Alternative Proposal. If any Caesars Party receives a proposal or expression
of interest in undertaking an Alternative Proposal, so long as any Second Lien
Bond Professionals have agreed to comply with any applicable confidentiality
restrictions related thereto (it being understood that the Caesars Parties will
not require any confidentiality restrictions that are in addition to the
confidentiality restrictions set forth in any non-disclosure agreement between
the Second Lien Bond Professionals and the Company, that is in effect on the
date hereof), the Caesars Party shall promptly notify such Second Lien Bond
Professionals of the receipt of such proposal or expression of interest, with
such notice to include the identity of the Person or group of Persons involved
as well as the terms of such Alternative Proposal and copies of any documents
comprising or describing such Alternative Proposal; Such Caesars Party shall
keep such Second Lien Bond Professionals informed of any amendments,
modifications or developments with respect to such Alternative Proposal and any
material information related to such Alternative Proposal;

(ii) file, accept, support, participate in the preparation, negotiate or discuss
any plan, disclosure statement or other pleading that is materially inconsistent
with the Restructuring;

(iii) (A) publicly announce (x) its intention not to pursue the Restructuring or
(y) terms of a restructuring that are materially inconsistent with this
Agreement; (B) suspend, revoke, hinder, obstruct, modify or delay any aspect of
the Restructuring; or (C) execute any agreements, instruments, or other
documents (including any modifications or amendments to any material
Definitive Documentation necessary to effectuate the Restructuring) that, in
whole or in part, are not in substance consistent with this Agreement in any way
or are not otherwise reasonably acceptable to the Second Lien Committee (as
evidenced by its written approval, which approval may be conveyed in writing by
counsel including by electronic mail), the Company, and CEC; or

(iv) take any action or omit to take any action, or incur, enter into, or suffer
any transaction, arrangement, condition, matter, or circumstance, that (in any
such case) materially impairs, or could reasonably be expected to materially
impair, the ability of the any Caesars Party to perform its obligations under
the Restructuring relative to its ability to perform its obligations under the
Restructuring as of the date hereof (after giving effect to the consummation of
the Restructuring as if the Restructuring had been consummated as of the date
hereof).

(c) Additional Covenants in Respect of CES. The Company and CEC shall use
commercially reasonable efforts to cause, subject to the terms and conditions
hereof and for the duration of the Restructuring Support Period, CES (except
with the prior written consent of the Second Lien Committee) (i) to operate its
business in the ordinary course, and (ii) to preserve and maintain intact all
material assets, properties, and other interests (including, without limitation,
intellectual property interests and intangible assets, such as reward programs
and customer lists) that are currently owned, licensed, used, or enjoyed by CES
or any Caesars Party.

 

22



--------------------------------------------------------------------------------

(d) Additional Affirmative Covenants of the Caesars Parties.

(i) Subject to the terms and conditions hereof, the Company and CEC (after a CEC
Petition Date), as applicable, shall to the extent permitted by the Bankruptcy
Court and applicable law, cause the signature pages attached to this Agreement
to be redacted to the extent this Agreement is filed on the docket maintained in
the Chapter 11 Cases or a CEC Chapter 11 Case, posted on the Company’s or CEC’s
website, or otherwise made publicly available.

(ii) CEC shall pay, subject to and following receipt by counsel to CEC of a
properly completed IRS Form W-9 and a notarized writing that First Lien Bond
Debt held by the First Lien Bond Party are First Lien Fee Bonds, (A) one half
(1/2) of the 1L RSA Forbearance Fee to the First Lien Fee Bond Parties on
account of such lenders’ First Lien Fee Bonds on the later of ten (10) business
days after the Agreement Effective Date or five (5) business days after CEC
receives funds subject to the CIE Agreement in an amount sufficient to pay such
amounts, and the Company, the Second Lien Committee and CEC hereby agree that
distribution to CEC of the funds required to pay such amounts shall occur no
later than five (5) business days after the Agreement Effective Date; and (B)
one half (1/2) of the 1L RSA Forbearance Fee to the First Lien Fee Bond Parties
on account of such lenders First Lien Fee Bonds on the Effective Date; provided,
further, that the aggregate amount of 1L RSA Forbearance Fees payable to First
Lien Fee Bond Parties shall not exceed $15,000,000 in the aggregate, provided,
further, that notwithstanding such $15,000,000 limit, First Lien Fee Bond
Parties that are also parties to the Second Lien Cooperation Agreement and that
enter into an agreement to terminate the Second Lien Cooperation Agreement shall
be entitled to receive payment in full of the 1L RSA Forbearance Fees without
regard to the $15,000,000 limit, provided, further, that the 1L RSA Forbearance
Fees payable to First Lien Fee Bond Parties that agree to terminate the Second
Lien Cooperation Agreement shall not exceed $11,644,000 in the aggregate. For
the avoidance of doubt, Consenting Second Lien Creditors entitled to receive the
RSA Forbearance Fee (as defined in the First Lien Bond RSA) pursuant to the
terms of the First Lien Bond RSA or the First Lien Bank RSA shall continue to be
entitled on the Effective Date to any unpaid portion thereof and shall not
receive the 1L RSA Forbearance Fee under this Agreement with respect to First
Lien Bond Debt that is not First Lien Fee Bonds.

(e) Additional Negative Covenants of the Caesars Parties. Subject to the terms
and conditions hereof, for the duration of the Restructuring Support Period, the
Caesars Parties (except with the prior written consent of the Second Lien
Committee) shall not, directly or indirectly:

(i) take any action in connection with the Restructuring that violates this
Agreement;

(ii) (A) redeem, purchase or acquire, or offer to acquire any shares of, or any
options, warrants, conversion privileges, or rights of any kind to acquire any
shares of, any of its capital stock or other equity interests, or (B) issue,
sell, pledge, dispose of, or grant or incur any encumbrance on, any shares of,
or any options, warrants, conversion privileges, or rights of any kind to
acquire any shares of, any of its capital stock or other equity interests (other
than issuances of equity interests upon the exercise, exchange, or conversion of
options,

 

23



--------------------------------------------------------------------------------

warrants, or other conversion privileges that are outstanding as of the date
hereof and only in accordance with the terms of such options, warrants, or other
conversion privileges as in effect on the date hereof);

(iii) to the extent it would materially impair the rights of the Consenting
Second Lien Creditors or the Second Lien Committee and or any Caesars Party’s
ability to consummate the Restructuring, and other than as required by the
Plans, amend or propose to amend its respective certificate or articles of
incorporation, bylaws, or comparable organizational documents;

(iv) to the extent it would materially impair the rights of the Consenting
Second Lien Creditors or the Second Lien Committee Members, (A) split, combine
or reclassify any outstanding shares of its capital stock or other equity
interests, or (B) declare, set aside or pay any dividend or other distribution
payable in cash, stock, property, a combination thereof, or otherwise with
respect to any of its capital stock or other equity interests or any capital
stock or other equity interests of any other Person;

(v) pay or make any payment, transfer, or other distribution (whether in cash,
securities, or other property) that will materially impair any Caesars Party’s
ability to consummate the Restructuring of or in respect of principal of or
interest on any funded indebtedness of the Company that either (A) is expressly
subordinate in right of payment to the Second Lien Bond Debt or (B) secured by
an interest in collateral, which interest is subordinate in priority to that
securing any of the Second Lien Bond Debt, or any payment or other distribution
(whether in cash, securities, or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation, or termination in respect of any such funded
indebtedness that is not otherwise consented to by the Second Lien Committee;

(vi) enter into or negotiate any settlement, proposed settlement, or other
agreement or understanding affecting in any way (other than as contemplated by
this Agreement and the Restructuring) of (a) any claim mentioned in the
Examiner’s report, (b) any claim against CEC based upon, arising out of or
related to any guarantee or (c) any other claim, litigation, dispute,
controversy, cause of action, proceeding, appeal, determination, investigation,
matter, or otherwise that will materially impair the Company’s or CEC’s ability
to consummate the Restructuring;

(vii) file, support, amend or modify the Plans in a way that adversely impacts,
or materially impairs any Caesars Party’s ability to provide the treatment of,
and the identical economic recoveries available to, the holders of Second Lien
Bond Claims under the CEOC Plan and as contemplated by this Agreement, or
contains other terms that are not otherwise reasonably acceptable to the Second
Lien Committee;

(viii) engage in any activity, whether directly or indirectly, seeking to amend,
modify, or alter the Trust Indenture Act of 1939 in any way; or

(ix) initiate or prosecute any action or claim against any Second Lien Committee
Member or its representatives or advisors or funds or accounts managed or
advised by the entities who serve as managers or advisors of the Second Lien
Committee Members, in their respective capacities as such.

 

24



--------------------------------------------------------------------------------

(f) The Company and CEC each acknowledge that it has reviewed this Agreement and
has decided to enter into this Agreement on the terms and conditions set forth
herein and in the Plans in the exercise of its fiduciary duties.

(g) Additional Further Negative Covenants of Caesars Parties and CAC. Subject to
the terms and conditions hereof, for the duration of the Restructuring Support
Period, the Caesars Parties and CAC (except with the prior written consent of
the Second Lien Committee) shall not, directly or indirectly through any of
their Debtor or non-Debtor subsidiaries take any actions outside the ordinary
course of business that would have a material adverse effect on Consenting
Second Lien Creditors’ recoveries under the Plans or the contributions to be
provided to the Debtors under the Plans, provided, however, that it is
acknowledged and agreed that the sale contemplated by the CIE SPA has closed on
the terms set forth in the CIE SPA and the use of proceeds from such sale may be
used as contemplated by the CIE Agreement and any stipulation governing such
distribution, provided, further, that nothing herein affects CAC’s ability to
act in a manner determined by CAC’s independent directors, acting in good faith
and based upon advice of counsel, to be required in connection with the exercise
of their fiduciary duties under applicable law.

6. Mutual Representations, Warranties and Covenants.

(a) Each of the Parties, severally and not jointly, represents and warrants to
each other Party that the following statements are true, correct, and complete
as of the date hereof (or, if later, the date that such Party (or if such Party
is a Transferee, such Transferee) first became or becomes a Party):

(i) it is validly existing and in good standing under the laws of the state of
its organization, and this Agreement is a legal, valid, and binding obligation
of such Party, enforceable against it in accordance with its terms, except as
enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium, or other similar laws relating to or limiting creditors’ rights
generally or by equitable principles relating to enforceability; provided,
however, that the Second Lien Committee is created by statute and no Second Lien
Committee Member and no such Member’s employees, representatives, agents,
advisors and affiliates shall have any personal liability whatsoever under this
Agreement in its capacity as a Second Lien Committee Member;

(ii) except as expressly provided in this Agreement or in the Bankruptcy Code
(if applicable) or as may be required for disclosure by the Securities and
Exchange Commission, no material consent or approval of, or any registration or
filing with, any other Person is required for it to carry out the Restructuring
contemplated by, and perform its obligations under, this Agreement;

(iii) except as expressly provided in this Agreement or the Bankruptcy Code (if
applicable), it has all requisite organizational power and authority to enter
into this Agreement and to carry out the Restructuring contemplated by, and
perform its obligations under, this Agreement;

 

25



--------------------------------------------------------------------------------

(iv) the execution and delivery by it of this Agreement, and the performance of
its obligations hereunder, have been duly authorized by all necessary
organizational action on its part;

(v) it has been represented by counsel in connection with this Agreement and the
transactions contemplated by this Agreement; and

(vi) the execution, delivery, and performance by such Party of this Agreement
does not and will not (1) violate any provision of law, rule, or regulation
applicable to it or any of its subsidiaries or its charter or bylaws (or other
similar governing documents) or those of any of its subsidiaries, (2) conflict
with, result in a breach of, or constitute (with or without notice or lapse of
time or both) a default under any material debt for borrowed money to which it
or any of its subsidiaries is a party, or (3) violate any order, writ,
injunction, decree, statute, rule, or regulation; provided that, the foregoing
shall not apply with respect to any Caesars Party on account of any defaults
arising from the commencement of the Chapter 11 Cases, a CEC Chapter 11 Case, or
the pendency of the Restructuring.

(b) The Caesars Parties represent and warrant to the other Restructuring Support
Parties that there are no pending agreements (oral or written), understandings,
negotiations, or discussions with respect to any Alternative Proposal.

7. Ownership of Claims. Each Consenting Second Lien Creditor, severally and not
jointly, represents and warrants as follows:

(a) as of the date of this Agreement, it (i) is either (A) the sole beneficial
owner of the principal amount of Claims set forth below its signature hereto, or
(B) has sole investment or voting discretion with respect to the principal
amount of Claims set forth below its signature hereto and has the power and
authority to bind the beneficial owner(s) of such Claims to the terms of this
Agreement, (ii) has full power and authority to act on behalf of, vote, and
consent to matters concerning such Claims and dispose of, exchange, assign, and
transfer such Claims, and (iii) holds no Claims (other than potential causes of
action or litigation claims, contingent, unmatured or unliquidated claims, or
claims for interest or fees arising under or in connection with any indenture,
credit agreement, or other credit document) that are not identified below its
signature hereto; in each case except as this provision may be specifically
waived, in writing by the Company;

(b) other than pursuant to this Agreement, such Claims that are subject to
Section 7(a) hereof are free and clear of any pledge, lien, security interest,
charge, claim, equity, option, proxy, voting restriction, right of first refusal
or other limitation on disposition or encumbrance of any kind, that would
adversely affect in any way such Consenting Second Lien Creditor’s performance
of its obligations contained in this Agreement at the time such obligations are
required to be performed; and

(c) (i) it is either (A) a qualified institutional buyer as defined in Rule 144A
of the Securities Act of 1933, as amended (the “Securities Act”), (B) an
institutional accredited

 

26



--------------------------------------------------------------------------------

investor as defined in Rule 501(a)(1), (2), (3), or (7) under the Securities
Act, (C) a non-U.S. person under Regulation S under the Securities Act, or (D)
the foreign equivalent of (A) or (B) above, and (ii) any securities of any
Caesars Party acquired by the applicable Claim Holder in connection with the
Restructuring will have been acquired for investment and not with a view to
distribution or resale in violation of the Securities Act.

8. Termination by Consenting Second Lien Creditors or by the Second Lien
Committee. The Requisite Consenting Second Lien Creditors or the Second Lien
Committee may terminate this Agreement upon delivery of written notice to CEOC,
CEC and CAC in accordance with Section 26 hereof at any time after the
occurrence of, and in the case of Sections 8(a), 8(b), 8(d), 8(e), or 8(f),
during the continuation of, any of the following events (each, a “Creditor
Termination Event”), provided, that, for the avoidance of doubt, any decision in
the Caesars Cases or in Marblegate Asset Mgmt. v. Educ. Mgmt. Corp., 75 F. Supp.
3d 592, 614 (S.D.N.Y. 2014), presently on appeal to the Second Circuit Court of
Appeals (Docket Nos. 15-2124-cv, 15-2141-cv) or any legislative change to the
Trust Indenture Act of 1939 shall not give rise to a Creditor Termination Event:

(a) the breach by any of the Caesars Parties of any of its obligations,
representations, warranties, or covenants set forth in this Agreement in any
material respect, which breach of covenant or obligation (if curable) remains
uncured for a period of five (5) consecutive Business Days after the receipt by
CEOC, CEC and CAC, of written notice of such breach from the Requisite
Consenting Second Lien Creditors or the Second Lien Committee;

(b) the issuance, promulgation, or enactment by any governmental entity,
including any regulatory or licensing authority or court of competent
jurisdiction (including, without limitation, the Bankruptcy Court), of any
statute, regulation, ruling or order declaring this Agreement or any material
portion hereof to be unenforceable or enjoining or otherwise restricting the
consummation of a material portion of the Restructuring (including with respect
to the regulatory approvals or tax treatment contemplated by the Restructuring),
which action (if curable) remains uncured for a period of five (5) consecutive
Business Days after the receipt by the CEOC, CEC and CACs of written notice of
such event;

(c) other than pursuant to a motion filed by any Consenting Second Lien
Creditor, any Trustee, or the Second Lien Committee, a trustee under
section 1104 of the Bankruptcy Code or an examiner (with expanded powers beyond
those set forth in section 1106(a)(3) and (4) of the Bankruptcy Code) shall have
been appointed in the Chapter 11 Cases or a CEC Chapter 11 Case;

(d) other than pursuant to a motion filed by any Consenting Second Lien
Creditor, any Trustee, or the Second Lien Committee, the Chapter 11 Cases or a
CEC Chapter 11 Case shall have been converted to cases under chapter 7 of the
Bankruptcy Code or dismissed, in each case, by order of the Bankruptcy Court,
which order has not otherwise been stayed;

(e) if any of the Definitive Documentation or other documents necessary to
effectuate the Restructuring (including any amendment or modification thereof)
filed with the Bankruptcy Court or otherwise finalized, or has become effective,
shall contain terms and conditions that are not materially consistent with this
Agreement or shall otherwise not be on

 

27



--------------------------------------------------------------------------------

terms reasonably acceptable to the Second Lien Committee (as evidenced by their
written approval, which approval may be conveyed in writing by counsel including
by electronic mail), the Company, and CEC, and such material inconsistency
remains uncured for a period of five (5) consecutive Business Days after the
receipt by CEOC, CEC, and CAC of written notice of such material inconsistency;

(f) a Caesars Party, or any of their respective Affiliates enters into or
otherwise publicly discloses an agreement, or files any motion or pleading with
a court of competent jurisdiction (including, without limitation, the Bankruptcy
Court), in each case, that is not in substance consistent with this Agreement
and such agreement, motion or pleading has not been terminated, modified or
withdrawn within two (2) Business Days of each of the Company’s and CEC’s
receiving written notice from the Requisite Consenting Second Lien Creditors or
the Second Lien Committee that such agreement, motion or pleading is
inconsistent with this Agreement, unless such agreement, motion or pleading does
not provide for or seek, and could not result in, relief that could have any
adverse impact on the interest of holders of Second Lien Bond Claims in
connection with the Restructuring;

(g) a Caesars Party executes a letter of intent (or similar document) stating
its intention to pursue an Alternative Proposal or otherwise states or announces
the terms of an Alternative Proposal;

(h) a CEC Bankruptcy Event, unless consented to by CEC within fifteen days of
such CEC Bankruptcy Event or commenced by CEC;

(i) CEC enters into a settlement or other agreement in respect of (i) any claim
mentioned in the Examiner’s report or (ii) any of the counts asserted against it
in any of the SDNY Guaranty Cases that will materially impair the Company’s or
CEC’s ability to consummate the Restructuring;

(j) if any Caesars’ Parties RSA shall terminate and/or otherwise be of no
further force and effect;

(k) if the First Lien Bond RSA has been terminated as a result of the occurrence
of an event under Section 8(v) of the First Lien Bond RSA; or

(l) the Effective Date has not occurred by the Outside Date, provided that the
neither the Requisite Consenting Second Lien Creditors or the Second Lien
Committee can exercise such termination right unless such Requisite Consenting
Second Lien Creditors or the Second Lien Committee have been working in good
faith to consummate the Restructuring, including, but not limited to,
cooperating with the Caesars Parties’ efforts to obtain regulatory approvals,
third party financings, and all other conditions precedent to the effectuation
of the Plans.

9. Mutual Termination. This Agreement may be terminated by mutual agreement
among (a) the Caesars Parties and (b) the Second Lien Committee.

10. Company Termination Events. This Agreement may be terminated by delivery to
the other Parties of a written notice, delivered in accordance with Section 26
of this Agreement, by the Company upon the occurrence of any of the following
events (each a “Company Termination Event”), provided, that, for the avoidance
of doubt, any decision in the Caesars Cases or in Marblegate Asset Mgmt. v.
Educ. Mgmt. Corp., 75 F. Supp. 3d 592, 614

 

28



--------------------------------------------------------------------------------

(S.D.N.Y. 2014), presently on appeal to the Second Circuit Court of Appeals
(Docket Nos. 15-2124-cv, 15-2141-cv), or any legislative change to the Trust
Indenture Act of 1939 shall not give rise to a Company Termination Event:

(a) the breach by any Restructuring Support Party (other than the Caesars
Parties) of any of the obligations, representations, warranties, or covenants of
such Restructuring Support Party set forth in this Agreement in any respect that
materially and adversely affects the Company’s interests in connection with the
Restructuring, which breach remains uncured for a period of five (5) consecutive
Business Days after the receipt by such breaching Restructuring Support Party
from the Company of written notice of such breach; provided that, with respect
to a breach by one or more Consenting Second Lien Creditors, the foregoing shall
apply only if (x) non-breaching Consenting Second Lien Creditors with power to
vote in favor of the Plans do not then hold at least 2/3 plus one dollar of
Second Lien Bond Debt (measured by notional value), and (y) such breach would
otherwise have a material adverse effect on the Restructuring;

(b) the issuance, promulgation, or enactment by any governmental entity,
including any regulatory or licensing authority or court of competent
jurisdiction, of any statute, regulation, ruling or order declaring this
Agreement or any material portion hereof to be unenforceable or enjoining or
otherwise restricting the consummation of a material portion of the
Restructuring (including with respect to the regulatory approvals or tax
treatment contemplated by the Restructuring), which action remains uncured for a
period of five (5) consecutive Business Days after the receipt by the Caesars
Parties, the Consenting Second Lien Creditors, and the Second Lien Committee of
written notice of such event; provided that the Caesars Parties have otherwise
complied with their obligations under this Agreement, including Section 5(a)(i);
or

(c) the Effective Date has not occurred by the Outside Date, provided that the
Company cannot exercise such termination right unless all Caesars Parties have
been working diligently and in good faith to consummate the Restructuring,
including, but not limited to, seeking all regulatory approvals, third party
financings, and all other conditions precedent to the effectuation of the Plans.

11. CEC Termination Events. CEC may terminate this Agreement upon delivery of
written notice to the other Parties in accordance with Section 26 hereof at any
time after the occurrence of, and in the case of Sections 11(b), 11(d), or 11(f)
during the continuation of, any of the following events (each, a “CEC
Termination Event,” and together with the Creditor Termination Events, and the
Company Termination Events, the “Termination Events”), provided, that, for the
avoidance of doubt, any decision in the Caesars Cases or in Marblegate Asset
Mgmt. v. Educ. Mgmt. Corp., 75 F. Supp. 3d 592, 614 (S.D.N.Y. 2014), presently
on appeal to the Second Circuit Court of Appeals (Docket Nos. 15-2124-cv,
15-2141-cv), or any legislative change to the Trust Indenture Act of 1939 shall
not give rise to a CEC Termination Event:

(a) the breach by any Restructuring Support Party (other than the Caesars
Parties) of any of the obligations, representations, warranties, or covenants of
such Restructuring Support Party set forth in this Agreement in any respect that
materially and adversely affects CEC’s interests in connection with the
Restructuring, which breach remains uncured for a period

 

29



--------------------------------------------------------------------------------

of five (5) consecutive Business Days after the receipt by such breaching
Restructuring Support Party from CEC of written notice of such breach; provided
that, with respect to a breach by one or more Consenting Second Lien Creditors,
the foregoing shall apply only if (x) non-breaching Consenting Second Lien
Creditors with power to vote in favor of the Plans do not then hold at least 2/3
plus one dollar of Second Lien Bond Debt (measured by notional value), and
(y) such breach would otherwise have a material adverse effect on the
Restructuring;

(b) the issuance, promulgation, or enactment by any governmental entity,
including any regulatory or licensing authority or court of competent
jurisdiction, of any statute, regulation, ruling or order declaring this
Agreement or any material portion hereof to be unenforceable or enjoining or
otherwise restricting the consummation of a material portion of the
Restructuring (including with respect to the regulatory approvals or tax
treatment contemplated by the Restructuring), which action remains uncured for a
period of five (5) consecutive Business Days after the receipt by the Caesars
Parties, the Consenting Second Lien Creditors, and the Second Lien Committee of
written notice of such event; provided that the Caesars Parties have otherwise
complied with their obligations under this Agreement, including Section 5(a)(i);

(c) a 105 Injunction Order as to all of the Caesars Cases, including for
avoidance of doubt the Trilogy Case, is not in full force and effect through the
Effective Date of the CEOC Plan; provided, that CEC may only terminate this
Agreement pursuant to this Section 11(c) no later than 18 hours prior to the
scheduled commencement date and time of any hearing on the motions for summary
judgment in the Caesars Cases;

(d) other than pursuant to a motion filed by the Caesars Parties or their
Affiliates, the Chapter 11 Cases are converted to cases under chapter 7 of the
Bankruptcy Code, or the Chapter 11 Cases shall have been dismissed, in each
case, by order of the Bankruptcy Court, which order has not otherwise been
stayed;

(e) if (i) a 105 Injunction Order as to the Second Lien Guaranty Cases is not in
full force and effect, (ii) a stay of the Second Lien Guaranty Cases pursuant to
Section 4 herein is not entered and in full force and effect prior to the
commencement of any hearing on a motion for summary judgment in the Caesars
Cases, and (iii) in the event a 105 Injunction Order as to the Second Lien
Guaranty Cases is not in full force and effect and the stays sought pursuant to
Section 4 herein are not granted, the Second Lien Guaranty Plaintiffs have not,
prior to the commencement of any hearing on a motion for summary judgment in the
Caesars Cases, withdrawn without prejudice all pending motions in the Second
Lien Guaranty Cases including, but not limited to, any motions for summary
judgment in a manner consistent with Section 4(b), provided, however, that CEC
may only terminate the Agreement pursuant to this Section 11(e) prior to the
commencement of any hearing on any pending motion for summary judgment in any of
the Caesars Cases; or

(f) the Effective Date has not occurred by the Outside Date, provided that the
CEC cannot exercise such termination right unless all Caesars Parties have been
working diligently and in good faith to consummate the Restructuring, including,
but not limited to, seeking all regulatory approvals, third party financings,
and all other conditions precedent to the effectuation of the Plans.

 

30



--------------------------------------------------------------------------------

12. Termination.

(a) No Party may exercise any of its respective termination rights as set forth
in Section 8, Section 9, Section 10, or Section 11 hereof, as applicable, if
such Party has failed to perform or comply in all material respects with the
terms and conditions of this Agreement (unless such failure to perform or comply
arises as a result of another Party’s actions or inactions), with such failure
to perform or comply causing, or resulting in, the occurrence of the Termination
Event specified herein.

(b) Except to the extent specified in paragraph (c) below, upon the termination
of this Agreement pursuant to Section 8, Section 9, Section 10, or Section 11
hereof all Parties shall be released from their commitments, undertakings, and
agreements under or related to this Agreement, and there shall be no liability
or obligation on the part of any Party. Upon the termination of this Agreement
pursuant to Section 8 hereof, the terminating Consenting Second Lien Creditor
shall be released from its commitments, undertakings, and agreements under or
relating to this Agreement, and there shall be no liability or obligation on the
part of such Consenting Second Lien Creditor.

(c) Notwithstanding Section 13(b) hereof, in no event shall any termination of
this Agreement relieve a Party from (i) liability for its breach or
non-performance of its obligations hereunder prior to the termination date, and
(ii) obligations under this Agreement which by their terms expressly survive a
termination date; provided, however, that, notwithstanding anything to the
contrary contained herein, any Termination Event (including any automatic
termination) may be waived in accordance with the procedures established by
Section 16 hereof, in which case such Termination Event so waived shall be
deemed not to have occurred, this Agreement consequently shall be deemed to
continue in full force and effect, and the rights and obligations of the Parties
shall be restored, subject to any modification set forth in such waiver. Upon a
Termination Event that releases a Consenting Second Lien Creditor or the Second
Lien Committee from its commitments, undertakings, and agreements under or
related to this Agreement (as set forth in Section 13(b)), unless otherwise
agreed to in writing by such Consenting Second Lien Creditor or Second Lien
Committee (as applicable), any and all votes, approvals, or consents, as
applicable, delivered by such Consenting Second Lien Creditor or Second Lien
Committee and, as applicable, its Affiliates, subsidiaries, managed funds,
representatives, agents, advisors, and employees in connection with the
Restructuring prior to such termination date shall be deemed, for all purposes,
to be null and void from the first instance and shall not be considered or
otherwise used in any manner by the Company.

13. Transfer of Claims. The Restructuring Support Parties agree, with the
exception of the permitted transfers and purchases enumerated in (a), (b), and
(c) below, that no Restructuring Support Party will, directly or indirectly,
sell, contract to sell, give, assign, hypothecate, pledge, encumber, grant a
security interest in (except for any lien or security interest in favor of a
broker-dealer over property held in an account with such broker-dealer generally
and which lien or security interest is released upon any transfer of such
property) offer, sell any option or contract to purchase, or otherwise transfer
or dispose of, any economic, voting or other rights in or to, by operation of
law or otherwise (collectively, “Transfer”), all or any portion of its Claims
now or hereafter owned, and no such Transfer will be effective, unless the
transferee executes and provides to the Company and Jones Day a transfer
agreement in the form

 

31



--------------------------------------------------------------------------------

attached hereto as Exhibit E within two (2) Business Days of the execution of an
agreement (or trade confirmation) in respect of such Transfer. For the avoidance
of doubt, the Caesars Parties agree that any such transfer agreement shall be
included in the definition of “Confidential Claims Information” in Section
5(a)(iii) hereof. In addition to the foregoing Transfer, the following Transfers
shall be permitted:

(a) any Transfer by one Consenting Second Lien Creditor to an Affiliate of such
Consenting Second Lien Creditor or one or more of its affiliated funds or an
affiliated entity or entities with a common investment advisor or investment
manager (in each case, other than portfolio companies); provided that, for the
avoidance of doubt, any transferee under this Section 14(a) shall be deemed a
Consenting Second Lien Creditor for purposes of this Agreement, effective as of
the date of the Transfer, and any transferor under this Section 14(a) shall
remain liable in all respects for any breach of this Agreement by such
transferee;

(b) any Transfer by one Consenting Second Lien Creditor to another Consenting
Second Lien Creditor; and

(c) any Transfer by one Consenting Second Lien Creditor of First Lien Bonds to a
holder of First Lien Bond Debt who is either a party to the First Lien Bond RSA
or who signs a joinder to the First Lien Bond RSA.

Any Transfer of any Restructuring Support Party’s Claims that does not comply
with the foregoing shall be deemed void ab initio; provided, however, for the
avoidance of doubt, that upon any purchase, acquisition, or assumption by any
Restructuring Support Party of any Claims, such Claims shall automatically be
deemed to be subject to all the terms of this Agreement. The restrictions in
this Agreement are in addition to any Transfer restrictions in the Credit
Agreement, the First Lien Indentures, the Second Lien Indentures and the
Unsecured Indentures, and in the event of a conflict the Transfer restrictions
contained in this Agreement shall control; provided, however, that nothing
herein shall restrict, waive, or suspend any consent right the Company may have
with respect to any Transfer.

Notwithstanding the foregoing, a Qualified Marketmaker, acting solely in its
capacity as such, that acquires any Claim subject to this Agreement shall not be
required to execute a Transfer Agreement or otherwise agree to be bound by the
terms and conditions set forth herein if, and only if, such Qualified
Marketmaker sells or assigns such Claim within ten (10) Business Days of its
acquisition and the purchaser or assignee of such Claim is a Consenting Second
Lien Creditor or an entity that executes and provides a Transfer Agreement in
accordance with the terms set forth herein and the Qualifed Marketmaker provides
the Company and Jones Day notice of such sale or assignment to such Consenting
Second Lien Creditor or a copy of such executed Transfer Agreement; provided
that if a Qualified Marketmaker, acting solely in its capacity as such, acquires
debt from an entity who is not a Consenting Second Lien Creditor with respect to
such debt (collectively, “Qualified Unrestricted Claims”), such Qualified
Marketmaker may Transfer any right, title or interest in such Qualified
Unrestricted Claims without the requirement that the transferee execute a
Transfer Agreement; provided further that any such Qualified Marketmaker that is
a Party to this Agreement shall otherwise be subject to the terms and conditions
of this Agreement (including Section 2(a)(iii) hereof) with respect to Qualified
Unrestricted Claims pending the completion of any such Transfer.

 

32



--------------------------------------------------------------------------------

Notwithstanding anything herein to the contrary: (a) to the extent that a
Restructuring Support Party effects the Transfer of all of its Claims in
accordance with this Agreement, such Restructuring Support Party shall cease to
be a Party to this Agreement in all respects and shall have no further
obligations hereunder; provided, however, that if such Restructuring Support
Party acquires a Claim at any point thereafter, it shall be deemed to be a Party
to this Agreement on the same terms as if it had not effected a Transfer of all
of its Claims; and (b) subject to Section 2(b)(iv) hereof, to the extent that a
Restructuring Support Party effects the Transfer of a Claim that it holds as a
participant (and not grantor) pursuant to a participation agreement with voting
provisions substantially similar to those set forth in the form of participation
agreement produced by the Loan Syndications & Trading Association, the
transferee thereof shall not be required to execute a Transfer Agreement.

14. Cooperation.

(a) During the Chapter 11 Cases, the Company shall use reasonable best efforts
to provide to Jones Day (i) drafts of all material motions, applications (other
than applications seeking to retain professional advisors), and other documents
the Company intends to file with the Bankruptcy Court, no less than three (3)
Business Days before the date when the Company intends to file any such document
unless such advance notice is impossible or impracticable under the
circumstances, in which case the Company shall notify telephonically or by
electronic mail counsel to the other Parties to advise them of the documents to
be filed and the facts that make the provision of advance copies no less than
three (3) Business Days before submission impossible or impracticable, and shall
provide such copies as soon as reasonably possible thereafter, and (ii) copies
of all material documents actually filed by the Company with the Bankruptcy
Court promptly but not later than one (1) day after such filing.

(b) During a CEC Chapter 11 Case, CEC shall use reasonable best efforts to
provide to Jones Day (i) drafts of all material motions, applications (other
than applications seeking to retain professional advisors), and other documents
CEC intends to file with the Bankruptcy Court, no less than three (3) Business
Days before the date when CEC intends to file any such document unless such
advance notice is impossible or impracticable under the circumstances, in which
case CEC shall notify telephonically or by electronic mail counsel to the other
Parties to advise them of the documents to be filed and the facts that make the
provision of advance copies no less than three (3) Business Days before
submission impossible or impracticable, and shall provide such copies as soon as
reasonably possible thereafter, and (ii) copies of all material documents
actually filed by CEC with the Bankruptcy Court promptly but not later than one
(1) day after such filing.

15. Amendments. No amendment, modification, waiver, or other supplement of the
terms of this Agreement shall be valid unless such amendment, modification,
waiver, or other supplement is in writing and has been signed by the Caesars
Parties and the Second Lien Committee; provided, however, that:

(a) no such consents shall be required from any Second Lien Committee Member
with respect to any modification or amendment or any other agreement, document
or other instrument implementing the Restructuring, regarding the treatment of
Claims other than with respect to Second Lien Bond Claims, so long as it would
not, reasonably construed, have an

 

33



--------------------------------------------------------------------------------

adverse impact on the interests of holders of Second Lien Bond Claims (including
with respect to the form or value of recoveries to be provided on account of
such Claims pursuant to the Restructuring, including the value of any guaranties
of indebtedness or other obligations to be provided by CEC thereunder), in their
capacities as such, in connection with the Restructuring;

(b) any amendment to this Agreement to (i) the defined terms “Consenting Second
Lien Creditors” or (ii) Section 14 hereof, shall require the written consent of
the Company, CEC, and each Consenting Second Lien Creditor;

(c) any amendment to this Agreement to the defined term “Requisite Consenting
Second Lien Creditors” shall require the written consent of the Second Lien
Committee, the Caesars Parties, and each Second Lien Committee Member;

(d) any amendment that would materially and adversely affect any Consenting
Second Lien Creditor that is a holder of Second Lien Bond Claims, solely in its
capacity as such, in a manner that is disproportionate to any other holder of
Second Lien Bond Claims, solely in its capacity as such, shall require the prior
written consent of the adversely affected Consenting Second Lien Creditor;

(e) for the avoidance of doubt, any waiver of any of the conditions to the
effectiveness of this Agreement set forth by Section 17 hereof may be waived
only upon the express written consent of each of the Caesars Parties and the
Second Lien Committee;

(f) the Company in the Chapter 11 Cases may waive application of the
representations and warranties set forth by Section 6(a)(ii) and Section
6(a)(iii) hereof in all or in part with respect to any Consenting Second Lien
Creditor in its sole discretion, but in consultation with CEC;

(g) CEC in a CEC Chapter 11 Case may waive application of the representations
and warranties set forth by
Section 6(a)(ii) and Section 6(a)(iii) hereof in all or in part with respect to
any Consenting Second Lien Creditor in its sole discretion, but in consultation
with the Company;

(h) any amendment to Sections 16(b), 16(d), or this 16(h) hereof shall require
the consent of each Consenting Second Lien Creditor;

(i) any amendment to Sections 16(c) or this 16(i) hereof shall require the
consent of each Second Lien Committee Member; and

(j) any amendment that would reduce the distributions to holders of Second Lien
Bond Claims under the CEOC Plan shall require the written consent of the Second
Lien Committee and the Requisite Consenting Second Lien Creditors.

16. Conditions to Effectiveness. This Agreement shall only become effective and
enforceable against the parties hereto on the date that this Agreement shall
have been executed by (i) the Caesars Parties; (ii) the Second Lien Committee;
and (iii) all Second Lien Committee Members that are holders of Second Lien Bond
Debt (the date upon which this Agreement becomes so effective, the “Agreement
Effective Date”).

 

34



--------------------------------------------------------------------------------

17. Entire Agreement. This Agreement, including the Plans and the Definitive
Documents, constitutes the entire agreement of the Parties with respect to the
subject matter of this Agreement, and supersedes all other prior negotiations,
agreements and understandings, whether written or oral, among the Parties with
respect to the subject matter of this Agreement; provided, however, that any
confidentiality agreement executed by any Restructuring Support Party shall
survive this Agreement and shall continue to be in full force and effect in
accordance with its terms.

18. Survival of Agreement. Each of the Parties acknowledges and agrees that this
Agreement is being executed in connection with negotiations concerning a
possible restructuring of the Company, and (a) the exercise of the rights
granted in this Agreement (including giving of notice of termination) shall not
be a violation of the automatic stay provisions of section 362 of the Bankruptcy
Code and (b) the Company hereby waives its right to assert a contrary position
in the Chapter 11 Cases, if any, with respect to the foregoing. The Parties
further acknowledge and agree that, if a CEC Bankruptcy Event occurs, (a) the
exercise of the rights granted in this Agreement (including giving of notice of
termination) shall not be a violation of the automatic stay provisions of
section 362 of the Bankruptcy Code with respect to any CEC bankruptcy and (b)
CEC hereby waives its right to assert a contrary position in any such bankruptcy
with respect to the foregoing and agrees that it will cooperate fully with
Consenting Second Lien Creditors and the Second Lien Committee in obtaining a
modification of the automatic stay to the extent necessary to permit Consenting
Second Lien Creditors and the Second Lien Committee to exercise their and its
rights under this Agreement.

19. No Waiver of Participation and Preservation of Rights. If the transactions
contemplated herein are not consummated, or following the occurrence of the
termination of this Agreement with respect to all Parties, if applicable,
nothing herein shall be construed as a waiver by any Party of any or all of such
Party’s rights, remedies, claims, and defenses and the Parties expressly reserve
any and all of their respective rights, remedies, claims and defenses.

20. Counterparts. This Agreement may be executed in one or more counterparts,
each of which, when so executed, shall constitute the same instrument and the
counterparts may be delivered by facsimile transmission or by electronic mail in
portable document format (.pdf).

21. Headings. The headings of the Sections, paragraphs, and subsections of this
Agreement are inserted for convenience only and shall not affect the
interpretation hereof.

22. Relationship Among Parties. Notwithstanding anything herein to the contrary,
the duties and obligations of the Restructuring Support Parties under this
Agreement shall be several, not joint. No Restructuring Support Party shall, as
a result of its entering into and performing its obligations under this
Agreement, be deemed to be part of a “group” (as that term is used in section
13(d) of the Securities Exchange Act of 1934, as amended, and the rules and
regulations promulgated thereunder) with any of the other Restructuring Support
Parties. It is understood and agreed that no Consenting Second Lien Creditor has
any duty of trust or confidence in any kind or form with any other Consenting
Second Lien Creditor or the Second Lien Committee, and, except as expressly
provided in this Agreement, there are no commitments

 

35



--------------------------------------------------------------------------------

among or between them. In this regard, it is understood and agreed that any
Consenting Second Lien Creditor may trade in the Claims or other debt or equity
securities of the Company without the consent of the Company, any other
Consenting Second Lien Creditor, or the Second Lien Committee, subject to
applicable securities laws, the terms of this Agreement, and the terms of the
Second Lien Indentures; provided, however, that no Consenting Second Lien
Creditor shall have any responsibility for any such trading to any other entity
by virtue of this Agreement. No prior history, pattern, or practice of sharing
confidences among or between the Consenting Second Lien Creditors shall in any
way affect or negate this understanding and agreement.

23. Specific Performance; Remedies Cumulative. It is understood and agreed by
the Parties that, without limiting any other remedies available at law or
equity, money damages would be an insufficient remedy for any breach of this
Agreement by any Party and each non-breaching Party shall be entitled to
specific performance and injunctive or other equitable relief as a remedy of any
such breach, including, without limitation, an order of the Bankruptcy Court or
other court of competent jurisdiction requiring any Party to comply promptly
with any of its obligations hereunder, without the necessity of proving the
inadequacy of money damages as a remedy. Each of the Parties hereby waives any
defense that a remedy at law is adequate and any requirement to post bond or
other security in connection with actions instituted for injunctive relief,
specific performance, or other equitable remedies.

24. No Commitment. No Restructuring Support Party shall be obligated to fund or
otherwise be committed to provide funding in connection with the Restructuring,
except pursuant to a separate commitment letter or definitive documentation
relating specifically to such funding, if any, that has been (i) executed by
such Restructuring Support Party and (ii) approved by the Bankruptcy Court, as
necessary, along with the satisfaction of any conditions precedent to such
funding requirements.

25. Governing Law and Dispute Resolution. This Agreement shall be governed by,
and construed in accordance with, the laws of the State of New York, without
regard to such state’s choice of law provisions which would require the
application of the law of any other jurisdiction. Each of the Parties hereby
agrees that the Bankruptcy Court shall have exclusive jurisdiction of all
matters arising out of or in connection with this Agreement; provided however,
that if a CEC Bankruptcy Event occurs, the court in which the proceeding
initiated by such CEC Bankruptcy Event is pending shall have concurrent
jurisdiction to enforce CEC’s compliance with this Agreement; provided, further,
that nothing in this Agreement shall be deemed a consent or submission by CAC to
the jurisdiction of the Bankruptcy Court for any purpose, including with respect
to any disputes under or relating to this Agreement, and the Company and CAC
reserve all rights in this regard.

 

36



--------------------------------------------------------------------------------

26. Notices. All notices, requests, documents delivered, and other
communications hereunder must be in writing and will be deemed to have been duly
given only if delivered personally, by facsimile transmission, mailed (first
class postage prepaid) or by electronic mail (“e-mail”) to the Parties at the
following addresses, facsimile numbers, or e-mail addresses:

If to the Company:

Caesars Entertainment Operating Company, Inc.

One Caesars Palace Drive

Las Vegas, NV 89109

Attn: General Counsel

E-mail Address: tlambert@caesars.com

With a copy to (which shall not constitute notice):

 

  Kirkland & Ellis LLP      601 Lexington Ave      New York, NY 10022   

  Attn:    Paul M. Basta, P.C.      Nicole L. Greenblatt, P.C.

  Facsimile: (212) 446 4900   

  E-mail Address:    paul.basta@kirkland.com      ngreenblatt@kirkland.com

-and-

Kirkland & Ellis LLP

300 North LaSalle

Chicago, IL 60654

  Attn:    David R. Seligman, P.C.      Joseph M. Graham

  E-mail Address:    dseligman@kirkland.com      joe.graham@kirkland.com

 

Facsimile: (312) 862-2200

  

If to CEC:

Caesars Entertainment Corp.

One Caesars Palace Drive

Las Vegas, NV 89109

Attn: General Counsel

E-mail Address: tdonovan@caesars.com

With a copy to (which shall not constitute notice):

 

  Paul, Weiss, Rifkind, Wharton & Garrison LLP   1285 Avenue of the Americas  
New York, NY 10019   

  Attn:    Jeffrey D. Saferstein      Samuel E. Lovett

  Telephone: (212) 373-3000      Facsimile (212) 373-2053   

  E-mail Address:    jsaferstein@paulweiss.com      slovett@paulweiss.com

 

37



--------------------------------------------------------------------------------

-and-

 

  Milbank, Tweed, Hadley & McCloy LLP   601 South Figueroa Street, 30th Floor  
Los Angeles, CA 90017   

  Attn:    Paul S. Aronzon      Thomas R. Kreller

  Telephone: (213) 892-4000      Facsimile: (213) 629-5063   

  Email Address:    paronzon@milbank.com      tkreller@milbank.com

If to CAC:

Caesars Acquisition Company

One Caesars Palace Drive

Las Vegas, NV 89109

Attn: General Counsel

With a copy to (which shall not constitute notice):

 

  Latham & Watkins LLP      885 Third Avenue      New York, NY 10022-4834   

  Attn:    Christopher Harris      Mark Broude      Raymond Y. Lin

  Telephone: (212) 906-1200      Facsimile: (212) 751-4864   

  E-mail Address:    christopher.harris@lw.com      mark.broude@lw.com     
raymond.lin@lw.com

If to a Consenting Second Lien Creditor, to the address set forth beneath such
lender’s signature block,

with a copy to (which shall not constitute notice):

 

  Jones Day      555 South Flower Street, Fiftieth Floor   Los Angeles, CA 90071
  

  Attn:    Bruce Bennett      Sidney P. Levinson      Joshua M. Mester

  Telephone: (213) 489-3939      Facsimile: (213) 243-2539   

  E-mail Address:    bbennett@jonesday.com      slevinson@jonesday.com     
jmester@jonesday.com

 

38



--------------------------------------------------------------------------------

If to the Second Lien Committee:

 

  Jones Day      555 South Flower Street, Fiftieth Floor   Los Angeles, CA 90071
  

  Attn:    Bruce Bennett      Sidney P. Levinson      Joshua M. Mester

  Telephone: (213) 489-3939      Facsimile: (213) 243-2539   

  E-mail Address:    bbennett@jonesday.com      slevinson@jonesday.com     
jmester@jonesday.com

27. Third-Party Beneficiaries. Unless expressly stated herein, the terms and
provisions of this Agreement are intended solely for the benefit of the Parties
hereto and their respective successors and permitted assigns, and it is not the
intention of the Parties to confer third-party beneficiary rights upon any other
Person.

28. Settlement Discussions. This Agreement is part of a proposed settlement of
matters that could otherwise be the subject of litigation among the Parties
hereto. Nothing herein shall be deemed an admission of any kind. Pursuant to
Federal Rule of Evidence 408 and any applicable state rules of evidence, this
Agreement and all negotiations and communications relating thereto shall not be
admissible into evidence in any proceeding other than to prove the existence of
this Agreement or in a proceeding to enforce the terms of this Agreement.

29. Good-Faith Cooperation; Further Assurances. The Parties shall cooperate with
each other in good faith in respect of matters concerning the implementation and
consummation of the Restructuring.

30. Access. The Company and CEC will promptly provide the Second Lien Bond
Professionals reasonable access, upon reasonable notice, during normal business
hours to relevant properties, books, contracts (including any Executory
Contracts and Unexpired Leases), commitments, records, management and executive
personnel, and advisors of the Company (other than with respect to materials
subject to attorney-client privilege or where granting such access is prohibited
by law); provided, however, that the Company’s or CEC’s obligations hereunder
shall be conditioned upon such Party being party to an appropriate
confidentiality agreement or undertaking; provided, further, however, that any
existing confidentiality agreements entered into between the Company or CEC, on
one hand, and a Party, on the other hand, shall be deemed to be appropriate. CAC
will promptly provide the Second Lien

 

39



--------------------------------------------------------------------------------

Committee Professionals reasonable access, upon reasonable notice, to
information reasonably requested concerning the business and operations of CAC
(subject to any confidentiality obligations or privileges of CAC); provided,
however, that CAC’s obligations hereunder shall be conditioned upon such Party
being party to an appropriate confidentiality agreement or undertaking;
provided, further, however, that any existing confidentiality agreements entered
into between the CAC, on one hand, and a Party, on the other hand, shall be
deemed to be appropriate.

31. Qualification on Second Lien Creditor and Committee Representations. The
Parties acknowledge that all representations, warranties, covenants, and other
agreements made by any Consenting Second Lien Creditor that is a separately
managed fund or account of an investment manager are being made only with
respect to the Claims managed by such investment manager (in the amount
identified on the signature pages hereto), and shall not apply to (or be deemed
to be made in relation to) any Claims that may be beneficially owned by such
Consenting Second Lien Creditor that are not held through funds or accounts
managed by such investment manager. The Parties further acknowledge that all
representations, warranties, covenants, and other agreements made by the Second
Lien Committee shall not apply to (or be deemed to be made in relation to) any
Claims legally or beneficially owned by any holder of a Second Lien Bond Claim;
provided, however, that all Second Lien Committee Members that are holders of
Second Lien Bond Debt have also signed this Agreement as Consenting Second Lien
Creditors.

32. Publicity. The Company and CEC shall exercise their reasonable best efforts
to submit drafts to the Second Lien Committee Professionals of any press
releases and public documents that constitute disclosure of the existence or
terms of this Agreement or any amendment to the terms of this Agreement at least
three (3) Business Days prior to making any such disclosure, and shall afford
them a reasonable opportunity under the circumstances to comment on such
documents and disclosures and shall incorporate any such reasonable comments in
good faith.

33. CEC Bankruptcy or Similar Proceeding. Except as otherwise provided herein,
nothing herein shall be construed to limit or impair in any way any Consenting
Second Lien Creditor’s, the Second Lien Committee’s, any Trustee’s or the
Collateral Agent’s respective rights or ability to appear in or take any other
action to protect its interests (or, in the case of the Trustee and the
Collateral Agent, the interests of their beneficiaries) in connection with any
proceeding related to a CEC Chapter 11 Case.

34. Second Lien Committee. Notwithstanding any Consenting Second Lien Creditors
being members of the Second Lien Committee, all Consenting Second Lien Creditors
are entering into this Agreement in their individual capacities as creditors of
the Company and not as members of the Second Lien Committee.

[Signature Pages Follow]

 

40



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

CAESARS ENTERTAINMENT OPERATING COMPANY, INC., on behalf of itself and each of
the debtors in the Chapter 11 Cases By:  

/s/ Randall S. Eisenberg

  Name: Randall S. Eisenberg   Title: Chief Restructuring Officer

 

CAESARS ENTERTAINMENT CORPORATION By:  

/s/ Eric Hession

Name:   Eric Hession Title:   CFO

 

CAESARS ACQUISITION COMPANY, solely in respect of Sections 2(b)(vii), 5(g) and
30 By:  

/s/ Craig Abrahams

Name:   Craig Abrahams Title:   CFO

 

41



--------------------------------------------------------------------------------

Exhibit A

 

42



--------------------------------------------------------------------------------

UNITED STATES BANKRUPTCY COURT

NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION

 

    )       In re:   )    Chapter 11      )       CAESARS ENTERTAINMENT
OPERATING   )    Case No. 15-01145 (ABG)    COMPANY, INC., et al.,1   )        
)       Debtors.   )    (Jointly Administered)        )      

 

 

DEBTORS’ THIRD AMENDED JOINT PLAN OF REORGANIZATION

PURSUANT TO CHAPTER 11 OF THE BANKRUPTCY CODE

 

 

Nothing contained herein shall constitute an offer, acceptance, or a legally
binding obligation of the Debtors or any other party in interest and this Plan
is subject to approval by the Bankruptcy Court and other customary
conditions. This Plan is not an offer with respect to any securities. YOU SHOULD
NOT RELY ON THE INFORMATION CONTAINED IN, OR THE TERMS OF, THIS PLAN FOR ANY
PURPOSE PRIOR TO THE CONFIRMATION OF THIS PLAN BY THE BANKRUPTCY COURT.

 

James H.M. Sprayregen, P.C.    Paul M. Basta, P.C. David R. Seligman, P.C.   
Nicole L. Greenblatt, P.C. KIRKLAND & ELLIS LLP    KIRKLAND & ELLIS LLP KIRKLAND
& ELLIS INTERNATIONAL LLP    KIRKLAND & ELLIS INTERNATIONAL LLP 300 North
LaSalle    601 Lexington Avenue Chicago, Illinois 60654    New York, New York
10022-4611

Telephone:        (312)862-2000

  

Telephone:        (212)446-4800

Facsimile:         (312)862-2200

  

Facsimile          (212)446-4900

Counsel to the Debtors and Debtors in Possession

Dated: October 4, 2016

 

 

1  The last four digits of Caesars Entertainment Operating Company, Inc.’s tax
identification number are 1623. A complete list of the Debtors (as defined
herein) and the last four digits of their federal tax identification numbers are
identified on Exhibit A attached hereto.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I. DEFINED TERMS, RULES OF INTERPRETATION, COMPUTATION OF TIME, AND
GOVERNING LAW

     1   

A.

   Defined Terms      1   

B.

   Rules of Interpretation.      37   

C.

   Computation of Time.      38   

D.

   Governing Law.      38   

E.

   Reference to Monetary Figures.      38   

F.

   Nonconsolidated Plan.      38   

ARTICLE II. ADMINISTRATIVE CLAIMS AND OTHER UNCLASSIFIED CLAIMS

     38   

A.

   Administrative Claims.      38   

B.

   Professional Fee Claims.      39   

C.

   Priority Tax Claims.      40   

ARTICLE III. CLASSIFICATION AND TREATMENT OF CLAIMS AND INTERESTS

     40   

A.

   Summary of Classification.      40   

B.

   Treatment of Claims and Interests.      42   

C.

   Special Provision Governing Unimpaired Claims.      52   

D.

   Elimination of Vacant Classes.      52   

E.

   Plan Objections.      52   

F.

   Voting.      52   

G.

   Confirmation Pursuant to Sections 1129(a)(10) and 1129(b) of the Bankruptcy
Code.      53   

H.

   Controversy Concerning Impairment.      53   

ARTICLE IV. MEANS FOR IMPLEMENTATION OF THE PLAN

     53   

A.

   Sources of Recoveries.      53   

B.

   Master Lease Agreements.      59   

C.

   Management and Lease Support Agreements.      59   

D.

   Right of First Refusal Agreement.      59   

E.

   PropCo Call Right Agreement.      60   

F.

   Tax Indemnity Agreement.      60   

G.

   Transition Services Agreement.      60   

H.

   Subsidiary-Guaranteed Notes Settlement.      60   

I.

   Unsecured Creditors Committee Settlement.      60   

J.

   Second Priority Noteholders Committee Settlement.      60   

K.

   Danner Settlement.      61   

L.

   Cash Collateral Order Amendments and Operating Cash for OpCo and the REIT.   
  61   

M.

   Deferred Compensation Settlement.      61   

N.

   The Separation Structure.      61   

O.

   Restructuring Transactions.      62   

P.

   New Corporate Governance Documents.      62   

Q.

   New Boards.      62   

R.

   New Employment Contracts.      64   

S.

   Shared Services.      64   

T.

   Exemptions.      65   

U.

   New Interests.      65   

V.

   Cancellation of Existing Securities and Agreements.      66   

W.

   Corporate Action.      66   

X.

   Effectuating Documents; Further Transactions.      67   

Y.

   Exemption from Certain Taxes and Fees.      67   

Z.

   Corporate Existence.      67   

 

1



--------------------------------------------------------------------------------

AA.

   Vesting of Assets.      68   

BB.

   General Settlement of Claims.      68   

CC.

   Ordinary Course of Business Through Effective Date.      68   

DD.

   Retention of Causes of Actions.      68   

ARTICLE V. TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

     69   

A.  

   Assumption of Executory Contracts and Unexpired Leases.      69   

B.  

   Preexisting Obligations to the Debtors under Executory Contracts and
Unexpired Leases.      69   

C.  

   Rejection of Executory Contracts and Unexpired Leases.      69   

D.  

   Cure of Defaults for Assumed Executory Contracts and Unexpired Leases.     
70   

E.  

   Modifications, Amendments, Supplements, Restatements, or Other Agreements.   
  71   

F.  

   Indemnification Provisions.      71   

G.  

   Treatment of D&O Liability Insurance Policies.      72   

H.  

   Insurance Policies.      72   

I.  

   Benefit Programs.      72   

J.  

   Reservation of Rights.      72   

K.  

   Nonoccurrence of Effective Date.      73   

L.  

   Contracts and Leases Entered Into After the Petition Date.      73   

ARTICLE VI. PROVISIONS GOVERNING DISTRIBUTIONS

     73   

A.  

   Timing and Calculation of Amounts to Be Distributed.      73   

B.  

   Distributions on Account of Obligations of Multiple Debtors.      74   

C.  

   Distributions Generally.      74   

D.  

   Rights and Powers of Disbursing Agent.      74   

E.  

   Distributions on Account of Claims or Interests Allowed After the Effective
Date.      74   

F.  

   Delivery of Distributions and Undeliverable or Unclaimed Distributions.     
75   

G.  

   Compliance with Tax Requirements/Allocations.      76   

H.  

   No Postpetition Interest on Claims.      77   

I.  

   Setoffs and Recoupment.      77   

J.  

   Allocation Between Principal and Accrued Interest.      77   

K.  

   Claims Paid or Payable by Third Parties.      77   

ARTICLE VII. PROCEDURES FOR RESOLVING CONTINGENT, UNLIQUIDATED, AND DISPUTED
CLAIMS

     78   

A.  

   Resolution of Disputed Claims.      78   

B.  

   Adjustment to Claims Without Objection.      78   

C.  

   Time to File Objections to Claims.      79   

D.  

   Disallowance of Claims.      79   

E.  

   Amendments to Claims.      79   

F.  

   No Distributions Pending Allowance.      79   

G.  

   Distributions After Allowance.      79   

ARTICLE VIII. SETTLEMENT, RELEASE, INJUNCTION, AND RELATED PROVISIONS

     80   

A.  

   Discharge of Claims and Termination of Interests.      80   

B.  

   Debtor Release.      80   

C.  

   Third-Party Release.      81   

D.  

   Exculpation.      82   

E.  

   Injunction.      82   

F.  

   Release of Liens.      83   

G.  

   Setoffs.      83   

H.  

   Recoupment.      83   

I.  

   Subordination and Turnover Rights.      83   

J.  

   Document Retention.      84   

K.  

   Protections Against Discriminatory Treatment.      84   

L.  

   Reimbursement or Contribution.      84   

M.  

   Term of Injunctions or Stays.      84   

 

2



--------------------------------------------------------------------------------

ARTICLE IX. CONDITIONS PRECEDENT TO CONSUMMATION OF THE PLAN

     84   

A.  

   Conditions Precedent to the Effective Date.      84   

B.  

   Waiver of Conditions.      87   

C.  

   Substantial Consummation of the Plan.      87   

D.  

   Effect of Nonoccurrence of Conditions to the Effective Date.      87   

ARTICLE X. MODIFICATION, REVOCATION, OR WITHDRAWAL OF THE PLAN

     88   

A.  

   Modification and Amendments.      88   

B.  

   Effect of Confirmation on Modifications.      88   

C.  

   Revocation or Withdrawal of the Plan.      88   

ARTICLE XI. RETENTION OF JURISDICTION

     88   

ARTICLE XII. MISCELLANEOUS PROVISIONS

     90   

A.  

   Immediate Binding Effect.      90   

B.  

   Additional Documents.      90   

C.  

   Payment of Statutory Fees.      90   

D.  

   Payment of Certain Fees and Expenses.      91   

E.  

   Dismissal of Involuntary Petition.      91   

F.  

   Dismissal of Litigation and Appeals.      91   

G.  

   Dissolution of the Second Priority Noteholders Committee and Unsecured
Creditors Committee.      91   

H.  

   Consent, Consultation, and Waiver Rights.      92   

I.  

   Reservation of Rights.      92   

J.  

   Successors and Assigns.      92   

K.  

   Service of Documents.      93   

L.  

   Entire Agreement.      94   

M.  

   Exhibits.      95   

N.  

   Votes Solicited in Good Faith.      95   

O.  

   Waiver or Estoppel.      95   

P.  

   Nonseverability of Plan Provisions.      95   

Q.  

   Conflicts.      95   

R.  

   Closing of Chapter 11 Cases.      96   

 

3



--------------------------------------------------------------------------------

Caesars Entertainment Operating Company, Inc. and the other Debtors in the
above-captioned Chapter 11 Cases respectfully propose the following joint plan
of reorganization pursuant to chapter 11 of the Bankruptcy Code. Capitalized
terms used and not otherwise defined shall have the meanings ascribed to such
terms in Article I.A of the Plan. The Chapter 11 Cases have been consolidated
for procedural purposes only and are being jointly administered pursuant to an
order of the Bankruptcy Court. Reference is made to the Disclosure Statement for
a discussion of the Debtors’ history, businesses, results of operations,
historical financial information, projections, and future operations, as well as
a summary and analysis of the Plan and certain related matters. Each Debtor is a
proponent of the Plan contained herein within the meaning of section 1129 of the
Bankruptcy Code.

ARTICLE I.

DEFINED TERMS, RULES OF INTERPRETATION,

COMPUTATION OF TIME, AND GOVERNING LAW

 

A. Defined Terms

As used in the Plan, capitalized terms have the meanings set forth below.

1. “1145 Securities” mean, collectively, (a) the New Interests issued in respect
of Claims as contemplated by the Plan, (b) the guaranty under the OpCo Guaranty
Agreement of the OpCo First Lien Notes, (c) the OpCo First Lien Notes, the
PropCo First Lien Notes, and the PropCo Second Lien Notes, (d) the New CEC
Convertible Notes and the New CEC Common Equity issued upon conversion thereof,
and (e) the New CEC Common Equity issued in exchange for OpCo Series A Preferred
Stock pursuant to the CEOC Merger.

2. “2016 Fee Notes” means the Senior Unsecured Notes arising under the 6.50%
Senior Unsecured Notes Indenture with CUSIP No. 413627AX8, other than those held
by CAC and members of the Ad Hoc Group of 5.75% and 6.50% Unsecured Notes in the
Chapter 11 Cases as disclosed on March 17, 2016 [Docket No. 3422].

3. “5.75% Senior Unsecured Notes Indenture” means that certain Indenture, dated
as of September 28, 2005, by and between CEOC, CEC, and the 5.75% Senior
Unsecured Notes Indenture Trustee, providing for the issuance of 5.75% Senior
Notes due 2017, as amended, amended and restated, supplemented, or otherwise
modified from time to time.

4. “5.75% Senior Unsecured Notes Indenture Trustee” means Law Debenture Trust
Company of New York, solely in its capacity as indenture trustee under the 5.75%
Senior Unsecured Notes Indenture, and any predecessors and successors in such
capacity.

5. “6.50% Senior Unsecured Notes Indenture” means that certain Indenture, dated
as of June 9, 2006, by and between CEOC, CEC, and the 6.50% Senior Unsecured
Notes Indenture Trustee, providing for the issuance of 6.50% Senior Notes due
2016, as amended, amended and restated, supplemented, or otherwise modified from
time to time.

6. “6.50% Senior Unsecured Notes Indenture Trustee” means Law Debenture Trust
Company of New York, solely in its capacity as indenture trustee under the 6.50%
Senior Unsecured Notes Indenture, and any predecessors and successors in such
capacity.

7. “8.50% First Lien Notes Indenture” means that certain Indenture, dated as of
February 14, 2012, by and between the Escrow Issuers, CEC, and the First Lien
Notes Indenture Trustee, providing for the issuance of 8.50% Senior Secured
Notes due 2020, as amended, amended and restated, supplemented, or otherwise
modified from time to time.

8. “9.00% First Lien Notes Indentures” means (a) that certain Indenture, dated
as of August 22, 2012, by and between the Escrow Issuers, CEC, and the First
Lien Notes Indenture Trustee, providing for the issuance of 9.00% Senior Secured
Notes due 2020, as amended, amended and restated, supplemented, or otherwise
modified from time to time, including pursuant to that certain Additional Notes
Supplemental Indenture, dated as of December 13, 2012, by and between the Escrow
Issuers, CEC, and the First Lien Notes Indenture

 

1



--------------------------------------------------------------------------------

Trustee; and (b) that certain Indenture, dated as of February 15, 2013, by and
between the Escrow Issuers, CEC, and the First Lien Notes Indenture Trustee,
providing for the issuance of 9.00% Senior Secured Notes due 2020, as amended,
amended and restated, supplemented, or otherwise modified from time to time.

9. “10.00% Second Lien Notes Indentures” means, collectively, that (a) certain
Indenture, dated as of December 24, 2008, by and between CEOC, CEC, and the
applicable 10.00% Second Lien Notes Indenture Trustee, providing for the
issuance of 10.00% Second-Priority Senior Secured Notes due 2015 and 10.00%
Second-Priority Senior Secured Notes due 2018, as amended, amended and restated,
supplemented, or otherwise modified from time to time, and (b) certain
Indenture, dated as of April 15, 2009, between CEOC, CEC, and the applicable
10.00% Second Lien Notes Indenture Trustee, providing for the issuance of 10.00%
Second-Priority Senior Secured Notes due 2018, as amended, amended and restated,
supplemented, or otherwise modified from time to time.

10. “10.00% Second Lien Notes Indenture Trustee” means, as applicable, (a)
Delaware Trust Company, solely in its capacity as successor indenture trustee
under the 10.00% Second Lien Notes Indenture dated as of December 24, 2008, and
any predecessors and successors in such capacity, or (b) Wilmington Savings Fund
Society, FSB, solely in its capacity as successor indenture trustee under the
10.00% Second Lien Notes Indenture dated as of April 15, 2009, and any
predecessors and successors in such capacity.

11. “11.25% First Lien Notes Indenture” means that certain Indenture, dated as
of June 10, 2009, by and between the Escrow Issuers, CEC, and the First Lien
Notes Indenture Trustee, providing for the issuance of 11.25% Senior Secured
Notes due 2017, as amended, amended and restated, supplemented, or otherwise
modified from time to time, including that certain Second Supplemental
Indenture, dated as of September 11, 2009, between CEOC, CEC, and the First Lien
Notes Indenture Trustee.

12. “12.75% Second Lien Notes Indenture” means that certain Indenture, dated as
of April 16, 2010, by and between the Escrow Issuers, CEC, and the 12.75% Second
Lien Notes Indenture Trustee, providing for the issuance of 12.75%
Second-Priority Senior Secured Notes due 2018, as amended, amended and restated,
supplemented, or otherwise modified from time to time.

13. “12.75% Second Lien Notes Indenture Trustee” means BOKF, N.A., solely in its
capacity as successor indenture trustee under the 12.75% Second Lien Notes
Indenture, and any predecessors and successors in such capacity.

14. “Additional CEC Bank Consideration” means an amount equal to $10,000,000 per
month (which shall be fully earned on the first day of each month) earned from
January 1, 2017, through the earlier of (a) the Effective Date or (b) June 30,
2017, which amount New CEC shall contribute to the Debtors on the Effective Date
and which shall be payable in (x) Cash and/or (y) New CEC Common Equity (at a
price per share of New CEC Common Equity using an implied equity value for New
CEC of $6.5 billion, post conversion of the New CEC Convertible Notes and before
giving effect to the Cash that would have otherwise been used to pay the
consideration and the New CEC Common Equity Buyback), which shall be issued in
exchange for OpCo Series A Preferred Stock pursuant to the CEOC Merger; provided
that the election to pay Cash or New CEC Common Equity shall be made in New
CEC’s sole discretion, provided, further, that, unless consented to by the
Requisite Consenting Bank Creditors, such election must be the same as the
similar election made by CEC for the Additional CEC Bond Consideration. Subject
to the Bank RSA remaining in effect, if and to the extent that the Additional
CEC Bond Consideration is increased, the amount of the Additional CEC Bank
Consideration will increase by a percentage amount equal to the amount by which
the Additional CEC Bond Consideration has been increased.

15. “Additional CEC Bond Consideration” means to the extent that the Effective
Date shall not have occurred on or before May 1, 2017, New CEC shall (a)
contribute to the Debtors on the Effective Date Cash in the amount of
$20,000,000 per month and/or (b) issue New CEC Common Equity (at a price per
share of New CEC Common Equity using an implied equity value for New CEC of $6.5
billion, post conversion of the New CEC Convertible Notes and before giving
effect to the Cash that would have otherwise been used to pay the consideration
and the New CEC Common Equity Buyback) of a value equal to $20,000,000 per month
(which shall be issued in exchange for OpCo Series A Preferred Stock pursuant to
the CEOC Merger), in both instances commencing on May 1, 2017, and ending on the
Effective Date, which amount shall be (x) prorated for any partial month, and
(y) so long as New CEC has made all payments required of it under the Bond RSA,
reduced by $4,800,000; provided that the election to pay Cash or New CEC Common
Equity shall be made in New CEC’s sole discretion, provided, further, that,
unless consented to by the Requisite Consenting Bond Creditors, such election
must be the same as the similar election made by CEC for the Additional CEC Bank
Consideration.

 

2



--------------------------------------------------------------------------------

16. “Administrative Claim” means a Claim for the costs and expenses of
administration of the Estates pursuant to section 503(b) and 507(a)(2) of the
Bankruptcy Code, including: (a) the actual and necessary costs and expenses
incurred after the Petition Date and through the Effective Date of preserving
the Estates and operating the businesses of the Debtors; (b) all fees and
charges assessed against the Estates pursuant to chapter 123 of the Judicial
Code, including the U.S. Trustee Fees; (c) Professional Fee Claims; and
(d) Restructuring Support Advisors Fees.

17. “Administrative Claims Bar Date” means the deadline for filing requests for
payment of Administrative Claims (other than (x) Professional Fee Claims and (y)
Administrative Claims arising in the ordinary course of business), which shall
be the first Business Day that is 45 days following the Effective Date, except
as specifically set forth in the Plan or in a Final Order, or as agreed-to by
the Reorganized Debtors.

18. “Administrative Claims Objection Bar Date” means the deadline for filing
objections to requests for payment of Administrative Claims (other than requests
for payment of Professional Fee Claims), which shall be the first Business Day
that is 180 days following the Effective Date; provided that the Administrative
Claims Objection Bar Date may be extended by the Bankruptcy Court after notice
and a hearing.

19. “Affiliate” shall have the meaning set forth in section 101(2) of the
Bankruptcy Code.

20. “Allowed” means with respect to Claims: (a) any Claim other than an
Administrative Claim that is evidenced by a Proof of Claim which is or has been
timely Filed by the applicable Claims Bar Date or that is not required to be
evidenced by a Filed Proof of Claim under the Bankruptcy Code or a Final Order;
(b) any Claim that is listed in the Schedules as not contingent, not
unliquidated, and not disputed, and for which no Proof of Claim has been timely
Filed; (c) all Claims classified in Class I (Undisputed Unsecured Claims); (d)
any Claims agreed to by the Debtors prior to the Distribution Record Date and
included on a schedule to be provided to the Unsecured Creditors Committee on
such date; or (e) any Claim Allowed pursuant to (i) the Plan, (ii) any contract,
instrument, indenture, or other agreement entered into or assumed in connection
with the Plan, or (iii) a Final Order of the Bankruptcy Court; provided that
with respect to any Claim described in clauses (a) and (b) above, such Claim
shall be considered Allowed only if and to the extent that with respect to such
Claim no objection to the allowance thereof has been interposed within the
applicable period of time fixed by the Plan, the Bankruptcy Code, the Bankruptcy
Rules, or the Bankruptcy Court, or such an objection is so interposed and the
Claim shall have been Allowed by a Final Order. Except as otherwise specified in
the Plan or any Final Order, and except for any Claim that is Secured by
property of a value in excess of the principal amount of such Claim, the amount
of an Allowed Claim shall not include interest on such Claim from and after the
Petition Date. For purposes of determining the amount of an Allowed Claim, there
shall be deducted therefrom an amount equal to the amount of any Claim that the
Debtors may hold against the Holder thereof, to the extent such Claim may be
offset, recouped, or otherwise reduced under applicable law. Any Claim that has
been or is hereafter listed in the Schedules as contingent, unliquidated, or
disputed, and for which no Proof of Claim is or has been timely Filed by the
applicable Claims Bar Date, is not considered Allowed and shall be expunged
without further action by the Debtors and without further notice to any party or
action, approval, or order of the Bankruptcy Court. Notwithstanding anything to
the contrary herein, no Claim of any entity subject to section 502(d) of the
Bankruptcy Code shall be deemed Allowed unless and until such entity pays in
full the amount that it owes such Debtor or Reorganized Debtor, as the case may
be. “Allow” and “Allowing” shall have correlative meanings.

21. “Approvals” shall have the meaning set forth in Article IV.Q.3 hereof.

22. “Assumed Executory Contracts and Unexpired Leases Schedule” means the
schedule of certain Executory Contracts and Unexpired Leases to be assumed, or
assumed and assigned, as applicable, by the Debtors pursuant to the Plan in the
form filed as part of the Plan Supplement, as the same may be amended, modified,
or supplemented from time to time, which schedule shall be reasonably acceptable
to the Requisite Consenting Bond Creditors, the Requisite Consenting Bank
Creditors, the Second Priority Noteholders Committee, the Unsecured Creditors
Committee, CEC, and the Debtors.

 

3



--------------------------------------------------------------------------------

23. “Available Cash” means the excess of (a) the pro forma amount of balance
sheet Cash of the Debtors available after giving effect to the Effective Date,
the consummation of the Plan, all debt reductions and repayments, the payment of
all fees, expenses, and related uses of Cash on the Effective Date in accordance
with the Plan over (b) the Minimum Cash Requirement. The pro forma amount of
such balance sheet Cash shall exclude (i) Cash held by non-Debtor Chester Downs
and Marina, LLC and Chester Downs Finance Corp., (ii) Cash held by the
international entities owned by the Debtors, each of which is a non-Debtor other
than Caesars Entertainment Windsor Limited, and (iii) customer Cash held in
custody by the Debtors.

24. “Avoidance Actions” means any and all avoidance, recovery, subordination, or
similar remedies that may be brought by or on behalf of the Debtors or the
Estates, including causes of action or defenses arising under chapter 5 of the
Bankruptcy Code or under similar or related state or federal statutes and common
law, including fraudulent transfer laws.

25. “Backstop Commitment” means the PropCo Preferred Backstop Investors’
commitment pursuant to the Backstop Commitment Agreement to backstop with Cash
the exercise of the PropCo Preferred Equity Put Right in an amount equal to
(a) $250,000,000 plus (b) the PropCo Preferred Equity Upsize Amount.

26. “Backstop Commitment Agreement” means that certain Backstop Commitment
Agreement, by and between CEOC and the PropCo Preferred Backstop Investors party
thereto from time to time, as the same may be amended, amended and restated,
supplemented, or otherwise modified from time to time in accordance with its
terms, the form of which shall be included in the Plan Supplement.

27. “Ballot” means the form or forms distributed to certain Holders of Claims or
Interests that are entitled to vote on the Plan by which such parties may
indicate acceptance or rejection of the Plan.

28. “Bank Debt Contract Rate” means (a) with respect to Term B-4 Loans, a per
annum rate equal to 10.50%, (b) with respect to Term B-5 Loans, a per annum rate
equal to 6.22%, (c) with respect to Term B-6 Loans, a per annum rate equal to
7.22%, and (d) with respect to Term B-7 Loans, a per annum rate equal to 9.75%.

29. “Bank Debt Tranche” means Term B-4 Loans, Term B-5 Loans, Term B-6 Loans,
and/or Term B-7 Loans issued pursuant to the Prepetition Credit Agreement.

30. “Bank Guaranty Accrual Period” means the period from the Petition Date until
(but not including) the Effective Date; provided that from the date of the Bank
Pay Down, until (but not including) the Effective Date, the aggregate principal
amount of Bank Guaranty Purchased Obligations upon which the Bank Guaranty
Settlement Percentage shall be applied will be reduced by $300,000,000 on
account of the Bank Pay Down.

31. “Bank Guaranty Accrued Amount” means, with respect to each Bank Debt Tranche
held by a Holder of a Prepetition Credit Agreement Claim, an aggregate amount
equal to (a) the aggregate principal amount of Bank Guaranty Purchased
Obligations of such Bank Debt Tranche held by such Holder multiplied by a rate
per annum equal to the product of (x) the Bank Guaranty Settlement Percentage
and (y) the Bank Debt Contract Rate, minus (ii) the aggregate amount of Monthly
Adequate Protection Payments (as defined in the Cash Collateral Order) received
by such Holder during the Bank Guaranty Accrual Period (which Monthly Adequate
Protection Payments are deemed to have been paid on account of interest (and not
recharacterized as principal or otherwise disallowed)) on account of its
Prepetition Credit Agreement Claims, minus (iii) the Upfront Payment paid by CEC
to such Holder.

32. “Bank Guaranty Purchased Obligations” means the Debtors’ obligation, which
shall be funded entirely by CEC or New CEC, to purchase 100% of the rights of
each Holder of a Prepetition Credit Agreement Claim for the Bank Guaranty
Settlement Purchase Price, in full and final cancellation of all rights under
the Prepetition Credit Agreement, including on account of any right to
postpetition interest.

33. “Bank Guaranty Settlement” means the settlement set forth in Article IV.A.8
of the Plan, which shall be deemed approved by the Holders of Prepetition Credit
Agreement Claims if Class D votes to accept the Plan.

 

4



--------------------------------------------------------------------------------

34. “Bank Guaranty Settlement Percentage” means a percentage rate equal to (a)
for the period from the Petition Date through and including October 1, 2015,
80.3%, (b) for the period from October 2, 2015, through and including January 1,
2016, 83.3%, (c) for the period from January 2, 2016, through and including
April 1, 2016, 86.4%, (d) for the period from April 2, 2016, through and
including July 1, 2016, 89.5%, (e) for the period from July 2, 2016, through and
including October 1, 2016, 92.6%, (f) for the period from October 2, 2016,
through and including January 1, 2017, 95.7%, (g) for the period from January 2,
2017, through and including April 1, 2017, 98.8%, and (h) for the period from
April 2, 2017, until the end of the Bank Guaranty Accrual Period, 100%, provided
that, for the avoidance of doubt, the aggregate principal amount outstanding
under the Prepetition Credit Agreement Bank Debt Tranches shall be reduced by
$300,000,000 from the date of the Bank Pay Down, forward through the end of the
Bank Guaranty Accrual Period, on account of the Bank Pay Down on such date.

35. “Bank Guaranty Settlement Purchase Price” means, with respect to each Bank
Debt Tranche held by a Holder of a Prepetition Credit Agreement Claim, an amount
equal to the Bank Guaranty Accrued Amount in respect of the aggregate principal
amount of Bank Guaranty Purchased Obligations of such Bank Debt Tranche held by
such Holder of a Prepetition Credit Agreement Claim for the Bank Guaranty
Accrual Period; provided that each such Holder of a Prepetition Credit Agreement
Claim shall remain entitled to receive any distributions set forth herein on
account of such Holder’s Bank Guaranty Purchased Obligations.

36. “Bank RSA” means that certain Second Amended and Restated Restructuring
Support and Forbearance Agreement (including all term sheets, schedules,
exhibits, and annexes thereto), dated as of October [    ], 2016, as amended,
amended and restated, supplemented, or otherwise modified from time to time, by
and between, among others, CEOC on behalf of itself and each of the Debtors,
CEC, and the Consenting Bank Creditors (as defined therein) party thereto from
time to time. As provided in the Bank RSA, the Plan, the Confirmation Order, the
documents in the Plan Supplement, and any modifications, amendments, or
supplements thereto shall be reasonably acceptable to the Requisite Consenting
Bank Creditors and to the extent that any such amendment, supplement,
modification, or restatement could have, in the good faith opinion of the
Requisite Consenting Bank Creditors, after consulting with its professionals,
any material impact on the legal or economic rights of the Prepetition Credit
Agreement Claims, shall be approved by the Requisite Consenting Bank Creditors.

37. “Bank Pay Down” means the Debtors’ partial principal payment of the
Prepetition Credit Agreement Claims held by the Holders of the Prepetition
Credit Agreement Bank Debt Tranches (for the avoidance of doubt, exclusive of
Swap and Hedge Claims or any Claims on account of letters of credit) in Cash in
the amount of $300,000,000 paid on October 3, 2016 (or such other date as the
Majority Bank Creditors (as defined in the Bank RSA) may agree to in writing,
upon written request of the Debtors), pursuant to, and subject to the terms of,
the Order (A) Authorizing the Repayment of Certain Secured Loan Amounts, and (B)
Granting Related Relief [Docket No. 4666].

38. “Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C. §§
101–1532, as now in effect or hereinafter amended, and the rules and regulations
promulgated thereunder.

39. “Bankruptcy Court” means the United States Bankruptcy Court for the Northern
District of Illinois having jurisdiction over the Chapter 11 Cases, and, to the
extent of the withdrawal of any reference under section 157 of the Judicial
Code, the United States District Court for the Northern District of Illinois.

40. “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure, as
applicable to the Chapter 11 Cases, promulgated under section 2075 of the
Judicial Code and the general, local, and chambers rules of the Bankruptcy
Court, as now in effect or hereinafter amended, and the rules and regulations
promulgated thereunder.

41. “BIT Debtors” means the Debtors at which the Holders of General Unsecured
Claims are entitled to higher recoveries than Holders of General Unsecured
Claims at other Debtors based on the Liquidation Analysis, which Debtors are,
collectively, (a) the Par Recovery Debtors, (b) Caesars Riverboat Casino, LLC,
(c) Chester Downs Management Company, LLC, and (d) Winnick Holdings, LLC.

42. “Bond RSA” means that certain Sixth Amended and Restated Restructuring
Support and Forbearance Agreement (including all term sheets, schedules,
exhibits, and annexes thereto), dated as of

 

5



--------------------------------------------------------------------------------

October [    ], 2016, as amended, amended and restated, supplemented, or
otherwise modified from time to time, by and between, among others, CEOC on
behalf of itself and each of the Debtors, CEC, and the Consenting Creditors (as
defined therein) party thereto from time to time. As provided in the Bond RSA,
the Plan, the Confirmation Order, the documents in the Plan Supplement, and any
modifications, amendments, or supplements thereto shall be reasonably acceptable
to the Requisite Consenting Bond Creditors and to the extent that any such
amendment, supplement, modification, or restatement could have, in the good
faith opinion of the Requisite Consenting Bond Creditors, after consulting with
its professionals, any material impact on the legal or economic rights of the
Secured First Lien Notes Claims, shall be approved by the Requisite Consenting
Bond Creditors.

43. “Business Day” means any day, other than a Saturday, Sunday, or “legal
holiday” (as defined in Bankruptcy Rule 9006(a)).

44. “CAC” means Caesars Acquisition Company, a Delaware corporation, which is a
non-Debtor.

45. “CAC RSA” means that certain Amended and Restated Restructuring Support
Agreement (including all exhibits thereto), dated as of July 9, 2016, as
amended, amended and restated, supplemented, or otherwise modified from time to
time, by and between, among others, CEOC on behalf of itself and each of the
Debtors, and CAC.

46. “Caesars Cases” means, collectively, the cases captioned (a) Wilmington
Savings Fund Society, FSB, solely in its capacity as successor Indenture Trustee
for the 10% Second-Priority Senior Secured Notes due 2018, on behalf of itself
and derivatively on behalf of Caesars Entertainment Operating Company, Inc. v.
Caesars Entertainment Corporation, et al., Case No. 10004-VCG (Del. Ch.),
(b) Trilogy Portfolio Company, LLC, et al. v. Caesars Entertainment Corporation
and Caesars Entertainment Operating Company, Inc., No. 14-cv-07091 (S.D.N.Y.),
(c) Frederick Barton Danner v. Caesars Entertainment Corporation and Caesars
Entertainment Operating Company, Inc., No. 14-cv-7973 (S.D.N.Y.), (d) UMB Bank
v. Caesars Entertainment Corporation, et al., C.A. No. 10393-VCG (Del. Ch.), (e)
BOKF, N.A., solely in its capacity as successor Indenture Trustee for the 12.75%
Second-Priority Senior Secured Notes due 2018 v. Caesars Entertainment
Corporation, No.15-cv-01561 (S.D.N.Y.), (f) UMB Bank, N.A. solely in its
capacity as Indenture Trustee under those certain indentures, dated as of June
10, 2009, governing Caesars Entertainment Operating Company, Inc.‘s 11.25% Notes
due 2017; dated as of February 14, 2012, governing Caesars Entertainment
Operating Company, Inc.’s 8.5% Senior Secured Notes due 2020; dated August 22,
2012, governing Caesars Entertainment Operating Company, Inc.’s 9% Senior
Secured Notes due 2020; dated February 15, 2013, governing Caesars Entertainment
Operating Company, Inc.’s 9% Senior Secured Notes due 2020 v. Caesars
Entertainment Corporation, No. 15-cv-04634 (S.D.N.Y.), (g) Wilmington Trust,
National Association v. Caesars Entertainment Corporation, No. 15-cv-08280
(S.D.N.Y.), and (h) all claims in, causes of action relating to, and claims
arising out of any facts alleged in the Caesars Cases otherwise described in
clauses (a)–(g) above.

47. “Caesars Palace-Las Vegas” means the hotel, gaming, retail, and resort
property located at 3500-3570 Las Vegas Boulevard South, Las Vegas, Nevada
89109, and related properties, including the portion of such property known as
The Forum Shops, but specifically excluding the portion of such property
commonly known as Octavius Tower.

48. “Caesars Riverboat Casino Unsecured Claim” means a General Unsecured Claim
against Debtor Caesars Riverboat Casino, LLC.

49. “Cash” or “$” means the legal tender of the United States of America or the
equivalent thereof, including bank deposits and checks.

50. “Cash Collateral Order” means (a) the Interim Order (I) Authorizing Use of
Cash Collateral, (II) Granting Adequate Protection, (III) Modifying the
Automatic Stay to Permit Implementation; (IV) Scheduling a Final Hearing and (V)
Granting Related Relief [Docket No. 47], (b) the Final Order (I) Authorizing Use
of Cash Collateral, (II) Granting Adequate Protection, (III) Modifying the
Automatic Stay to Permit Implementation, and (IV) Granting Related Relief
[Docket No. 988], and (c) any stipulations thereto.

 

6



--------------------------------------------------------------------------------

51. “Causes of Action” means any claim, cause of action (including Avoidance
Actions or rights arising under section 506(c) of the Bankruptcy Code),
controversy, right of setoff, cross claim, counterclaim, or recoupment and any
claim on contracts or for breaches of duties imposed by law or in equity,
demand, right, action, Lien, indemnity, guaranty, suit, obligation, liability,
damage, judgment, account, defense, power, privilege, license, and franchise of
any kind or character whatsoever, known, unknown, fixed or contingent, matured
or unmatured, suspected or unsuspected, liquidated or unliquidated, disputed or
undisputed, secured or unsecured, assertable directly or derivatively, whether
arising before, on, or after the Petition Date, in contract or in tort, in law
or in equity, or pursuant to any other theory of law. Causes of Action also
include: (a) all rights of setoff, counterclaim, cross-claim, or recoupment, and
claims on contracts or for breaches of duties imposed by law; (b) the right to
object to or otherwise contest Claims; (c) claims pursuant to sections 362, 510,
542, 543, 544 through 550, or 553 of the Bankruptcy Code; and (d) all claims and
defenses set forth in section 558 of the Bankruptcy Code.

52. “CEC” means Caesars Entertainment Corporation, a Delaware corporation
formerly known as Harrah’s Entertainment, Inc., which is a non-Debtor.

53. “CEC Released Parties” means each and all of: (a) CEC; (b) CAC; (c) the
Sponsors; and (d) with respect to each of the foregoing identified in the
foregoing clauses (a) through (c), each and all of their respective direct and
indirect current and former shareholders (other than (i) the Debtors and (ii)
recipients of New CEC Common Equity Distributed under this Plan who become
shareholders solely as a result of such distribution), Affiliates (other than
the Debtors), subsidiaries (other than the Debtors and their direct and indirect
subsidiaries), partners (including general partners and limited partners),
investors, managing members, officers, directors, principals, employees,
managers, controlling persons, agents, attorneys, other professionals, advisors,
and representatives, and each and all of their respective heirs, successors, and
legal representatives, each in their capacities as such.

54. “CEC RSA” means that certain First Amended and Restated Restructuring
Support, Settlement, and Contribution Agreement (including all exhibits
thereto), dated as of July 9, 2016, as amended, amended and restated,
supplemented, or otherwise modified from time to time, by and between, among
others, CEOC on behalf of itself and each of the Debtors and CEC.

55. “CEOC” means Caesars Entertainment Operating Company, Inc., a Delaware
corporation, formerly known as Harrah’s Operating Company, Inc., which is a
Debtor.

56. “CEOC Interests” means an Interest in CEOC.

57. “CEOC Merger” means the merger of OpCo into a wholly-owned subsidiary of New
CEC that will be disregarded from New CEC for U.S. federal income tax purposes
on the Effective Date, pursuant to which OpCo Series A Preferred Stock will be
exchanged for New CEC Common Equity, which is intended to be treated as a
reorganization under section 368(a)(1)(A) or (G) of the Internal Revenue Code or
as a tax-free liquidation (from the perspective of New CEC) under section 322 of
the Internal Revenue Code, as applicable.

58. “CEOC Merger Agreement” means the agreement pursuant to which OpCo will
consummate the CEOC Merger, the form of which shall be included in the Plan
Supplement.

59. “CERP” means Caesars Entertainment Resort Properties, LLC, a Delaware
limited liability company, and all of its direct and indirect subsidiaries, each
of which are non-Debtors.

60. “CES” means Caesars Enterprise Services, LLC, which is a non-Debtor.

61. “CES LLC Agreement” means that certain Amended Limited Liability Company
Agreement of Caesars Enterprise Services, LLC, dated as of May 20, 2014, as
amended, amended and restated, supplemented, or otherwise modified from time to
time.

62. “CES Shared Services Agreement” means certain Omnibus License and Enterprise
Services Agreement, dated as of May 20, 2014, by and between CEOC, CERP, Caesars
Growth Properties Holdings, LLC, Caesars World, Inc., and CES, as amended,
amended and restated, supplemented, or otherwise modified from time to time.

 

7



--------------------------------------------------------------------------------

63. “CGP” means Caesars Growth Partners, LLC, a Delaware limited liability
company, and all of its direct and indirect subsidiaries, each of which are
non-Debtors.

64. “Challenged Transactions” means all of the transactions that were reviewed
by the examiner appointed in the Chapter 11 Cases by the Bankruptcy Court
pursuant to section 1106 of the Bankruptcy Code, or that such examiner was
empowered or authorized to review pursuant to the Order Granting in Part and
Denying in Part Motions to Appoint Examiner [Docket No. 675] and the Order (I)
Granting Debtors’ Motion for an Order Expanding the Scope of the Examiner’s
Investigation and (II) Amending the Examiner Order and Discovery Protocol Orders
[Docket No. 2131].

65. “Chapter 11 Cases” means the jointly administered chapter 11 cases commenced
by the Debtors in the Bankruptcy Court and styled In re Caesars Entertainment
Operating Company, Inc., et al., No. 15-01145 (ABG).

66. “Chester Downs Management Unsecured Claim” means a General Unsecured Claim
against Debtor Chester Downs Management Company, LLC.

67. “CIE” means Caesars Interactive Entertainment LLC, a Delaware limited
liability company formerly known as Caesars Interactive Entertainment, Inc.,
which is a non-Debtor.

68. “CIE Asset Sale” means the consummated sale contemplated by that certain
Stock Purchase Agreement, dated as of July 30, 2016, between Alpha Frontier
Limited and CIE.

69. “CIE Equity Buyback Proceeds” means Cash in the amount of $1,200,000,000
from the CIE Asset Sale proceeds in the CIE Escrow Account, which amount will be
used on the Effective Date to make distributions to Holders of Claims in
accordance with the distributions set forth in Article III hereof and pursuant
to the New CEC Common Equity Cash Election Procedures.

70. “CIE Escrow Account” shall have the meaning set forth in the CIE Proceeds
and Reservation of Rights Agreement.

71. “CIE OpCo Deleveraging Proceeds” means Cash in the amount of $500,000,000
from the CIE Asset Sale proceeds in the CIE Escrow Account, which amount will be
used to fund distributions to the Holders of Prepetition Credit Agreement Claims
and Holders of Secured First Lien Notes Claims.

72. “CIE Proceeds and Reservation of Rights Agreement” means that certain
proceeds agreement, dated as of September 9, 2016, by and among CEC, CAC, CIE,
and CEOC, as amended, amended and restated, supplemented, or otherwise modified
from time to time in accordance with its terms and the Stipulation Regarding CIE
Sale Proceeds [Docket No. 5078], dated September 22, 2016, by and among CEOC,
CAC, CIE, and the Second Priority Noteholders Committee.

73. “Claim” means any claim against the Debtors or the Estates, as defined in
section 101(5) of the Bankruptcy Code, including: (a) any right to payment,
whether or not such right is reduced to judgment, liquidated, unliquidated,
fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable,
secured, or unsecured; or (b) any right to an equitable remedy for breach of
performance if such breach gives rise to a right to payment, whether or not such
right to an equitable remedy is reduced to judgment, fixed, contingent, matured,
unmatured, disputed, undisputed, secured, or unsecured.

74. “Claims Bar Date” means the date established by the Bankruptcy Court by
which Proofs of Claim must have been Filed with respect to such Claims, pursuant
to: (a) the Agreed Order (I) Setting Bar Dates for Filing Proofs of Claim,
Including Requests for Payment Under Section 503(b)(9) of the Bankruptcy Code,
(II) Establishing the Amended Schedules Bar Date and Rejection Damages Bar Date,
(III) Approving the Form of and Manner for Filing of Claims, Including Section
503(b)(9) Requests, (IV) Approving Notice of Bar Dates, and (V) Granting Related
Relief [Docket No. 1005], entered by the Bankruptcy Court on March 4, 2015;
(b) a Final Order of the Bankruptcy Court; or (c) the Plan.

 

8



--------------------------------------------------------------------------------

75. “Claims Objection Bar Date” shall mean the later of: (a) the first Business
Day following 365 days after the Effective Date; and (b) such later date as may
be fixed by the Bankruptcy Court, after notice and a hearing, upon a motion
Filed on or before the day that is before 365 days after the Effective Date.

76. “Claims Register” means the official register of Claims maintained by the
Notice and Claims Agent.

77. “Class” means a category of Holders of Claims or Interests as set forth in
Article III of the Plan in accordance with section 1122(a) of the Bankruptcy
Code.

78. “Confirmation” means the entry of the Confirmation Order on the docket of
the Bankruptcy Court in the Chapter 11 Cases, within the meaning of Bankruptcy
Rules 5003 and 9021.

79. “Confirmation Date” means the date upon which the Bankruptcy Court enters
the Confirmation Order on its docket in the Chapter 11 Cases, within the meaning
of Bankruptcy Rules 5003 and 9021.

80. “Confirmation Hearing” means the hearing held by the Bankruptcy Court to
consider Confirmation of the Plan pursuant to section 1129 of the Bankruptcy
Code.

81. “Confirmation Objection Deadline” means October 31, 2016.

82. “Confirmation Order” means the order of the Bankruptcy Court, materially
consistent with the Restructuring Support Agreements and the Plan, and
reasonably acceptable to the Debtors, CEC, the Requisite Consenting Bank
Creditors, the Requisite Consenting Bond Creditors, the Requisite Consenting SGN
Creditors (only with respect to their treatment and recovery), the Second
Priority Noteholders Committee, and the Unsecured Creditors Committee (in each
case, as evidenced by their written approval, which approval may be conveyed in
writing by their respective counsel including by electronic mail), confirming
the Plan pursuant to section 1129 of the Bankruptcy Code.

83. “Consenting First Lien Bank Lenders” means Holders of Prepetition Credit
Agreement Claims who are Consenting Bank Creditors (as defined in the Bank RSA).

84. “Consenting First Lien Noteholders” means Holders of First Lien Notes who
are Consenting Creditors (as defined in the Bond RSA).

85. “Consenting Second Lien Creditors” shall have the meaning set forth in the
Second Lien RSA.

86. “Consenting SGN Creditors” shall have the meaning set forth in the SGN RSA.

87. “Consummation” shall mean “substantial consummation” as defined in section
1101(2) of the Bankruptcy Code.

88. “Convenience Cash Pool” means $17,570,000, which shall be available
(a) first to satisfy Allowed Convenience Unsecured Claims on a Pro Rata basis up
to a recovery equal to 65.5% of each Allowed Convenience Unsecured Claim, and
(b) second to fund the Unsecured Creditors Cash Pool.

89. “Convenience Unsecured Claim” means any bona fide Claim arising prior to the
Petition Date in an amount equal to or less than $280,000 as of the Voting
Record Date, as evidenced by a Proof of Claim or the Debtors’ Schedules (in
accordance with the Bar Date Order), but only to the extent agreed to by the
Debtors or allowed by a Final Order or has been asserted in an amount equal to
or less than $280,000 that directly relates to and arises solely from either (a)
the receipt of goods or services by the Debtors (other than a BIT Debtor or a
Non-Obligor Debtor) or (b) employment services provided to the Debtors (other
than a BIT Debtor or a

 

9



--------------------------------------------------------------------------------

Non-Obligor Debtor), provided that, for the avoidance of doubt, Claims held by a
single entity at different Debtors shall not be aggregated for purposes of
determining eligibility to be treated as a Holder of a Convenience Unsecured
Claim, provided, further, that a Holder of a Claim in an amount greater than
$280,000 shall not be permitted to reduce its Claim to an amount equal to or
less than $280,000 to qualify its Claim for treatment as a Convenience Unsecured
Claim.

90. “CPLV Loan Agreement” means the mortgage loan agreement and, if applicable,
mezzanine loan agreement(s) by and among CPLV Sub and the CPLV Loan Lender, to
be effective on the Effective Date, (a) the form of which shall be included in
the Plan Supplement, (b) which shall be based on the material terms set forth in
the Bank RSA and the Bond RSA, (c) which shall be in form and substance
consistent in all material respects with the Bank RSA and the Bond RSA, and
(d) which shall be reasonably acceptable to the Requisite Consenting Bond
Creditors, the Requisite Bank Creditors, the Second Priority Noteholders
Committee, and the Unsecured Creditors Committee.

91. “CPLV Loan Lender” means the lender or the trustee for the certificate
holders for the CPLV Market Debt.

92. “CPLV Loan Documents” means, collectively, the CPLV Loan Agreement and all
other agreements, documents, and instruments evidencing or securing the CPLV
Market Debt to be delivered or entered into in connection therewith (including
any mortgage, pledges, promissory notes, intercreditor agreements, and other
security documents), which shall be in form and substance reasonably acceptable
to the Requisite Consenting Bond Creditors, the Requisite Consenting Bank
Creditors, the Second Priority Noteholders Committee, the Unsecured Creditors
Committee, CEC, and the Debtors.

93. “CPLV Market Debt” means the first lien mortgage loan and, if applicable,
mezzanine loan(s) to be provided on or prior to the Effective Date by the CPLV
Loan Lender to CPLV Sub in an amount no less than $1,800,000,000 but no more
than $2,600,000,000, at least $1,800,000,000 of which will be provided by third
party lenders in Cash, the Cash proceeds of which shall be distributed to the
Holders of Prepetition Credit Agreement Claims and the Holders of Secured First
Lien Notes Claims as set forth in Article III.B hereof.

94. “CPLV Mezz” means the one or more newly formed wholly owned unrestricted
direct or indirect subsidiaries of PropCo, which on and after the Effective Date
will be the sole member of CPLV Sub or, if there are multiple such subsidiaries,
each tranche will be the sole member of the below subsidiary and with one such
tranche being the sole member of CPLV Sub.

95. “CPLV Mezz Organizational Documents” means the form of the operating
agreement, certificate of incorporation, articles of incorporation, charter,
bylaws, limited liability company agreement, and/or other similar organizational
and constituent documents for CPLV Mezz, which shall be included in the Plan
Supplement and which shall be in form and substance reasonably acceptable to the
Requisite Consenting Bond Creditors, the Requisite Consenting Bank Creditors,
the Second Priority Noteholders Committee, the Unsecured Creditors Committee,
CEC, and the Debtors.

96. “CPLV Mezzanine Debt” means one or more tranches of mezzanine debt under the
CPLV Mezzanine Loan Agreement, which debt shall be issued only if the Debtors,
after using commercially reasonable efforts, are unable to finance
$2,600,000,000 of CPLV Market Debt, and which CPLV Mezzanine Debt shall be
issued pursuant to Article IV.A.3 hereof in an initial aggregate principal
amount equal to the excess, if any, of $2,600,000,000 over the sum of (a) the
original aggregate principal amount of the CPLV Market Debt, (b) the aggregate
amount of the CPLV Mezzanine Equitized Debt in respect of PropCo Preferred
Equity distributed to the Holders of Allowed Secured First Lien Notes Claims,
and (c) unless Holders of Prepetition Credit Agreement Claims make the CPLV
Mezzanine Election, the PropCo Second Lien Upsize Amount.

97. “CPLV Mezzanine Election” means an affirmative election (by marking the
appropriate box) on the Class D Ballots by a majority of the Class of Holders of
Prepetition Credit Agreement Claims (calculated based solely on the principal
amount of Allowed Prepetition Credit Agreement Claims held by the Holders who
submit Class D Ballots voting to accept the Plan) to convert up to $333,000,000
in principal amount of PropCo Second Lien Notes otherwise to be received as a
result of the PropCo Second Lien Upsize Amount (if any), into an equal principal
amount of CPLV Mezzanine Debt in lieu thereof.

 

10



--------------------------------------------------------------------------------

98. “CPLV Mezzanine Equitized Debt” means all CPLV Mezzanine Debt that is
reduced (or not issued) as a result of the issuance of PropCo Preferred Equity,
including the PropCo Preferred Equity Upsize Shares.

99. “CPLV Mezzanine Lenders” means the lenders under the CPLV Mezzanine Loan
Agreement.

100. “CPLV Mezzanine Loan Agreement” means the loan agreement(s) by and among
CPLV Mezz and the CPLV Mezzanine Lenders, to be effective on the Effective Date,
(a) the form of which shall be included in the Plan Supplement, (b) the material
terms of which are set forth in the Bank RSA and the Bond RSA, (c) which shall
be in form and substance consistent in all material respects with the Bank RSA
and the Bond RSA, and (d) which shall be reasonably acceptable to the Requisite
Consenting Bond Creditors and, solely if the Holders of Prepetition Credit
Agreement Claims in Class D make the affirmative CPLV Mezzanine Election, the
Requisite Consenting Bank Creditors.

101. “CPLV Mezzanine Loan Documents” means, collectively, the CPLV Mezzanine
Loan Agreement and all other agreements, documents, and instruments evidencing
or securing the CPLV Mezzanine Debt to be delivered or entered into in
connection therewith (including any guarantee agreements, pledge and collateral
agreements, intercreditor agreements, and other security documents), which shall
be in form and substance reasonably acceptable to the Requisite Consenting Bond
Creditors and, solely if the Holders of Prepetition Credit Agreement Claims in
Class D make the affirmative CPLV Mezzanine Election, the Requisite Consenting
Bank Creditors.

102. “CPLV Sub” means the newly formed wholly owned unrestricted direct or
indirect subsidiaries of PropCo, which on and after the Effective Date will own
Caesars Palace-Las Vegas, and which shall lease Caesars Palace-Las Vegas to OpCo
or, if there are multiple such subsidiaries, each one will be the sole member of
the below subsidiary, with one such subsidiary owning Caesars Palace-Las Vegas
and leasing Caesars Palace-Las Vegas to OpCo.

103. “CPLV Sub Organizational Documents” means the form of limited liability
company agreement, articles of incorporation, bylaw, and/or other similar
organizational and constituent documents for CPLV Sub, which shall be included
in the Plan Supplement and which shall be in form and substance reasonably
acceptable to the Requisite Consenting Bond Creditors, the Requisite Consenting
Bank Creditors, the Second Priority Noteholders Committee, the Unsecured
Creditors Committee, CEC, and the Debtors.

104. “Danner Agreement” means that certain Settlement and Forbearance Agreement,
dated as of August 15, 2016, by and among CEOC, CEC, and Frederick Barton
Danner.

105. “Debtors” means, collectively, each of the entities identified on Exhibit A
attached hereto.

106. “Debtor Release” means the release given on behalf of the Debtors and their
Estates to the Released Parties as set forth in Article VIII.B of the Plan.

107. “Deferred Compensation Plans” means, collectively, the (a) Harrah’s
Entertainment, Inc. Executive Supplemental Savings Plan, (b) Harrah’s
Entertainment, Inc. Executive Supplemental Savings Plan II, (c) Harrah’s
Entertainment, Inc. Executive Deferred Compensation Plan, (d) Harrah’s
Entertainment, Inc. Deferred Compensation Plan, and (e) Park Place Entertainment
Corporation Executive Deferred Compensation Plan.

108. “Deferred Compensation Settlement” means that settlement encompassed in the
Deferred Compensation Settlement Agreement, which settlement shall be effective
on the Effective Date.

109. “Deferred Compensation Settlement Agreement” means that certain settlement
agreement, dated as of September 14, 2016, by and between CEOC and CEC, pursuant
to which CEOC and CEC have settled each of their asserted property interests in
the assets held in various trust accounts in respect of the Deferred
Compensation

 

11



--------------------------------------------------------------------------------

Plans, which settlement agreement was filed as Exhibit 1 to Exhibit A to the
Debtors’ Motion for Entry of an Order Approving Settlement By and Among Debtor
Caesars Entertainment Operating Company, Inc. and Caesars Entertainment
Corporation Concerning the Treatment of Nonqualified Deferred Compensation Plans
[Docket No. 4982].

110. “Des Plaines Interests” means an Interest in Des Plaines Development
Limited Partnership, a Debtor.

111. “Disbursing Agent” means, on the Effective Date, the Debtors, their agent,
or any Entity or Entities designated by the Debtors to make or facilitate
distributions that are to be made on or after the Initial Distribution Date
pursuant to the Plan, which designee may be the Reorganized Debtors, provided
that all distributions on account of Notes Claims shall be made to or at the
direction of each of the applicable Indenture Trustees for distribution in
accordance with the Plan following the procedures specified in each of the
applicable Indentures.

112. “Disclosure Statement” means the Disclosure Statement for the Debtors’
Second Amended Joint Plan of Reorganization Pursuant to Chapter 11 of the
Bankruptcy Code [Docket No. 4220], dated June 28, 2016, and as may be amended,
supplemented, or modified from time to time, including all exhibits and
schedules thereto and references therein that relate to the Plan, that is
prepared and distributed in accordance with the Bankruptcy Code, the Bankruptcy
Rules, and any other applicable law and approved by the Bankruptcy Court
pursuant to section 1125 of the Bankruptcy Code.

113. “Disputed” means, with respect to any Claim or Interest, any Claim or
Interest that is not yet Allowed.

114. “Disputed Unsecured Claim” means any General Unsecured Claim other than an
Insurance Covered Unsecured Claim that has not been agreed to by the Debtors as
of the Effective Date, provided that for voting purposes, any such General
Unsecured Claim that has not been agreed to by the Debtors by the Voting
Deadline shall be in Class J. For the avoidance of doubt, to the extent the
Holder of a Disputed Unsecured Claim resolves their Claim before the Voting
Deadline such that it is an Undisputed Unsecured Claim, such Holder shall be
permitted to vote the Allowed amount of such Undisputed Unsecured Claim to
accept or reject the Plan in Class I against the applicable Debtor.

115. “Distribution Record Date” means the date for determining which Holders of
Allowed Claims or Interests are eligible to receive distributions hereunder,
which shall be the Effective Date or such other date as is designated in a
Bankruptcy Court order.

116. “D&O Liability Insurance Policies” means, collectively, (a) all insurance
policies for directors’, members’, trustees’, officers’, and managers’ liability
maintained by CEC (or its subsidiaries) for the benefit of the Debtors’
directors, members, trustees, officers, and managers as of the Petition Date
(including any “tail policy”) and (b) all insurance policies for directors’,
members’, trustees’, officers’, and managers’ liability maintained by the
Debtors, the Estates, the Reorganized Debtors, or the New Property Entities as
of the Effective Date (including any “tail policy”).

117. “DTC” means The Depository Trust Company.

118. “Effective Date” means the first Business Day after the Confirmation Date
on which (a) no stay of the Confirmation Order is in effect and (b) all
conditions precedent specified in Article IX.A of the Plan have been satisfied
or waived in accordance with Article IX.B of the Plan, which shall be the day
Consummation occurs.

119. “Entity” shall have the meaning set forth in section 101(15) of the
Bankruptcy Code.

120. “Escrow Issuers” means Caesars Operating Escrow LLC, a Delaware limited
liability company formerly known as Harrah’s Operating Escrow LLC, and Caesars
Escrow Corporation, a Delaware corporation formerly known as Harrah’s Escrow
Corporation.

 

12



--------------------------------------------------------------------------------

121. “Estate” means, as to each Debtor, the estate created for the Debtor on the
Petition Date pursuant to section 541 of the Bankruptcy Code and all property
(as defined in section 541 of the Bankruptcy Code) acquired after the Petition
Date through the Effective Date.

122. “Estimated REIT E&P” means the Debtors’ reasonable estimate of the earnings
and profits of the REIT, which will be calculated and delivered to the
Consenting First Lien Noteholders and the Consenting First Lien Bank Lenders in
accordance with the Bank RSA and the Bond RSA.

123. “Exculpated Party” means each of the Released Parties.

124. “Exculpation” means the exculpation set forth in Article VIII.D of the
Plan.

125. “Executory Contract” means a contract to which one or more of the Debtors
is a party that is subject to assumption or rejection under sections 365 or 1123
of the Bankruptcy Code.

126. “Federal Judgment Rate” means the federal judgment interest rate in effect
as of the Petition Date calculated as set forth in section 1961 of the Judicial
Code, which amount is 0.18% per annum.

127. “File,” “Filed,” or “Filing” means file, filed, or filing with the
Bankruptcy Court (including the clerk thereof) in the Chapter 11 Cases or, with
respect to the filing of a Proof of Claim or Proof of Interest, the Notice and
Claims Agent.

128. “Final Cash Collateral Order” means the Final Order (I) Authorizing Use of
Cash Collateral, (II) Granting Adequate Protection, (III) Modifying the
Automatic Stay to Permit Implementation, and (IV) Granting Related Relief
[Docket No. 988] entered by the Bankruptcy Court on March 25, 2015, including
all stipulations related thereto.

129. “Final Order” means, as applicable, an order or judgment of the Bankruptcy
Court or other court of competent jurisdiction with respect to the relevant
subject matter which has not been reversed, stayed, modified, or amended, as to
which the time to appeal, petition for certiorari or move for reargument,
reconsideration, or rehearing has expired and no appeal, petition for certiorari
or motion for reargument, reconsideration, or rehearing has been timely filed,
or as to which any appeal, petition for certiorari or motion for reargument,
reconsideration, or rehearing that has been or may be filed has been resolved by
the highest court to which the order or judgment was appealed or from which
certiorari, reargument, reconsideration, or rehearing was sought; provided that
the possibility that a motion under Rule 60 of the Federal Rules of Civil
Procedure, or any analogous rule under the Bankruptcy Rules or the Local
Bankruptcy Rules, may be filed relating to such order shall not prevent such
order from being a Final Order.

130. “First Lien Intercreditor Agreement” that certain First Lien Intercreditor
Agreement, dated as of June 10, 2009, by and between the Prepetition Credit
Agreement Agent and the First Lien Notes Indenture Trustee.

131. “First Lien Notes” means, collectively, the: (a) 11.25% Senior Secured
Notes due 2017, issued in the aggregate principal amount of $2,095,000,000
pursuant to the 11.25% First Lien Notes Indenture; (b) 8.50% Senior Secured
Notes due 2020, issued in the original principal amount of $1,250,000,000
pursuant to the 8.50% First Lien Notes Indenture; and (c) 9.00% Senior Secured
Notes due 2020, issued in the aggregate principal amount of $3,000,000,000
pursuant to the 9.00% First Lien Notes Indentures.

132. “First Lien Notes Claims” means, collectively, Secured First Lien Notes
Claims and First Lien Notes Deficiency Claims.

133. “First Lien Notes Deficiency Claims” means any unsecured Claim arising
under the First Lien Notes Indentures.

134. “First Lien Notes Indentures” means, collectively, the: (a) 11.25% First
Lien Notes Indenture; (b) 8.50% First Lien Notes Indenture; and (c) 9.00% First
Lien Notes Indentures.

 

13



--------------------------------------------------------------------------------

135. “First Lien Notes Indenture Trustee(s)” means UMB Bank, National
Association, solely in its capacity as indenture trustee under the First Lien
Notes Indentures, and any predecessors and successors in such capacity.

136. “Gaming Approvals” means all state and local authorizations, consents, and
regulatory approvals required to consummate the transactions contemplated by the
Plan and maintain the Debtors’ casino gaming licenses for their casino
properties in the ordinary course.

137. “General Unsecured Claim” means any Claim that is not Secured and is not:
(a) an Administrative Claim (including, for the avoidance of doubt, a
Professional Fee Claim); (b) a Non-Obligor Unsecured Claim; (c) a Convenience
Unsecured Claim; (d) a Priority Tax Claim; (e) an Other Priority Claim; (f) an
Intercompany Claim; (g) a Section 510(b) Claim; (h) a First Lien Notes
Deficiency Claim; (i) a Second Lien Notes Claim; (j) a Senior Unsecured Notes
Claim; or (k) a Subsidiary-Guaranteed Notes Claim.

138. “Goldman Sachs Swap Claim” means any Claim arising from or related to that
certain ISDA Master Agreement, dated as of January 28, 2008, by and between
Goldman Sachs Capital Markets, L.P., as succeeded by Goldman Sachs Bank USA and
CEOC, as supplemented by those five certain Confirmations thereunder, dated as
of September 29, 2010, October 4, 2010, October 4, 2010, January 18, 2012, and
January 18, 2012, respectively.

139. “Governmental Unit” shall have the meaning set forth in section 101(27) of
the Bankruptcy Code.

140. “Guaranty and Pledge Agreement” means that certain Guaranty and Pledge
Agreement, dated as of July 25, 2014, made by CEC in favor of the Prepetition
Credit Agreement Agent, as amended, amended and restated, supplemented, or
otherwise modified from time to time.

141. “Harrah’s Atlantic City” means the hotel, gaming, retail, and resort
property located at 777 Harrah’s Boulevard, Atlantic City, New Jersey 08401, and
related properties, including the Harrah’s Resort Atlantic City’s Waterfront
Shops, which property is currently owned by CERP.

142. “Harrah’s Laughlin” means the hotel, gaming, retail, and resort property
located at 2900 South Casino Drive, Laughlin, Nevada 89029, and related
properties, which property is currently owned by CERP.

143. “Harrah’s New Orleans” means the gaming, retail, and resort property
located at 228 Poydras Street, New Orleans, Louisiana 70130, and related
properties, which property is currently owned by CGP.

144. “Holder” means any Entity holding a Claim or an Interest.

145. “Impaired” means, with respect to a Claim, a Class of Claims, or a Class of
Interests, “impaired” within the meaning of section 1124 of the Bankruptcy Code.

146. “Improved Bank Recovery Event” means, subject to the Bank RSA remaining in
effect, if and to the extent the consideration being received by the Holders of
Secured First Lien Notes Claims (from any source) is increased as compared to
the treatment provided to such Holders in this Plan, then there shall be an
increase of the consideration (to be funded by CEC or New CEC) to the Holders of
Prepetition Credit Agreement Claims by the same amount of consideration and
subject to the same legal terms of any such increase to the Holders of Secured
First Lien Notes Claims, provided, however, that the foregoing Improved Bank
Recovery Event shall not apply with respect to an increase resulting from an
Improved Bond Recovery Event.

147. “Improved Bond Recovery Event” means, subject to the Bond RSA remaining in
effect, if and to the extent the consideration being received by the Holders of
Prepetition Credit Agreement Claims (from any source) is increased as compared
to the treatment provided to such Holders in this Plan, then there shall be an
increase in the consideration (to be funded by CEC or New CEC) to the Holders of
Secured First Lien Notes Claims by the same amount of consideration (as a
percentage of claim) of any such increase to the Holders of Prepetition Credit
Agreement Claims, provided, however, that the foregoing Improved Bond Recovery
Event shall not apply with respect to an increase resulting from an Improved
Bank Recovery Event.

 

14



--------------------------------------------------------------------------------

148. “Improved Recovery Agreement” means an agreement among the Unsecured
Creditors Committee, CEC, and CEOC (which shall only be effective if the
Unsecured Creditors Committee has agreed to a restructuring support agreement
with the Debtors and CEC that remains in effect) that to the extent the Holders
of Second Lien Notes Claims, in their capacity as such and as a Class or
sub-Class , receive a recovery percentage under the Plan or through some other
agreement with the Debtors and/or CEC, however funded from any source, greater
than the recovery percentage received by the Holders of Claims in Class H
(Senior Unsecured Notes Claims), Claims I (Undisputed Unsecured Claims), Class J
(Disputed Unsecured Claims), Class K (Convenience Unsecured Claims), and Class L
(Insurance Covered Unsecured Claims) under the Plan, in their capacities as
such, additional consideration shall be made available (on the same terms as to
the Holders of Second Lien Notes Claims in their capacity as such and as a Class
or sub-Class) to the Holders of Claims in Class H, Class I, Class J, Class K,
and Class L such that their recovery percentage will be equal to the recovery
percentage received by such Holders of Second Lien Notes Claims in their
capacity as such and as a Class or sub-Class, commensurate with the respective
vote of each of Class H, Class I, Class J, Class K, and Class L to accept or
reject the Plan, as applicable, provided, however, for the avoidance of doubt,
in the event the Holders of Second Lien Notes Claims in their capacity as such
and as a Class or sub-Class receive any recovery percentage greater than the
recovery percentage received by the Holders of Claims in Class H, Class I,
Class J, Class K, and Class L and not contingent upon Plan treatment tied to
voting outcomes, then any Plan treatment tied to voting outcomes for Class H,
Class I, Class J, Class K, and Class L also shall be eliminated, and the Holders
of Claims in such Classes shall receive the greater recovery percentage received
by such Holders of Second Lien Notes Claims.

149. “Indemnification Provisions” means each of the Debtors’ indemnification or
contribution provisions in place before or as of the Effective Date whether in
the bylaws, certificates of incorporation, other formation documents, board
resolutions, or employment contracts for the Debtors’ current and former
directors, members, trustees, officers, managers, employees, attorneys, other
professionals, and agents of the Debtors and such current and former directors,
members, trustees, officers, and managers’ respective Affiliates. For the
avoidance of doubt, Indemnification Provisions shall not include any provisions
providing for indemnification or contribution relating to any purported, alleged
or actual guarantee by CEC of any of the Debtors’ respective debts.

150. “Indentures” means, collectively, the: (a) 5.75% Senior Unsecured Notes
Indenture; (b) 6.50% Senior Unsecured Notes Indenture; (c) 8.50% First Lien
Notes Indenture; (d) 9.00% First Lien Notes Indenture; (e) 10.00% Second Lien
Notes Indentures; (f) 11.25% First Lien Notes Indenture; (g) 12.75% Second Lien
Notes Indenture; and (h) Subsidiary-Guaranteed Notes Indenture.

151. “Indenture Trustees” means, collectively, the: (a) 5.75% Senior Unsecured
Notes Indenture Trustee; (b) 6.50% Senior Unsecured Notes Indenture Trustee;
(c) each 10.00% Second Lien Notes Indenture Trustee; (d) 12.75% Second Lien
Notes Indenture Trustee; (e) First Lien Notes Indenture Trustee, and
(f) Subsidiary-Guaranteed Notes Indenture Trustee, or each of their
predecessors, if applicable.

152. “Indenture Trustee Charging Lien” means any Lien or other priority in
payment to which any of the Indenture Trustees is entitled, pursuant to each of
the applicable Indentures or any ancillary documents, instruments or agreements.

153. “Initial Board” shall have the meaning set forth in Article IV.Q.3 hereof.

154. “Initial Directors” shall have the meaning set forth in Article IV.Q.3
hereof.

155. “Initial Distribution Date” means the date on which the Disbursing Agent
shall make initial distributions to Holders of Claims and Interests pursuant to
the Plan, which shall be as soon as reasonably practicable after the Effective
Date.

156. “Institutional Accredited Investor” means an institution that is an
“accredited investor” pursuant to Rule 501(a)(1), (2), (3) or (7) under the
Securities Act that is not also a Qualified Institutional Buyer.

 

15



--------------------------------------------------------------------------------

157. “Insurance Covered Unsecured Claim” means any General Unsecured Claim on
account of an asserted personal injury tort or workers compensation against any
Debtor (other than a BIT Debtor or a Non-Obligor Debtor). The Holders of
Insurance Covered Unsecured Claims must exhaust all remedies with respect to the
Debtors’ insurance policies as set forth in Article VI.K hereof before such
Holders shall receive the distributions set forth in Article III.B.12 hereof.

158. “Intercompany Claim” means any Claim held by a Debtor against any Debtor
arising before the Petition Date.

159. “Intercompany Interests” means any Interest held by a Debtor in a Debtor.

160. “Interests” means any common stock, limited liability company interest,
equity security (as defined in section 101(16) of the Bankruptcy Code), equity,
ownership, profit interests, unit, or share in the Debtors (including all
options, warrants, rights, or other securities or agreements to obtain such an
interest or share in such Debtor), whether or not arising under or in connection
with any employment agreement and whether or not certificated, transferable,
preferred, common, voting, or denominated “stock” or a similar security,
including any claims against any Debtor subject to subordination pursuant to
section 510(b) of the Bankruptcy Code arising from or related to any of the
foregoing.

161. “Interim Compensation Order” means the Order Establishing Procedures for
Interim Compensation and Reimbursement of Expenses for Retained Professionals
[Docket No. 587], entered by the Bankruptcy Court on March 4, 2015, as the same
may be modified by a Bankruptcy Court order approving the retention of a
specific Professional or otherwise.

162. “Interim Directors” shall have the meaning set forth in Article IV.Q.3
hereof.

163. “Internal Revenue Code” means title 26 of the United States Code, 26 U.S.C.
§§ 1–9834, as now in effect or hereinafter amended, and the rules and
regulations promulgated thereunder.

164. “IRS” means the Internal Revenue Service.

165. “Involuntary Petition” means the involuntary chapter 11 petition filed
against CEOC on January 12, 2015, in the United States Bankruptcy Court for the
District of Delaware (Case No.15-10047 (KG)) by the Petitioning Creditors and
later transferred to the Bankruptcy Court (Case No. 15-03193 (ABG)).

166. “Judicial Code” means title 28 of the United States Code, 28 U.S.C. §§
1–4001, as now in effect or hereinafter amended, and the rules and regulations
promulgated thereunder.

167. “Lien” shall have the meaning set forth in section 101(37) of the
Bankruptcy Code.

168. “Liquidation Analysis” shall have the meaning set forth in the Disclosure
Statement.

169. “Liquidation Value” means, with respect to any Class of Claims, the value
of recoveries for such Class of Claims at each Debtor as shown in the
Liquidation Analysis.

170. “Local Bankruptcy Rules” means the local rules, the general orders, and the
chambers rules for the United States Bankruptcy Court for the Northern District
of Illinois, as now in effect or hereinafter amended, and the rules and
regulations promulgated thereunder.

171. “Management and Lease Support Agreements” means those certain Management
and Lease Support Agreements, by and among New CEC, OpCo, PropCo, Manager, and
their respective, applicable subsidiaries to be effective on the Effective Date,
(a) the form of which shall be included in the Plan Supplement, (b) which shall
be based on the material terms set forth in the Bank RSA and the Bond RSA,
(c) which shall be in form and substance consistent in all material respects
with the Bank RSA and the Bond RSA, and (d) which shall be reasonably acceptable
to the Debtors, CEC, the Requisite Consenting Bank Creditors, the Requisite
Consenting Bond Creditors, the Second Priority Noteholders Committee, and the
Unsecured Creditors Committee.

 

16



--------------------------------------------------------------------------------

172. “Management Equity Incentive Plan” means the management equity incentive
plan to be adopted by the New Board(s) on the Effective Date, the form of which
shall be included in the Plan Supplement and, solely for the New Board of the
REIT, shall be in form and substance reasonably acceptable to the Requisite
Consenting Bond Creditors, including as to the amount of New Interests to be set
aside for the Management Equity Incentive Plan, which shall be determined by the
Debtors prior to the Confirmation Hearing.

173. “Manager” means a wholly-owned subsidiary of New CEC that will provide
management services pursuant to the Management and Lease Support Agreements with
respect to the assets subject to the Master Lease Agreements.

174. “Master Lease Agreements” means those certain Leases, by and among OpCo
and/or its subsidiaries and PropCo and/or its subsidiaries, to be effective on
the Effective Date, (a) the form of which shall be included in the Plan
Supplement, (b) which shall be in form and substance consistent in all material
respects with the terms attached hereto as Exhibit B, and (c) which shall be
reasonably acceptable to the Debtors, CEC, the Requisite Consenting Bank
Creditors, Requisite Consenting Bond Creditors, the Second Priority Noteholders
Committee, and the Unsecured Creditors Committee.

175. “Merger Agreement” means that certain Amended and Restated Agreement and
Plan of Merger, dated as of July 9, 2016, between CAC and CEC, which can be
found at Caesars Entertainment Corporation, Report on Form 8-K, Ex. 2.1 (July
11, 2016), as amended, amended and restated, supplemented, or otherwise modified
from time to time.

176. “Minimum Cash Requirement” means $450,000,000 of Cash reduced by $0.50 for
every dollar raised in revolving credit (provided that such reduction shall in
no instance be greater than $100,000,000), $50,000,000 of which Cash shall be
contributed to the REIT on the Effective Date to fund the REIT’s initial balance
sheet.

177. “New Boards” means, collectively, the boards of directors of OpCo and
PropCo and any other Reorganized Debtor, if applicable, on and after the
Effective Date to be appointed in accordance with the Plan, the initial board
members of which shall be identified in the Plan Supplement.

178. “New CEC” means the combined CEC and CAC after consummation of the
transactions contemplated by the Merger Agreement.

179. “New CEC Cash Contribution” means the excess of (a) $925,220,000 in Cash
New CEC shall contribute to the Reorganized Debtors on the Effective Date to
fund general corporate purposes, the Restructuring Transactions, and the
distributions under the Plan (which amount includes the CIE OpCo Deleveraging
Proceeds, the Unsecured Creditor Cash Pool, and the Unsecured Insurance Creditor
Cash Pool), plus (b) the Bank Guaranty Settlement Purchase Price, plus (c) the
Additional CEC Bank Consideration and/or the Additional CEC Bond Consideration,
plus (d) any proceeds or settlement received on behalf of CEOC’s, CEC’s, or the
Sponsor’s applicable insurance policies prior to the Effective Date, less
(e) any portion of the RSA Forbearance Fee under the Bond RSA and the Bank RSA
paid by CEC and/or New CEC.

180. “New CEC Common Equity” means the new shares of common stock in New CEC,
par value $0.01 per share, of which an amount up to an aggregate of 70.216% on a
fully diluted basis (after accounting for any dilution from the New CEC
Convertible Notes) may be issued and exchanged pursuant to the CEOC Merger for
distribution to the Debtors’ creditors pursuant to the Plan.

181. “New CEC Common Equity Buyback” means the purchase of shares of New CEC
Common Equity at the New CEC Common Equity Buyback Purchase Price by New CEC
from the New CEC Common Equity Buyback Participants in an aggregate amount equal
to or greater than $1,000,000,000 but in no event to exceed the amount of the
CIE Equity Buyback Proceeds as set forth in Article IV.A.1(g) hereof.

 

17



--------------------------------------------------------------------------------

182. “New CEC Common Equity Additional Buyback Amount” shall equal $200,000,000
of the CIE Equity Buyback Proceeds as may be subject to modification solely in
accordance with Article IV.A.1(g) hereof.

183. “New CEC Common Equity Buyback Participants” means those Holders that
participate in the New CEC Common Equity Buyback pursuant to Article IV.A.1(g)
hereof.

184. “New CEC Common Equity Buyback Purchase Price” means the price per share of
New CEC Common Equity implied by a valuation of $5,880,940,000, before giving
effect to the conversion of New CEC Convertible Notes.

185. “New CEC Common Equity Cash Election Form” means the election form to be
provided to Holders of Claims in Class D, Class E, Class F, Class G, Class H,
Class I, Class J, and Class L on a date after the Confirmation Date to be
determined by the Debtors, CEC, and the Second Priority Noteholders Committee,
which form shall be part of the New CEC Cash Election Procedures, pursuant to
which the Holders of Claims in such Classes may elect to receive Cash in lieu of
the New CEC Common Equity as and to the extent provided herein and therein.

186. “New CEC Common Equity Cash Election Procedures” means the procedures
governing the New CEC Common Equity Buyback, which procedures will be included
in the Plan Supplement and approved by the Confirmation Order, and which must be
reasonably acceptable to the Debtors, CEC, the Second Priority Noteholders
Committee, the Unsecured Creditors Committee, the Requisite Consenting Bank
Creditors, the Requisite Consenting Bond Creditors, and the Requisite Consenting
SGN Creditors.

187. “New CEC Common Equity Initial Buyback Amount” shall equal $1,000,000,000
of the CIE Equity Buyback Proceeds as may be subject to modification solely in
accordance with Article IV.A.1(g) hereof.

188. “New CEC Convertible Notes” means the $1,119,060,000 in principal amount of
5.00% convertible notes to be issued by New CEC pursuant to the New CEC
Convertible Notes Indenture.

189. “New CEC Convertible Notes Documents” means, collectively, the New CEC
Convertible Notes Indenture and all other agreements, documents, and instruments
evidencing the New CEC Convertible Notes to be delivered or entered into in
connection therewith (including any intercreditor agreements), which shall be
consistent with the terms of the Plan.

190. “New CEC Convertible Notes Indenture” means the indenture to be entered
into by and among New CEC, as issuer, and the New CEC Convertible Notes Trustee,
to be effective on the Effective Date, pursuant to which New CEC will issue the
New CEC Convertible Notes, in the form attached to the Second Lien RSA and
included in the Plan Supplement, as may be further modified by written agreement
of the Second Priority Noteholders Committee, CEC, and the Debtors, and shall be
in form and substance reasonably acceptable to the Requisite Consenting SGN
Creditors, the Unsecured Creditors Committee, the Requisite Consenting Bank
Creditors, and the Requisite Consenting Bond Creditors.

191. “New CEC Convertible Notes Trustee” means the indenture trustee to be
appointed for the New CEC Convertible Notes Indenture.

192. “New CEC OpCo Stock Purchase” means New CEC’s obligation to purchase 100%
of the OpCo Common Stock from the Debtors for $700,000,000 of Cash.

193. “New CEC PropCo Common Stock Purchase” means, solely if the Partnership
Contribution Structure is used, New CEC’s obligation to purchase 5% of PropCo
Common Equity on a fully diluted basis (including dilution in connection with
the exercise of all PropCo Equity Elections, but excluding dilution from PropCo
Preferred Equity, if any) from the Holders of Secured First Lien Notes Claims
for $91,000,000 of Cash. If the PropCo Equity Election would materially affect
the amount and/or value of PropCo Common Equity New CEC must purchase for the
Partnership Contribution Structure, the Debtors will negotiate with CEC and the
representatives of the Consenting Bond Creditors regarding appropriate
adjustments to the amount of Cash necessary to purchase 5% of PropCo Common
Equity pursuant to the New CEC PropCo Common Stock Purchase.

 

18



--------------------------------------------------------------------------------

194. “New Corporate Governance Documents” means such certificates or articles of
incorporation, bylaws, or such other applicable formation documents of some or
all of the Reorganized Debtors, which form shall be consistent with the terms of
the Plan and shall be included in the Plan Supplement.

195. “New Debt” means, collectively, the: (a) CPLV Market Debt; (b) CPLV
Mezzanine Debt, if any; (c) OpCo Market Debt; (d) OpCo First Lien Term Loan, if
any; (e) OpCo First Lien Notes, if any; (f) PropCo First Lien Term Loan;
(g) PropCo First Lien Notes; and (h) PropCo Second Lien Notes.

196. “New Debt Documents” means, collectively, the: (a) CPLV Loan Documents;
(b) CPLV Mezzanine Loan Documents, if necessary; (c) OpCo Market Debt Documents;
(d) OpCo First Lien Loan Documents, if necessary; (e) OpCo First Lien Notes
Documents, if necessary; (f) PropCo First Lien Credit Agreement Documents;
(g) PropCo First Lien Notes Documents; and (h) PropCo Second Lien Notes
Documents.

197. “New Employment Contracts” means those certain new employment contracts
between, as applicable, OpCo or PropCo and certain of their officers, which for
PropCo shall be reasonably acceptable to the Requisite Consenting Bond
Creditors, and which for OpCo shall be reasonably acceptable to CEC and the
Debtors, the forms of which shall be included in the Plan Supplement.

198. “New Interests” means, collectively, the: (a) OpCo Common Stock; (b) OpCo
Series A Preferred Stock; (c) PropCo LP Interests; (d) PropCo LP GP Interests;
(e) PropCo GP Interests; (f) PropCo Preferred Equity; (g) REIT Common Stock;
(h) REIT Preferred Stock; (i) membership interests, stock, partnership
interests, or other equity interests in CPLV Sub; (j) membership interests,
stock, partnership interests, or other equity interests in CPLV Mezz; and
(k) membership interests, stock, partnership interests, or other equity
interests in the TRS(s).

199. “New Property Entities” mean, collectively: (a) the REIT; (b) PropCo GP;
(c) PropCo; (d) CPLV Sub; (e) CPLV Mezz, if necessary; and (f) the TRS(s).

200. “New Property Entity Organizational Documents” mean, collectively, the: (a)
PropCo Organizational Documents; (b) REIT Organizational Documents; (c) CPLV Sub
Organizational Documents; (d) CPLV Mezz Organizational Documents, if necessary;
(e) PropCo GP Organizational Documents; and (f) TRS Organizational Documents.

201. “Non-Debtor Subsidiaries” means all direct and indirect subsidiaries of any
Debtor that are not Debtors in the Chapter 11 Cases.

202. “Non-First Lien Claims” means, collectively, the: (a) Second Lien Notes
Claims; (b) Subsidiary-Guaranteed Notes Claims; (c) Senior Unsecured Notes
Claims; and (d) General Unsecured Claims (including, for the avoidance of doubt,
Disputed Unsecured Claims, Undisputed Unsecured Claims, Par Recovery Claims,
Caesars Riverboat Casino Unsecured Claims, Chester Downs Management Unsecured
Claims, Winnick Unsecured Claims, and Insurance Covered Unsecured Claims).

203. “Non-Obligor Cash Pool” means the up to $6,000,000 necessary to pay the
Non-Obligor Unsecured Claims in full.

204. “Non-Obligor Debtors” means, collectively: (a) 3535 LV Parent, LLC;
(b) Bally’s Las Vegas Manager, LLC; (c) BPP Providence Acquisition Company, LLC;
(d) Caesars Air, LLC; (e) Caesars Baltimore Acquisition Company, LLC;
(f) Caesars Baltimore Development Company, LLC; (g) Caesars Baltimore Management
Company, LLC; (h) Caesars Entertainment Windsor Limited (f/k/a Caesars
Entertainment Windsor Holding, Inc.); (i) Caesars Escrow Corporation (f/k/a
Harrah’s Escrow Corporation); (j) Caesars Massachusetts Acquisition Company,
LLC; (k) Caesars Massachusetts Development Company, LLC; (l) Caesars
Massachusetts Investment Company, LLC; (m) Caesars Massachusetts Management
Company, LLC; (n) Caesars Operating Escrow LLC (f/k/a Harrah’s Operating Escrow
LLC); (o) CG Services, LLC; (p) Christian County Land Acquisition

 

19



--------------------------------------------------------------------------------

Company, LLC; (q) Cromwell Manager, LLC; (r) Corner Investment Company Newco,
LLC; (s) CZL Management Company, LLC; (t) Des Plaines Development Limited
Partnership; (u) Flamingo-Laughlin Parent, LLC; (v) FHR Parent, LLC; (w) HIE
Holdings Topco, Inc.; (x) JCC Holding Company II Newco, LLC; (y) Laundry Parent,
LLC; (z) LVH Parent, LLC; (aa) Octavius Linq Holding Co., LLC; (bb) Parball
Parent, LLC; (cc) PH Employees Parent LLC; (dd) PHW Investments, LLC; and
(ee) The Quad Manager, LLC.

205. “Non-Obligor Unsecured Claim” means any Claim against a Non-Obligor Debtor
other than: (a) an Administrative Claim (including, for the avoidance of doubt,
a Professional Fee Claim); (b) an Other Secured Claim; (c) a Priority Tax Claim;
(d) an Other Priority Claim; (e) an Intercompany Claim; or (f) a Section 510(b)
Claim.

206. “Non-Released Parties” means those parties identified on the Non-Released
Parties Schedule from time to time.

207. “Non-Released Parties Schedule” means that certain schedule of Non-Released
Parties, which shall be included in the Plan Supplement.

208. “Notes Claims” means collectively, the: (a) Secured First Lien Notes
Claims; (b) First Lien Notes Deficiency Claims; (c) Second Lien Notes Claims;
(d) Senior Unsecured Notes Claims; and (e) Subsidiary-Guaranteed Notes Claims.

209. “Notice and Claims Agent” means Prime Clerk LLC, in its capacity as notice,
claims, and solicitation agent for the Debtors and any successor.

210. “NRF Claim” means Proof of Claim number 3484, filed by the National
Retirement Fund, as such proof of Claim may be amended or superseded.

211. “NRF Disputes” means, collectively, (a) Caesars Entertainment Operating
Company, Inc., et al., vs. The Board of Trustees of the National Retirement Fund
and The Pension Plan of the National Retirement Fund, Adv. Case No. 15-00131
(ABG) (Bankr. N.D. Ill.); (b) Caesars Entertainment Corporation v. Pension Plan
of the National Retirement Fund and Board of Trustees of the National Retirement
Fund, Case No. 15-cv-00138 (S.D.N.Y.); (c) The National Retirement Fund, et al.
v. Caesars Entertainment Corporation, et al., Civil Action No.15-CV-02048
(S.D.N.Y.); and (d) any actions, proceedings, appeals, or arbitrations related
to the National Retirement Fund’s January 12, 2015, expulsion of the following
entities from the National Retirement Fund: (i) Debtor Bally’s Park Place, Inc.
d/b/a Bally’s Hotel and Casino, (ii) Debtor Boardwalk Regency Corporation d/b/a
Caesars Atlantic City, (iii) Debtor Parball Corporation, (iv) non-Debtor Chester
Downs Marina LLC d/b/a Harrah’s Philadelphia, and (v) non-Debtor Harrah’s
Operating Company, Inc. d/b/a Harrah’s Atlantic City Casino and Hotel.

212. “OpCo” means Reorganized CEOC and any successors thereto pursuant to the
CEOC Merger, a corporation or limited liability company organized under the laws
of Delaware, which on and after the Effective Date will hold, directly or
indirectly, all of the Debtors’ assets other than the assets to be owned by the
REIT and its subsidiaries (including PropCo and the TRS(s)) or to be distributed
to Holders of Claims under the Plan.

213. “OpCo Common Stock” means the common equity interests in OpCo, to be issued
to CEC on the Effective Date pursuant to the terms of the Plan and the OpCo
Organizational Documents.

214. “OpCo First Lien Loan Agreement” means, if and to the extent the OpCo
Market Debt is not fully syndicated as required in the Plan and solely to the
extent that the Requisite Consenting Bank Creditors waive such requirement in
their sole discretion as set forth in Article IX.B hereof, the loan agreement by
and among OpCo, as borrower, certain of its subsidiaries, as guarantors, the
lenders from time to time party thereto, and the OpCo Loan Agreement Agent,
pursuant to which the OpCo First Lien Term Loan shall be issued, to be effective
on the Effective Date, (a) the form of which, if applicable, shall be included
in the Plan Supplement, (b) the material terms of which are set forth in the
Bank RSA and the Bond RSA, (c) which shall be in form and substance consistent
in all material respects with the Bank RSA and the Bond RSA, and (d) which shall
be reasonably acceptable to the Debtors, CEC, the Requisite Consenting Bank
Creditors, the Requisite Bond Creditors, the Second Priority Noteholders
Committee, and the Unsecured Creditors Committee.

 

20



--------------------------------------------------------------------------------

215. “OpCo First Lien Loan Agreement Agent” means the administrative and
collateral agent to be appointed for the OpCo First Lien Term Loan, if any.

216. “OpCo First Lien Loan Documents” means, collectively, if and only to the
extent the OpCo Market Debt is not fully syndicated as required in the Plan and
solely to the extent that the Requisite Consenting Bank Creditors waive such
requirement in their sole discretion as set forth in Article IX.B hereof, the
OpCo First Lien Loan Agreement and all other agreements, documents, and
instruments evidencing or securing the OpCo First Lien Term Loan, if any, to be
delivered or entered into in connection therewith (including any pledge and
collateral agreements, intercreditor agreements, and other security documents),
which in each case, shall be (a) in form and substance consistent in all
material respects with the Bank RSA and the Bond RSA and (b) reasonably
acceptable to the Debtors, CEC, the Requisite Consenting Bank Creditors, the
Requisite Consenting Bond Creditors, the Second Priority Noteholders Committee,
and the Unsecured Creditors Committee.

217. “OpCo First Lien Notes” means up to $318,100,000 of first lien notes to be
issued under the OpCo First Lien Notes Indenture, which shall only be issued to
the extent that the OpCo Market Debt is not fully syndicated and the Requisite
Consenting Bond Creditors in their sole discretion waive the requirement that
the OpCo Market Debt be fully syndicated as set forth in Article IX.B hereof,
and which shall be guaranteed pursuant to the OpCo Guaranty Agreement.

218. “OpCo First Lien Notes Documents” means, collectively, if and only to the
extent the OpCo Market Debt is not fully syndicated as required in the Plan and
solely to the extent that the Requisite Consenting Bond Creditors waive such
requirement in their sole discretion as set forth in Article IX.B hereof, the
OpCo First Lien Notes Indenture and all other agreements, documents, and
instruments evidencing or securing the OpCo First Lien Notes, if any, to be
delivered or entered into in connection therewith (including any pledge and
collateral agreements, intercreditor agreements, and other security documents),
which, in each case, shall be (a) in form and substance consistent in all
material respects with the Bond RSA and (b) reasonably acceptable to the
Debtors, CEC, the Requisite Consenting Bond Creditors, the Requisite Consenting
Bank Creditors, the Second Priority Noteholders Committee, and the Unsecured
Creditors Committee.

219. “OpCo First Lien Notes Indenture” means, if and only to the extent the OpCo
Market Debt is not fully syndicated as required in the Plan and solely to the
extent that the Requisite Consenting Bond Creditors waive such requirement in
their sole discretion as set forth in Article IX.B hereof, the indenture to be
entered into by and among OpCo, as issuer, certain of its subsidiaries, as
guarantors, and the OpCo First Lien Notes Indenture Trustee, pursuant to which
the OpCo First Lien Notes shall be issued, to be effective on the Effective
Date, (a) the form of which shall be included in the Plan Supplement, (b) the
material terms of which are set forth in the Bank RSA and the Bond RSA,
(c) which shall be in form and substance consistent in all material respects
with the Bond RSA, and (d) which shall be reasonably acceptable to the Debtors,
CEC, the Requisite Consenting Bond Creditors, the Requisite Consenting Bank
Creditors, the Second Priority Noteholders Committee, and the Unsecured
Creditors Committee.

220. “OpCo First Lien Notes Indenture Trustee” means the indenture trustee to be
appointed for the OpCo First Lien Notes Indenture, if any.

221. “OpCo First Lien Term Loan” means up to $916,900,000 of first lien debt to
be issued pursuant to the Plan and outstanding under the OpCo First Lien Loan
Agreement, which shall only be issued to the extent that the OpCo Market Debt is
not fully syndicated and the Requisite Consenting Bank Creditors waive, in their
sole discretion, the requirement that the OpCo Market Debt be fully syndicated
as set forth in Article IX.B hereof, and which shall be guaranteed pursuant to
the OpCo Guaranty Agreement, provided that the OpCo First lien Term Loan shall
include and be increased by the OpCo First Lien Incremental Term Loan, if any.

222. “OpCo First Lien Incremental Term Loan” means the OpCo First Lien Term Loan
debt in an aggregate principal amount equal to the amount of the unsubscribed
portion of the OpCo Market Debt to be issued in lieu of OpCo First Lien Notes
solely if (a) the OpCo Market Debt is not fully syndicated in the amount of

 

21



--------------------------------------------------------------------------------

$1,235,000,000 of debt and the amount of OpCo First Lien Notes that would
otherwise be issued on account of the unsubscribed portion of such OpCo Market
Debt is less than $159,050,000 and (b) the Requisite Consenting Bond Creditors
elect in their sole discretion to waive the syndication requirement of the OpCo
Market Debt as set forth in Article IX.B hereof.

223. “OpCo Guaranty Agreement” means the guarantees to be entered into by New
CEC pursuant to which New CEC shall guaranty the amounts due under, as
applicable, the OpCo Market Debt Documents (if necessary), the OpCo First Lien
Loan Agreement (if any), and/or OpCo First Lien Notes Indenture (if any),
(a) the form of which shall be included in the Plan Supplement, (b) the material
terms of which are set forth in the Bank RSA and the Bond RSA, (c) which shall
be in form and substance consistent in all material respects with the Bank RSA
and the Bond RSA, and (d) which shall be reasonably acceptable to the Debtors,
CEC, the Requisite Consenting Bank Creditors, the Requisite Consenting Bond
Creditors, the Second Priority Noteholders Committee, and the Unsecured
Creditors Committee.

224. “OpCo Market Debt” means the $1,235,000,000 of debt to be issued by OpCo to
third parties for Cash on or before the Effective Date (in whatever tranche(s)
reasonably necessary or appropriate for syndication of such debt on the terms
most favorable to OpCo), which Cash shall be distributed to the Holders of
Prepetition Credit Agreement Claims and the Holders of Secured First Lien Notes
Claims as set forth in Article III.B hereof, and which debt shall be guaranteed
pursuant to the OpCo Guaranty Agreement.

225. “OpCo Market Debt Documents” means the loan agreement and/or indentures and
all other supplements, agreements, documents, and instruments evidencing or
securing the OpCo Market Debt to be delivered or entered into in connection
therewith (including any pledge and collateral agreements, intercreditor
agreements, and other security documents), the form of the material documents of
which shall be included in the Plan Supplement.

226. “OpCo Organizational Documents” means, as applicable, the form of the
limited liability company agreement or the amended and restated articles of
incorporation, charter, bylaws, and other similar organizational and constituent
documents for OpCo, which shall be consistent with the Plan and included in the
Plan Supplement.

227. “OpCo Series A Preferred Stock” means the preferred stock issued by OpCo to
the Holders of certain Claims against the Debtors, which shall be exchanged for
the New CEC Common Equity distributed pursuant to the CEOC Merger.

228. “Other Priority Claim” means any Claim against any of the Debtors described
in section 507(a) of the Bankruptcy Code to the extent such Claim has not
already been paid during the Chapter 11 Cases, other than: (a) an Administrative
Claim; (b) a Professional Fee Claim; or (c) a Priority Tax Claim.

229. “Other Secured Claim” means a Secured Claim that is not: (a) a Prepetition
Credit Agreement Claim; (b) a Secured First Lien Notes Claim; or (c) a Secured
Tax Claim. For the avoidance of doubt, Second Lien Notes Claims are Non-First
Lien Claims and are not Other Secured Claims.

230. “Ownership Limit Waiver Agreement” means an agreement between the Board of
the REIT and a holder of REIT Stock waiving certain equity ownership limits in
the REIT charter, which shall be in form and substance reasonably acceptable to
the Requisite Consenting Bond Creditors.

231. “Par Recovery Debtors” means the Debtors at which the Holders of General
Unsecured Claims are entitled to recovery in full based on the Liquidation
Analysis, which Debtors are, collectively, (a) 190 Flamingo, LLC, (b) 3535 LV
Corp., (c) Caesars Entertainment Golf, Inc., (d) Caesars License Company, LLC,
(e) Desert Palace, Inc., (f) FHR Corporation, (g) Harrah’s Illinois Corporation,
(h) Harrah’s North Kansas City LLC, (i) Harveys BR Management Company, Inc.,
(j) Harveys Iowa Management Company, Inc., (k) Harveys Tahoe Management Company,
Inc., (l) HBR Realty Company, Inc., (m) Hole in the Wall, LLC, (n) Horseshoe
Hammond, LLC, (o) Parball Corporation, (p) Players Bluegrass Downs, Inc.,
(q) PHW Las Vegas, LLC, (r) Reno Projects, Inc., (s) Southern Illinois
Riverboat/Casino Cruises, Inc., and (t) Trigger Real Estate Corporation.

 

22



--------------------------------------------------------------------------------

232. “Par Recovery Unsecured Claims” means a General Unsecured Claim against the
Par Recovery Debtors.

233. “Partnership Contribution Structure” means the contribution of real
property assets to PropCo in a transaction intended to qualify under section 721
of the Internal Revenue Code.

234. “Person” shall have the meaning set forth in section 101(41) of the
Bankruptcy Code.

235. “Petition Date” means for all Debtors, January 15, 2015.

236. “Petitioning Creditors” means Appaloosa Investment Limited Partnership, OCM
Opportunities Fund VI, L.P., and Special Value Expansion Fund, LLC.

237. “Plan” means this chapter 11 plan, as it may be altered, amended, modified,
or supplemented from time to time in accordance with the terms of Article X
hereof, including all exhibits hereto and the Plan Supplement, which is
incorporated herein by reference and made part of this Plan as if set forth
herein.

238. “Plan Supplement” means the compilation of documents and forms of
documents, schedules, and exhibits to the Plan, which the Debtors initially
filed on July 18, 2016, and additional documents filed with the Bankruptcy Court
prior to the Effective Date as amendments to the Plan Supplement, as may be
amended, supplemented, or modified from time to time in accordance with the
terms hereof, the Bankruptcy Code, and the Bankruptcy Rules, and which includes
the: (a) form of the New Corporate Governance Documents; (b) form of the OpCo
Organizational Documents; (c) form of the PropCo Organizational Documents;
(d) form of the REIT Organizational Documents; (e) form of PropCo GP
Organizational Documents; (f) form of CPLV Sub Organizational Documents;
(g) form of CPLV Mezz Organizational Documents; (h) form of TRS Organizational
Documents; (i) form of Backstop Commitment Agreement; (j) form of REIT Series A
Preferred Stock Articles; (k) form of the OpCo Market Debt Documents; (l) form
of OpCo First Lien Loan Agreement, if any; (m) form of the OpCo First Lien Notes
Indenture, if any; (n) form of the OpCo Guaranty Agreement, if necessary;
(o) form of the PropCo First Lien Loan Agreement; (p) form of the PropCo First
Lien Notes Indenture; (q) form of the PropCo Second Lien Notes Indenture;
(r) form of the CPLV Loan Agreement; (s) form of the CPLV Mezzanine Loan
Agreement, if any; (t) form of the New CEC Convertible Notes Indenture; (u) form
of Management and Lease Support Agreements; (u) form of Master Lease Agreements;
(v) form of Right of First Refusal Agreement; (w) form of PropCo Call Right
Agreements; (x) form of the CEOC Merger Agreement; (y) form of Tax Indemnity
Agreement; (z) form of Transition Services Agreement; (aa) the PropCo Equity
Election Procedures; (bb) the PropCo Preferred Subscription Procedures;
(cc) form of Deferred Compensation Settlement Agreement; (dd) Rejected Executory
Contract and Unexpired Lease Schedule; (ee) Assumed Executory Contracts and
Unexpired Lease Schedule; (ff) schedule of retained Causes of Action;
(gg) Non-Released Parties Schedule; (hh) identity of members of the OpCo New
Board and the PropCo New Board; (ii) identity of observer of OpCo New Board;
(jj) Restructuring Transactions Memorandum; (kk) schedule of PropCo assets;
(ll) Management Equity Incentive Plan; (mm) form of New Employment Contracts;
and (nn) the New CEC Common Equity Cash Election Procedures.

239. “Post-Petition Interest” means, with respect to Non-Obligor Unsecured
Claims, interest accruing through and including the Effective Date at the
Federal Judgment Rate.

240. “Prepetition CEC Guarantees” means any guarantee, whether currently in
existence or not, that CEC may have entered into in respect of any indebtedness
of the Debtors, for the avoidance of doubt including any guarantees (whether in
existence or not) in respect of the Prepetition Credit Agreement, the First Lien
Notes, the Second Lien Notes, the Senior Unsecured Notes, and the
Subsidiary-Guaranteed Notes.

241. “Prepetition Credit Agreement” means that certain Third Amended and
Restated Credit Agreement, dated as of July 25, 2014, by and between CEC, CEOC,
the lenders party thereto, and the Prepetition Credit Agreement Agent, as
amended, amended and restated, supplemented, or otherwise modified from time to
time, and including all security, collateral, and guaranty and pledge agreements
related thereto (including the Guaranty and Pledge Agreement).

 

23



--------------------------------------------------------------------------------

242. “Prepetition Credit Agreement Agent” means Credit Suisse AG, Cayman Islands
Branch, in its capacity as successor agent under the Prepetition Credit
Agreement.

243. “Prepetition Credit Agreement Claim” means any Claim against any Debtor
arising under or related to the Prepetition Credit Agreement or otherwise
secured pursuant to the Prepetition Credit Agreement Documents, including Swap
and Hedge Claims, provided that there are no Prepetition Credit Agreement Claims
against the Non-Obligor Debtors.

244. “Prepetition Credit Agreement Documents” means, collectively, the
Prepetition Credit Agreement and all other agreements, documents, and
instruments related thereto (including any guarantee agreements, pledge and
collateral agreements, intercreditor agreements, and other security documents).

245. “Priority Tax Claim” means any Claim of a Governmental Unit of the kind
specified in section 507(a)(8) of the Bankruptcy Code.

246. “Pro Rata” means the proportion that an Allowed Claim in a particular Class
bears to the aggregate amount of Allowed Claims in that Class, or the proportion
that Allowed Claims in a particular Class bear to the aggregate amount of
Allowed Claims in such Class and other Classes (or sub-Classes, as the case may
be) entitled to share in the same recovery as such Allowed Claim under the Plan.

247. “Professional” means an Entity retained in the Chapter 11 Cases pursuant to
and in accordance with sections 327, 363, or 1103 of the Bankruptcy Code and to
be compensated for services rendered and expenses incurred pursuant to sections
327, 328, 329, 330, 331, or 363 of the Bankruptcy Code.

248. “Professional Fee Claims” means all Claims for accrued fees and expenses
(including transaction or sale fees) for services rendered by a Professional
through and including the Confirmation Date regardless of whether a monthly fee
statement or interim fee application has been Filed for such fees and
expenses. To the extent the Bankruptcy Court or any higher court of competent
jurisdiction denies or reduces by a Final Order any amount of a Professional’s
fees or expenses, then the amount by which such fees or expenses are reduced or
denied shall reduce the applicable Professional Fee Claim.

249. “Professional Fee Escrow” means an interest bearing escrow account to be
funded by the Debtors on the Effective Date with Cash from Cash on hand in an
amount equal to all unpaid Professional Fee Claims; provided that the
Professional Fee Escrow shall be increased from Cash on hand at OpCo to the
extent fee applications are filed after the Confirmation Date in excess of the
amount of Cash funded into the escrow as of the Effective Date.

250. “Proof of Claim” means a proof of Claim Filed against any of the Debtors in
the Chapter 11 Cases.

251. “Proof of Interest” means a proof of Interest Filed against any of the
Debtors in the Chapter 11 Cases.

252. “PropCo” means the newly formed limited partnership organized under the
laws of Delaware, which on and after the Effective Date will hold, directly or
indirectly, certain assets of the Debtors, a schedule of which assets shall be
included in the Plan Supplement, which schedule shall be consistent in all
material respects with the Bond RSA and otherwise reasonably acceptable to the
Requisite Consenting Bond Creditors, the Requisite Consenting Bank Creditors,
the Second Priority Noteholders Committee, the Unsecured Creditors Committee,
CEC, and the Debtors.

253. “PropCo Call Right Agreement” means that certain Call Right Agreement, by
and among CEC, CERP, CGP, PropCo, and their respective applicable subsidiaries
(if applicable), to be effective on the Effective Date, regarding PropCo’s right
for up to 5 years after the Effective Date to enter into a binding agreement to
purchase, as applicable, CERP’s, CGP’s, or their respective applicable
subsidiaries’ real property interest (and lease such real property interest back
to, as applicable, CERP, CGP, or their respective applicable subsidiaries) and
all

 

24



--------------------------------------------------------------------------------

improvements associated with Harrah’s Atlantic City, Harrah’s Laughlin, and/or
Harrah’s New Orleans for a Cash purchase price equal to ten times the agreed
annual rent for such properties, (a) the form of which shall be included in the
Plan Supplement and (b) which shall be in form and substance reasonably
acceptable to the Debtors, CEC, the Requisite Consenting Bond Creditors, the
Requisite Consenting Bank Creditors, the Second Priority Noteholders Committee,
and the Unsecured Creditors Committee.

254. “PropCo Common Equity” means PropCo LP Interests and/or REIT Common Stock.

255. “PropCo Equity Election” means the right of Holders of Prepetition Credit
Agreement Claims and Holders of Secured First Lien Notes Claims to elect to
receive PropCo Common Equity in lieu of CPLV Mezzanine Debt (if any), PropCo
First Lien Notes, PropCo First Lien Term Loan, and PropCo Second Lien Notes,
which election may reduce the aggregate principal amount of CPLV Mezzanine Debt
(if any), PropCo First Lien Notes, PropCo First Lien Term Loan, and PropCo
Second Lien Notes by no more than $1,250,000,000, and which election shall
reduce such debt as set forth in Article IV.A.2 hereof, provided that such
PropCo Equity Election may be subject to modification solely in accordance with
Article IV.A.2 hereof.

256. “PropCo Equity Election Procedures” means those certain procedures
governing the exercise of the PropCo Equity Election, which procedures shall be
included in the Plan Supplement and approved by the Confirmation Order, and
which shall be in form and substance reasonably acceptable to the Requisite
Consenting Bond Creditors, Requisite Consenting Bank Creditors, the Second
Priority Noteholders Committee, the Unsecured Creditors Committee, CEC, and the
Debtors.

257. “PropCo First Lien Credit Agreement” means the credit agreement to be
entered into by and among PropCo, as borrower, certain of its subsidiaries (but
not, for the avoidance of doubt, CPLV Sub or CPLV Mezz), as guarantors, the
lenders from time to time party thereto, and the PropCo First Lien Credit
Agreement Agent, to be effective on the Effective Date, (a) the form of which
shall be included in the Plan Supplement, (b) the material terms of which are
set forth in the Bank RSA and the Bond RSA, (c) which shall be in form and
substance consistent in all material respects with the Bank RSA and the Bond
RSA, and (d) which shall be reasonably acceptable to the Debtors, CEC, the
Requisite Consenting Bank Creditors, the Requisite Consenting Bond Creditors,
the Second Priority Noteholders Committee, and the Unsecured Creditors
Committee.

258. “PropCo First Lien Credit Agreement Agent” means the administrative and
collateral agent to be appointed for the PropCo First Lien Term Loan.

259. “PropCo First Lien Credit Agreement Documents” means, collectively, the
PropCo First Lien Credit Agreement and all other agreements, documents, and
instruments evidencing or securing the PropCo First Lien Term Loan to be
delivered or entered into in connection therewith (including any guarantee
agreements, pledge and collateral agreements, intercreditor agreements, and
other security documents), each of which shall be (a) in form and substance
consistent in all material respects with the Bank RSA and the Bond RSA and
(b) reasonably acceptable to the Debtors, CEC, the Requisite Consenting Bank
Creditors, the Requisite Consenting Bond Creditors, the Second Priority
Noteholders Committee, and the Unsecured Creditors Committee.

260. “PropCo First Lien Term Loan” means the $1,961,000,000 of first lien debt
to be issued pursuant to the Plan and outstanding under the PropCo First Lien
Credit Agreement.

261. “PropCo First Lien Notes” means the $431,000,000 of first lien notes to be
issued pursuant to the Plan and outstanding under the PropCo First Lien Notes
Indenture.

262. “PropCo First Lien Notes Documents” means, collectively, the PropCo First
Lien Notes Indenture and all other agreements, documents, and instruments
evidencing or securing the PropCo First Lien Notes to be delivered or entered
into in connection therewith (including any guarantee agreements, pledge and
collateral agreements, intercreditor agreements, and other security documents),
which shall be (a) in form and substance consistent in all material respects
with the Bond RSA and (b) reasonably acceptable to the Debtors, CEC, the
Requisite Consenting Bond Creditors, the Requisite Consenting Bank Creditors,
the Second Priority Noteholders Committee, and the Unsecured Creditors
Committee.

 

25



--------------------------------------------------------------------------------

263. “PropCo First Lien Notes Indenture” means the indenture to be entered into
by and among, among others, PropCo, as a co-issuer, certain of PropCo’s
subsidiaries (but not, for the avoidance of doubt, CPLV Sub or CPLV Mezz), as
guarantors, and the PropCo First Lien Notes Indenture Trustee, to be effective
on the Effective Date, (a) the form of which shall be included in the Plan
Supplement, (b) the material terms of which are set forth in the Bond RSA,
(c) which shall be in form and substance consistent in all material respects
with the Bond RSA, and (d) which shall be reasonably acceptable to the Debtors,
CEC, the Requisite Consenting Bond Creditors, the Requisite Consenting Bank
Creditors, the Second Priority Noteholders Committee, and the Unsecured
Creditors Committee.

264. “PropCo First Lien Notes Indenture Trustee” means the indenture trustee for
the PropCo First Lien Notes Indenture.

265. “PropCo GP” means the newly formed limited liability company organized
under the laws of Delaware, which on and after the Effective Date will be the
general partner in PropCo and whose sole shareholder on the Effective Date shall
be the REIT.

266. “PropCo GP Interests” mean the ownership interests in PropCo GP.

267. “PropCo GP Organizational Documents” means the form of limited liability
company agreement and other similar organizational and constituent documents for
PropCo GP, (a) which shall be included in the Plan Supplement and (b) which
shall be in form and substance reasonably acceptable to the Requisite Consenting
Bond Creditors, the Requisite Consenting Bank Creditors, the Second Priority
Noteholders Committee, the Unsecured Creditors Committee, CEC, and the Debtors.

268. “PropCo Limited Partnership Agreement” means the limited partnership
agreement for PropCo, (a) the form of which shall be included in the Plan
Supplement and (b) which shall be in form and substance reasonably acceptable to
the Requisite Consenting Bond Creditors, the Requisite Consenting Bank
Creditors, the Second Priority Noteholders Committee, the Unsecured Creditors
Committee, CEC, and the Debtors.

269. “PropCo LP GP Interests” mean the general partnership interests in PropCo,
to be issued on the Effective Date pursuant to the terms of the Plan and the
PropCo Limited Partnership Agreement to PropCo GP.

270. “PropCo LP Interests” mean the limited partnership interests in PropCo, to
be issued on the Effective Date pursuant to the terms of the Plan and the PropCo
Limited Partnership Agreement to the REIT, CEC (solely if the Partnership
Contribution Structure is used), and certain Holders of Secured First Lien Notes
Claims.

271. “PropCo Organizational Documents” means the PropCo Limited Partnership
Agreement and other similar organizational and constituent documents for PropCo
and which shall be in form and substance reasonably acceptable to the Requisite
Consenting Bond Creditors, the Requisite Consenting Bank Creditors, the Second
Priority Noteholders Committee, the Unsecured Creditors Committee, CEC, and the
Debtors.

272. “PropCo Preferred Backstop Investors” shall have the meaning set forth in
the Backstop Commitment Agreement.

273. “PropCo Preferred Subscription Procedures” means those certain procedures
governing the exercise of the PropCo Preferred Equity Call Right and PropCo
Preferred Equity Put Right, which procedures shall be included in the Plan
Supplement and approved by the Confirmation Order, and which shall be in form
and substance reasonably acceptable to the Requisite Consenting Bond Creditors.

274. “PropCo Preferred Equity” means REIT Series A Preferred Stock and any
PropCo Preferred LP Interests to be issued on the Effective Date pursuant to the
terms of the Plan, the REIT Organizational Documents, and the PropCo Limited
Partnership Agreement, (a) the material terms of which are set forth in the Bank
RSA and the Bond RSA, (b) which shall be in form and substance consistent in all
material respects with the Bank RSA and the Bond RSA, and (c) which shall be
reasonably acceptable to the Requisite Consenting Bond Creditors.

 

26



--------------------------------------------------------------------------------

275. “PropCo Preferred Equity Call Right” means the right of the PropCo
Preferred Backstop Investors to purchase for Cash up to 50% of the PropCo
Preferred Equity Distribution distributed to each Holder of Allowed Secured
First Lien Notes Claims at a price per share equal to 83.3% of the liquidation
value thereof.

276. “PropCo Preferred Equity Distribution” means (a) PropCo Preferred Equity
with an aggregate liquidation preference on the Effective Date of $300,000,000,
and (b) the PropCo Preferred Equity Upsize Shares, which shall have a price per
share implying an aggregate value equal to the PropCo Preferred Equity Upsize
Amount, and a liquidation preference equal to 1.2 times such aggregate value.

277. “PropCo Preferred Equity Put Right” means the non-transferrable option of
the Holders of Secured First Lien Notes Claims to put all, but not less than
all, of such Holder’s Pro Rata share of the PropCo Preferred Equity Distribution
to the PropCo Preferred Backstop Investors at a price per share equal to 83.3%
of the liquidation value thereof.

278. “PropCo Preferred Equity Upsize Amount” means the lesser of (a) the product
of (i) 58.3% and (ii) the excess, if any, of (A) $2,000,000,000 over (B) the
amount of CPLV Market Debt, and (b) $116,600,000, which amount shall reduce on a
dollar-for-dollar basis the CPLV Mezzanine Debt to be distributed to the Holders
of Secured First Lien Notes Claims in the event that the CPLV Market Debt is
issued to third parties in an amount equal to or greater than $1,800,000,000 but
less than $2,000,000,000.

279. “PropCo Preferred Equity Upsize Shares” means the additional PropCo
Preferred Equity, if any, which shall be issued to the Holders of Allowed
Secured First Lien Notes Claims (subject to the PropCo Preferred Equity Call
Right and the PropCo Preferred Equity Put Right) in the event that the CPLV
Market Debt is issued to third parties in an amount equal to or greater than
$1,800,000,000 but less than $2,000,000,000.

280. “PropCo Preferred LP Interests” mean the preferred Securities in PropCo, if
any, which shall only be issued to the extent that a beneficial owner for United
States federal income tax purposes of PropCo Common Equity and/or REIT Series A
Preferred Stock (a) would end up owning more than 9.8% of either the REIT Common
Stock or the REIT Series A Preferred Stock (after taking into account all of the
PropCo Preferred Equity Put Rights and all of the PropCo Preferred Equity Call
Rights) and (b) is not willing and/or permitted to sign an Ownership Limit
Waiver Agreement (as defined in the REIT Series A Preferred Stock Articles.

281. “PropCo Second Lien Notes” means the second lien notes issued under the
PropCo Second Lien Notes Indenture in an original aggregate principal amount
equal to (i) the sum of (a) $1,425,000,000 and (b) the PropCo Second Lien Upsize
Amount (if any) minus (ii) the sum of (a) two-thirds (2/3) of the amount by
which the total CPLV Market Debt exceeds $2,350,000,000 and (b) the product of
(x) the ratio of the amount of Secured First Lien Notes Claims to the sum of the
amount of the Secured First Lien Notes Claims and the Prepetition Credit
Agreement Claims and (y) if the CPLV Market Debt is in an amount equal to or
less than $2,350,000,000, the excess of the CPLV Market Debt over
$2,000,000,000; provided that the total amount of clause (ii) shall not exceed
$250,000,000.

282. “PropCo Second Lien Notes Documents” means, collectively, the PropCo Second
Lien Notes Indenture and all other agreements, documents, and instruments
evidencing or securing the PropCo Second Lien Notes to be delivered or entered
into in connection therewith (including any guarantee agreements, pledge and
collateral agreements, intercreditor agreements, and other security documents),
each of which shall be (a) in form and substance consistent in all material
respects with the Bank RSA and the Bond RSA and (b) reasonably acceptable to the
Requisite Consenting Bond Creditors, the Requisite Consenting Bank Creditors,
the Second Priority Noteholders Committee, the Unsecured Creditors Committee,
CEC, and the Debtors.

283. “PropCo Second Lien Notes Indenture” means the indenture by and among,
among others, PropCo, as a co-issuer, certain of PropCo’s subsidiaries (but not,
for the avoidance of doubt, CPLV Sub or CPLV Mezz), as guarantors, and the
PropCo Second Lien Notes Indenture Trustee, to be effective on the Effective
Date, (a) the form of which shall be included in the Plan Supplement, (b) the
material terms of which are set forth in the Bank RSA and the Bond RSA,
(c) which shall be in form and substance consistent in all material respects
with the Bank RSA and the Bond RSA, and (d) which shall be reasonably acceptable
to the Requisite Consenting Bond Creditors, the Requisite Consenting Bank
Creditors, the Second Priority Noteholders Committee, the Unsecured Creditors
Committee, CEC, and the Debtors.

 

27



--------------------------------------------------------------------------------

284. “PropCo Second Lien Notes Indenture Trustee” means the indenture trustee
for the PropCo Second Lien Notes Indenture.

285. “PropCo Second Lien Upsize Amount” means up to $333,000,000 in aggregate
principal amount of PropCo Second Lien Notes, which debt shall only be issued if
the Debtors, after using commercially reasonable efforts, are unable to finance
$2,600,000,000 of CPLV Market Debt to third parties, and which PropCo Second
Lien Notes shall be issued in an initial aggregate principal amount equal to
$2,600,000,000 minus the sum of (a) the aggregate principal amount of the CPLV
Market Debt issued to third parties (which in no event shall be less than
$1,800,000,000), plus (b) the sum of (i) the amount of CPLV Mezzanine Debt to be
issued to the Holders of Allowed Secured First Lien Notes Claims as set forth in
Article IV.A.3 hereof, (ii) $250,000,000 (the purchase price for purposes of the
PropCo Preferred Equity Call Right and PropCo Preferred Equity Put Right of
$300,000,000 in liquidation value of the PropCo Preferred Equity distributed as
part of the PropCo Preferred Equity Distribution), and (iii) the PropCo
Preferred Equity Upsize Amount, if any; provided that the Holders of Allowed
Prepetition Credit Agreement Claims shall have the right to elect to replace the
PropCo Second Lien Notes otherwise to be received as a result of the PropCo
Second Lien Upsize Amount with an equal principal amount of CPLV Mezzanine Debt
in lieu thereof by making (pursuant to the terms and conditions of) the CPLV
Mezzanine Election.

286. “PropCo Tax Letter” means either an opinion letter from the Debtors’ legal
counsel to CEOC, or a private letter ruling received by CEOC from the IRS,
concluding, based on facts, customary representations, and assumptions set forth
or described in such opinion and/or private letter ruling, that the transfer of
assets to PropCo and to the REIT, and the transfer of consideration to CEOC’s
creditors, should not result in a material amount of U.S. federal income tax to
CEOC, determined as if CEOC and its subsidiaries were a stand-alone consolidated
group, provided, however, that for the purposes of the treatment of any direct
or indirect consideration being contributed by CEC and/or New CEC or any
non-Debtor affiliates thereof, such opinion letter or private letter ruling may
be determined as if CEOC and its subsidiaries were part of a consolidated group
with CEC, New CEC, and any other members of the consolidated group of which CEC
and/or New CEC is a member.

287. “Qualified Institutional Buyer” shall have the meaning set forth in Rule
144A of the Securities Act.

288. “Quarterly Distribution Date” means the first Business Day after the end of
each quarterly calendar period (i.e., March 31, June 30, September 30, and
December 31 of each calendar year) occurring after the Effective Date.

289. “Recoverable Amount” means the $35,000,000 owed by CEC to CEOC pursuant to
that certain Recovery Agreement, dated as of August 12, 2014, by and among CEOC
and CEC, related to that certain Note Purchase Agreement entered into in
August 2014, by and between CEC, CEOC, and the holders of a majority in
aggregate principal amount of each of CEOC’s Senior Unsecured Notes.

290. “Reinstated” means (a) leaving unaltered the legal, equitable, and
contractual rights to which a Claim or Interest entitles the Holder of such
Claim or Interest so as to leave such Claim or Interest not Impaired or
(b) notwithstanding any contractual provision or applicable law that entitles
the Holder of a Claim or Interest to demand or receive accelerated payment of
such Claim or Interest after the occurrence of a default: (i) curing any such
default that occurred before or after the Petition Date, other than a default of
a kind specified in section 365(b)(2) of the Bankruptcy Code or of a kind that
section 365(b)(2) expressly does not require to be cured; (ii) reinstating the
maturity (to the extent such maturity has not otherwise accrued by the passage
of time) of such Claim or Interest as such maturity existed before such default;
(iii) compensating the Holder of such Claim or Interest for any damages incurred
as a result of any reasonable reliance by such Holder on such contractual
provision or such applicable law; (iv) if such Claim or Interest arises from a
failure to perform a nonmonetary obligation other than a default arising from
failure to operate a nonresidential real property lease subject to
section 365(b)(1)(A), compensating the Holder of such Claim or Interest (other
than the Debtor or an insider) for any actual pecuniary loss incurred by such
Holder as a result of such failure; and (v) not otherwise altering the legal,
equitable, or contractual rights to which such Claim or Interest entitles the
Holder.

 

28



--------------------------------------------------------------------------------

291. “REIT” means the newly formed real estate investment trust, a corporation
organized under the laws of Maryland, which on and after the Effective Date will
own and control PropCo GP and one or more TRS(s) and hold PropCo LP Interests.

292. “REIT Common Stock” means the common equity interest in the REIT, to be
issued on the Effective Date pursuant to the terms of the Plan and the REIT
Organizational Documents.

293. “REIT Opinion Letter” means an opinion letter from the Debtors’ legal
counsel on which the Holders of Secured First Lien Notes Claims and Holders of
Prepetition Credit Agreement Claims may rely, concluding, based on facts,
customary representations, and assumptions set forth or described in such
opinion, that the REIT’s method of operation since its formation has enabled as
of such date up to and including the end of the date of the opinion, and its
proposed method of operation as of such date will enable, the REIT to meet the
requirements for qualification and taxation as a real estate investment trust
under the Internal Revenue Code.

294. “REIT Organizational Documents” means the form of articles of
incorporation, bylaws, charter, and other similar organizational and constituent
documents for the REIT, (a) which shall be included in the Plan Supplement and
(b) which shall be in form and substance reasonably acceptable to the Requisite
Consenting Bond Creditors, the Requisite Consenting Bank Creditors, the Second
Priority Noteholders Committee, the Unsecured Creditors Committee, CEC, and the
Debtors.

295. “REIT Preferred Stock” means, collectively, the REIT Series A Preferred
Stock and the REIT Series B Preferred Stock.

296. “REIT Series A Preferred Stock Articles” means the articles supplementary
for the REIT Series A Preferred Stock, the form of which shall be included in
the Plan Supplement and which is attached to the Bond RSA.

297. “REIT Series A Preferred Stock” means Series A Preferred Stock of the REIT,
with terms set forth in the REIT Series A Preferred Stock Articles, issued to
Holders of Secured First Lien Notes Claims.

298. “REIT Series B Preferred Stock” means the 125 shares of Series B Preferred
Stock of the REIT, which shall have an aggregate value of $125,000, a
liquidation preference of $1,000 per share, and an annual dividend of
approximately 12.0%, which may be issued by the REIT on the Effective Date
pursuant to the terms of the Plan and the REIT Organizational Documents.

299. “Rejected Executory Contracts and Unexpired Leases Schedule” means the
schedule of certain Executory Contracts and Unexpired Leases to be rejected by
the Debtors pursuant to the Plan in the form filed as part of the Plan
Supplement, as the same may be amended, modified, or supplemented from time to
time.

300. “Released Party” means, collectively, in each case solely in their capacity
as such, each and all of: (a) each Debtor; (b) each non-Debtor direct and
indirect subsidiary of the Debtors; (c) the Consenting First Lien Noteholders;
(d) the Consenting First Lien Bank Lenders; (e) the Consenting SGN Creditors;
(f) the Prepetition Credit Agreement Agent; (g) the First Lien Notes Indenture
Trustee; (h) the Second Lien Collateral Agent; (i) Subsidiary-Guaranteed Notes
Indenture Trustee; (j) the Unsecured Creditors Committee; (k) the Unsecured
Creditors Committee Members; (l) the Second Priority Noteholders Committee;
(m) the Second Priority Noteholders Committee Members; (n) the Consenting Second
Lien Creditors; (o) DTC; (p) Frederick Barton Danner; (q) the Petitioning
Creditors; (r) the Second Lien Notes Indenture Trustees; (s) with respect to
each of the foregoing identified in subsections (a) through (r) herein, each and
all of their respective direct and indirect current and former shareholders,
affiliates, subsidiaries, partners (including general partners and limited
partners), investors, managing members, members, officers, directors,
principals, employees, managers, controlling persons, agents, attorneys,
investment bankers, other professionals, advisors, and representatives, each in
their capacities as such; and (t) the CEC Released Parties.

301. “Releasing Parties” means, collectively, as applicable: (a) the Debtors;
(b) CEC; (c) CAC; (d) the Sponsors; (e) the Consenting First Lien Bank Lenders;
(f) the Consenting First Lien Noteholders; (g) the Consenting SGN Creditors;
(h) the Consenting Second Lien Creditors; (i) the Prepetition Credit Agreement
Agent; (j) the First

 

29



--------------------------------------------------------------------------------

Lien Notes Indenture Trustee; (k) the Second Lien Collateral Agent; (l) the
Second Lien Notes Indenture Trustees; (m) the Subsidiary-Guaranteed Notes
Indenture Trustee; (n) the Senior Unsecured Notes Indenture Trustee; (o) the
Second Priority Noteholders Committee Members; (p) the Unsecured Creditors
Committee Members; (q) the Petitioning Creditors; (r) Frederick Barton Danner;
(s) all other Persons or Entities holding Claims against, or Interests in, the
Debtors; and (t) any Entity asserting a claim or cause of action on behalf of or
through the Debtors or the Estates.

302. “Reorganized Debtors” means each of the Debtors, as reorganized pursuant to
and under the Plan or any successor thereto, by merger, consolidation, or
otherwise, on or after the Effective Date, including, as of and after the
Effective Date, OpCo. For the avoidance of doubt, Reorganized Debtors do not
include: (a) PropCo; (b) PropCo GP; (c) CPLV Sub; (d) CPLV Mezz; (e) the TRS(s);
or (f) the REIT.

303. “Required Preferred Backstop Investors” shall have the meaning set forth in
the Backstop Commitment Agreement.

304. “Requisite Consenting Bank Creditors” shall have the meaning set forth in
the Bank RSA.

305. “Requisite Consenting Bond Creditors” means the Requisite Consenting
Creditors as defined in the Bond RSA.

306. “Requisite Consenting SGN Creditors” shall have the meaning set forth in
the SGN RSA.

307. “Restructuring Documents” means the Plan, the documents Filed as part of
the Plan Supplement, the Disclosure Statement, the New Corporate Governance
Documents, the New Debt Documents, the Restructuring Transactions Memorandum,
and any other agreements or documentation effectuating the Plan.

308. “Restructuring Support Agreements” means, collectively, the Bank RSA, the
Bond RSA, the Second Lien RSA, the SGN RSA, the UCC RSA, the CEC RSA, and the
CAC RSA.

309. “Restructuring Support Advisors Fees” means, collectively, to the extent
not previously paid in connection with the Debtors or the Chapter 11 Cases,
including pursuant to the Final Cash Collateral Order, all outstanding
prepetition and postpetition reasonable and documented fees (including any
transaction, completion, or letter of credit fees) and expenses (provided that
documentation shall be summary in nature and shall not include billing detail
that may be subject to the attorney-client privilege or other similar protective
doctrines) of (I) those parties set forth in paragraph 4(e) of the Final Cash
Collateral Order, including (a) Rothschild Inc.; (b) Stroock & Stroock & Lavan
LLP; (c) Shaw Fishman Glantz & Towbin LLC; (d) Cahill Gordon & Reindel LLP; (e)
Robbins, Russell, Englert, Orseck, Untereiner & Sauber LLP; (f) the Prepetition
Credit Agreement Agent and any related issuer of letters of credit (including
any predecessor thereto in all capacities); (g) Miller Buckfire & Co.;
(h) Kramer Levin Naftalis & Frankel LLP; (i) Neal, Gerber & Eisenberg LLP;
(j) Berkeley Research Group, LLC; (k) the First Lien Notes Indenture Trustees;
(l) Katten Muchin Rosenman LLP; and (m) Dykema Gossett PLLC, and (II) those
additional parties retained by the First Lien Indenture Trustee, including in
connection with the Caesars Cases.

310. “Restructuring Transactions” means one or more transactions pursuant to
section 1123(a)(5)(D) of the Bankruptcy Code to occur on or before the Effective
Date or as soon as reasonably practicable thereafter, that may be necessary or
appropriate to effect any transaction described in, approved by, contemplated
by, or necessary to effectuate the Plan, including: (a) the execution and
delivery of appropriate agreements or other documents of merger, sale,
consolidation, equity issuance, certificates of incorporation, operating
agreements, bylaws, or other documents containing terms that are consistent with
or reasonably necessary to implement the terms of the Plan and that satisfy the
requirements of applicable law; (b) the execution and delivery of appropriate
instruments of sale, equity issuance, transfer, assignment, assumption, or
delegation of any property, right, liability, duty, or obligation on terms
consistent with the terms of the Plan; (c) the execution and delivery of the New
Debt Documents; (d) the CEOC Merger; and (e) all other actions that the Debtors
or Reorganized Debtors, as applicable, determine are necessary or appropriate to
implement the Plan.

 

30



--------------------------------------------------------------------------------

311. “Restructuring Transactions Memorandum” means that certain memorandum
describing the Restructuring Transactions, (a) the form of which shall be
included in the Plan Supplement and (b) which shall be in form and substance
reasonably acceptable to the Debtors, CEC, the Requisite Consenting Bond
Creditors, the Requisite Consenting Bank Creditors, the Second Priority
Noteholders Committee, and the Unsecured Creditors Committee.

312. “Right of First Refusal Agreement” means that certain Right of First
Refusal Agreement, by and among New CEC (by and on behalf of itself and all of
its majority owned subsidiaries) and PropCo (by and on behalf of itself and all
of its majority owned subsidiaries), to be effective on the Effective Date,
(a) the form of which shall be included in the Plan Supplement, (b) the material
terms of which are set forth in the Bank RSA and the Bond RSA, (c) which shall
be in form and substance consistent in all material respects with the Bank RSA
and the Bond RSA, and (d) which shall be reasonably acceptable to the Debtors,
CEC, the Requisite Consenting Bond Creditors, the Requisite Consenting Bank
Creditors, the Second Priority Noteholders Committee, and the Unsecured
Creditors Committee.

313. “RSA Forbearance Fees” shall have, collectively, the meaning for (a) “RSA
Forbearance Fees” set forth in the Bond RSA, and (b) “1L RSA Forbearance Fees”
set forth in the Second Lien RSA.

314. “SEC” means the Securities and Exchange Commission.

315. “Schedules” means, collectively, the schedules of assets and liabilities,
schedules of Executory Contracts and Unexpired Leases, and statements of
financial affairs Filed by the Debtors pursuant to section 521 of the Bankruptcy
Code and in substantial accordance with the Official Bankruptcy Forms, as they
may be or may have been amended, modified, or supplemented from time to time.

316. “Second Lien Bond Fees and Expenses” shall have the meaning set forth in
the Second Lien RSA.

317. “Second Lien Collateral Agent” means Delaware Trust Company as successor
collateral agent under that certain Collateral Agreement dated as of December
24, 2008 between CEOC, subsidiaries identified therein, and the collateral
agent, as it may be or may have been amended, modified, or supplemented from
time to time.

318. “Second Lien Intercreditor Agreement” means that certain Intercreditor
Agreement, dated as of December 24, 2008, by and between the Prepetition Credit
Agreement Agent and the Second Lien Notes Indenture Trustees.

319. “Second Lien Noteholder Professionals” means the Second Lien Bond
Professionals as defined in the Second Lien RSA.

320. “Second Lien Notes” means, collectively, the: (a) 12.75% Second-Priority
Senior Secured Notes due 2018, issued in the original principal amount of
$750,000,000 pursuant to the 12.75% Second Lien Notes Indenture; (b) 10.00%
Second-Priority Senior Secured Notes due 2015, issued in the original principal
amount of $214,800,000 pursuant to the 10.00% Second Lien Notes Indenture dated
December 24, 2008; (c) 10.00% Second-Priority Senior Secured Notes due 2018,
issued in the original principal amount of $847,621,000 pursuant to the
10.00%Second Lien Notes Indenture dated December 24, 2008; and (d) 10.00%
Second-Priority Senior Secured Notes due 2018, issued in the original principal
amount of $3,705,498,000 pursuant to the 10.00% Second Lien Notes Indenture
dated April 15, 2009.

321. “Second Lien Notes Claim” means any Claim against a Debtor, the Estates, or
property of a Debtor, including any Secured or unsecured Claim, arising under,
related to, or in connection with the Second Lien Notes.

322. “Second Lien Notes Indentures” means, collectively, the: (a) 10.00% Second
Lien Notes Indentures; and (b) 12.75% Second Lien Notes Indenture.

 

31



--------------------------------------------------------------------------------

323. “Second Lien Notes Indenture Trustees” mean, collectively, the 12.75%
Second Lien Notes Indenture Trustee and each 10.00% Second Lien Notes Indenture
Trustee.

324. “Second Lien RSA” means that certain Restructuring Support, Forbearance,
and Settlement Agreement (including all term sheets, schedules, exhibits, and
annexes thereto), dated as of October [    ], 2016, as amended, amended and
restated, supplemented, or otherwise modified from time to time, by and between,
among others, CEOC on behalf of itself and each of the Debtors, CEC, the Second
Priority Noteholders Committee, and the Second Lien Consenting Creditors (as
defined therein) party thereto from time to time.

325. “Second Priority Noteholders Committee” means the Official Committee of
Second Priority Noteholders appointed in the Chapter 11 Cases pursuant to
section 1102(a) of the Bankruptcy Code on February 5, 2015.

326. “Second Priority Noteholders Committee Members” means each of the
following, in each case solely in its capacity as a member of the Second
Priority Noteholders Committee: (a) Wilmington Savings Fund Society, FSB, solely
in its capacity as 10.00% Second Lien Notes Indenture Trustee; (b) BOKF, N.A.,
solely in its capacity as 12.75% Second Lien Notes Indenture Trustee;
(c) Delaware Trust Company, solely in its capacity as 10.00% Second Lien Notes
Indenture Trustee; (d) Tennenbaum Opportunities Partner V, LP; (e) Centerbridge
Credit Partners Master LP; (f) Palomino Fund Ltd.; and (g) Oaktree FF Investment
Fund LP.

327. “Section 510(b) Claim” means any Claim subject to subordination under
section 510(b) of the Bankruptcy Code; provided that a Section 510(b) Claim
shall not include any Claim subject to subordination under section 510(b) of the
Bankruptcy Code arising from or related to an Interest.

328. “Secured” means when referring to a Claim: (a) secured by a Lien on
property in which the applicable Estate has an interest, which Lien is valid,
perfected, and enforceable pursuant to applicable law or by reason of a
Bankruptcy Court order, or that is subject to setoff pursuant to section 553 of
the Bankruptcy Code, to the extent of the value of the creditor’s interest in
such Estate’s interest in such property or to the extent of the amount subject
to setoff, as applicable, as determined pursuant to section 506(a) of the
Bankruptcy Code; or (b) Allowed pursuant to the Plan as a Secured Claim.

329. “Secured First Lien Notes Claim” means any Claim against a Debtor arising
under or related to the First Lien Notes that is a Secured Claim, provided that
there are no Secured First Lien Notes Claims against the Non-Obligor Debtors.

330. “Secured First Lien Notes Claim PropCo Equity Recovery” means the Pro Rata
share of REIT Common Stock to be issued to Holders of Allowed Secured First Lien
Notes Claims except to the extent that any such Holder would end up with more an
9.8% of the REIT Common Stock and does not enter into an Ownership Limit Waiver
Agreement, in which case they will receive any such excess amount as PropCo LP
Interests.

331. “Secured Tax Claim” means any Secured Claim that, absent its secured
status, would be entitled to priority in right of payment under section
507(a)(8) of the Bankruptcy Code (determined irrespective of time limitations),
including any related Secured Claim for penalties.

332. “Securities Act” means the Securities Act of 1933, 15 U.S.C. §§ 77a–77aa,
as now in effect or hereinafter amended, and the rules and regulations
promulgated thereunder.

333. “Security” means a security as defined in section 2(a)(1) of the Securities
Act.

334. “Senior Unsecured Notes” means, collectively, the: (a) 6.50% Senior Notes
due 2016, issued in the original principal amount of $214,800,000 pursuant to
the 6.50% Senior Unsecured Notes Indenture; and (b) 5.75% Senior Notes due 2017,
issued in the original principal amount of $750,000,000 pursuant to the
5.75% Senior Unsecured Notes Indenture.

 

32



--------------------------------------------------------------------------------

335. “Senior Unsecured Notes Claim” means any Claim against a Debtor or the
Estates arising under, related to, or in connection with the Senior Unsecured
Notes.

336. “Senior Unsecured Notes Indentures” means collectively, the: (a) 5.75%
Senior Unsecured Notes Indenture; and (c) 6.50% Senior Unsecured Notes
Indenture.

337. “Senior Unsecured Notes Indenture Trustee” means, collectively, the 5.75%
Senior Unsecured Notes Indenture Trustee and the 6.50% Senior Unsecured Notes
Indenture Trustee.

338. “Separation Structure” means the separation of the Debtors into OpCo,
PropCo, and the REIT in accordance with the Plan.

339. “SGN RSA” means that certain First Amended and Restated Restructuring
Support and Forbearance Agreement (including all term sheets, schedules,
exhibits, and annexes thereto), dated as of June 21, 2016, and as amended on
October     , 2016, and as amended, amended and restated, supplemented, or
otherwise modified from time to time thereafter, by and between, CEOC on behalf
of itself and each of the Debtors, CEC, and the Consenting SGN Creditors (as
defined therein) party thereto from time to time.

340. “Solicitation Procedures Order” means the Order (A) Approving the
Solicitation Procedures and (B) Granting Related Relief [Docket No. 4219],
entered by the Bankruptcy Court on June 28, 2016, which was amended on July 6,
2016, to make technical corrections to certain of the dates therein [Docket
No. 4272].

341. “Spin Structure” means the contribution of assets to the REIT in a
reorganization intended to qualify under section 368(a)(1)(G) of the Internal
Revenue Code.

342. “Spin Opinion” shall have the meaning set forth in Article IV.N hereof.

343. “Spin Ruling” shall have the meaning set forth in Article IV.N hereof.

344. “Sponsors” means each and all of: (a) Apollo Global Management, LLC, Apollo
Management VI, L.P., Apollo Alternative Assets, L.P., Apollo Hamlet Holdings,
LLC, Apollo Hamlet Holdings B, LLC; and Apollo Investment Fund VI, L.P.; (b) TPG
Capital, L.P., TPG Global, LLC, TPG Capital Management, L.P., TPG Hamlet
Holdings, LLC, TPG Hamlet Holdings B, LLC; and (c) Hamlet Holdings LLC,
Con-Invest Hamlet Holdings, Series LLC, Co-Invest Hamlet Holdings B, LLC.

345. “Subsidiary-Guaranteed Notes” means the 10.75% Senior Notes due 2016,
issued in the original principal amount of $4,932,417,000 pursuant to the
Subsidiary-Guaranteed Notes Indenture.

346. “Subsidiary-Guaranteed Notes Claim” means any Claim against a Debtor or the
Estates arising under, related to, or in connection with the
Subsidiary-Guaranteed Notes.

347. “Subsidiary-Guaranteed Notes Indenture” means that certain Indenture, dated
as of February 1, 2008, by and between CEOC, the Subsidiary Guarantors, and the
Subsidiary-Guaranteed Notes Indenture Trustee, providing for the issuance of
10.75% Senior Notes due 2016 and 10.75%/11.50% Senior Toggle Notes due 2018, as
amended, amended and restated, supplemented, or otherwise modified from time to
time.

348. “Subsidiary-Guaranteed Notes Indenture Trustee” means Wilmington Trust,
National Association, solely in its capacity as successor indenture trustee
under the Subsidiary-Guaranteed Notes Indenture, and any predecessors and
successors in such capacity.

349. “Subsidiary-Guaranteed Notes Intercreditor Agreement” means that certain
Intercreditor Agreement, dated as of January 28, 2008, by and between the
Prepetition Credit Agreement Agent and the Subsidiary-Guaranteed Notes Indenture
Trustee.

 

33



--------------------------------------------------------------------------------

350. “Subsidiary -Guaranteed Notes Settlement” means the settlement set forth in
Article IV.H of the Plan and encompassed in the SGN RSA.

351. “Subsidiary Guarantors” means, collectively: (a) 190 Flamingo, LLC;
(b) 3535 LV Corp. (f/k/a Harrah’s Imperial Palace); (c) AJP Holdings, LLC;
(d) AJP Parent, LLC; (e) B I Gaming Corporation; (f) Bally’s Midwest Casino,
Inc.; (g) Bally’s Park Place, Inc.; (h) Benco, Inc.; (i) Biloxi Hammond, LLC;
(j) Biloxi Village Walk Development, LLC; (k) BL Development Corp.;
(l) Boardwalk Regency Corporation; (m) Caesars Entertainment Canada Holding,
Inc.; (n) Caesars Entertainment Finance Corp.; (o) Caesars Entertainment Golf,
Inc.; (p) Caesars Entertainment Retail, Inc.; (q) Caesars India Sponsor Company,
LLC; (r) Caesars License Company, LLC (f/k/a Harrah’s License Company, LLC);
(s) Caesars Marketing Services Corporation (f/k/a Harrah’s Marketing Services
Corporation); (t) Caesars New Jersey, Inc.; (u) Caesars Palace Corporation;
(v) Caesars Palace Realty Corporation; (w) Caesars Palace Sports Promotions,
Inc.; (x) Caesars Riverboat Casino, LLC; (y) Caesars Trex, Inc.; (z) Caesars
United Kingdom, Inc.; (aa) Caesars World Marketing Corporation; (bb) Caesars
World Merchandising, Inc. (cc) Caesars World, Inc.; (dd) California Clearing
Corporation; (ee) Casino Computer Programming, Inc.; (ff) Chester Facility
Holding Company, LLC; (gg) Consolidated Supplies, Services and Systems; (hh) DCH
Exchange, LLC; (ii) DCH Lender, LLC; (jj) Desert Palace, Inc.; (kk) Durante
Holdings, LLC; (ll) East Beach Development Corporation; (mm) FHR Corporation;
(nn) Flamingo-Laughlin, Inc. (f/k/a Flamingo Hilton-Laughlin, Inc.); (oo) GCA
Acquisition Subsidiary, Inc.; (pp) GNOC, Corp.; (qq) Grand Casinos of Biloxi,
LLC; (rr) Grand Casinos of Mississippi, LLC—Gulfport; (ss) Grand Casinos, Inc.;
(tt) Grand Media Buying, Inc.; (uu) Harrah South Shore Corporation;
(vv) Harrah’s Arizona Corporation; (ww) Harrah’s Bossier City Investment
Company, L.L.C.; (xx) Harrah’s Bossier City Management Company, LLC;
(yy) Harrah’s Chester Downs Investment Company, LLC; (zz) Harrah’s Chester Downs
Management Company, LLC; (aaa) Harrah’s Illinois Corporation; (bbb) Harrah’s
Interactive Investment Company; (ccc) Harrah’s International Holding Company,
Inc.; (ddd) Harrah’s Investments, Inc. (f/k/a Harrah’s Wheeling Corporation);
(eee) Harrah’s Management Company; (fff) Harrah’s Maryland Heights Operating
Company; (hhh) Harrah’s MH Project, LLC; (iii) Harrah’s NC Casino Company, LLC;
(jjj) Harrah’s New Orleans Management Company; (kkk) Harrah’s North Kansas City
LLC (f/k/a Harrah’s North Kansas City Corporation); (lll) Harrah’s Operating
Company Memphis, LLC; (mmm) Harrah’s Pittsburgh Management Company;
(nnn) Harrah’s Reno Holding Company, Inc.; (ooo) Harrah’s Shreveport Investment
Company, LLC; (ppp) Harrah’s Shreveport Management Company, LLC; (qqq) Harrah’s
Shreveport/Bossier City Holding Company, LLC; (rrr) Harrah’s Shreveport/Bossier
City Investment Company, LLC; (sss) Harrah’s Southwest Michigan Casino
Corporation; (ttt) Harrah’s Travel, Inc.; (uuu) Harrah’s West Warwick Gaming
Company, LLC; (vvv) Harveys BR Management Company, Inc.; (www) Harveys C.C.
Management Company, Inc.; (xxx) Harveys Iowa Management Company, Inc.;
(yyy) Harveys Tahoe Management Company, Inc.; (zzz) H-BAY, LLC; (aaaa) HBR
Realty Company, Inc.; (bbbb) HCAL, LLC; (cccc) HCR Services Company,
Inc.; (dddd) HEI Holding Company One, Inc.; (eeee) HEI Holding Company Two,
Inc.; (ffff) HHLV Management Company, LLC; (gggg) Hole in the Wall, LLC;
(hhhh) Horseshoe Entertainment; (iiii) Horseshoe Gaming Holding, LLC;
(jjjj) Horseshoe GP, LLC; (kkkk) Horseshoe Hammond, LLC; (llll) Horseshoe
Shreveport, L.L.C.; (mmmm) HTM Holding, Inc.; (nnnn) Koval Holdings Company,
LLC; (oooo) Koval Investment Company, LLC; (pppp) Las Vegas Golf Management,
LLC; (qqqq) Las Vegas Resort Development, Inc.; (rrrr) LVH Corporation;
(ssss) Martial Development Corp.; (tttt) Nevada Marketing, LLC; (uuuu) New
Gaming Capital Partnership; (vvvv) Ocean Showboat, Inc.; (wwww) Parball
Corporation; (xxxx) Players Bluegrass Downs, Inc.; (yyyy) Players Development,
Inc.; (zzzz) Players Holding, LLC; (aaaaa) Players International, LLC;
(bbbbb) Players LC, LLC; (ccccc) Players Maryland Heights Nevada, LLC;
(ddddd) Players Resources, Inc.; (eeeee) Players Riverboat II, LLC;
(fffff) Players Riverboat Management, LLC; (ggggg) Players Riverboat, LLC;
(hhhhh) Players Services, Inc.; (iiiii) Reno Crossroads LLC; (jjjjj) Reno
Projects, Inc.; (kkkkk) Rio Development Company, Inc.; (lllll) Robinson Property
Group Corp.; (mmmmm) Roman Empire Development, LLC; (nnnnn) Roman Entertainment
Corporation of Indiana; (ooooo) Roman Holding Corporation of Indiana;
(ppppp) Showboat Atlantic City Mezz 1, LLC; (qqqqq) Showboat Atlantic City Mezz
2, LLC; (rrrrr) Showboat Atlantic City Mezz 3, LLC; (sssss) Showboat Atlantic
City Mezz 4, LLC; (ttttt) Showboat Atlantic City Mezz 5, LLC; (uuuuu) Showboat
Atlantic City Mezz 6, LLC; (vvvvv) Showboat Atlantic City Mezz 7, LLC;
(wwwww) Showboat Atlantic City Mezz 8, LLC; (xxxxx) Showboat Atlantic City Mezz
9, LLC; (yyyyy) Showboat Atlantic City Operating Company, LLC; (zzzzz) Showboat
Atlantic City Propco, LLC; (aaaaaa) Showboat Holding, Inc.; (bbbbbb) Southern
Illinois Riverboat/Casino Cruises, Inc.; (cccccc) Tahoe Garage Propco, LLC;
(dddddd) TRB Flamingo, LLC; (eeeeee) Trigger Real Estate Corporation;
(ffffff) Tunica Roadhouse Corporation (f/k/a Sheraton Tunica Corporation);
(gggggg) Village Walk Construction, LLC; (hhhhhh) Winnick Holdings, LLC; and
(iiiiii) Winnick Parent, LLC.

 

34



--------------------------------------------------------------------------------

352. “Swap and Hedge Claims” mean, collectively, the Goldman Sachs Swap Claim
and any other Claim arising under any swap or hedge agreements that arise under
the Prepetition Credit Agreement.

353. “Tax Indemnity Agreement” means the agreement(s), by and among OpCo,
PropCo, and New CEC, to be effective on the Effective Date, (a) the form of
which shall be included in the Plan Supplement, (b) which shall be in form and
substance consistent in all material respects with the Bank RSA and the Bond
RSA, and (c) which shall be reasonably acceptable to the Debtors, CEC, the
Requisite Consenting Bond Creditors, the Requisite Consenting Bank Creditors,
the Second Priority Noteholders Committee, and the Unsecured Creditors
Committee.

354. “Third-Party Release” means the release given by each of the Releasing
Parties to the Released Parties as set forth in Article VIII.C of the Plan.

355. “Transition Services Agreement” means that certain Transition Services
Agreement, by and among OpCo (and/or its applicable subsidiaries) and PropCo
(and/or its applicable subsidiaries), to be effective on the Effective Date,
governing the provision of shared services, (a) the form of which shall be
included in the Plan Supplement and (b) which shall be in form and substance
reasonably acceptable to the Debtors, CEC, the Requisite Consenting Bond
Creditors, the Requisite Consenting Bank Creditors, the Second Priority
Noteholders Committee, and the Unsecured Creditors Committee.

356. “TRS” means one or more entities to be owned by PropCo or the REIT intended
to qualify as taxable REIT subsidiaries as defined under the Internal Revenue
Code.

357. “TRS Organizational Documents” means the form of articles of incorporation,
bylaws, charter, and other similar organizational and constituent documents for
the TRS(s), (a) the form of which shall be included in the Plan Supplement and
(b) which shall be in form and substance reasonably acceptable to the Debtors,
CEC, the Requisite Consenting Bond Creditors, the Requisite Consenting Bank
Creditors, the Second Priority Noteholders Committee, and the Unsecured
Creditors Committee.

358. “UCC RSA” means that certain Restructuring Support and Settlement Agreement
(including all term sheets, schedules, exhibits, and annexes thereto), dated as
of June 22, 2016, as amended, amended and restated, supplemented, or otherwise
modified from time to time, by and between, CEOC on behalf of itself and each of
the Debtors, CEC, and the Unsecured Creditors Committee.

359. “Unexpired Lease” means an unexpired lease to which one or more of the
Debtors is a party that is subject to assumption or rejection under sections 365
or 1123 of the Bankruptcy Code.

360. “Unimpaired” means, with respect to a Claim or Interest, or a Class of
Claims or Interests, a Claim or an Interest that is unimpaired within the
meaning of section 1124 of the Bankruptcy Code.

361. “Unsecured Creditors Committee” means the Statutory Unsecured Claimholders’
Committee appointed in the Chapter 11 Cases pursuant to section 1102(a) of the
Bankruptcy Code on February 5, 2015, as modified on February 6, 2015, and
September 25, 2015.

362. “Unsecured Creditors Committee Members” means each of the following, in
each case solely in its capacity as a member of the Unsecured Creditors
Committee: (a) National Retirement Fund; (b) International Game Technology;
(c) US Foods, Inc.; (d) Law Debenture Trust Company of New York, solely in its
capacity as Senior Unsecured Notes Indenture Trustee; (e) Relative
Value-Long/Short Debt, a Series of Underlying Funds Trust; (f) Wilmington Trust,
N.A., solely in its capacity as Subsidiary-Guaranteed Notes Indenture Trustee;
(g) Park Hotels & Resorts Inc. f/k/a Hilton Worldwide, Inc.; (h) Earl of
Sandwich (Atlantic City) LLC; and (i) PepsiCo, Inc.

363. “Undisputed Unsecured Claim” means any General Unsecured Claim that has
been agreed to by the Debtors as of the Effective Date, provided that for voting
purposes, any General Unsecured Claim that has been agreed to by the Debtors by
the Voting Deadline shall be in Class I.

 

35



--------------------------------------------------------------------------------

364. “Unsecured Creditor Cash Pool” means the Cash pool for the benefit of Class
I and Class J funded by (a) any Cash remaining in the Convenience Cash Pool
after satisfying all Allowed Convenience Unsecured Claims in accordance with the
Plan treatment of Claims in Class K, and (b) New CEC, in each case for the
benefit of Undisputed Unsecured Claims and Disputed Unsecured Claims. The amount
of Cash in the Unsecured Creditor Cash Pool funded by New CEC shall be
$19,220,000. The Unsecured Creditor Cash Pool shall be used (x) first to provide
the Holders of Allowed Undisputed Unsecured Claims a Cash recovery equal to
6.24% of such Holder’s Allowed Undisputed Unsecured Claim, and (y) second to
provide Pro Rata recoveries to Holders of Allowed Disputed Unsecured Claims in
Class J from the remaining Cash pool (after the payment of Allowed Undisputed
Unsecured Claims) up to a Cash recovery equal to 6.24% of such Holder’s Allowed
Disputed Unsecured Claims. Any remaining Cash in the Unsecured Creditor Cash
Pool after the satisfaction of all Undisputed Unsecured Claims and Disputed
Unsecured Claims shall be reallocated to the Unsecured Insurance Creditor Cash
Pool.

365. “Unsecured Creditor Securities Pool” means (a) $46,367,000 of New CEC
Convertible Notes, which shall be convertible pursuant to the terms of the New
CEC Convertible Notes Indenture in the aggregate for up to 0.568% of New CEC
Common Equity on a fully diluted basis and (b) OpCo Series A Preferred Stock,
which shall be exchanged pursuant to the CEOC Merger for 1.854% of New CEC
Common Equity on a fully diluted basis (giving effect to the issuance of the New
CEC Convertible Notes). If the aggregate amount of Claims in Class I and Class J
is less than $308,172,000, the Unsecured Creditor Securities Pool shall be
reduced by an amount of OpCo Series A Preferred Stock exchangeable pursuant to
the CEOC Merger for an amount of fully diluted New CEC Common Equity equal to
the amount by which $308,172,000 exceeds the aggregate amount of Allowed Claims
in Class I and Class J multiplied by 59.260% divided by 5,880,940,000 multiplied
by 86.286%. Any OpCo Series A Preferred Stock removed from the Unsecured
Creditor Securities Pool pursuant to the foregoing sentence shall be transferred
first, to the extent that the Allowed Claims in Class L exceeds $15,000,000, to
the Unsecured Insurance Creditor Securities Pool in an amount exchangeable
pursuant to the CEOC Merger for an amount of fully diluted New CEC Common Equity
equal to the amount by which the Allowed Claims in Class L exceeds $15,000,000
multiplied by 59.260% divided by 5,880,940,000 multiplied by 86.286%, and second
to New CEC. Solely for purposes of distributing the assets of the Unsecured
Creditor Securities Pool, the Unsecured Creditor Securities Pool shall have a
value of (A) $182,596,000 less (B) if $308,172,000 exceeds the aggregate amount
of Allowed Claims in Class I and Class J 59.260%% multiplied by the amount by
which $308,172,000 exceeds the aggregate amount of Allowed Claims in Class I and
Class J. Holders of Class I Claims shall receive from the Unsecured Creditor
Securities Pool (X) a face amount of New CEC Convertible Notes equal to the face
amount of New CEC Convertible Notes in the Unsecured Creditor Securities Pool
multiplied by 59.260% multiplied by the aggregate amount of Allowed Claims in
Class I divided by the value of the Unsecured Creditor Securities Pool and
(Y) an amount of OpCo Series A Preferred Stock (exchangeable pursuant to the
CEOC Merger for New CEC Common Equity) equal to the amount of OpCo Series A
Preferred Stock available to the Unsecured Creditor Securities Pool multiplied
by 59.260% multiplied by the amount Allowed Claims in Class I divided by the
value of the Unsecured Creditor Securities Pool. After the above distributions
to Holders of Class I Claims, the remaining assets of the Unsecured Creditor
Securities Pool shall be distributed to Holders of Disputed Unsecured Claims in
Class J.

366. “Unsecured Insurance Creditor Cash Pool” means the Cash pool funded by New
CEC for the benefit of Insurance Covered Unsecured Claims, which shall be
(a) $940,000 plus (b) any Cash remaining in the Unsecured Creditor Cash Pool
after satisfying all Undisputed Unsecured Claims and Disputed Unsecured Claims
in accordance with the Plan. The Unsecured Insurance Creditor Cash Pool shall be
used to provide Pro Rata recoveries to Holders of Allowed Insurance Covered
Unsecured Claims up to a Cash recovery equal to 6.24% of such Holder’s Allowed
Insurance Covered Unsecured Claims. Any remaining Cash in the Unsecured
Insurance Creditor Cash Pool after the satisfaction of all Insurance Covered
Unsecured Claims shall be either (i) if all Disputed Unsecured Claims have been
satisfied, returned to New CEC or (ii) if any Disputed Unsecured Claim in Class
J remains Disputed, reallocated to the Unsecured Creditor Cash Pool.

367. “Unsecured Insurance Creditor Securities Pool” means (a) $2,253,000 of New
CEC Convertible Notes, which shall be convertible pursuant to the terms of the
New CEC Convertible Notes Indenture in the aggregate for up to 0.028% of New CEC
Common Equity on a fully diluted basis and (b) OpCo Series A Preferred Stock,
which shall be exchanged pursuant to the CEOC Merger for 0.090% of New CEC
Common Equity on a fully diluted basis (giving effect to the issuance of the New
CEC Convertible Notes), plus (c) to the extent that the Allowed Claims in Class
L exceed $15,000,000, any Securities transferred from the Unsecured Creditor
Securities Pool pursuant to the definition of the Unsecured Creditor Securities
Pool, less, (d) to the extent that $15,000,000

 

36



--------------------------------------------------------------------------------

exceeds the Allowed Claims in Class L, an amount of OpCo Series A Preferred
Equity exchangeable pursuant to the CEOC Merger for an amount of fully diluted
New CEC Common Equity equal to the amount by which $15,000,000 exceeds the
Allowed Claims in Class L multiplied by 59.260% divided by 5,880,940,000
multiplied by 86.286%. Such OpCo Series A Preferred Stock removed from the
Unsecured Insurance Creditor Securities Pool pursuant to (d) above shall be
distributed (i) first, to the extent that the aggregate amount of Allowed Claims
in Class I and Class J exceeds $308,172,000, to Holders of Allowed Claims in
Class J in an amount exchangeable pursuant to the CEOC Merger for an amount of
fully diluted New CEC Common Equity equal to the amount by which the aggregate
amount of Allowed Claims in Class I and Class J exceeds $308,172,000 multiplied
by 59.260% divided by 5,880,940,000 multiplied by 86.286% and (ii) second, to
New CEC for the benefit of CEC’s pre-Effective Date non-Sponsor shareholders.

368. “Upfront Payment” shall have the meaning set forth in the Bank RSA.

369. “U.S. Trustee” means the United States Trustee for the Northern District of
Illinois.

370. “U.S. Trustee Fees” means fees arising under section 1930(a)(6) of the
Judicial Code and, to the extent applicable, accrued interest thereon arising
under 31 U.S.C. § 3717.

371. “Voting Deadline” means October 31, 2016.

372. “Voting Record Date” means June 22, 2016.

373. “Winnick Unsecured Claim” means a General Unsecured Claim against Debtor
Winnick Holdings, LLC.

 

B. Rules of Interpretation.

For purposes herein: (a) in the appropriate context, each term, whether stated
in the singular or the plural, shall include both the singular and the plural,
and pronouns stated in the masculine, feminine, or neuter gender shall include
the masculine, feminine, and the neuter gender; (b) except as otherwise
provided, any reference herein to a contract, lease, instrument, release,
indenture, or other agreement or document being in a particular form or on
particular terms and conditions means that the referenced document shall be in
that form or on those terms and conditions; (c) except as otherwise provided,
any reference herein to an existing document or exhibit having been Filed or to
be Filed shall mean that document or exhibit, as it may thereafter be amended,
restated, supplemented, or otherwise modified in accordance with the terms of
the Plan; (d) unless otherwise specified, all references herein to “Articles”
are references to Articles of the Plan or hereto; (e) unless otherwise stated,
the words “herein,” “hereof,” and ‘‘hereto’’ refer to the Plan in its entirety
rather than to a particular portion of the Plan; (f) captions and headings to
Articles are inserted for convenience of reference only and are not intended to
be a part of or to affect the interpretation hereof; (g) the words “include” and
“including,” and variations thereof, shall not be deemed to be terms of
limitation, and shall be deemed to be followed by the words “without
limitation;” (h) the rules of construction set forth in section 102 of the
Bankruptcy Code shall apply; (i) any term used in capitalized form herein that
is not otherwise defined but that is used in the Bankruptcy Code or the
Bankruptcy Rules shall have the meaning assigned to that term in the Bankruptcy
Code or the Bankruptcy Rules, as the case may be; (j) any docket number
references in the Plan shall refer to the docket number of any document Filed
with the Bankruptcy Court in the Chapter 11 Cases; (k) any effectuating
provisions may be interpreted by the Reorganized Debtors in such a manner that
is consistent with the overall purpose and intent of the Plan all without
further notice to or action, order, or approval of the Bankruptcy Court or any
other Entity, and such interpretation shall control; (l) except as otherwise
provided, any references to the Effective Date shall mean the Effective Date or
as soon as reasonably practicable thereafter; and (m) all references herein to
consent, acceptance, or approval shall be deemed to include the requirement that
such consent, acceptance, or approval be evidenced by a writing, which may be
conveyed by counsel for the respective parties that have such consent,
acceptance, or approval rights, including by electronic mail.

 

37



--------------------------------------------------------------------------------

C. Computation of Time.

The provisions of Bankruptcy Rule 9006(a) shall apply in computing any period of
time prescribed or allowed herein.

 

D. Governing Law.

Unless a rule of law or procedure is supplied by federal law (including the
Bankruptcy Code and Bankruptcy Rules) or unless otherwise specifically stated
herein, the laws of the State of Illinois, without giving effect to the
principles of conflict of laws, shall govern the rights, obligations,
construction, and implementation of the Plan and any agreements, documents,
instruments, or contracts executed or entered into in connection with the Plan
(except as otherwise set forth in those agreements, in which case the governing
law of such agreement shall control); provided that corporate or limited
liability company governance matters shall be governed by the laws of the state
of incorporation or formation, of the applicable Entity. To the extent a rule of
law or procedure is supplied by the Bankruptcy Code, the Bankruptcy Rules, and
the decisions and standards of the United States Supreme Court, the United
States Court of Appeals for the Seventh Circuit, the United States District
Court for the Northern District of Illinois, and the Bankruptcy Court, as
applicable, shall govern and control.

 

E. Reference to Monetary Figures.

All references in the Plan to monetary figures shall refer to currency of the
United States of America, unless otherwise expressly provided herein.

 

F. Nonconsolidated Plan.

Although for purposes of administrative convenience and efficiency the Plan has
been filed as a joint plan for each of the Debtors and presents together Classes
of Claims against, and Interests in, the Debtors, the Plan does not provide for
the substantive consolidation of any of the Debtors.

ARTICLE II.

ADMINISTRATIVE CLAIMS AND OTHER UNCLASSIFIED CLAIMS

In accordance with section 1123(a)(1) of the Bankruptcy Code, Administrative
Claims, Professional Fee Claims, and Priority Tax Claims have not been
classified and, thus, are excluded from the Classes of Claims and Interests set
forth in Article III of the Plan.

 

A. Administrative Claims.

Unless otherwise agreed to by the Holder of an Allowed Administrative Claim and
the Debtors or the Reorganized Debtors, as applicable, to the extent an Allowed
Administrative Claim has not already been paid in full or otherwise satisfied
during the Chapter 11 Cases, each Holder of an Allowed Administrative Claim will
receive, in full and final satisfaction of its Allowed Administrative Claim,
Cash equal to the amount of the unpaid portion of such Allowed Administrative
Claim either: (1) if such Administrative Claim is Allowed as of the Effective
Date, no later than 30 days after the Effective Date or as soon as reasonably
practicable thereafter; (2) if the Administrative Claim is not Allowed as of the
Effective Date, no later than 30 days after the date on which an order of the
Bankruptcy Court Allowing such Administrative Claim becomes a Final Order, or as
soon as reasonably practicable thereafter; or (3) if the Allowed Administrative
Claim is based on liabilities incurred by the Debtors’ Estates in the ordinary
course of their business after the Petition Date, pursuant to the terms and
conditions of the particular transaction or course of business giving rise to
such Allowed Administrative Claim, without any further action by the Holder of
such Allowed Administrative Claim.

Except as otherwise provided by a Final Order previously entered by the
Bankruptcy Court or as provided by Article II.B and Article XII.D hereof, unless
previously Filed, requests for payment of Administrative Claims must be Filed
and served on the Debtors no later than the Administrative Claims Bar Date
pursuant to the procedures specified in the Confirmation Order and the notice of
entry of the Confirmation Order. Holders of

 

38



--------------------------------------------------------------------------------

Administrative Claims that are required to File and serve a request for payment
of such Administrative Claims that do not file and serve such a request by the
Administrative Claims Bar Date shall be forever barred, estopped, and enjoined
from asserting such Administrative Claims against the Debtors or their property,
and such Administrative Claims shall be deemed discharged as of the Effective
Date. Objections to such requests must be Filed and served on the requesting
party by the Administrative Claims Objection Bar Date.

 

B. Professional Fee Claims.

 

  1. Professional Fee Escrow.

As soon as reasonably practicable after the Confirmation Date and no later than
the Effective Date, the Debtors shall establish and fund the Professional Fee
Escrow. Funds held in the Professional Fee Escrow shall not be considered
property of the Debtors’ Estates or property of the Reorganized Debtors, but the
funds held in the Professional Fee Escrow after all Professional Fee Claims
Allowed by the Bankruptcy Court have been irrevocably paid in full pursuant to
one or more Final Orders of the Bankruptcy Court shall be deemed to constitute
Available Cash and shall be distributed pursuant to Article IV.L hereof as if
such amounts had constituted Available Cash on the Effective Date. The
Professional Fee Escrow shall be held in trust for the Professionals and for no
other parties until all Professional Fee Claims Allowed by the Bankruptcy Court
have been paid in full pursuant to one or more Final Orders of the Bankruptcy
Court. No Liens, claims, or interests shall encumber the Professional Fee Escrow
or Cash held in the Professional Fee Escrow in any way. Professional Fees owing
to the Professionals shall be paid in Cash to such Professionals from funds held
in the Professional Fee Escrow when such Claims are Allowed by an order of the
Bankruptcy Court; provided that the Debtors’ obligations to pay Professional Fee
Claims shall not be limited nor be deemed limited to funds held in the
Professional Fee Escrow.

 

  2. Estimation of Fees and Expenses.

The applicable Professionals shall provide a good faith estimate of their
Professional Fee Claims projected to be outstanding as of the Effective Date and
shall deliver such estimate to the Debtors no later than five (5) calendar days
before the anticipated Effective Date; provided, however, that such estimate
shall not be considered an admission or limitation with respect to the fees and
expenses of such Professional and such Professionals are not bound to any extent
by the estimates. If a Professional does not provide an estimate, the Debtors
may estimate the unbilled fees and expenses of such Professional. The total
amount so estimated shall be utilized by the Debtors to determine the amount to
be funded to the Professional Fee Escrow, provided that the Reorganized Debtors
shall use Cash on hand to increase the amount of the Professional Fee Escrow to
the extent fee applications are Filed after the Effective Date in excess of the
amount held in the Professional Fee Escrow based on such estimates.

 

  3. Final Fee Applications and Payment of Allowed Professional Fee Claims.

All final requests for payment of Professional Fee Claims must be Filed with the
Bankruptcy Court and served on the Debtors or the Reorganized Debtors, as
applicable, no later than the first Business Day that is sixty (60) days after
the Effective Date. After notice and a hearing in accordance with the procedures
established by the Bankruptcy Code, Bankruptcy Rules, and prior Bankruptcy Court
orders, the Allowed amounts of such Professional Fee Claims shall be determined
by the Bankruptcy Court. The amount of Allowed Professional Fee Claims owing to
the Professionals shall be paid in Cash to such Professionals from funds held in
the Professional Fee Escrow when such Claims are Allowed by order of the
Bankruptcy Court.

 

  4. Post-Confirmation Fees and Expenses.

Except as otherwise specifically provided in the Plan, on and after the
Confirmation Date, the Debtors shall, in the ordinary course of business and
without any further notice to or action, order, or approval of the Bankruptcy
Court, pay in Cash the reasonable legal, Professional, or other fees and
expenses related to implementation of the Plan and Consummation incurred by the
Estates. Upon the Confirmation Date, any requirement that Professionals comply
with sections 327 through 331, 363, and 1103 of the Bankruptcy Code or the
Interim Compensation Order in seeking retention for services rendered after such
date shall terminate, and the Debtors may employ any Professional in the
ordinary course of business without any further notice to or action, order, or
approval of the Bankruptcy Court.

 

39



--------------------------------------------------------------------------------

C. Priority Tax Claims.

Except to the extent that a Holder of an Allowed Priority Tax Claim agrees to a
less favorable treatment, in full and final satisfaction, settlement, release,
and discharge of, and in exchange for, each Allowed Priority Tax Claim, each
Holder of such Allowed Priority Tax Claim shall be treated in accordance with
the terms set forth in section 1129(a)(9)(C) of the Bankruptcy Code.

ARTICLE III.

CLASSIFICATION AND TREATMENT OF CLAIMS AND INTERESTS

 

A. Summary of Classification.

All Claims and Interests, other than Administrative Claims, Professional Fee
Claims, and Priority Tax Claims are classified in the Classes set forth in this
Article III for all purposes, including voting, Confirmation, and distributions
pursuant to the Plan and pursuant to sections 1122 and 1123(a)(1) of the
Bankruptcy Code. A Claim or Interest is classified in a particular Class only to
the extent that such Claim or Interest qualifies within the description of that
Class and is classified in other Classes to the extent that any portion of such
Claim or Interest qualifies within the description of such other Classes. A
Claim or Interest also is classified in a particular Class for the purpose of
receiving distributions pursuant to the Plan only to the extent that such Claim
or Interest is an Allowed Claim or Allowed Interest in that Class and has not
been paid, released, or otherwise satisfied prior to the Effective Date.

The classification of Claims and Interests against each Debtor (as applicable)
pursuant to the Plan is as set forth below. The Plan shall apply as a separate
Plan for each of the Debtors, and the classification of Claims and Interests set
forth herein shall apply separately to each of the Debtors. All of the potential
Classes for the Debtors are set forth herein. Certain of the Debtors may not
have Holders of Claims or Interests in a particular Class or Classes, and such
Claims shall be treated as set forth in Article III.D hereof. For all purposes
under the Plan, each Class will contain sub-Classes for each of the Debtors,
except that: (1) Class D, Class E, and Class F shall be vacant for each
Non-Obligor Debtor; (2) Class G shall be vacant for each Debtor other than CEOC
and the Subsidiary Guarantors; (3) Class H shall be vacant for each Debtor other
than CEOC; (4) Class I, Class J, Class K, and Class L shall be vacant for each
Non-Obligor Debtor and each BIT Debtor; (5) Class M shall be vacant for each
Debtor other than the Par Recovery Debtors; (6) Class N shall be vacant for each
Debtor other than Debtor Winnick Holdings, LLC; (7) Class O shall be vacant for
each Debtor other than Debtor Caesars Riverboat Casino, LLC; (8) Class P shall
be vacant for each Debtor other than Debtor Chester Downs Management Company,
LLC; (9) Class Q shall be vacant for each Debtor other than the Non-Obligor
Debtors; (10) Class U shall be vacant for each Debtor other than CEOC; and
(11) Class V shall be vacant for each Debtor other than Des Plaines Development
Limited Partnership.1 Voting tabulations for recording acceptances or rejections
of the Plan shall be conducted on a Debtor-by-Debtor basis as set forth above.

 

Class

  

Applicable Entities

  

Claims and Interests

  

Status

   Voting Rights

Class A

   Each Debtor    Secured Tax Claims    Unimpaired    Not Entitled to Vote


(Deemed to Accept)

Class B

   Each Debtor    Other Secured Claims    Unimpaired    Not Entitled to Vote


(Deemed to Accept)

 

1  The Debtors reserve the right to separately classify Claims to the extent
necessary to comply with any requirements under the Bankruptcy Code or
applicable law.

 

40



--------------------------------------------------------------------------------

Class

  

Applicable Entities

  

Claims and Interests

  

Status

   Voting Rights

Class C

   Each Debtor    Other Priority Claims    Unimpaired    Not Entitled to Vote
(Deemed to Accept)

Class D

   Each Debtor other than Non-Obligor Debtors    Prepetition Credit Agreement
Claims    Impaired    Entitled to Vote

Class E

   Each Debtor other than Non-Obligor Debtors    Secured First Lien Notes Claims
   Impaired    Entitled to Vote

Class F

   Each Debtor other than Non-Obligor Debtors    Second Lien Notes Claims   
Impaired    Entitled to Vote

Class G

   CEOC and Each Subsidiary Guarantor    Subsidiary-Guaranteed Notes Claims   
Impaired    Entitled to Vote

Class H

   CEOC    Senior Unsecured Notes Claims    Impaired    Entitled to Vote

Class I

   Each Debtor other than Non-Obligor Debtors and BIT Debtors    Undisputed
Unsecured Claims    Impaired    Entitled to Vote

Class J

   Each Debtor other than Non-Obligor Debtors and BIT Debtors    Disputed
Unsecured Claims    Impaired    Entitled to Vote

Class K

   Each Debtor other than Non-Obligor Debtors and BIT Debtors    Convenience
Unsecured Claims    Impaired    Entitled to Vote

Class L

   Each Debtor other than Non-Obligor Debtors and BIT Debtors    Insurance
Covered Unsecured Claims    Impaired    Entitled to Vote

Class M

   Each Par Recovery Debtor    Par Recovery Unsecured Claims    Impaired   
Entitled to Vote

Class N

   Debtor Winnick Holdings, LLC    Winnick Unsecured Claims    Impaired   
Entitled to Vote

Class O

   Debtor Caesars Riverboat Casino, LLC    Caesars Riverboat Casino Unsecured
Claims    Impaired    Entitled to Vote

Class P

   Debtor Chester Downs Management Company, LLC    Chester Downs Management
Unsecured Claims    Impaired    Entitled to Vote

Class Q

   Each Non-Obligor Debtor    Non-Obligor Unsecured Claims    Unimpaired    Not
Entitled to Vote
(Deemed to Accept)

Class R

   Each Debtor    Section 510(b) Claims    Impaired    Not Entitled to Vote
(Deemed to Reject)

Class S

   Each Debtor    Intercompany Claims    Impaired    Not Entitled to Vote
(Deemed to Reject)

 

41



--------------------------------------------------------------------------------

Class

  

Applicable Entities

  

Claims and Interests

  

Status

   Voting Rights

Class T

   Each Debtor    Intercompany Interests    Impaired    Not Entitled to Vote
(Deemed to Reject)

Class U

   CEOC    CEOC Interests    Impaired    Not Entitled to Vote
(Deemed to Reject)

Class V

   Des Plaines Development Limited Partnership    Des Plaines Interests   
Unimpaired    Not Entitled to Vote
(Deemed to Accept)

 

B. Treatment of Claims and Interests.

 

  1. Class A—Secured Tax Claims.

 

  (a) Classification: Class A consists of all Secured Tax Claims.

 

  (b) Treatment: Subject to Article VI hereof, on the Effective Date, except to
the extent that a Holder of an Allowed Secured Tax Claim agrees to a less
favorable treatment, in full and final satisfaction, compromise, settlement,
release, and discharge of and in exchange for each Allowed Secured Tax Claim,
each such Holder shall receive, at the option of the Reorganized Debtors:

 

  (i) payment in full in Cash of such Holder’s Allowed Secured Tax Claim as of
the Effective Date or as soon as reasonably practicable thereafter; or

 

  (ii) equal semi-annual Cash payments commencing as of the Effective Date or as
soon as reasonably practicable thereafter and continuing for five (5) years, in
an aggregate amount equal to such Allowed Secured Tax Claim, together with
interest at the applicable non-default contract rate under non-bankruptcy law,
subject to the option of the Reorganized Debtors to prepay the entire amount of
such Allowed Secured Tax Claim during such time period.

 

  (c) Voting: Class A is Unimpaired. Holders of Secured Tax Claims in Class A
are deemed to have accepted the Plan pursuant to section 1126(f) of the
Bankruptcy Code and, therefore, are not entitled to vote to accept or reject the
Plan.

 

  2. Class B—Other Secured Claims.

 

  (a) Classification: Class B consists of all Other Secured Claims.

 

  (b) Treatment: Subject to Article VI hereof, on the Effective Date, except to
the extent that a Holder of an Allowed Other Secured Claim agrees to a less
favorable treatment, in full and final satisfaction, compromise, settlement,
release, and discharge of and in exchange for each Allowed Other Secured Claim,
each such Holder shall receive, at the option of the Reorganized Debtors:

 

  (i) payment in full in Cash of such Holder’s Allowed Other Secured Claim;

 

  (ii) Reinstatement of such Holder’s Allowed Other Secured Claim;

 

  (iii) the collateral securing such Holder’s Allowed Other Secured Claim; or

 

  (iv) such other treatment rendering such Holder’s Allowed Other Secured Claim
Unimpaired.

 

42



--------------------------------------------------------------------------------

  (c) Voting: Class B is Unimpaired. Holders of Other Secured Claims in Class B
are deemed to have accepted the Plan pursuant to section 1126(f) of the
Bankruptcy Code and, therefore, are not entitled to vote to accept or reject the
Plan.

 

  3. Class C—Other Priority Claims.

 

  (a) Classification: Class C consists of all Other Priority Claims.

 

  (b) Treatment: Subject to Article VI hereof, on the Effective Date, except to
the extent that a Holder of an Allowed Other Priority Claim agrees to a less
favorable treatment, in full and final satisfaction, compromise, settlement,
release, and discharge of and in exchange for each Other Priority Claim, each
such Holder shall receive, at the option of the Reorganized Debtors:

 

  (i) payment in full in Cash on the later of the Effective Date and the date
such Other Priority Claim becomes an Allowed Other Priority Claim or as soon as
reasonably practicable thereafter; or

 

  (ii) such other treatment rendering such Holder’s Allowed Other Priority Claim
Unimpaired.

 

  (c) Voting: Class C is Unimpaired. Holders of Other Priority Claims in Class C
are deemed to have accepted the Plan pursuant to section 1126(f) of the
Bankruptcy Code and, therefore, are not entitled to vote to accept or reject the
Plan.

 

  4. Class D—Prepetition Credit Agreement Claims.

 

  (a) Classification: Class D consists of all Prepetition Credit Agreement
Claims.

 

  (b) Treatment: On the Effective Date, except to the extent that a Holder of an
Allowed Prepetition Credit Agreement Claim agrees to a less favorable treatment,
in full and final satisfaction, compromise, settlement, release, and discharge
of and in exchange for each Allowed Prepetition Credit Agreement Claim, and
subject to any increases in connection with an Improved Bank Recovery Event,
each such Holder shall receive its Pro Rata share of:

 

  (i) $710,100,000 in Cash;

 

  (ii) $916,900,000 of additional Cash out of the proceeds of the syndication of
the OpCo Market Debt to third parties, provided, however, that solely to the
extent that the OpCo Market Debt is not fully syndicated and solely to the
extent that the Requisite Consenting Bank Creditors waive such requirement in
their sole discretion as set forth in Article IX.B hereof, such Holder will
receive such Holder’s Pro Rata share of the OpCo First Lien Term Loan issued in
an aggregate principal amount equal to the amount of the unsubscribed portion of
the OpCo Market Debt in lieu of such Cash on a dollar-for-dollar basis;

 

  (iii) $1,961,000,000 aggregate principal amount of the PropCo First Lien Term
Loan, subject to the right of such Holder to elect to receive PropCo Common
Equity rather than such PropCo First Lien Term Loan pursuant to the PropCo
Equity Election;

 

  (iv)

$1,450,000,000 of (A) the PropCo Second Lien Upsize Amount (subject to the right
of such Holder to elect to receive PropCo Common Equity rather than the PropCo
Second Lien Notes issued pursuant to the PropCo Second Lien Upsize

 

43



--------------------------------------------------------------------------------

  Amount pursuant to the PropCo Equity Election), if any, and (B) additional
Cash in the amount of the difference between (I) $1,450,000,000 minus (II) the
amount of the PropCo Second Lien Upsize Amount, provided that such Holder shall
receive an equivalent principal amount of CPLV Mezzanine Debt instead of the
PropCo Second Lien Upsize Amount if Class D elects (on the Class D Ballot) as a
Class (on majority vote based solely on principal amount of Prepetition Credit
Agreements Claims held) to cause the CPLV Mezzanine Election to occur pursuant
to the Prepetition Credit Agreement CPLV Option Procedures;

 

  (v) subject to the right of such Holder to participate in the New CEC Common
Equity Buyback, OpCo Series A Preferred Stock, which shall be exchanged pursuant
to the CEOC Merger for 4.010% of New CEC Common Equity on a fully diluted basis
(giving effect to the issuance of the New CEC Convertible Notes), which shall be
approximately equivalent to 4.647% of New CEC Common Equity before giving effect
to the conversion of the New CEC Convertible Notes; and

 

  (vi) the Additional CEC Bank Consideration.

 

  (c) Allowance: $5,125,201,005.61 (as reduced by the Bank Pay Down)

 

  (d) Voting: Class D is Impaired. Holders of Prepetition Credit Agreement
Claims in Class D are entitled to vote to accept or reject the Plan.

 

  5. Class E—Secured First Lien Notes Claims.

 

  (a) Classification: Class E consists of all Secured First Lien Notes Claims.

 

  (b) Treatment: On the Effective Date, except to the extent that a Holder of an
Allowed Secured First Lien Notes Claim agrees to a less favorable treatment, in
full and final satisfaction, compromise, settlement, release, and discharge of
and in exchange for each Allowed Secured First Lien Notes Claim, and subject to
any increases in connection with an Improved Bond Recovery Event, each such
Holder shall receive its Pro Rata share of:

 

  (i) $970,900,000 in Cash, minus any Cash amounts up to $103,500,000 paid by
the Debtors prior to the Effective Date pursuant to an order of the Bankruptcy
Court authorizing such earlier payment (provided, for the avoidance of doubt,
that such $103,500,000 payment shall not include the adequate protection
payments authorized pursuant to the Cash Collateral Order);

 

  (ii) $318,100,000 of Cash out of the proceeds of the issuance of the OpCo
Market Debt to third parties, provided, however, that solely to the extent that
the OpCo Market Debt is not fully syndicated and solely to the extent that the
Requisite Consenting Bond Creditors waive such requirement in their sole
discretion as set forth in Article IX.B hereof, such Holder will receive such
Holder’s Pro Rata share of the OpCo First Lien Notes issued in an aggregate
principal amount equal to the amount of the unsubscribed portion of the OpCo
Market Debt in lieu of such Cash on a dollar-for-dollar basis, provided,
further, that, subject to the foregoing proviso, to the extent the amount of
OpCo First Lien Notes that would otherwise be issued on account of the
unsubscribed portion of the OpCo Market Debt is less than $159,050,000, then
such Holder will receive such Holder’s Pro Rata share of the OpCo First Lien
Incremental Term Loan in lieu of such OpCo First Lien Notes;

 

44



--------------------------------------------------------------------------------

  (iii) $431,000,000 aggregate principal amount of the PropCo First Lien Notes,
subject to the right of such Holder to elect to receive PropCo Common Equity
rather than such PropCo First Lien Notes pursuant to the PropCo Equity Election;

 

  (iv) $1,425,000,000, consisting of a combination of (A) aggregate principal
amount of PropCo Second Lien Notes (subject to the right of such Holder to elect
to receive PropCo Common Equity rather than such PropCo Second Lien Notes
pursuant to the PropCo Equity Election), and (B) Cash equal to the excess (if
any) of (I) $250,000,000 over (II) the aggregate principal amount of CPLV
Mezzanine Debt allocated to Holders of Secured First Lien Notes Claims pursuant
to Article IV.A.3 hereof (prior to giving effect to any CPLV Mezzanine Equitized
Debt);

 

  (v) the PropCo Preferred Equity Distribution subject to the PropCo Preferred
Equity Put Right and the PropCo Preferred Equity Call Right;

 

  (vi) $1,107,000,000 of (A) aggregate principal amount of the CPLV Mezzanine
Debt (subject to the right of such Holder to elect to receive PropCo Common
Equity rather than such CPLV Mezzanine Debt pursuant to the PropCo Equity
Election) and (B) additional Cash in the amount of the difference between (I)
$1,107,000,000 minus (II) the aggregate principal amount of the CPLV Mezzanine
Debt (other than any CPLV Mezzanine Debt issued to the holders of Prepetition
Credit Agreement Claims) and the PropCo Preferred Equity Upsize Shares;

 

  (vii) either (A) if the Spin Structure is used, 100% of PropCo Common Equity
on a fully diluted basis (excluding dilution from PropCo Preferred Equity, if
any, and the PropCo Equity Election), or (B) if the Partnership Contribution
Structure is used, (I) 95% of PropCo Common Equity on a fully diluted basis
(excluding dilution from PropCo Preferred Equity, if any, and the PropCo Equity
Election) and (II) $91,000,000 in Cash;

 

  (viii) subject to the right of such Holder to participate in the New CEC
Common Equity Buyback, OpCo Series A Preferred Stock, which shall be exchanged
pursuant to the CEOC Merger for 12.532% of New CEC Common Equity on a fully
diluted basis (giving effect to the issuance of the New CEC Convertible Notes),
which shall be approximately equivalent to 14.524% of New CEC Common Equity
before giving effect to the conversion of the New CEC Convertible Notes; and

 

  (ix) the Additional CEC Bond Consideration.

 

  (c) Allowance: $6,528,877,257.06 comprised of (i) $1,293,975,694.56 on account
of notes issued under the 8.50% First Lien Notes Indenture,
(ii) $3,111,750,000.00 on account of notes issued under the 9.00% First Lien
Notes Indentures, and (iii) $2,123,151,562.50 on account of notes issued under
the 11.25% First Lien Notes Indenture

 

  (d) Voting: Class E is Impaired. Holders of Secured First Lien Notes Claims in
Class E are entitled to vote to accept or reject the Plan.

 

45



--------------------------------------------------------------------------------

  6. Class F—Second Lien Notes Claims.

 

  (a) Classification: Class F consists of all Second Lien Notes Claims.

 

  (b) Treatment: Subject to Article VI hereof, on the Effective Date, except to
the extent that a Holder of an Allowed Second Lien Notes Claim agrees to a less
favorable treatment, in full and final satisfaction, compromise, settlement,
release, and discharge of and in exchange for each Allowed Second Lien Notes
Claim, each such Holder shall receive its Pro Rata share of:

 

  (i) $344,590,000 in Cash;

 

  (ii) $898,960,000 aggregate principal amount of New CEC Convertible Notes,
which shall be convertible pursuant to the terms of the New CEC Convertible
Notes Indenture in the aggregate for up to 11.017% of New CEC Common Equity on a
fully diluted basis; and

 

  (iii) subject to the New CEC Common Equity Buyback, OpCo Series A Preferred
Stock, which shall be exchanged pursuant to the CEOC Merger for 32.022% of New
CEC Common Equity on a fully diluted basis (giving effect to the issuance of the
New CEC Convertible Notes), which shall be approximately equivalent to 37.111%
of New CEC Common Equity before giving effect to the conversion of the New CEC
Convertible Notes.

 

  (c) Allowance: $5,522,498,889.95

 

  (d) Voting: Class F is Impaired. Holders of Second Lien Notes Claims in Class
F are entitled to vote to accept or reject the Plan.

 

  7. Class G—Subsidiary-Guaranteed Notes Claims.

 

  (a) Classification: Class G consists of all Subsidiary-Guaranteed Notes
Claims.

 

  (b) Treatment: On the Effective Date, except to the extent that a Holder of an
Allowed Subsidiary-Guaranteed Notes Claim agrees to a less favorable treatment,
in full and final satisfaction, compromise, settlement, release, and discharge
of and in exchange for each Allowed Subsidiary-Guaranteed Notes Claim, each such
Holder shall receive its Pro Rata share of:

 

  (i) $116,810,000 aggregate principal amount of New CEC Convertible Notes,
which shall be convertible pursuant to the terms of the New CEC Convertible
Notes Indenture in the aggregate for up to 1.431% of New CEC Common Equity on a
fully diluted basis; and

 

  (ii) subject to the right of such Holder to participate in the New CEC Common
Equity Buyback, OpCo Series A Preferred Stock, which shall be exchanged pursuant
to the CEOC Merger for 4.045% of New CEC Common Equity on a fully diluted basis
(giving effect to the issuance of the New CEC Convertible Notes), which shall be
approximately equivalent to 4.688% of New CEC Common Equity before giving effect
to the conversion of the New CEC Convertible Notes.

 

  (c) Allowance: $501,876,314.15

 

46



--------------------------------------------------------------------------------

  (d) Voting: Class G is Impaired. Holders of Subsidiary-Guaranteed Notes Claims
in Class G are entitled to vote to accept or reject the Plan.

 

  8. Class H—Senior Unsecured Notes Claims.

 

  (a) Classification: Class H consists of all Senior Unsecured Notes Claims.

 

  (b) Treatment: On the Effective Date, except to the extent that a Holder of an
Allowed Senior Unsecured Notes Claim agrees to a less favorable treatment
(including as set forth in Article IV.A.8 hereof), in full and final
satisfaction, compromise, settlement, release, and discharge of and in exchange
for each Allowed Senior Unsecured Notes Claim, and subject to the Improved
Recovery Agreement, each such Holder shall receive its Pro Rata share of:

 

  (i) $15,200,000 in Cash;

 

  (ii) $39,580,000 aggregate principal amount of New CEC Convertible Notes,
which shall be convertible pursuant to the terms of the New CEC Convertible
Notes Indenture in the aggregate for up to 0.485% of New CEC Common Equity on a
fully diluted basis; and

 

  (iii) subject to the New CEC Common Equity Buyback, OpCo Series A Preferred
Stock, which shall be exchanged pursuant to the CEOC Merger for 1.414% of New
CEC Common Equity on a fully diluted basis (giving effect to the issuance of the
New CEC Convertible Notes), which shall be approximately equivalent to 1.639% of
New CEC Common Equity before giving effect to the conversion of the New CEC
Convertible Notes.

 

  (c) Allowance: $536,144,435.73

 

  (d) Voting: Class H is Impaired. Holders of Senior Unsecured Notes Claims in
Class H are entitled to vote to accept or reject the Plan.

 

  9. Class I—Undisputed Unsecured Claims.

 

  (a) Classification: Class I consists of all Undisputed Unsecured Claims.

 

  (b) Treatment: On the Effective Date, except to the extent that a Holder of an
Allowed Undisputed Unsecured Claim agrees to a less favorable treatment, in full
and final satisfaction, compromise, settlement, release, and discharge of and in
exchange for each Allowed Undisputed Unsecured Claim, and subject to the
Improved Recovery Agreement, each such Holder shall receive its Pro Rata share
of:

 

  (i) recovery equal to 6.24% of such Holder’s Allowed Undisputed Unsecured
Claim in Cash from the Unsecured Creditor Cash Pool; and

 

  (ii) subject to the New CEC Common Equity Buyback, recovery equal to 59.26% of
such Holder’s Allowed Undisputed Unsecured Claim from the Unsecured Creditor
Securities Pool as such percentage value is determined in the definition
thereof.

 

  (c) Voting: Class I is Impaired. Holders of Undisputed Unsecured Claims in
Class I are entitled to vote to accept or reject the Plan.

 

47



--------------------------------------------------------------------------------

  10. Class J—Disputed Unsecured Claims.

 

  (a) Classification: Class J consists of all Disputed Unsecured Claims.

 

  (b) Treatment: Subject to Article VI hereof, except to the extent that a
Holder of an Allowed Disputed Unsecured Claim agrees to a less favorable
treatment, in full and final satisfaction, compromise, settlement, release, and
discharge of and in exchange for each Allowed Disputed Unsecured Claim, and
subject to the Improved Recovery Agreement, each such Holder shall receive the
following:

 

  (i) its Pro Rata share of Cash from Class J’s share of the Unsecured Creditor
Cash Pool up to a recovery equal to 6.24% of such Holder’s Allowed Disputed
Unsecured Claim; and

 

  (ii) subject to the New CEC Common Equity Buyback, its Pro Rata share of Class
J’s share of the Unsecured Creditor Securities Pool up to a recovery equal to
59.26% of such Holder’s Allowed Disputed Unsecured Claim as such percentage
value is determined in the definition thereof.

 

  (c) Voting: Class J is Impaired. Holders of Disputed Unsecured Claims in Class
J are entitled to vote to accept or reject the Plan.

 

  11. Class K—Convenience Unsecured Claims.

 

  (a) Classification: Class K consists of all Convenience Unsecured Claims.

 

  (b) Treatment: Subject to Article VI hereof, on the Effective Date, except to
the extent that a Holder of an Allowed Convenience Unsecured Claim agrees to a
less favorable treatment, in full and final satisfaction, compromise,
settlement, release, and discharge of and in exchange for each Allowed
Convenience Unsecured Claim, and subject to the Improved Recovery Agreement,
each such Holder shall receive its Pro Rata share of the Convenience Cash Pool
up to a recovery equal to 65.5% of such Holder’s Convenience Unsecured Claim.

 

  (c) Voting: Class K is Impaired. Holders of Convenience Unsecured Claims in
Class K are entitled to vote to accept or reject the Plan.

 

  12. Class L—Insurance Covered Unsecured Claims.

 

  (a) Classification: Class L consists of all Insurance Covered Unsecured
Claims.

 

  (b) Treatment: Subject to Article VI hereof, except to the extent that a
Holder of an Allowed Insurance Covered Unsecured Claim agrees to a less
favorable treatment, in full and final satisfaction, compromise, settlement,
release, and discharge of and in exchange for each Allowed Insurance Covered
Unsecured Claim, after accounting for insurance as set forth in Article VI.K
hereof, and subject to the Improved Recovery Agreement, each such Holder shall
receive its Pro Rata share of:

 

  (i) its Pro Rata share of Cash from the Unsecured Insurance Creditor Cash Pool
up to a recovery equal to 6.24% of such Holder’s Allowed Insurance Covered
Unsecured Claim; and

 

  (ii) subject to the New CEC Common Equity Buyback, its Pro Rata share of the
Unsecured Insurance Creditor Securities Pool up to a recovery equal to 59.26% of
such Holder’s Allowed Insurance Covered Unsecured Claim as such percentage value
is determined in the definition thereof.

 

48



--------------------------------------------------------------------------------

  (c) Voting: Class L is Impaired. Holders of Insurance Covered Unsecured Claims
in Class L are entitled to vote to accept or reject the Plan.

 

  13. Class M—Par Recovery Unsecured Claims.

 

  (a) Classification: Class M consists of all Par Recovery Unsecured Claims.

 

  (b) Treatment: Subject to Article VI hereof, on the Effective Date, except to
the extent that a Holder of an Allowed Par Recovery Unsecured Claim agrees to a
less favorable treatment, in full and final satisfaction, compromise,
settlement, release, and discharge of and in exchange for each Allowed Par
Recovery Unsecured Claim, each such Holder shall receive recovery in full of its
Allowed Par Recovery Unsecured Claim, including Post-Petition Interest, from its
Pro Rata share of (but in no event more than payment in full (with Post-Petition
Interest)):

 

  (i) $13,620,000 aggregate principal amount of New CEC Convertible Notes, which
shall be convertible pursuant to the terms of the New CEC Convertible Notes
Indenture in the aggregate for up to 0.167% of New CEC Common Equity on a fully
diluted basis; and

 

  (ii) OpCo Series A Preferred Stock, which shall be exchanged pursuant to the
CEOC Merger for 0.502% of New CEC Common Equity on a fully diluted basis (giving
effect to the issuance of the New CEC Convertible Notes), which shall be
approximately equivalent to 0.582% of New CEC Common Equity before giving effect
to the conversion of the New CEC Convertible Notes.

 

  (c) Voting: Class M is Impaired. Holders of Par Recovery Unsecured Claims in
Class M are entitled to vote to accept or reject the Plan.

 

  14. Class N—Winnick Unsecured Claims.

 

  (a) Classification: Class N consists of all Winnick Unsecured Claims.

 

  (b) Treatment: Subject to Article VI hereof, on the Effective Date, except to
the extent that a Holder of an Allowed Winnick Unsecured Claim agrees to a less
favorable treatment, in full and final satisfaction, compromise, settlement,
release, and discharge of and in exchange for each Allowed Winnick Unsecured
Claim, each such Holder shall receive its Pro Rata share of:

 

  (i) $270,000 aggregate principal amount of New CEC Convertible Notes, which
shall be convertible pursuant to the terms of the New CEC Convertible Notes
Indenture in the aggregate for up to 0.003% of New CEC Common Equity on a fully
diluted basis; and

 

  (ii) OpCo Series A Preferred Stock, which shall be exchanged pursuant to the
CEOC Merger for 0.005% of New CEC Common Equity on a fully diluted basis (giving
effect to the issuance of the New CEC Convertible Notes), which shall be
approximately equivalent to 0.006% of New CEC Common Equity before giving effect
to the conversion of the New CEC Convertible Notes.

 

  (c) Voting: Class N is Impaired. Holders of Winnick Unsecured Claims in Class
N are entitled to vote to accept or reject the Plan.

 

49



--------------------------------------------------------------------------------

  15. Class O—Caesars Riverboat Casino Unsecured Claims.

 

  (a) Classification: Class O consists of all Caesars Riverboat Casino Unsecured
Claims.

 

  (b) Treatment: Subject to Article VI hereof, on the Effective Date, except to
the extent that a Holder of an Allowed Caesars Riverboat Casino Unsecured Claim
agrees to a less favorable treatment, in full and final satisfaction,
compromise, settlement, release, and discharge of and in exchange for each
Allowed Caesars Riverboat Casino Unsecured Claim, each such Holder shall receive
its Pro Rata share of:

 

  (i) $790,000 aggregate principal amount of New CEC Convertible Notes, which
shall be convertible pursuant to the terms of the New CEC Convertible Notes
Indenture in the aggregate for up to 0.010% of New CEC Common Equity on a fully
diluted basis; and

 

  (ii) OpCo Series A Preferred Stock, which shall be exchanged pursuant to the
CEOC Merger for 0.016% of New CEC Common Equity on a fully diluted basis (giving
effect to the issuance of the New CEC Convertible Notes), which shall be
approximately equivalent to 0.019% of New CEC Common Equity before giving effect
to the conversion of the New CEC Convertible Notes.

 

  (c) Voting: Class O is Impaired. Holders of Caesars Riverboat Casino Unsecured
Claims in Class O are entitled to vote to accept or reject the Plan.

 

  16. Class P—Chester Downs Management Unsecured Claims.

 

  (a) Classification: Class P consists of all Chester Downs Management Unsecured
Claims.

 

  (b) Treatment: Subject to Article VI hereof, on the Effective Date, except to
the extent that a Holder of an Allowed Chester Downs Management Unsecured Claim
agrees to a less favorable treatment, in full and final satisfaction,
compromise, settlement, release, and discharge of and in exchange for each
Allowed Chester Downs Management Unsecured Claim, each such Holder shall receive
its Pro Rata share of:

 

  (i) $410,000 aggregate principal amount of New CEC Convertible Notes, which
shall be convertible pursuant to the terms of the New CEC Convertible Notes
Indenture in the aggregate for up to 0.005% of New CEC Common Equity on a fully
diluted basis; and

 

  (ii) OpCo Series A Preferred Stock, which shall be exchanged pursuant to the
CEOC Merger for 0.012% of New CEC Common Equity on a fully diluted basis (giving
effect to the issuance of the New CEC Convertible Notes), which shall be
approximately equivalent to 0.014% of New CEC Common Equity before giving effect
to the conversion of the New CEC Convertible Notes.

 

  (c) Voting: Class P is Impaired. Holders of Chester Downs Management Unsecured
Claims in Class P are entitled to vote to accept or reject the Plan.

 

  17. Class Q—Non-Obligor Unsecured Claims.

 

  (a) Classification: Class Q consists of all Non-Obligor Unsecured Claims.

 

  (b)

Treatment: Subject to Article VI hereof, on the Effective Date, except to the
extent that a Holder of an Allowed Non-Obligor Unsecured Claim agrees to a less
favorable treatment, in full and final satisfaction, compromise, settlement,
release, and discharge of and in

 

50



--------------------------------------------------------------------------------

  exchange for each Allowed Non-Obligor Unsecured Claim, each such Holder shall
receive payment in full, in Cash, of its Allowed Non-Obligor Unsecured Claim,
including Post-Petition Interest, from the Non-Obligor Cash Pool.

 

  (c) Voting: Class Q is Unimpaired. Holders of Non-Obligor Unsecured Claims are
conclusively presumed to have accepted the Plan pursuant to section 1126(f) of
the Bankruptcy Code. Therefore, such Holders are not entitled to vote to accept
or reject the Plan.

 

  18. Class R—Section 510(b) Claims.

 

  (a) Classification: Class R consists of all Section 510(b) Claims.

 

  (b) Treatment: Section 510(b) Claims will be canceled, released, discharged,
and extinguished as of the Effective Date, and will be of no further force or
effect, and Holders of Section 510(b) Claims will not receive any distribution
on account of such Section 510(b) Claims.

 

  (c) Voting: Class R is Impaired. Holders of Section 510(b) Claims are deemed
to have rejected the Plan pursuant to section 1126(g) of the Bankruptcy Code.
Therefore, such Holders are not entitled to vote to accept or reject the Plan.

 

  19. Class S—Intercompany Claims.

 

  (a) Classification: Class S consists of all Intercompany Claims.

 

  (b) Treatment: Holders of Intercompany Claims shall not receive any
distribution on account of such Intercompany Claims. On or after the Effective
Date, the Reorganized Debtors may reconcile such Intercompany Claims as may be
advisable in order to avoid the incurrence of any past, present, or future tax
or similar liabilities by such Reorganized Debtors.

 

  (c) Voting: Class S is Impaired under the Plan. Holders of Intercompany Claims
are conclusively deemed to have rejected the Plan pursuant to section 1126(g) of
the Bankruptcy Code. Therefore, such Holders are not entitled to vote to accept
or reject the Plan.

 

  20. Class T—Intercompany Interests.

 

  (a) Classification: Class T consists of all Intercompany Interests.

 

  (b) Treatment: Intercompany Interests shall be, at the option of the Debtors,
either:

 

  (i) Reinstated as of the Effective Date for the benefit of the Holder thereof
in exchange for the Reorganized Debtors’ agreement to provide management
services to certain other Reorganized Debtors, and to use certain funds and
assets as set forth in the Plan to satisfy certain obligations of such other
Reorganized Debtors; or

 

  (ii) cancelled without any distribution on account of such Interests.

 

  (c) Voting: Class T is Impaired under the Plan. Holders of Intercompany
Interests are conclusively deemed to have rejected the Plan pursuant to section
1126(g) of the Bankruptcy Code. Therefore, such Holders are not entitled to vote
to accept or reject the Plan.

 

51



--------------------------------------------------------------------------------

  21. Class U—CEOC Interests.

 

  (a) Classification: Class U consists of all CEOC Interests.

 

  (b) Treatment: CEOC Interests will be discharged, canceled, released, and
extinguished as of the Effective Date, and shall be of no further force or
effect, and Holders of CEOC Interests will not receive any distribution on
account of such CEOC Interests; provided, however, that solely for purposes of
effectuating the Plan, the CEOC Interests held by CEC will be Reinstated as OpCo
Common Stock.

 

  (c) Voting: Class U is Impaired. Holders of CEOC Interests are deemed to have
rejected the Plan pursuant to section 1126(g) of the Bankruptcy Code. Therefore,
such Holders are not entitled to vote to accept or reject the Plan

 

  22. Class V—Des Plaines Interests.

 

  (a) Classification: Class V consists of all Des Plaines Interests.

 

  (b) Treatment: The legal, equitable, and contractual rights of the Holders of
Des Plaines Interests are unaltered by the Plan. The Des Plaines Interests shall
be Reinstated upon the Effective Date, and the Des Plaines Interests shall be
and continue to be in full force and effect thereafter.

 

  (c) Voting: Class V is Unimpaired under the Plan. Holders of Des Plaines
Interests are conclusively presumed to have accepted the Plan pursuant to
section 1126(f) of the Bankruptcy Code. Therefore, such Holders are not entitled
to vote to accept or reject the Plan.

 

C. Special Provision Governing Unimpaired Claims.

Except as otherwise provided in the Plan, nothing under the Plan shall affect
the rights of the Debtors in respect of any Unimpaired Claims, including all
rights in respect of legal and equitable defenses to or setoffs or recoupments
against any such Unimpaired Claims. Unless otherwise Allowed, Unimpaired Claims
shall remain Disputed Claims under the Plan.

 

D. Elimination of Vacant Classes.

Any Class of Claims or Interests that does not have a Holder of an Allowed Claim
or Allowed Interest or a Claim or Interest temporarily Allowed by the Bankruptcy
Court as of the date of the Confirmation Hearing shall be deemed eliminated from
the Plan for purposes of voting to accept or reject the Plan and for purposes of
determining acceptance or rejection of the Plan by such Class pursuant to
section 1129(a)(8) of the Bankruptcy Code.

 

E. Plan Objections.

Acceptance of the Plan by any entity or a Class does not preclude any such
entity or member of such Class from objecting to Confirmation on any ground. If
Class I votes to reject the Plan, the Unsecured Creditors Committee may raise an
objection to Confirmation based upon the treatment of Class I in the event of
such rejection.

 

F. Voting.

A Holder of a Claim shall be entitled to vote to accept or reject the Plan in
accordance with the Solicitation Procedures Order.

 

52



--------------------------------------------------------------------------------

G. Confirmation Pursuant to Sections 1129(a)(10) and 1129(b) of the Bankruptcy
Code.

Section 1129(a)(10) of the Bankruptcy Code shall be satisfied for purposes of
Confirmation for the Debtors by acceptance of the Plan by at least one Impaired
Class of Claims. The Debtors shall seek Confirmation of the Plan pursuant to
section 1129(b) of the Bankruptcy Code with respect to any rejecting Class of
Claims or Interests. The Debtors reserve the right to modify the Plan in
accordance with Article X of the Plan to the extent, if any, that Confirmation
pursuant to section 1129(b) of the Bankruptcy Code requires modification,
including by modifying the treatment applicable to a Class of Claims or
Interests to render such Class of Claims or Interests Unimpaired to the extent
permitted by the Bankruptcy Code and the Bankruptcy Rules.

 

H. Controversy Concerning Impairment.

If a controversy arises as to whether any Claims or Interests, or any Class of
Claims or Interests, are Impaired, the Bankruptcy Court shall, after notice and
a hearing, determine such controversy on or before the Confirmation Date.

ARTICLE IV.

MEANS FOR IMPLEMENTATION OF THE PLAN

 

A. Sources of Recoveries.

Distributions under the Plan will be funded with, or effectuated by, (1) Cash
held on the Effective Date by or for the benefit of the Debtors, (2) Cash
proceeds from the New CEC Cash Contribution and New CEC’s contribution of the
Unsecured Creditors Cash Pool, (3) Cash proceeds from the New CEC OpCo Stock
Purchase, (4) Cash proceeds from the New CEC PropCo Common Stock Purchase,
(5) the issuance of New CEC Convertible Notes, (6) the issuance of New CEC
Common Equity, (7) CIE Equity Buyback Proceeds from the CIE Escrow Account,
(8) Cash proceeds from and the issuance of certain of the New Debt, (9) the
issuance of the PropCo Preferred Equity and Cash proceeds from the PropCo
Preferred Equity Put Right, (10) the issuance of the New Interests, (11) the
Bank Guaranty Settlement, (12) the waiver by CAC of its recoveries on account of
its Senior Unsecured Notes Claims, (13) the waiver by the Holders of First Lien
Notes Claims of any recoveries at the Debtors’ direction, or the assignment of
any such recoveries at the Debtors’ direction, on account of any First Lien
Notes Deficiency Claims, (14) the waiver by the Holders of Prepetition Credit
Agreement Claims and the Holders of First Lien Notes Claims and their respective
trustees and/or agents, at the Debtors’ direction, of the turnover rights under
the Second Lien Intercreditor Agreement, and (15) the waiver by the Holders of
Prepetition Credit Agreement Claims and the Holders of First Lien Notes Claims
and their respective trustees and/or agents of the turnover rights under the
Subsidiary-Guaranteed Intercreditor Agreement.

 

  1. CEC-CAC Merger Agreement.

On or before the Effective Date, CEC and CAC will consummate their merger
pursuant to the terms of the Merger Agreement, forming New CEC.

 

  (a) New CEC Cash Contribution.

On the Effective Date, New CEC shall pay to the Debtors the New CEC Cash
Contribution, which shall be used by the Debtors and the Reorganized Debtors, as
applicable, to fund general corporate purposes, the Restructuring Transactions,
and the distributions under the Plan.

 

  (b) New CEC OpCo Stock Purchase.

On the Effective Date, New CEC shall consummate the New CEC OpCo Stock Purchase,
at which time New CEC shall own 100% of the OpCo Common Stock.

 

53



--------------------------------------------------------------------------------

  (c) New CEC PropCo Common Stock Purchase.

If the Partnership Contribution Structure is used, on the Effective Date, New
CEC shall consummate the New CEC PropCo Common Stock Purchase, at which time New
CEC shall own 5% of the PropCo Common Equity on a fully diluted basis (including
dilution in connection with the PropCo Equity Elections but excluding dilution
from PropCo Preferred Equity, if any). If the Partnership Contribution Structure
is used, the Holders of Secured First Lien Notes Claims shall be required on a
pro rata basis to put 5% of the PropCo Common Equity to New CEC in connection
with the New CEC PropCo Common Stock Purchase. For the avoidance of doubt, if
the Spin Structure is used, New CEC shall not be required to make the New CEC
PropCo Common Stock Purchase.

 

  (d) New CEC Convertible Notes.

On the Effective Date New CEC shall execute and deliver the New CEC Convertible
Notes Documents to the New CEC Convertible Notes Trustee, New CEC shall deliver
the New CEC Convertible Notes to the Debtors, and the Debtors shall distribute
the New CEC Convertible Notes pursuant to the terms of the Plan to the Holders
of Non-First Lien Claims.

Subject to the occurrence of the Effective Date, the New CEC Convertible Notes
Documents shall constitute legal, valid, and binding obligations of New CEC and
shall be enforceable in accordance with their respective terms.

 

  (e) New CEC Common Equity.

On the Effective Date, OpCo shall issue OpCo Series A Preferred Stock. As
described more fully in the Restructuring Transactions Memorandum, OpCo will
merge into a newly formed subsidiary of New CEC (or its predecessors) pursuant
to the CEOC Merger. In exchange for the CEOC Merger, on the Effective Date, New
CEC shall issue New CEC Common Equity in accordance with the Plan distributions
in Article III hereof in exchange for the OpCo Series A Preferred Stock to the
Holders of Prepetition Credit Agreement Claims, Secured First Lien Notes Claims,
and Non-First Lien Claims pursuant to the terms of the Plan. The percentages of
New CEC Common Equity issued pursuant to the Plan will take into account any
dilution that would otherwise occur based on the potential conversion of New CEC
Convertible Notes to New CEC Common Equity but will not take into account the
New CEC Common Equity Buyback.

 

  (f) RSA Forbearance Fees.

On the Effective Date, New CEC shall pay the RSA Forbearance Fees pursuant to
the Bond RSA, the Bank RSA, and the Second Lien RSA.

 

  (g) New CEC Common Equity Buyback.

On the Effective Date, New CEC shall use at least $1,000,000,000 of the CIE
Equity Buyback Proceeds to purchase New CEC Common Equity from the New CEC
Common Equity Buyback Participants at the New CEC Common Equity Buyback Purchase
Price and in accordance with the New CEC Common Equity Cash Election Procedures
as follows:

 

  •   Step One, New CEC shall use the New CEC Common Equity Initial Buyback
Amount to repurchase New CEC Common Equity from Holders of Claims in Class F
(Second Lien Notes Claims), Class H (Senior Unsecured Notes Claims), Class I
(Undisputed Unsecured Notes Claims), Class J (Disputed Unsecured Notes Claims),
and Class L (Insurance Covered Unsecured Claims) who elect on their New CEC
Common Equity Cash Election Form to sell such Holders’ shares of New CEC Common
Stock, provided, however, that in the event that the aggregate amount of New CEC
Common Stock that such Holders elect to sell exceeds the New CEC Common Equity
Initial Buyback Amount, then such repurchase shall be pro rata based on the
quantum of New CEC Common Equity such Holders elected to sell pursuant to their
New CEC Common Equity Cash Election Form;

 

54



--------------------------------------------------------------------------------

  •   Step Two, in the event that less than all of the New CEC Common Equity
Initial Buyback Amount is used in Step One, New CEC shall use the remaining
portion of the New CEC Common Equity Initial Buyback Amount to purchase New CEC
Common Equity from Holders of Claims in Class F (Second Lien Notes Claims),
Class H (Senior Unsecured Notes Claims), Class I (Undisputed Unsecured Notes
Claims), Class J (Disputed Unsecured Notes Claims), and Class L (Insurance
Covered Unsecured Claims) pro rata based on the amount of New CEC Common Equity
such Holders would have received under the Plan, but excluding those Holders who
participated at their pro rata or higher amount in Step One above, provided,
however, that any Holder who did not participate at their pro rata or higher
amount shall not have more than its pro rata share of the New CEC Common Equity
Initial Buyback Amount repurchased in Step One and Step Two combined;

 

  •   Step Three, New CEC shall use a portion of the New CEC Common Equity
Additional Buyback Amount equal to the lesser of (i) the maximum amount
permitted without violating continuity of interest tests related to the Spin
Structure assuming that the remainder of the New CEC Common Equity Additional
Buyback Amount not allocated pursuant to this Step Three will be allocated
pursuant to the following Step Four and (ii) the amount required to purchase the
remaining shares of New CEC Common Equity, if any, that Holders of Claims in
Class F (Second Lien Notes Claims), Class H (Senior Unsecured Notes Claims),
Class I (Undisputed Unsecured Notes Claims), Class J (Disputed Unsecured Notes
Claims), and Class L (Insurance Covered Unsecured Claims) elected to sell in
Step One above that was not sold in Step One above, which amount will be used to
purchase New CEC Common Stock from the Holders identified in the foregoing
(ii) on a pro rata basis based on the quantum of New CEC Common Equity such
Holders elected to sell pursuant to the New CEC Common Equity Cash Election Form
but were unable to sell because of oversubscription in Step One; and

 

  •   Step Four, New CEC shall use any remaining New CEC Common Equity
Additional Buyback Amount after Step Three to repurchase New CEC Common Equity
from Holders of Claims in Class D (Prepetition Credit Agreement Claims), Class E
(Secured First Lien Notes Claims), and Class G (Subsidiary Guaranteed Notes
Claims) that elected to sell New CEC Common Equity pursuant to the New CEC
Common Equity Cash Election Forms on a pro rata basis using the quantum of New
CEC Common Equity such Holders so elected to sell, provided that any such
payments will only be made to the extent that such payments will not violate the
continuity of interest tests related to the Spin Structure.

To the extent the Debtors determine in good faith that the New CEC Common Equity
Buyback would have negative consequences with respect to the tax treatment of
the Spin Structure, the Debtors may modify the New CEC Common Equity Buyback
solely in a manner necessary to avoid such negative consequences only if the
Second Priority Noteholders Committee has given its written consent. Without
limiting the rights of the Second Priority Noteholders Committee as described in
the preceding sentence, in the event that the Second Priority Noteholder
Committee does not consent to a proposed modification of the New CEC Common
Equity Buyback, then the Second Priority Noteholder Committee shall be provided
reasonable opportunity to identify other nationally recognized tax counsel
(including but not limited to one of the “Big Four” accounting firms) to issue
opinions that may be required that the Debtors are unable to obtain. Any
modifications to the New CEC Common Equity Buyback that adversely impacts CEOC’s
or CEC’s ability to provide the treatment of, and the identical economic
recoveries available to, the Holders of Secured First Lien Notes Claims or
Prepetition Credit Agreement Claims require the consent of the Requisite
Consenting Bond Creditors or the Requisite Consenting Bank Creditors,
respectively.

 

  2. PropCo Equity Election.

The respective aggregate principal amounts of the CPLV Mezzanine Debt (if any),
the PropCo First Lien Notes, the PropCo First Lien Term Loan, and the PropCo
Second Lien Notes each may be (but are not required to be) reduced by the PropCo
Equity Election. The PropCo Equity Election may not reduce the aggregate
principal amount of CPLV Mezzanine Debt (if any), PropCo First Lien Notes,
PropCo First Lien Term Loan, and PropCo Second Lien Notes by more than
$1,250,000,000. To the extent that Holders of Allowed Prepetition Credit

 

55



--------------------------------------------------------------------------------

Agreement Claims and/or Holders of Secured First Lien Notes Claims exercise, in
their sole discretion, the PropCo Equity Election such that the aggregate
principal amount of the CPLV Mezzanine Debt (if any), PropCo First Lien Notes,
PropCo First Lien Term Loan, and PropCo Second Lien Notes issued pursuant to the
Plan would be reduced by more than $1,250,000,000, the PropCo Equity Election
shall reduce first the CPLV Mezzanine Debt (if any), second the PropCo Second
Lien Notes, and third, on a Pro Rata basis, the PropCo First Lien Notes and the
PropCo First Lien Term Loan, until the aggregate principal amount of such debt
shall be reduced by no more than $1,250,000,000. A Holder making a PropCo Equity
Election will receive $1 in value of PropCo Common Equity (at an assumed
valuation of $1.620 billion for 100 percent of PropCo Common Equity on a fully
diluted basis) for every $1 in aggregate principal amount of PropCo First Lien
Notes, PropCo First Lien Term Loan, PropCo Second Lien Notes, and CPLV Mezzanine
Debt (if any) that such Holder would otherwise receive under the Plan. To the
extent the PropCo Equity Election is exercised by such Holders and in such
amounts that the Debtors determine, in good faith and with the written consent
of the Requisite Consenting Bank Creditors, the Requisite Consenting Bond
Creditors, and the Required Preferred Backstop Investors and pursuant to the
advice of tax counsel, that the results of the PropCo Equity Election would have
negative consequences with respect to the tax treatment of the Spin Structure,
then the Debtors, with the written consent of the Requisite Consenting Bank
Creditors, the Requisite Consenting Bond Creditors, and the Required Preferred
Backstop Investors, may modify or eliminate the the elections with respect to
the PropCo Equity Election solely in a manner necessary to avoid such negative
consequences. Without limiting the rights of the Requisite Consenting Bank
Creditors, the Requisite Consenting Bond Creditors, and/or the Required
Preferred Backstop Investors as described in the preceding sentence, in the
event that the Requisite Consenting Bank Creditors, the Requisite Consenting
Bond Creditors, and/or the Required Preferred Backstop Investors do not consent
to a proposed modification of the PropCo Equity Election, then, as applicable,
the Requisite Consenting Bank Creditors, the Requisite Consenting Bond
Creditors, and/or the PropCo Preferred Backstop Investors shall be provided
reasonable opportunity to identify other nationally recognized tax counsel
(including but not limited to one of the “Big Four” accounting firms) to issue
opinions that may be required that the Debtors are unable to obtain. The PropCo
Equity Election Procedures shall be included in the Plan Supplement and the
exercise of the PropCo Equity Election shall occur after the entry of the
Confirmation Order but before the Effective Date.

 

  3. CPLV Market Debt and CPLV Mezzanine Debt.

The Debtors shall use commercially reasonable efforts to syndicate for Cash the
maximum amount of $2,600,000,000 of CPLV Market Debt (but in no event shall the
Debtors syndicate for Cash less than $1,800,000,000 of CPLV Market Debt). On the
Effective Date, CPLV Sub shall execute and deliver the CPLV Loan Documents. On
or before the Effective Date and after execution and delivery of the CPLV Loan
Documents, the CPLV Lender shall lend the CPLV Market Debt to CPLV Sub, and the
Debtors shall pay the Cash proceeds from the CPLV Market Debt to the Holders of
Prepetition Credit Agreement Claims and the Holders of Secured First Lien Notes
Claims pursuant to the terms of the Plan.

In the event the Debtors, after using commercially reasonable efforts, are
unable to syndicate for Cash $2,600,000,000 of CPLV Market Debt (but are able to
syndicate for Cash at least $1,800,000,000 of CPLV Market Debt), and subject to
reduction on account of the PropCo Equity Election, as and to the extent set
forth in Article IV.A.2 hereof, on the Effective Date, CPLV Mezz shall execute
and deliver the CPLV Mezzanine Loan Documents, and the Debtors shall distribute
the CPLV Mezzanine Debt to the Holders of the Prepetition Credit Agreement
Claims (if and only to the extent such Holders as a Class exercise the CPLV
Mezzanine Election) and the Holders of the Secured First Lien Notes Claims
pursuant to the following terms: (a) the first $300,000,000 of CPLV Mezzanine
Debt (before giving effect to any CPLV Mezzanine Equitized Debt) shall be
distributed one-third ( 1⁄3) to the Holders of Prepetition Credit Agreement
Claims and two-thirds ( 2⁄3) to the Holders of Secured First Lien Notes Claims,
each to be shared Pro Rata among such Holders pursuant to Article III.B hereof;
(b) any amounts of CPLV Mezzanine Debt over $300,000,000 and less than
$600,000,000 (before giving effect to any CPLV Mezzanine Equitized Debt) shall
be distributed equally to the Holders of Prepetition Credit Agreement Claims and
the Holders of Secured First Lien Notes Claims to be shared Pro Rata among such
Holders pursuant to Article III.B hereof; and (c) any amounts of CPLV Mezzanine
Debt over $600,000,000 (before giving effect to any CPLV Mezzanine Equitized
Debt) shall be issued 41.7% to the Holders of Prepetition Credit Agreement
Claims and 58.3% to the Holders of Secured First Lien Notes Claims, provided
that, (a) in the event that less than $2,000,000,000 but more than
$1,800,000,000 of CPLV Market Debt is syndicated, then in lieu of the increased
CPLV Mezzanine Debt that would be issued to the Holders of Secured First Lien
Notes Claims, the Holders of Allowed Secured First Lien

 

56



--------------------------------------------------------------------------------

Notes Claims shall receive the PropCo Preferred Equity Upsize Shares (subject to
the PropCo Preferred Equity Call Right and the PropCo Preferred Equity Put
Right), and (b) if the Holders of Prepetition Credit Agreement Claims do not
make the CPLV Mezzanine Election, then they shall receive the PropCo Second Lien
Upsize Amount as and to the extent provided in Article III.B.4(b)(iv) hereof.

The weighted average yield on the CPLV Market Debt and CPLV Mezzanine Debt will
be capped such that the annual debt service shall not exceed $130 million, which
cap shall be reduced by the product of (a) the sum of (i) every dollar of the
PropCo Second Lien Upsize Amount issued to the Holders of Prepetition Credit
Agreement Claims and (ii) every dollar of CPLV Mezzanine Debt participating in
the PropCo Equity Election, multiplied by (b) 0.072072072, provided that the cap
shall not be reduced below $106,000,000.

 

  4. PropCo Debt.

On the Effective Date, PropCo and its applicable subsidiaries (but not, for the
avoidance of doubt, CPLV Sub or CPLV Mezz) shall execute and deliver the
(a) PropCo First Lien Credit Agreement Documents to the PropCo First Lien Credit
Agent, (b) PropCo First Lien Notes Documents to the PropCo First Lien Notes
Indenture Trustee, and (c) PropCo Second Lien Notes Documents to the PropCo
Second Lien Notes Trustee, and the Debtors shall distribute the PropCo First
Lien Term Loan, PropCo First Lien Notes, and PropCo Second Lien Notes to, as
applicable, the Holders of the Prepetition Credit Agreement Claims and the
Holders of the Secured First Lien Notes Claims pursuant to the terms of the
Plan. The aggregate amount of PropCo Second Lien Notes issued by PropCo shall
increase by the amount of the PropCo Second Lien Upsize Amount to the extent
that not all of the CPLV Market Debt is syndicated to third parties (and
provided that the Holders of Prepetition Credit Agreement Claims have not
otherwise exercised the CPLV Mezzanine Election). The amount of the PropCo First
Lien Term Loan, the PropCo First Lien Notes, and the PropCo Second Lien Notes
shall be reduced (along with the CPLV Mezzanine Debt, if any) based on the
PropCo Equity Elections. Notwithstanding the foregoing, the proceeds of the
PropCo Preferred Equity Put Rights and the PropCo Preferred Equity Call Rights
(other than on account of the PropCo Preferred Equity Upsize Amount), after
reducing the principal amount of the CPLV Mezzanine Debt (if any) to be issued
to the Holders of Secured First Lien Notes Claims, shall be used to reduce the
principal amount of the PropCo Second Lien Notes to be issued to the Holders of
Secured First Lien Notes Claims.

Subject to the occurrence of the Effective Date, the PropCo First Lien Credit
Agreement Documents, PropCo First Lien Notes Documents, and PropCo Second Lien
Notes Documents shall constitute legal, valid, and binding obligations of PropCo
and its applicable subsidiaries (but not, for the avoidance of doubt, CPLV Sub
or CPLV) party thereto and shall be enforceable in accordance with their
respective terms.

 

  5. OpCo Financing.

The Debtors must syndicate the OpCo Market Debt to third parties for Cash. On or
before the Effective Date, OpCo and its applicable subsidiaries shall execute
and deliver the OpCo Market Debt Documents to any applicable indenture trustee
and/or administrative agent for such OpCo Market Debt for Cash, which Cash shall
be distributed on the Effective Date to the Holders of Allowed Prepetition
Credit Agreement Claims and the Holders of Allowed Secured First Lien Notes
Claims pursuant to the terms of the Plan.

If the Debtors are unable to provide the Holders of Prepetition Credit Agreement
Claims with Cash proceeds from the syndication of OpCo Market Debt in an amount
equal to $916,900,000, subject to obtaining a waiver by the Requisite Consenting
Bank Creditors in their sole discretion pursuant to Article IX.B hereof, on the
Effective Date, OpCo and its applicable subsidiaries shall enter into the OpCo
First Lien Loan Agreement Documents, and the Debtors shall distribute the OpCo
First Lien Term Loan in an aggregate principal amount equal to the amount by
which $916,900,000 exceeds the Cash proceeds from the OpCo Market Debt that are
paid to the Holders of Prepetition Credit Agreement Claims pursuant to the terms
of the Plan.

If the Debtors are unable to provide the Holders of Secured First Lien Notes
Claims with Cash proceeds from the syndication of OpCo Market Debt in an amount
equal to $318,100,000, subject to obtaining a waiver by the Requisite Consenting
Bond Creditors in their sole discretion pursuant to Article IX.B hereof, on the
Effective Date, OpCo and its applicable subsidiaries shall enter into the OpCo
First Lien Notes Documents, and the Debtors shall distribute the OpCo First Lien
Notes in an aggregate principal amount equal to the amount by which $318,000,000

 

57



--------------------------------------------------------------------------------

exceeds the amount of such Cash proceeds from the OpCo Market Debt that are paid
to the Holders of Secured First Lien Notes Claims pursuant to the terms of the
Plan, provided, however, that if the amount of OpCo First Lien Notes that would
otherwise be issued on account of the unsubscribed portion of such OpCo Market
Debt is less than $159,050,000, then in lieu of OpCo First Lien Notes, the
Debtors shall distribute the OpCo First Lien Incremental Term Loan to the
Holders of Secured First Lien Notes Claims pursuant to the terms of the Plan.

On the Effective Date, New CEC shall enter into the OpCo Guaranty Agreement to
guarantee, as applicable, any OpCo First Lien Term Loan and any OpCo First Lien
Notes, and, if necessary to ensure syndication to third parties, the OpCo Market
Debt.

Subject to the occurrence of the Effective Date, the OpCo Market Debt Documents,
the OpCo First Lien Loan Agreement Documents (if any), and the OpCo First Lien
Notes Documents (if any), shall constitute legal, valid, and binding obligations
of the Reorganized Debtors party thereto and shall be enforceable in accordance
with their respective terms. Subject to the occurrence of the Effective Date,
the OpCo Guaranty Agreement (if necessary) shall constitute a legal, valid, and
binding obligation of New CEC and shall be enforceable in accordance with its
terms.

 

  6. Backstop Commitment and PropCo Preferred Equity Put and Call Rights.

On the Effective Date, the PropCo Preferred Backstop Investors shall have the
right, pursuant to the PropCo Preferred Equity Call Right and consistent with
the Backstop Commitment Agreement, to purchase for Cash from each Holder of
Secured First Lien Notes Claims up to 50% of the PropCo Preferred Equity
Distribution received by each such Holder. Each Holder of Secured First Lien
Notes Claims that has exercised its PropCo Preferred Equity Put Right pursuant
to the PropCo Preferred Subscription Procedures shall have the right to put all,
but not less than all, of such Holders’ Pro Rata share of the PropCo Preferred
Equity Distribution to the PropCo Preferred Backstop Investors for Cash pursuant
thereto and consistent with the Backstop Commitment Agreement. The PropCo
Preferred Subscription Procedures shall be included in the Plan Supplement and
the exercise of Put Rights and Call Rights shall occur after the entry of the
Confirmation Order but before the Effective Date.

The recoveries (including the PropCo Preferred Equity Put Right and PropCo
Preferred Equity Call Right) provided by issuance of the PropCo Preferred Equity
Distribution (other than in respect of the PropCo Preferred Upsize Amount) shall
be used first to reduce the principal amount of CPLV Mezzanine Debt (if any) to
be issued to the Holders of Secured First Lien Notes Claims under the Plan,
second to reduce the principal amount of PropCo Second Lien Notes to be issued
to the Holders of Secured First Lien Notes Claims under the Plan, and third to
reduce the principal amount of CPLV Market Debt (provided that the CPLV Market
Debt shall not be reduced to an amount below $1,800,000,000).

 

  7. Issuance of New Interests.

On the Effective Date, CEOC Interests shall be cancelled, and the Reorganized
Debtors and New Property Entities shall issue all Securities, notes,
instruments, certificates, and other documents required to be issued pursuant to
the Plan, including (a) OpCo shall issue the OpCo Common Stock and, as set forth
in Article IV.A.1(e) of the Plan, the OpCo Series A Preferred Stock, (b) PropCo
shall issue the PropCo LP Interests, the PropCo LP GP Interests, and, if
applicable, PropCo Preferred LP Interests, (c) PropCo GP shall issue the PropCo
GP Interests, and (d) the REIT shall issue REIT Common Stock and REIT Preferred
Stock; provided that the CEOC Interests held by CEC will be Reinstated as OpCo
Common Stock. The issuance of such documents is authorized without the need for
any further corporate action or without any further action by the Holders of
Claims or Interests.

As set forth in more detail in the Plan Supplement, after taking into account
the exercise of all of the PropCo Preferred Equity Put Rights and all of the
PropCo Preferred Equity Call Rights, all PropCo Common Equity and all PropCo
Preferred Equity will be issued as REIT Common Stock and REIT Series A Preferred
Stock, respectively, except to the extent that a beneficial owner for United
States federal income tax purposes of such PropCo Common Equity or PropCo
Preferred Equity would (a) end up owning more than 9.8% of either the REIT
Common Stock or the REIT Series A Preferred Stock (after taking into account all
of the PropCo Preferred Equity Put Rights and all of the PropCo Preferred Equity
Call Rights) and (b) is not willing to or permitted to sign an Ownership Limit
Waiver Agreement (as defined in the REIT Series A Preferred Stock Articles), in
which case such amounts in excess of 9.8% shall be issued as PropCo LP Interests
and PropCo Preferred LP Interests as applicable.

 

58



--------------------------------------------------------------------------------

  8. Bank Guaranty Settlement.

As part of a settlement by and among CEOC, CEC, and the Consenting First Lien
Bank Lenders regarding the entitlement of the Holders of Prepetition Credit
Agreement Claims to postpetition interest and the rate of any such postpetition
interest, and to facilitate a settlement with the Holders of
Subsidiary-Guaranteed Notes Claims, on the Effective Date, CEC (or New CEC)
shall contribute the Bank Guaranty Settlement Purchase Price to the Debtors,
and, on the Effective Date, the Debtors shall distribute the Bank Guaranty
Settlement Purchase Price to the Holders of Prepetition Credit Agreement Claims
in compliance with each such Holder’s respective Bank Guaranty Accrued Amount in
accordance with the Plan. Confirmation of the Plan shall constitute the
Bankruptcy Court’s approval, pursuant to Bankruptcy Rule 9019 and section 1123
of the Bankruptcy Code, of the Bank Guaranty Settlement.

 

  9. Waiver of CAC Recovery on Senior Unsecured Notes Claims.

As part of the settlement embodied in the Plan, CAC shall, as of the Effective
Date, waive the consideration that CAC would otherwise receive under the Plan on
account of CAC’s Senior Unsecured Notes Claims.

 

  10. Waiver or Assignment of Recoveries on Account of First Lien Notes
Deficiency Claims.

On the Effective Date, at the Debtors’ direction, the Holders of First Lien
Notes Claims shall waive their distributions on account of any First Lien Notes
Deficiency Claims.

 

  11. Waiver of Turnover Provisions.

On the Effective Date, the Holders of First Lien Notes Claims and the Holders of
Prepetition Credit Agreement Claims, and their respective trustees and/or
agents, will waive the turnover rights under the Second Lien Intercreditor
Agreement.

On the Effective Date, the Holders of First Lien Notes Claims and the Holders of
Prepetition Credit Agreement Claims, and their respective trustees and/or
agents, will waive the turnover rights under the Subsidiary-Guaranteed Notes
Intercreditor Agreement.

 

B. Master Lease Agreements.

On the Effective Date, OpCo (and/or its applicable subsidiaries) and PropCo
(and/or its applicable subsidiaries) shall enter into the Master Lease
Agreements, and the Master Lease Agreements shall become effective in accordance
with their terms and the Plan.

 

C. Management and Lease Support Agreements.

On the Effective Date, OpCo, PropCo, Manager, and New CEC shall enter into the
Management and Lease Support Agreements, and the Management and Lease Support
Agreements shall become effective in accordance with their terms and the Plan.

 

D. Right of First Refusal Agreement.

On the Effective Date, PropCo and New CEC shall enter into the Right of First
Refusal Agreement, and the Right of First Refusal Agreement shall become
effective in accordance with its terms and the Plan.

 

59



--------------------------------------------------------------------------------

E. PropCo Call Right Agreement.

On the Effective Date, PropCo, New CEC, CERP, CGP, and their respective
applicable subsidiaries (if applicable) shall enter into the PropCo Call Right
Agreement, and the PropCo Call Right Agreement shall become effective in
accordance with its terms and the Plan.

 

F. Tax Indemnity Agreement.

On the Effective Date, OpCo, PropCo, and New CEC shall enter into the Tax
Indemnity Agreement, and the Tax Indemnity Agreement shall become effective in
accordance with its terms and the Plan.

 

G. Transition Services Agreement.

On the Effective Date, OpCo (and/or its applicable subsidiaries) and PropCo
(and/or its applicable subsidiaries) shall enter into the Transition Services
Agreement, and the Transition Services Agreement shall become effective in
accordance with its terms and the Plan.

 

H. Subsidiary-Guaranteed Notes Settlement.

The Plan recoveries available to the Holders of Subsidiary-Guaranteed Notes
Claims pursuant to the Plan have been made available pursuant to a settlement by
and among CEOC, each Subsidiary Guarantor, the Holders of Subsidiary-Guaranteed
Notes Claims, CEC, the Consenting First Lien Bank Lenders, and the Consenting
First Lien Noteholders (including with respect to the waiver of turnover
provisions under the Subsidiary-Guaranteed Notes Intercreditor Agreement set
forth in Article IV.A.11 hereof). As more fully set forth in the SGN RSA and the
Disclosure Statement, by the Subsidiary-Guaranteed Notes Settlement, (a) the
Holders of Prepetition Credit Agreement Claims and the Holders of First Lien
Notes Claims, and their respective trustees and/or agents, waive their rights to
turnover under the Subsidiary-Guaranteed Notes Intercreditor Agreement, and such
waiver shall be in effect on the Effective Date and (b) regardless of whether
Class G votes to accept or reject the Plan, on the Effective Date, each holder
of a SGN Claim shall receive its pro rata share of (i) $116,810,000 in New CEC
Convertible Notes and (ii) 4.045% of New CEC Common Equity on a fully-diluted
basis (giving effect to the issuance of the New CEC Convertible
Notes). Confirmation of the Plan shall constitute the Bankruptcy Court’s
approval, pursuant to Bankruptcy Rule 9019 and section 1123 of the Bankruptcy
Code, of the Subsidiary-Guaranteed Notes Settlement.

 

I. Unsecured Creditors Committee Settlement.

As more fully documented in the UCC RSA, the Plan treatments provided in the
Plan to the Holders of Undisputed Unsecured Claims, Disputed Unsecured Claims,
Convenience Unsecured Claims, Senior Unsecured Notes Claims, and Insurance
Coverage Unsecured Claims have been made available pursuant to a settlement by
and among the Debtors, CEC, and the Unsecured Creditors Committee, as reflected
in the Plan. Confirmation of the Plan shall constitute the Bankruptcy Court’s
approval, pursuant to Bankruptcy Rule 9019 and section 1123 of the Bankruptcy
Code, of the settlement with the Unsecured Creditors Committee.

 

J. Second Priority Noteholders Committee Settlement.

As more fully documented in the Second Lien RSA, the Plan treatments provided in
the Plan to the Holders of Second Lien Notes Claims have been made available
pursuant to a settlement by and among the Debtors, CEC, CAC, the Second Priority
Noteholders Committee, and the Consenting Second Lien Creditors, as reflected in
the Plan. As provided in the Second Lien RSA, the Plan, the Confirmation Order,
the documents in the Plan Supplement, and any modifications, amendments, or
supplements thereto shall be reasonably acceptable to the Second Priority
Noteholders Committee and to the extent that any such amendment, supplement,
modification, or restatement could have, in the good faith opinion of the Second
Priority Noteholders Committee, after consulting with its professionals, any
material impact on the legal or economic rights of the Second Lien Notes Claims,
shall be approved by the Second Priority Noteholders Committee. Confirmation of
the Plan shall constitute the Bankruptcy Court’s approval, pursuant to
Bankruptcy Rule 9019 and section 1123 of the Bankruptcy Code, of the settlement
with the Second Priority Noteholders Committee and the Consenting Second Lien
Creditors.

 

60



--------------------------------------------------------------------------------

K. Danner Settlement.

As more fully documented in the Danner Agreement, the Plan treatments provided
in the Plan and the other protections for the 2016 Fee Notes resolve the action
captioned Frederick Barton Danner v. Caesars Entertainment Corporation and
Caesars Entertainment Operating Company, Inc., No. 14-cv-7973 (S.D.N.Y.).

 

L. Cash Collateral Order Amendments and Operating Cash for OpCo and the REIT.

Pursuant to the Plan and the agreements set forth in the Bank RSA and the Bond
RSA, on the Effective Date the Cash Collateral Order shall be deemed amended to
delete the requirement that the Holders of Prepetition Credit Agreement Claims
and the Holders of First Lien Notes Claims shall receive payments of Available
Cash remaining on the Effective Date as adequate protection. The Debtors shall
contribute $50,000,000 of the Minimum Cash Requirement to the REIT to fund the
REIT’s initial balance sheet, with the remaining Minimum Cash Requirement
remaining at OpCo for Cash on hand; provided that any amounts of Cash above
$400,000,000 at OpCo can be used by New CEC in its sole discretion.

 

M. Deferred Compensation Settlement.

On the Effective Date, OpCo and New CEC shall consummate the Deferred
Compensation Settlement Agreement, and the Deferred Compensation Settlement
Agreement shall become effective in accordance with its terms and the Plan.

 

N. The Separation Structure.

The Separation Structure will occur through the Spin Structure, provided,
however, that in lieu of the Spin Structure, the separation will be accomplished
by the Partnership Contribution Structure (1) if the Company is unable to
receive a favorable private letter ruling from the IRS (the “Spin Ruling”) or a
“should” level opinion of counsel (the “Spin Opinion”), concluding, in either
case, based on facts, customary representations (and certain customary
assumptions, in the case of a Spin Opinion) set forth or described in the Spin
Ruling or Spin Opinion, that the Spin Structure qualifies under section
368(a)(1)(G) of the Internal Revenue Code, with the consent of the Requisite
Consenting Bank Creditors, the Requisite Consenting Bond Creditors, the Second
Priority Noteholders Committee, and the Unsecured Creditors Committee, such
consent not to be unreasonably withheld, (2) at the election of the Requisite
Consenting Bond Creditors (after consultation with the Consenting First Lien
Bank Creditors), if the Estimated REIT E&P exceeds $1.6 billion, or (3) at the
election of the Debtors and CEC, with the consent of the Requisite Consenting
Bank Creditors and the Requisite Consenting Bond Creditors, such consent not to
be unreasonably withheld. In either Separation Structure, (1) the distribution
of the New Debt and New Interests under the Plan will be made in a manner that
will not generate taxable income to the Debtors other than cancellation of
indebtedness income, and (2) the Debtors and CEC shall regularly consult with
the advisors for the Consenting First Lien Noteholders, the advisors for the
Consenting First Lien Bank Lenders, the advisors for the Second Priority
Noteholders Committee, the advisors for the Subsidiary-Guaranteed Notes Trustee,
and the advisors for the Unsecured Creditors Committee on the Separation
Structure and all decisions that may materially affect the tax consequences
thereof on the Holders of First Lien Notes Claims, the Holders of Prepetition
Credit Agreement Claims, Holders of Second Lien Notes Claims, the Holders of
General Unsecured Claims, the Holders of Non-Obligor Unsecured Claims, the
Holders of Convenience Unsecured Claims, the Holders of Senior Unsecured Notes
Claims, and/or the Holders of Subsidiary-Guaranteed Notes Claims.

If the Partnership Contribution Structure is used, New CEC shall have the option
to participate in future issuances, or purchase additional equity from PropCo at
fair market value if participation is not feasible, to maintain its percentage
ownership interest in PropCo at 5% if it would otherwise decrease below that
threshold.

To meet the requirement that a real estate investment trust have at least 100
shareholders and notwithstanding anything herein to the contrary, the REIT will
have the right to issue, for Cash, the REIT Series B Preferred Stock.

 

61



--------------------------------------------------------------------------------

O. Restructuring Transactions.

On the Effective Date, the Debtors, the Reorganized Debtors, and/or the New
Property Entities, as applicable, shall enter into the Restructuring
Transactions, including those transactions set forth in the Restructuring
Transactions Memorandum, and shall take any actions as may be necessary or
appropriate to effect a corporate restructuring of their respective businesses
or a corporate restructuring of the overall corporate structure of the Debtors,
to the extent provided therein, including the Spin Structure and the Partnership
Contribution Structure set forth in Article IV.N of the Plan and the CEOC
Merger. The Restructuring Transactions may include one or more intercompany
mergers, consolidations, amalgamations, arrangements, continuances,
restructurings, conversions, dissolutions, transfers, liquidations, spinoffs,
intercompany sales, or other corporate transactions as may be determined by the
Debtors, the Reorganized Debtors, and/or the New Property Entities, as
applicable, to be necessary or appropriate without any material adverse effects
on the Holders of Prepetition Credit Agreement Claims, Secured First Lien Notes
Claims, or Non-First Lien Claims, or the value of their respective
recoveries. The actions to implement the Restructuring Transactions may
include: (1) the execution and delivery of appropriate agreements or other
documents of merger, amalgamation, consolidation, restructuring, conversion,
disposition, transfer, arrangement, continuance, dissolution, sale, purchase, or
liquidation containing terms that are consistent with the terms of the Plan and
that satisfy the applicable requirements of applicable law and any other terms
to which the applicable Entities may agree; (2) the execution and delivery of
appropriate instruments of transfer, assignment, assumption, or delegation of
any asset, property, right, liability, debt, or obligation on terms consistent
with the terms of the Plan and having other terms for which the applicable
parties agree; (3) the filing of appropriate certificates or articles of
incorporation, reincorporation, merger, consolidation, conversion, amalgamation,
arrangement, continuance, or dissolution pursuant to applicable state or
provincial law; (4) the execution and delivery of the New Debt Documents, and
any filings related thereto; and (5) all other actions that the applicable
Entities determine to be necessary or appropriate, including making filings or
recordings that may be required by applicable law in connection with the Plan.

 

P. New Corporate Governance Documents.

On or immediately before the Effective Date, the Debtors, the Reorganized
Debtors, and/or the New Property Entities, as applicable, will file their
respective New Corporate Governance Documents, OpCo Organizational Documents, or
the New Property Entity Organizational Documents with the applicable Secretaries
of State and/or other applicable authorities in their respective states,
provinces, or countries of incorporation or organization in accordance with the
corporate laws of the respective states, provinces, or countries of
incorporation or organization. The New Corporate Governance Documents, the OpCo
Organizational Documents, and the New Property Entity Organizational Documents
will prohibit the issuance of non-voting equity securities to the extent
required by section 1123(a)(6) of the Bankruptcy Code. After the Effective Date,
the Reorganized Debtors and the New Property Entities may amend and restate
their respective New Corporate Governance Documents, OpCo Organizational
Documents, or New Property Entity Organizational Documents, as applicable, as
permitted by such documents and the laws of their respective states, provinces,
or countries of incorporation or organization.

 

Q. New Boards.

As of the Effective Date, except as set forth in this Article IV.Q, all
directors, managers, and other members of existing boards or governance bodies
of the Debtors, as applicable, shall cease to hold office or have any authority
from and after such time to the extent not expressly included in the roster of
the applicable New Board. Pursuant to section 1129(a)(5) of the Bankruptcy Code,
to the extent known, the Debtors will disclose in the Plan Supplement the
identity and affiliations of any Person proposed to serve on the New Boards. To
the extent any such director or officer of the Debtors is an “insider” under the
Bankruptcy Code, the Debtors also will disclose the nature of any compensation
to be paid to such director or officer. Each such director and officer shall
serve from and after the Effective Date pursuant to the terms of the applicable
New Corporate Governance Documents, OpCo Organizational Documents, New Property
Entity Organizational Documents, and other constituent documents of the
Reorganized Debtors and the New Property Entities.

 

62



--------------------------------------------------------------------------------

  1. OpCo.

The OpCo New Board shall consist of three voting members to be designated by CEC
(or New CEC), one of whom shall be independent and reasonably acceptable to the
Requisite Consenting Bond Creditors. The independent director shall be a member
of all committees of the OpCo New Board.

There also shall be one non-voting observer, reasonably acceptable to OpCo, to
be designated by the Requisite Consenting Bond Creditors. The observer shall be
given notice of and an opportunity to attend the portion of all meetings,
including applicable committee meetings, of the OpCo New Board concerning
business and strategy session matters and other matters that would have an
adverse material economic impact on PropCo (and receive all materials given to
OpCo board members in connection with such matters), including with regard to
matters related to capital expenditures, budgeting, planning, and construction
of capital improvements for existing and new casino, gaming, and related
facilities, subject to appropriate limitation in respect of privilege issues.

 

  2. REIT.

The REIT New Board shall consist of seven voting members to be designated by the
Requisite Consenting Bond Creditors. At least three voting members must be
licensed by the required regulatory authorities by the Effective Date. If there
are not at the Effective Date at least three voting members licensed, then to
assist with Consummation of the Plan up to two of the independent directors of
CEOC’s board shall be designated to the REIT New Board so that there will be
three voting members at the Effective Date, with such members being removed
successively as each non-voting member is licensed. Until such time as the CEOC
independent members are a minority of the New Board, the REIT shall be
prohibited from taking major transactions without shareholder approval. To the
extent any members are not so licensed by the Effective Date, they shall be
non-voting members until so licensed.

 

  3. New CEC.

Upon the effectiveness of the Plan and the occurrence of the Effective Date, the
initial Board of Directors of New CEC (the “Initial Board”) shall consist of
eleven members, one of whom shall be the CEO of New CEC, and ten others, eight
of whom shall be “independent” directors (together with the CEO, the “Initial
Directors”) based on the standard for serving as a member of an audit committee
of a New York Stock Exchange listed company and, for avoidance of doubt, the
eight “independent” directors shall not include anyone who is an officer,
director, manager or full-time employee of any Sponsor. The Initial Board shall
be comprised of (a) four members appointed by CAC and CEC, which together shall
be entitled to appoint two Initial Directors that are not “independent” (which,
for avoidance of doubt, can be an officer, director, manager, or full-time
employee of any Sponsor), provided that the full CAC independent board committee
shall appoint one of the four Initial Directors appointed by CEC/CAC whose
appointment shall be subject to the consent of the Second Priority Noteholders
Committee, and the CEC Strategic Alternatives Committee shall appoint one of the
four Initial Directors appointed by CEC/CAC whose appointment shall be subject
to the consent of the Second Priority Noteholders Committee, (b) three members
appointed by the Second Priority Noteholders Committee, (c) two members
appointed by the Requisite Consenting Bond Creditors, and (d) one member
appointed together by the Requisite Consenting Bank Creditors and the Requisite
Consenting SGN Creditors, in consultation with the Unsecured Creditors
Committee; provided, however, that if any of such appointees has not received
all necessary prior approvals from applicable gaming regulators to assume a seat
on the Initial Board by the Effective Date (“Approvals”), then the Creditors or
stockholders having such appointment rights shall appoint “independent” (as
described above) directors from the current directors of CEC, CAC, and/or CEOC
instead (the “Interim Directors”). The chairman of the Initial Board shall be
one of the “independent” Initial Directors, and the selection of the chairman
shall be subject to the consent of the Second Priority Noteholders Committee and
the other creditors or shareholders having appointment rights.

If Interim Directors are appointed, then the persons or entities having the
right to appoint such Interim Directors, as applicable, may replace the Interim
Directors they appointed with the Initial Director(s) they would have appointed
but for lack of Approvals once such proposed Initial Director has been
“Approved.”

At any time that the New CEC board consists of more than two Interim Directors,
such board shall not direct or permit New CEC or any subsidiary to take any
actions outside of the ordinary course of business of their

 

63



--------------------------------------------------------------------------------

respective businesses without (i) approval of such action by a committee of the
board that excludes the Interim Directors and any Initial Directors who are not
independent or (ii) a stockholder vote by the stockholders of New CEC.

New CEC shall use its reasonable best efforts to cause the individuals appointed
as Initial Directors to receive all Approvals, including adopting such internal
governance structures as may be required to enable an appointee herein
contemplated to serve on the New CEC Board of Directors. Upon receipt of
Approvals for at least nine of the eleven members appointed as Initial
Directors, including at least two of the three members appointed by the Second
Priority Noteholders Committee and at least one of the two members appointed by
the Requisite Consenting Bond Creditors, the Initial Board shall have the powers
of a board of directors under Delaware law and New CEC’s Bylaws.

Director terms of the directors on the Initial Board will be classified. Class I
directors, whose initial term will expire at New CEC’s 2018 annual meeting of
stockholders, will include the CEO, one of the appointees of the Second Priority
Noteholders Committee, one of the non-independent appointees of CEC/CAC, and one
of the appointees of the Requisite Consenting Bond Creditors. Class II
directors, whose term will expire at New CEC’s 2019 annual meeting of
stockholders, will be likewise composed except that the appointee of the
Requisite Consenting Bank Creditors/Requisite Consenting SGN Creditors shall be
in that class instead of the CEO, and the independent director appointed by the
CEC Strategic Alternative Committee shall be in that class instead of one of the
non-independent appointees of CEC/CAC. Class III directors, whose term will
expire at New CEC’s 2020 annual meeting of stockholders, shall be the remaining
appointees. Any new directors elected on or after the expiration of the terms of
the Initial Directors shall be elected by cumulative voting, and the terms of
such new directors shall be declassified (i.e., one year).

For the avoidance of doubt, all of the above is subject to New CEC’s duties and
obligations under applicable law as a regulated company, along with any required
approvals.

 

R. New Employment Contracts.

On the Effective Date, OpCo and PropCo, as applicable, shall enter into the New
Employment Contracts with the employees covered by such New Employment
Contracts, and such New Employment Contracts shall become effective in
accordance with their terms and the Plan.

 

S. Shared Services.

On or before the Effective Date, the CES LLC Agreement and the CES Shared
Services Agreement shall be amended or modified as necessary or appropriate to
reflect the formation of OpCo and PropCo, including to reflect all of the
following provisions in this Article IV.S: (1) to provide that Total Rewards®
and other enterprise-wide and property specific resources are allocated, and
services provided, in a way that does not discriminate against PropCo or OpCo,
and (2) for so long as New CEC, the Manager, or any of their respective
affiliates or subsidiaries manages pursuant to the Management and Lease Support
Agreements or otherwise, CES shall ensure that, in the event New CEC, the
Manager, or any of their respective affiliates and subsidiaries cease to provide
the resources and services provided by such agreements, CES shall provide such
resources and services directly to PropCo on equivalent terms to or via an
alternative arrangement reasonably acceptable to PropCo; provided that if New
CEC, the Manager, or any of their respective affiliates or subsidiaries are
terminated as manager under the applicable management agreement other than by or
with the consent of PropCo, CES shall provide such resources and services
pursuant to a management agreement on substantially the same terms and
conditions, notwithstanding such termination, if so elected by PropCo. In the
event PropCo terminates or consents to the termination of the management
relationship with New CEC or its affiliates, for so long as the transition
period under the applicable management agreement(s) continues, PropCo shall
continue to have access to such resources and services on no less favorable
terms. The modified documents shall be in form and substance reasonably
satisfactory to the Debtors, CEC, the Requisite Consenting Bond Creditors, the
Requisite Consenting Bank Creditors, the Second Priority Noteholders Committee,
and the Unsecured Creditors Committee.

CES shall at the request of the REIT New Board have meetings or conference calls
once a quarter with a designee of the REIT New Board to discuss, and consult on,
the strategic and financial business plans, budgeting (including capital
expenditures), and other topics as reasonably requested by the REIT New
Board. The REIT shall also have audit and information rights with respect to
CES.

 

64



--------------------------------------------------------------------------------

T. Exemptions.

Pursuant to section 1145 of the Bankruptcy Code, except as noted below, the
offering, issuance, and distribution of the 1145 Securities in respect of Claims
as contemplated by the Plan is exempt from, among other things, the registration
requirements of Section 5 of the Securities Act and any other applicable U.S.
state or local law requiring registration prior to the offering, issuance,
distribution, or sale of Securities. The 1145 Securities to be issued under the
Plan (a) are not “restricted securities” as defined in Rule 144(a)(3) under the
Securities Act, and (b) are freely tradable and transferable by any initial
recipient thereof that (i) is not an “affiliate” of the Debtors as defined in
Rule 144(a)(1) under the Securities Act, (ii) has not been such an “affiliate”
within 90 days of such transfer, and (iii) is not an entity that is an
“underwriter” as defined in subsection (b) of Section 1145 of the Bankruptcy
Code. Should the Reorganized Debtors or any of the New Property Entities elect
on or after the Effective Date to reflect any ownership of the 1145 Securities
to be issued under the Plan through the facilities of DTC, the Reorganized
Debtors or the New Property Entities, as the case may be, need not provide any
further evidence other than the Plan or the Confirmation Order with respect to
the treatment of the 1145 Securities to be issued under the Plan under
applicable securities laws. DTC shall be required to accept and conclusively
rely upon the Plan and Confirmation Order in lieu of a legal opinion regarding
whether the 1145 Securities to be issued under the Plan are exempt from
registration and/or eligible for DTC book-entry delivery, settlement, and
depository services. Notwithstanding anything to the contrary in the Plan, no
entity (including, for the avoidance of doubt, DTC) may require a legal opinion
regarding the validity of any transaction contemplated by the Plan, including,
for the avoidance of doubt, whether the 1145 Securities to be issued under the
Plan are exempt from registration and/or eligible for DTC book-entry delivery,
settlement, and depository services.

Each of the (1) OpCo Common Stock and PropCo Common Equity issued pursuant to
the New CEC OpCo Stock Purchase and the New CEC PropCo Common Stock Purchase,
respectively, and (2) REIT Series B Preferred Stock will be issued without
registration in reliance upon the exemption set forth in section 4(a)(2) of the
Securities Act and will be “restricted securities” subject to resale
restrictions and may be resold, exchanged, assigned, or otherwise transferred
only pursuant to registration, or an applicable exemption from registration
under the Securities Act and other applicable law.

 

U. New Interests.

Before the Effective Date, the Board of Directors of CEOC, and on and after the
Effective Date, the REIT New Board shall each use its reasonable best efforts to
have the REIT Common Stock (a) registered for resale under the Securities Act
and any other applicable state securities law and (b) listed as soon as
practicable on a nationally recognized exchange, subject to meeting applicable
listing requirements following the Effective Date. A registration statement
covering the resale of REIT Common Stock shall be filed as soon as practicable
following the Effective Date and in any event within 75 days thereafter.

The Board of Directors of CEOC shall consult with the professionals to the
Consenting First Lien Noteholders and the Consenting First Lien Bank Lenders on
the form and substance of the registration statement for the REIT Common
Stock. The parties shall enter into a customary registration rights agreement
providing for among other things a re-sale registration statement for any Holder
of Secured First Lien Notes Claims that cannot freely transfer its equity
pursuant to section 1145 of the Bankruptcy Code and keeping any registration
statements that do not automatically incorporate the U.S. Securities and
Exchange Commission filings by reference up to date.

New CEC shall use commercially reasonable efforts to have the New CEC Common
Equity (a) registered for resale under the Securities Act and any other
applicable state Securities law and (b) listed as soon as practicable on a
nationally recognized exchange, subject to meeting applicable listing
requirements following the Effective Date.

 

65



--------------------------------------------------------------------------------

V. Cancellation of Existing Securities and Agreements.

On the Effective Date, except to the extent otherwise provided in the Plan, all
notes, instruments, certificates, shares, bonds, indentures, purchase rights,
options, warrants, collateral agreements, subordination agreements,
intercreditor agreements, and other documents directly or indirectly evidencing,
creating, or relating to any indebtedness or obligations of, or ownership
interest in, the Debtors giving rise to any rights or obligations relating to
Claims or Interests, including the Prepetition Credit Agreement Claims
(provided, however, for the avoidance of doubt, all claims pursuant to the
Guaranty and Pledge Agreement shall survive until consummation of the Bank
Guaranty Settlement, including payment of the Bank Guaranty Settlement Purchase
Price to the Holders of Prepetition Credit Agreement Claims), Secured First Lien
Notes Claims, First Lien Notes Deficiency Claims, Second Lien Notes Claims,
Senior Unsecured Notes Claims, Subsidiary Guaranteed Notes Claims, and
CEOC Interests, shall be deemed cancelled and surrendered without any need for a
Holder to take further action with respect thereto and the obligations of the
Debtors or Reorganized Debtors, as applicable, and any non-Debtor parties,
thereunder or in any way related thereto shall be deemed satisfied in full and
discharged, provided that the CEOC Interests held by CEC will be Reinstated as
OpCo Common Stock; provided, however, that notwithstanding Confirmation or
Consummation, any such agreement that governs the rights of the Holder of a
Claim shall continue in effect solely for purposes of (1) allowing Holders to
receive distributions as specified under the Plan, (2) allowing each of the
Indenture Trustees to make distributions pursuant to the Plan on account of the
First Lien Notes, the Second Lien Notes, the Senior Unsecured Notes, and the
Subsidiary-Guaranteed Notes, as applicable, (3) preserving each of the Indenture
Trustees’ rights to compensation and indemnification as against any money or
property distributable to Holders of Notes Claims, including without limitation,
permitting each of the Indenture Trustees to maintain, enforce, and exercise
their respective Indenture Trustee Charging Liens against such distributions,
(4) preserving all rights, including rights of enforcement, of the Indenture
Trustees against any person other than a Released Party (including the Debtors),
including with respect to indemnification or contribution from the Holders of
the applicable Notes Claims pursuant and subject to the terms of the applicable
Indenture as in effect on the Effective Date, (5) permitting each of the
Indenture Trustees to enforce any obligation (if any) owed to such Indenture
Trustee under the Plan, and (6) permitting each of the Indenture Trustees to
appear in the Chapter 11 Cases or in any proceeding in the Bankruptcy Court or
any other Court; provided, further, however, that (1) the preceding proviso
shall not affect the discharge of Claims or Interests pursuant to the Bankruptcy
Code, the Confirmation Order, or the Plan, or result in any expense or liability
to the Debtors or Reorganized Debtors, as applicable, except as expressly
provided for in the Plan and (2) except as otherwise provided herein, the terms
and provisions of the Plan shall modify any existing contract or agreement that
would in any way be inconsistent with distributions under the Plan. Each of the
Indenture Trustees shall be discharged and shall have no further obligation or
liability except as provided in the Plan and Confirmation Order, and after the
performance by the Indenture Trustees and their respective representatives and
professionals of any obligations and duties required under or related to the
Plan or Confirmation Order, each of the Indenture Trustees shall be relieved of
and released from any obligations and duties arising thereunder. The fees,
expenses, and costs of the Indenture Trustees, including costs of their
respective professionals incurred after the Effective Date in connection with
any obligation that survive under the Plan will be paid by the Reorganized
Debtors in the ordinary course.

 

W. Corporate Action.

Upon the Effective Date, all actions contemplated under the Plan, if taken in
compliance with the Plan, shall be deemed authorized and approved in all
respects, and, to the extent taken prior to the Effective Date, ratified without
any requirement for further action by Holders of Claims or Interests, directors,
managers, or officers of the Debtors, the Reorganized Debtors, the New Property
Entities, or any other Entity or Person, including, without
limitation: (1) adoption or assumption, as applicable, of the agreements with
existing management and New Employment Contracts; (2) rejection, assumption, or
assumption and assignment, as applicable, of Executory Contracts and Unexpired
Leases; (3) selection of the directors, managers, members, and officers for the
Reorganized Debtors and the New Property Entities; (4) implementation of the
Restructuring Transactions and performance of all actions and transactions
contemplated thereby; (5) the applicable Reorganized Debtors’ and New Property
Entities’ entry, delivery, and performance of the New Debt Documents; (6) the
distribution of New Interests as provided herein; (7) the distribution of the
New CEC Convertible Notes and the New CEC Common Equity as provided herein; and
(8) all other actions contemplated under the Plan (whether to occur before, on,
or after the Effective Date). All matters provided for in the Plan involving the
corporate structure of the Debtors, the Reorganized Debtors, or the New Property
Entities, as applicable, and any corporate action required by the Debtors or the

 

66



--------------------------------------------------------------------------------

Reorganized Debtors in connection with the Plan shall be deemed to have occurred
on, and shall be in effect as of, the Effective Date, without any requirement of
further action by the security holders, directors, managers, or officers of the
Debtors, the Reorganized Debtors, or the New Property Entities, as
applicable. On or, as applicable, prior to the Effective Date, the appropriate
officers of the Debtors, the Reorganized Debtors, or the New Property Entities,
as applicable, shall be authorized and, as applicable, directed to issue,
execute, and deliver the agreements, documents, securities, certificates of
incorporation, certificates of formation, bylaws, operating agreements, and
instruments contemplated under the Plan (or necessary or desirable to effect the
transactions contemplated under the Plan) in the name of and on behalf of the
Reorganized Debtors and/or the New Property Entities, including the New Debt
Documents, and any and all other agreements, documents, securities, and
instruments relating to the foregoing. The authorizations and approvals
contemplated by this Article IV.W shall be effective notwithstanding any
requirements under nonbankruptcy law.

 

X. Effectuating Documents; Further Transactions.

On and after the Effective Date, as applicable, the Debtors, the Reorganized
Debtors, the New Property Entities, and the directors, managers, officers,
authorized persons, and members thereof, are authorized to and may issue,
execute, deliver, file, or record such contracts, securities, instruments,
releases, and other agreements or documents and take such actions as may be
necessary or appropriate to effectuate, implement, and further evidence the
terms and conditions of the Plan, the New Debt Documents, the New Corporate
Governance Documents, the OpCo Organizational Documents, the New Property Entity
Organizational Documents, and any Securities issued pursuant to the Plan in the
name of and on behalf of the Reorganized Debtors and the New Property Entities
(including the New Interests), without the need for any approvals,
authorization, or consents except for those expressly required pursuant to the
Plan.

 

Y. Exemption from Certain Taxes and Fees.

Pursuant to section 1146(a) of the Bankruptcy Code, any transfers of property or
any Interests pursuant to the Plan, including the recording of any amendments to
such transfers, or any new mortgages or liens placed on the property in
connection with such transfers, shall not be subject to any document recording
tax, stamp tax, conveyance fee, intangibles or similar tax, mortgage tax, stamp
act, real estate transfer tax, mortgage recording tax, or other similar tax or
governmental assessment, and upon entry of the Confirmation Order, the
appropriate state or local governmental officials or agents shall forgo the
collection of any such tax or governmental assessment and accept for filing and
recordation any of the foregoing instruments or other documents without the
payment of any such tax, recordation fee, or governmental assessment. Pursuant
to section 1146 of the Bankruptcy Code, any transfers of property pursuant
hereto or pursuant to the New Debt Documents shall not be subject to any
document recording tax, stamp tax, conveyance fee, intangibles or similar tax,
mortgage tax, stamp act, real estate transfer tax, mortgage recording tax, or
other similar tax or governmental assessment, and the Confirmation Order shall
direct and shall be deemed to direct the appropriate state or local governmental
officials or agents to forgo the collection of any such tax or governmental
assessment and to accept for filing and recordation any instruments or other
documents pursuant to such transfers of property without the payment of any such
tax, recordation fee, or governmental assessment. Such exemption specifically
applies to: (1) the creation of any mortgage, deed of trust, Lien, or other
security interest; (2) the making or assignment of any lease or sublease;
(3) any Restructuring Transaction; (4) the issuance, distribution, and/or sale
of any of the New Interests, the New Debt, and any other Securities of the
Debtors, the Reorganized Debtors, or the New Property Entities; and (5) the
making or delivery of any deed or other instrument of transfer in furtherance of
or in connection with the Plan, including (i) any merger agreements, (ii)
agreements of consolidation, restructuring, disposition, liquidation, or
dissolution, (iii) deeds, (iv) bills of sale, and (v) assignments executed in
connection with any Restructuring Transaction occurring under the Plan.

 

Z. Corporate Existence.

Except as otherwise provided in the Plan (including as necessary and/or
advisable to implement the Separation Structure), each Debtor shall continue to
exist after the Effective Date as a separate corporate Entity, limited liability
company, partnership, or other form, as the case may be, with all the powers of
a corporation, limited liability company, or other form, as the case may be,
pursuant to the applicable law in the jurisdiction in which each applicable
Debtor is incorporated or formed and pursuant to the respective certificate of
incorporation

 

67



--------------------------------------------------------------------------------

and bylaws (or other formation documents) in effect prior to the Effective Date,
except to the extent such certificate of incorporation and bylaws (or other
formation documents) are amended by the Plan or otherwise, and to the extent
such documents are amended, such documents are deemed to be pursuant to the Plan
and require no further action or approval.

 

AA. Vesting of Assets.

Except as otherwise provided in the Plan or any agreement, instrument, or other
document incorporated in the Plan, notwithstanding any prohibition of
assignability under applicable non-bankruptcy law and in accordance with section
1141 of the Bankruptcy Code, on the Effective Date, all property in each Estate,
all Causes of Action (unless otherwise released or discharged pursuant to the
Plan), and any property acquired by any of the Debtors pursuant to the Plan
shall vest, as applicable, in each respective Reorganized Debtor and the New
Property Entities, free and clear of all Liens, Claims, charges, or other
encumbrances (except for Liens securing obligations under the New Debt Documents
and the Liens securing obligations on account of Other Secured Claims that are
Reinstated pursuant to the Plan, if any). On and after the Effective Date,
except as otherwise provided in the Plan, the Reorganized Debtors and New
Property Entities may operate their business and may use, acquire, or dispose of
property and compromise or settle any Claims, Interests, or Causes of Action
without supervision or approval by the Bankruptcy Court and free of any
restrictions of the Bankruptcy Code or Bankruptcy Rules.

 

BB. General Settlement of Claims.

Pursuant to section 1123 of the Bankruptcy Code and Bankruptcy Rule 9019, and in
consideration for the classification, distributions, releases, and other
benefits provided under the Plan, on the Effective Date, the provisions of the
Plan will constitute a good-faith compromise and settlement of the claims,
Causes of Action, and controversies released by the Debtor Release and the
Third-Party Release pursuant to the Plan.

 

CC. Ordinary Course of Business Through Effective Date.

Between Confirmation and the Effective Date, the Debtors will not use, sell, or
lease property of the Estates outside the ordinary course of business without
approval by or authorization from the Bankruptcy Court.

 

DD. Retention of Causes of Actions.

In accordance with section 1123(b) of the Bankruptcy Code, and except where such
Causes of Action have been expressly released, the Debtors and the Reorganized
Debtors shall retain and may enforce all rights to commence and pursue, as
appropriate, any and all Causes of Action, whether arising before or after the
Petition Date, including any actions specifically enumerated in the Plan
Supplement, and the Debtors’ and the Reorganized Debtors’ rights to commence,
prosecute, or settle such Causes of Action shall be preserved notwithstanding
the occurrence of the Effective Date. In the event that the Recoverable Amount
is paid pursuant to the terms of the CIE Proceeds and Reservation of Rights
Agreement or otherwise, CEOC’s Cause of Action against CEC on account of the
Recoverable Amount will be released.

No Entity may rely on the absence of a specific reference in the Plan, the Plan
Supplement, or the Disclosure Statement to any Cause of Action against such
Entity as any indication that the Debtors and the Reorganized Debtors will not
pursue any and all available Causes of Action against such Entity. The Debtors
and the Reorganized Debtors, as applicable, expressly reserve all rights to
prosecute any and all Causes of Action, including with respect to rejected
Executory Contracts and Unexpired Leases, against any Entity, except as
otherwise expressly provided in the Plan. Unless any Causes of Action against an
Entity are expressly waived, relinquished, exculpated, released, compromised, or
settled in the Plan or a Bankruptcy Court Final Order, the Debtors and the
Reorganized Debtors expressly reserve all Causes of Action, for later
adjudication, and, therefore, no preclusion doctrine, including the doctrines of
res judicata, collateral estoppel, issue preclusion, claim preclusion, estoppel
(judicial, equitable, or otherwise), or laches, shall apply to such Causes of
Action upon, after, or as a consequence of the Confirmation or Consummation.

 

68



--------------------------------------------------------------------------------

ARTICLE V.

TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

 

A. Assumption of Executory Contracts and Unexpired Leases.

On the Effective Date, except as otherwise provided herein or in any contract,
instrument, release, indenture, or other agreement or document entered into in
connection with the Plan, Executory Contracts and Unexpired Leases shall be
deemed assumed as of the Effective Date pursuant to sections 365 and 1123 of the
Bankruptcy Code, regardless of whether such Executory Contract or Unexpired
Lease is identified on the Assumed Executory Contracts and Unexpired Leases
Schedule, unless such Executory Contract or Unexpired Lease: (1) was assumed or
rejected previously by the Debtors; (2) previously expired or terminated
pursuant to its own terms; (3) is the subject of a motion to reject Filed on or
before the Effective Date; or (4) is identified as an Executory Contract or
Unexpired Lease on the Rejected Executory Contract and Unexpired Lease Schedule,
if any. Any motions to assume or reject Executory Contracts or Unexpired Leases
pending on the Effective Date shall be subject to approval by the Bankruptcy
Court on or after the Effective Date by a Final Order.

Entry of the Confirmation Order shall constitute a Bankruptcy Court order
approving the assumptions, assumption and assignment, or rejections, as
applicable, of such Executory Contracts or Unexpired Leases as set forth in the
Plan, the Assumed Executory Contract and Unexpired Lease Schedule, and the
Rejected Executory Contract and Unexpired Lease Schedule, as applicable,
pursuant to sections 365(a) and 1123 of the Bankruptcy Code. Unless otherwise
indicated, assumptions, assumptions and assignments, or rejections of Executory
Contracts and Unexpired Leases pursuant to the Plan are effective as of the
Effective Date. Each Executory Contract or Unexpired Lease assumed pursuant to
the Plan or by Bankruptcy Court order but not assigned to a third party before
the Effective Date shall re-vest in and be fully enforceable by the applicable
contracting Reorganized Debtor in accordance with its terms, except as such
terms may have been modified by the provisions of the Plan or any order of the
Bankruptcy Court authorizing and providing for its assumption under applicable
federal law.

To the maximum extent permitted by law, to the extent any provision in any
Executory Contract or Unexpired Lease assumed or assumed and assigned pursuant
to the Plan restricts or prevents, or purports to restrict or prevent, or is
breached or deemed breached by, the assumption or assumption and assignment of
such Executory Contract or Unexpired Lease (including any “change of control”
provision), then such provision shall be deemed modified such that the
transactions contemplated by the Plan shall not entitle the non-Debtor party
thereto to terminate such Executory Contract or Unexpired Lease or to exercise
any other default-related rights with respect thereto. Notwithstanding anything
to the contrary in the Plan, the Debtors or the Reorganized Debtors, as
applicable, reserve the right to alter, amend, modify, or supplement the
Rejected Executory Contract and Unexpired Lease Schedule at any time through and
including 45 days after the Effective Date, with the reasonable consent of the
Requisite Consenting Bank Creditors, the Requisite Consenting Bond Creditors,
the Second Priority Noteholders Committee, and the Unsecured Creditors Committee
(if before the Effective Date) and PropCo (if after the Effective Date).

 

B. Preexisting Obligations to the Debtors under Executory Contracts and
Unexpired Leases.

Rejection of any Executory Contract or Unexpired Lease pursuant to the Plan or
otherwise shall not constitute a termination of preexisting obligations owed to
the Debtors under such Executory Contract or Unexpired Lease.

 

C. Rejection of Executory Contracts and Unexpired Leases.

Unless otherwise provided by a Final Order of the Bankruptcy Court, all Proofs
of Claim with respect to Claims arising from the rejection of Executory
Contracts or Unexpired Leases, pursuant to the Plan or the Confirmation Order,
if any, must be Filed with the Notice and Claims Agent and served on the
Reorganized Debtors no later than thirty days after the effective date of such
rejection.

 

69



--------------------------------------------------------------------------------

Any Claims arising from the rejection of an Executory Contract or Unexpired
Lease not filed with the Bankruptcy Court within such time will be automatically
disallowed, forever barred from assertion, and shall not be enforceable against
the Debtors, the Reorganized Debtors, the New Property Entities, the Estates, or
their property, without the need for any objection by the Debtors or Reorganized
Debtors, or further notice to, action, order, or approval of the Bankruptcy
Court or any other Entity, and any Claim arising out of the rejection of the
Executory Contract or Unexpired Lease shall be deemed fully satisfied, released,
and discharged, and be subject to the permanent injunction set forth in Article
VIII.E of the Plan, notwithstanding anything in the Schedules or a Proof of
Claim to the contrary.

All Claims arising from the rejection by any Debtor of any Executory Contract or
Unexpired Lease pursuant to section 365 of the Bankruptcy Code shall be treated
as a General Unsecured Claim or Non-Obligor Unsecured Claim (depending on which
Debtor such Claim is asserted against) pursuant to Article III.B of the Plan and
may be objected to in accordance with the provisions of Article VI of the Plan
and the applicable provisions of the Bankruptcy Code and Bankruptcy Rules.

 

D. Cure of Defaults for Assumed Executory Contracts and Unexpired Leases.

Any monetary defaults under each Executory Contract and Unexpired Lease to be
assumed or assumed and assigned pursuant to the Plan shall be satisfied,
pursuant to section 365(b)(1) of the Bankruptcy Code, by payment of the default
amount in Cash on the Effective Date, subject to the limitation described below,
or on such other terms as the parties to such Executory Contracts or Unexpired
Leases may otherwise agree. In the event of a dispute regarding: (1) the amount
of any payments to cure such a default; (2) the ability of the Debtors or any
assignee to provide “adequate assurance of future performance” (within the
meaning of section 365 of the Bankruptcy Code) under the Executory Contract or
Unexpired Lease to be assumed or assumed and assigned; or (3) any other matter
pertaining to assumption or assumption and assignment, the cure amount required
by section 365(b)(1) of the Bankruptcy Code shall be made following the entry of
a Final Order or orders resolving the dispute and approving the assumption or
assumption and assignment; provided that the Reorganized Debtors as to any
assumed or assumed and assigned Executory Contract or Unexpired Lease (other
than those assigned to the New Property Entities), and the relevant New Property
Entity, as to any Executory Contract or Unexpired Lease assumed and assigned to
the New Property Entities, may settle any dispute regarding the amount of any
such cure amount without any further notice to any party or any action, order,
or approval of the Bankruptcy Court; provided, further, that, notwithstanding
anything to the contrary herein, prior to the entry of a Final Order resolving
any dispute and approving the assumption or assumption and assignment of such
Executory Contract or Unexpired Lease, the Reorganized Debtors reserve the right
to reject any Executory Contract or Unexpired Lease which is subject to dispute,
whether by amending the Rejected Executory Contract and Unexpired Lease Schedule
in accordance with Article V.A of the Plan or otherwise, subject to the
reasonable consent of the Requisite Consenting Bank Creditors, the Requisite
Consenting Bond Creditors, the Second Priority Noteholders Committee, and the
Unsecured Creditors Committee.

At least forty-two days prior to the Confirmation Objection Deadline, the
Debtors shall provide for notices of proposed assumption or assumption and
assignment and proposed cure amounts to be sent to applicable third parties and
for procedures for objecting thereto and resolution of disputes by the
Bankruptcy Court; provided that the Debtors reserve all rights with respect to
any such proposed assumption or assumption and assignment and proposed cure
amount in the event of an objection or dispute. Any objection by a counterparty
to an Executory Contract or Unexpired Lease to a proposed assumption, assumption
and assignment, or related cure amount must be filed, served, and actually
received by the Debtors no later than thirty days after service of the notice
providing for such assumption or assumption and assignment and related cure
amount. Any counterparty to an Executory Contract or Unexpired Lease that fails
to timely object to the proposed assumption, assumption and assignment, or cure
amount will be deemed to have assented to such assumption or cure amount.

Assumption or assumption and assignment of any Executory Contract or Unexpired
Lease pursuant to the Plan or otherwise shall constitute and be deemed to
constitute the full release and satisfaction of any Claims or defaults, whether
monetary or nonmonetary, including defaults of provisions restricting the change
in control or ownership interest composition or other bankruptcy-related
defaults, arising under any assumed Executory Contract or Unexpired Lease at any
time prior to the effective date of assumption or assumption and assignment. Any
Proofs of Claim filed with respect to an Executory Contract or Unexpired Lease
that has been assumed or assumed and assigned shall be deemed disallowed and
expunged, without further notice to, action, order, or approval of the
Bankruptcy Court.

 

70



--------------------------------------------------------------------------------

E. Modifications, Amendments, Supplements, Restatements, or Other Agreements.

Unless otherwise provided in the Plan, each assumed or assumed and assigned
Executory Contract or Unexpired Lease shall include all modifications,
amendments, supplements, restatements, or other agreements that in any manner
affect such Executory Contract or Unexpired Lease, and all Executory Contracts
and Unexpired Leases related thereto, if any, including all easements, licenses,
permits, rights, privileges, immunities, options, rights of first refusal, and
any other interests, unless any of the foregoing agreements has been previously
rejected or is rejected under the Plan.

Modifications, amendments, supplements, and restatements to prepetition
Executory Contracts and Unexpired Leases that have been executed by the Debtors
during the Chapter 11 Cases shall not be deemed to alter the prepetition nature
of the Executory Contract or Unexpired Lease, or the validity, priority, or
amount of any Claims that may arise in connection therewith.

 

F. Indemnification Provisions.

On and as of the Effective Date, the Indemnification Provisions will be assumed
and irrevocable and will survive the effectiveness of the Plan and the
Reorganized Debtors’ governance documents shall provide for the indemnification,
defense, reimbursement, exculpation, and/or limitation of liability of, and
advancement of fees and expenses to, the Debtors’ and the Reorganized Debtors’
current and former directors, officers, employees, or agents to the fullest
extent permitted by law and at least to the same extent as the organizational
documents of each of the respective Debtors on the Petition Date, against any
claims or Causes of Action whether direct or derivative, liquidated or
unliquidated, fixed or contingent, disputed or undisputed, matured or unmatured,
known or unknown, foreseen or unforeseen, asserted or unasserted, and none of
the Reorganized Debtors will amend and/or restate their respective governance
documents before or after the Effective Date to terminate or materially
adversely affect any of the Reorganized Debtors’ obligations to provide such
indemnification rights or such directors’, officers’, employees’, or agents’
indemnification rights; provided that, for the avoidance of doubt, each of the
Reorganized Debtors shall be jointly and severally liable for the foregoing
obligations to provide such indemnification rights or such directors’,
officers’, employees’, or agents’ indemnification rights. Entry of the
Confirmation Order shall constitute the Bankruptcy Court’s approval of the
Debtors’ foregoing assumption of each of the Indemnification
Provisions. Notwithstanding anything to the contrary contained herein,
(1) Confirmation shall not discharge, impair, or otherwise modify any
obligations assumed by the foregoing assumption of the Indemnification
Provisions, (2) each such obligation shall be deemed and treated as an Executory
Contract that has been assumed by the Debtors under the Plan as to which no
Proof of Claim need be Filed, and (3) as of the Effective Date, the
Indemnification Provisions shall be binding and enforceable against the
Reorganized Debtors. Notwithstanding the foregoing, the Reorganized Debtors
shall have no obligation to indemnify any Person for any contributions made by
such Person, or on such Person’s behalf, to the Debtors or to any Holder of any
Claim or Interests as consideration for any releases provided pursuant to this
Plan.

The New Property Entities’ governance documents shall provide for the
indemnification, defense, reimbursement, exculpation, and/or limitation of
liability of, and advancement of fees and expenses to, the New Property
Entities’ directors, officers, employees, or agents in respect of their
post-Effective Date actions or inactions to the fullest extent permitted by law
and at least to the same extent as the organizational documents of each of the
Debtors on the Petition Date, against any claims or Causes of Action whether
direct or derivative, liquidated or unliquidated, fixed or contingent, disputed
or undisputed, matured or unmatured, known or unknown, foreseen or unforeseen,
asserted or unasserted, and none of the New Property Entities shall amend and/or
restate their respective governance documents before the Effective Date to
terminate or materially adversely affect any of the New Property Entities’
obligations to provide such indemnification rights or such directors’,
officers’, employees’, or agents’ indemnification rights. Notwithstanding the
foregoing, nothing shall impair the ability of the New Property Entities to
modify the indemnification obligations (whether in the bylaws, certificates or
incorporate or formation, limited liability company agreements, other
organizational or formation documents, board resolutions, indemnification
agreements, employment contracts, or otherwise) arising after the Effective
Date.

 

71



--------------------------------------------------------------------------------

G. Treatment of D&O Liability Insurance Policies.

Notwithstanding anything in the Plan to the contrary, CEC shall maintain all of
its unexpired D&O Liability Insurance Policies for the benefit of the Debtors’
directors, members, trustees, officers, and managers, which coverage shall be
through the Effective Date of the Plan, and all directors, members, trustees,
officers, and managers of the Debtors who served in such capacity at any time
prior to the Effective Date shall be entitled to the full benefits of any such
policy for the full term of such policy regardless of whether such directors and
officers remain in such positions after the Effective Date. Notwithstanding
anything to the contrary contained in the Plan, confirmation of the Plan shall
not discharge, impair, or otherwise modify any indemnity obligations related to
the foregoing D&O Liability Insurance Policies.

The Debtors and/or the Reorganized Debtors, as applicable, are authorized to
purchase D&O Liability Insurance Policies for the benefit of the Debtors’
directors, members, trustees, officers, and managers, which D&O Liability
Insurance Policies shall be effective as of the Effective Date. On and after the
Effective Date, each of the Reorganized Debtors and the New Property Entities
shall be authorized to purchase D&O Liability Insurance Policies for the benefit
of their respective directors, members, trustees, officers, and managers in the
ordinary course of business.

 

H. Insurance Policies.

Each of the Debtors’ insurance policies (other than the D&O Liability Insurance
Policies, which shall receive the treatment set forth in Article V.G of the
Plan) and any agreements, documents, or instruments relating thereto, are
treated as Executory Contracts under the Plan. Unless otherwise provided in the
Plan or the Plan Supplement, on the Effective Date, the Reorganized Debtors
shall be deemed to have assumed all insurance policies and any agreements,
documents, and instruments relating to coverage of all insured Claims.

 

I. Benefit Programs.

Except and to the extent previously assumed by an order of the Bankruptcy Court
on or before the Confirmation Date, and except for (1) Executory Contracts or
plans specifically rejected pursuant to the Plan (to the extent such rejection
does not violate sections 1114 or 1129(a)(13) of the Bankruptcy Code) and
(2) Executory Contracts or plans as have previously been rejected, are the
subject of a motion to reject, or have been specifically waived by the
beneficiaries of any plans or contracts: all employee compensation and benefit
programs of the Debtors, including programs subject to sections 1114 and
1129(a)(13) of the Bankruptcy Code, if any, entered into before or after the
Petition Date and not since terminated, shall be deemed to be, and shall be
treated as though they are, Executory Contracts that are assumed under this
Article V, but only to the extent that rights under such programs are held by
the Debtors or Persons who are employees of the Debtors as of the Confirmation
Date, and the Debtors’ obligations under such programs to Persons who are
employees of the Debtors on the Confirmation Date shall survive Confirmation of
the Plan; provided, however, that the Debtors’ obligations, if any, to pay all
“retiree benefits” as defined in section 1114(a) of the Bankruptcy Code shall
continue; provided, further, however, that nothing herein shall extend or
otherwise modify the duration of such period or prohibit the Debtors or the
Reorganized Debtors from modifying the terms and conditions of such employee
benefits and retiree benefits as otherwise permitted by such plans and
applicable nonbankruptcy law.

 

J. Reservation of Rights.

Neither the exclusion nor the inclusion of any Executory Contract or Unexpired
Lease on the Rejected Executory Contract and Unexpired Lease Schedule, nor
anything contained in the Plan, shall constitute an admission by the Debtors
that any such contract or lease is in fact an Executory Contract or Unexpired
Lease or that any of the Debtors has any liability thereunder. In the event of a
dispute regarding whether a contract or lease is or was executory or unexpired
at the time of assumption or rejection, the Debtors shall have 90 days following
entry of a Final Order resolving such dispute to alter their treatment of such
contract or lease, including by rejecting such contract or lease nunc pro tunc
to the Confirmation Date.

 

72



--------------------------------------------------------------------------------

K. Nonoccurrence of Effective Date.

In the event that the Effective Date does not occur, the Bankruptcy Court shall
retain jurisdiction with respect to any request to extend the deadline for
assuming or rejecting Unexpired Leases pursuant to section 365(d)(4) of the
Bankruptcy Code, unless such deadline(s) have expired.

 

L. Contracts and Leases Entered Into After the Petition Date.

Contracts and leases entered into after the Petition Date by any Debtor,
including any Executory Contracts and Unexpired Leases assumed by such Debtor,
will be performed by the applicable Debtor liable thereunder in the ordinary
course of its business (and will be vested in the applicable Reorganized Debtor
or New Property Entity). Accordingly, such contracts and leases (including any
assumed Executory Contracts and Unexpired Leases) will survive and remain
unaffected by entry of the Confirmation Order.

ARTICLE VI.

PROVISIONS GOVERNING DISTRIBUTIONS

 

A. Timing and Calculation of Amounts to Be Distributed.

On or before forty-five days before the anticipated Effective Date (or some
other date as mutually agreed to by the Debtors and the Unsecured Creditors
Committee), the Debtors shall provide to the Unsecured Creditors Committee a
schedule identifying (a) all Allowed Undisputed Unsecured Claims and all Allowed
Insurance Covered Unsecured Claims as of such date to which distributions shall
be made on the Initial Distribution Date in accordance with the treatments
provided for Class I in Article III.B.9 and for Class L in Article III.B.12
hereof, and (b) all Disputed Unsecured Claims and all Disputed Insurance Covered
Unsecured Claims as of such date to which distributions shall be made on the
applicable Quarterly Distribution Date after such Claim becomes an Allowed Claim
in accordance with the treatments provided for Class J in Article III.B.10
hereof and for Class L in Article III.B.12 hereof. The Unsecured Creditors
Committee shall have seven days from receipt of such schedule to review such
anticipated distributions, and the Debtors shall make themselves (or their legal
and/or financial advisors) available to discuss in good faith and resolve any
issues raised by the Unsecured Creditors Committee based on such review. If any
issues relating to any Claims referenced in the foregoing clause (a) remain
unresolved after the expiration of the seven-day review period, the Debtors
shall not make any payments on account of such Claim without an order Allowing
such Claim unless the Debtors and the Unsecured Creditors Committee are able to
reach an agreement regarding the Allowance of such Claim reasonably acceptable
to both parties. The Debtors will provide the Unsecured Creditors Committee with
biweekly updates on the schedule identified herein in advance of the Effective
Date.

Unless otherwise provided in the Plan, on the Initial Distribution Date or as
soon as reasonably practicable thereafter (or if a Claim or Interest is not an
Allowed Claim or Interest on the Initial Distribution Date, on the next
Quarterly Distribution Date after such Claim or Interest becomes, as applicable,
an Allowed Claim or Interest, or as soon as reasonably practicable thereafter),
and except as otherwise set forth herein, each Holder of an Allowed Claim or
Interest shall receive the full amount of the distributions that the Plan
provides for Allowed Claims or Interests in the applicable Class from the
Disbursing Agent. In the event that any payment or act under the Plan is
required to be made or performed on a date that is not a Business Day, then the
making of such payment or the performance of such act may be completed on the
next succeeding Business Day, but shall be deemed to have been completed as of
the required date. If and to the extent that there are Disputed Claims,
distributions on account of any such Disputed Claims shall be made pursuant to
the provisions set forth in Article VII of the Plan. Except as otherwise
provided in the Plan, Holders of Claims or Interests shall not be entitled to
interest, dividends, or accruals on the distributions provided for in the Plan,
regardless of whether such distributions are delivered on or at any time after
the Initial Distribution Date.

The New Interests, the New Debt, the New CEC Convertible Notes, and the New CEC
Common Equity issued in the CEOC Merger shall be deemed to be issued as of the
Effective Date to the Holders of Claims or Interests entitled to receive the New
Interests, New Debt, the New CEC Convertible Notes, and the New CEC Common
Equity pursuant to Article III of the Plan.

 

73



--------------------------------------------------------------------------------

B. Distributions on Account of Obligations of Multiple Debtors.

For all purposes associated with distributions under the Plan, all guarantees by
any Debtor of the obligations of any other Debtor, as well as any joint and
several liability of any Debtor with respect to any other Debtor, shall be
deemed eliminated so that any obligation that could otherwise be asserted
against more than one Debtor shall result in a single distribution under the
Plan, provided that Claims held by a single entity at different Debtors that are
not based on guarantees or joint and several liability shall be entitled to the
applicable distribution for such Claim at each applicable Debtor. Any such
Claims shall be released and discharged pursuant to Article VIII of the Plan and
shall be subject to all potential objections, defenses, and counterclaims, and
to estimation pursuant to section 502(c) of the Bankruptcy Code. For the
avoidance of doubt, this shall not affect the obligation of each and every
Debtor to pay U.S. Trustee Fees until such time as a particular case is closed,
dismissed, or converted.

 

C. Distributions Generally.

All distributions under the Plan shall be made by the Disbursing Agent. The
Disbursing Agent shall not be required to give any bond or surety or other
Security for the performance of its duties unless otherwise ordered by the
Bankruptcy Court. Additionally, in the event that the Disbursing Agent is so
otherwise ordered, all costs and expenses of procuring any such bond or surety
shall be borne by the Reorganized Debtors.

Notwithstanding any provision of the Plan to the contrary, distributions to
Holders of Notes Claims shall be made to or at the direction of each of the
applicable Indenture Trustees, each of which shall act as Disbursing Agent for
distributions to the respective Holders of Notes Claims under the applicable
Indentures. The Indenture Trustees may transfer or direct the transfer of such
distributions directly through the facilities of DTC (whether by means of
book-entry exchange, free delivery, or otherwise) and will be entitled to
recognize and deal for all purposes under the Plan with Holders of Notes Claims
to the extent consistent with the customary practices of DTC. Such distributions
shall be subject in all respects to the right of each Indenture Trustee to
assert its Indenture Trustee Charging Lien against such distributions. All
distributions to be made to Holders of Notes Claims shall be eligible to be
distributed through the facilities of DTC and as provided for under the
applicable Indentures.

 

D. Rights and Powers of Disbursing Agent.

 

  1. Powers of the Disbursing Agent.

The Disbursing Agent shall be empowered to: (a) effect all actions and execute
all agreements, instruments, and other documents necessary to perform its duties
under the Plan; (b) make all distributions contemplated under the Plan;
(c) employ professionals to represent it with respect to its responsibilities;
and (d) exercise such other powers as may be vested in the Disbursing Agent by
order of the Bankruptcy Court, pursuant to the Plan, or as reasonably deemed by
the Disbursing Agent to be necessary and proper to implement the provisions of
the Plan.

 

  2. Expenses Incurred On or After the Effective Date.

Except as otherwise ordered by the Bankruptcy Court, the amount of any
reasonable, actual, and documented fees and expenses incurred by the Disbursing
Agent on or after the Effective Date (including taxes) and any reasonable
compensation and expense reimbursement claims (including reasonable, actual, and
documented attorney and/or other professional fees and expenses) made by the
Disbursing Agent shall be paid in Cash by the Reorganized Debtors.

 

E. Distributions on Account of Claims or Interests Allowed After the Effective
Date.

 

  1. Payments and Distributions on Disputed Claims.

Distributions made after the Effective Date to Holders of Disputed Claims or
Interests that are not Allowed Claims or Interests as of the Effective Date, but
which later become Allowed Claims or Interests, as applicable, shall be deemed
to have been made on the applicable Quarterly Distribution Date after they have
actually been made, unless the Reorganized Debtors and the applicable Holder of
such Claim or Interest agree otherwise.

 

74



--------------------------------------------------------------------------------

  2. Special Rules for Distributions to Holders of Disputed Claims.

Notwithstanding any provision otherwise in the Plan and except as may be agreed
to by the Reorganized Debtors, on the one hand, and the Holder of a Disputed
Claim or Interest, on the other hand, no partial payments and no partial
distributions shall be made with respect to any Disputed Claim or Interest until
the Disputed Claim or Interest has become an Allowed Claim or Interest, as
applicable, or has otherwise been resolved by settlement or Final Order;
provided that if the Debtors do not dispute a portion of an amount asserted
pursuant to an otherwise Disputed Claim, the Holder of such Disputed Claim shall
be entitled to a distribution on account of that portion of such Claim, if any,
that is not disputed at the time and in the manner that the Disbursing Agent
makes distributions to similarly-situated Holders of Allowed Claims pursuant to
the Plan.

 

F. Delivery of Distributions and Undeliverable or Unclaimed Distributions.

 

  1. Record Date for Distributions.

On the Distribution Record Date, the Claims Register shall be closed and any
party responsible for making distributions shall instead be authorized and
entitled to recognize only those record Holders listed on the Claims Register as
of the close of business on the Distribution Record Date. Notwithstanding the
foregoing, with respect to Holders of Prepetition Credit Agreement Claims,
distributions shall be made to such Holders that are listed on the register or
related document maintained by the Prepetition Credit Agreement Agent. The
Distribution Record Date shall not apply to the Indenture Trustees with respect
to Holders of Notes Claims.

 

  2. Delivery of Distributions in General.

 

  (a) Initial Distribution Date.

Except as otherwise provided herein, and subject to Article VI.C of the Plan, on
the Initial Distribution Date, the Disbursing Agent shall make distributions to
Holders of Allowed Claims and Interests as of the Distribution Record Date at
the address for each such Holder as indicated on the Debtors’ books and records
or the register or related document maintained by, as applicable, the
Prepetition Credit Agreement Agent, the First Lien Notes Indenture Trustee, the
Second Lien Notes Indenture Trustee, the Subsidiary Guarantee Notes Indenture
Trustee, or the Senior Unsecured Notes Indenture Trustee as of the date of any
such distribution; provided that the manner of such distributions shall be
determined at the discretion of the Disbursing Agent; provided, further, that
the address for each Holder of an Allowed Claim or Interest shall be deemed to
be the address set forth in, as applicable, any Proof of Claim or Proof of
Interest Filed by such Holder, or, if no Proof of Claim or Proof of Interest has
been Filed, the address set forth in the Schedules. If a Holder holds more than
one Claim in any one Class, all Claims of the Holder may be aggregated into one
Claim and one distribution may be made with respect to the aggregated Claim.

 

  (b) Quarterly Distribution Date.

Except as otherwise determined by the Reorganized Debtors in their sole
discretion, on each Quarterly Distribution Date or as soon thereafter as is
reasonably practicable, the Disbursing Agent shall make the distributions
required to be made on account of Allowed Claims and Interests under the Plan on
such date. Any distribution that is not made on the Initial Distribution Date or
on any other date specified herein because the Claim that would have been
entitled to receive that distribution is not an Allowed Claim or Interest on
such date, shall be distributed on the first Quarterly Distribution Date after
such Claim or Interest is Allowed. No interest shall accrue or be paid on the
unpaid amount of any distribution paid on a Quarterly Distribution Date in
accordance with Article VI.A of the Plan.

 

75



--------------------------------------------------------------------------------

  3. De Minimis Distributions; Minimum Distributions.

No fractional units of New Interests, New Debt, New CEC Convertible Notes, or
New CEC Common Equity shall be distributed and no Cash shall be distributed in
lieu of such fractional amounts and such fractional amount shall be deemed to be
zero. When any distribution pursuant to the Plan on account of an Allowed Claim
or Interest would otherwise result in the issuance of a number of units of New
Interests, New Debt, New CEC Convertible Notes, or New CEC Common Equity that is
not a whole number, the actual distribution of units of New Interests, New Debt,
New CEC Convertible Notes, or New CEC Common Equity shall be rounded as
follows: (a) fractions of one-half ( 1⁄2) or greater shall be rounded to the
next higher whole number; and (b) fractions of less than one-half ( 1⁄2) shall
be rounded to the next lower whole number with no further payment thereto. The
total number of authorized units of New Interests, New Debt, New CEC Convertible
Notes, or New CEC Common Equity, as applicable, to be distributed to Holders of
Allowed Claims and Interests shall be adjusted as necessary to account for the
foregoing rounding.

The Disbursing Agent shall not make any distributions to a Holder of an Allowed
Claim on account of such Allowed Claim of New Interests, New Debt, New CEC
Convertible Notes, New CEC Common Equity, or Cash where such distribution is
valued, in the reasonable discretion of the Disbursing Agent, at less than
$100.00.

 

  4. Undeliverable Distributions and Unclaimed Property.

In the event that either (a) a distribution to any Holder is returned as
undeliverable or (b) the Holder of an Allowed Claim or Allowed Interest does not
respond to a request by the Debtors or the Disbursing Agent for information
necessary to facilitate a particular distribution, no distribution to such
Holder shall be made unless and until the Disbursing Agent has determined the
then-current address of such Holder or received the necessary information to
facilitate a particular distribution, at which time such distribution shall be
made to such Holder without interest; provided that such distributions shall be
deemed unclaimed property under section 347(b) of the Bankruptcy Code at the
expiration of six (6) months from the Effective Date. After such date, all
unclaimed property or interests in property shall revert to the Reorganized
Debtors automatically and without need for a further order by the Bankruptcy
Court (notwithstanding any applicable federal, provincial, or state escheat,
abandoned, or unclaimed property laws to the contrary), and the Claim or
Interest of any Holder to such property or interest in property shall be
discharged and forever barred; provided, however, that to the extent any such
property or interests in property consist of New Debt, New Interests, New CEC
Convertible Notes, and/or New CEC Common Equity, such New Debt, New Interests,
the New CEC Convertible Notes, and New CEC Common Equity (as well as any
payments or distributions in respect thereof) shall revert to the entity that
issued such New Debt, New Interest, the New CEC Convertible Note, and/or the New
CEC Common Equity.

 

  5. Manner of Payment Pursuant to the Plan.

At the option of the Disbursing Agent, any Cash payment to be made hereunder may
be made by check or wire transfer or as otherwise required or provided in
applicable agreements.

 

G. Compliance with Tax Requirements/Allocations.

In connection with the Plan, to the extent applicable, the Reorganized Debtors
shall comply with all tax withholding and reporting requirements imposed on them
by any Governmental Authority, and all distributions pursuant to the Plan shall
be subject to such withholding and reporting requirements. Notwithstanding any
provision in the Plan to the contrary, the Reorganized Debtors and the
Disbursing Agent shall be authorized to take all actions necessary or
appropriate to comply with such withholding and reporting requirements,
including liquidating a portion of the distribution to be made under the Plan to
generate sufficient funds to pay applicable withholding taxes, withholding
distributions pending receipt of information necessary or appropriate to
facilitate such distributions, or establishing any other mechanisms they believe
are reasonable and appropriate. The Reorganized Debtors reserve the right, in
their sole discretion, to allocate all distributions made under the Plan in
compliance with all applicable wage garnishments, alimony, child support, and
other spousal awards, liens, and encumbrances.

 

76



--------------------------------------------------------------------------------

H. No Postpetition Interest on Claims.

Unless otherwise specifically provided for in the Plan or the Confirmation
Order, postpetition interest shall not accrue or be paid on any Claims against
the Debtors, and no Holder of a Claim against the Debtors shall be entitled to
interest accruing on or after the Petition Date on any such Claim, provided that
the treatments under the Plan of Prepetition Credit Agreement Claims and Secured
First Lien Notes Claims take into account their respective rights to
postpetition interest. Additionally, and without limiting the foregoing, and
except as otherwise set forth in the Plan, interest shall not accrue or be paid
on any Disputed Claim with respect to the period from the Effective Date to the
date a final Plan Distribution is made on account of such Disputed Claim, if and
when such Disputed Claim becomes an Allowed Claim.

 

I. Setoffs and Recoupment.

Each Debtor, Reorganized Debtor, or such Entity’s designee as instructed by such
Debtor or Reorganized Debtor, as applicable, may, but shall not be required to,
setoff against or recoup from a Claim any claims of any nature whatsoever that
the Debtors may have against the claimant, to the extent not released under the
Plan, but neither the failure to do so nor the allowance of any Claim hereunder
shall constitute a waiver or release by the Debtors or the Reorganized Debtors
of any such claim it may have against the Holder of such Claim.

 

J. Allocation Between Principal and Accrued Interest.

Distributions in respect of Allowed Claims shall be allocated first to the
principal amount of such Claims (as determined for federal income tax purposes)
and then, to the extent the consideration exceeds the principal amount of the
Claims, to any portion of such Claims for accrued but unpaid interest.

 

K. Claims Paid or Payable by Third Parties.

 

  1. Claims Paid by Third Parties.

The Reorganized Debtors, after the Effective Date, shall reduce in full a Claim,
and such Claim shall be disallowed without a Claims objection having to be Filed
and without any further notice to or action, order, or approval of the
Bankruptcy Court, to the extent that the Holder of such Claim receives payment
in full on account of such Claim from a party that is not a Debtor or
Reorganized Debtor, as applicable. To the extent a Holder of a Claim receives a
distribution on account of such Claim and receives payment from a party that is
not a Debtor or Reorganized Debtors, as applicable, on account of such Claim,
such Holder shall, within 14 days of receipt thereof, repay or return the
distribution to the applicable Reorganized Debtor, to the extent the Holder’s
total recovery on account of such Claim from the third party and under the Plan
exceeds the amount of such Claim as of the date of any such distribution under
the Plan. The failure of such Holder to timely repay or return such distribution
shall result in the Holder owing the applicable Reorganized Debtor annualized
interest at the Federal Judgment Rate on such amount owed for each Business Day
after the 14-day grace period specified above until the amount is repaid.

 

  2. Claims Payable by Third Parties.

No distributions under the Plan shall be made on account of an Allowed Claim
that is payable pursuant to one of the Debtors’ insurance policies until the
Holder of such Allowed Claim has exhausted all remedies with respect to such
insurance policy. To the extent that one or more of the Debtors’ insurers agrees
to satisfy in full a Claim (if and to the extent adjudicated by a court of
competent jurisdiction), then immediately upon such insurers’ agreement, such
Claim may be expunged without a Claims objection having to be Filed and without
any further notice to or action, order, or approval of the Bankruptcy Court.

 

  3. Applicability of Insurance Policies.

Except as otherwise provided in the Plan, distributions to Holders of Allowed
Claims shall be in accordance with the provisions of any applicable insurance
policy. Notwithstanding anything to the contrary contained herein (including
Article VIII of the Plan), nothing contained in the Plan shall constitute or be
deemed a

 

77



--------------------------------------------------------------------------------

release, settlement, satisfaction, compromise, or waiver of any Cause of Action
that the Debtors or any other Entity may hold against any other Entity,
including insurers, under any policies of insurance or applicable indemnity, nor
shall anything contained herein constitute or be deemed a waiver by such
insurers of any defenses, including coverage defenses, held by such insurers.

ARTICLE VII.

PROCEDURES FOR RESOLVING CONTINGENT, UNLIQUIDATED, AND DISPUTED CLAIMS

 

A. Resolution of Disputed Claims.

 

  1. Allowance of Claims.

On or after the Effective Date, each of the Reorganized Debtors shall have and
shall retain any and all rights and defenses the applicable Debtor had with
respect to any Claim immediately prior to the Effective Date, except as
otherwise provided in the Plan.

 

  2. Claims Objections and Settlements.

Subject to Article XII.G hereof, the Reorganized Debtors shall have the
authority to: (a) File objections to Claims, settle, compromise, withdraw, or
litigate to judgment objections to any and all Claims, regardless of whether
such Claims are in a Class or otherwise; (b) settle or compromise any Disputed
Claim without any further notice to or action, order, or approval by the
Bankruptcy Court; and (c) administer and adjust the Claims Register to reflect
any such settlements or compromises without any further notice to or action,
order, or approval by the Bankruptcy Court.

 

  3. Claims Estimation.

On or after the Effective Date, the Reorganized Debtors may (but are not
required to), at any time, request that the Bankruptcy Court estimate any Claim
pursuant to applicable law, including pursuant to section 502(c) of the
Bankruptcy Code for any reason, regardless of whether any party previously has
objected to such Claim or whether the Bankruptcy Court has ruled on any such
objection, and the Bankruptcy Court shall retain jurisdiction under sections 157
and 1334 of the Judicial Code to estimate any such Claim, including during the
litigation of any objection to any Claim or during the pendency of any appeal
relating to such objection. Notwithstanding any provision otherwise in the Plan,
a Claim that has been expunged from the Claims Register, but that either is
subject to appeal or has not been the subject of a Final Order, shall be deemed
to be estimated at zero dollars, unless otherwise ordered by the Bankruptcy
Court. In the event that the Bankruptcy Court estimates any Claim, that
estimated amount shall constitute a maximum limitation on such Claim for all
purposes under the Plan (including for purposes of distributions and discharge)
and may be used as evidence in any supplemental proceedings, and the Debtors may
elect to pursue any supplemental proceedings to object to any ultimate
distribution on such Claim. Notwithstanding section 502(j) of the Bankruptcy
Code, in no event shall any Holder of a Claim that has been estimated pursuant
to section 502(c) of the Bankruptcy Code or otherwise be entitled to seek
reconsideration of such estimation unless such Holder has Filed a motion
requesting the right to seek such reconsideration on or before fourteen days
after the date on which such Claim is estimated. Each of the foregoing Claims
and objection, estimation, and resolution procedures are cumulative and not
exclusive of one another. Claims may be estimated and subsequently compromised,
settled, withdrawn, or resolved by any mechanism approved by the Bankruptcy
Court.

 

B. Adjustment to Claims Without Objection.

Any Claim or Interest that has been paid, satisfied, amended, or superseded may
be adjusted or expunged on the Claims Register by the Reorganized Debtors
without the Reorganized Debtors having to File an application, motion,
complaint, objection, or any other legal proceeding seeking to object to such
Claim or Interest and without any further notice to or action, order, or
approval of the Bankruptcy Court. Additionally, any Claim that is duplicative or
redundant with another Claim against the same Debtor or another Debtor may be
adjusted or expunged on the Claims Register by the Reorganized Debtors without
the Reorganized Debtors having to File an application, motion, complaint,
objection, or any other legal proceeding seeking to object to such Claim or
Interest and without any further notice to or action, order, or approval of the
Bankruptcy Court.

 

78



--------------------------------------------------------------------------------

C. Time to File Objections to Claims.

Any objections to Claims shall be Filed no later than the Claims Objection Bar
Date.

 

D. Disallowance of Claims.

Any Claims held by any Entity from which property is recoverable under section
542, 543, 550, or 553 of the Bankruptcy Code or that is a transferee of a
transfer avoidable under section 522(f), 522(h), 544, 545, 547, 548, 549, or
724(a) of the Bankruptcy Code, shall be deemed disallowed pursuant to section
502(d) of the Bankruptcy Code, and Holders of such Claims may not receive any
distributions on account of such Claims until such time as such Causes of Action
against that Entity have been settled or a Bankruptcy Court order with respect
thereto has been entered and all sums due, if any, to the Debtors by that Entity
have been turned over or paid to the Debtors.

EXCEPT AS OTHERWISE PROVIDED HEREIN OR AS AGREED TO BY THE REORGANIZED DEBTORS,
ANY AND ALL PROOFS OF CLAIM FILED AFTER THE CLAIMS BAR DATE SHALL BE DEEMED
DISALLOWED AND EXPUNGED AS OF THE EFFECTIVE DATE WITHOUT ANY FURTHER NOTICE TO
OR ACTION, ORDER, OR APPROVAL OF THE BANKRUPTCY COURT, AND HOLDERS OF SUCH
CLAIMS MAY NOT RECEIVE ANY DISTRIBUTIONS ON ACCOUNT OF SUCH CLAIMS, UNLESS SUCH
LATE PROOF OF CLAIM HAS BEEN DEEMED TIMELY FILED BY A FINAL ORDER.

 

E. Amendments to Claims.

On or after the Effective Date, a Claim may not be Filed or amended without the
prior authorization of the Bankruptcy Court or the Reorganized Debtors, and any
such new or amended Claim Filed shall be deemed disallowed in full and expunged
without any further notice to or action, order, or approval of the Bankruptcy
Court to the maximum extent provided by applicable law.

 

F. No Distributions Pending Allowance.

If an objection to a Claim or Interest or portion thereof is Filed, no payment
or distribution provided under the Plan shall be made on account of such Claim
or Interest or portion thereof unless and until such Disputed Claim or Interest
becomes an Allowed Claim or Interest, unless otherwise agreed to by the
Reorganized Debtors.

 

G. Distributions After Allowance.

To the extent that a Disputed Claim or Interest ultimately becomes an Allowed
Claim or Interest, distributions (if any) shall be made to the Holder of such
Allowed Claim or Interest in accordance with the provisions of the Plan. Unless
otherwise agreed to by the Reorganized Debtors and the Disbursing Agent, on the
first Quarterly Distribution Date after the date that the order or judgment of
the Bankruptcy Court (or any other court of competent jurisdiction with
jurisdiction over the Disputed Claim) allowing any Disputed Claim or Interest
becomes a Final Order, the Disbursing Agent shall provide to the Holder of such
Claim or Interest the distribution (if any) to which such Holder is entitled
under the Plan as of the Effective Date, less any previous distribution (if any)
that was made on account of the undisputed portion of such Claim or Interest,
without any interest, dividends, or accruals to be paid on account of such Claim
or Interest unless required under applicable bankruptcy law.

 

79



--------------------------------------------------------------------------------

ARTICLE VIII.

SETTLEMENT, RELEASE, INJUNCTION, AND RELATED PROVISIONS

 

A. Discharge of Claims and Termination of Interests.

To the maximum extent provided by section 1141(d) of the Bankruptcy Code, and
except as otherwise specifically provided in the Plan or in any contract,
instrument, or other agreement or document created pursuant to the Plan, the
distributions, rights, and treatment that are provided in the Plan shall be in
complete satisfaction, discharge, and release, effective as of the Effective
Date, of Claims (including any Intercompany Claims resolved or compromised after
the Effective Date by the Reorganized Debtors), Interests, and Causes of Action
of any nature whatsoever, including any interest accrued on Claims or Interests
from and after the Petition Date, whether known or unknown, against, liabilities
of, Liens on, obligations of, rights against, and Interests in, the Debtors or
any of their assets or properties, regardless of whether any property shall have
been distributed or retained pursuant to the Plan on account of such Claims and
Interests, including demands, liabilities, and Causes of Action that arose
before the Effective Date, any liability (including withdrawal liability) to the
extent such Claims or Interests relate to services performed by current or
former employees of the Debtors prior to the Effective Date and that arise from
a termination of employment, any contingent or non-contingent liability on
account of representations or warranties issued on or before the Effective Date,
and all debts of the kind specified in sections 502(g), 502(h), or 502(i) of the
Bankruptcy Code, in each case whether or not: (1) a Proof of Claim or Proof of
Interest based upon such debt, right, or Interest is Filed or deemed Filed
pursuant to section 501 of the Bankruptcy Code; (2) a Claim or Interest based
upon such debt, right, or Interest is Allowed pursuant to section 502 of the
Bankruptcy Code; or (3) the Holder of such a Claim or Interest has accepted the
Plan. Any default by the Debtors or Affiliates with respect to any Claim or
Interest that existed immediately prior to or on account of the filing of the
Chapter 11 Cases shall be deemed cured on the Effective Date. The Confirmation
Order shall be a judicial determination of the discharge of all Claims and
Interests subject to the Effective Date occurring.

Pursuant to Bankruptcy Rule 9019 and in consideration for the distributions and
other benefits provided pursuant to the Plan, the provisions of the Plan shall
constitute a good faith compromise of all Claims, Interests, and controversies
relating to the contractual, legal, turnover, and subordination rights that a
Holder of a Claim or Interest may have with respect to any Allowed Claim or
Interest, or any distribution to be made on account of such Allowed Claim or
Interest. The entry of the Confirmation Order shall constitute the Bankruptcy
Court’s approval of the compromise or settlement of all such Claims, Interests,
and controversies, as well as a finding by the Bankruptcy Court that such
compromise or settlement is in the best interests of the Debtors, their Estates,
and Holders of Claims and Interests, and is fair, equitable, and reasonable. In
accordance with the provisions of the Plan, pursuant to Bankruptcy Rule 9019,
without any further notice to or action, order, or approval of the Bankruptcy
Court, after the Effective Date, the Reorganized Debtors may compromise and
settle Claims against the Debtors and their Estates and Causes of Action against
other Entities.

 

B. Debtor Release.

Effective as of the Effective Date, pursuant to section 1123(b) of the
Bankruptcy Code, for good and valuable consideration, the adequacy of which is
hereby confirmed, on and after the Effective Date, each Released Party is deemed
released by each and all of the Debtors, the Estates, and the Reorganized
Debtors from any and all claims, interests, obligations, rights, suits, damages,
Causes of Action, remedies, and liabilities whatsoever, including any derivative
claims, asserted or assertable on behalf of each and all of the Debtors, the
Estates, or the Reorganized Debtors, as applicable, whether known or unknown,
foreseen or unforeseen, existing or hereinafter arising, in law, equity, or
otherwise, that each and all of the Debtors, the Estates, or the Reorganized
Debtors would have been legally entitled to assert in its or their own right
(whether individually or collectively), or on behalf of the Holder of any Claim
or Interest or other Entity, based on or relating to, or in any manner arising
from, in whole or in part, any or all of the Debtors, the Debtors’
restructuring, the Chapter 11 Cases, the purchase, sale, transfer, or rescission
of the purchase, sale, or transfer of any debt, security, asset, right, or
interest of any or all of the Debtors or the Reorganized Debtors, the
Restructuring Support Agreements, the Upfront Payment, the RSA Forbearance
Fees, the subject matter of, or the transactions or events giving rise to, any
Claim or Interest that is treated in the Plan, the business or contractual
arrangements between any Debtor and any Released Party, the restructuring of
Claims and Interests prior to or in the Chapter 11 Cases, the negotiation,
formulation, or preparation of the

 

80



--------------------------------------------------------------------------------

Restructuring Documents or related agreements, instruments, or other documents
(including the Restructuring Support Agreements), any other act or omission,
transaction, agreement, event, or other occurrence taking place on or before the
Effective Date relating to the Debtors or the Estates, including, for the
avoidance of doubt, all claims, Causes of Action, or liabilities arising out of
or relating to the Challenged Transactions, the Caesars Cases, and the
Prepetition CEC Guarantees; provided that the foregoing Debtor Release shall not
operate to waive or release any right, Claim, or Cause of Action (1) in favor of
any Debtor, Reorganized Debtor, or New Property Entity, as applicable, arising
under any contractual obligation owed to such Debtor or Reorganized Debtor not
satisfied or discharged under the Plan or (2) as expressly set forth in the Plan
or the Plan Supplement.

Entry of the Confirmation Order shall constitute the Bankruptcy Court’s
approval, pursuant to Bankruptcy Rule 9019, of the Debtor Release, which
includes by reference each of the related provisions and definitions contained
herein, and further, shall constitute the Bankruptcy Court’s finding that the
Debtor Release is: (1) in exchange for the good and valuable consideration
provided by the Released Parties; (2) a good faith settlement and compromise of
the Claims released by the Debtor Release; (3) in the best interests of the
Debtors and all Holders of Claims and Interests; (4) fair, equitable, and
reasonable; (5) given and made after due notice and opportunity for hearing; and
(6) a bar to any or all of the Debtors or their respective Estates asserting any
Claim or Cause of Action released pursuant to the Debtor Release.

 

C. Third-Party Release.

Effective as of the Effective Date, each and all of the Releasing Parties
(regardless of whether a Releasing Party is also a Released Party) conclusively,
absolutely, unconditionally, irrevocably, and forever discharges and releases
(and each Entity so discharged and released shall be deemed discharged and
released by the Releasing Parties) each and all of the Released Parties and
their respective property from any and all claims, interests, obligations,
rights, suits, damages, Causes of Action, remedies, and liabilities whatsoever,
including with respect to any rights or Claims that could have been asserted
against any or all of the Released Parties with respect to the Guaranty and
Pledge Agreement (but only to the extent released in connection with the Bank
Guaranty Settlement), the Upfront Payment, the RSA Forbearance Fees, any
derivative claims, asserted or assertable on behalf of any or all of the
Debtors, the Estates, or the Reorganized Debtors, as applicable, whether known
or unknown, foreseen or unforeseen, existing or hereinafter arising, in law,
equity, or otherwise, that such Entity would have been legally entitled to
assert (whether individually or collectively), based on or relating to, or in
any manner arising from, in whole or in part, any or all of the Debtors, the
Debtors’ restructuring, the Chapter 11 Cases, the Restructuring Support
Agreements, the purchase, sale, transfer, or rescission of the purchase, sale,
or transfer of any debt, security, asset, right, or interest of any or all of
the Debtors or the Reorganized Debtors, the subject matter of, or the
transactions or events giving rise to, any Claim or Interest that is treated in
the Plan, the business or contractual arrangements between any Debtor and any
Released Party, the restructuring or any alleged restructuring or reorganization
of Claims and Interests prior to or in the Chapter 11 Cases, the negotiation,
formulation, or preparation of the Restructuring Documents, or related
agreements, instruments, or other documents (including the Restructuring Support
Agreements and, for the avoidance of doubt, providing any legal opinion
requested by any Entity regarding any transaction, contract, instrument,
document, or other agreement contemplated by the Plan or the reliance by any
Released Party on the Plan or the Confirmation Order in lieu of such legal
opinion), any other act or omission, transaction, agreement, event, or other
occurrence taking place on or before the Effective Date relating to the Debtors
or the Estates, including, for the avoidance of doubt, all claims, Causes of
Action, or liabilities arising out of or relating to each and all of the
Challenged Transactions, the Caesars Cases, and the Prepetition CEC Guarantees
(including but not limited to any claim under any Indenture or under the Trust
Indenture Act). Notwithstanding anything to the contrary in the foregoing, the
Third-Party Release shall not release (1) any obligation or liability of any
party under the Plan or any document, instrument, or agreement (including those
set forth in the Plan Supplement) executed to implement the Plan, (2) any
postpetition settlement agreements between any Released Party and a creditor of
the Debtors or the Estates (including, for the avoidance of doubt, the Danner
Agreement), or (3) any postpetition liabilities incurred in the ordinary course
by the Released Parties.

Entry of the Confirmation Order shall constitute the Bankruptcy Court’s
approval, pursuant to Bankruptcy Rule 9019, of the Third-Party Release, which
includes by reference each of the related provisions

 

81



--------------------------------------------------------------------------------

and definitions contained herein, and, further, shall constitute the Bankruptcy
Court’s finding that the Third-Party Release is: (1) in exchange for the good
and valuable consideration provided by the Released Parties; (2) a good faith
settlement and compromise of the claims released by the Third-Party Release;
(3) in the best interests of the Debtors and all Holders of Claims and
Interests; (4) fair, equitable and reasonable; (5) given and made after due
notice and opportunity for hearing; and (6) a bar to any of the Releasing
Parties asserting any claim or cause of action released pursuant to the
Third-Party Release.

 

D. Exculpation.

Effective as of the Effective Date, to the fullest extent permissible under
applicable law and without affecting or limiting either of the Debtor Release or
Third-Party Release, and except as otherwise specifically provided in the Plan,
each Debtor, each Reorganized Debtor, each New Property Entity, each Estate, and
each Exculpated Party is hereby released and exculpated from any claim,
obligation, Cause of Action, or liability for any prepetition or postpetition
action taken or omitted to be taken in connection with, or related to
formulating, negotiating, soliciting, preparing, disseminating, confirming,
administering, or implementing the Plan, or consummating the Plan (including the
Restructuring Support Agreements), the Danner Agreement, the Disclosure
Statement, the New Governance Documents, the Restructuring Transactions, and/or
the Separation Structure or selling or issuing the New Debt, the New Interests,
the New CEC Convertible Notes, the New CEC Common Equity, and/or any other
Security to be offered, issued, or distributed in connection with the Plan, the
Chapter 11 Cases, or any contract, instrument, release, or other agreement or
document created or entered into in connection with the Plan (including, for the
avoidance of doubt, providing any legal opinion requested by any Entity
regarding any transaction, contract, instrument, document, or other agreement
contemplated by the Plan or the reliance by any Exculpated Party on the Plan or
the Confirmation Order in lieu of such legal opinion) or any other prepetition
or postpetition act taken or omitted to be taken in connection with or in
contemplation of the restructuring of the Debtors, except for actual fraud,
willful misconduct, or gross negligence in connection with the Plan or the
Chapter 11 Cases following the Petition Date, each solely to the extent as
determined by a Final Order of a court of competent jurisdiction; provided,
however, that in all respects such Entities shall be entitled to reasonably rely
upon the advice of counsel with respect to their duties and responsibilities
pursuant to the Plan. Each of the Debtors, the Reorganized Debtors, the New
Property Entities, the Estates, and each Exculpated Party has, and upon
completion of the Plan shall be deemed to have, participated in good faith and
in compliance with the applicable laws with regard to the restructuring of
Claims and Interests in the Chapter 11 Cases and in connection with the
Restructuring Transactions, the negotiation, formulation, or preparation of the
Restructuring Documents or related agreements, instruments, or other documents
pursuant to the Plan, and the solicitation and distribution of the Plan and,
therefore, is not, and on account of such distributions shall not be, liable at
any time for the violation of any applicable law, rule, or regulation governing
the solicitation of acceptances or rejections of the Plan or such distributions
made pursuant to the Plan. Notwithstanding the foregoing, the Exculpation shall
not release any obligation or liability of any party under the Plan or any
document, instrument, or agreement (including those set forth in the Plan
Supplement) executed to implement the Plan.

 

E. Injunction.

Effective as of the Effective Date, pursuant to section 524(a) of the Bankruptcy
Code, to the fullest extent permissible under applicable law, and except as
otherwise expressly provided in the Plan or for obligations issued or required
to be paid pursuant to the Plan or Confirmation Order, or any documents,
instruments, or agreements (including those set forth in the Plan Supplement)
executed to implement the Plan or Confirmation Order, all Entities who have
held, hold, or may hold Claims, Interests, or Liens that have been discharged
pursuant to Article VIII.A of the Plan, released pursuant to Article VIII.B or
Article VIII.C of the Plan, or are subject to exculpation pursuant to Article
VIII.D of the Plan are permanently enjoined, from and after the Effective Date,
from taking any of the following actions against, as applicable, any or all of
the Debtors, the Reorganized Debtors, the New Property Entities, or the Released
Parties: (1) commencing or continuing in any manner any action or other
proceeding of any kind on account of or in connection with or with respect to
any such Claims or Interests; (2) enforcing, attaching, collecting, or
recovering by any manner or means any judgment, award, decree, or order against
such Entities on account of or in connection with or with respect to any such
Claims or Interests; (3) creating, perfecting, or enforcing any encumbrance of
any

 

82



--------------------------------------------------------------------------------

kind against such Entities or the property or the estates of such Entities on
account of or in connection with or with respect to any such Claims or
Interests; (4) asserting any right of setoff, subrogation, or recoupment of any
kind against any obligation due from such Entities or against the property or
Estates of such Entities on account of or in connection with or with respect to
any such Claims or Interests unless such Entity has timely asserted such setoff
right prior to the Effective Date in a document Filed with the Bankruptcy Court
explicitly preserving such setoff, and notwithstanding an indication of a Claim
or Interest or otherwise that such Entity asserts, has, or intends to preserve
any right of setoff pursuant to applicable law or otherwise; and (5) commencing
or continuing in any manner any action or other proceeding of any kind on
account of or in connection with or with respect to any such Claims or Interests
discharged, exculpated, released, or settled pursuant to the Plan.

 

F. Release of Liens.

Except as otherwise provided in the Plan or in any contract, instrument,
release, or other agreement or document created pursuant to the Plan, on the
Effective Date and concurrently with the applicable distributions made pursuant
to the Plan and, in the case of a Secured Claim, satisfaction in full of the
portion of the Secured Claim that is Allowed as of the Effective Date, except
for any Secured Claims that the Debtors elect to Reinstate in accordance with
Article III.B of the Plan, all mortgages, deeds of trust, Liens, pledges, or
other security interests against any property of the Estates shall be fully
released, settled, compromised, and discharged, and all of the right, title, and
interest of any Holder of such mortgages, deeds of trust, Liens, pledges, or
other security interests shall automatically revert to the applicable Debtor and
its successors and assigns.

 

G. Setoffs.

Except as otherwise expressly provided for in the Plan or in any court order,
each Debtor, pursuant to the Bankruptcy Code (including section 553 of the
Bankruptcy Code), applicable non-bankruptcy law, or as may be agreed to by the
Holder of a Claim, may set off against any Allowed Claim and the distributions
to be made pursuant to the Plan on account of such Allowed Claim (before any
distribution is made on account of such Allowed Claim), any claims, rights, and
Causes of Action of any nature that such Debtor may hold against the Holder of
such Allowed Claim, to the extent such claims, rights, or Causes of Action
against such Holder have not been otherwise compromised or settled on or prior
to the Effective Date (whether pursuant to the Plan or otherwise); provided that
neither the failure to effect such a setoff nor the allowance of any Claim
pursuant to the Plan shall constitute a waiver or release by such Debtor of any
such claims, rights, and Causes of Action that such Debtor may possess against
such Holder. In no event shall any Holder of Claims be entitled to setoff any
Claim against any claim, right, or Cause of Action of any of the Debtors unless
such Holder has timely Filed a Proof of Claim with the Bankruptcy Court
preserving such setoff.

 

H. Recoupment.

In no event shall any Holder of a Claim be entitled to recoup any Claim against
any claim, right, or Cause of Action of any of the Debtors unless such Holder
actually has performed such recoupment and provided notice thereof in writing to
the Debtors on or before the Confirmation Date, notwithstanding any indication
in any Proof of Claim or otherwise that such Holder asserts, has, or intends to
preserve any right of recoupment.

 

I. Subordination and Turnover Rights.

All intercreditor, subordination, and turnover rights arising pursuant to any
document or under law or at equity are compromised, settled, waived, released,
and otherwise deemed satisfied by the distributions in the Plan and shall be of
no further force or effect upon the Effective Date, including any such rights
under the Second Lien Intercreditor Agreement, the Subsidiary-Guaranteed Notes
Intercreditor, and the First Lien Intercreditor Agreement.

 

83



--------------------------------------------------------------------------------

J. Document Retention.

On and after the Effective Date, the Debtors, the Reorganized Debtors, or the
New Property Entities, as applicable, may maintain documents in accordance with
their standard document retention policy, as may be altered, amended, modified,
or supplemented by the Debtors or the Reorganized Debtors, as applicable.

 

K. Protections Against Discriminatory Treatment.

To the maximum extent provided by section 525 of the Bankruptcy Code and the
Supremacy Clause of the United States Constitution, all Entities, including
Governmental Units, shall not discriminate against, or deny, revoke, suspend, or
refuse to renew a license, permit, charter, franchise, or other similar grant
to, condition such a grant to, discriminate with respect to such a grant
against, any Debtor, any Reorganized Debtor, and New Property Entities, or
another Entity with whom the Debtors have been associated solely because each
Debtor has been a debtor under chapter 11 of the Bankruptcy Code, has been
insolvent before the commencement of the Chapter 11 Cases (or during the Chapter
11 Cases but before the Debtors are granted or denied a discharge), or has not
paid a debt that is dischargeable in the Chapter 11 Cases.

 

L. Reimbursement or Contribution.

If the Bankruptcy Court disallows a Claim for reimbursement or contribution of
an Entity pursuant to section 502(e)(1)(B) of the Bankruptcy Code, then to the
extent that such Claim is contingent as of the time of allowance or
disallowance, such Claim shall be forever disallowed and expunged
notwithstanding section 502(j) of the Bankruptcy Code, unless prior to the
Confirmation Date: (1) such Claim has been adjudicated as non-contingent; or (2)
the relevant Holder of a Claim has Filed a non-contingent Proof of Claim on
account of such Claim and a Final Order has been entered prior to the
Confirmation Date determining such Claim as no longer contingent.

 

M. Term of Injunctions or Stays.

Unless otherwise provided in the Plan or in the Confirmation Order, all
injunctions or stays in effect in the Chapter 11 Cases pursuant to sections 105
or 362 of the Bankruptcy Code or any order of the Bankruptcy Court, and extant
on the Confirmation Date (excluding any injunctions or stays contained in the
Plan or the Confirmation Order), shall remain in full force and effect until the
Effective Date. All injunctions or stays contained in the Plan or the
Confirmation Order shall remain in full force and effect in accordance with
their terms.

ARTICLE IX.

CONDITIONS PRECEDENT TO CONSUMMATION OF THE PLAN

 

A. Conditions Precedent to the Effective Date.

It shall be a condition to Consummation of the Plan that the following
conditions shall have been satisfied on or prior to the Effective Date or waived
pursuant to the provisions of Article IX.B of the Plan:

1. the Confirmation Order shall have been entered and such order shall not have
been stayed, modified, or vacated on appeal;

2. the Professional Fee Escrow shall have been established and funded with Cash
in accordance with Article II.B.1 of the Plan;

3. the Plan Supplement, including any amendments, modifications, or supplements
to the documents, schedules, or exhibits included therein shall have been Filed
with the Bankruptcy Court pursuant to the terms of the Plan and the
Restructuring Support Agreements;

4. the Debtors shall have received both the PropCo Tax Letter and the REIT
Opinion Letter;

 

84



--------------------------------------------------------------------------------

5. CEC and CAC shall have consummated the transactions contemplated by the
Merger Agreement, creating New CEC;

6. New CEC shall have paid the New CEC Cash Contribution to the Debtors;

7. OpCo shall have been formed and the OpCo Organizational Documents shall be
effective;

8. PropCo shall have been formed and the PropCo Organizational Documents shall
be effective;

9. PropCo GP shall have been formed and the PropCo GP Organizational Documents
shall be effective;

10. the REIT shall have been formed and the REIT Organizational Documents shall
be effective;

11. if applicable, CPLV Mezz shall have been formed and the CPLV Mezz
Organizational Documents shall be effective;

12. CPLV Sub shall have been formed and the CPLV Sub Organizational Documents
shall be effective;

13. if applicable, the TRS(s) shall have been formed and the TRS Organizational
Documents shall be effective;

14. OpCo shall have deeded or assigned, as applicable, to PropCo (and/or its
applicable subsidiaries) the property to be transferred to PropCo (and/or its
applicable subsidiaries) as set forth in the Restructuring Transactions
Memorandum;

15. OpCo (and/or its applicable subsidiaries) and PropCo (and/or its applicable
subsidiaries) shall have entered into the Master Lease Agreements, and such
Master Lease Agreements shall be effective in accordance with their terms;

16. OpCo, PropCo, Manager, and New CEC shall have entered into the Management
and Lease Support Agreements, and such Management and Lease Support Agreements
shall be effective in accordance with its terms;

17. PropCo and New CEC shall have entered into the Right of First Refusal
Agreement, and such Right of First Refusal Agreement shall be effective in
accordance with its terms;

18. PropCo, New CEC, CERP, CGP, and their respective applicable subsidiaries (if
applicable) shall have entered into the PropCo Call Right Agreement, and such
PropCo Call Right Agreement shall be effective in accordance with its terms;

19. OpCo (and/or its applicable subsidiaries) and PropCo (and/or its applicable
subsidiaries) shall have entered into the Transition Services Agreement, and
such Transition Services Agreement shall be effective in accordance with its
terms;

20. OpCo shall have syndicated the OpCo Market Debt to third parties for Cash;

21. PropCo shall have issued the PropCo First Term Loan, the PropCo First Lien
Notes, and the PropCo Second Lien Notes as set forth herein;

22. CPLV Sub and, if applicable, CPLV Mezz, shall have issued the CPLV Market
Debt (of which at least $1,800,000,000 shall have been syndicated) and, if
applicable, the CPLV Mezzanine Debt as set forth herein;

 

85



--------------------------------------------------------------------------------

23. the New Debt shall have been issued by, as applicable, OpCo, PropCo, CPLV
Sub, and, if applicable, CPLV Mezz;

24. the New Interests shall have been issued by, as applicable, OpCo, PropCo,
and the REIT;

25. New CEC and, as applicable, the Debtors, the Reorganized Debtors, and the
REIT shall have consummated the New CEC OpCo Stock Purchase and, solely to the
extent the Partnership Contribution Structure is used, the New CEC PropCo Common
Stock Purchase;

26. New CEC shall have issued the New CEC Convertible Notes;

27. OpCo, PropCo, and New CEC shall have entered into the Tax Indemnity
Agreement, and such Tax Indemnity Agreement shall be effective in accordance
with its terms;

28. new D&O Liability Insurance Policies shall be in effect for the Reorganized
Debtors’ and the New Property Entities’ post-Effective Date directors, officers,
members, and managers;

29. CEC (or New CEC) shall have contributed the Bank Guaranty Settlement
Purchase Price to the Debtors, and the Debtors shall distribute the Bank
Guaranty Settlement Purchase Price to the Holders of Prepetition Credit
Agreement Claims in compliance with each such Holders’ Bank Guaranty Accrued
Amount;

30. the CEOC Merger shall have been consummated and the New CEC Common Equity
shall have been exchanged in connection therewith;

31. OpCo and the REIT shall each have the Minimum Cash Requirement set forth
herein as set forth in Article IV.L hereof;

32. the amount of Allowed Non-Obligor Claims shall not exceed the Non-Obligor
Cash Pool;

33. the Debtors, CEC, and the National Retirement Fund shall have settled the
NRF Claim and the NRF Disputes;

34. the Unsecured Creditors Committee shall have agreed in writing provided to
counsel to the Debtors that, based on advice from the financial and legal
advisors to the Unsecured Creditors Committee, the aggregate amount of Allowed
Claims in Class I, Class J, Class K, and Class L is reasonably expected to be
equal to or less than $350,000,000;

35. the RSA Forbearance Fees shall have been paid in full in Cash;

36. solely to the extent the Bond RSA becomes effective pursuant to its terms,
the Bond RSA shall not have been terminated;

37. solely to the extent the Bank RSA becomes effective pursuant to its terms,
the Bank RSA shall not have been terminated;

38. solely to the extent the Second Lien RSA becomes effective pursuant to its
terms, the Second Lien RSA shall not have been terminated;

39. solely to the extent the SGN RSA becomes effective pursuant to its terms,
the SGN RSA shall not have been terminated;

40. the UCC RSA shall not have been terminated;

41. if applicable, New CEC shall have contributed to the Debtors the Additional
CEC Bank Consideration and/or the Additional CEC Bond Consideration to fund the
distributions contemplated by the Plan;

42. the New CEC Common Equity Buyback shall have occurred;

 

86



--------------------------------------------------------------------------------

43. the Debtors will have obtained and updated Phase I environmental study or
environmental site assessment from an accredited environmental firm addressed to
PropCo (or its designee) for each parcel of real property that will be owned by
PropCo or its Subsidiaries as of the Effective Date;

44. all Gaming Approvals shall have been obtained;

45. all other authorizations, consents, and regulatory approvals required for
the Plan’s effectiveness shall have been obtained; and

46. all documents and agreements necessary to implement the Plan shall have (a)
been tendered for delivery, and (b) been effected or executed by all Entities
party thereto, or will be deemed executed and delivered by virtue of the
effectiveness of the Plan as expressly set forth herein, and all conditions
precedent to the effectiveness of such documents and agreements shall have been
satisfied or waived pursuant to the terms of such documents or agreements.

 

B. Waiver of Conditions.

Subject to and without limiting the respective rights of each party to the
Restructuring Support Agreements, the Debtors, with the reasonable consent of
each of CEC, the Requisite Consenting Bond Creditors, the Requisite Consenting
Bank Creditors, the Requisite Consenting SGN Creditors (only with respect to
their treatment and recovery), the Second Priority Noteholders Committee, the
Unsecured Creditors Committee, and Frederick Barton Danner (only with respect to
the treatment of the 2016 Fee Notes), may waive any of the conditions to the
Effective Date set forth in Article IX.A of the Plan at any time without any
notice to any other parties in interest and without any further notice to or
action, order, or approval of the Bankruptcy Court, and without any formal
action other than proceeding to confirm or consummate the Plan; provided that
only the Requisite Consenting Bank Creditors may in their sole discretion waive
the requirement set forth in Article IX.A.20 hereof to syndicate up to
$916,900,000 of OpCo Market Debt to third parties for Cash; provided, further,
that only the Requisite Consenting Bond Creditors may in their sole discretion
waive the requirement set forth in Article IX.A.20 hereof to syndicate up to
$318,100,000 of OpCo Market Debt to third parties for Cash; provided, however,
that any such waivers of the condition precedent to the Effective Date set forth
in Article IX.A.20 hereof will be replaced by the conditions precedent to the
Effective Date that (1) OpCo issues, as applicable, the OpCo First Lien Term
Loan and/or the OpCo First Lien Notes as a replacement for the unsubscribed
portion of, as applicable, the OpCo Market Debt and (2) CEC and, as applicable,
the OpCo First Lien Loan Agent and/or the OpCo First Lien Notes Trustee shall
have entered into the OpCo Guaranty Agreement; provided, further, that, solely
to the extent the Bond RSA becomes effective pursuant to its terms, only the
Requisite Consenting Bond Creditors may in their sole discretion waive the
requirement set forth in Article IX.A.36 hereof that the Bond RSA shall not have
been terminated; provided, further, that, solely to the extent the Bank RSA
becomes effective pursuant to its terms, only the Requisite Consenting Bank
Creditors may in their sole discretion waive the requirement set forth in
Article IX.A.37 hereof that the Bank RSA shall not have been terminated;
provided, further, that, solely to the extent the Second Lien RSA becomes
effective pursuant to its terms, only the Second Priority Noteholders Committee
may in its sole discretion waive the requirement set forth in Article IX.A.38
hereof that the Second Lien RSA shall not have been terminated; provided,
further, that, solely to the extent the amendments to the SGN RSA become
effective pursuant to its terms, only the Requisite Consenting SGN Creditors may
in its sole discretion waive the requirement set forth in Article IX.A.39 hereof
that the SGN RSA shall not have been terminated; provided, further, that only
the Unsecured Creditors Committee may in its sole discretion waive the
requirement set forth in Article IX.A.40 hereof that the UCC RSA shall not have
been terminated.

 

C. Substantial Consummation of the Plan.

The Effective Date shall be the first Business Day upon which all of the
conditions specified in Article IX.A of the Plan have been satisfied or
waived. Consummation of the Plan shall be deemed to occur on the Effective Date.

 

D. Effect of Nonoccurrence of Conditions to the Effective Date.

If the Effective Date does not occur, then: (1) the Plan shall be null and void
in all respects; (2) any settlement or compromise embodied in the Plan
(including the fixing or limiting to an amount certain of any Claim or Interest
or Class of Claims or Interests), assumption or rejection of Executory Contracts
or Unexpired Leases effected by the Plan, and any document or agreement executed
pursuant to the Plan, shall be deemed null and void; and (3) nothing contained
in the Plan or the Disclosure Statement shall: (a) constitute a waiver or
release of any

 

87



--------------------------------------------------------------------------------

Claims, Interests, or any claims held by the Debtors; (b) prejudice in any
manner the rights of the Debtors or any other Person or Entity; or
(c) constitute an admission, acknowledgement, offer, or undertaking of any sort
by the Debtors or any other Person or Entity.

ARTICLE X.

MODIFICATION, REVOCATION, OR WITHDRAWAL OF THE PLAN

 

A. Modification and Amendments.

Except as otherwise specifically provided in the Plan and subject to and not
limiting the respective rights of each party to the Restructuring Support
Agreements or the Danner Agreement, the Debtors reserve the right to modify the
Plan, whether such modification is material or immaterial, and seek Confirmation
consistent with the Bankruptcy Code and, as appropriate, unless otherwise
ordered by the Bankruptcy Court, not resolicit votes on such modified
Plan. Subject to certain restrictions and requirements set forth in section 1127
of the Bankruptcy Code and Bankruptcy Rule 3019 and those restrictions on
modifications set forth in the Plan, the Debtors expressly reserve their rights
to alter, amend, or modify the Plan with respect to the Debtors, one or more
times, after Confirmation, and, to the extent necessary may initiate proceedings
in the Bankruptcy Court to so alter, amend, or modify the Plan, or remedy any
defect or omission, or reconcile any inconsistencies in the Plan, the Disclosure
Statement, or the Confirmation Order, in such matters as may be necessary to
carry out the purposes and intent of the Plan. Any such modification or
supplement shall be considered a modification of the Plan and shall be made in
accordance with this Article X of the Plan. Pursuant to Article XII.H hereof,
any party to any effective restructuring support or similar agreement shall have
their rights under such effective restructuring support or similar agreement
with respect to any such modification or supplement.

 

B. Effect of Confirmation on Modifications.

Entry of a Confirmation Order shall mean that all modifications or amendments to
the Plan occurring after the solicitation thereof are approved pursuant to
section 1127(a) of the Bankruptcy Code and do not require additional disclosure
or resolicitation under Bankruptcy Rule 3019.

 

C. Revocation or Withdrawal of the Plan.

The Debtors reserve the right, subject to the Restructuring Support Agreements,
to revoke or withdraw the Plan prior to the Confirmation Date and to file
subsequent plans of reorganization. If the Debtors revoke or withdraw the Plan,
then: (1) the Plan shall be null and void in all respects; (2) any settlement or
compromise embodied in the Plan (including the fixing or limiting to an amount
certain of any Claim or Class of Claims), assumption or rejection of Executory
Contracts or Unexpired Leases effected under the Plan, and any document or
agreement executed pursuant to the Plan, shall be deemed null and void; and
(3) nothing contained in the Plan or Disclosure Statement shall: (a) constitute
a waiver or release of any claims held by the Debtor, Claims, Interests, or
Causes of Action; (b) prejudice in any manner the rights of the Debtors or any
other Entity; or (c) constitute an admission, acknowledgement, offer, or
undertaking of any sort by the Debtors or any other Entity.

ARTICLE XI.

RETENTION OF JURISDICTION

Notwithstanding the entry of the Confirmation Order and the occurrence of the
Effective Date, on and after the Effective Date, to the extent legally
permissible, the Bankruptcy Court shall retain such jurisdiction over the
Chapter 11 Cases and all matters arising out of, or related to, the Chapter 11
Cases and the Plan, including jurisdiction to:

1. allow, disallow, determine, liquidate, classify, estimate, or establish the
priority, Secured or unsecured status, or amount of any Claim or Interest,
including the resolution of any request for payment of any Administrative Claim
and the resolution of any and all objections to the Secured or unsecured status,
priority, amount, or allowance of Claims or Interests;

 

88



--------------------------------------------------------------------------------

2. decide and resolve all matters related to the granting and denying, in whole
or in part, any applications for allowance of compensation or reimbursement of
expenses to Professionals authorized pursuant to the Bankruptcy Code or the
Plan;

3. resolve any matters related to: (a) the assumption, assumption and
assignment, or rejection of any Executory Contract or Unexpired Lease to which a
Debtor is party or with respect to which a Debtor may be liable in any manner
and to hear, determine, and, if necessary, liquidate, any Claims arising
therefrom, including cure amounts pursuant to section 365 of the Bankruptcy
Code, or any other matter related to such Executory Contract or Unexpired Lease;
(b) any potential contractual obligation under any Executory Contract or
Unexpired Lease that is assumed or assumed and assigned; (c) the Reorganized
Debtors’ amending, modifying, or supplementing, after the Effective Date,
pursuant to Article V of the Plan, the Rejected Executory Contract and Unexpired
Lease Schedule; and (d) any dispute regarding whether a contract or lease is or
was executory or expired;

4. ensure that distributions to Holders of Allowed Claims and Interests are
accomplished pursuant to the provisions of the Plan;

5. adjudicate, decide, or resolve any motions, adversary proceedings, contested
or litigated matters, and any other matters, and grant or deny any applications
involving a Debtor that may be pending on the Effective Date;

6. adjudicate, decide, or resolve any and all matters related to section 1141 of
the Bankruptcy Code;

7. enter and implement such orders as may be necessary or appropriate to
execute, implement, or consummate the provisions of the Plan and, subject to any
applicable forum selection clauses, all contracts, instruments, releases,
indentures, and other agreements or documents created in connection with the
Disclosure Statement, the Restructuring Support Agreements, or the Plan;

8. enter and enforce any order for the sale of property pursuant to sections
363, 1123, or 1146(a) of the Bankruptcy Code;

9. resolve any cases, controversies, suits, disputes, or Causes of Action that
may arise in connection with the Consummation, interpretation, or enforcement of
the Plan or any Entity’s obligations incurred in connection with the Plan;

10. issue injunctions, enter and implement other orders, or take such other
actions as may be necessary or appropriate to restrain interference by any
Entity with Consummation or enforcement of the Plan;

11. resolve any cases, controversies, suits, disputes, or Causes of Action with
respect to the discharge, releases, injunctions, Exculpations, and other
provisions contained in Article VIII of the Plan and enter such orders as may be
necessary or appropriate to implement such discharge, releases, Exculpations,
injunctions, and other provisions;

12. resolve any cases, controversies, suits, disputes, or Causes of Action with
respect to the repayment or return of distributions and the recovery of
additional amounts owed by the Holder of a Claim or Interest for amounts not
timely repaid pursuant to Article VI.K.1 of the Plan;

13. enter and implement such orders as are necessary or appropriate if the
Confirmation Order is for any reason modified, stayed, reversed, revoked, or
vacated;

14. determine any other matters that may arise in connection with or relate to
the Plan, the Disclosure Statement, the Confirmation Order, or, subject to any
applicable forum selection clauses, any contract, instrument, release,
indenture, or other agreement or document created in connection with the Plan or
the Disclosure Statement;

15. adjudicate any and all disputes arising from or relating to distributions
under the Plan or any transactions contemplated therein;

 

89



--------------------------------------------------------------------------------

16. consider any modifications of the Plan, to cure any defect or omission, or
to reconcile any inconsistency in any Bankruptcy Court order, including the
Confirmation Order;

17. determine requests for the payment of Claims and Interests entitled to
priority pursuant to section 507 of the Bankruptcy Code;

18. hear and determine disputes arising in connection with the interpretation,
implementation, or enforcement of the Plan, or the Confirmation Order,
including, subject to any applicable forum selection clauses, disputes arising
under agreements, documents, or instruments executed in connection with the
Plan;

19. hear and determine matters concerning state, local, and federal taxes in
accordance with sections 346, 505, and 1146 of the Bankruptcy Code;

20. hear and determine all disputes involving the existence, nature, or scope of
all releases set forth in the Plan, including any dispute relating to any
liability arising out of the termination of employment or the termination of any
employee or retiree benefit program, regardless of whether such termination
occurred prior to or after the Effective Date;

21. enforce the injunction, release, and Exculpation provisions set forth in
Article VIII of the Plan;

22. enforce all orders previously entered by the Bankruptcy Court;

23. hear any other matter not inconsistent with the Bankruptcy Code; and

24. enter an order or final decree concluding or closing each of the Chapter 11
Cases.

ARTICLE XII.

MISCELLANEOUS PROVISIONS

 

A. Immediate Binding Effect.

Subject to Article IX.A of the Plan and notwithstanding Bankruptcy Rules
3020(e), 6004(h), or 7062 or otherwise, upon the occurrence of the Effective
Date, the terms of the Plan, the Plan Supplement, and the Confirmation Order
shall be immediately effective and enforceable and deemed binding upon the
Debtors, the Reorganized Debtors and any and all Holders of Claims or Interests
(regardless of whether such Claims or Interests are deemed to have accepted or
rejected the Plan), all Entities that are parties to or are subject to the
settlements, compromises, releases, discharges and injunctions described in the
Plan, each Entity acquiring or receiving property under the Plan or the
Confirmation Order, and any and all non-Debtor parties to Executory Contracts
and Unexpired Leases with the Debtors. All Claims and debts shall be as fixed,
adjusted, or compromised, as applicable, pursuant to the Plan regardless of
whether any Holder of a Claim or debt has voted on the Plan.

 

B. Additional Documents.

On or before the Effective Date, the Debtors may File with the Bankruptcy Court
such agreements and other documents as may be necessary or appropriate to
effectuate and further evidence the terms and conditions of the Plan. The
Debtors and all Holders of Claims or Interests receiving distributions pursuant
to the Plan and all other parties in interest shall, from time to time, prepare,
execute, and deliver any agreements or documents and take any other actions as
may be necessary or advisable to effectuate the provisions and intent of the
Plan.

 

C. Payment of Statutory Fees.

All fees payable pursuant to section 1930(a) of the Judicial Code, including
U.S. Trustee Fees, shall be paid by each of the Reorganized Debtors for each
quarter (including any fraction thereof) until such Debtor’s Chapter 11 Case is
converted or dismissed, or a final decree closing such Chapter 11 Case is
issued, whichever occurs first.

 

90



--------------------------------------------------------------------------------

D. Payment of Certain Fees and Expenses.

On the Effective Date, in full and complete settlement, release, and discharge
of their Allowed Administrative or Secured Claims pursuant to section 503(b) and
507(a)(2) of the Bankruptcy Code, the Debtors or the Reorganized Debtors shall
promptly indefeasibly pay in full in Cash (pursuant to section 1129(a)(4) of the
Bankruptcy Code or otherwise) all Restructuring Support Advisors Fees incurred
up to and including the Effective Date that have not previously been paid. All
amounts distributed and paid as Restructuring Support Advisors Fees shall not be
subject to setoff, recoupment, reduction, or allocation of any kind and shall
not require the filing or approval of any retention applications or fee
applications in the Chapter 11 Cases.

Pursuant to Bankruptcy Rule 9019, and in accordance with, and subject to the
terms of, the Subsidiary-Guaranteed Notes Settlement and the SGN RSA, and to the
extent the Debtors or CEC have not already previously paid such fees and
expenses in full in Cash on or before December 1, 2016 (as required by the SGN
RSA) in accordance with a Bankruptcy Court order or otherwise, then, on the
Effective Date, the Debtors shall reimburse the Subsidiary-Guaranteed Notes
Indenture Trustee all of its reasonable and documented fees and expenses in full
in Cash, including those fees and expenses for services of attorneys, financial
advisors, and other consultants and/or professionals as may be retained by the
Subsidiary-Guaranteed Notes Indenture Trustee with the prior written consent of
the Debtors (on the terms and conditions set forth in the SGN RSA), in
accordance with the Subsidiary Guaranteed Notes Settlement and on account of the
Subsidiary-Guaranteed Notes Indenture Trustee’s substantial contribution to the
Estates in developing and supporting prosecution of the Plan during the Chapter
11 Cases.

On the Effective Date and in accordance with, and subject to the terms of, the
UCC RSA, the Debtors shall reimburse the reasonable and documented fees and
expenses of the Senior Unsecured Notes Indenture Trustee (including reasonable
and documented attorney’s fees and expenses) incurred in connection with the
Chapter 11 Cases.

On the Effective Date and in accordance with, and subject to the terms of, the
Second Lien RSA, the Debtors shall pay the Second Lien Bond Fees and Expenses,
to the extent not previously paid by the Debtors or CEC (including certain
accrued and unpaid amounts by December 20, 2016, as required by the Second Lien
RSA); provided, that nothing in this Article XII.D or the Second Lien RSA shall
in any way affect or diminish the rights of the Second Lien Indenture Trustees
to assert their respective Indenture Trustee Charging Lien against distributions
under the Plan for any unpaid Second Lien Bond Fees and Expenses arising under
their respective Second Lien Indenture.

On the Effective Date and in accordance with, and subject to the terms of, the
Danner Agreement, the Debtors shall reimburse the reasonable and documented fees
and expenses of Frederick Barton Danner as set forth in the Danner Agreement,
including the Danner Professional Fees (as defined in the Danner Agreement),
including those in connection with the Chapter 11 Cases, any adversary
proceedings and appeals arising therefrom, and in Frederick Barton Danner v.
Caesars Entertainment Corporation and Caesars Entertainment Operating Company,
Inc., No. 14-cv-7973 (S.D.N.Y.).

 

E. Dismissal of Involuntary Petition.

On the Effective Date, CEOC and the Petitioning Creditors shall consent to the
dismissal, as moot, of the Involuntary Petition.

 

F. Dismissal of Litigation and Appeals.

On the Effective Date, pursuant to the Restructuring Support Agreements, the
Debtors, the Subsidiary-Guaranteed Notes Trustee, the Unsecured Creditors
Committee, the Ad Hoc Group of First Lien Bank Lenders, the Ad Hoc Group of
First Lien Noteholders, and the Second Priority Noteholders Committee will
consent to the dismissal, as moot, of any currently pending adversary
proceedings, claim objections, and appeals involving such parties related to the
Chapter 11 Cases.

 

G. Dissolution of the Second Priority Noteholders Committee and Unsecured
Creditors Committee.

On the Effective Date, both the Second Priority Noteholders Committee and the
Unsecured Creditors Committee shall dissolve and all members, employees, or
agents thereof, including the Second Priority Noteholders Committee Members and
the Unsecured Creditors Committee Members, shall be released and discharged from
all rights and duties, solely in their capacity as Unsecured Creditors Committee
Members or Second Priority Noteholders Committee Members, respectively, arising
from or related to the Chapter 11 Cases, except the Second Priority Noteholders
Committee and the Unsecured Creditors Committee will remain intact solely with
respect to

 

91



--------------------------------------------------------------------------------

(1) the preparation, filing, review, and resolution of applications for
Professional Fee Claims; (2) pending or subsequently filed appeals, motions to
reconsider, or motions to vacate, if any, related to Confirmation (including
with respect to the Plan or the Confirmation Order); and (3) on and after the
Effective Date, the Unsecured Creditors Committee (with the assistance of its
attorneys and financial advisors) will monitor the claims resolution process and
the distributions to Holders of Claims in Class H, Class I, Class J, Class K,
and Class L on terms to be agreed upon by the Debtors, CEC, and the Unsecured
Creditors Committee before the Effective Date, provided, that as consideration
for carrying out all the Unsecured Creditors Committee’s post-Effective Date
rights and duties, including the claims resolution process and distribution
monitoring, the Reorganized Debtors shall pay the amount of $4,000,000 to the
respective Unsecured Creditor Committee Members, based on the written
allocations and instructions from the Unsecured Creditors Committee or one or
both of its co-chairpersons, reflecting the Unsecured Creditors Committee
Members’ respective agreements to incur the required costs and efforts to carry
out the Unsecured Creditors Committee’s post-Effective Date rights and duties,
which payment shall be made by the Reorganized Debtors at any time from the
Effective Date through 365 days after the Effective Date, provided, further,
that the Reorganized Debtors shall pay the Unsecured Creditors Committee’s legal
and financial advisors for their reasonable and documented fees and expenses
incurred in connection with the Unsecured Creditors Committee’s post-Effective
Date rights and duties. On the Effective Date, subject to the foregoing proviso
related to the functions for which such committees survive after the Effective
Date, the Second Priority Noteholders Committee Members and the Unsecured
Creditors Committee Members shall be released and discharged from all rights and
duties from or related the Chapter 11 Cases, solely in their capacity as
Unsecured Creditors Committee Members or Second Priority Noteholders Committee
Members, respectively, and neither the Debtors, the Reorganized Debtors, nor the
New Property Entities, as applicable, shall be liable or responsible for paying
any fees or expenses incurred after the Effective Date by the Second Priority
Noteholders Committee, the Unsecured Creditors Committee, the Second Priority
Noteholders Committee Members (solely in their capacity as Second Priority
Noteholders Committee Members), the Unsecured Creditors Committee Members
(solely in their capacity as Unsecured Creditors Committee Members), or any
advisors to either the Second Priority Noteholders Committee or the Unsecured
Creditors Committee.

 

H. Consent, Consultation, and Waiver Rights.

The consent, consultation, waiver, and similar rights of any party (other than
the Debtors) over terms and conditions of the Plan and documents in the Plan
Supplement are subject to such party (1) being party to an effective
restructuring support or similar agreement with the Debtors and
(2) affirmatively supporting the Plan (including through voting to accept the
Plan by the Voting Deadline) as of the date such party seeks to exercise such
party’s consent, consultation, waiver, or similar rights hereunder. Such
consent, consultation, waiver, and similar rights are expressly incorporated
herein, and all such rights will be exercised in accordance with the terms of
such restructuring support or similar agreements.

 

I. Reservation of Rights.

Except as expressly set forth in the Plan, the Plan shall have no force or
effect unless the Bankruptcy Court shall enter the Confirmation Order. Neither
the Plan, the filing of the Plan, any statement or provision contained in the
Plan, or the taking of any action by any Debtor with respect to the Plan, the
Disclosure Statement, the Confirmation Order, or the Plan Supplement shall be or
shall be deemed to be an admission or waiver of any rights of any Debtor with
respect to the Holders of Claims or Interests prior to the Effective Date.

 

J. Successors and Assigns.

The rights, benefits, and obligations of any Entity named or referred to in the
Plan or the Confirmation Order shall be binding on, and shall inure to the
benefit of any heir, executor, administrator, successor or assign, Affiliate,
officer, director, manager, agent, representative, attorney, beneficiaries, or
guardian, if any, of each Entity.

 

92



--------------------------------------------------------------------------------

K. Service of Documents.

All notices hereunder shall be deemed given if in writing and delivered, if sent
by facsimile, courier, or registered or certified mail (return receipt
requested) to the following addresses and facsimile numbers (or at such other
addresses or facsimile numbers as shall be specified by like notice):

If to the Debtors, to:

Caesars Entertainment Operating Company, Inc.

One Caesars Palace Drive

Las Vegas, Nevada 89109

Attention: General Counsel

with copies to:

Kirkland & Ellis LLP

300 North LaSalle

Chicago, Illinois 60654

Attn.: James H.M. Sprayregen, P.C., David R. Seligman, P.C., and Joseph M.
Graham, Esq.

Facsimile: (312) 862-2200

-and-

Kirkland & Ellis LLP

601 Lexington Avenue

New York, New York 10022

Attn.: Paul M. Basta, P.C. and Nicole L. Greenblatt, P.C.

Facsimile: (212) 446-4900

If to CEC, to:

Caesars Entertainment Corp.

One Caesars Palace Drive

Las Vegas, Nevada 89109

Attention: General Counsel

with copies to:

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, New York 10019

Attn.: Jeffrey D. Saferstein, Esq. and Samuel E. Lovett, Esq.

Facsimile: (212) 373-2053

-and-

Jenner & Block

353 North Clark St

Chicago, Illinois 60654

Attn.: Charles Sklarsky, Esq. and Angela Allen, Esq.

Facsimile: (312) 840-7218

-and-

Milbank, Tweed, Hadley & McCloy LLP

601 South Figueroa Street, 30th Floor

Los Angeles, CA 90017

Attn.: Paul S. Aronzon, Esq. and Thomas R. Kreller, Esq.

Facsimile: (213) 629-5063

 

93



--------------------------------------------------------------------------------

If to the Second Priority Noteholders Committee, to:

Jones Day

555 South Flower Street, Fiftieth Floor

Los Angeles, California 90071

Attn.: Bruce Bennett, Esq., Sidney Levinson, Esq., and Joshua Mester, Esq.

Facsimile: (213) 243-2539

If to the Unsecured Creditors Committee, to:

Proskauer Rose LLP

Eleven Times Square

New York, New York 10035

Attn.: Martin Bienenstock, Esq., Judy G.Z. Liu, Esq., Philip M. Abelson, Esq.,
and Vincent

Indelicato, Esq.

Facsimile: (212) 969-2900

-and-

Proskauer Rose LLP

70 West Madison Street, Suite 3800

Chicago, Illinois 60602

Attn.: Jeffrey J. Marwil, Esq. and Paul V. Possinger, Esq.

Facsimile: (312) 962-3551

If to the counsel for the Consenting First Lien Noteholders, to:

Kramer Levin Naftalis & Frankel LLP

1177 Avenue of the Americas

New York, New York 10036

Attn.: Kenneth H. Eckstein, Esq. and Daniel M. Eggermann, Esq.

Facsimile: (212) 715-8229

If to the counsel for the Consenting First Lien Bank Lenders, to:

Stroock & Stroock & Lavan LLP

180 Maiden Lane

New York, New York 10038

Attn.: Kristopher M. Hansen, Esq. and Jonathan D. Canfield, Esq.

Facsimile: (212) 806-5400

If to the counsel for the Consenting SGN Creditors, to:

White & Case LLP

1155 Avenue of the Americas

New York, New York 10036

Attn.: Thomas E. Lauria, Esq., J. Christopher Shore, Esq., and Harrison L.
Denman, Esq.

Facsimile: (212) 354-8113

 

L. Entire Agreement.

Except as otherwise indicated, on the Effective Date, the Plan supersedes all
previous and contemporaneous negotiations, promises, covenants, agreements,
understandings, and representations with respect to the subject matter of the
Plan, all of which will have become merged and integrated into the Plan on the
Effective Date. To the extent the Confirmation Order is inconsistent with the
Plan, the Confirmation Order shall control for all purposes.

 

94



--------------------------------------------------------------------------------

M. Exhibits.

All exhibits and documents included in the Plan Supplement are incorporated into
and are a part of the Plan as if set forth in full in the Plan. After the
exhibits and documents are Filed, copies of such exhibits and documents shall be
available upon written request to the Debtors’ counsel at the address above or
by downloading such exhibits and documents from the website of the Notice and
Claims Agent at https://cases.primeclerk.com/CEOC or the Bankruptcy Court’s
website at http://www.ilnb.uscourts.gov. To the extent any exhibit or document
is inconsistent with the terms of the Plan, unless otherwise ordered by the
Bankruptcy Court, the non-exhibit or non-document portion of the Plan shall
control. The documents contained in the Plan Supplement are an integral part of
the Plan and shall be deemed approved by the Bankruptcy Court pursuant to the
Confirmation Order.

 

N. Votes Solicited in Good Faith.

Upon entry of the Confirmation Order, the Debtors will be deemed to have
solicited votes on the Plan in good faith and in compliance with the Bankruptcy
Code, and pursuant to section 1125(e) of the Bankruptcy Code, the Debtors and
each of their respective Affiliates, subsidiaries, agents, representatives,
members, principals, shareholders, officers, directors, employees, advisors,
attorneys, accountants, investment bankers, consultants, and other professionals
will be deemed to have participated in good faith and in compliance with the
Bankruptcy Code in the offer, issuance, sale, and purchase of Securities offered
and sold under the Plan and any previous plan, and, therefore, neither any of
such parties or individuals or the Reorganized Debtors will have any liability
for the violation of any applicable law, rule, or regulation governing the
solicitation of votes on the Plan or the offer, issuance, sale, or purchase of
the Securities offered and sold under the Plan and any previous plan.

 

O. Waiver or Estoppel.

Each Holder of a Claim or Interest shall be deemed to have waived any right to
assert any argument, including the right to argue that its Claim or Interest
should be Allowed in a certain amount, in a certain priority, Secured or not
subordinated by virtue of an agreement made with the Debtors or their counsel,
or any other Entity, if such agreement was not disclosed in the Plan, the
Disclosure Statement, or papers Filed with the Bankruptcy Court prior to the
Confirmation Date.

 

P. Nonseverability of Plan Provisions.

If, prior to Confirmation, any term or provision of the Plan is held by the
Bankruptcy Court to be invalid, void, or unenforceable, the Bankruptcy Court
shall have the power, with the consent of each of the Debtors, CEC, the
Requisite Consenting Bank Creditors, the Requisite Consenting Bond Creditors,
the Requisite Consenting SGN Creditors, the Second Priority Noteholders
Committee, and the Unsecured Creditors Committee, to alter and interpret such
term or provision to make it valid or enforceable to the maximum extent
practicable, consistent with the original purpose of the term or provision held
to be invalid, void, or unenforceable, and such term or provision shall then be
applicable as altered or interpreted. Notwithstanding any such holding,
alteration, or interpretation, the remainder of the terms and provisions of the
Plan will remain in full force and effect and will in no way be affected,
impaired, or invalidated by such holding, alteration, or interpretation. The
Confirmation Order shall constitute a judicial determination and shall provide
that each term and provision of the Plan, as it may have been altered or
interpreted in accordance with the foregoing, is: (1) valid and enforceable
pursuant to its terms; (2) integral to the Plan and may not be deleted or
modified without the consent of the Debtors, CEC, the Requisite Consenting Bank
Creditors, the Requisite Consenting Bond Creditors, the Requisite Consenting SGN
Creditors, the Second Priority Noteholders Committee, and the Unsecured
Creditors Committee; and (3) nonseverable and mutually dependent.

 

Q. Conflicts.

To the extent that any provision of the Disclosure Statement, the
Plan Supplement, or any other order (other than the Confirmation Order)
referenced in the Plan (or any exhibits, schedules, appendices, supplements, or
amendments to any of the foregoing), conflict with or are in any way
inconsistent with any provision of the Plan, the Plan shall govern and control
in all respects, including with respect to any component of the Plan
Supplement. For the avoidance of doubt, to the extent the Confirmation Order is
inconsistent with the Plan, the Confirmation Order shall control for all
purposes.

 

95



--------------------------------------------------------------------------------

R. Closing of Chapter 11 Cases.

Each of the Debtors shall, promptly after the full administration of its Chapter
11 Case, File with the Bankruptcy Court all documents required by Bankruptcy
Rule 3022 and any applicable order of the Bankruptcy Court to close its Chapter
11 Case.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

96



--------------------------------------------------------------------------------

Respectfully submitted, as of the date first set forth above,

 

Caesars Entertainment Operating Company, Inc. (for itself and all Debtors) By:  

/s/ Randall S. Eisenberg

Name:   Randall S. Eisenberg Title:   Chief Restructuring Officer



--------------------------------------------------------------------------------

Exhibit A

Debtors

 

DEBTOR

   CASE NO.

Caesars Entertainment Operating Company, Inc.

(f/k/a Harrah’s Operating Company, Inc.)

   15-01145

190 Flamingo, LLC

   15-01263

3535 LV Corp.

   15-01146

3535 LV Parent, LLC

   15-01149

AJP Holdings, LLC

   15-01297

AJP Parent, LLC

   15-01264

B I Gaming Corporation

   15-01147

Bally’s Las Vegas Manager, LLC

   15-01265

Bally’s Midwest Casino, Inc.

   15-01315

Bally’s Park Place, Inc.

   15-01148

Benco, Inc.

   15-01152

Biloxi Hammond, LLC

   15-01156

Biloxi Village Walk Development, LLC

   15-01208

BL Development Corp.

   15-01150

Boardwalk Regency Corporation

   15-01151

BPP Providence Acquisition Company, LLC

   15-01180

Caesars Air, LLC

   15-01267

Caesars Baltimore Acquisition Company, LLC

   15-01268

Caesars Baltimore Development Company, LLC

   15-01183

Caesars Baltimore Management Company, LLC

   15-01165

Caesars Entertainment Canada Holding, Inc.

   15-01158

Caesars Entertainment Finance Corp.

   15-01153

Caesars Entertainment Golf, Inc.

   15-01154

Caesars Entertainment Retail, Inc.

   15-01157

Caesars Entertainment Windsor Limited

   15-01190

Caesars Escrow Corporation

   15-01155

Caesars India Sponsor Company, LLC

   15-01194

Caesars License Company, LLC

   15-01199

Caesars Marketing Services Corporation

   15-01203

Caesars Massachusetts Acquisition Company, LLC

   15-01270

Caesars Massachusetts Development Company, LLC

   15-01166

Caesars Massachusetts Investment Company, LLC

   15-01168

Caesars Massachusetts Management Company, LLC

   15-01170

Caesars New Jersey, Inc.

   15-01159

Caesars Operating Escrow LLC

   15-01272

Caesars Palace Corporation

   15-01161

Caesars Palace Realty Corp.

   15-01164

Caesars Palace Sports Promotions, Inc.

   15-01169

Caesars Riverboat Casino, LLC

   15-01172

Caesars Trex, Inc.

   15-01171

Caesars United Kingdom, Inc.

   15-01174



--------------------------------------------------------------------------------

DEBTOR

   CASE NO.

Caesars World Marketing Corporation

   15-01176

Caesars World Merchandising, Inc.

   15-01160

Caesars World, Inc.

   15-01173

California Clearing Corporation

   15-01177

Casino Computer Programming, Inc.

   15-01162

CG Services, LLC

   15-01179

Chester Facility Holding Company, LLC

   15-01313

Christian County Land Acquisition Company, LLC

   15-01274

Consolidated Supplies, Services and Systems

   15-01163

Corner Investment Company Newco, LLC

   15-01275

Cromwell Manager, LLC

   15-01276

CZL Development Company, LLC

   15-01278

CZL Management Company, LLC

   15-01279

DCH Exchange, LLC

   15-01281

DCH Lender, LLC

   15-01282

Des Plaines Development Limited Partnership

   15-01144

Desert Palace, Inc.

   15-01167

Durante Holdings, LLC

   15-01209

East Beach Development Corporation

   15-01175

FHR Corporation

   15-01178

FHR Parent, LLC

   15-01212

Flamingo-Laughlin Parent, LLC

   15-01216

Flamingo-Laughlin, Inc.

   15-01219

GCA Acquisition Subsidiary, Inc.

   15-01181

GNOC, Corp.

   15-01184

Grand Casinos of Biloxi, LLC

   15-01221

Grand Casinos of Mississippi, LLC - Gulfport

   15-01223

Grand Casinos, Inc.

   15-01186

Grand Media Buying, Inc.

   15-01187

Harrah South Shore Corporation

   15-01224

Harrah’s Arizona Corporation

   15-01213

Harrah’s Bossier City Investment Company, L.L.C.

   15-01218

Harrah’s Bossier City Management Company, LLC,

a Nevada limited liability company

   15-01220

Harrah’s Chester Downs Investment Company, LLC

   15-01283

Harrah’s Chester Downs Management Company, LLC

   15-01314

Harrah’s Illinois Corporation

   15-01182

Harrah’s Interactive Investment Company

   15-01189

Harrah’s International Holding Company, Inc.

   15-01192

Harrah’s Investments, Inc.

   15-01193

Harrah’s Iowa Arena Management, LLC

   15-01284

Harrah’s Management Company

   15-01195

Harrah’s Maryland Heights Operating Company

   15-01286

Harrah’s MH Project, LLC

   15-01288

Harrah’s NC Casino Company, LLC

   15-01280

 

2



--------------------------------------------------------------------------------

DEBTOR

   CASE NO.

Harrah’s New Orleans Management Company

   15-01222

Harrah’s North Kansas City LLC

   15-01266

Harrah’s Operating Company Memphis, LLC

   15-01269

Harrah’s Pittsburgh Management Company

   15-01197

Harrah’s Reno Holding Company, Inc.

   15-01198

Harrah’s Shreveport Investment Company, LLC

   15-01225

Harrah’s Shreveport Management Company, LLC

   15-01185

Harrah’s Shreveport/Bossier City Holding Company, LLC

   15-01188

Harrah’s Shreveport/Bossier City Investment Company, LLC

   15-01262

Harrah’s Southwest Michigan Casino Corporation

   15-01201

Harrah’s Travel, Inc.

   15-01202

Harrah’s West Warwick Gaming Company, LLC

   15-01271

Harveys BR Management Company, Inc.

   15-01204

Harveys C.C. Management Company, Inc.

   15-01205

Harveys Iowa Management Company, Inc.

   15-01206

Harveys Tahoe Management Company, Inc.

   15-01191

H-BAY, LLC

   15-01273

HBR Realty Company, Inc.

   15-01207

HCAL, LLC

   15-01196

HCR Services Company, Inc.

   15-01210

HEI Holding Company One, Inc.

   15-01211

HEI Holding Company Two, Inc.

   15-01214

HHLV Management Company, LLC

   15-01277

HIE Holdings Topco, Inc.

   15-01215

Hole in the Wall, LLC

   15-01285

Horseshoe Entertainment

   15-01200

Horseshoe Gaming Holding, LLC

   15-01227

Horseshoe GP, LLC

   15-01230

Horseshoe Hammond, LLC

   15-01232

Horseshoe Shreveport, L.L.C.

   15-01233

HTM Holding, Inc.

   15-01217

JCC Holding Company II Newco, LLC

   15-01287

Koval Holdings Company, LLC

   15-01289

Koval Investment Company, LLC

   15-01235

Las Vegas Golf Management, LLC

   15-01237

Las Vegas Resort Development, Inc.

   15-01231

Laundry Parent, LLC

   15-01239

LVH Corporation

   15-01234

LVH Parent, LLC

   15-01241

Martial Development Corp.

   15-01236

Nevada Marketing, LLC

   15-01290

New Gaming Capital Partnership, a Nevada Limited Partnership

   15-01244

Ocean Showboat, Inc.

   15-01238

Octavius Linq Holding Co., LLC

   15-01246

Parball Corporation

   15-01240

 

3



--------------------------------------------------------------------------------

DEBTOR

   CASE NO.

Parball Parent, LLC

   15-01248

PH Employees Parent, LLC

   15-01249

PHW Investments, LLC

   15-01291

PHW Las Vegas, LLC

   15-01251

PHW Manager, LLC

   15-01312

Players Bluegrass Downs, Inc.

   15-01242

Players Development, Inc.

   15-01253

Players Holding, LLC

   15-01255

Players International, LLC

   15-01292

Players LC, LLC

   15-01307

Players Maryland Heights Nevada, LLC

   15-01257

Players Resources, Inc.

   15-01243

Players Riverboat II, LLC

   15-01309

Players Riverboat Management, LLC

   15-01226

Players Riverboat, LLC

   15-01228

Players Services, Inc.

   15-01229

Reno Crossroads LLC

   15-01293

Reno Projects, Inc.

   15-01245

Rio Development Company, Inc.

   15-01247

Robinson Property Group Corp.

   15-01250

Roman Entertainment Corporation of Indiana

   15-01252

Roman Holding Corporation of Indiana

   15-01254

Showboat Atlantic City Mezz 1, LLC

   15-01295

Showboat Atlantic City Mezz 2, LLC

   15-01296

Showboat Atlantic City Mezz 3, LLC

   15-01298

Showboat Atlantic City Mezz 4, LLC

   15-01300

Showboat Atlantic City Mezz 5, LLC

   15-01302

Showboat Atlantic City Mezz 6, LLC

   15-01303

Showboat Atlantic City Mezz 7, LLC

   15-01305

Showboat Atlantic City Mezz 8, LLC

   15-01306

Showboat Atlantic City Mezz 9, LLC

   15-01308

Showboat Atlantic City Operating Company, LLC

   15-01256

Showboat Atlantic City Propco, LLC

   15-01258

Showboat Holding, Inc.

   15-01261

Southern Illinois Riverboat/Casino Cruises, Inc.

   15-01143

Tahoe Garage Propco, LLC

   15-01310

The Quad Manager, LLC

   15-01294

TRB Flamingo, LLC

   15-01299

Trigger Real Estate Corporation

   15-01259

Tunica Roadhouse Corporation

   15-01260

Village Walk Construction, LLC

   15-01304

Winnick Holdings, LLC

   15-01311

Winnick Parent, LLC

   15-01301

 

4



--------------------------------------------------------------------------------

Exhibit B

Lease Term Sheet



--------------------------------------------------------------------------------

LEASE TERM SHEET

Note: It is currently anticipated that the real estate assets of the
subsidiaries of a newly-formed Delaware limited partnership (“Propco”) will be
leased to Opco (defined below) and its subsidiaries pursuant to at least two
separate leases. [1] One lease (the “Non-CPLV Lease”)[2] will include all
“Facilities” (defined below) other than Caesars Palace Las Vegas (“CPLV”).[3]
The other lease (the “CPLV Lease”, and together with the Non-CPLV Lease,
collectively, the “Leases”) will only include CPLV.[4] To the extent that a term
below does not differentiate between the Non-CPLV Lease and the CPLV Lease, such
term shall be included in both Leases.

 

Landlord   

With respect to the Non-CPLV Lease, all of the subsidiaries of Propco that own
the fee or ground leasehold (as applicable) interests in the real property
comprising the Non-CPLV Facilities (as defined below).

 

With respect to the CPLV Lease, a subsidiary of Propco that owns the fee
interest in the real property comprising the CPLV Facility.

Tenant   

With respect to the Non-CPLV Lease, reorganized Caesars Entertainment Operating
Company (“CEOC” or “Opco”) and the reorganized subsidiaries of CEOC necessary
for the operation of all of the Non-CPLV Facilities, including all license
holders with respect thereto, as reasonably demonstrated to Propco.

 

With respect to the CPLV Lease, CEOC and the subsidiaries of CEOC necessary for
the operation of the CPLV Facility, including all license holders with respect
thereto, as reasonably demonstrated to Propco.

 

For purposes hereof, the term “Tenant” shall be deemed to mean Tenant and all
subsidiaries of Tenant.

MLSA/Guaranty    In addition, Caesars Entertainment Corporation (“CEC”), a
wholly-owned subsidiary of CEC (“Manager”), Opco and Propco will enter into a
Management and Lease Support Agreement with respect to each of the Non-CPLV
Lease and the CPLV Lease (each, an “MLSA/Guaranty”), pursuant to which (i)
Manager will manage the Facilities (as defined below) on behalf of Opco and (ii)
CEC will provide a full guarantee of all payments and performance of Opco’s
monetary obligations under each of the CPLV Lease, the Non-CPLV Lease and the
Golf Course Use Agreement (described below in the section titled “Rent”).[5] The
terms of the MLSA/Guaranty are more particularly set forth in that certain
Summary of Terms with respect to the MLSA/Guaranty.[6]

 

1  Bankruptcy Court to be requested to make findings that all CPLV and Non-CPLV
leases are “true” and “unitary” in connection with confirmation.

2  Non-CPLV Lease may be structured as two individual cross-defaulted leases, to
accommodate the JV interest for the Joliet asset (but with no overall increase
in aggregate rent).

3  The parcels collectively known as the Las Vegas Land Assemblage will be
incorporated into the Non-CPLV Lease, and the Lease will contain mechanics to be
agreed upon relating to the development and financing of the same as mutually
agreed by the parties.

4  The CPLV Lease may, upon mutual approval of the parties, be structured as two
individual cross-defaulted leases: one for the Forum Shops and one for the
balance of CPLV, if necessary for REIT compliance purposes.

5  Management Agreement and Guaranty will be integrated as one document, subject
to terms of MLSA/Guaranty term sheet.

6  If additional leases are entered into for any assets (e.g., Joliet, as
described above), then corresponding MLSAs shall be entered into in connection
therewith.



--------------------------------------------------------------------------------

Leased Property   

With respect to the Non-CPLV Lease, all of the real property interest in the
facilities (the “Non-CPLV Facilities”) described on Exhibit A attached hereto,
including all buildings and structures located thereon, and all rights
appurtenant thereto. The Non-CPLV Facilities will not include any non-U.S. real
estate assets.

 

With respect to the CPLV Lease, all of the real property interest in CPLV (the
“CPLV Facility” or “CPLV Facilities”), as described on Exhibit B attached
hereto, including all buildings and structures located thereon, and all rights
appurtenant thereto.

 

The golf course properties identified on Exhibit C shall be transferred to a
direct, wholly-owned taxable REIT subsidiary (the “Golf TRS”) of Propco’s
general partner (the “REIT”) and shall not be leased to Tenant (but will be
subject to the Golf Course Use Agreement).

 

All U.S. real property owned by CEOC or its wholly-owned subsidiaries that is
not identified on any of (x) Exhibit A as part of the Non-CPLV Facilities, (y)
Exhibit B as part of the CPLV Facilities, or (z) Exhibit C as being transferred
to Golf TRS and not leased back to Tenant, to the extent that it is not sold or
abandoned pursuant to the bankruptcy code, in each case with the approval of the
bankruptcy court, will be transferred to the applicable Landlord and leased to
the applicable Tenant under the Non-CPLV Lease (if such property is not related
to the ownership or operation of CPLV) or under the CPLV Lease (if such property
is related to the ownership or operation of CPLV), as applicable; except,
however, (subject to receipt of analysis, reasonably acceptable to the Requisite
Consenting Bond Creditors and the Requisite Consenting Bank Creditors (as
applicable), that the Non-SRLY E&P (as defined below) projected to be allocated
to the REIT is less than a threshold amount to be mutually agreed by the
parties) the assets acquired as proceeds of the 1031 exchanges from the sale of
Showboat Atlantic City and Harrah’s Tunica shall not be transferred to Landlord
and shall be retained by Opco. For purposes hereof, the term “Non-SRLY E&P”
shall mean cumulative earnings and profits for federal income tax purposes not
treated as arising in a separate return limitation year as defined in Treasury
Regulation § 1.1502-1(f)(2).

 

For purposes hereof, the term “Facilities” and “Leased Property” shall each be
deemed to mean the CPLV Facility and the Non-CPLV Facilities, collectively, or
each individually, as the context may require.

Term   

Each of the Leases shall have a 15 year initial term (the “Initial Term”).

 

Each of the Leases shall have four 5-year renewal terms (each, a “Renewal Term”)
to be exercised at Tenant’s option, provided that no Event of Default shall have
occurred and be continuing either on the date Landlord receives the Renewal
Notice (as hereinafter defined) or on the last day of the then current Term, by
notifying Landlord (each, a “Renewal Notice”) (i) no earlier than 18 months
prior to the then-current expiration, and (ii) no later than 12 months prior to
the then-current expiration.

 

3



--------------------------------------------------------------------------------

   The Term with respect to any Leased Property shall not exceed 80% of the
useful life of such Leased Property. Any Leased Property not meeting such
requirement shall be subject to a shorter Term than the other Leased Property
that satisfies such requirements.[7] Rent   

“Rent” means the sum of Base Rent (as described below) and Percentage Rent.
“Percentage Rent” means the Non-CPLV Initial Percentage Rent, the Non-CPLV
Secondary Percentage Rent and the CPLV Initial Percentage Rent (each as defined
below), each as adjusted as set forth below. Rent shall be paid monthly in
advance.

 

Rent not paid when due shall be subject to default interest and late charges
such that if rent is not paid within five days of the due date, a late charge in
the amount of 5% of the unpaid amount will be assessed and if any rent
(including the late charge) is not paid within 10 days of due date, it will
accrue interest based on the overdue rate (5% above prime).

 

Rent under the Non-CPLV Lease and the CPLV Lease shall be as follows for the
Initial Term and each Renewal Term:[8]

 

Non-CPLV Lease:

 

(a) For the first 7 Lease years, Rent of $465,000,000 per Lease year, subject to
the annual Escalator (as hereinafter defined) commencing in the 6th Lease year
as described below.

 

(b) For the 8th Lease year through the 10th Lease year, (i) Base Rent equal to
70% of the Rent for the 7th Lease year, subject to the annual Escalator, plus
(ii) Percentage Rent equal to the Non-CPLV Initial Percentage Rent (as
hereinafter defined).

 

(c) From and after the commencement of the 11th Lease year, (i) Base Rent equal
to 80% of the Rent for the 10th Lease year, subject to the annual Escalator as
described below, plus (ii) Percentage Rent equal to Non-CPLV Secondary
Percentage Rent (as hereinafter defined).

 

Notwithstanding anything to the contrary, in no event shall annual Base Rent for
the Non-CPLV Lease be less than the Base Rent in the 8th Lease year, except in
connection with a Rent Reduction Adjustment.

 

For the 8th through 10th Lease year, Percentage Rent, in each such Lease year,
shall be equal to a fixed annual amount equal to 30% of the Rent for the 7th
Lease year, adjusted as follows: (i) in the event that the Net Revenue with
respect to the Non-CPLV Facilities for the 7th Lease year has increased

 

7  The parties understand that none of the Facilities will run afoul of the 80%
test during the Initial Term. The parties intend for the useful life of each
Facility to be determined at or prior to Lease inception.

8  Portions of each Non-CPLV Facility may be subject to a specific Rent
allocation to be set forth in the definitive documents to enable proper tax
reporting and compliance.

 

4



--------------------------------------------------------------------------------

 

versus the Net Revenue for the 12 month period immediately preceding the 1st
Lease year (such increase, the “Year 8 Non-CPLV Increase”), Percentage Rent
shall increase by the product of (a) the Non-CPLV Factor (as defined below) and
(b) the Year 8 Non-CPLV Increase; and (ii) in the event that the Net Revenue
with respect to the Non-CPLV Facilities for the 7th Lease year has decreased
versus the Net Revenue for the 12 month period immediately preceding the 1st
Lease year (such decrease, the “Year 8 Non-CPLV Decrease”), Percentage Rent
shall decrease by the product of (a) the Non-CPLV Factor and (b) the Year 8
Non-CPLV Decrease (such resulting amount of either clause (i) or clause (ii)
above being referred to herein as the “Non-CPLV Initial Percentage Rent”).

 

For the 11th Lease year through the 15th Lease year, Percentage Rent shall be
equal to a fixed annual amount equal to 20% of the Rent for the 10th Lease year,
adjusted as follows: (i) in the event that the Net Revenue with respect to the
Non-CPLV Facilities for the 10th Lease year has increased versus the Net Revenue
for the 7th Lease year (such increase, the “Year 11 Non-CPLV Increase”),
Percentage Rent shall increase by the product of (a) the Non-CPLV Factor and
(b) the Year 11 Non-CPLV Increase; and (ii) in the event that the Net Revenue
with respect to the Non-CPLV Facilities for the 10th Lease year has decreased
versus the Net Revenue for the 7th Lease year (such decrease, the “Year 11
Non-CPLV Decrease”), Percentage Rent shall decrease by the product of (a) the
Non-CPLV Factor and (b) the Year 11 Non-CPLV Decrease (such resulting amount of
either clause (i) or clause (ii) above being referred to herein as “Non-CPLV
Secondary Percentage Rent”).

 

At the commencement of each Renewal Term, (i) the Base Rent under the Lease for
the first year of such Renewal Term shall be adjusted to fair market value rent
(provided that (A) in no event will the Base Rent during the Renewal Term be
less than the Base Rent then payable during the year immediately preceding the
commencement of the Renewal Term, and (B) no such adjustment shall cause Base
Rent to be increased by more than 10% of the prior year’s Base Rent), subject
thereafter to the annual Escalator, and (ii) the Percentage Rent for such
Renewal Term will be equal to the Percentage Rent in effect for the Lease year
immediately preceding the first year of such Renewal Term, adjusted as follows:
(1) in the event that the Net Revenue with respect to the Non-CPLV Facilities
for the Lease year immediately preceding the applicable Renewal Term has
increased versus the Net Revenue for (x) in respect of the first Renewal Term,
the 10th Lease year and (y) for each subsequent Renewal Term, the Lease year
prior to the first Lease year of the immediately preceding Renewal Term (such
increase, the “Renewal Term Non-CPLV Increase”), Percentage Rent shall increase
by the product of (a) the Non-CPLV Factor and (b) the Renewal Term Non-CPLV
Increase; and (ii) in the event that the Net Revenue with respect to the
Non-CPLV Facilities for the Lease year immediately preceding the applicable
Renewal Term has decreased versus the Net Revenue for (x) in respect of the
first Renewal Term, the 10th Lease year and (y) in respect of each subsequent
Renewal Term, the Lease year prior to the first Lease year of the immediately
preceding Renewal Term (such decrease, the “Renewal Term Non-CPLV Decrease”),
Percentage Rent shall decrease by the product of (a)

 

5



--------------------------------------------------------------------------------

 

the Non-CPLV Factor and (b) the Renewal Term Non-CPLV Decrease. The Lease shall
contain a customary mechanism by which Landlord and Tenant shall determine the
fair market value adjustment to Base Rent at least 12 months prior to the
commencement of the applicable Renewal Term. The fair market valuation shall be
as of the date of commencement of the applicable Renewal Term.

 

The “Non-CPLV Factor” shall be equal to: (i) for the 8th Lease year through the
10th Lease year, 19.5%; and (ii) from and after the 11th Lease year, 13%.

 

In no event shall Percentage Rent under the Non-CPLV Lease be less than $0.00.

 

From and after the commencement of the 6th Lease year (with respect to the
Non-CPLV Lease) or the 2nd Lease year (with respect to the CPLV Lease), as
applicable, Base Rent for the Lease will be subject to an annual escalator (the
“Escalator”) equal to the higher of 2% and the Consumer Price Index (“CPI”)
increase with respect to such year, above the previous lease year’s Base Rent
(provided, for purposes of applying the Escalator so as to calculate the Base
Rent payable under the Non-CPLV Lease during the 8th Lease year, the Base Rent
during the 7th Lease year shall be deemed to be an amount equal to 70% of the
Rent for the 7th Lease year, to which sum the Escalator shall be applied in
order to derive the Base Rent payable during the 8th Lease year).

 

In addition to Base Rent and Percentage Rent payable under the Non-CPLV Lease as
described above, the Tenant under the Non-CPLV Lease shall enter into a golf
course use agreement (the “Golf Course Use Agreement”) pursuant to which it will
make payments to Golf TRS for use of golf courses to be owned by Golf TRS, as
follows: (i) an annual payment in the amount of $10,000,000, subject to an
annual escalator commencing in the 6th Lease year equal to the higher of 2% and
the CPI increase with respect to such year, above the previous year’s annual
payment amount, plus (ii) per-round fees based on actual use as set forth in
more detail on Exhibit E attached hereto. Such Golf Course Use Agreement will be
coterminous with and cross-defaulted with, but separate and distinct from, the
Non-CPLV Lease. Certain of the terms of the Golf Course Use Agreement are more
particularly described on Exhibit E attached hereto.[9]

 

CPLV Lease:

 

(a) For the first 7 Lease years, Rent of $165,000,000 per Lease year, subject to
the annual Escalator.

 

(b) From and after the commencement of the 8th Lease year, (i) Base Rent equal
to 80% of the Rent for the 7th Lease year, subject to the annual Escalator, plus
(ii) Percentage Rent equal to the CPLV Initial Percentage Rent (as hereinafter
defined), as adjusted in the 11th Lease year as described below.

 

 

9  The Access Payment (as defined on Exhibit E) may be increased by up to
$5,000,000, as determined by Tenant, in which event the initial Rent under the
Non-CPLV Lease shall be decreased by an amount equal to 60% of such increase to
the Access Payment.

 

6



--------------------------------------------------------------------------------

 

Notwithstanding anything to the contrary, in no event shall annual Base Rent for
the CPLV Lease be less than 80% of the Rent for the 7th Lease year.

 

For the 8th Lease year through the 10th Lease year, Percentage Rent shall be
equal to a fixed annual amount equal to 20% of the Rent for the 7th Lease year,
adjusted as follows: (i) in the event that the Net Revenue with respect to the
CPLV Facility for the 7th Lease year has increased versus the Net Revenue for
the 12 month period immediately preceding the 1st Lease year (such increase, the
“Year 8 CPLV Increase”), Percentage Rent shall increase by the product of
(a) 13% (the “CPLV Factor”) and (b) the Year 8 CPLV Increase; and (ii) in the
event that the Net Revenue with respect to the CPLV Facility for the 7th Lease
year has decreased versus the Net Revenue for the 12 month period immediately
preceding the 1st Lease year (such decrease, the “Year 8 CPLV Decrease”),
Percentage Rent shall decrease by the product of (a) the CPLV Factor and (b) the
Year 8 CPLV Decrease (such resulting amount being referred to herein as “CPLV
Initial Percentage Rent”).

 

From and after the commencement of the 11th Lease year, Percentage Rent shall be
equal to a fixed annual amount equal to the CPLV Initial Percentage Rent,
adjusted as follows: (i) in the event that the Net Revenue with respect to the
CPLV Facility for the 10th Lease year has increased versus the Net Revenue for
the 7th Lease year (such increase, the “Year 11 CPLV Increase”), Percentage Rent
shall increase by the product of (a) the CPLV Factor and (b) the Year 11 CPLV
Increase and (ii) in the event that the Net Revenue with respect to the CPLV
Facility for the 10th Lease year has decreased versus the Net Revenue for the
7th Lease year (such decrease, the “Year 11 CPLV Decrease”), Percentage Rent
shall decrease by the product of (a) the CPLV Factor and (b) the Year 11 CPLV
Decrease.

 

At the commencement of each Renewal Term, (i) the Base Rent under the CPLV Lease
for the first year of such Renewal Term shall be adjusted to fair market value
rent (provided that (A) in no event will the Base Rent during the Renewal Term
be less than the Base Rent then payable during the year immediately preceding
the commencement of the Renewal Term, and (B) no such adjustment shall cause
Base Rent to be increased by more than 10% of the prior year’s Base Rent),
subject thereafter to the annual Escalator, and (ii) the Percentage Rent for
such Renewal Term will be equal to the Percentage Rent in effect for the Lease
year immediately preceding the first year of such Renewal Term, adjusted as
follows: (1) in the event that the Net Revenue with respect to the CPLV Facility
for the Lease year immediately preceding the applicable Renewal Term has
increased versus the Net Revenue for (x) in respect of the first Renewal Term,
the 10th Lease year and (y) for each subsequent Renewal Term, the Lease year
prior to the first Lease year of the immediately preceding Renewal Term (such
increase, the “Renewal Term CPLV Increase”), Percentage Rent shall increase by
the product of (a) the CPLV Factor and (b) the Renewal Term CPLV Increase; and
(ii) in the event that the Net Revenue with respect to the CPLV Facility for the
Lease year immediately preceding the applicable Renewal Term has decreased
versus

 

7



--------------------------------------------------------------------------------

 

the Net Revenue for (x) in respect of the first Renewal Term, the 10th Lease
year and (y) in respect of each subsequent Renewal Term, the Lease year prior to
the first Lease year of the immediately preceding Renewal Term (such decrease,
the “Renewal Term CPLV Decrease”), Percentage Rent shall decrease by the product
of (a) the CPLV Factor and (b) the Renewal Term CPLV Decrease. The CPLV Lease
shall contain a customary mechanism by which Landlord and Tenant shall determine
the fair market value adjustment to Base Rent at least 12 months prior to the
commencement of the applicable Renewal Term. The fair market valuation shall be
as of the date of commencement of the applicable Renewal Term.

 

In no event shall Percentage Rent under the CPLV Lease be less than $0.00.

 

“Net Revenue” means: the net sum of, without duplication, (i) the amount
received by Tenant from patrons at the CPLV Facility or any Non-CPLV Facility
for gaming, less, to the extent otherwise included in the calculation of Net
Revenue, refunds and free promotional play provided pursuant to a rewards,
marketing and/or frequent users program (including rewards granted by affiliates
of Tenant), and less amounts returned to patrons through winnings at the CPLV
Facility or any Non-CPLV Facility (the net amounts described in this clause (i),
“Gaming Revenue”); and (ii) the gross receipts of Tenant for all goods and
merchandise sold, room revenues derived from hotel operations, food and
beverages sold, the charges for all services performed, or any other revenues
generated or otherwise payable to Tenant (including, without limitation, use
fees, retail and commercial rent, revenue from rooms, accommodations, food and
beverage, and the proceeds of business interruption insurance) in, at, or from
the Leased Property for cash, credit, or otherwise (without reserve or deduction
for uncollected amounts), but excluding pass-through revenues collected by
Tenant to the extent such amounts are remitted to the applicable third party
entitled thereto (the amounts described in this clause (ii), “Retail Sales”);
less (iii) to the extent otherwise included in the calculation of Net Revenue,
the retail value of accommodations, merchandise, food and beverage, and other
services furnished to guests of Tenant without charge or at a reduced charge
(and, with respect to a reduced charge, such reduction in Net Revenue shall be
equal to the amount of the reduction of such charge) (the amounts described in
this clause (iii), “Promotional Allowances”). For purposes of clarification, (i)
subject to clause 3(y) of the section of this Lease Term Sheet titled
“Assignment by Tenant”, with respect to any sublease from Tenant to a party that
is not a subsidiary of Tenant, Net Revenue shall not include Gaming Revenues,
Retail Sales or Promotional Allowances received by such subtenant but shall
include the rent received by Tenant under such sublease, and (ii) if Gaming
Revenue, Retail Sales or Promotional Allowances of a subsidiary of Tenant are
taken into account for purposes of calculating Net Revenue, any rent received by
Tenant from such subsidiary shall not also be taken into account in determining
Net Revenue. For the avoidance of doubt, gaming taxes and casino operating
expenses (such as salaries, income taxes, employment taxes, supplies, equipment,
cost of goods and inventory, rent, office overhead, marketing and advertising
and other general administrative costs) will not be deducted in arriving at Net
Revenue. Net Revenue will be calculated on an accrual basis for these purposes,
as required under GAAP. Net Revenue shall be determined separately for each
Lease, with respect to the applicable Facilities subject to each such Lease.

 

8



--------------------------------------------------------------------------------

Rent Allocation    Rent will be allocated under section 467 of the Code and
regulations thereunder on a declining basis within the 115/85 safe harbor,
adjusted as necessary such that the REIT’s pro rata share of Landlord’s
anticipated free cash flow from operations, after payment by Landlord (and its
subsidiaries) of all required debt service and operating expenses, is no less
than 100% of the REIT’s anticipated taxable income. Triple Net Lease    The
Leases will be absolute, traditional triple net leases. Tenant shall pay all
Rent absolutely net to Landlord, without abatement, and unaffected by any
circumstance (except as expressly provided below in the cases of casualty and
condemnation). Tenant will assume complete responsibility for the condition,
operation, repair, alteration and improvement of the Facilities, for compliance
with all legal requirements (whether now or hereafter in effect), including,
without limitation, all environmental requirements (whether arising before or
after the effective date of the Leases), and for payment of all costs and
liabilities of any nature associated with the Facilities, including, without
limitation, all impositions, taxes, insurance and utilities, and all costs and
expenses relating to the use, operation, maintenance, repair, alteration and
management thereof. Opco and Tenant will, jointly and severally, provide a
customary environmental indemnity to Landlord. Expenses, Maintenance, Repairs
and Maintenance Capital Expenditures, Minor Alterations   

Tenant shall be responsible for the maintenance and repair of the Leased
Properties (including Capital Expenditures with respect thereto, but subject to,
and in accordance with, the provisions of the immediately following eight
paragraphs). For purposes hereof, the term “Capital Expenditures” shall be
defined as mutually agreed by the parties.

 

Within 30 days after the end of each month during the term of the Lease, Tenant
shall provide to Landlord on a confidential basis a report setting forth all
revenues and Capital Expenditures for the preceding month for the Non-CPLV
Facilities (on a Facility–by–Facility basis), in the case of the Non-CPLV
Tenant, and the CPLV Facility, in the case of the CPLV Tenant, all on an
unaudited basis.

 

In each calendar year during the Term (commencing upon the first (1st) full
calendar quarter during the Term), Tenant must expend sums for Capital
Expenditures (other than with respect to the limitations set forth in the final
paragraph of this section) in an annual amount at least equal to [$100,000,000]
every Lease year and [$495,000,000] every three Lease years, which annual and
triennial amounts shall be increased or decreased with the inclusion or removal
of Leased Properties from the Leases, in proportion with the EBITDAR (as defined
below) of any new or sold Leased Property versus the EBITDAR of all the Leased
Properties (such amounts, as adjusted, the “Minimum CapEx Amount”), which
EBITDAR calculation shall be determined based on the prior 12 month period. The
Minimum CapEx Amount requirement shall be allocated as follows (subject to
adjustment as agreed upon by Landlord to the extent required by (or to improve
the terms of) any CPLV financing): (a) with respect to the triennial

 

9



--------------------------------------------------------------------------------

 

requirement, (i) [$84,000,000] to the CPLV Lease; (ii) [$255,000,000] to the
Non-CPLV Lease; and (iii) the balance to the CPLV Lease and/or the Non-CPLV
Lease in such proportion as Tenant may elect; and (b) with respect to the annual
requirement, (i) [$17,000,000] to the CPLV Lease; (ii) [$51,000,000] to the
Non-CPLV Lease; and (iii) the balance to the CPLV Lease and/or the Non-CPLV
Lease in such proportion as Tenant may elect. Neither Tenant shall be required
to spend sums for Capital Expenditures in excess of the difference between the
aggregate annual or triennial expenditure requirement (as applicable), minus the
allocated minimum annual or triennial expenditure requirement (as applicable)
applicable to the other Tenant (for example, the Tenant under the CPLV Lease is
not required to spend more than [$49,000,000] each Lease year (i.e.,
[$100,000,000] minus [$51,000,000])). Either Tenant’s failure to expend its
share of the Minimum CapEx Amount shall be deemed a default under the applicable
Lease, and if such Tenant fails to expend its share of the Minimum CapEx Amount
for 60 days after written notice to such Tenant, such failure shall be deemed an
Event of Default under the applicable Lease. In addition, if such Tenant does
not spend the full amount of its share of the Minimum CapEx Amount as required
under the applicable Lease, Landlord shall have the right to seek the remedy of
specific performance to require such Tenant to spend any such unspent amount.
For the avoidance of doubt, Tenants’ obligations to spend the Minimum CapEx
Amount shall constitute monetary obligations included in the Lease guarantor’s
obligations with respect to the Leases.

 

The sum of the Capital Expenditures made by Tenant shall be determined in
accordance with GAAP.

 

“EBITDAR” means, for any applicable period, the net income or loss of a Person,
determined in accordance with GAAP, adjusted by excluding (1) income tax
expense, (2) consolidated interest expense (net of interest income), (3)
depreciation and amortization expense, (4) any income, gains or losses
attributable to the early extinguishment or conversion of indebtedness or
cancellation of indebtedness, (5) gains or losses on discontinued operations and
asset sales, disposals or abandonments, (6) impairment charges or asset
write-offs, including, without limitation, those related to goodwill or
intangible assets, long-lived assets, and investments in debt and equity
securities, in each case, in accordance with GAAP, (7) any non-cash items of
expense (other than to the extent such non-cash items of expense require or
result in an accrual or reserve for future cash expenses), (8) extraordinary
gains or losses (9) unusual or non-recurring gains or items of income or loss
and (10) rent expense with respect to the applicable Leased Property. In
connection with any EBITDAR calculation made pursuant to the Leases, (i) Tenant
shall provide Landlord all supporting documentation and backup information with
respect thereto as may be reasonably requested by Landlord, (ii) such
calculation shall be as reasonably agreed between Landlord and Tenant, and (iii)
if Landlord and Tenant do not agree within twenty (20) days of either party
seeking to commence discussions, the same may be determined by an independent
expert in accordance with a process to be set forth in the Leases.

 

10



--------------------------------------------------------------------------------

  

Propco shall have the right to designate an observer on the Opco Board in
accordance with the Summary Term Sheet for Proposed Restructuring, which
observer shall have the opportunity to participate in all discussions and
meetings of the Board and applicable committee regarding Capital Expenditures,
budgeting, planning and construction of capital improvements for the (existing
and new) Facilities and to receive all materials given to committee members in
connection with such matters.

 

Tenant shall be permitted to make any alterations and improvements (including
Material Alterations (defined below)) to the Facilities in its reasonable
discretion; provided, however, that (i) all alterations must be of equal quality
to or better quality than the applicable portions of the existing Facility, as
applicable, except to the extent alterations of lesser quality would not, in the
reasonable opinion of Tenant, result in any diminution in value of the
applicable existing Facility, (ii) any such alterations do not have an adverse
effect on the structural integrity of any portion of the Leased Properties, and
(iii) any such alterations would not otherwise result in a diminution of value
to any Leased Properties. If any alteration does not meet the standards of (i),
(ii) and (iii) above, then such alteration shall be subject to Landlord’s
approval, which approval shall not be unreasonably withheld, conditioned or
delayed. “Material Alteration” shall mean Tenant elects to (i) materially alter
a Facility, (ii) expand a Facility, or (iii) add improvements to undeveloped
portions of the land leased pursuant to the Lease, and, in each case, the cost
of such activity exceeds $50,000,000.

 

50% of all Capital Expenditures constituting Material Alterations will be
credited toward the Minimum CapEx Amount, and the other 50% of such Capital
Expenditures constituting Material Alterations will not be credited toward the
Minimum CapEx Amount.

Material Alterations; Growth Capex; Development of Undeveloped Land   

In the event Tenant is going to perform any Material Alteration, Tenant shall
notify Landlord of such Material Alteration. Within 30 days of receipt of a
notification of a Material Alteration, Landlord shall notify Tenant as to
whether Landlord will provide financing for such proposed Material Alteration
and, if so, the terms and conditions upon which it would do so. Tenant shall
have 10 days to accept or reject Landlord’s financing proposal. If Landlord
declines to finance a proposed Material Alteration, Tenant shall be permitted to
secure outside financing or utilize then existing available financing for a
9-month period, after which 9-month period, if Tenant has not secured outside or
then-existing available financing, Tenant shall again be required to first seek
financing from Landlord.

 

If Landlord agrees to finance the Material Alteration and Tenant rejects the
terms thereof, Tenant shall be permitted to either use then existing available
financing or seek outside financing for a 9-month period for such Material
Alteration, in each case on terms that are economically more advantageous to
Tenant than offered under Landlord’s financing proposal, and if Tenant elects to
utilize economically more advantageous financing it shall provide Landlord with
reasonable evidence of the terms of such financing. Prior to any advance of
funds (if applicable), Tenant and Landlord shall enter into the agreements
necessary to effectuate the applicable terms of Landlord financing (including,
without limitation, an amendment to each of the applicable Leases if financing
is structured as a Rent increase).

 

11



--------------------------------------------------------------------------------

   If Tenant constructs a Material Alteration with its then existing available
financing or outside financing, (i) during the Term, such Material Alteration
shall be deemed part of the Leased Property solely for the purpose of
calculating Percentage Rent and shall for all other purposes be Tenant’s
property and (ii) following expiration or termination of the Term, such Material
Alteration shall be Tenant’s property but Landlord shall have the option to
purchase such property for fair market value. If Landlord does not elect to
purchase such Material Alteration, Tenant shall, at its option, either remove
the Material Alteration from the Leased Property and restore the Leased Property
to the condition existing prior to such Material Alteration being constructed,
at Tenant’s own cost and expense and prior to expiration or earlier termination
of the Term, or leave the Material Alteration at the Leased Property at the
expiration or earlier termination of the Term, at no cost to Landlord. If
Landlord elects to purchase the Material Alteration, any amount due to Tenant
for the purchase shall be credited against any amounts owed by Tenant to
Landlord under the applicable Lease (including damages, if any, in connection
with the termination of such Lease). If Landlord agrees to finance a proposed
Material Alteration and Tenant accepts the terms thereof, such Material
Alteration shall be deemed part of the Leased Property for all purposes. Right
of First Refusal   

Tenant’s Right of First Refusal:

 

Prior to consummating a transaction whereby the REIT (or any holding company
that directly or indirectly owns 100% of the REIT) or any of its subsidiaries
(provided, however, that this provision will not apply if the MLSA/Guaranty has
been terminated by Landlord, or CEC, or a subsidiary thereof, is otherwise no
longer responsible for management of the Facilities with the written consent of
Landlord ) will own, operate or develop a domestic (U.S.) gaming facility
outside of the Gaming Enterprise District of Clark County, Nevada (either
existing prior to such date or to be developed), other than an Excluded CEC
Opportunity (as defined below), Landlord shall notify Tenant and CEC of the
subject opportunity. CEC (or its designee) shall have the right to lease (and
Manager (or its affiliate) manage) such facility, and if such right is exercised
Landlord and CEC (or its designee) will structure such transaction in a manner
that allows the subject property to be owned by Landlord and leased to CEC (or
its designee). In such event, CEC (or its designee) shall enter into a lease
with respect to the additional property whereby (i) rent thereunder shall be
established based on formulas consistent with the EBITDAR coverage ratio
(determined based on the prior 12 month period) with respect to the Lease then
in effect (the “Allocated Rent Amount”) and (ii) such other terms that CEC (or
its designee) and Landlord agree upon shall be incorporated. In the event that
the foregoing right is not exercised by CEC (or its designee), Landlord (or an
affiliate thereof) shall have the right to consummate the subject transaction
without Tenant’s and/or CEC’s involvement, provided the same is on terms no more
favorable to the counterparty than those presented to Tenant for consummating
such transaction.

 

12



--------------------------------------------------------------------------------

  

For purposes hereof, the term “Excluded CEC Opportunity” shall mean (i) any
asset that is then subject to a pre-existing lease, management agreement or
other contractual restriction that, in each case, is on arms-length terms, and
(A) was not entered into in contemplation of such acquisition or development and
(B) which is not going to be terminated upon or prior to closing of such
transaction, (ii) any transaction for which the opco/propco structure would be
prohibited by applicable laws, rules or regulations or which would require
governmental consent, approval, license or authorization (unless already
received or reasonably anticipated to be received prior to closing; it being
understood that the relevant parties shall use reasonable, good faith efforts to
obtain any such consent, approval, license or authorization), (iii) any
transaction structured by the seller as a sale-leaseback, (iv) any transaction
in which Landlord and/or its affiliates will not own at least 50% of, or
control, the entity that will own the gaming facility, and (v) any transaction
in which Landlord or its affiliates proposes to acquire a then-existing gaming
facility from Landlord or its affiliates.

 

The mechanics and timing of applicable notices in respect of, and the exercise
of, Tenant’s ROFR will be more particularly set forth in a Right of First
Refusal Agreement.

 

Landlord’s Right of First Refusal:

 

Prior to consummating a transaction whereby CEC (or any holding company that
directly or indirectly owns 100% of CEC) or any of its subsidiaries (including
Tenant or any of its subsidiaries) (provided, however, that this provision will
not apply if the MLSA/Guaranty has been terminated by Propco or, with Propco’s
consent, CEC (or a subsidiary thereof) is otherwise no longer managing the
Facilities) will own or develop a domestic (U.S.) gaming facility outside of the
Gaming Enterprise District of Clark County, Nevada (either existing prior to
such date or to be developed) other than an Excluded Propco Opportunity (as
defined below), Tenant shall notify Landlord of the subject opportunity.
Landlord shall have the right to own such facility and lease it to Tenant, and
if Landlord exercises such right then Tenant and Landlord will structure such
transaction in a manner that allows the subject property to be owned by Landlord
and leased to Tenant (and be managed by Manager (or its affiliate)). In such
event, Tenant and Landlord shall amend the Lease by (i) adding the additional
property as Leased Property, (ii) increasing Rent by the Allocated Rent Amount
with respect to such property and (iii) incorporating such other terms that
Tenant and Landlord have agreed to. In the event that Landlord declines its
right to own the facility, Tenant (or an affiliate thereof) shall have the right
to consummate the subject transaction without Landlord’s involvement, provided
the same is on terms no more favorable to the counterparty than those presented
to Landlord for consummating such transaction. Further, in the event Landlord
declines its right to own such facility, the Lease shall provide for similar
terms as those provided in the Penn Gaming lease with respect to any such
facilities which are located within the restricted area (as defined in the Penn
Gaming lease but reduced to 30 miles) of any existing Non-CPLV Facilities.

 

13



--------------------------------------------------------------------------------

  

For purposes hereof, the term “Excluded Propco Opportunity” shall mean (i) any
asset that is then subject to a pre-existing lease, management agreement or
other contractual restriction that, in each case, is on arms-length terms, and
(A) was not entered into in contemplation of such acquisition or development and
(B) which is not going to be terminated upon or prior to closing of such
transaction, (ii) any transaction for which the opco/propco structure would be
prohibited by applicable laws, rules or regulations or which would require
governmental consent, approval, license or authorization (unless already
received or reasonably anticipated to be received prior to closing; it being
understood that the relevant parties shall use reasonable, good faith efforts to
obtain any such consent, approval, license or authorization), (iii) any
transaction that does not consist of owning or acquiring a fee or leasehold
interest in real property (including for the avoidance of doubt ownership or
acquisitions of the equity of entities that hold a fee or leasehold interest in
real property), (iv) any transaction in which CEC and/or its subsidiaries will
not own at least 50% of, or control, the entity that will own the gaming
facility, (v) any transaction in which one or more third parties will own or
acquire, in the aggregate, a beneficial economic interest of at least 30% in the
applicable gaming facility, and such third parties are unable, or make a bona
fide, good faith refusal, following the exercise of commercially reasonable,
good faith efforts to obtain consent, to enter into the propco/opco structure,
(vi) any transaction in which CEC or its subsidiaries proposes to acquire a
then-existing gaming facility from CEC or its subsidiaries, and (vii) any
transaction with respect to any asset remaining in Opco and not being
transferred to Propco in accordance with this Lease Term Sheet.

 

The mechanics and timing of applicable notices in respect of, and the exercise
of, Landlord’s ROFR will be more particularly set forth in a Right of First
Refusal Agreement.

Permitted Use    Tenant shall use the Leased Property only for (i) hotel and
resort and related uses, (ii) gaming and/or pari-mutuel use, including, without
limitation, horsetrack, dogtrack and other similarly gaming-related sporting
use, (iii) ancillary retail and/or entertainment use, (iv) such other uses
required under any Legal Requirements, (v) such other ancillary uses, but in all
events consistent with the current use of the Leased Property or with prevailing
hotel, resort and gaming industry use, and/or (vi) such other use as shall be
approved by Landlord from time to time in its reasonable discretion. Landlord
Sale of Properties    Landlord may sell, without Tenant consent in each
instance, any or all of the Facilities, upon the following terms: (i) the
purchaser shall enter into a severance lease with Tenant for the sold
Facility(ies) on substantially the same terms as contained in the applicable
Lease, with an appropriate rent adjustment; (ii) the applicable Lease shall be
modified as necessary to reflect the removal of the applicable Facility(ies),
including, without limitation, an adjustment to the Rent thereunder so as to
preserve the same economics following the entry into such severance lease; and
(iii) CEC and Manager

 

14



--------------------------------------------------------------------------------

    

shall enter into a new MLSA/Guaranty with respect to the severance lease on
terms substantially
similar to CEC’s obligations with respect to the MLSA/Guaranty with respect to
the Leases. The
Leases shall not be cross-defaulted with any such severance lease.

 

Each Lease shall survive any such assignment or transfer by Landlord and the
successor Landlord
shall become a party thereto.

 

Notwithstanding the foregoing, Landlord may sell to a third party, without
Tenant consent in each
instance, any or all of the Real Property identified on Exhibit D attached
hereto, and, concurrently
with such sale, such Real Property being sold shall be removed from the Non-CPLV
Lease (i.e., the
Non-CPLV Lease shall be terminated as to such Real Property only) with no
reduction in Rent, and
no severance lease or new MLSA/Guaranty shall be required in connection
therewith.

 

If the partnership (as opposed to the spin-off) structure is used, Landlord’s
right to sell the Facilities
as described above shall be subject to compliance with a customary Tax
Protection Agreement
protecting CEOC from adverse tax consequences resulting from asset sales or
repayment of debt
below certain thresholds.

Assignment by Tenant   

Tenant will not have the right to assign portions of the Leases, however, the
following direct or indirect assignments will be permitted, as well as others of
a similar nature:

 

1) An assignment of the entire (i.e., including all Facilities thereunder)
Non-CPLV Lease and/or CPLV Lease, as the case may be, to a permitted lender
(described in further detail below) for collateral purposes, any assignment to
such permitted lender or any other purchaser upon a foreclosure or transaction
in lieu of foreclosure, and any assignment to any subsequent purchaser
thereafter each shall be permitted; provided, however, that in all such
transfers, CEC is not released from any of its obligations under the applicable
MLSA/Guaranty, and the foreclosing lender or any purchaser or successor
purchaser must keep the MLSA/Guaranty in place unless Landlord has consented (in
its sole discretion) to the termination of the MLSA/Guaranty, as more
particularly provided in the MLSA/Guaranty term sheet, and if Landlord has so
consented to an MLSA/Guaranty termination, the foreclosing lender or any
purchaser or successor purchaser shall engage an “acceptable operator”
(satisfying parameters to be set forth in each of the Leases with respect to,
among other things, gaming and other appropriate operational experience and
qualification) to operate the Non-CPLV Facilities and/or the CPLV Facility (as
applicable).

 

2) An assignment to an affiliate of Tenant, to CEC or an affiliate of CEC.

 

3) Any sublease of any portion of the premises, pursuant to a bona-fide third
party transaction, so long as (i) Tenant is not released from any of its
obligations under the applicable Lease, and (ii) such transaction will not
result in a violation of any licensing requirements (e.g., gaming, liquor,
etc.), and (x) provided all covenants with respect to CEC management continue to

 

15



--------------------------------------------------------------------------------

 

be satisfied, and (y) subject to restrictions against transactions designed to
avoid payment of Percentage Rent or otherwise to negate requirements or
provisions in the CPLV Lease or the Non-CPLV Lease; provided, however, the
following shall be permitted: (A) any subleases existing as of the effective
date of the Non-CPLV Lease or CPLV Lease, as applicable, consistent with
currently existing arrangements and (B) any affiliate subleases necessary or
appropriate for the operation of the Facilities in connection with licensing
requirements (e.g., gaming, liquor, etc.).

 

Additionally, the following transfers of direct and indirect interests in Tenant
will be permitted:

 

1) Transfers of stock in Tenant or its parent(s) on a nationally-recognized
exchange; provided, however, in order to be a permitted transfer, in the event
of a change of control of CEC, the quality of management must be generally
consistent or superior to that which existed immediately prior to the transfer.

 

2) Reconfiguration of the Board of Directors of Tenant’s parent(s) that does not
result from a change of control.

 

3) Transfers of interests in Tenant that do not cause a change in control of
Tenant.

 

In all events, except as expressly provided in the MLSA/Guaranty term sheet,
neither Tenant nor CEC under the MLSA/Guaranty will be released in connection
with any such transfer, assignment, sublet or other disposition, whether
permitted or restricted.

 

Notwithstanding anything to the contrary, there shall be no restrictions on
direct or indirect transfers in CEC; provided, however, in order to be a
permitted transfer, in the event of a change of control of CEC, the quality of
management must be generally consistent or superior to that which existed
immediately prior to the transfer.

 

For purposes hereof, the term “change of control” shall be defined in a manner
consistent with Opco debt financing documents.

 

Landlord Financing   Landlord may finance or refinance its interest in any of
the Non-CPLV Facilities and CPLV Facility, as applicable (“Landlord Financing”),
in its discretion. Tenant will reasonably cooperate in all Landlord Financings.
Tenant will operate (or cause to be operated) the Facilities in compliance with
the customary terms of the Landlord Financing documents (including, without
limitation, all covenants pertaining to the maintenance of the Facilities, as
applicable, funding and maintaining lender required reserves, complying with all
cash management requirements of the lender, procuring insurance and providing
reporting), pertaining to the Facilities, as applicable, as existing as of the
effective date of the Leases and any new or additional terms of any new or
modified Landlord Financing made following the effective date of the Leases, in
each case provided that such terms are customary and do not (x) materially
increase Tenant’s obligations under the Leases, or (y) materially diminish
Tenant’s rights under the Leases (it being

 

16



--------------------------------------------------------------------------------

    

acknowledged that any requirement to make Rent payments into “lockboxes” and/or
Tenant’s
obligation to fund and maintain customary and reasonable reserves as required by
Landlord’s lender
does not materially increase Tenant’s obligations or materially diminish
Tenant’s rights under the
Leases). The Leases shall be subordinate to all Landlord Financing, provided
Landlord shall obtain
commercially reasonable non-disturbance agreements from its lenders.

 

Tenant Financing   

Tenant shall be permitted to obtain the financing contemplated by the
Restructuring Support Agreement, and any refinancing/replacements thereof,
subject to parameters on any financing/refinancing (such as lender
qualifications for entitlement to leasehold mortgagee protections) to be set
forth in the Leases. The lender (with appropriate qualifications) under such
Tenant financing (i) shall be given notice of a default under either of the
Leases, (ii) shall be afforded a right to cure any applicable Tenant default,
(iii) shall, upon an early termination or rejection of either of the Leases, be
given the opportunity to enter into a replacement lease (on terms consistent
with the applicable lease) and (iv) shall be afforded other customary leasehold
mortgagee protections.

 

Such mortgagee protections shall provide that the Leases shall survive any debt
default by Tenant under such financing and any foreclosure by such lender on
Tenant’s leasehold interest (provided all curable defaults have been, or upon
foreclosure will be, cured), and neither Landlord nor Tenant nor its lenders or
assignees shall have termination rights under the Leases in respect thereof
(absent an Event of Default under the applicable Lease).

 

Upon foreclosure, the foreclosing lender must keep the MLSA/Guaranty in place
unless Landlord has consented (in its sole discretion) to the termination of the
MLSA/Guaranty, as more particularly provided in the MLSA/Guaranty term sheet,
and if Landlord has so consented to an MLSA/Guaranty termination, the
foreclosing lender shall engage an “acceptable operator” (satisfying parameters
to be set forth in the Leases with respect to, among other things, gaming and
other appropriate operational experience and qualification) to operate the CPLV
Facility and/or the Non-CPLV Facilities (as the case may be).

 

Financial Statements of Tenant and Landlord   

Tenant shall provide to Landlord unaudited quarterly and audited annual
consolidated financial statements of each of CEOC and CEC (prepared in
accordance with applicable federal securities laws, including as to format,
timing and periods presented, and shall consent to the inclusion or
incorporation by reference of such financial statements in all public or private
disclosure and offering documents of Propco and the REIT or any of their
subsidiaries as required by applicable law or regulation) and unaudited
quarterly and unaudited annual summary operating results of the Tenant under
each Lease (collectively, the “Tenant Financial Statements”).

 

Tenant shall also, upon the request of Landlord, use commercially reasonable
efforts to provide or cause to be provided such management representation
letters, comfort letters and consents of applicable certified independent
auditors to the inclusion of their reports in applicable financing disclosure

 

17



--------------------------------------------------------------------------------

    

documents as may be reasonably requested or required in connection with the sale
or registration of
securities by Landlord, Propco or its direct or indirect parents, including the
REIT.

 

In addition, the applicable Tenant shall provide to Landlord such additional
customary and reasonable
financial information related to CPLV or non-CPLV properties as may be required
for any landlord
financing pertaining to CPLV or such other non-CPLV properties.

 

In addition, Tenant shall provide Leased Properties fixed asset schedules to
Landlord.

 

In the event of the required consolidation of Landlord’s, Propco’s, the REIT’s
or any of their
affiliates’ consolidated financial statements into CEOC’s or CEC’s consolidated
financial statements
in connection with the preparation of the Tenant Financial Statements, Landlord
shall provide to
Tenant unaudited quarterly and audited annual consolidated financial statements
of any such person
required to be consolidated (prepared in accordance with applicable federal
securities laws, including
as to format, timing and periods presented). Landlord shall also, upon the
request of Tenant, use
commercially reasonable efforts to provide such management representation
letters, comfort letters
and consents of applicable certified independent auditors to the inclusion of
their reports in applicable
financing disclosure documents as may be reasonably requested or required in
connection with the
sale or registration of securities by Tenant, CEOC, CEC or any of their
affiliates.

 

Casualty    In the event of any casualty with respect to any portion of a
Facility, Tenant shall be obligated to rebuild/restore such Facility to
substantially the same condition as existed immediately before the occurrence of
such casualty and shall have no right to terminate the CPLV Lease or the
Non-CPLV Lease (as applicable), except that, (i) for the CPLV Lease, during the
final two years of the Term, in connection with a casualty which costs in excess
of 25% of total property fair market value as determined by mutually acceptable
architect or contractor, either Landlord or Tenant may terminate the CPLV Lease,
except in the event that a renewal option is or shall be available to Tenant
under the CPLV Lease, and Tenant has or shall elect to exercise the same, in
which case neither Landlord nor Tenant may terminate the CPLV Lease under this
clause (i), (ii) for the Non-CPLV Lease, during final two years of the Term, in
connection with a casualty for any individual Facility which costs in excess of
25% of total fair market value for such individual Facility as determined by
mutually acceptable architect or contractor, either Landlord or Tenant may
terminate the Non-CPLV Lease as to such individual Facility (in which event the
Rent obligations under the Non-CPLV Lease in respect of the remaining Facilities
shall be proportionately adjusted, based on the Rent Reduction Adjustment),
except in the event that a renewal option is or shall be available to Tenant
under the Non-CPLV Lease, and Tenant has or shall elect to exercise the same, in
which case neither Landlord nor Tenant may terminate the Non-CPLV Lease under
this clause (ii), and (iii) Tenant shall not have an obligation to
rebuild/restore solely to the extent the casualty was uninsured under the
insurance policies Tenant is required to keep in place under the Lease or CPLV
lease, as applicable.

 

18



--------------------------------------------------------------------------------

    

The “Rent Reduction Adjustment” with respect to a Non-CPLV Facility shall mean
(i) with respect to
the Base Rent, a proportionate reduction of the Base Rent based on the EBITDAR
of such Facility
versus the EBITDAR of all the Non-CPLV Facilities, which EBITDAR calculation
shall be
determined based on the prior 12 month period and (ii) with respect to
Percentage Rent, a reduction
of the then current dollar amount based on excluding the Net Revenue of the
applicable Facility from
the Percentage Rent formula on a pro forma basis.

 

Condemnation   

If all of the CPLV Facility is permanently taken, or if a substantial portion of
the CPLV Facility is taken such that the CPLV Facility is rendered Unsuitable
for its Primary Intended Use (as hereinafter defined), then the CPLV Lease will
terminate. If all of any individual Non-CPLV Facility under the Non-CPLV Lease
is permanently taken, or if a substantial portion of such Non-CPLV Facility is
taken such that the same is rendered Unsuitable for its Primary Intended Use,
then the Non-CPLV Lease will terminate as to such individual Non-CPLV Facility,
and the Rent shall be reduced by the Rent Reduction Amount with respect to the
applicable Non-CPLV Facility. In any such case (when the applicable Lease is
terminated in whole or in part), the applicable award will be distributed, first
to Landlord in payment of the fair market value of Landlord’s interest in the
applicable Leased Property, then to Tenant in payment of the fair market value
of the Tenant’s property which was so taken, and the balance of the award if
any, to Landlord. In the case of a partial or non-permanent condemnation in
which the applicable Leased Property is not rendered Unsuitable for its Primary
Intended Use, the applicable Lease will continue unabated except that Rent shall
be adjusted in proportion to the portion of the Leased Property that was taken
(based on a mechanic to be set forth in the Leases, and, with respect to the
Non-CPLV Facilities only, the Rent Reduction Adjustment).

 

For purposes hereof, “Unsuitable for Its Primary Intended Use” shall mean a
state or condition of the CPLV Facility or any Non-CPLV Facility such that by
reason of a partial taking by condemnation, the same cannot, following
restoration thereof (to the extent commercially practical), be operated on a
commercially practicable basis for its primary Permitted Use (or the use to
which it was primarily being used immediately preceding the taking), taking into
account, among other relevant economic factors, the amount of square footage and
the estimated revenue affected by such taking.

 

Events of Default    Standard events of default including failure to pay
monetary sums and/or failure to comply with the covenants set forth in the
Leases. With respect to monetary defaults, Tenant shall be entitled to notice
and a 10 day cure period. With respect to non-monetary defaults, (unless such
default is an automatic event of default as shall be provided in the Leases
(e.g., bankruptcy of the Tenant or Guarantor)) Tenant shall be entitled to
notice and, to the extent the Leases do not otherwise specify a cure period, so
long as Tenant (i) commences to cure within 30 days after receipt of notice and
(ii) continues to diligently attempt to cure the applicable non-monetary
default, such non-monetary default shall not become an Event of Default

 

19



--------------------------------------------------------------------------------

  

unless it is not cured within 180 days, provided, however, such 180-day outside
date shall not apply during the first five (5) years of the term of the Leases.
Each of the Leases shall require Landlord to deliver all notices of default to
CEC and Tenant concurrently. Landlord will refrain from exercising remedies
under the Lease in respect of an Event of Default for the duration of the cure
periods furnished to CEC as specifically provided in the MLSA/Guaranty term
sheet.

 

A default under the Non-CPLV Lease shall not be a default under the CPLV Lease.
With respect to the Non-CPLV Lease, (a) during the term of the initial Landlord
financing with respect to the Non-CPLV Facilities, a default under the CPLV
Lease shall be a default under the Non-CPLV Lease, and (b) from and after the
replacement of the initial Landlord financing with respect to the Non-CPLV
Facilities with replacement financing, a default under the CPLV Lease shall not
be a default under the Non-CPLV Lease.

 

Any default by Tenant with respect to a Tenant Financing or Landlord with
respect to a Landlord Financing shall not be considered a default under the
leases.

 

Remedies upon Event of Default   

If Landlord elects to terminate the Non-CPLV Lease or CPLV Lease upon an Event
of Default by Tenant during the Term (including any Renewal Terms for which
Tenant has exercised its renewal option), then Landlord shall be entitled to
seek damages from Tenant and any guarantor with respect to an acceleration of
future rents in accordance with applicable law, but in no event shall such
damages exceed the difference between (i) the net present value of the Rent for
the applicable Leased Properties for the balance of the Initial Term and/or such
Renewal Term if exercised (as applicable), minus (ii) the net present value of
the fair market rental for the applicable Leased Properties for the balance of
the Initial Term and/or such Renewal Term if exercised (as applicable).

 

Alternative Dispute Resolution   

The parties will reasonably consider an alternative dispute resolution process
as part of the negotiation of the definitive documentation.

 

Effect of Lease Termination:   

If the Non-CPLV Lease or CPLV Lease is terminated for any reason, at Landlord’s
option (1) Tenant will cooperate (and shall cause Manager to cooperate) to
transfer to a designated successor at fair market value all tangible personal
property located at each Facility (as applicable) and used exclusively at such
Facility (as applicable); and/or (2) Tenant shall stay in possession and
continue to operate the business in the same manner as prior practice (for a
period not to exceed 2-years) while the identity of a successor tenant is
determined. Any amount due to Tenant hereunder for the purchase of the personal
property shall be credited by Landlord against any amounts owed by Tenant to
Landlord under the applicable Lease (including damages, if any, in connection
with the termination of such Lease).

 

The foregoing is subject to the express terms of the MLSA/Guaranty in the event
of a Non-Consented Lease Termination (as defined in the MLSA/Guaranty term
sheet) of the Non-CPLV Lease or CPLV Lease.

 

20



--------------------------------------------------------------------------------

REIT Provisions   

Each Lease shall contain certain provisions required to satisfy REIT-related
requirements applicable to Landlord, including:

 

- Tenant shall not sublet, assign or enter into any management arrangements for
the Leased Property pursuant to which subtenant rent would be based on net
income or profits of the subtenant in any manner which could reasonably be
expected to cause any portion of the amounts received by Landlord pursuant to
the applicable Lease to fail to qualify as “rents received from real property”
within the meaning of Section 856(d) of the Code (or any similar or successor
provision thereto), or which could reasonably be expected to cause any other
income of Landlord to fail to qualify as income described in Section 856(c)(2)
of the Code.

 

- Landlord shall have the right to assign the Leases to another person (e.g., a
taxable REIT subsidiary) in order to maintain landlord’s REIT status.

 

- Tenant shall be obligated to provide information to Landlord necessary to
verify REIT compliance.

 

Regulatory   

Landlord and Tenant shall comply with all applicable regulatory requirements.
The Non-CPLV Facilities intended to be demised under the Non-CPLV Lease shall be
severable into separate leases with respect to any Facility in the event
necessary to comply with any applicable licensing or regulatory requirements,
pursuant to a mechanism to be set forth in the Non-CPLV Lease as agreed between
Landlord and Tenant. The resulting severed leases shall be cross-defaulted. If a
Facility is so severed, Rent under the initial Lease shall be reduced by the
Rent Reduction Adjustment with respect to such Facility, and the Rent under a
lease for any such severed Facility shall be equal to such deducted amount.

 

Governing Law    New York, except that the provisions relating to the creation
of the leasehold estate and remedies concerning recovery of possession of the
Leased Property shall be governed by the law of the state where the Facility is
located.

 

21



--------------------------------------------------------------------------------

EXHIBIT A

Non-CPLV Facilities

 

1. Horseshoe Council Bluffs    Council Bluffs    IA    HBR Realty Company, Inc.
2. Harrah’s Council Bluffs    Council Bluffs    IA   

Harvey’s Iowa Management Company, Inc.

 

Caesars Entertainment Operating Company, Inc. (parking lot)

3. Harrah’s Metropolis    Metropolis    IL   

Players Development, Inc.

 

Southern Illinois Riverboat/Casino Cruises, Inc.

4. Horseshoe Southern Indiana - Vessel    New Albany and Elizabeth    IN   
Caesars Riverboat Casino, LLC 5. Horseshoe Hammond    Hammond    IN   

Horseshoe Hammond, LLC

 

With Harrah’s Entertainment, Inc. for west parking structure, walkway and
pavilion

6. Horseshoe Bossier City    Bossier City    LA   

Horseshoe Entertainment

 

Bossier City Land Corporation

 

Bonomo Investment Co LLC

 

22



--------------------------------------------------------------------------------

7. Harrah’s Bossier City (Louisiana Downs)    Bossier City    LA   

Harrah’s Bossier City

 

Harrah’s Bossier City Investment Company, LLC

8. Harrah’s North Kansas City    North Kansas City and Randolph    MO   

Harrah’s North Kansas City, LLC

 

Caesars Entertainment Operating Company

9. Grand Biloxi Casino Hotel (f/k/a Harrah’s Gulf Coast) and Biloxi Land
Assemblage    Biloxi    MS   

Biloxi Casino Corp

 

Grand Casino of Mississippi, Inc.

 

Grand Casinos of Biloxi, LLC

 

East Beach Development Corp

 

Grand Casinos Inc.

10. Horseshoe Tunica    Robinsonville    MS   

Robinson Property Group LP

 

Sheraton Tunica Corporation (50%)

 

Tunica Partnership LP

11. Tunica Roadhouse    Robinsonville    MS    Tunica Roadhouse Corporation 12.
Caesars Atlantic City    Atlantic City and Pleasantville    NJ   

Boardwalk Regency Corporation

 

Caesars New Jersey Inc

 

23



--------------------------------------------------------------------------------

13. Bally’s Atlantic City and Schiff Parcel    Atlantic City    NJ    Bally’s
Park Place, Inc. 14. Harrah’s Lake Tahoe    Stateline    NV    Harvey’s Tahoe
Management Company, Inc. 15. Harvey’s Lake Tahoe    Stateline    NV   

Harvey’s Tahoe Management Company, Inc.

 

Reno Projects Inc.

 

Caesars Entertainment Operating Company

16. Harrah’s Reno    Reno    NV   

Reno Crossroads LLC

 

Caesars Entertainment Operating Company, Inc.

17. Harrah’s Joliet (subject to the rights of Des Plaines Development
Corporation/ John Q. Hammons)    Joliet    IL    Des Plaines Development Limited
Partnership Racetracks          18. Bluegrass Downs    Paducah    KY   

Bluegrass Downs of Paducah, Inc.

 

Players Bluegrass Downs Inc.

Miscellaneous          19. Las Vegas Land Assemblage    Las Vegas    NV   

TRB Flamingo LLC

 

Winnick Holdings LLC

 

Koval Investment Company LLC

 

24



--------------------------------------------------------------------------------

              

DCH Exchange LLC

 

Las Vegas Resort Development Inc.

 

190 Flamingo LLC

 

Hole in the Wall LLC

20. Harrah’s Airplane Hangar    Las Vegas    NV    Caesars Entertainment
Operating Company, Inc.

 

25



--------------------------------------------------------------------------------

EXHIBIT B

CPLV Facilities

 

1. Caesars Palace (including the leasehold for Octavius Tower[11])    Las Vegas
   NV    Caesars Palace
Realty Corp

 

 

11  Inclusion of Octavius Tower is subject to compliance with debt documents to
which the landlord of the Octavius parcel is subject.

 

26



--------------------------------------------------------------------------------

EXHIBIT C

Real Property to be Transferred to Golf TRS and not Leased to Tenant

GOLF COURSES

Property

  

City

  

State

  

Owner

1. Cascata Golf Course    Boulder City    NV    Park Place Entertainment Corp.
2. Grand Bear Golf Course and Casino    Saucier    MS    Grand Casinos, Inc. 3.
Rio Secco Golf Course    Henderson    NV    Rio Development Company, Inc. 4.
Chariot Run Golf Course (Horseshoe Southern Indiana)    Elizabeth    IN   
Caesars Riverboat Casino LLC

 

27



--------------------------------------------------------------------------------

EXHIBIT D

Real Property for Potential Sale

LAND PARCELS

Property

  

City

  

State

  

Owner

25. [                    ]12

        

 

12  To include certain to-be-determined parcels of land not necessary for the
operation of the Non-CPLV Facilities or the CPLV Facility.

 

28



--------------------------------------------------------------------------------

EXHIBIT E

Term Sheet re Golf Course Use Agreement[1]

 

Parties:   

[Golf Course TRS/course subsidiaries (“Owner”)]

 

[OpCo]

Overview   

Owner and OpCo will enter into a Golf Course Use Agreement pursuant to which
OpCo will be granted the right to use each golf course pursuant to the terms and
conditions of the Golf Course Use Agreement and Owner will be obligated to grant
such use and to operate and maintain each golf course pursuant to the terms and
conditions of the Golf Course Use Agreement.

 

The parties recognize that the golf courses are an amenity relating to the
casinos as well as a third-party business open to the public. The terms and
conditions of the Golf Course Use Agreement are expected to reflect such
understanding.

Term:   

The initial term of the Golf Course Use Agreement will be 15 years, with 4
5-year renewals. The initial term and renewals will be coterminous with the
Non-CPLV Lease.

 

OpCo will be required to exercise renewals in connection with the exercise of
renewals under the Non-CPLV Lease and will be prohibited from exercising
renewals if OpCo elects not to exercise renewal rights under the Non-CPLV Lease.
In other words, the Golf Course Use Agreement and the Non-CPLV Lease will be in
effect for the same periods. In the event that Opco properly exercises a renewal
under the Non-CPLV Lease, the Golf Course Use Agreement will automatically be
extended in the same manner without further action by OpCo.

 

In the event that the Non-CPLV Lease is terminated in accordance with its terms,
the Golf Course Use Agreement shall also terminate.

Charges:   

OpCo shall pay an amount, based upon the parties’ agreed budget, for the right
to use the courses for the first year of the agreement equal to $10.0 million
(which $10.0 million sum, as increased in accordance with the terms hereof
(including, without limitation, pursuant to the section above title “Rent”), is
referred to herein as the “Access Payment”).

 

The Access Payment shall increase each year during the term of the Golf Course
Use Agreement by the Escalator (as defined in the Leases), commencing in the 6th
Lease year.

 

The agreement may contain provisions for additional charges for additional
services requested by OpCo.

 

Payments will be made in monthly installments.

 

For the avoidance of doubt, OpCo’s obligations to pay the Access Payment and all
additional charges due under the Golf Course Use Agreement shall constitute
monetary obligations included in the guarantor’s (i.e., CEC’s) obligations under
the MLSA/Guaranty.

Access:   

Owner and OpCo shall agree on the terms under which OpCo will be entitled to
priority use of the golf courses.

 

Such agreement may include, agreements for (i) minimum round guarantees, (ii)
exclusive or priority right to rounds during certain times of day for certain
days of week/weeks, (iii) exclusive use for certain days for sponsored events,
and/or (iv) [other rights to use].

 

1  NTD: The terms of this Exhibit E are subject to golf course due diligence by,
and further negotiation with, first lien bondholders.

 

1



--------------------------------------------------------------------------------

   For the avoidance of doubt, Opco may continue to be charged for greens fees
and other goods and services at the golf courses (e.g., food and beverage, pro
shop, etc.) in a manner consistent with past practice, and Owner will be
entitled to all such revenues from Opco, as well as third parties and affiliates
(e.g., CERP or CGP). Maintenance, repair, capital expenditures, taxes,
utilities, insurance, etc.:   

Owner shall be required to operate and maintain (including, maintenance, repairs
and capital expenditures) each course in a manner substantially consistent with
past practice.

 

Owner shall be obligated to provide reasonable and customary insurance coverage
as agreed and shall be responsible for all taxes, utilities, and other costs of
ownership of the golf courses.

Termination:   

Except in the case of casualty or condemnation, the Golf Course Use Agreement
may not be terminated by Owner. In the case of casualty or condemnation, the
Golf Course Use Agreement will provide for appropriate provisions for relief of
Owner’s obligations to permit use of the affected course or courses and to
maintain, etc. such courses. It is expected that any insurance or condemnation
proceeds will inure to the benefit of Owner. The casualty and condemnation
provisions in the Golf Course Use Agreement are expected to reflect provisions
substantially similar to those set forth in the Non-CPLV Lease.

 

The Golf Course Use Agreement may be terminated by OpCo with respect to one or
more courses, but such termination shall not relieve or diminish OpCo’s
obligation to pay the Access Payments described herein, nor shall any such
termination relieve or diminish guarantor’s (i.e., CEC’s) obligations under the
MLSA/Guaranty.

 

 

2



--------------------------------------------------------------------------------

Exhibit A-1



--------------------------------------------------------------------------------

 

 

CAESARS ENTERTAINMENT CORPORATION,

as Issuer

5.00% Convertible Senior Notes due 2024

 

 

INDENTURE

Dated as of [●], 2017

 

 

[●],

as Trustee1

 

 

 

 

 

1  Second Lien Noteholders to appoint Trustee



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   Article I.        DEFINITIONS AND INCORPORATION BY REFERENCE   
  1   

Section 1.01

   Definitions      1   

Section 1.02

   Other Definitions      33   

Section 1.03

   Incorporation by Reference of Trust Indenture Act      34   

Section 1.04

   Rules of Construction      34    Article II.        THE NOTES      35   

Section 2.01

   Amount of Notes      35   

Section 2.02

   Form and Dating      36   

Section 2.03

   Execution and Authentication      36   

Section 2.04

   Registrar, Paying Agent and Conversion Agent      37   

Section 2.05

   Paying Agent to Hold Money in Trust      37   

Section 2.06

   Holder Lists      38   

Section 2.07

   Transfer and Exchange      38   

Section 2.08

   Replacement Notes      38   

Section 2.09

   Outstanding Notes      39   

Section 2.10

   [Reserved.]      39   

Section 2.11

   Cancellation      39   

Section 2.12

   Defaulted Interest      39   

Section 2.13

   CUSIP Numbers, ISINs, Etc      40   

Section 2.14

   Calculation of Principal Amount of Notes      40   

Section 2.15

   Mandatory Disposition Pursuant to Gaming Laws      40   
Article III.        NO REDEMPTION      41   

Section 3.01

   No Redemption      41    Article IV.        COVENANTS      41   

Section 4.01

   Payment of Notes      41   

Section 4.02

   Reports and Other Information      41   

Section 4.03

   Limitation on Incurrence of Indebtedness and Issuance of Disqualified Stock
and Preferred Stock      43   

Section 4.04

   Limitation on Restricted Payments      47   

Section 4.05

   Dividend and Other Payment Restrictions Affecting Subsidiaries      50   

Section 4.06

   Asset Sales      52   

Section 4.07

   Transactions with Affiliates      55   

 

-ii-



--------------------------------------------------------------------------------

          Page  

Section 4.08

   [Reserved]      57   

Section 4.09

   Compliance Certificate      57   

Section 4.10

   Further Instruments and Acts      57   

Section 4.11

   [Reserved]      57   

Section 4.12

   Liens      58   

Section 4.13

   Business Activities      58   

Section 4.14

   Maintenance of Office or Agency      58   

Section 4.15

   Payments for Consents      59   

Section 4.16

   Covenant Suspension      59   

Section 4.17

   Taxes      60   

Section 4.18

   Designation of Restricted and Unrestricted Subsidiaries      60    Article
V.         SUCCESSOR ISSUER      61   

Section 5.01

   When Issuer May Merge or Transfer Assets      61    Article
VI.        DEFAULTS AND REMEDIES      62   

Section 6.01

   Events of Default      62   

Section 6.02

   Acceleration      64   

Section 6.03

   Other Remedies      65   

Section 6.04

   Waiver of Past Defaults      65   

Section 6.05

   Control by Majority      65   

Section 6.06

   Limitation on Suits      65   

Section 6.07

   Rights of the Holders to Receive Payment      66   

Section 6.08

   Collection Suit by Trustee      66   

Section 6.09

   Trustee May File Proofs of Claim      66   

Section 6.10

   Priorities      66   

Section 6.11

   Undertaking for Costs      67   

Section 6.12

   Waiver of Stay or Extension Laws      67    Article VII.        TRUSTEE     
67   

Section 7.01

   Duties of Trustee      67   

Section 7.02

   Rights of Trustee      68   

Section 7.03

   Individual Rights of Trustee      70   

Section 7.04

   Trustee’s Disclaimer      70   

Section 7.05

   Notice of Defaults      70   

Section 7.06

   Reports by Trustee to the Holders      70   

Section 7.07

   Compensation and Indemnity      71   

Section 7.08

   Replacement of Trustee      71   

 

-iii-



--------------------------------------------------------------------------------

          Page  

Section 7.09

   Successor Trustee by Merger      72   

Section 7.10

   Eligibility; Disqualification      72   

Section 7.11

   Preferential Collection of Claims Against the Issuer      73    Article
VIII.        DISCHARGE OF INDENTURE      73   

Section 8.01

   Discharge of Liability on Notes      73   

Section 8.02

   [Reserved]      73   

Section 8.03

   Application of Trust Money      73   

Section 8.04

   Repayment to Issuer      73   

Section 8.05

   [Reserved]      74   

Section 8.06

   Reinstatement      74    Article IX.        AMENDMENTS AND WAIVERS      74   

Section 9.01

   Without Consent of the Holders      74   

Section 9.02

   With Consent of the Holders      75   

Section 9.03

   Compliance with Trust Indenture Act      76   

Section 9.04

   Revocation and Effect of Consents and Waivers      76   

Section 9.05

   Notation on or Exchange of Notes      76   

Section 9.06

   Trustee to Sign Amendments      77   

Section 9.07

   Additional Voting Terms; Calculation of Principal Amount      77    Article
X.         CONVERSION      77   

Section 10.01

   Conversion Rights      77   

Section 10.02

   Conversion Procedures      77   

Section 10.03

   Settlement Upon Conversion      79   

Section 10.04

   Common Stock Issued Upon Conversion      80   

Section 10.05

   Adjustment of Conversion Rate      80   

Section 10.06

   Discretionary and Voluntary Adjustments      88   

Section 10.07

   Adjustments Upon Certain Fundamental Changes      89   

Section 10.08

   Effect of Reclassification, Consolidation, Merger or Sale      91   

Section 10.09

   Responsibility of Trustee      92   

Section 10.10

   Notice of Adjustment      93   

Section 10.11

   Notice of Certain Transactions      93   

Section 10.12

   Exchange in Lieu of Conversion      94   

Section 10.13

   Mandatory Conversion      95    Article XI.        REPURCHASE OF NOTES AT
OPTION OF HOLDERS      96   

Section 11.01

   Purchase at Option of Holders upon a Fundamental Change      96   

Section 11.02

   Fundamental Change Notice      97   

 

-iv-



--------------------------------------------------------------------------------

          Page  

Section 11.03

   Repurchase Procedures      99   

Section 11.04

   Withdrawal of Fundamental Change Purchase Notice      99   

Section 11.05

   Payment of Fundamental Change Purchase Price      100   

Section 11.06

   Notes Purchased in Whole or in Part      100   

Section 11.07

   Covenant to Comply with Applicable Laws upon Purchase of Notes      100   

Section 11.08

   Conversion of Notes Subject to Purchase Notice      101    Article
XII.         [RESERVED]      101    Article XIII.        MISCELLANEOUS      101
  

Section 13.01

   Trust Indenture Act Controls      101   

Section 13.02

   Notices      101   

Section 13.03

   Communication by the Holders with Other Holders      102   

Section 13.04

   Certificate and Opinion as to Conditions Precedent      102   

Section 13.05

   Statements Required in Certificate or Opinion      102   

Section 13.06

   When Notes Disregarded      102   

Section 13.07

   Rules by Trustee, Paying Agent, Conversion Agent and Registrar      102   

Section 13.08

   Legal Holidays      103   

Section 13.09

   GOVERNING LAW      103   

Section 13.10

   No Recourse Against Others      103   

Section 13.11

   Successors      103   

Section 13.12

   Multiple Originals      103   

Section 13.13

   Table of Contents; Headings      104   

Section 13.14

   Indenture Controls      104   

Section 13.15

   Severability      104   

Section 13.16

   Waiver of Jury Trial      104   

Section 13.17

   Acts of Holders      104   

Section 13.18

   Patriot Act      105    Appendix A        –        Provisions Relating to the
Notes    EXHIBIT INDEX    Exhibit A            –        Form of Note   

 

-v-



--------------------------------------------------------------------------------

CROSS-REFERENCE TABLE

 

TIA

Section

       Indenture
Section 310   (a)(1)    7.10   (a)(2)    7.10   (a)(3)    N.A.   (a)(4)    N.A.
  (b)    7.08; 7.10   (c)    N.A. 311   (a)    7.11   (b)    7.11 312   (a)   
2.06   (b)    13.03   (c)    13.03 313   (a)    7.06   (b)(1)    7.06   (b)(2)
   7.06   (c)    7.06   (d)    4.02; 4.09;
7.06 314   (a)    4.02; 4.09   (b)    N.A.   (c)(1)    13.04   (c)(2)    13.04  
(c)(3)    N.A.   (d)    N.A.   (e)    13.05   (f)    4.10 315   (a)    7.01  
(b)    7.05   (c)    7.01   (d)    7.01   (e)    6.11 316   (a)(last sentence)
   13.06   (a)(1)(A)    6.05   (a)(1)(B)    6.04   (a)(2)    N.A.   (b)    6.07
317   (a)(1)    6.08   (a)(2)    6.09   (b)    2.05 318   (a)    13.01

N.A. Means Not Applicable.

Note: This Cross-Reference Table shall not, for any purposes, be deemed to be
part of this Indenture.

 

-vi-



--------------------------------------------------------------------------------

INDENTURE, dated as of [●], 2017, between CAESARS ENTERTAINMENT CORPORATION, a
Delaware corporation (together with its successors and assigns, the “Issuer”),
and [●], as trustee (the “Trustee”).

The Issuer and the Trustee agree as follows for the benefit of each other and
for the equal and ratable benefit of the holders of (i) $[1,119,060,000]
aggregate principal amount of the Issuer’s 5.00% Convertible Senior Notes due
2024 issued on the date hereof (the “Original Notes”) and (ii) any Additional
Notes issued from time to time (together with the Original Notes, the “Notes”):

Article I.

DEFINITIONS AND INCORPORATION BY REFERENCE

SECTION 1.01 Definitions.

“Acquired Indebtedness” means, with respect to the Issuer or its Restricted
Subsidiaries:

(1) Indebtedness of any other Person existing at the time such other Person is
merged, consolidated or amalgamated with or into the Issuer or its Restricted
Subsidiaries or became a Restricted Subsidiary of the Issuer, and

(2) Indebtedness secured by a Lien encumbering any asset that is acquired by the
Issuer or any Restricted Subsidiary.

Acquired Indebtedness will be deemed to have been Incurred, with respect to
clause (1) of the preceding sentence, on the date such Person merges,
consolidates or amalgamates with or into the Issuer or a Restricted Subsidiary
or becomes a Restricted Subsidiary and, with respect to clause (2) of the
preceding sentence, on the date of consummation of any such acquisition of such
assets.

“Additional Notes” means Notes issued under the terms of this Indenture
subsequent to the Issue Date.

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as used with respect to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise; provided that (1)
beneficial ownership of 10% or more of the Voting Stock of a Person will be
deemed to give rise to control with respect to the Issuer and (2) each of the
Restricted Holders will be deemed to constitute an Affiliate of the Issuer and
each Restricted Subsidiary for all purposes of this Indenture, provided that
this clause (2) shall not apply, with respect to any Restricted Holder, at any
time at which (a) such Restricted Holder does not beneficially own, directly or
indirectly, any Equity Interests of the Issuer or any Restricted Subsidiary and
(b) no employee, appointee, director, managing member or other agent or
representative of such Restricted Holder serves as a director, or has the right
to designate a director, on the board of directors of the Issuer or any
Restricted Subsidiary.

“Applicable Procedures” means, with respect to any matter at any time, the
policies and procedures of a Depository, if any, that are applicable to such
matter at such time.



--------------------------------------------------------------------------------

“Asset Sale” means:

(1) the sale, lease, conveyance, transfer or other disposition (whether in a
single transaction or a series of related transactions) of property or assets
(including by way of a Sale/Leaseback Transaction) by the Issuer or any
Restricted Subsidiary, including by means of a merger, consolidation,
amalgamation or similar transaction (each referred to in this definition as a
“disposition”) or

(2) the issuance or sale of Equity Interests (other than directors’ qualifying
shares and shares issued to foreign nationals or other third parties to the
extent required by applicable law) of any Restricted Subsidiary of the Issuer,
whether in a single transaction or a series of related transactions, other than
to the Issuer or a Wholly-Owned Restricted Subsidiary of the Issuer,

in each case other than:

(a) a disposition of Cash Equivalents or Investment Grade Securities or
obsolete, damaged or worn out property or equipment, in each case, in the
ordinary course of business;

(b) the disposition of all or substantially all of the assets of the Issuer in a
manner permitted pursuant to Section 5.01 or any disposition that constitutes a
Fundamental Change and with respect to which the Issuer complies with Article
XI;

(c) any Restricted Payment or Permitted Investment that is permitted to be made,
and is made, under Section 4.04;

(d) any disposition (in a transaction or series of related transactions) of
assets of the Issuer or any Restricted Subsidiary or any issuance or sale of
Equity Interests of any Restricted Subsidiary, which assets or Equity Interests
so disposed or issued, as applicable, have an aggregate Fair Market Value of
less than $25.0 million;

(e) any disposition of property or assets, or the issuance of Equity Interests,
by (i) a Restricted Subsidiary to the Issuer, or (ii) by a Restricted Subsidiary
to a Wholly-Owned Restricted Subsidiary of the Issuer;

(f) any exchange (other than with a Person that is an Affiliate of the Issuer)
of assets (including a combination of assets and Cash Equivalents) for assets
related to a Similar Business or services (including in connection with any
outsourcing arrangements), in each case of comparable or greater market value or
usefulness to the business of the Issuer and its Restricted Subsidiaries as a
whole and, as an additional condition, the Issuer shall have determined that the
requirements of this clause (f) have been satisfied;

(g) foreclosure or any similar action with respect to any property or other
asset of the Issuer or any Restricted Subsidiary;

(h) any sales or other dispositions of inventory in the ordinary course of
business and consistent with past practice;

(i) (i) any grant of any non-exclusive license or sublicense of patents,
trademarks, know-how or any other intellectual property in the ordinary course
of business or (ii) any grant of any exclusive license or sublicense of patents,
trademarks, know-how or any other intellectual property in the ordinary course
of business for which the Issuer or a Restricted Subsidiary receives Fair Market
Value and which would not materially impair or degrade the value or goodwill of
such patents, trademarks, know-how or other intellectual property;

 

-2-



--------------------------------------------------------------------------------

(j) any disposition deemed to arise or occur in connection with any grant of a
Permitted Lien;

(k) any disposition of property pursuant to the Call Right Agreements;

(l) any disposition deemed to arise or occur in connection with performance of
obligations under an Operations Management Agreement;

(m) [Reserved];

(n) dispositions of accounts receivables in connection with the compromise,
settlement or collection thereof in the ordinary course of business (exclusive
of factoring or similar arrangements);

(o) any surrender or waiver of contract rights or the settlement, release,
recovery on or surrender of contract, tort or other claims of any kind that
occur, with respect to this clause (o), in the ordinary course of business;

(p) any disposition expressly contemplated by the Transactions;

(q) any leases, subleases, easements (including grants of declarations of
covenants, conditions and restrictions and/or easements with respect to common
area spaces and similar instruments benefitting tenants), rights of way, rights
of access, dedications of space or other dispositions of property (including in
connection with and in furtherance of constructing structures or improvements
reasonably related to the development, construction and operation of a Project
(collectively, “Venue Easements”)), licenses or sublicenses with respect to any
real or personal property entered into by the Issuer or a Restricted Subsidiary,
provided that (A) the Issuer or a Restricted Subsidiary of the Issuer shall be
required, as applicable, to maintain control (which may be through required
contractual standards) over the primary aesthetics and standards of service and
quality of the business being operated or conducted in connection with any such
leased, subleased or licensed space, to the extent applicable, and (B) such
transaction, lease, sublease, easement, license or sublicense (i) is in the
ordinary course of business and consistent with past practice and (ii) would not
reasonably be expected to materially interfere with, or materially impact or
detract from, the operation of the business of the Issuer and its Restricted
Subsidiaries, taken as a whole.

With respect to clause (f) (with respect to the determination of whether assets
of comparable or greater value or usefulness are to be received) above, prior to
entering into any such exchange to be recorded under such clause (f), and as a
condition to the making of any such exchange, the Issuer will deliver to the
Trustee an Officer’s Certificate stating that the disinterested members of the
Board of Directors of the Issuer have determined, based upon an opinion or
appraisal issued by an accounting, appraisal or investment banking firm of
national standing if the value of any such exchange exceeds $75.0 million, that
such exchange is permitted, setting forth the basis upon which the calculations
required by such clause (f) were computed, together with a copy of any required
resolutions of the Board of Directors and of any fairness opinion or appraisal
required by this Indenture.

“Bank Indebtedness” means any and all amounts payable under or in respect of any
Credit Agreement Documents, (including after termination of any such Credit
Agreement), including principal, premium (if any), interest (including interest
accruing on or after the filing of any petition in bankruptcy or for
reorganization relating to the Issuer whether or not a claim for post-filing
interest is allowed in such proceedings), fees, charges, expenses, reimbursement
obligations, guarantees and all other amounts payable thereunder or in respect
thereof, including, without limitation, amounts pursuant to letters of credit.

 

-3-



--------------------------------------------------------------------------------

“beneficial owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” will be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only after the passage of time. The terms “beneficially own” and
“beneficially owned” have a corresponding meaning.

“Bid Solicitation Agent” means the Person appointed by the Issuer, from time to
time, to solicit secondary market bid quotations for the Trading Price of the
Notes in accordance with Section 10.01(b)(ii) hereof. The Trustee will be the
initial Bid Solicitation Agent. The Issuer may appoint another person (other
than an Affiliate) as the Bid Solicitation Agent without prior notice to
holders.

“Board of Directors” means, as to any Person, the board of directors or
managers, as applicable, of such Person (or, if such Person is a partnership,
the board of directors or other governing body of the general partner of such
Person) or any duly authorized committee thereof. Unless otherwise indicated in
this Indenture, all references to Board of Directors shall mean the Board of
Directors of the Issuer.

“Board Resolution” means, with respect to any Person, a copy of a resolution
certified by the Secretary, the General Counsel or an Officer of such Person to
have been duly adopted by the board of directors of such Person and to be in
full force and effect on the date of such certification.

“Business Day” means a day other than a Saturday, Sunday or other day on which
banking institutions are authorized or required by law, regulation or executive
order to close in New York City or in the city where the Corporate Trust Office
of the Trustee is located.

“Call Right Agreements” means each of (i) the Call Right Agreement among [●] and
Caesars Entertainment Corporation relating to Harrah’s Atlantic City, (ii) the
Call Right Agreement among [●] and Caesars Entertainment Corporation relating to
Harrah’s Laughlin and (iii) the Call Right Agreement among [●] and Caesars
Entertainment Corporation relating to Harrah’s New Orleans, in each case, as
amended, restated, supplemented or otherwise modified from time to time,
provided that any such amendment, restatement, supplement or other modification
is not less favorable than the terms of such agreements as in effect on the
Issue Date, taken as a whole, to the Issuer and its Restricted Subsidiaries.

“Capital Stock” means:

(1) in the case of a corporation, any and all shares of corporate stock (however
designated);

(2) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;

(3) in the case of a partnership or limited liability company, partnership or
membership interests (whether general or limited); and

(4) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person.

 

-4-



--------------------------------------------------------------------------------

“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a capital lease that would
at such time be required to be capitalized and reflected as a liability on a
balance sheet (excluding the footnotes thereto) in accordance with GAAP;
provided that obligations of the Issuer or its Restricted Subsidiaries, or of a
special purpose or other entity not consolidated with the Issuer and its
Restricted Subsidiaries, either existing on the Issue Date or created thereafter
that (a) initially were not included on the consolidated balance sheet of the
Issuer as capital lease obligations and were subsequently recharacterized as
capital lease obligations or, in the case of such a special purpose or other
entity becoming consolidated with the Issuer and its Restricted Subsidiaries
were required to be characterized as capital lease obligations upon such
consolidation, in either case, due to a change in accounting treatment, or (b)
did not exist on the Issue Date and were required to be characterized as capital
lease obligations but would not have been required to be treated as capital
lease obligations or long-term financial obligations on the Issue Date had they
existed at that time, shall for all purposes not be treated as Capitalized Lease
Obligations or Indebtedness.

“Capitalized Software Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) by the Issuer and
its Restricted Subsidiaries during such period in respect of licensed or
purchased software or internally developed software and software enhancements
that, in conformity with GAAP, are required to be reflected as capitalized costs
on the consolidated balance sheet of the Issuer and its Restricted Subsidiaries.

“Cash Equivalents” means:

(1) U.S. dollars and, in the case of any Foreign Subsidiary that is a Restricted
Subsidiary, pounds sterling, euros , the national currency of any member state
in the European Union (other than Greece, Spain, Portugal or Italy) or such
local currencies held by it from time to time in the ordinary course of
business;

(2) (i) securities issued or directly and fully guaranteed or insured by the
U.S. government or (ii) in the case of any Foreign Subsidiary that is a
Restricted Subsidiary, securities issued or directly and fully guaranteed or
insured by any country that is a member of the European Union (other than
Greece, Spain, Portugal or Italy) or, with respect to clauses (i) and (ii), any
agency or instrumentality thereof in each case maturing not more than one year
from the date of acquisition;

(3) certificates of deposit, time deposits and eurodollar time deposits with
maturities of one year or less from the date of acquisition, bankers’
acceptances, in each case with maturities not exceeding one year from the date
of acquisition and overnight bank deposits, in each case with any commercial
bank having capital and surplus in excess of $500.0 million and whose long-term
debt is rated “A” or the equivalent thereof by Moody’s or S&P (or reasonably
equivalent ratings of another Nationally Recognized Statistical Rating
Organization (as defined in Section 3(a)(62) of the Exchange Act) or any
international Affiliate thereof);

(4) repurchase obligations for underlying securities of the types described in
clauses (2) and (3) above entered into with any financial institution meeting
the qualifications specified in clause (3) above;

(5) commercial paper issued by a corporation (other than an Affiliate of the
Issuer) rated at least “A1” or the equivalent thereof by Moody’s or S&P (or
reasonably equivalent ratings of another Nationally Recognized Statistical
Rating Organization (as defined in Section 3(a)(62) of the Exchange Act) or any
international Affiliate thereof) and, in each case, maturing within one year
after the date of acquisition;

 

-5-



--------------------------------------------------------------------------------

(6) readily marketable direct obligations issued by any state of the United
States of America or any political subdivision thereof having one of the two
highest rating categories obtainable from either Moody’s or S&P (or reasonably
equivalent ratings of another internationally recognized ratings agency) in each
case with maturities not exceeding one year from the date of acquisition; and

(7) investment funds investing at least 95% of their assets in securities of the
types described in clauses (1) through (6) above.

“Close of Business” means 5:00 p.m., New York City time.

“Code” means the Internal Revenue Code of 1986, as amended.

“Common Stock” means, subject to Section 10.08, the shares of common stock, par
value $0.01 per share, of the Issuer authorized at the date of this Indenture as
originally executed or shares of any class or classes of common stock resulting
from any reclassification or reclassifications thereof; provided, however, that
if at any time there shall be more than one such resulting class, the shares so
issuable on conversion of Notes shall include shares of all such classes, and
the shares of each such class then so issuable shall be substantially in the
proportion which the total number of shares of such class resulting from all
such reclassifications bears to the total number of shares of all such classes
resulting from all such reclassifications.

“Consolidated Depreciation and Amortization Expense” means, with respect to the
Issuer and its Restricted Subsidiaries, on a consolidated basis, for any period,
the total amount of depreciation and amortization expense, including the
amortization of intangible assets, deferred financing fees and Capitalized
Software Expenditures and amortization of unrecognized prior service costs and
actuarial gains and losses related to pensions and other post-employment
benefits, of the Issuer and its Restricted Subsidiaries for such period on a
consolidated basis and determined in accordance with GAAP.

“Consolidated Interest Expense” means, with respect to the Issuer and its
Restricted Subsidiaries, on a consolidated basis, for any period, the sum,
without duplication, of:

(1) consolidated interest expense of the Issuer and its Restricted Subsidiaries,
determined in accordance with GAAP, to the extent such expense was deducted in
computing Consolidated Net Income, including, without duplication, (i)
amortization of original issue discount and debt issuance costs, (ii) the
interest component of Capitalized Lease Obligations, the lease payments under
the Master Lease Agreements, (iii) net payments and receipts (if any) pursuant
to interest rate Hedging Obligations (including the amortization of fees), (iv)
any non-cash interest payments, (v) interest expense attributable to the actual
or implied Indebtedness Incurred in connection with any Sale/Leaseback
Transaction, (vi) commissions, discounts and other fees and charges incurred in
respect of any financing, letter of credit or bankers’ acceptances; plus (vii)
any of the foregoing interest expense on Indebtedness of another Person that is
guaranteed by the Issuer or one of its Restricted Subsidiaries or secured by a
Lien on assets of the Issuer or one of its Restricted Subsidiaries, whether or
not such guarantee or Lien is called upon; plus (viii) the product of (a) all
dividends, whether paid or accrued and whether or not in cash, on any series of
preferred stock of the Issuer or any of its Restricted Subsidiaries, other than
dividends on Equity Interests payable solely in Equity Interests of the Issuer
(other than Disqualified Stock) or to the Issuer or a Restricted Subsidiary of
the Issuer, times (b) a fraction, the numerator of which is one and the
denominator of which is one minus the then current combined federal, state and
local statutory tax rate of such Person, expressed as a decimal; plus

 

-6-



--------------------------------------------------------------------------------

(2) consolidated capitalized interest of the Issuer and the Restricted
Subsidiaries for such period, whether paid or accrued; minus

(3) interest income for such period.

For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at the interest rate implicit in such Capitalized
Lease Obligation in accordance with GAAP.

“Consolidated Leverage Ratio” means, with respect to the Issuer and its
Restricted Subsidiaries on a consolidated basis, at any date, the ratio of (i)
Consolidated Total Indebtedness of the Issuer and the Restricted Subsidiaries as
of such date of calculation (determined on a consolidated basis in accordance
with GAAP) less the aggregate amount of cash and Cash Equivalents in excess of
all Restricted Cash that would be stated on the consolidated balance sheet of
the Issuer and the Restricted Subsidiaries and held by the Issuer and its
Restricted Subsidiaries as of such date of determination to (ii) EBITDA of the
Issuer and its Restricted Subsidiaries for the four full fiscal quarters for
which internal financial statements are available immediately preceding such
date on which such additional Indebtedness is Incurred. In the event that the
Issuer or any Restricted Subsidiary Incurs, repays, repurchases or redeems any
Indebtedness subsequent to the commencement of the period for which the
Consolidated Leverage Ratio is being calculated but prior to the event for which
the calculation of the Consolidated Leverage Ratio is made (the “Consolidated
Leverage Calculation Date”), then the Consolidated Leverage Ratio shall be
calculated giving pro forma effect to such Incurrence, repayment, repurchase or
redemption of Indebtedness as if the same had occurred at the beginning of the
applicable four-quarter period; provided that the Issuer may elect pursuant to
an Officer’s Certificate delivered to the Trustee to treat all or any portion of
the commitment under any Indebtedness as being Incurred at such time, in which
case any subsequent Incurrence of Indebtedness under such commitment shall not
be deemed, for purposes of this calculation, to be an Incurrence at such
subsequent time.

For purposes of making the computation referred to above, Investments,
acquisitions, dispositions, mergers, amalgamations, consolidations (including
the Transactions) and discontinued operations (as determined in accordance with
GAAP), in each case, with respect to an operating unit of a business that the
Issuer or any Restricted Subsidiary has made during the four-quarter reference
period or subsequent to such reference period and on or prior to or
simultaneously with the Consolidated Leverage Calculation Date shall be
calculated on a pro forma basis assuming that all such Investments,
acquisitions, dispositions, mergers, amalgamations, consolidations (including
the Transactions) or discontinued operations (and the change of any associated
Indebtedness and the change in EBITDA resulting therefrom) had occurred on the
first day of the four-quarter reference period. If since the beginning of such
period any Person that subsequently became a Restricted Subsidiary or was merged
with or into the Issuer or any Restricted Subsidiary since the beginning of such
period shall have made any Investment, acquisition, disposition, merger,
consolidation, amalgamation or discontinued operation, in each case, with
respect to an operating unit of a business, that would have required adjustment
pursuant to this definition, then the Consolidated Leverage Ratio shall be
calculated giving pro forma effect thereto for such period as if such
Investment, acquisition, disposition, discontinued operation, merger,
amalgamation or consolidation had occurred at the beginning of the applicable
four-quarter period. If since the beginning of such period any Restricted
Subsidiary is designated an Unrestricted Subsidiary or any Unrestricted
Subsidiary is designated a Restricted Subsidiary, then the Consolidated Leverage
Ratio shall be calculated giving pro forma effect thereto for such period as if
such designation had occurred at the beginning of the applicable four-quarter
period.

For purposes of this definition, whenever pro forma effect is to be given to any
event, the pro forma calculations shall be made in accordance with Regulation
S-X of the SEC.

 

-7-



--------------------------------------------------------------------------------

For purposes of this definition, any amount in a currency other than U.S.
dollars will be converted to U.S. dollars based on the average exchange rate for
such currency for the most recent twelve month period immediately prior to the
date of determination in a manner consistent with that used in calculating
EBITDA for the applicable period.

“Consolidated Net Income” means, with respect to the Issuer and its Restricted
Subsidiaries for any period, the aggregate of the consolidated Net Income of the
Issuer and its Restricted Subsidiaries for such period, on a consolidated basis
in accordance with GAAP; provided, however, that, without duplication:

(1) any net after-tax extraordinary, nonrecurring or unusual gains or losses
(less all fees and expenses relating thereto) or expenses or charges, including
one time costs and expenses relating to, (a) curtailments or modifications to
pension and post-retirement employee benefit plans, (b) reconstruction,
decommissioning, recommissioning or reconfiguration of fixed assets for
alternate uses and facilities closing costs, (c) acquisition integration costs,
(d) facilities opening costs, (e) project start-up costs, (f) business
optimization costs, (g) the hiring of professionals in connection with IT,
accounting and systems optimization programs or the implementation of programs
for efficiency gains, and (h) the Transactions, in each case, shall be excluded
up to a maximum of (i) $20.0 million for fiscal year 2017, and (ii) the greater
of (x) $10.0 million and (y) [●]% of Consolidated Net Income [ clause (ii)(y)
will initially be set to reflect $10.0 million] per year thereafter.

(2) effects of purchase accounting adjustments (including the effects of such
adjustments pushed down to the Issuer and its Restricted Subsidiaries) in
amounts required or permitted by GAAP, resulting from the application of
purchase accounting or the amortization or write-off of any amounts thereof, net
of taxes, or charges resulting from the adoption of fresh start accounting
(including reorganization charges and election of push-down accounting
principles), shall be excluded;

(3) the cumulative effect of a change in accounting principles shall be
excluded;

(4) any net after-tax income or loss from abandoned, closed or discontinued
operations and any net after-tax gains or losses on disposal of abandoned,
closed or discontinued operations shall be excluded;

(5) any net after-tax gains or losses (less all fees and expenses or charges
relating thereto) attributable to business dispositions or asset dispositions
other than in the ordinary course of business shall be excluded;

(6) any net after-tax gains or losses (less all fees and expenses or charges
relating thereto) attributable to the early extinguishment of Indebtedness,
Hedging Obligations or other derivative instruments shall be excluded;

(7) the Net Income for such period of any Person that is not a Subsidiary of the
Issuer, or is an Unrestricted Subsidiary, or that is accounted for by the equity
method of accounting, shall be included only to the extent of the amount of
dividends or distributions or other payments actually paid in cash (or to the
extent converted into cash) to the Issuer or a Restricted Subsidiary thereof in
respect of such period;

(8) solely for the purpose of determining the amount available for Restricted
Payments under clause (1) of the definition of “Cumulative Credit,” the Net
Income for such

 

-8-



--------------------------------------------------------------------------------

period of any Restricted Subsidiary shall be excluded to the extent that the
declaration or payment of dividends or similar distributions by such Restricted
Subsidiary of its Net Income is not at the date of determination permitted
without any prior governmental approval (which has not been obtained) or,
directly or indirectly, by the operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to that Restricted Subsidiary or its stockholders, unless
such restrictions with respect to the payment of dividends or similar
distributions have been legally waived; provided that (without duplication) the
Consolidated Net Income of such Person shall be increased by the amount of
dividends or other distributions or other payments actually paid in cash (or
converted into cash) by any such Restricted Subsidiary to such Person, to the
extent not already included therein;

(9) [Reserved];

(10) any impairment charges or asset write-offs, and the amortization of
intangibles, in each case arising pursuant to the application of GAAP shall be
excluded;

(11) any non-cash compensation charge or expense realized or resulting from
stock option plans, employee benefit plans or post-employment benefit plans, or
grants or sales of stock, stock appreciation or similar rights, stock options,
restricted stock, preferred stock or other rights shall be excluded;

(12) [Reserved];

(13) accruals and reserves that are established or adjusted within 12 months
after the Issue Date and that are so required to be established or adjusted as a
result of the Transactions in accordance with GAAP or changes in accruals and
reserves as a result of adoption or modification of accounting policies shall be
excluded;

(14) solely for purposes of calculating EBITDA, (a) the Net Income of the Issuer
and its Restricted Subsidiaries shall be calculated without deducting the income
attributable to, or adding the losses attributable to, the minority equity
interests of third parties in any non-Wholly Owned Restricted Subsidiary except
to the extent of dividends declared or paid in respect of such period or any
prior period on the shares of Capital Stock of such Restricted Subsidiary held
by such third parties and (b) any ordinary course dividend, distribution or
other payment paid in cash and received from any Person in excess of amounts
included in clause (7) above shall be included;

(15) (a)(i) the non-cash portion of “straight-line” rent expense shall be
excluded and (ii) the cash portion of “straight-line” rent expense which exceeds
the amount expensed in respect of such rent expense shall be included and (b)
non-cash gains, losses, income and expenses resulting from fair value accounting
required by the applicable standard under GAAP and related interpretations shall
be excluded;

(16) any currency translation gains and losses related to currency
remeasurements of Indebtedness, and any net loss or gain resulting from hedging
transactions for currency exchange risk, shall be excluded;

(17) (a) to the extent covered by insurance and actually reimbursed, or, so long
as the Issuer has made a determination that there exists reasonable evidence
that such amount will in fact be reimbursed by the insurer and only to the
extent that such amount is (i) not denied by the applicable carrier in writing
within 180 days and (ii) in fact reimbursed within 365 days of the

 

-9-



--------------------------------------------------------------------------------

date of such evidence (with a deduction for any amount so added back to the
extent not so reimbursed within 365 days), expenses with respect to liability or
casualty events or business interruption shall be excluded and (b) amounts
estimated in good faith to be received from insurance in respect of lost
revenues or earnings in respect of liability or casualty events or business
interruption shall be included (with a deduction for amounts actually received
up to such estimated amount to the extent included in Net Income in a future
period), provided that any amounts included based on this clause (b) of this
paragraph (17) that exceed $25.0 million shall be approved by the Board of
Directors for purposes of compliance with clause (b) of this paragraph (17); and

(18) non-cash charges for deferred tax asset valuation allowances shall be
excluded (except to the extent reversing a previously recognized increase to Net
Income).

Notwithstanding the foregoing, for the purpose of Section 4.04 only, there shall
be excluded from Consolidated Net Income any dividends, repayments of loans or
advances or other transfers of assets from the Issuer’s Subsidiaries (both
Restricted Subsidiaries and Unrestricted Subsidiaries) to the extent such
dividends, repayments or transfers increase the amount of Restricted Payments
permitted under such Section 4.04 pursuant to clauses (4) of the definition of
“Cumulative Credit.”

“Consolidated Non-Cash Charges” means, with respect to the Issuer and its
Restricted Subsidiaries, on a consolidated basis, for any period, the non-cash
expenses (other than Consolidated Depreciation and Amortization Expense) of the
Issuer and the Restricted Subsidiaries reducing Consolidated Net Income of the
Issuer for such period on a consolidated basis and otherwise determined in
accordance with GAAP, provided that if any such non-cash expenses represent an
accrual or reserve for potential cash items in any future period, the cash
payment in respect thereof in such future period shall be subtracted from EBITDA
in such future period to the extent paid, but excluding from this proviso, for
the avoidance of doubt, amortization of a prepaid cash item that was paid in a
prior period.

“Consolidated Taxes” means, with respect to the Issuer and its Restricted
Subsidiaries, on a consolidated basis, for any period, the provision for taxes
based on income, profits or capital, including, without limitation, federal,
state, franchise, property, excise and similar taxes, foreign withholding taxes
(including penalties and interest related to such taxes or arising from tax
examinations).

“Consolidated Total Indebtedness” means, with respect to the Issuer and its
Restricted Subsidiaries, on a consolidated basis, as of any date of
determination, an amount equal to the sum (without duplication) of (1) the
aggregate principal amount of all outstanding Indebtedness of the Issuer and its
Restricted Subsidiaries (excluding any Hedging Obligations, undrawn letters of
credit and the deferred and unpaid purchase price of any property or services),
plus (2) the aggregate amount of all outstanding Disqualified Stock of the
Issuer and its Restricted Subsidiaries and all Preferred Stock of its Restricted
Subsidiaries, with the amount of such Disqualified Stock and Preferred Stock
equal to the greater of their respective voluntary or involuntary liquidation
preferences, in each case determined on a consolidated basis in accordance with
GAAP.

“Contingent Obligations” means, with respect to any Person, any obligation of
such Person guaranteeing any leases, dividends or other obligations that do not
constitute Indebtedness (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of such Person, whether or not contingent:

(1) to purchase any such primary obligation or any property constituting direct
or indirect security therefor;

 

-10-



--------------------------------------------------------------------------------

(2) to advance or supply funds:

(a) for the purchase or payment of any such primary obligation; or

(b) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor; or

(3) to purchase property, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor to make payment of such primary obligation against loss in respect
thereof.

“Continuing Director” means a director who either was a member of the Board of
Directors of the Issuer on the Issue Date or who becomes a member of the Board
of Directors of the Issuer subsequent to that date and whose election,
appointment or nomination for election by the stockholders of the Issuer is duly
approved by a majority of the Continuing Directors on the Board of Directors of
the Issuer at the time of such approval, either by a specific vote or by
approval of the proxy statement issued by the Issuer on behalf of the entire
Board of Directors of the Issuer in which such individual is named as nominee
for director.

“Corporate Trust Office” means the office of the Trustee at which at any
particular time its corporate trust business shall be principally administered,
which office at the date of the execution of this Indenture is located at [●],
or such other address as the Trustee may designate from time to time by notice
to the Company, or the principal corporate trust office of any successor Trustee
(or such other address as such successor Trustee may designate from time to time
by notice to the Company).

“Conversion Price” means, in respect of each Note, as of any date, $1,000
divided by the Conversion Rate in effect on such date.

“Conversion Rate” means initially 20.405542 shares of Common Stock per $1,000
principal amount of Notes, subject to adjustment as set forth herein.

“Credit Agreement” means (i) (A) the credit agreement, dated as of the Issue
Date, among CEOC, LLC, the guarantors named therein, the financial institutions
named therein, and [●], as Administrative Agent and Collateral Agent (the “OpCo
Credit Agreement”), (B) the First Lien Credit Agreement, dated as of October 11,
2013, among Caesars Entertainment Resort Properties, LLC and the other borrowers
named therein, the institutions named therein and Citicorp North America, Inc.,
as Administrative Agent and (C) First Lien Credit Agreement, dated as of May 8,
2014, among Caesars Growth Properties Parent, LLC, Caesars Growth Properties
Holdings, LLC, the institutions named therein and Credit Suisse AG, Cayman
Islands Branch, as Administrative Agent, in each case, as amended, restated,
supplemented, waived, replaced (whether or not upon termination, and whether
with the original lenders or otherwise), restructured, repaid, refunded,
refinanced or otherwise modified from time to time, including any agreement or
indenture extending the maturity thereof, refinancing, replacing or otherwise
restructuring all or any portion of the Indebtedness under such agreement or
agreements or indenture or indentures or any successor or replacement agreement
or agreements or indenture or indentures or increasing the amount loaned or
issued thereunder or altering the maturity thereof and (ii) whether or not the
credit agreements referred to in clause (i) remain outstanding, if designated by
the Issuer in

 

2 

Based on (i) the assumptions reflected in the Summary of Principal Economic
Terms in Exhibit B to Exhibit 99.1 of the Current Report on Form 8-K of Caesars
Entertainment Corp. dated September 27, 2016, (ii) an assumed 100 million shares
outstanding, prior to giving effect to the conversion of any Notes and (iii) the
assumption that the Issuer repurchases $1,200 million shares of Common Stock in
connection with the Plan. To be updated based on actual share count.

 

-11-



--------------------------------------------------------------------------------

connection with a concurrent refinancing of Bank Indebtedness to be included in
the definition of “Credit Agreement,” one or more (A) debt facilities or
commercial paper facilities, providing for revolving credit loans, term loans,
or letters of credit, (B) debt securities, indentures or other forms of debt
financing (including convertible or exchangeable debt instruments or bank
guarantees or bankers’ acceptances), or (C) instruments or agreements evidencing
any other Indebtedness, in each case, with the same or different borrowers or
issuers and, in each case, as amended, supplemented, modified, extended,
restructured, renewed, refinanced, restated, replaced or refunded in whole or in
part from time to time.

“Credit Agreement Documents” means the collective reference to any Credit
Agreement, any notes issued pursuant thereto and the guarantees thereof, and the
collateral documents relating thereto, as amended, supplemented, restated,
renewed, refunded, replaced, restructured, repaid, refinanced or otherwise
modified, in whole or in part, from time to time.

“Cumulative Credit” means the sum of (without duplication):

(1) 50% of the Consolidated Net Income of the Issuer for the period (taken as
one accounting period), from the first day of the fiscal quarter in which the
Issue Date occurs to the end of the Issuer’s most recently ended fiscal quarter
for which internal financial statements are available at the time of such
Restricted Payment (or, in the case of such Consolidated Net Income for such
period is a deficit, minus 100% of such deficit), plus

(2) 100% of the aggregate net cash proceeds received by the Issuer after the
Issue Date from the issue or sale of Equity Interests of the Issuer (excluding
Refunding Capital Stock and Disqualified Stock), including Equity Interests
issued upon exercise of warrants or options (other than an issuance or sale to a
Restricted Subsidiary of the Issuer or to an employee stock ownership plan or
trust established by the Issuer or any of its Restricted Subsidiaries), plus

(3) 100% of the aggregate amount of contributions to the capital of the Issuer
received in cash after the Issue Date (other than Refunding Capital Stock and
Disqualified Stock), plus

(4) 100% of the aggregate amount received by the Issuer or any of its Restricted
Subsidiaries in cash received by the Issuer or any of its Restricted
Subsidiaries after the Issue Date from:

(a) the sale or other disposition (other than to the Issuer or any of its
Restricted Subsidiaries) of Restricted Investments made by the Issuer and its
Restricted Subsidiaries and from repurchases and redemptions in cash of such
Restricted Investments from the Issuer and its Restricted Subsidiaries by any
Person (other than the Issuer or any Restricted Subsidiary), in each case
excluding Restricted Investments in any Unrestricted Subsidiaries, equal to the
lesser of (i) the cash return of capital with respect to such Restricted
Investment (less the cost of disposition, if any) and (ii) the initial amount of
such Restricted Investment, or

(b) a distribution or dividend from an Unrestricted Subsidiary, plus

(5) in the event any Unrestricted Subsidiary has been redesignated as a
Restricted Subsidiary or has been merged, consolidated or amalgamated with or
into, or transfers or conveys its assets to, or is liquidated into, the Issuer
or a Restricted Subsidiary, the Fair Market Value of the Investment of the
Issuer or the Restricted Subsidiaries in such Unrestricted Subsidiary (which, if
the Fair Market Value of such investment shall exceed $25.0 million shall be
approved pursuant to a board resolution by the Board of Directors) at the time
of such redesignation, combination or transfer (or of the assets transferred or
conveyed, as applicable).

 

-12-



--------------------------------------------------------------------------------

“Daily Conversion Value” means, for each of the 20 consecutive VWAP Trading Days
during any Observation Period, one-twentieth (1/20th) of the product of (i) the
Conversion Rate in effect on such VWAP Trading Day and (ii) the Daily VWAP on
such VWAP Trading Day.

“Daily VWAP” means, for each of the 20 consecutive VWAP Trading Days during the
applicable Observation Period, the per share volume-weighted average price as
displayed under the heading “Bloomberg VWAP” on Bloomberg page “CZR <equity>
AQR” (or its equivalent successor if such page is not available) in respect of
the period from the scheduled open of trading until the scheduled close of
trading of the primary trading session on such VWAP Trading Day (or if such
volume-weighted average price is unavailable, the market value of one share of
the Common Stock on such VWAP Trading Day determined, using a volume-weighted
average method, by a nationally recognized independent investment banking firm
retained for this purpose by the Issuer). The “Daily VWAP” will be determined
without regard to after-hours trading or any other trading outside of the
regular trading session trading hours.

“Default” means any event which is, or after notice or passage of time or both
would be, an Event of Default.

“Disclosure Statement” means the disclosure statement to the Plan, as amended
and supplemented, filed in the jointly administered proceedings commenced by
[CEOC] and certain affiliated debtors, titled In re Caesars Entertainment
Operating Company, Inc., et. al., Case No. 15-01145 (Bankr. N.D. Ill.) under
Title 11 of the United States Code, 11 U.S.C. §§ 101-1532 in the United States
Bankruptcy Court for the Northern District of Illinois.

“Disqualified Stock” means, with respect to any Person, any Capital Stock of
such Person which, by its terms (or by the terms of any security into which it
is convertible or for which it is redeemable or exchangeable), or upon the
happening of any event:

(1) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise,

(2) is convertible or exchangeable for Indebtedness or Disqualified Stock of
such Person or any of its Restricted Subsidiaries, or

(3) is redeemable at the option of the holder thereof, in whole or in part
(other than solely as a result of a change of control or asset sale),

in each case prior to 91 days after the earlier of the maturity date of the
Notes or the date the Notes are no longer outstanding. The amount of
Disqualified Stock deemed to be outstanding at any time for purposes of this
Indenture will be the maximum amount that the Issuer and its Restricted
Subsidiaries may become obligated to pay upon the maturity of, or pursuant to
any mandatory redemption provisions of, such Disqualified Stock, exclusive of
accrued dividends.

“Domestic Subsidiary” means a Restricted Subsidiary that is not a Foreign
Subsidiary.

“EBITDA” means, with respect to the Issuer and its Restricted Subsidiaries, on a
consolidated basis, for any period, the Consolidated Net Income for such period
plus, without duplication, to the extent the same was deducted in calculating
Consolidated Net Income:

 

-13-



--------------------------------------------------------------------------------

(1) Consolidated Taxes; plus

(2) Fixed Charges; plus

(3) Consolidated Depreciation and Amortization Expense; plus

(4) Consolidated Non-Cash Charges; plus

(5) any expenses or charges (other than Consolidated Depreciation and
Amortization Expense) related to any issuance of Equity Interests, Investment,
acquisition, disposition, recapitalization or the Incurrence, modification or
repayment of Indebtedness permitted to be Incurred by this Indenture (including
a refinancing thereof) (whether or not successful), including (i) such fees,
expenses or charges related to the Incurrence of the Notes and the Bank
Indebtedness and (ii) any amendment or other modification of the Notes or other
Indebtedness; plus

(6) [Reserved]; plus

(7) [Reserved]; plus

(8) any costs or expense Incurred pursuant to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement
or any stock subscription or shareholder agreement, to the extent that such cost
or expenses are funded with cash proceeds contributed to the capital of the
Issuer or net cash proceeds of an issuance of Equity Interests of the Issuer
(other than Disqualified Stock) solely to the extent that such net cash proceeds
are excluded from the calculation of the Cumulative Credit; plus

(9) Pre-Opening Expenses;

less, without duplication,

(10) non-cash items increasing Consolidated Net Income for such period
(excluding the recognition of deferred revenue or any items which represent the
reversal of any accrual of, or cash reserve for, anticipated cash charges that
reduced EBITDA in any prior period and any items for which cash was received in
a prior period).

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any Indebtedness that is convertible
into, or exchangeable for, Capital Stock).

“Ex-Dividend Date” means the first date on which shares of the Common Stock
trade on the applicable exchange or in the applicable market, regular way,
without the right to receive the issuance, dividend or distribution in question.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

“Existing Indebtedness” means the Indebtedness of the Issuer and its Restricted
Subsidiaries that is outstanding on the Issue Date.

 

-14-



--------------------------------------------------------------------------------

“Fair Market Value” means, with respect to any asset or property other than
cash, the price which could be negotiated in an arm’s-length transaction, for
cash, between a willing seller and a willing, able and unaffiliated buyer,
neither of whom is under undue pressure or compulsion to complete the
transaction.

“First-Tier Subsidiary” of any Person means a Subsidiary of such Person, 100% of
the outstanding Capital Stock or other ownership interests of which (other than
directors’ qualifying shares) shall at the time be owned directly by such Person
(and not by one or more Subsidiaries of such Person).

“Fixed Charges” means, with respect to the Issuer and its Restricted
Subsidiaries, on a consolidated basis, for any period, the sum, without
duplication, of:

(1) Consolidated Interest Expense for such period; and

(2) all cash and non-cash dividends paid, declared, accrued or accumulated on
any series of Preferred Stock or Disqualified Stock of the Issuer or any of its
Restricted Subsidiaries except for dividends payable in the Issuer’s Capital
Stock (other than Disqualified Stock) or paid to the Issuer or to a Wholly Owned
Restricted Subsidiary.

“Foreign Subsidiary” means a Subsidiary not organized or existing under the laws
of the United States of America or any state or territory thereof or the
District of Columbia and any direct or indirect subsidiary of such Subsidiary.

A “Fundamental Change” will be deemed to have occurred if any of the following
occurs after the time the Original Notes are originally issued:

(1) the Issuer becomes aware (by way of a report or any other filing pursuant to
Section 13(d) of the Exchange Act, proxy, vote, written notice or otherwise) of
the acquisition by any Person or group (within the meaning of Section 13(d)(3)
or Section 14(d)(2) of the Exchange Act, or any successor provision), including
any group acting for the purpose of acquiring, holding or disposing of
securities (within the meaning of Rule 13d-5(b)(1) under the Exchange Act), in a
single transaction or in a related series of transactions, by way of merger,
consolidation, amalgamation or other business combination or purchase of
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act,
or any successor provision), of more than 50% of the total voting power of the
Voting Stock of the Issuer;

(2) the consummation of (A) any share exchange, exchange offer, tender offer,
reclassification, recapitalization, consolidation, amalgamation or merger of the
Issuer pursuant to which all of the Common Stock will be converted into cash,
securities or other property; or (B) any sale, lease or other transfer in one
transaction or a series of transactions of all or substantially all of the
assets of the Issuer and its Restricted Subsidiaries, taken as a whole, to any
Person other than one of the Restricted Subsidiaries; provided that a
transaction described in clause (A) above pursuant to which the persons that
“beneficially owned”, directly or indirectly, Issuer’s Voting Stock immediately
prior to such transaction “beneficially own”, directly or indirectly, at least a
majority of the total voting power of all outstanding classes of Voting Stock of
the surviving or transferee Person and such holders’ proportional voting power
immediately after such transaction vis-à-vis each other with respect to the
securities they receive in such transaction will be in substantially the same
proportions as their respective voting power vis-à-vis each other immediately
prior to such transaction will not constitute a “Fundamental Change”;

 

-15-



--------------------------------------------------------------------------------

(3) the holders of Issuer’s Capital Stock approve any plan or proposal for the
liquidation or dissolution of the Issuer (whether or not otherwise in compliance
with this Indenture);

(4) the Common Stock (or other common stock underlying the Notes) ceases to be
listed or quoted on any of The New York Stock Exchange, The NASDAQ Global Select
Market or The NASDAQ Global Market (or any of their respective successors); or

(5) the first day on which Continuing Directors cease to constitute at least a
majority of the Board of Directors of the Issuer;

provided, however, a “Fundamental Change” will not be deemed to have occurred if
at least 90% of the consideration paid for Common Stock in a transaction or
transactions described under clause (2) above, excluding cash payments for any
fractional shares and cash payments made pursuant to dissenters’ appraisal
rights, consists of shares of common equity listed or quoted on The New York
Stock Exchange, The NASDAQ Global Select Market, or The NASDAQ Global Market (or
any of their respective successors), or will be so listed or quoted promptly
after such transaction, and, as a result thereof, such consideration becomes the
Reference Property for the Notes.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board of
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or in such other
statements by such other entity as have been approved by a significant segment
of the accounting profession, which are in effect on the Issue Date. For the
purposes of this Indenture, the term “consolidated” with respect to any Person
shall mean such Person consolidated with its Restricted Subsidiaries and shall
not include any Unrestricted Subsidiary (but the interest of such Person in an
Unrestricted Subsidiary will be accounted for as an Investment) or any other
Person that does not constitute a Subsidiary of such Person.

“Gaming Authorities” means, in any jurisdiction in which the Issuer or any of
its Subsidiaries manages or conducts any casino, gaming business or activities,
the applicable gaming board, commission, or other governmental gaming regulatory
body or agency which (a) has, or may at any time after the Issue Date have,
jurisdiction over the gaming activities of the Issuer or any of its
Subsidiaries, or any successor to such authority or (b) is, or may at any time
after the Issue Date be, responsible for interpreting, administering and
enforcing the Gaming Laws.

“Gaming Laws” means all applicable constitutions, treaties, laws and statutes
pursuant to which any Gaming Authority possesses regulatory, licensing or permit
authority over gaming, gambling or casino activities, and all rules, rulings,
orders, ordinances, regulations of any Gaming Authority applicable to the
gambling, casino or gaming businesses or activities of the Issuer or any of its
Subsidiaries in any jurisdiction, as in effect from time to time, including the
policies, interpretations and administration thereof by the Gaming Authorities.

“guarantee” means any obligation, contingent or otherwise, of any Person
directly or indirectly guaranteeing any Indebtedness or other obligation of any
other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (i) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation of such other Person (whether arising by virtue
of partnership arrangements, or by agreement to keep-well, to purchase assets,
goods, securities or services, or take-or-pay, or to maintain financial
statement conditions or otherwise) or (ii) entered into for purposes of assuring
in any other manner the obligee of such Indebtedness or other obligation of the
payment thereof or to protect such

 

-16-



--------------------------------------------------------------------------------

obligee against loss in respect thereof, in whole or in part (including, without
limitation, by way of pledge of assets or through letters of credit and
reimbursement agreements in respect thereof); provided, that the term
“guarantee” does not include endorsements for collection or deposit in the
ordinary course of business.

“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under any:

(1) currency exchange, interest rate (whether from fixed to floating or from
floating to fixed) or commodity swap agreements, currency exchange, interest
rate or commodity cap and/or collar agreements; and

(2) other agreements or arrangements designed to protect such Person against
fluctuations in currency exchange, interest rates or commodity prices.

“holder” means the Person in whose name a Note is registered on the Registrar’s
books.

“Incur” means issue, create, assume, guarantee, incur or otherwise become liable
for. If any Person becomes a Restricted Subsidiary on any date after the Issue
Date (including by redesignation of an Unrestricted Subsidiary or failure of an
Unrestricted Subsidiary to meet the qualifications necessary to remain an
Unrestricted Subsidiary), the Indebtedness and Capital Stock of such Person
outstanding on such date will be deemed to have been Incurred on such date for
the purposes of Section 4.03 but will not be considered the sale or issuance of
Equity Interests for purposes of Section 4.06. The accretion of original issue
discount will not be considered an Incurrence of Indebtedness.

“Indebtedness” means, with respect to any Person:

(1) the principal and premium (if any) of any indebtedness of such Person,
whether or not contingent, (a) in respect of borrowed money, including, without
limitation, indebtedness evidenced by bonds, notes, debentures or similar
instruments, (b) in respect of letters of credit, bankers’ acceptances or other
similar instruments (or, without duplication, reimbursement agreements in
respect thereof), (c) representing the deferred and unpaid purchase price of any
property or services (except any such balance that constitutes (i) trade payable
or similar obligation to a trade creditor Incurred in the ordinary course of
business, (ii) any earn-out obligations until such obligation becomes a
liability on the balance sheet of such Person in accordance with GAAP and (iii)
liabilities accrued in the ordinary course of business), which purchase price is
due more than six months after the date of placing the property in service or
taking delivery and title thereto or such services are completed, as the case
may be, (d) in respect of Capitalized Lease Obligations, and (e) representing
any Hedging Obligations, if and to the extent that any of the foregoing
indebtedness (other than letters of credit and Hedging Obligations) would appear
as a liability on a balance sheet (excluding the footnotes thereto) of such
Person prepared in accordance with GAAP;

(2) to the extent not otherwise included, any obligation of such Person to be
liable for, or to pay, as obligor, guarantor or otherwise, the obligations
referred to in clause (1) of another Person (other than (a) by endorsement of
negotiable instruments for collection in the ordinary course of business and (b)
ordinary course performance guarantees that do not guarantee Indebtedness); and

(3) all Indebtedness of others secured by a Lien on any asset of the specified
Person (whether or not such Indebtedness is assumed by the specified Person)
and, to the extent not otherwise included, the guarantee by the specified Person
of any Indebtedness of any other Person;

 

-17-



--------------------------------------------------------------------------------

provided, however, that notwithstanding the foregoing, Indebtedness shall be
deemed (A) not to include (1) Contingent Obligations Incurred in the ordinary
course of business and not in respect of borrowed money; (2) deferred or prepaid
revenues; (3) purchase price holdbacks in respect of a portion of the purchase
price of an asset to satisfy warranty or other unperformed obligations of the
respective seller; or (4) Obligations under the Master Leases (including, for
the avoidance of doubt, the guarantee of such Obligations) and (B) for the
avoidance of doubt, to include, without duplication, the guarantee by the Issuer
of any Indebtedness of CEOC LLC or any of the Subsidiaries of CEOC LLC.

The amount of Indebtedness of any Person will be deemed to be:

(A) with respect to Contingent Obligations that constitute Indebtedness, the
maximum liability upon the occurrence of the contingency giving rise to the
obligation;

(B) with respect to Indebtedness secured by a Lien on an asset of such Person,
but not otherwise the obligation, contingent or otherwise, of such Person, the
lesser of (x) the Fair Market Value of such asset on the date the Lien attached
and (y) the amount of such Indebtedness;

(C) with respect to any Indebtedness issued with original issue discount, the
face amount of such Indebtedness less the remaining unamortized portion of the
original issue discount of such Indebtedness; provided, however, that (1) the
amount of Indebtedness outstanding at any date of determination will include the
increase in the amount of such Indebtedness in connection with any amortization
of original issue discount and (2) in the event of any bankruptcy or
reorganization of the Person which has Incurred the Indebtedness, then the full
face amount of such Indebtedness will be deemed to be outstanding;

(D) with respect to any Hedging Obligation, the net amount payable if the
applicable Hedging agreement terminated at that time due to default by such
Person; and

(E) otherwise, the outstanding principal amount thereof.

Notwithstanding anything in this Indenture to the contrary, Indebtedness shall
be calculated without giving effect to, the effects of Statement of Financial
Accounting Standards No. 133 and related interpretations to the extent such
effects would otherwise increase or decrease an amount of Indebtedness for any
purpose under this Indenture as a result of accounting for any embedded
derivatives created by the terms of such Indebtedness; and any such amounts that
would have constituted Indebtedness under this Indenture but for the application
of this sentence shall not be deemed an Incurrence of Indebtedness under this
Indenture.

“Indenture” means this Indenture as amended or supplemented from time to time.

“Interest Payment Date” has the meaning set forth in Exhibit A hereto.

“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or an equivalent
rating by any other Rating Agency.

 

-18-



--------------------------------------------------------------------------------

“Investment Grade Securities” means:

(1) securities issued or directly and fully guaranteed or insured by the U.S.
government or any agency or instrumentality thereof (other than Cash
Equivalents),

(2) securities that have a rating equal to or higher than Baa3 (or equivalent)
by Moody’s and BBB- (or equivalent) by S&P, but excluding any debt securities or
loans or advances between and among the Issuer and its Restricted Subsidiaries,

(3) investments in any fund that invests exclusively in investments of the type
described in clauses (1) and (2) which fund may also hold immaterial amounts of
cash pending investment and/or distribution, and

(4) corresponding instruments in countries other than the United States (other
than Greece, Spain, Portugal or Italy) customarily utilized for high quality
investments and, in each case, with maturities not exceeding two years from the
date of acquisition.

“Investments” means, with respect to any Person, all direct and indirect
investments by such Person in other Persons (including Affiliates) in the form
of loans (including guarantees or other obligations), advances or other
extensions of credit, or capital contributions (excluding travel and similar
advances to officers, employees and consultants made in the ordinary course of
business), purchases or other acquisitions for consideration of Indebtedness,
Equity Interests or other securities issued by any other Person, as applicable,
together with all items that are, or are required to be, classified as
investments on a balance sheet prepared in accordance with GAAP.

If the Issuer or any Restricted Subsidiary of the Issuer (x) sells or otherwise
disposes of any Equity Interests of any direct or indirect Restricted Subsidiary
of the Issuer such that, after giving effect to any such sale or disposition,
such Person is no longer a Subsidiary of the Issuer, or (y) designates any
Restricted Subsidiary as an Unrestricted Subsidiary in accordance with Section
4.18, the Issuer or Restricted Subsidiary, as applicable, will be deemed to have
made an Investment on the date of any such sale or disposition or designation,
as applicable, equal to the Fair Market Value of the Issuer’s or Restricted
Subsidiary’s Investments in such Subsidiary that were not sold or disposed of in
an amount determined as provided in Section 4.04. The acquisition by the Issuer
or any Restricted Subsidiary of the Issuer of a Person that holds an Investment
in a third Person will be deemed to be an Investment by the Issuer or such
Restricted Subsidiary in such third Person in an amount equal to the Fair Market
Value of the Investments held by the acquired Person in such third Person in an
amount determined as provided in Section 4.18. Except as otherwise provided in
this Indenture, the amount of an Investment will be determined at the time the
Investment is made and without giving effect to subsequent changes in value.

“Issue Date” means the first date on which the Original Notes are issued under
this Indenture.

“Last Reported Sale Price” of the Common Stock for any Trading Day means the
closing sale price per share (or, if no closing sale price is reported, the
average of the last bid and last ask prices or, if more than one in either case,
the average of the average last bid and the average last ask prices) on that
Trading Day as reported in composite transactions for the principal
U.S. national or regional securities exchange on which the Common Stock is
traded. If the Common Stock is not listed for trading on a U.S. national or
regional securities exchange on the relevant Trading Day, the “Last Reported
Sale Price” will be the last quoted bid price for the Common Stock in the
over-the-counter market on the relevant date as reported by OTC Markets Group
Inc. or a similar organization. If the Common Stock is not so quoted, the “Last
Reported Sale Price” will be the mid-point of the last bid and last ask prices
for the Common Stock on the relevant Trading Day obtained by a nationally
recognized independent investment banking firm selected by the Issuer for this
purpose. Any such determination will be conclusive absent manifest error.

 

-19-



--------------------------------------------------------------------------------

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or similar encumbrance of any kind in respect of such asset,
whether or not filed, recorded or otherwise perfected under applicable law
(including any conditional sale or other title retention agreement, any lease in
the nature thereof, any option or other agreement to sell or give a security
interest in and any filing of or agreement to give any financing statement under
the Uniform Commercial Code (or equivalent statutes) of any jurisdiction);
provided that in no event shall an operating lease or a Master Lease or an
agreement to sell assets or property be deemed to constitute a Lien.

“Make-Whole Fundamental Change” means any event that (i) is a Fundamental Change
(subject to any exceptions or exclusions to the definition thereof) or (ii)
would be a Fundamental Change, but for the proviso in clause (2) of the
definition of “Fundamental Change.”

“Market Capitalization” means an amount equal to (i) the total number of issued
and outstanding shares of Common Stock of the Issuer on the date of the
declaration of an annual dividend multiplied by (ii) the arithmetic mean of the
Last Reported Sale Price per share of such Common Stock for the 30 consecutive
Trading Days immediately preceding the date of declaration of such dividend.

“Market Disruption Event” means, if the Common Stock is listed for trading on
The NASDAQ Stock Market or listed on another U.S. national or regional
securities exchange, the occurrence or existence during the one-half hour period
ending on the scheduled close of trading on any Scheduled Trading Day of any
material suspension or limitation imposed on trading (by reason of movements in
price exceeding limits permitted by the stock exchange or otherwise) in the
Common Stock or in any options contracts or futures contracts relating to the
Common Stock.

“Master Lease” means each of (i) the Master Lease (CPLV) among the Issuer, each
Subsidiary of the Issuer party thereto and [CPLV Landlord] and (ii) the Master
Lease (Non-CPLV) among the Issuer, each Subsidiary of the Issuer party thereto
and [Non-CPLV Landlord], in each case, as amended, restated, supplemented or
otherwise modified from time to time so long as such amendments, restatements,
supplements or modifications are not less favorable than the terms of such
agreements as in effect on the Issue Date, taken as a whole, to the Issuer and
its Restricted Subsidiaries.

“Maturity Date” means [●], 2024.

“MLSA” means each of (i) the Management and Lease Support Agreement (CPLV) among
OpCo, [●], as Manager, the Issuer, as Guarantor, and [CPLV Landlord] and
(ii) the Management and Lease Support Agreement (Non-CPLV) among OpCo, [●], as
Manager, the Issuer, as Guarantor, and [Non-CPLV Landlord], in each case, as
amended, restated, supplemented or otherwise modified from time to time so long
as such amendments, restatements, supplements or modifications are not less
favorable than the terms of such agreements as in effect on the Issue Date,
taken as a whole, to the Issuer and its Restricted Subsidiaries.

“Moody’s” means Moody’s Investors Service, Inc. or any successor to the rating
agency business thereof.

“Net Income” means, with respect to any Person, the net income (loss) of such
Person, determined on a consolidated basis in accordance with GAAP and before
any reduction in respect of Preferred Stock dividends.

 

-20-



--------------------------------------------------------------------------------

“Net Proceeds” means the aggregate cash proceeds received by the Issuer or any
Restricted Subsidiary in respect of any Asset Sale (including, without
limitation, any cash received in respect of or upon the sale or other
disposition of any non-cash consideration actually received in any Asset Sale
and any cash payments received by way of deferred payment of principal pursuant
to a note or installment receivable or otherwise, but only as and when
received), net of the direct costs relating to such Asset Sale and the sale or
disposition of such non-cash consideration (including, without limitation,
legal, accounting and investment banking fees, and brokerage and sales
commissions), taxes paid or payable as a result thereof (after taking into
account any available tax credits or deductions and any tax sharing arrangements
related thereto or whether such Asset Sale qualifies for non-recognition
treatment under Section 1031 of the Code), amounts required to be applied to the
repayment of principal, premium (if any) and interest on Indebtedness required
(other than pursuant to Section 4.06(b)(i)) to be paid as a result of such
transaction, and any amounts as a reserve in respect of the sale price of such
asset or assets in accordance with GAAP.

“New CEC Common Equity Additional Buyback Amount” shall have the meaning set
forth in the Plan as in effect on the Issue Date.

“New Project” means each capital project which is either a new project or a new
feature of an existing project owned by the Issuer or a Restricted Subsidiary
which receives a certificate of completion or occupancy and all relevant
licenses, and in fact commences operations.

“Non-Recourse Debt” means Indebtedness:

(1) as to which neither the Issuer nor any of its Restricted Subsidiaries
(a) provides credit support of any kind (including any undertaking, agreement or
instrument that would constitute Indebtedness), (b) is directly or indirectly
liable as a guarantor or otherwise, or (c) constitutes the lender, provided that
guarantees of performance by any Person shall not constitute a guarantee of a
guarantor, as contemplated by clause (1)(b) so long as any such performance
guarantee does not include or constitute a guarantee of Indebtedness;

(2) no default with respect to which (including any rights that the holders of
the Indebtedness may have to take enforcement action against an Unrestricted
Subsidiary) would permit upon notice, lapse of time or both any holder of any
other Indebtedness of the Issuer or any of its Restricted Subsidiaries to
declare a default on any Indebtedness or cause the payment of any Indebtedness
to be accelerated or payable prior to its Stated Maturity; and

(3) as to which the lenders have been notified in writing that they will not
have any recourse to the stock or assets of the Issuer or any of its Restricted
Subsidiaries.

“Notes Obligations” means Obligations in respect of the Notes and this
Indenture.

“Obligations” means all obligations (whether in existence on the Issue Date or
arising afterwards, absolute or contingent, direct or indirect) for or in
respect of any principal (when due upon acceleration, upon redemption, upon
mandatory repayment or repurchase, or otherwise), premium, interest, penalties,
fees, indemnifications, reimbursements (including, without limitation,
reimbursement obligations with respect to letters of credit and bankers’
acceptances), damages and other liabilities payable under the documentation
governing any Indebtedness (including interest, fees and other amounts accruing
during the pendency of any bankruptcy, insolvency, reorganization or similar
proceeding, regardless of whether allowed or allowable in such proceeding).

 

-21-



--------------------------------------------------------------------------------

“Observation Period” means, with respect to any Note surrendered for conversion,
the 20 consecutive VWAP Trading Days beginning on, and including, the third VWAP
Trading Day after the Conversion Date.

“Officer” means the Chairman of the Board, Chief Executive Officer, Chief
Financial Officer, President, any Executive Vice President, Senior Vice
President or Vice President, the Treasurer or the Secretary of the Issuer.

“Officer’s Certificate” means a certificate signed by an Officer of the Issuer,
who must be the principal executive officer, the principal financial officer,
the treasurer or the principal accounting officer of the Issuer, which meets the
requirements set forth in this Indenture, and delivered to the Trustee.

“OpCo First Lien Notes” means CEOC LLC’s First-Priority Senior Secured Floating
Rate Notes due 2023 to be issued on the Issue Date in an aggregate principal
amount of $[●].

“OpCo Second Lien Notes” means CEOC LLC’s Second-Priority Senior Secured Notes
due 2024 to be issued on the Issue Date in an aggregate principal amount of
$[●].

“Open of Business” means 9:00 a.m., New York City time.

“Operations Management Agreement” means each MLSA and any other operating
management agreement or shared services agreement that is in effect on the Issue
Date entered into by the Issuer or any of the Restricted Subsidiaries with the
Issuer or with any other direct or indirect Subsidiary of the Issuer and any and
all modifications thereto, substitutions therefor and replacements thereof so
long as such modifications, substitutions and replacements are not materially
less favorable, taken as a whole, to the Issuer and its Restricted Subsidiaries
than the terms of such agreements as in effect on the Issue Date.

“Opinion of Counsel” means a written opinion from legal counsel who is
acceptable to the Trustee. The counsel may be an employee of or counsel to the
Issuer or the Trustee.

“Pari Passu Indebtedness” means, with respect to the Issuer, the Notes and any
Indebtedness which ranks pari passu in right of payment to the Notes.

“Permitted Investments” means:

(1) any Investment in the Issuer or any of its Restricted Subsidiaries;

(2) any Investment in Cash Equivalents or Investment Grade Securities;

(3) any Investment by the Issuer or any Restricted Subsidiary in a Person if as
a result of such Investment (a) such Person becomes a Restricted Subsidiary of
the Issuer, or (b) such Person, in one transaction or a series of related
transactions, is merged or consolidated with or into, or transfers or conveys
all or substantially all of its assets to, or is liquidated into, the Issuer or
a Restricted Subsidiary of the Issuer;

(4) any Investment in securities or other assets not constituting Cash
Equivalents and received as consideration in connection with an Asset Sale made
pursuant to and in compliance with the provisions of Section 4.06 or any other
disposition of assets not constituting an Asset Sale;

 

-22-



--------------------------------------------------------------------------------

(5) any Investment existing on, or made pursuant to binding commitments existing
on, the Issue Date or any Investment consisting of any extension or renewal of
any Investment existing on the Issue Date on the same terms as in existence on
the Issue Date; provided that the amount of any such Investment may be increased
as required by the terms of such Investment as in existence on the Issue Date;

(6) [Reserved];

(7) any Investment acquired by the Issuer or any Restricted Subsidiary from
persons who are not Affiliates (a) in exchange for any other Investment or
accounts receivable held by the Issuer or any such Restricted Subsidiary in
connection with or as a result of a bankruptcy, workout, reorganization or
recapitalization of the issuer of such other Investment or accounts receivable,
or (b) as a result of a foreclosure by the Issuer or any Restricted Subsidiary
with respect to any secured Investment or other transfer of title with respect
to any secured Investment in default;

(8) Investments represented by Hedging Obligations permitted under Section
4.03(b)(x);

(9) any Investment by the Issuer or any Restricted Subsidiary in a Similar
Business having an aggregate Fair Market Value, taken together with all other
Investments made pursuant to this clause (9) that are at that time outstanding,
not to exceed $300.0 million at the time of such Investment (with the Fair
Market Value of each Investment being measured at the time made and without
giving effect to subsequent changes in value); provided, however, that if any
Investment pursuant to this clause (9) is made in any Person that is not a
Restricted Subsidiary at the date of the making of such Investment and such
Person becomes a Restricted Subsidiary after such date, such Investment shall
thereafter be deemed to have been made pursuant to clause (1) above and shall
cease to have been made pursuant to this clause (9) for so long as such Person
continues to be a Restricted Subsidiary;

(10) additional Investments by the Issuer or any Restricted Subsidiary having an
aggregate Fair Market Value, taken together with all other Investments made
pursuant to this clause (10) that are at that time outstanding, not to exceed
$650.0 million million at the time of such Investment (with the Fair Market
Value of each Investment being measured at the time made and without giving
effect to subsequent changes in value); provided, however, that if any
Investment pursuant to this clause (10) is made in any Person that is not a
Restricted Subsidiary at the date of the making of such Investment and such
Person becomes a Restricted Subsidiary after such date, such Investment shall
thereafter be deemed to have been made pursuant to clause (1) above and shall
cease to have been made pursuant to this clause (10) for so long as such Person
continues to be a Restricted Subsidiary;

(11) (x) loans and advances to officers or employees for business-related travel
expenses, moving expenses and other similar expenses, in each case Incurred in
the ordinary course of business or consistent with past practice and (y)
advances to employees in an aggregate principal amount not to exceed $10.0
million at any one time outstanding;

(12) Investments the payment for which consists of Equity Interests of the
Issuer (other than Disqualified Stock), provided, however, that such Equity
Interests will not increase the amount available for Restricted Payments under
clauses (2) or (3) of the definition of “Cumulative Credit”;

 

-23-



--------------------------------------------------------------------------------

(13) any transaction to the extent it constitutes an Investment that is
permitted by and made in accordance with the provisions of Section 4.07(b)
(except transactions described in clauses (ii), (viii), (xi) and (xii)(B) of
such Section);

(14) Investments consisting of the licensing or contribution of intellectual
property pursuant to joint marketing arrangements with other Persons in the
ordinary course of business and consistent with past practice;

(15) [Reserved];

(16) Investments consisting of (a) any grant of any non-exclusive license or
sublicense of patents, trademarks, know-how or any other intellectual property
in the ordinary course of business; or (b) any grant of any exclusive license or
sublicense of patents, trademarks, know-how or any other intellectual property
in the ordinary course of business for which the Issuer or a Restricted
Subsidiary receives Fair Market Value and which would not materially impair or
degrade the value or goodwill of such patents, trademarks, know-how or other
intellectual property;

(17) [Reserved];

(18) [Reserved];

(19) [Reserved];

(20) additional Investments in joint ventures not to exceed at any one time in
the aggregate outstanding under this clause (20), having an aggregate Fair
Market Value, taken together with all other Investments made pursuant to this
clause (20) that are at that time outstanding, of $300.0 million; provided,
however, that if any Investment pursuant to this clause (20) is made in any
Person that is not a Restricted Subsidiary at the date of the making of such
Investment and such Person becomes a Restricted Subsidiary after such date, such
Investment shall thereafter be deemed to have been made pursuant to clause (1)
above and shall cease to have been made pursuant to this clause (20) for so long
as such Person continues to be a Restricted Subsidiary;

(21) Investments of a Restricted Subsidiary acquired after the Issue Date or of
an entity merged into, amalgamated with or consolidated with the Issuer or a
Restricted Subsidiary in a transaction that is not prohibited by Section 5.01
after the Issue Date to the extent that such Investments were not made in
contemplation of such acquisition, merger, amalgamation or consolidation and
were in existence on the date of such acquisition, merger, amalgamation or
consolidation;

(22) any Investment in any Subsidiary of the Issuer or any joint venture in
connection with intercompany cash management arrangements or related activities
arising in the ordinary course of business and consistent with past practice;
and

(23) Investments in Unrestricted Subsidiaries having an aggregate Fair Market
Value, taken together with all other Investments made pursuant to this clause
(23) that are at that time outstanding, not to exceed $200.0 million at the time
of such Investment (with the Fair Market Value of each Investment being measured
at the time made and without giving effect to subsequent changes in value).

 

-24-



--------------------------------------------------------------------------------

With respect to clauses (9), (10), (20) and (23) above, if any such proposed
Permitted Investment or series of related Permitted Investments involves the
transfer of assets or property, other than cash, then prior to making any such
Permitted Investment or series of related Permitted Investments, the Issuer will
deliver to the Trustee an Officer’s Certificate stating that the disinterested
members of the Board of Directors of the Issuer have determined, based upon an
opinion or appraisal issued by an accounting, appraisal or investment banking
firm of national standing if the value of any such investment exceeds $75.0
million, that the Investment (or series of related Investments) is permitted,
setting forth the basis upon which the calculations required by such to clauses
(9), (10), (20) and (23) were computed, together with a copy of any required
resolutions of the Board of Directors and of any fairness opinion or appraisal
required by this Indenture.

“Permitted Liens” means, with respect to any Person:

(1) pledges or deposits by such Person under workmen’s compensation laws,
unemployment insurance laws or similar legislation, or good faith deposits in
connection with bids, tenders, contracts (other than for the payment of
Indebtedness) or leases to which such Person is a party, or deposits to secure
public or statutory obligations of such Person or deposits of cash or U.S.
government bonds to secure surety or appeal bonds to which such Person is a
party, or deposits as security for taxes contested in good faith or import
duties or for the payment of rent, in each case Incurred in the ordinary course
of business;

(2) Liens imposed by law, such as carriers’, warehousemen’s and mechanics’
Liens, in each case for sums not yet due or being contested in good faith by
appropriate proceedings or other Liens arising out of judgments or awards
against such Person with respect to which such Person shall then be proceeding
with an appeal or other proceedings for review;

(3) Liens for taxes, assessments or other governmental charges not yet
delinquent or which are being contested in good faith by appropriate
proceedings;

(4) Liens in favor of issuers of performance and surety bonds or bid bonds or
with respect to other regulatory requirements or letters of credit issued
pursuant to the request of and for the account of such Person in the ordinary
course of its business;

(5) minor survey exceptions, minor encumbrances, easements or reservations of,
or rights of others for, licenses, rights-of-way, sewers, electric lines,
telegraph and telephone lines and other similar purposes, or zoning or other
restrictions as to the use of real properties or Liens incidental to the conduct
of the business of such Person or to the ownership of its properties which were
not Incurred in connection with Indebtedness and which do not in the aggregate
materially adversely affect the value of said properties or materially impair
their use in the operation of the business of such Person;

(6) solely with respect to Restricted Subsidiaries of the Issuer, Liens securing
Obligations in an aggregate principal amount not to exceed the aggregate
principal amount of Indebtedness Incurred pursuant to Section 4.03(a);

(7) Liens existing on the Issue Date after giving effect to the Transactions
(other than those permitted by clause (6) of this definition) and Liens required
to be Incurred, to the extent required, pursuant to the Master Leases, provided
that, except as permitted by this paragraph (7) pursuant to any Master Lease, in
no event shall the Issuer, subsequent to the Issue Date, directly or indirectly
create, Incur, assume or suffer to exist any Lien on the Capital Stock or Equity
Interests of (i) any Subsidiary that is a First-Tier Subsidiary on the Issue
Date or (ii) any newly-created First-Tier Subsidiary that, subsequent to the
Issue Date, acquires or otherwise owns or controls any Equity Interests of such
First-Tier Subsidiaries identified in (i);

 

-25-



--------------------------------------------------------------------------------

(8) Liens on assets, property or shares of stock of a Person at the time such
Person becomes a Restricted Subsidiary (including any after acquired property to
the extent it would have been subject to the original Lien); provided, however:
that (1) such Liens are not created or Incurred in connection with, or in
contemplation of, such other Person becoming such a Restricted Subsidiary and
(2) that such Liens may not extend to any other property owned by the Issuer or
any Restricted Subsidiary (other than such Person becoming a Subsidiary and
Subsidiaries of such Person);

(9) Liens on assets or property at the time the Issuer or a Restricted
Subsidiary acquired the assets or property, including any acquisition by means
of a merger, consolidation or amalgamation with or into the Issuer or any
Restricted Subsidiary; provided, however, that such Liens (other than Liens to
secure Indebtedness incurred pursuant to clause (xvi) of Section 4.3(b)) are not
created or Incurred in connection with, or in contemplation of, such acquisition
or transaction; provided, further, however, that the Liens may not extend to any
other property owned by the Issuer or any Restricted Subsidiary (other than
pursuant to after acquired property clauses in effect with respect to such Lien
at the time of acquisition or property of the type that would have been subject
to such Lien notwithstanding the occurrence of such acquisition);

(10) [Reserved];

(11) Liens securing Hedging Obligations permitted to be Incurred under this
Indenture; provided that with respect to Hedging Obligations relating to
Indebtedness, such Lien extends only to the assets securing such Indebtedness;

(12) Liens on specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods;

(13) leases (including, without limitation, the Master Leases) and subleases of
real property which do not materially interfere with the ordinary conduct of the
business of the Issuer or any Restricted Subsidiary;

(14) Liens arising from Uniform Commercial Code financing statement filings
regarding operating leases entered into by the Issuer and the Restricted
Subsidiaries in the ordinary course of business;

(15) Solely with respect to Restricted Subsidiaries of the Issuer, Liens in
favor of the Issuer or any Restricted Subsidiary;

(16) [Reserved];

(17) deposits made in the ordinary course of business to secure liability to
insurance carriers;

(18) [Reserved];

(19) grants of software and other technology licenses in the ordinary course of
business;

 

-26-



--------------------------------------------------------------------------------

(20) Liens to secure any refinancing, refunding, extension, renewal or
replacement (or successive refinancings, refundings, extensions, renewals or
replacements) as a whole, or in part, of any Indebtedness secured by any Lien
referred to in the foregoing clauses (6), (7), (8), (9), (11) and (15);
provided, however, that (x) such new Lien shall be limited to all or part of the
same property (including any after acquired property to the extent it would have
been subject to the original Lien) that secured the original Lien (plus
improvements on such property), and (y) the Indebtedness secured by such Lien at
such time is not increased to any amount greater than the sum of (A) the
outstanding principal amount or, if greater, committed amount of the
Indebtedness described under clauses (6), (7), (8), (9), (11) and (15) at the
time the original Lien became a Permitted Lien under this Indenture, and (B) an
amount necessary to pay any fees and expenses, including premiums, related to
such refinancing, refunding, extension, renewal or replacement; provided
further, however, that in the case of any Liens to secure any refinancing,
refunding, extension or renewal of Indebtedness secured by a Lien referred to in
clause (6), the principal amount of any Indebtedness Incurred for such
refinancing, refunding, extension or renewal shall be deemed secured by a Lien
under clause (6);

(21) Liens on equipment of the Issuer or its Restricted Subsidiaries granted in
the ordinary course of business to the client of the Issuer or the applicable
Restricted Subsidiary at which such equipment is located;

(22) judgment and attachment Liens not giving rise to an Event of Default and
notices of lis pendens and associated rights related to litigation being
contested in good faith by appropriate proceedings and for which adequate
reserves have been made;

(23) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into in the ordinary course
of business;

(24) Liens Incurred to secure cash management services or to implement cash
pooling arrangements in the ordinary course of business;

(25) [Reserved];

(26) any encumbrance or restriction (including put and call arrangements) with
respect to Capital Stock of any joint venture or similar arrangement pursuant
to, and required by, any joint venture or similar agreement, entered into in the
ordinary course of business and consistent with past practice;

(27) [Reserved];

(28) Liens arising by virtue of any statutory or common law provisions relating
to banker’s Liens, rights of set-off or similar rights and remedies as to
deposit accounts or other funds maintained with a depository or financial
institution;

(29) [Reserved];

(30) easements, covenants, rights of way or similar instruments described in (q)
of the definition of “Asset Sale” or otherwise entered into in connection with
the Transactions, which in each case do not materially impact a Project in an
adverse manner; and

 

-27-



--------------------------------------------------------------------------------

(31) the filing of a reversion, subdivision or final map(s), record(s) of survey
and/or amendments to any of the foregoing over Real Property held by the Issuer
or a Restricted Subsidiary designed (A) to merge one or more of the separate
parcels thereof together so long as the entirety of each such parcel shall be
owned by the Issuer or a Restricted Subsidiary, (B) to separate one or more of
the parcels thereof together so long as the entirety of each resulting parcel
shall be owned by the Issuer or a Restricted Subsidiary.

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust, unincorporated
organization, government or any agency or political subdivision thereof or any
other entity.

“Plan” means that certain confirmed [    ] Amended Joint Plan of Reorganization
pursuant to Chapter 11 of the Bankruptcy Code for Caesars Entertainment
Operating Company and certain affiliated debtors, dated [•], 2016 filed in the
jointly administered proceedings commenced by Caesars Entertainment Operating
Company, Inc. and certain affiliated debtors, titled In re Caesars Entertainment
Operating Company, Inc., et. al., Case No. 15-01145 (Bankr. N.D. Ill.) under
Title 11 of the United States Code, 11 U.S.C. §§ 101-1532 in the United States
Bankruptcy Court for the Northern District of Illinois.

“Preferred Stock” means any Equity Interest with preferential right of payment
of dividends or upon liquidation, dissolution, or winding up.

“Pre-Opening Expenses” means, with respect to any fiscal period, the amount of
expenses (other than interest expense) incurred with respect to capital projects
that are classified as “pre-opening expenses,” “project open costs” or any
similar or equivalent caption on the applicable financial statements of the
Issuer and the Restricted Subsidiaries for such period, prepared in accordance
with GAAP and consistent with industry practice.

“Project” means each project of the Issuer or a Restricted Subsidiary to
develop, construct or operate a Similar Business which is either a new Project
or a new feature of an existing Project.

“[PropCo]” means [●].

“[PropCo Merger Sub]” means [●].

“Rating Agency” means (1) each of Moody’s and S&P and (2) if Moody’s or S&P
ceases to rate the Notes for reasons outside of the Issuer’s control, a
“nationally recognized statistical rating organization” within the meaning of
Section 3(a)(62) of the Exchange Act selected by the Issuer or any direct or
indirect parent of the Issuer as a replacement agency for Moody’s or S&P, as the
case may be.

“Real Property” means, collectively, all right, title and interests (including
any leasehold, mineral or other estate) in and to any and all parcels of or
interests in real property owned, leased or operated by any Person, whether by
lease, license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all buildings, structures,
parking areas and improvements and appurtenant fixtures and equipment, all
general intangibles and contract rights and other property and rights incidental
to the ownership, lease or operation thereof.

“Record Date” has the meaning specified in Exhibit A hereto.

“Representative” means the trustee, agent or representative (if any) for an
issue of Indebtedness; provided that if, and for so long as, such Indebtedness
lacks such a Representative, then the Representative for such Indebtedness shall
at all times constitute the holder or holders of a majority in outstanding
principal amount of obligations under such Indebtedness.

 

-28-



--------------------------------------------------------------------------------

“Restricted Cash” means cash and Cash Equivalents held by Restricted
Subsidiaries that is contractually restricted from being distributed to the
Issuer, except for (i) such cash and Cash Equivalents subject only to such
restrictions that are contained in agreements governing Indebtedness permitted
under this Indenture and that is secured by such cash or Cash Equivalents and
(ii) cash and Cash Equivalents constituting customary “cage cash.”

“Restricted Holders” means (i) Hamlet Holdings, LLC and any of its Affiliates,
(ii) Apollo Global Management, LLC and any of its Affiliates and (iii) TPG
Capital, L.P. and any of its Affiliates, including, in each case, for the
avoidance of doubt, any of their respective portfolio companies. For the
avoidance of doubt, Restricted Holders shall not include the Issuer or any of
its Subsidiaries.

“Restricted Investment” means an Investment other than a Permitted Investment.

“Restricted Subsidiary” means, with respect to any Person, any Subsidiary of
such Person other than an Unrestricted Subsidiary of such Person. Unless
otherwise indicated in this Indenture, all references to Restricted Subsidiaries
shall mean Restricted Subsidiaries of the Issuer. As of the Issue Date, the
companies identified on Schedule I to this Indenture are Restricted
Subsidiaries.

“Reversion Date” means the date on which one or both of the Rating Agencies
withdraw their Investment Grade Rating or downgrade the credit rating assigned
to the Notes below an Investment Grade Rating.

“Sale/Leaseback Transaction” means an arrangement relating to property now owned
or hereafter acquired by the Issuer or a Restricted Subsidiary whereby the
Issuer or a Restricted Subsidiary transfers such property to another Person and
the Issuer or such Restricted Subsidiary leases it from such Person, other than
leases between the Issuer and a Restricted Subsidiary or between Restricted
Subsidiaries.

“Scheduled Trading Day” means a day that is scheduled to be a Trading Day on the
principal U.S. national or regional securities exchange or market on which the
Common Stock is listed or admitted for trading. If the Common Stock is not
listed or admitted for trading, “Scheduled Trading Day” means a Business Day.

“S&P” means Standard & Poor’s Ratings Group or any successor to the rating
agency business thereof.

“SEC” means the Securities and Exchange Commission.

“Secured Indebtedness” means any Indebtedness secured by a Lien.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.

“Significant Subsidiary” means any Restricted Subsidiary that would be a
“Significant Subsidiary” of the Issuer within the meaning of Rule 1-02 under
Regulation S-X promulgated by the SEC (or any successor provision).

 

-29-



--------------------------------------------------------------------------------

“Similar Business” means any business conducted by the Issuer and its
Subsidiaries as of the Issue Date and any reasonable extension, development or
expansion thereof or any business or activity of the kind that is reasonably
similar, related or complementary thereto or incidental or ancillary thereto.

“Stated Maturity” means (i) with respect to any Indebtedness, the date specified
as the fixed date on which the final installment of principal of such
Indebtedness is due and payable or (ii) with respect to any scheduled
installment of principal of, or interest on, any Indebtedness, the date
specified as the fixed date on which such installment is due and payable, as set
forth in the documentation governing such Indebtedness, not including any
contingent obligation to repay, redeem or repurchase prior to the regularly
scheduled date for payment.

“Subordinated Indebtedness” means any Indebtedness of the Issuer which is by its
terms subordinated in right of payment to the Notes.

“Subsidiary” means, with respect to any Person, (1) any corporation, association
or other business entity (other than a partnership, joint venture or limited
liability company) of which more than 50% of the total voting power of shares of
Capital Stock entitled (without regard to the occurrence of any contingency) to
vote in the election of directors, managers or trustees thereof is at the time
of determination owned or controlled, directly or indirectly, by such Person or
one or more of the other Subsidiaries of that Person or a combination thereof,
and (2) any partnership, joint venture or limited liability company of which (x)
more than 50% of the capital accounts, distribution rights, total equity and
voting interests or general and limited partnership interests, as applicable,
are owned or controlled, directly or indirectly, by such Person or one or more
of the other Subsidiaries of that Person or a combination thereof, whether in
the form of membership, general, special or limited partnership interests or
otherwise, and (y) such Person or any Subsidiary of such Person is a controlling
general partner or otherwise controls such entity.

“Suspension Period” means the period of time between a Covenant Suspension Event
and the related Reversion Date.

“TIA” or “Trust Indenture Act” means the Trust Indenture Act of 1939 (15 U.S.C.
Sections 77aaa-77bbbb) as in effect on the date of this Indenture.

“Trading Day” means a Scheduled Trading Day on which (i) there is no Market
Disruption Event, and (ii) trading in the Common Stock generally occurs on The
NASDAQ Stock Market or, if the Common Stock is not then listed on The NASDAQ
Stock Market, on the principal other U.S. national or regional securities
exchange on which the Common Stock is then listed or, if the Common Stock is not
then listed on a U.S. national or regional securities exchange, on the principal
other market on which the Common Stock is then traded. If the Common Stock is
not so listed or traded, “Trading Day” means a “Business Day.”

“Transactions” means (i) the issuance of the Notes, the OpCo First Lien Notes
and the OpCo Second Lien Notes and the entry into of the OpCo Credit Agreement,
(ii) the formation of [PropCo] and its Subsidiaries and the transfer of assets
from the Issuer and its Subsidiaries to [PropCo] and its Subsidiaries as
contemplated by the Plan, (iii) the formation of [PropCo Merger Sub] and the
merger of [PropCo Merger Sub] with and into [PropCo], with [PropCo] as the
surviving entity, (iv) the execution, delivery and performance of each Master
Lease and MLSA, (v) the merger of Caesars Acquisition Company with and into the
Issuer, with the Issuer remaining as the surviving entity, (vi) other
transactions referred to in or expressly contemplated by the Plan, and (vii) in
each case, the other transactions expressly contemplated by or entered into in
connection therewith.

 

-30-



--------------------------------------------------------------------------------

“Transfer Agent” means, initially, Computershare Trust Company, N.A., in its
capacity as the transfer agent for the Common Stock, and any successor entity
acting in such capacity.

“Trust Officer” means:

(1) any officer within the corporate trust department of the Trustee, including
any vice president, assistant vice president, assistant secretary, assistant
treasurer, trust officer or any other officer of the Trustee who customarily
performs functions similar to those performed by the Persons who at the time
shall be such officers, respectively, or to whom any corporate trust matter is
referred because of such Person’s knowledge of and familiarity with the
particular subject, and

(2) who shall have direct responsibility for the administration of this
Indenture.

“Trustee” means the party named as such in this Indenture until a successor
replaces it and, thereafter, means the successor.

“Uniform Commercial Code” or “UCC” means the New York Uniform Commercial Code as
in effect from time to time.

“Unrestricted Subsidiary” means any Subsidiary of the Issuer that is designated
by the Board of Directors of the Issuer as an Unrestricted Subsidiary pursuant
to a resolution of the Board of Directors, but only to the extent that such
Subsidiary:

(1) has no Indebtedness other than Non-Recourse Debt;

(2) except as permitted by Section 4.07, is not party to any agreement,
contract, arrangement or understanding with the Issuer or any Restricted
Subsidiary of the Issuer unless the terms of any such agreement, contract,
arrangement or understanding are no less favorable to the Issuer or such
Restricted Subsidiary than those that could be obtained at the time from Persons
who are not Affiliates of the Issuer;

(3) is a Person with respect to which neither the Issuer nor any of its
Restricted Subsidiaries has any direct or indirect obligation (a) to subscribe
for additional Equity Interests or (b) to maintain or preserve such Person’s
financial condition or to cause such Person to achieve any specified levels of
operating results, provided that, clause (a) shall not apply to the extent the
Issuer or any Restricted Subsidiaries is able to make, and does make, any such
subscription by using an available Permitted Investment; and

(4) has not guaranteed or otherwise directly or indirectly provided credit
support for any Indebtedness of the Issuer or any of its Restricted
Subsidiaries.

As of the Issue Date, the following companies are Unrestricted Subsidiaries:
[            ].

“Voting Stock” of any Person as of any date means the Capital Stock of such
Person that is at the time entitled to vote in the election of the board of
directors, managers or other governing body of such Person.

“VWAP Trading Day” means a Scheduled Trading Day on which (i) there is no VWAP
Market Disruption Event and (ii) trading in the Common Stock generally occurs on
The NASDAQ Stock Market or, if the Common Stock is not then listed on The NASDAQ
Stock Market, on the principal other

 

-31-



--------------------------------------------------------------------------------

U.S. national or regional securities exchange on which the Common Stock is then
listed or, if the Common Stock is not then listed on a U.S. national or regional
securities exchange, on the principal other market on which the Common Stock is
then listed or admitted for trading. If the Common Stock is not so listed or
admitted for trading, “VWAP Trading Day” means a “Business Day.”

“VWAP Market Disruption Event” means (i) a failure by the primary U.S. national
or regional securities exchange or market on which the Common Stock is listed or
admitted to trading to open for trading during its regular trading session or
(ii) the occurrence or existence, prior to 1:00 p.m., New York City time, on any
Scheduled Trading Day for the Common Stock for more than a one half-hour period
in the aggregate during regular trading hours of any suspension or limitation
imposed on trading (by reason of movements in price exceeding limits permitted
by the relevant securities exchange or otherwise) in the Common Stock or in any
options contracts or future contracts relating to the Common Stock.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness or
Disqualified Stock or Preferred Stock, as the case may be, at any date, the
quotient obtained by dividing (1) the sum of the products of the number of years
from the date of determination to the date of each successive scheduled
principal payment of such Indebtedness or redemption or similar payment with
respect to such Disqualified Stock or Preferred Stock multiplied by the amount
of such payment, by (2) the sum of all such payments.

“Wholly Owned Restricted Subsidiary” is any Wholly Owned Subsidiary that is a
Restricted Subsidiary.

“Wholly Owned Subsidiary” of any Person means a Subsidiary of such Person 100%
of the outstanding Capital Stock or other ownership interests of which (other
than directors’ qualifying shares or shares required to be held by Foreign
Subsidiaries) shall at the time be owned by such Person or by one or more Wholly
Owned Subsidiaries of such Person.

 

-32-



--------------------------------------------------------------------------------

SECTION 1.02         Other Definitions.

 

Term

   Defined in
Section

“Affiliate Transaction”

   4.07(a)

“Agent Members”

   Appendix A

“Applicable Price”

   10.07(c)

“Asset Sale Offer”

   4.06(b)

“Asset Sale Offer Period”

   4.06(e)

“Bankruptcy Law”

   6.01

“Clearstream”

   Appendix A

“Conversion Agent”

   2.04(a)

“Conversion Notice”

   10.02(a)

“Covenant Suspension Event”

   4.16

“Custodian”

   6.01

“Definitive Note”

   Appendix A

“Depository”

   Appendix A

“Disqualified Holder”

   2.15

“Distributed Property”

   10.05(c)

“Euroclear”

   Appendix A

“Event of Default”

   6.01

“Excess Proceeds”

   4.06(b)

“Excess Shares”

   10.03(a)(iv)

“Fundamental Change Expiration Time”

   11.03(a)

“Fundamental Change Notice”

   11.02(a)

“Fundamental Change Purchase Date”

   11.01

“Fundamental Change Purchase Offer”

   11.01

“Fundamental Change Purchase Price”

   11.01

“Global Notes”

   Appendix A

“Global Notes Legend”

   Appendix A

“Increased Amount”

   4.12(c)

“Initial Default”

   6.01

“Issuer”

   Preamble

“Make-Whole Applicable Increase”

   10.07(b)

“Make-Whole Cap”

   10.07(b)

“Make-Whole Consideration”

   10.07(a)

“Make-Whole Conversion Period”

   10.07(a)

“Make-Whole Effective Date”

   10.07(b)

“Mandatory Conversion”

   10.13(a)

“Mandatory Conversion Date”

   10.13(b)

“Mandatory Conversion Notice”

   10.13(b)

“Mandatory Conversion Notice Date”

   10.13(b)

“Mandatory Conversion Trigger Period”

   10.13(a)

“Notes”

   Preamble

“Notes Custodian”

   Appendix A

“Notice of Default”

   6.01

“Offer Expiration Date”

   10.05(e)

“Original Notes”

   Preamble

“Ownership Limit”

   10.03(a)(iv)

“Paying Agent”

   2.04(a)

 

-33-



--------------------------------------------------------------------------------

Term

   Defined in
Section

“protected purchaser”

   2.08

“Reference Property”

   10.08(a)

“Refinancing Indebtedness”

   4.03(b)

“Refunding Capital Stock”

   4.04(b)

“Registrar”

   2.04(a)

“Regulatory Compliance”

   10.03(a)(iv)

“Restricted Payment”

   4.04(a)

“Retired Capital Stock”

   4.04(b)

“Reversion Date”

   4.16

“Settlement Amount”

   10.03(a)(ii)

“Share Exchange Event”

   10.08(a)

“Spin-Off”

   10.05(c)

“Successor Issuer”

   5.01(a)(i)

“Suspended Covenants”

   4.16

“Trigger Event”

   10.05(c)

“Valuation Period”

   10.05(c)

“Venue Easements”

   1.01

SECTION 1.03 Incorporation by Reference of Trust Indenture Act. Whenever this
Indenture refers to a provision of the TIA, the provision is incorporated in and
made part of this Indenture. The following TIA terms have the following
meanings:

“Commission” means the SEC.

“indenture securities” means the Notes.

“indenture security holder” means a holder.

“indenture to be qualified” means this Indenture.

“indenture trustee” or “institutional trustee” means the Trustee.

“obligor” on the indenture securities means the Issuer and any other obligor on
the Notes.

All other terms used in this Indenture that are defined by the TIA, defined by
TIA reference to another statute or defined by SEC rule have the meanings
assigned to them by such definitions.

SECTION 1.04 Rules of Construction. Unless the context otherwise requires:

(a) a term has the meaning assigned to it;

(b) an accounting term not otherwise defined has the meaning assigned to it in
accordance with GAAP;

(c) “or” is not exclusive;

(d) “including” means including without limitation;

 

-34-



--------------------------------------------------------------------------------

(e) words in the singular include the plural and words in the plural include the
singular;

(f) unsecured Indebtedness shall not be deemed to be subordinate or junior to
Secured Indebtedness merely by virtue of its nature as unsecured Indebtedness;

(g) the principal amount of any non-interest bearing or other discount security
at any date shall be the principal amount thereof that would be shown on a
balance sheet of the issuer thereof dated such date prepared in accordance with
GAAP;

(h) the principal amount of any Preferred Stock shall be (i) the maximum
liquidation value of such Preferred Stock or (ii) the maximum mandatory
redemption or mandatory repurchase price with respect to such Preferred Stock,
whichever is greater;

(i) unless otherwise specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared in
accordance with GAAP; and

(j) “$” and “U.S. dollars” each refer to United States dollars, or such other
money of the United States of America that at the time of payment is legal
tender for payment of public and private debts.

Article II.

THE NOTES

SECTION 2.01    Amount of Notes. The aggregate principal amount of Original
Notes which may be authenticated and delivered under this Indenture on the Issue
Date is $[1,119,060,000].

The Issuer may from time to time after the Issue Date issue Additional Notes
under this Indenture in an unlimited principal amount, so long as (i) the
Incurrence of the Indebtedness represented by such Additional Notes is at such
time permitted by Section 4.03 and (ii) such Additional Notes are issued in
compliance with the other applicable provisions of this Indenture. With respect
to any Additional Notes issued after the Issue Date (except for Notes
authenticated and delivered upon registration of transfer of, or in exchange
for, or in lieu of, other Notes pursuant to Sections 2.07, 2.08, 4.06(f), 11.06
or Appendix A), there shall be (a) established in or pursuant to a resolution of
the Board of Directors and (b) (i) set forth or determined in the manner
provided in an Officer’s Certificate or (ii) established in one or more
indentures supplemental hereto, prior to the issuance of such Additional Notes:

(1) the aggregate principal amount of such Additional Notes which may be
authenticated and delivered under this Indenture;

(2) the issue price and issuance date of such Additional Notes, including the
date from which interest on such Additional Notes shall accrue; and

(3) if applicable, that such Additional Notes shall be issuable in whole or in
part in the form of one or more Global Notes and, in such case, the respective
depositaries for such Global Notes, the form of any legend or legends which
shall be borne by such Global Notes in addition to or in lieu of those set forth
in Exhibit A hereto and any circumstances in addition to or in lieu of those set
forth in Section 2.2 of Appendix A in which any such Global Note may be
exchanged in whole or in part for Additional Notes registered, or any transfer
of such Global Note in whole or in part may be registered, in the name or names
of Persons other than the depository for such Global Note or a nominee thereof.

 

-35-



--------------------------------------------------------------------------------

If any of the terms of any Additional Notes are established by action taken
pursuant to a resolution of the Board of Directors, a copy of an appropriate
record of such action shall be certified by the Secretary or any Assistant
Secretary of the Issuer and delivered to the Trustee at or prior to the delivery
of the Officer’s Certificate or an indenture supplemental hereto setting forth
the terms of the Additional Notes.

The Original Notes, including any Additional Notes, shall be treated as a single
class for all purposes under this Indenture, including, without limitation,
waivers, amendments, redemptions and offers to purchase; provided that if the
Additional Notes are not fungible with the Original Notes for U.S. federal
income tax purposes, such Additional Notes will have a separate CUSIP number, if
applicable.

SECTION 2.02 Form and Dating. Provisions relating to the Notes are set forth in
Appendix A, which is hereby incorporated in and expressly made a part of this
Indenture. The (i) Original Notes and the Trustee’s certificate of
authentication and (ii) any Additional Notes and the Trustee’s certificate of
authentication shall each be substantially in the form of Exhibit A hereto,
which is hereby incorporated in and expressly made a part of this Indenture. The
Notes may have notations, legends or endorsements required by law, stock
exchange rule, agreements to which the Issuer is subject, if any, or usage
(provided that any such notation, legend or endorsement is in a form acceptable
to the Issuer). Each Note shall be dated the date of its authentication. The
Notes shall be issuable only in registered form without interest coupons and in
denominations of $2,000 and any integral multiples of $1,000 in excess thereof;
provided that Notes may be issued in denominations of less than $2,000 solely to
accommodate book-entry positions that have been created by the Depository in
denominations of less than $2,000.

SECTION 2.03 Execution and Authentication. The Trustee shall authenticate and
make available for delivery upon a written order of the Issuer signed by one
Officer (a) Original Notes for original issue on the date of this Indenture in
an aggregate principal amount of $[1,119,060,000], (b) subject to the terms of
this Indenture, Additional Notes in an aggregate principal amount to be
determined at the time of issuance and specified therein. Such order shall
specify the amount of separate Note certificates to be authenticated, the
principal amount of each of the Notes to be authenticated, the date on which the
original issue of Notes is to be authenticated, whether the Notes are to be
Original Notes or Additional Notes, the registered holder of each of the Notes
and delivery instructions. Notwithstanding anything to the contrary in this
Indenture or Appendix A, any issuance of Additional Notes after the Issue Date
shall be in a principal amount of at least $2,000 and integral multiples of
$1,000 in excess of $2,000.

One Officer shall sign the Notes for the Issuer by manual or facsimile
signature.

If an Officer whose signature is on a Note no longer holds that office at the
time the Trustee authenticates the Note, the Note shall be valid nevertheless.

A Note shall not be valid until an authorized signatory of the Trustee manually
signs the certificate of authentication on the Note. The signature shall be
conclusive evidence that the Note has been authenticated under this Indenture.

The Trustee may appoint one or more authenticating agents reasonably acceptable
to the Issuer to authenticate the Notes. Any such appointment shall be evidenced
by an instrument signed by a Trust Officer, a copy of which shall be furnished
to the Issuer. Unless limited by the terms of such

 

-36-



--------------------------------------------------------------------------------

appointment, an authenticating agent may authenticate Notes whenever the Trustee
may do so. Each reference in this Indenture to authentication by the Trustee
includes authentication by such agent.  An authenticating agent has the same
rights as any Registrar, Paying Agent or agent for service of notices and
demands.

SECTION 2.04 Registrar, Paying Agent and Conversion Agent.

(a) The Issuer shall maintain (i) an office or agency where Notes may be
presented for registration of transfer or for exchange (the “Registrar”), (ii)
an office or agency where Notes may be presented for payment (the “Paying
Agent”) and (iii) an office or agency where the Notes may be presented for
conversion (the “Conversion Agent”). The Registrar shall keep a register of the
Notes and of their transfer, exchange, repurchase, redemption and
conversion. The Issuer may have one or more co-registrars and one or more
additional paying agents. The term “Registrar” includes any co-registrars. The
term “Paying Agent” includes the Paying Agent and any additional paying
agents. The Issuer initially appoints the Trustee as Registrar, Paying Agent,
Conversion Agent and the Notes Custodian with respect to the Global Notes.

(b) The Issuer may enter into an appropriate agency agreement with any
Registrar, Paying Agent or Conversion Agent not a party to this Indenture, which
shall incorporate the terms of the TIA. The agreement shall implement the
provisions of this Indenture that relate to such agent. The Issuer shall notify
the Trustee in writing of the name and address of any such agent. If the Issuer
fails to maintain a Registrar, Paying Agent or Conversion Agent, the Trustee
shall act as such and shall be entitled to appropriate compensation therefor
pursuant to Section 7.07. The Issuer or any of its domestically organized Wholly
Owned Subsidiaries may act as Paying Agent, Registrar or Conversion Agent.

(c) The Issuer may remove any Registrar, Paying Agent or Conversion Agent upon
written notice to such Registrar, Paying Agent or Conversion Agent and to the
Trustee; provided, however, that no such removal shall become effective until
(i) if applicable, acceptance of an appointment by a successor as evidenced by
an appropriate agreement entered into by the Issuer and such successor
Registrar, Paying Agent or Conversion Agent, as the case may be, and delivered
to the Trustee or (ii) notification to the Trustee that the Trustee shall serve
as Registrar, Paying Agent or Conversion Agent until the appointment of a
successor in accordance with clause (i) above. The Registrar, Paying Agent or
Conversion Agent may resign at any time upon written notice to the Issuer and
the Trustee; provided, however, that the Trustee may resign as Paying Agent,
Registrar or Conversion Agent only if the Trustee also resigns as Trustee in
accordance with Section 7.08.

SECTION 2.05 Paying Agent to Hold Money in Trust. Prior to each due date of the
principal of and cash interest on any Note, the Issuer shall deposit with each
Paying Agent (or if the Issuer or a Wholly Owned Subsidiary is acting as Paying
Agent, segregate and hold in trust for the benefit of the Persons entitled
thereto) a sum sufficient to pay such principal and cash interest when so
becoming due. The Issuer shall require each Paying Agent (other than the
Trustee) to agree in writing that a Paying Agent shall hold in trust for the
benefit of holders or the Trustee all money held by a Paying Agent for the
payment of principal of and cash interest on the Notes, and shall notify the
Trustee of any default by the Issuer in making any such payment. If the Issuer
or a Wholly Owned Subsidiary acts as Paying Agent, it shall segregate the money
held by it as Paying Agent and hold it in trust for the benefit of the Persons
entitled thereto. The Issuer at any time may require a Paying Agent to pay all
money held by it to the Trustee and to account for any funds disbursed by such
Paying Agent. Upon complying with this Section, a Paying Agent shall have no
further liability for the money delivered to the Trustee.

 

-37-



--------------------------------------------------------------------------------

SECTION 2.06 Holder Lists. The Trustee shall preserve in as current a form as is
reasonably practicable the most recent list available to it of the names and
addresses of holders. If the Trustee is not the Registrar, the Issuer shall
furnish, or cause the Registrar to furnish, to the Trustee, in writing at least
five Business Days before each Interest Payment Date and at such other times as
the Trustee may request in writing, a list in such form and as of such date as
the Trustee may reasonably require of the names and addresses of holders.

SECTION 2.07 Transfer and Exchange. The Notes shall be issued in registered form
and shall be transferable only upon the surrender of a Note for registration of
transfer and in compliance with Appendix A. When a Note is presented to the
Registrar with a request to register a transfer, the Registrar shall register
the transfer as requested if its requirements therefor are met. When Notes are
presented to the Registrar with a request to exchange them for an equal
principal amount of Notes of other denominations, the Registrar shall make the
exchange as requested if the same requirements are met. To permit registration
of transfers and exchanges, the Issuer shall execute and the Trustee shall
authenticate Notes at the Registrar’s request. The Issuer may require payment of
a sum sufficient to pay all taxes, assessments or other governmental charges in
connection with any transfer or exchange pursuant to this Section. The Issuer
shall not be required to make, and the Registrar need not register, transfers or
exchanges of Notes selected for redemption (except, in the case of Notes to be
redeemed in part, the portion thereof not to be redeemed) or of any Notes for a
period of 15 days before a selection of Notes to be redeemed.

Prior to the due presentation for registration of transfer of any Note, the
Issuer, the Trustee, the Paying Agent and the Registrar may deem and treat the
Person in whose name a Note is registered as the absolute owner of such Note for
the purpose of receiving payment of principal of and interest, if any, on such
Note and for all other purposes whatsoever, whether or not such Note is overdue,
and none of the Issuer, the Trustee, the Paying Agent or the Registrar shall be
affected by notice to the contrary.

Any holder of a beneficial interest in a Global Note shall, by acceptance of
such beneficial interest, agree that transfers of beneficial interests in such
Global Note may be effected only through a book-entry system maintained by (a)
the holder of such Global Note (or its agent) or (b) any holder of a beneficial
interest in such Global Note, and that ownership of a beneficial interest in
such Global Note shall be required to be reflected in a book entry.

All Notes issued upon any transfer or exchange pursuant to the terms of this
Indenture shall evidence the same debt and shall be entitled to the same
benefits under this Indenture as the Notes surrendered upon such transfer or
exchange.

None of the Trustee, the Paying Agent or the Registrar shall have any obligation
or duty to monitor, determine or inquire as to compliance with any restrictions
on transfer imposed under this Indenture or under applicable law with respect to
any transfer of any interest in any Note (including any transfers between or
among Depository participants, members or beneficial owners in any Global Note)
other than to require delivery of such certificates and other documentation or
evidence as are expressly required by, and to do so if and when expressly
required by, the terms of this Indenture, and to examine the same to determine
substantial compliance as to form with the express requirements hereof.

SECTION 2.08 Replacement Notes. If a mutilated Note is surrendered to the
Registrar or if the holder of a Note claims that the Note has been lost,
destroyed or wrongfully taken, the Issuer shall issue and the Trustee shall
authenticate a replacement Note if the requirements of Section 8-405 of the
Uniform Commercial Code are met, such that the holder (a) satisfies the Issuer
and the Trustee within a reasonable time after such holder has notice of such
loss, destruction or wrongful taking and the

 

-38-



--------------------------------------------------------------------------------

Registrar does not register a transfer prior to receiving such notification, (b)
makes such request to the Issuer and the Trustee prior to the Note being
acquired by a protected purchaser as defined in Section 8-303 of the Uniform
Commercial Code (a “protected purchaser”) and (c) satisfies any other reasonable
requirements of the Issuer and the Trustee. If required by the Trustee or the
Issuer, such holder shall furnish an indemnity bond sufficient in the judgment
of the Trustee and the Issuer to protect the Issuer, the Trustee, the Paying
Agent and the Registrar from any loss or liability that any of them may suffer
if a Note is replaced and subsequently presented or claimed for payment. The
Issuer and the Trustee may charge the holder for their expenses in replacing a
Note (including without limitation, attorneys’ fees and disbursements in
replacing such Note). In the event any such mutilated, lost, destroyed or
wrongfully taken Note has become or is about to become due and payable, the
Issuer in its discretion may pay such Note instead of issuing a new Note in
replacement thereof.

Every replacement Note is an additional obligation of the Issuer.

The provisions of this Section 2.08 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, lost, destroyed or wrongfully taken Notes.

SECTION 2.09 Outstanding Notes. Notes outstanding at any time are all Notes
authenticated by the Trustee except for those canceled by it, those delivered to
it for cancellation and those described in this Section as not
outstanding. Subject to Section 13.06, a Note does not cease to be outstanding
because the Issuer or an Affiliate of the Issuer holds the Note.

If a Note is replaced pursuant to Section 2.08 (other than a mutilated Note
surrendered for replacement), it ceases to be outstanding unless the Trustee and
the Issuer receive proof satisfactory to them that the replaced Note is held by
a protected purchaser. A mutilated Note ceases to be outstanding upon surrender
of such Note and replacement thereof pursuant to Section 2.08.

If a Paying Agent segregates and holds in trust, in accordance with this
Indenture, on a redemption date or maturity date money sufficient to pay all
principal and interest payable on that date with respect to the Notes (or
portions thereof) to be redeemed or maturing, as the case may be, and no Paying
Agent is prohibited from paying such money to the holders on that date pursuant
to the terms of this Indenture, then on and after that date such Notes (or
portions thereof) cease to be outstanding and interest on them ceases to accrue.

SECTION 2.10 [Reserved.]

SECTION 2.11 Cancellation. The Issuer at any time may deliver Notes to the
Trustee for cancellation. The Registrar and each Paying Agent and Conversion
Agent shall forward to the Trustee any Notes surrendered to them for
registration of transfer, exchange, conversion, repurchase, redemption or
payment. The Trustee and no one else shall cancel all Notes surrendered for
registration of transfer, exchange, conversion, repurchase, redemption, payment
or cancellation and shall dispose of canceled Notes in accordance with its
customary procedures. The Issuer may not issue new Notes to replace Notes it has
redeemed, paid or delivered to the Trustee for cancellation. The Trustee shall
not authenticate Notes in place of canceled Notes other than pursuant to the
terms of this Indenture.

SECTION 2.12 Defaulted Interest. If the Issuer defaults in a payment of interest
on the Notes, the Issuer shall pay the defaulted interest then borne by the
Notes (plus 1% per year and interest on such defaulted interest to the extent
lawful) in any lawful manner. The Issuer may pay the defaulted interest to the
Persons who are holders on a subsequent special record date. The Issuer shall
fix or cause to be fixed any such special record date and payment date to the
reasonable satisfaction of the Trustee and shall promptly mail or cause to be
mailed to each affected holder a notice that states the special record date, the
payment date and the amount of defaulted interest to be paid.

 

-39-



--------------------------------------------------------------------------------

SECTION 2.13 CUSIP Numbers, ISINs, Etc. The Issuer in issuing the Notes may use
CUSIP numbers, ISINs and “Common Code” numbers (if then generally in use) and,
if so, the Trustee shall use CUSIP numbers, ISINs and “Common Code” numbers in
notices of redemption as a convenience to holders; provided, however, that any
such notice may state that no representation is made as to the correctness of
such numbers, either as printed on the Notes or as contained in any notice of a
redemption that reliance may be placed only on the other identification numbers
printed on the Notes and that any such redemption shall not be affected by any
defect in or omission of such numbers. The Issuer shall advise the Trustee of
any change in the CUSIP numbers, ISINs and “Common Code” numbers.

SECTION 2.14 Calculation of Principal Amount of Notes. The aggregate principal
amount of the Notes, at any date of determination, shall be the principal amount
of the Notes at such date of determination. With respect to any matter requiring
consent, waiver, approval or other action of the holders of a specified
percentage of the principal amount of all the Notes, such percentage shall be
calculated, on the relevant date of determination, by dividing (a) the principal
amount, as of such date of determination, of Notes, the holders of which have so
consented, by (b) the aggregate principal amount, as of such date of
determination, of the Notes then outstanding, in each case, as determined in
accordance with the preceding sentence, Section 2.09 and Section 13.06 of this
Indenture. Any such calculation made pursuant to this Section 2.14 shall be made
by the Issuer and delivered to the Trustee pursuant to an Officer’s Certificate.

SECTION 2.15 Mandatory Disposition Pursuant to Gaming Laws. Each Person that
holds or acquires beneficial ownership of any of the Notes shall be deemed to
have agreed, by accepting such Notes, that if any Gaming Authority requires such
Person to be approved, licensed, qualified or found suitable under applicable
Gaming Laws, such holder or beneficial owner, as the case may be, shall apply
for a license, qualification or finding of suitability within the required time
period.

If a Person fails to apply for a license, qualification or finding of
suitability within 30 days after being requested to do so (or such lesser period
as required by the Gaming Authority) or is notified by a Gaming Authority that
it shall not be licensed, qualified or found suitable (a “Disqualified Holder”),
the Issuer shall have the right, at its election, (1) to require such Person to
dispose of its Notes or beneficial interest therein within 30 days of receipt of
notice of such election or such earlier date as may be required by such Gaming
Authority or (2) by notice given at least 30 days, but not more than 60 days,
before the redemption date, to redeem such Notes at a redemption price that,
unless otherwise directed by such Gaming Authority, shall be at a redemption
price that is equal to (a) the price required by applicable law or by order of
any Gaming Authority, if applicable, or (b) the lesser of (1) the price that
such person paid for the Notes (which will be deemed to be 100% of the principal
amount of the Notes with respect to the issuance of the Original Notes on the
Issue Date) and (2) 100% of the principal amount of the Notes, in each case,
plus accrued and unpaid interest, if any, to the earlier of (x) the redemption
date or (y) the date of the denial of a license or qualification and/or a
finding of unsuitability by the Gaming Authority, which may be less than 30 days
following the notice of redemption.

Immediately upon a determination by a Gaming Authority that a holder of Notes
shall not be licensed, qualified or found suitable, such Person shall not have
any further rights with respect to the Notes to:

(a) exercise, directly or indirectly, any right conferred by the Notes; or

 

-40-



--------------------------------------------------------------------------------

(b) receive any interest or any other distribution or payment with respect to
the Notes, or any remuneration in any form from the Issuer for services rendered
or otherwise, except the redemption price of the Notes.

The Issuer shall notify the Trustee and applicable Gaming Authority in writing
of any such redemption as soon as practicable. The Issuer shall not be
responsible for any costs or expenses any such holder may Incur in connection
with its application for a license, qualification or finding of suitability.

Article III.

NO REDEMPTION

SECTION 3.01 No Redemption. Except as set forth in Section 2.15, the Notes are
not subject to redemption or any sinking fund payments.

Article IV.

COVENANTS

SECTION 4.01 Payment of Notes. The Issuer shall promptly pay the principal of
and interest on the Notes on the dates and in the manner provided in the Notes
and in this Indenture. An installment of principal of or interest shall be
considered paid on the date due if on such date the Trustee or the Paying Agent
holds as of 12:00 p.m. (New York City time) money sufficient to pay all
principal and interest then due and the Trustee or the Paying Agent, as the case
may be, is not prohibited from paying such money to the holders on that date
pursuant to the terms of this Indenture.

The Issuer shall pay interest on overdue principal at the rate borne by the
Notes, and it shall pay interest on overdue installments of interest at the same
rate to the extent lawful.

SECTION 4.02 Reports and Other Information.

(a) Notwithstanding that the Issuer may not be subject to the reporting
requirements of Section 13 or 15(d) of the Exchange Act or otherwise report on
an annual and quarterly basis on forms provided for such annual and quarterly
reporting pursuant to rules and regulations promulgated by the SEC, the Issuer
shall file with the SEC (and provide the Trustee and holders with copies
thereof, without cost to each holder, within 15 days after it is required to
file them with the SEC),

(i) within the time period specified in the SEC’s rules and regulations for
non-accelerated filers, annual reports on Form 10-K (or any successor or
comparable form) containing the information required to be contained therein (or
required in such successor or comparable form), except to the extent permitted
to be excluded by the SEC;

(ii) within the time period specified in the SEC’s rules and regulations for
non-accelerated filers, reports on Form 10-Q (or any successor or comparable
form) containing the information required to be contained therein (or required
in such successor or comparable form), except to the extent permitted to be
excluded by the SEC;

(iii) promptly from time to time after the occurrence of an event required to be
therein reported (and in any event within the time period specified in the SEC’s
rules and regulations), such other reports on Form 8-K (or any successor or
comparable form), except to the extent permitted to be excluded by the SEC; and

 

-41-



--------------------------------------------------------------------------------

(iv) any other information, documents and other reports which the Issuer would
be required to file with the SEC if it were subject to Section 13 or 15(d) of
the Exchange Act;

provided, however, that the Issuer shall not be so obligated to file such
reports with the SEC if the SEC does not permit such filing, in which event the
Issuer will make available such information to prospective purchasers of Notes
in addition to providing such information to the Trustee and the holders, in
each case within 15 days after the time the Issuer would be required to file
such information with the SEC if it were subject to Section 13 or 15(d) of the
Exchange Act.

(b) All such reports will be prepared in all material respects in accordance
with all of the rules and regulations applicable to such reports. Each annual
report on Form 10-K will include a report on the Issuer’s consolidated financial
statements by the Issuer’s certified independent accountants. In addition, the
Issuer will post the reports on its website within the time periods specified in
the rules and regulations applicable to such reports and the Issuer will file a
copy of each of the reports referred to in sub-clauses (i), (ii) and (iii) of
clause (a) above with the SEC for public availability within those time periods
(unless the SEC will not accept such a filing).

(c) If the Issuer has designated any of its Subsidiaries as Unrestricted
Subsidiaries and if any such Unrestricted Subsidiaries or any group of
Unrestricted Subsidiaries, if taken together as one Subsidiary, would constitute
a Significant Subsidiary of the Issuer, then the quarterly and annual financial
information required by the preceding paragraphs will include a reasonably
detailed presentation, either on the face of the financial statements or in the
footnotes thereto, and in Management’s Discussion and Analysis of Financial
Condition and Results of Operations, of the financial condition and results of
operations of the Issuer and its Restricted Subsidiaries separate from the
financial condition and results of operations of the Unrestricted Subsidiaries
of the Issuer.

The Issuer will make such information available to prospective investors upon
request. In addition, the Issuer has agreed that, for so long as any Notes
remain outstanding during any period when it is not subject to Section 13 or
15(d) of the Exchange Act, or otherwise permitted to furnish the SEC with
certain information pursuant to Rule 12g3-2(b) of the Exchange Act, it will
furnish to the holders of the Notes and to prospective investors, upon their
request, the information required to be delivered pursuant to Rule 144A(d)(4)
under the Securities Act.

Notwithstanding the foregoing, the Issuer will be deemed to have furnished such
reports referred to above to the Trustee and the holders if the Issuer has filed
such reports with the SEC via the EDGAR filing system and such reports are
publicly available.

(d) The Issuer will also hold quarterly conference calls, beginning with the
first fiscal quarter ending after the Issue Date, for all holders of the Notes,
prospective investors, and securities analysts to discuss such financial
information (which conference call may be satisfied by an earnings conference
call by the Issuer consistent with past practice) no later than ten Business
Days after the distribution of such information required by clauses (i) or (ii)
of Section 4.02(a) and, prior to the date of each such conference call, will
announce the time and date of such conference call and either include all
information necessary to access the call or inform holders of the Notes,
prospective investors and securities analysts how they can obtain such
information, including, without limitation, the applicable password or login
information (if applicable).

 

-42-



--------------------------------------------------------------------------------

SECTION 4.03 Limitation on Incurrence of Indebtedness and Issuance of
Disqualified Stock and Preferred Stock.

(a) The Issuer shall not, and shall not permit any of the Restricted
Subsidiaries to, directly or indirectly, Incur, contingently or otherwise, any
Indebtedness (including Acquired Indebtedness) or issue any shares of
Disqualified Stock; and (ii) the Issuer shall not permit any of the Restricted
Subsidiaries to issue any shares of Preferred Stock; provided, however, that the
Issuer and its Restricted Subsidiaries may Incur, contingently or otherwise, any
Indebtedness (including Acquired Indebtedness) and issue any shares of
Disqualified Stock, and Restricted Subsidiaries may issue shares of Preferred
Stock, in each case, if the Consolidated Leverage Ratio of the Issuer and its
Restricted Subsidiaries for the most recently ended four full fiscal quarters
for which internal financial statements are available immediately preceding the
date on which such additional Indebtedness is Incurred or such Disqualified
Stock or Preferred Stock is issued would have been no greater than 6.0 to 1.00
determined on a pro forma basis (including a pro forma application of the net
proceeds therefrom), as if the additional Indebtedness had been Incurred, or the
Disqualified Stock or Preferred Stock had been issued, as the case may be, and
the application of proceeds therefrom had occurred at the beginning of such
four-quarter period;

(b) The limitations set forth in Section 4.03(a) shall not apply to:

(i) [Reserved];

(ii) [Reserved];

(iii) [Reserved];

(iv) [Reserved];

(v) Indebtedness Incurred by the Issuer or any Restricted Subsidiary
constituting reimbursement obligations with respect to letters of credit and
bank guarantees issued in the ordinary course of business and consistent with
past practice, including without limitation letters of credit in respect of
workers’ compensation claims, health, disability or other benefits to employees
or former employees or their families or property, casualty or liability
insurance or self-insurance, and letters of credit in connection with the
maintenance of, or pursuant to the requirements of, environmental or other
permits or licenses from governmental authorities, or other Indebtedness with
respect to reimbursement type obligations regarding workers’ compensation
claims;

(vi) Indebtedness arising from agreements of the Issuer or any Restricted
Subsidiary providing for indemnification, adjustment of purchase price or
similar obligations, in each case, Incurred in connection with the Transactions
or any other acquisition or disposition of any business, assets or a Subsidiary
of the Issuer in accordance with the terms of this Indenture, other than
guarantees of Indebtedness Incurred by any Person acquiring all or any portion
of such business, assets or Subsidiary for the purpose of financing such
acquisition;

(vii) Indebtedness of the Issuer owed to any Restricted Subsidiary; provided
that (except in respect of intercompany current liabilities incurred in the
ordinary course of business in connection with the cash management, tax and
accounting operations of the Issuer and its Restricted Subsidiaries) any such
Indebtedness owed to a Restricted Subsidiary is expressly subordinated in right
of payment to the Obligations of the Issuer under the Notes and unsecured;
provided, further, that any subsequent issuance or transfer of any Capital Stock
or any

 

-43-



--------------------------------------------------------------------------------

other event which results in any such Restricted Subsidiary ceasing to be a
Restricted Subsidiary or any other subsequent transfer of any such Indebtedness
(except to the Issuer or another Restricted Subsidiary or any pledge of such
Indebtedness constituting a Permitted Lien) shall be deemed, in each case, to be
an Incurrence of such Indebtedness not permitted by this clause (vii);

(viii) shares of Preferred Stock of a Restricted Subsidiary issued to the Issuer
or another Restricted Subsidiary; provided that any subsequent issuance or
transfer of any Capital Stock or any other event which results in any Restricted
Subsidiary that holds such shares of Preferred Stock of another Restricted
Subsidiary ceasing to be a Restricted Subsidiary or any other subsequent
transfer of any such shares of Preferred Stock (except to the Issuer or another
Restricted Subsidiary) shall be deemed, in each case, to be an issuance of
shares of Preferred Stock not permitted by this clause (viii);

(ix) Indebtedness of a Restricted Subsidiary to the Issuer or another Restricted
Subsidiary; provided, that any subsequent issuance or transfer of any Capital
Stock or any other event which results in any Restricted Subsidiary holding such
Indebtedness ceasing to be a Restricted Subsidiary or any other subsequent
transfer of any such Indebtedness (except to the Issuer or another Restricted
Subsidiary or any pledge of such Indebtedness constituting a Permitted Lien)
shall be deemed, in each case, to be an Incurrence of such Indebtedness not
permitted by this clause (ix);

(x) Hedging Obligations in the ordinary course of business and that are not
Incurred for speculative purposes;

(xi) obligations (including reimbursement obligations with respect to letters of
credit and bank guarantees) in respect of performance, bid, appeal and surety
bonds and completion guarantees provided by the Issuer or any of its Restricted
Subsidiaries in the ordinary course of business and consistent with past
practice or industry practice;

(xii) [Reserved];

(xiii) [Reserved];

(xiv) any guarantee by the Issuer or any Restricted Subsidiary of Indebtedness
or other obligations of the Issuer or any Restricted Subsidiary so long as the
Incurrence of such Indebtedness Incurred by the Issuer or Restricted Subsidiary
is permitted under the terms of this Indenture; provided that if such
Indebtedness is by its express terms subordinated in right of payment to the
Notes or the obligations of the Issuer, any such guarantee with respect to such
Indebtedness shall be subordinated in right of payment to such obligations with
respect to the Notes substantially to the same extent as such Indebtedness is
subordinated to the Notes;

(xv) the Incurrence by the Issuer or any Restricted Subsidiary of Indebtedness
or Disqualified Stock or Preferred Stock of a Restricted Subsidiary which serves
to renew, refund, refinance, replace or defease any Indebtedness Incurred or
Disqualified Stock or Preferred Stock issued as permitted under Section 4.03(a)
and clauses (xv) and (xvi) of this Section 4.03(b) or any Indebtedness,
Disqualified Stock or Preferred Stock Incurred to so refund or refinance such
Indebtedness, Disqualified Stock or Preferred Stock, including any additional
Indebtedness, Disqualified Stock or Preferred Stock Incurred to pay premiums
(including tender premiums), expenses, defeasance costs and fees in connection
therewith (subject to the following proviso, “Refinancing Indebtedness”) prior
to its respective maturity; provided, however, that:

 

-44-



--------------------------------------------------------------------------------

(1) the principal amount (or accreted value, if applicable) of such Refinancing
Indebtedness does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness renewed, refunded, refinanced, replaced or
defeased (plus all accrued interest on the Indebtedness and the amount of all
fees and expenses, including premiums, incurred in connection therewith);

(2) such Refinancing Indebtedness has a Weighted Average Life to Maturity at the
time such Refinancing Indebtedness is Incurred which is not less than the
shorter of (x) the remaining Weighted Average Life to Maturity of the
Indebtedness, Disqualified Stock or Preferred Stock being renewed, refunded,
refinanced, replaced or defeased and (y) the Weighted Average Life to Maturity
that would result if all payments of principal on the Indebtedness, Disqualified
Stock and Preferred Stock being refunded or refinanced that were due on or after
the date that is one year following the last maturity date of any Notes then
outstanding were instead due on such date;

(3) if the Indebtedness being renewed, refunded, refinanced, replaced, or
defeased is subordinated in right of payment to the Notes, such Refinancing
Indebtedness has a final maturity date later than the final maturity date of,
and is subordinated in right of payment to, the Notes on terms at least as
favorable to the holders of Notes as those contained in the documentation
governing the Indebtedness being renewed, refunded, refinanced, replaced,
defeased or discharged; and

(4) any Indebtedness of a Restricted Subsidiary may only be refinanced by that
Restricted Subsidiary or another Restricted Subsidiary, any Indebtedness of the
Issuer may only be refinanced by the Issuer, and neither the Issuer nor any
Restricted Subsidiary may refinance any Indebtedness of an Unrestricted
Subsidiary;

provided, further, that subclause (2) of this clause (xv) will not apply to any
refunding or refinancing of any Secured Indebtedness;

(xvi) Indebtedness, Disqualified Stock or Preferred Stock of (x) the Issuer or
any of the Restricted Subsidiaries Incurred solely to finance an acquisition or
(y) Persons that are acquired by the Issuer or any of the Restricted
Subsidiaries or merged, consolidated or amalgamated with or into the Issuer or
any of the Restricted Subsidiaries in accordance with the terms of this
Indenture, provided that after giving effect to such acquisition or merger,
consolidation or amalgamation:

(A) either (1) the Issuer would be permitted to Incur at least $1.00 of
additional Indebtedness pursuant to the Consolidated Leverage Ratio test set
forth in Section 4.03(a), or (2) the Consolidated Leverage Ratio of the Issuer
and its Restricted Subsidiaries would be no greater than such ratio immediately
prior to such acquisition or merger, consolidation or amalgamation;

(B) the Consolidated Leverage Ratio of the Issuer or the Restricted Subsidiary,
as the case may be, that Incurred the Indebtedness, Disqualified Stock or
Preferred Stock, calculated on a standalone basis (without consolidation), would
be no greater than such ratio immediately prior to such acquisition or merger,
consolidation or amalgamation; and

(C) the Person to be merged or consolidated into, or amalgamated with, the
Issuer or the Restricted Subsidiary, as the case may be, would be permitted to
Incur at least $1.00 of additional Indebtedness pursuant to the Consolidated
Leverage Ratio test (calculated with respect to such Person and its
subsidiaries) set forth in Section 4.03(a).

 

-45-



--------------------------------------------------------------------------------

(xvii) [Reserved];

(xviii) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided that such Indebtedness is
extinguished within five Business Days of its Incurrence;

(xix) [Reserved];

(xx) [Reserved];

(xxi) [Reserved];

(xxii) [Reserved];

(xxiii) [Reserved]; and

(xxiv) [Reserved].

(c) [Reserved]

The amount of any Indebtedness outstanding as of any date will be: (i) the
accreted value of the Indebtedness, in the case of any Indebtedness issued with
original issue discount; and (ii) the principal amount of the Indebtedness, in
the case of any other Indebtedness. Accrual of interest, the accretion of
accreted value, the payment of interest or dividends in the form of additional
Indebtedness, Disqualified Stock or Preferred Stock, as applicable, amortization
of original issue discount, the accretion of liquidation preference and
increases in the amount of Indebtedness outstanding solely as a result of
fluctuations in the exchange rate of currencies will not be deemed to be an
Incurrence of Indebtedness, Disqualified Stock or Preferred Stock for purposes
of this Section 4.03. Guarantees of, or obligations in respect of letters of
credit relating to, Indebtedness which is otherwise included in the
determination of a particular amount of Indebtedness shall not be included in
the determination of such amount of Indebtedness; provided that the Incurrence
of the Indebtedness represented by such guarantee or letter of credit, as the
case may be, was in compliance with this Section 4.03.

For purposes of determining compliance with any U.S. dollar-denominated
restriction on the Incurrence of Indebtedness, the U.S. dollar-equivalent
principal amount of Indebtedness denominated in a foreign currency shall be
calculated based on the relevant currency exchange rate in effect on the date
such Indebtedness was Incurred, in the case of term debt, or first committed or
first Incurred (whichever yields the lower U.S. dollar equivalent), in the case
of revolving credit debt; provided that if such Indebtedness is Incurred to
refinance other Indebtedness denominated in a foreign currency, and such
refinancing would cause the applicable U.S. dollar-denominated restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such refinancing, such U.S. dollar-denominated restriction shall be
deemed not to have been exceeded so long as the principal amount of such
refinancing Indebtedness does not exceed the principal amount of such
Indebtedness being refinanced.

(d) Notwithstanding any other provision of this Section 4.03, the maximum amount
of Indebtedness that the Issuer and its Restricted Subsidiaries may Incur
pursuant to this Section 4.03

 

-46-



--------------------------------------------------------------------------------

shall not be deemed to be exceeded, with respect to any outstanding
Indebtedness, solely as a result of fluctuations in the exchange rate of
currencies. The principal amount of any Indebtedness Incurred to refinance other
Indebtedness, if Incurred in a different currency from the Indebtedness being
refinanced, shall be calculated based on the currency exchange rate applicable
to the currencies in which such respective Indebtedness is denominated that is
in effect on the date of such refinancing.

(e) The amount of any Indebtedness outstanding as of any date will be, in
respect of indebtedness of another Person secured by a Lien on the assets of the
specified Person, the amount of the Indebtedness of the other Persons.

SECTION 4.04 Limitation on Restricted Payments.

(a) The Issuer shall not, and shall not permit any of its Restricted
Subsidiaries to, directly or indirectly:

(i) declare or pay any dividend or make any distribution on account of any of
the Issuer’s or any of its Restricted Subsidiaries’ Equity Interests, including
any payment made in connection with any merger, amalgamation or consolidation
involving the Issuer or indirect holders of the Issuer’s Equity Interests in
their capacity as such (other than (A) dividends or distributions by the Issuer
payable solely in Equity Interests (other than Disqualified Stock) of the
Issuer; or (B) dividends or distributions by a Restricted Subsidiary to the
Issuer or another Restricted Subsidiary of the Issuer;

(ii) purchase, redeem or otherwise acquire or retire for value (including,
without limitation, in connection with any merger, amalgamation or
consolidation) any Equity Interests of the Issuer or any direct or indirect
parent of the Issuer;

(iii) make any payment on, or redeem, repurchase, defease or otherwise acquire
or retire for value any Subordinated Indebtedness of the Issuer except payments
of regularly scheduled interest or principal at the Stated Maturity thereof; or

(iv) make any Restricted Investment

(all such payments and other actions set forth in clauses (i) through (iv) above
being collectively referred to as “Restricted Payments”), unless, at the time of
such Restricted Payment:

(1) no Default shall have occurred and be continuing or would occur as a
consequence thereof;

(2) immediately after giving effect to such transaction on a pro forma basis, as
if such Restricted Payment had been made at the beginning of the applicable
four-quarter period, the Issuer could Incur $1.00 of additional Indebtedness
under Section 4.03(a); and

(3) such Restricted Payment, together with the aggregate amount of all other
Restricted Payments made by the Issuer and its Restricted Subsidiaries after the
Issue Date (including Restricted Payments permitted by clauses (i) and (ii)
(with respect to the payment of dividends on Refunding Capital Stock (as defined
below) pursuant to clause (B) thereof), (iv), (x) and (xix) of Section 4.04(b),
but excluding all other Restricted Payments permitted by Section 4.04(b)), is
less than the amount equal to the Cumulative Credit.

 

-47-



--------------------------------------------------------------------------------

(b) The provisions of Section 4.04(a) shall not prohibit the following provided
that, except with respect to clause (i) below, at the time of, and after giving
effect to, any Restricted Payment, no Default shall have occurred and be
continuing or would occur as a consequence thereof:

(i) the payment of any dividend or distribution or the consummation of any
irrevocable redemption within 60 days after the date of declaration thereof, if
at the date of declaration of such dividend or distribution or the consummation
of such redemption, as applicable, such payment would have complied with the
provisions of this Indenture;

(ii) (A) the redemption, repurchase, retirement or other acquisition of any
Equity Interests (“Retired Capital Stock”) or Subordinated Indebtedness of the
Issuer in exchange for, or out of the proceeds of, the substantially concurrent
sale of, Equity Interests of the Issuer or contributions to the equity capital
of the Issuer (other than any Disqualified Stock or any Equity Interests sold to
a Subsidiary of the Issuer) (collectively, including any such contributions,
“Refunding Capital Stock”); and

(B) the declaration and payment of dividends on Retired Capital Stock out of the
proceeds of the substantially concurrent sale (other than to a Subsidiary of the
Issuer or to the Issuer) of Refunding Capital Stock;

(C) [Reserved]

(iii) the redemption, repurchase, defeasance, or other acquisition or retirement
of Subordinated Indebtedness of the Issuer made by exchange for, or out of the
proceeds of the substantially concurrent sale of, new Indebtedness of the Issuer
which is Incurred in accordance with Section 4.03 so long as:

(A) the principal amount (or accreted value, if applicable) of such new
Indebtedness does not exceed the principal amount (or accreted value, if
applicable), plus any accrued and unpaid interest, of the Subordinated
Indebtedness being so redeemed, repurchased, defeased, acquired or retired for
value (plus the amount of any premium required to be paid under the terms of the
instrument governing the Subordinated Indebtedness being so redeemed,
repurchased, acquired or retired, any tender premiums, plus any defeasance
costs, fees and expenses Incurred in connection therewith),

(B) such Indebtedness is subordinated to the Notes at least to the same extent
as such Subordinated Indebtedness so purchased, exchanged, redeemed,
repurchased, defeased, acquired or retired for value and is not secured,

(C) such Indebtedness has a final scheduled maturity date equal to or later than
the earlier of (x) the final scheduled maturity date of the Subordinated
Indebtedness being so redeemed, repurchased, acquired or retired and (y) 91 days
following the last maturity date of any Notes then outstanding, and

(D) such Indebtedness has a Weighted Average Life to Maturity at the time
Incurred which is not less than the shorter of (x) the remaining Weighted
Average Life to Maturity of the Subordinated Indebtedness being so redeemed,
repurchased, defeased, acquired or retired and (y) the Weighted Average Life to
Maturity that would result if all payments of principal on the Subordinated
Indebtedness being redeemed, repurchased, defeased, acquired or retired that
were due on or after the date that is one year following the last maturity date
of any Notes then outstanding were instead due on such date;

 

-48-



--------------------------------------------------------------------------------

(iv) a Restricted Payment to pay for the repurchase, retirement or other
acquisition for value of Equity Interests of the Issuer held by any future,
present or former employee, director or consultant of the Issuer or any
Restricted Subsidiary of the Issuer pursuant to any management equity plan or
stock option plan or any other management or employee benefit plan or other
agreement or arrangement; provided, however, that the aggregate Restricted
Payments made under this clause (iv) do not exceed $30.0 million in any calendar
year (with unused amounts in any calendar year being permitted to be carried
over to succeeding calendar years subject to a maximum of $50.0 million in any
calendar year;

(v) any dividend or distribution on the Equity Interests of Des Plaines
Development, L.P., so long as the Issuer or a Restricted Subsidiary receives at
least its pro rata share of such dividend or distribution in accordance with its
Equity Interests in such class or series of securities;

(vi) [Reserved];

(vii) [Reserved];

(viii) [Reserved];

(ix) [Reserved];

(x) other Restricted Payments (other than dividends or distributions on account
of the Issuer’s Equity Interests), taken together with all other Restricted
Payments made pursuant to this clause (x), in an aggregate amount not to exceed
$125.0 million;

(xi) [Reserved];

(xii) [Reserved];

(xiii) [Reserved];

(xiv) any Restricted Payment used to fund the Transactions and the payment of
fees and expenses incurred in connection with the Transactions or owed by the
Issuer or any direct or indirect parent of the Issuer or Restricted Subsidiaries
to Affiliates, and any other payments made, including any such payments made to
any direct or indirect parent of the Issuer to enable it to make payments, in
connection with the consummation of the Transactions, whether payable on the
Issue Date or thereafter (other than dividends, distributions or other payments
in respect of Issuer’s Equity Interests), in each case, to the extent permitted
by Section 4.07;

(xv) any Restricted Payment made pursuant to an Operations Management Agreement
or Master Lease;

(xvi) repurchases of Equity Interests deemed to occur upon exercise of stock
options or warrants if such Equity Interests represent a portion of the exercise
price of such options or warrants;

(xvii) [Reserved];

 

-49-



--------------------------------------------------------------------------------

(xviii) Restricted Payments by the Issuer or any Restricted Subsidiaries to
allow the payment of cash in lieu of the issuance of fractional shares upon the
exercise of options or warrants or upon the conversion or exchange of Capital
Stock of any such Person;

(xix) Dividends or distributions on account of the Issuer’s Equity Interests not
otherwise permitted hereby in an aggregate amount per fiscal year of $125.0
million, plus if on the date of declaration of such dividend or distribution by
the Issuer with respect to a fiscal year, the Consolidated Leverage Ratio of the
Issuer and its Restricted Subsidiaries for the most recently ended four full
fiscal quarters for which internal financial statements are available
immediately preceding such date of declaration is made would have been no
greater than 5.5 to 1.00 determined on a pro forma basis, as if the dividend had
been made at the beginning of such four-quarter period, dividends for such
fiscal year in an amount equal to 10.0% of the amount by which Issuer’s Market
Capitalization exceeds $5.0 billion;

(xx) payments or distributions to dissenting stockholders pursuant to applicable
law, pursuant to or in connection with a consolidation, amalgamation, merger or
transfer of all or substantially all of the assets of the Issuer and the
Restricted Subsidiaries, taken as a whole, that complies with Section 5.01;
provided that as a result of such consolidation, amalgamation, merger or
transfer of assets, the Issuer shall have made a Fundamental Change Purchase
Offer (if required by this Indenture) and that all Notes tendered by holders in
connection with such Fundamental Change Purchase Offer have been repurchased,
redeemed or acquired for value; and

(xxi) the purchase of Common Stock of the Issuer in an amount up to the unused
portion of the New CEC Common Equity Additional Buyback Amount.

(c) The amount of any Restricted Payments (other than cash) to be made pursuant
to this Section 4.04 (including in connection with any related determination or
calculations required by Section 4.18), will be the Fair Market Value on the
date of the Restricted Payment of the asset(s) or securities proposed to be
transferred or issued by the Issuer or such Restricted Subsidiary, as the case
may be, as a Restricted Payment. Prior to making any Restricted Payment (other
than cash) in an amount greater than $25.0 million, the Issuer will deliver to
the Trustee an Officer’s Certificate stating that the disinterested members of
the Board of Directors of the Issuer have determined, based upon an opinion or
appraisal issued by an accounting, appraisal or investment banking firm of
national standing if the value of any such Restricted Payment exceeds $75.0
million, that such Restricted Payment is permitted, setting forth the basis upon
which the calculations required by this Section 4.04 were computed, together
with a copy of any required resolutions of the Board of Directors and of any
fairness opinion or appraisal required by this Indenture.

SECTION 4.05 Dividend and Other Payment Restrictions Affecting Subsidiaries. The
Issuer shall not, and shall not permit any of the Restricted Subsidiaries to,
directly or indirectly, create or otherwise cause or suffer to exist or become
effective any encumbrance or restriction on the ability of any Restricted
Subsidiary to:

(a) (i) pay dividends or make any other distributions to the Issuer or any
Restricted Subsidiary (1) on its Capital Stock; or (2) with respect to any other
interest or participation in, or measured by, its profits; or (ii) pay any
Indebtedness owed to the Issuer or any Restricted Subsidiary;

(b) make loans or advances to the Issuer or any Restricted Subsidiary; or

 

-50-



--------------------------------------------------------------------------------

(c) sell, lease or transfer any of its properties or assets to the Issuer or any
Restricted Subsidiary;

except in each case for such encumbrances or restrictions existing under or by
reason of:

(1) contractual encumbrances or restrictions in effect on the Issue Date,
including pursuant to the Credit Agreement, the other Credit Agreement
Documents, the Master Leases, and any agreement or other instrument entered into
on the Issue Date in connection with the Transactions;

(2) this Indenture and the Notes;

(3) applicable law or any applicable rule, regulation or order;

(4) any agreement or other instrument of a Person acquired by the Issuer or any
Restricted Subsidiary which was in existence at the time of such acquisition
(but not created in contemplation thereof or to provide all or any portion of
the funds or credit support utilized to consummate such acquisition), which
encumbrance or restriction is not applicable to any Person, or the properties or
assets of any Person, other than the Person and its Subsidiaries, or the
property or assets of the Person and its Subsidiaries, so acquired, provided
that, in the case of Indebtedness, such Indebtedness was permitted by the terms
of this Indenture to be Incurred;

(5) contracts or agreements for the sale of assets, including any restriction
with respect to the Issuer or a Restricted Subsidiary imposed pursuant to an
agreement entered into for the sale or disposition of the Capital Stock or
assets of the Issuer or Restricted Subsidiary pending the sale or other
disposition;

(6) [Reserved];

(7) restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business;

(8) customary transfer restriction provisions contained in joint venture
agreements and other similar agreements entered into in the ordinary course of
business and consistent with industry practice;

(9) [Reserved];

(10) customary anti-assignment provisions contained in leases, licenses and
other similar agreements entered into in the ordinary course of business and
consistent with past practice;

(11) [Reserved];

(12) other Indebtedness, Disqualified Stock or Preferred Stock (a) of the Issuer
or (b) of any Restricted Subsidiary, provided that such Indebtedness,
Disqualified Stock or Preferred Stock is permitted to be Incurred subsequent to
the Issue Date pursuant to Section 4.03;

(13) [Reserved];

 

-51-



--------------------------------------------------------------------------------

(14) any encumbrances or restrictions of the type referred to in clauses (a),
(b) and (c) above imposed by any amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements or refinancings of
the contracts, instruments or obligations referred to in clauses (1) through
(13) above; provided that such amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements or refinancings are
no more restrictive with respect to such dividend and other payment restrictions
than those contained in the dividend or other payment restrictions prior to such
amendment, modification, restatement, renewal, increase, supplement, refunding,
replacement or refinancing; or

(15) [Reserved].

For purposes of determining compliance with this Section 4.05, (i) the priority
of any Preferred Stock in receiving dividends or liquidating distributions prior
to dividends or liquidating distributions being paid on common stock shall not
be deemed a restriction on the ability to make distributions on Capital Stock
and (ii) the subordination of loans or advances made to the Issuer or a
Restricted Subsidiary to other Indebtedness Incurred by any the Issuer or any
such Restricted Subsidiary shall not be deemed a restriction on the ability to
make loans or advances.

SECTION 4.06 Asset Sales.

(a) The Issuer shall not, and shall not permit any of the Restricted
Subsidiaries to, cause or make an Asset Sale, unless:

(x) the Issuer or any Restricted Subsidiary, as the case may be, receives
consideration at the time of such Asset Sale at least equal to the Fair Market
Value (measured as of the date of the definitive agreement with respect to such
Asset Sale) of the assets sold or otherwise disposed of; provided, that
consideration reflecting a discount of up to 25% of the Fair Market Value
(measured as of the date of the definitive agreement with respect to such Asset
Sale) of the assets sold or otherwise disposed of, will satisfy this clause (x)
if the Asset Sale (A) relates to the disposition of Capital Stock of a
Restricted Subsidiary pursuant to an agreement or other obligation with a Person
(other than the Issuer or a Restricted Subsidiary) from whom such Restricted
Subsidiary was acquired or from whom such Restricted Subsidiary acquired its
business and assets (having been newly formed in connection with such
acquisition), (B) the terms of any such Asset Sale were set forth in the
original agreement or other obligation and (C) the Asset Sale is required by an
agreement with that Person at the time of such acquisition, and

(y) at least 75% of the consideration therefor received by the Issuer or the
Restricted Subsidiary, as the case may be, is in the form of Cash Equivalents,
provided that the amount of:

(i) any liabilities of the Issuer or any Restricted Subsidiary (other than
liabilities that are owed to Affiliates or that are by their terms subordinated
to the Notes), as shown on the Issuer’s or the Restricted Subsidiary’s most
recent balance sheet or in the notes thereto, that are assumed by the transferee
of any such assets or that are otherwise cancelled or terminated in connection
with the transaction with such transferee, and

(ii) any notes or other obligations or other securities or assets received by
the Issuer or any Restricted Subsidiary from such transferee that are
contemporaneously, subject to ordinary settlement periods, converted by the
Issuer or such Restricted Subsidiary into cash (to the extent of the cash
received),

shall be deemed to be Cash Equivalents for the purposes of this Section 4.06(a).

 

-52-



--------------------------------------------------------------------------------

(b) Within 12 months after the Issuer’s or a Restricted Subsidiary’s receipt of
the Net Proceeds of any Asset Sale, the Issuer or such Restricted Subsidiary
shall apply the Net Proceeds from such Asset Sale, at the Issuer’s option:

(i) to repay Obligations under a Credit Agreement or Secured Indebtedness of the
Issuer or a Restricted Subsidiary; provided that, if the Indebtedness repaid is
revolving credit Indebtedness, to correspondingly permanently reduce commitments
with respect thereto in an amount equal to the principal amount so repaid; or

(ii) to make an Investment in any one or more businesses (provided that if such
Investment is in the form of the acquisition of Capital Stock of a Person, such
acquisition results in such Person becoming a Restricted Subsidiary), fixed
assets or capital expenditures, in each case (A) used or useful in a Similar
Business or (B) that replace the properties and assets that are the subject of
such Asset Sale.

In the case of Section 4.06(b)(ii), a binding commitment shall be treated as a
permitted application of the Net Proceeds from the date of such commitment;
provided that the Issuer or such Restricted Subsidiary shall be deemed to have
applied Net Proceeds in accordance with clause (b)(ii) within such 12-month
period if, within such 12-month period, it has entered into a binding commitment
or agreement to invest such Net Proceeds and applies such Net Proceeds within 18
months after the receipt of such Net Proceeds; provided further, that in the
event that such binding commitment is later canceled or terminated for any
reason before such Net Proceeds are so applied, then such Net Proceeds shall
constitute Excess Proceeds (as defined below) unless the Issuer or such
Restricted Subsidiary applies the Net Proceeds to a permitted application within
3 months of such cancellation or termination of the binding commitment. Pending
the final application of any such Net Proceeds, the Issuer or such Restricted
Subsidiary may temporarily reduce Indebtedness under a revolving credit
facility, if any, or otherwise invest such Net Proceeds in any manner not
prohibited by this Indenture.

Any Net Proceeds in cash from Asset Sales that are not invested or applied as
provided and within the time period set forth in the first paragraph of this
Section 4.06(b) will be deemed to constitute “Excess Proceeds.” When the
aggregate amount of Excess Proceeds exceeds $50.0 million, the Issuer shall make
an offer to all holders of Notes (an “Asset Sale Offer”), and, if required by
the terms of any Pari Passu Indebtedness, to holders of any Pari Passu
Indebtedness) to purchase the maximum principal amount of Notes (and such Pari
Passu Indebtedness, if applicable), that is at least $2,000 and an integral
multiple of $1,000 in excess thereof that may be purchased out of the Excess
Proceeds at an offer price in cash in an amount equal to 100% of the principal
amount thereof (or, in the event such Pari Passu Indebtedness was issued with
significant original issue discount, 100% of the accreted value thereof, if
applicable), plus accrued and unpaid interest (or, in respect of such Pari Passu
Indebtedness, such lesser price, if any, as may be provided for by the terms of
such Pari Passu Indebtedness, if applicable) to the date fixed for the closing
of such offer, in accordance with the procedures set forth in this Section
4.06. The Issuer will commence an Asset Sale Offer with respect to Excess
Proceeds within ten Business Days after the date that Excess Proceeds exceeds
$50.0 million by mailing, or delivering electronically if held by DTC, the
notice required pursuant to the terms of Section 4.06(g), with a copy to the
Trustee.

To the extent that the aggregate amount of Notes (and such Pari Passu
Indebtedness) tendered pursuant to an Asset Sale Offer is less than the Excess
Proceeds, the Issuer may use any remaining Excess Proceeds for any purpose that
is not prohibited by this Indenture. If the aggregate principal amount of Notes
(and such Pari Passu Indebtedness) surrendered by holders thereof exceeds the
amount of Excess Proceeds, the Trustee shall select the Notes to be purchased in
the manner described in Section 4.06(f). Upon completion of any such Asset Sale
Offer, the amount of Excess Proceeds shall be reset at zero.

 

-53-



--------------------------------------------------------------------------------

(c) The Issuer shall comply with the requirements of Rule 14e-1 under the
Exchange Act and any other securities laws and regulations to the extent such
laws or regulations are applicable in connection with the repurchase of the
Notes pursuant to an Asset Sale Offer. To the extent that the provisions of any
securities laws or regulations conflict with the provisions of this Indenture,
the Issuer shall comply with the applicable securities laws and regulations and
shall not be deemed to have breached its obligations described in this Indenture
by virtue thereof.

(d) The Issuer shall not, and shall not permit any of its Restricted
Subsidiaries to, enter into or suffer to exist any agreement (other than any
agreement governing a Credit Agreement for Indebtedness permitted to be incurred
pursuant to Section 4.03(a) and any agreement governing Existing Indebtedness)
that would place any restriction of any kind (other than pursuant to law or
regulation) on the ability of the Issuer to make an Asset Sale Offer.

(e) Not later than the date upon which written notice of an Asset Sale Offer is
delivered to the Trustee as provided above, the Issuer shall deliver to the
Trustee an Officer’s Certificate as to (i) the amount of the Excess Proceeds,
(ii) the allocation of the Net Proceeds from the Asset Sales pursuant to which
such Asset Sale Offer is being made and (iii) the compliance of such allocation
with the provisions of Section 4.06(b). On or before the purchase date, the
Issuer shall irrevocably deposit by 10:00 a.m. New York City time with the
Paying Agent an amount equal to the purchase price in respect of all Notes or
portions of Notes that have been properly tendered to and are to be accepted by
the Issuer. Upon the expiration of the period for which the Asset Sale Offer
remains open (the “Asset Sale Offer Period”), the Issuer shall deliver to the
Trustee for cancellation the Notes or portions thereof that have been properly
tendered to and are to be accepted by the Issuer. The Trustee (or the Paying
Agent, if not the Trustee) shall, on the date of purchase, mail or deliver
payment to each tendering holder in the amount of the purchase price.

(f) Holders electing to have a Note purchased shall be required to surrender the
Note, with an appropriate form duly completed, to the Issuer at the address
specified in the notice at least three Business Days prior to the purchase
date. Holders shall be entitled to withdraw their election if the Trustee or the
Issuer receives not later than one Business Day prior to the purchase date, a
facsimile transmission or letter setting forth the name of the holder, the
principal amount of the Note which was delivered by the holder for purchase and
a statement that such holder is withdrawing his election to have such Note
purchased. If at the end of the Asset Sale Offer Period more Notes (and Pari
Passu Indebtedness, as applicable) are tendered pursuant to an Asset Sale Offer
than the Issuer is required to purchase, selection of such Notes for purchase
shall be made by the Trustee in compliance with the requirements of the
principal national securities exchange, if any, on which such Notes are listed,
or if such Notes are not so listed, on a pro rata basis to the extent
practicable, by lot or by such other method as the Trustee shall deem fair and
appropriate (and in such manner as complies with the requirements of DTC, if
applicable); provided that no Notes of $2,000 or less shall be purchased in
part. Selection of such Pari Passu Indebtedness, as applicable, shall be made
pursuant to the terms of such Pari Passu Indebtedness.

(g) Notices of an Asset Sale Offer shall be mailed by first class mail, postage
prepaid, or delivered electronically if held at DTC, at least 30 but not more
than 60 days before the purchase date to each holder of Notes at such holder’s
registered address. If any Note is to be purchased in part only, any notice of
purchase that relates to such Note shall state the portion of the principal
amount thereof that has been or is to be purchased.

 

-54-



--------------------------------------------------------------------------------

SECTION 4.07 Transactions with Affiliates.

(a) The Issuer shall not, and shall not permit any of its Restricted
Subsidiaries to, directly or indirectly, make any payment to, or sell, lease,
convey, transfer or otherwise dispose of any of its properties or assets to, or
purchase any property or assets from, or enter into or make or amend any
transaction or series of transactions, contract, agreement, understanding, loan,
advance or guarantee with, or for the benefit of, any Affiliate of the Issuer
(each of the foregoing, an “Affiliate Transaction”) unless the following
conditions are satisfied, provided that this Section 4.07 shall not apply in
connection with any Affiliate Transaction for which (i) the aggregate
consideration is less than $25.0 million and (ii) Affiliate status is not the
result of any Restricted Holder being a party to the prospective Affiliate
Transaction:

(i) such Affiliate Transaction is on terms that are not materially less
favorable to the Issuer or such Restricted Subsidiary than those that could have
been obtained in a comparable transaction by the Issuer or such Restricted
Subsidiary with an unrelated Person; and

(ii) with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving (i) aggregate consideration in excess of $50.0 million or
(ii) Affiliate status resulting from any Restricted Holder being a party to the
prospective Affiliate Transaction, the Issuer delivers to the Trustee a
resolution adopted in good faith by the Board of Directors of the Issuer,
approving such Affiliate Transaction and set forth in an Officer’s Certificate
certifying that such Affiliate Transaction complies with clause (i) above and
that such Affiliate Transaction has been approved by a majority of the
disinterested members of the Board of Directors of the Issuer; and

(iii) with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving (i) aggregate considerations in excess of $75.0 million
or (ii) Affiliate status resulting from any Restricted Holder being a party to
the prospective Affiliate Transaction, the Issuer delivers an opinion as to the
fairness to the Issuer or such Restricted Subsidiary of such Affiliate
Transaction from a financial point of view issued by an accounting, appraisal or
investment banking firm of national standing, provided that the requirements of
this clause (iii) shall not apply with respect to an Affiliate Transaction where
the sole basis for Affiliate status is Issuer’s ownership of 10% or more of a
class of Equity Interests of a Person and no Restricted Holder holds any Equity
Interests of such Person.

(b) The provisions of Section 4.07(a) shall not apply to the following:

(i) transactions between or among the Issuer and/or any of the Restricted
Subsidiaries (or an entity that becomes a Restricted Subsidiary as a result of
such transaction);

(ii) Restricted Payments permitted by Section 4.04 and Permitted Investments;

(iii) [Reserved];

(iv) the payment of reasonable and customary fees and reimbursement of expenses
paid to, and indemnity provided on behalf of, officers, directors, employees or
consultants of the Issuer, any Restricted Subsidiary, or any direct or indirect
parent of the Issuer;

(v) [Reserved];

(vi) [Reserved];

 

-55-



--------------------------------------------------------------------------------

(vii) payments or loans (or cancellation of loans) to officers, directors or
employees which are approved by a majority of the disinterested members of the
Board of Directors of the Issuer in good faith;

(viii) any agreement as in effect as of the Issue Date or any amendment thereto
(so long as any such agreement together with all amendments thereto, taken as a
whole, is not any less favorable to the holders of Notes in any material respect
than the original agreement as in effect on the Issue Date) or any transaction
contemplated thereby;

(ix) the entering into of, or the performance by the Issuer or any Restricted
Subsidiary of its obligations under the terms of any transaction, agreement or
arrangement [described in the [Disclosure Statement]3] and, in each case, any
amendment thereto; provided, however, that the entering into, or the performance
by the Issuer or any Restricted Subsidiary of its obligations under, any
amendment to any such existing transaction, agreement or arrangement or under
any similar transaction, agreement or arrangement entered into after the Issue
Date shall only be permitted by this clause (ix) to the extent that the terms of
any such existing transaction, agreement or arrangement together with all
amendments thereto, taken as a whole, or new transaction, agreement or
arrangement are not any less favorable to the holders of the Notes in any
material respect than the original transaction, agreement or arrangement as in
effect on the Issue Date;

(x) the execution of the Transactions, and the payment of all fees and expenses
related to the Transactions or contemplated by the Transactions;

(xi) any transactions made pursuant to any Operations Management Agreement or
Master Lease in the ordinary course of business;

(xii) transactions with customers, clients, suppliers or purchasers or sellers
of goods or services, or transactions otherwise relating to the purchase or sale
of goods or services, in each case in the ordinary course of business and
otherwise in compliance with the terms of this Indenture, which are on terms at
least as favorable as could be obtained at such time from an unaffiliated party;

(xiii) [Reserved];

(xiv) the issuance of Equity Interests (other than Disqualified Stock) of the
Issuer to any Person;

(xv) the issuances of securities or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
stock option and stock ownership plans or similar employee benefit plans
approved by the Board of Directors of the Issuer or any direct or indirect
parent of the Issuer or of a Restricted Subsidiary, as appropriate, in good
faith;

(xvi) [Reserved];

(xvii) [Reserved];

(xviii) [Reserved];

 

 

3  Note to Draft: To be confirmed.

 

-56-



--------------------------------------------------------------------------------

(xix) [Reserved];

(xx) [Reserved];

(xxi) the formation and maintenance of any consolidated group or subgroup for
tax, accounting or cash pooling or management purposes in the ordinary course of
business; and

(xxii) any employment agreements entered into by the Issuer or any Restricted
Subsidiary in the ordinary course of business.

(c) With respect to the value of any Affiliate Transactions whose consideration
is to be made in assets or property (meaning, other than cash), the value of any
such consideration will be the Fair Market Value on the date of the Affiliate
Transaction of such assets or property. Prior to making an Affiliate Transaction
involving aggregate consideration in excess of $50.0 million, the Issuer will
deliver to the Trustee an Officer’s Certificate stating that the disinterested
members of the Board of Directors of the Issuer have determined that such
Affiliate Transaction is permitted, together with a copy of any required
resolutions of the Board of Directors.

(d) Notwithstanding anything in this Section 4.07 to the contrary, in no event
shall the Issuer or any of its Restricted Subsidiaries enter into, or make any
payments under, any management agreement or other similar agreement with any
Restricted Holder that provides for the payment of management, advisory or other
similar fees to any such Restricted Holder.

SECTION 4.08 [Reserved].

SECTION 4.09 Compliance Certificate.

(a) The Issuer shall deliver to the Trustee within 120 days after the end of
each fiscal year of the Issuer, beginning with the fiscal year ending on
December 31, 2017, an Officer’s Certificate stating that in the course of the
performance by the signer of his or her duties as an Officer of the Issuer he or
she would normally have knowledge of any Default and whether or not the signer
knows of any Default that occurred during such period. If he or she does, the
certificate shall describe the Default, its status and what action the Issuer is
taking or proposes to take with respect thereto. The Issuer also shall comply
with Section 314(a)(4) of the TIA. Except with respect to receipt of payments of
principal and interest on the Notes and any Default or Event of Default
information contained in the Officer’s Certificate delivered to it pursuant to
this Section 4.09, the Trustee shall have no duty to review, ascertain or
confirm the Issuer’s compliance with or the breach of any representation,
warranty or covenant made in this Indenture.

(b) So long as any of the Notes are outstanding, the Issuer will deliver to the
Trustee promptly and in any event within ten days after any Officer becoming
aware of any Default or Event of Default, an Officer’s Certificate specifying
such Default or Event of Default and what action the Issuer is taking or
proposes to take with respect thereto.

SECTION 4.10 Further Instruments and Acts. The Issuer shall, and shall cause its
Restricted Subsidiaries to, execute and deliver such further instruments and do
such further acts as may be reasonably necessary or proper to carry out more
effectively the purpose of this Indenture.

SECTION 4.11 [Reserved].

 

-57-



--------------------------------------------------------------------------------

SECTION 4.12 Liens.

(a) (i) The Issuer shall not, and shall not permit any of its Restricted
Subsidiaries to, directly or indirectly create, Incur, assume or suffer to exist
any Lien that secures any Indebtedness on any asset or property of the Issuer or
any Restricted Subsidiary unless the Notes are equally and ratably secured with
(or on a senior basis to, in the case of obligations subordinated in right of
payment to the Notes) the obligations so secured until such time as such
obligations are no longer secured by a Lien, (A) except Permitted Liens, and (B)
notwithstanding the above or any other provision of this Indenture (including
with respect to any Permitted Lien other than paragraph (7) thereof, to the
extent set forth therein), in no event shall the Issuer, directly or indirectly
create, Incur, assume or suffer to exist any Lien on the Capital Stock or Equity
Interests of (i) any Subsidiary that is a First-Tier Subsidiary on the Issue
Date or (ii) any newly-created First-Tier Subsidiary that, subsequent to the
Issue Date, acquires or otherwise owns or controls any Equity Interests of such
First-Tier Subsidiaries identified in (i).

(ii) Any Lien that is granted to secure the Notes under this Section 4.12(a)
shall be automatically released and discharged at the same time as the release
of the Lien that gave rise to the obligation to secure the Notes.

(a) For purposes of determining compliance with this Section 4.12, (a) a Lien
securing an item of Indebtedness need not be permitted solely by reference to
one category of permitted Liens (or any portion thereof) described in the
definition of “Permitted Liens” or pursuant to Section 4.12(a) but may be
permitted in part under any combination thereof and (b) in the event that a Lien
securing an item of Indebtedness, Disqualified Stock or Preferred Stock (or any
portion thereof) meets the criteria of one or more of the categories of
Permitted Liens (or any portion thereof) described in the definition of
“Permitted Liens” or pursuant to Section 4.12(a), the Issuer shall, in its sole
discretion, classify or reclassify, or later divide, classify or reclassify,
such Lien securing such item of Indebtedness (or any portion thereof) in any
manner that complies with this covenant and will be entitled to only include the
amount and type of such Lien or such item of Indebtedness secured by such Lien
(or any portion thereof) in one of the clauses of the definition of “Permitted
Liens” or pursuant to Section 4.12(a) and in such event, such Lien securing such
item of Indebtedness (or any portion thereof) will be treated as being Incurred
or existing pursuant to only one of such clauses or pursuant to Section 4.12(a).

(b) With respect to any Lien securing Indebtedness that was permitted to secure
such Indebtedness at the time of the Incurrence of such Indebtedness, such Lien
shall also be permitted to secure any Increased Amount of such Indebtedness. The
“Increased Amount” of any Indebtedness shall mean any increase in the amount of
such Indebtedness in connection with any accrual of interest, the accretion of
accreted value, the amortization of original issue discount, the payment of
interest in the form of additional Indebtedness with the same terms or in the
form of common stock of any of the Issuer, the payment of dividends on Preferred
Stock in the form of additional shares of Preferred Stock of the same class,
accretion of original issue discount or liquidation preference and increases in
the amount of Indebtedness outstanding solely as a result of fluctuations in the
exchange rate of currencies or increases in the value of property securing
Indebtedness described in clause (3) of the definition of “Indebtedness.”

SECTION 4.13 Business Activities. The Issuer shall not, and shall not permit any
of its Restricted Subsidiaries to, engage in any business other than Similar
Businesses, except to such extent as would not be material to the Issuer and its
Restricted Subsidiaries taken as a whole.

SECTION 4.14 Maintenance of Office or Agency.

(a) The Issuer shall maintain an office or agency (which may be an office of the
Trustee or an affiliate of the Trustee or Registrar) where Notes may be
surrendered for registration of

 

-58-



--------------------------------------------------------------------------------

transfer or for exchange or conversion and where notices and demands to or upon
the Issuer in respect of the Notes and this Indenture may be served. The Issuer
shall give prompt written notice to the Trustee of the location, and any change
in the location, of such office or agency. If at any time the Issuer shall fail
to maintain any such required office or agency or shall fail to furnish the
Trustee with the address thereof, such presentations, surrenders, notices and
demands may be made or served at the Corporate Trust Office of the Trustee as
set forth in Section 13.02.

(b) The Issuer may also from time to time designate one or more other offices or
agencies where the Notes may be presented or surrendered for any or all such
purposes and may from time to time rescind such designations; provided, however,
that no such designation or rescission shall in any manner relieve the Issuer of
its obligation to maintain an office or agency for such purposes. The Issuer
shall give prompt written notice to the Trustee of any such designation or
rescission and of any change in the location of any such other office or agency.

(c) The Issuer hereby designates the Corporate Trust Office of the Trustee or
its agent as such office or agency of the Issuer in accordance with Section
2.04.

SECTION 4.15 Payments for Consents. The Issuer shall not, and shall not permit
any of its Restricted Subsidiaries to, directly or indirectly, pay or cause to
be paid any consideration to or for the benefit of any holder of Notes for or as
an inducement to any consent, waiver or amendment of any of the terms or
provisions of this Indenture or the Notes unless such consideration is offered
to be paid and is paid to all holders of the Notes that consent, waive or agree
to amend in the time frame set forth in the solicitation documents relating to
such consent, waiver or agreement.

SECTION 4.16 Covenant Suspension. If on any date following the Issue Date,
(i) the Notes have Investment Grade Ratings from both Rating Agencies, and (ii)
no Default has occurred and is continuing under this Indenture, then, beginning
on that day (the occurrence of the events described in the foregoing clauses (i)
and (ii) being collectively referred to as a “Covenant Suspension Event”), and
subject to the provisions of the following paragraph, the Issuer and the
Restricted Subsidiaries shall not be subject to Sections 4.03 and 4.04
(collectively the “Suspended Covenants”).

In the event that the Issuer and the Restricted Subsidiaries are not subject to
the Suspended Covenants under this Indenture for any period of time as a result
of the foregoing, and on any subsequent date (the “Reversion Date”) one or both
of the Rating Agencies withdraw their Investment Grade Rating or downgrade the
rating assigned to the Notes below an Investment Grade Rating, then the Issuer
and the Restricted Subsidiaries will thereafter again be subject to the
Suspended Covenants under this Indenture with respect to future events.

The Issuer shall promptly upon its occurrence (1) deliver to the Trustee an
Officer’s Certificate notifying the Trustee of the occurrence of any Covenant
Suspension Event or Reversion Date, and the date thereof and (2) notify or
disclose to Note holders the occurrence of any Covenant Suspension Event. The
Trustee shall not have any obligation to monitor the occurrence or dates of any
Covenant Suspension Event or Reversion Date and may rely conclusively on such
Officer’s Certificate.

On each Reversion Date, all Indebtedness Incurred, or Disqualified Stock or
Preferred Stock issued, during the Suspension Period will be classified as
having been Incurred or issued pursuant to Section 4.03(a) or 4.03(b) (to the
extent such Indebtedness or Disqualified Stock or Preferred Stock would be
permitted to be Incurred or issued thereunder as of the Reversion Date and after
giving effect to Indebtedness Incurred or issued prior to the Suspension Period
and outstanding on the Reversion Date). To the extent such Indebtedness or
Disqualified Stock or Preferred Stock would not be so permitted to be Incurred
or issued pursuant to Section 4.03(a) or 4.03(b) such Indebtedness or
Disqualified Stock or

 

-59-



--------------------------------------------------------------------------------

Preferred Stock will be deemed to have been outstanding on the Issue Date, so
that it is classified as permitted under Section 4.03(b)(iii). Calculations made
after the Reversion Date of the amount available to be made as Restricted
Payments under Section 4.04 will be made as though Section 4.04 had been in
effect since the Issue Date and prior, but not during, the Suspension Period.
Accordingly, Restricted Payments made during the Suspension Period will reduce
the amount available to be made as Restricted Payments under Section 4.04(a). As
described above, however, no Default or Event of Default will be deemed to have
occurred on the Reversion Date as a result of any actions taken by the Issuer or
their Restricted Subsidiaries during the Suspension Period.

For purposes of Section 4.06, on the Reversion Date, the unutilized Excess
Proceeds amount will be reset to zero.

SECTION 4.17 Taxes. The Issuer will pay, and will cause each of its Restricted
Subsidiaries to pay, prior to delinquency, all material taxes, assessments, and
governmental levies except such as are contested in good faith and by
appropriate proceedings or where the failure to effect such payment is not
adverse in any material respect to the holders of the Notes.

SECTION 4.18 Designation of Restricted and Unrestricted Subsidiaries.

(a) The Board of Directors of the Issuer may designate any Restricted Subsidiary
to be an Unrestricted Subsidiary if:

(i) the Issuer could make the Restricted Payment which is deemed to occur upon
such designation under Section 4.04 equal to the Fair Market Value of all
outstanding Investments owned by the Issuer and its Restricted Subsidiaries in
such Subsidiary at the time of such designation;

(ii) such Restricted Subsidiary meets the definition of an “Unrestricted
Subsidiary”;

(iii) the designation would not constitute or cause (with or without the passage
of time) a Default or Event of Default or no Default or Event of Default would
be in existence following such designation; and

(iv) the Issuer delivers to the trustee a certified copy of a resolution of the
Board of Directors giving effect to such designation and an Officer’s
Certificate certifying that such designation complied with the preceding
conditions and was permitted under Section 4.04.

(b) If a Restricted Subsidiary is designated as an Unrestricted Subsidiary, the
aggregate Fair Market Value of all outstanding Investments owned by the Issuer
and its Restricted Subsidiaries in the Subsidiary designated as an Unrestricted
Subsidiary will be deemed to be an Investment made as of the time of the
designation and will reduce the amount available for Restricted Payments under
Section 4.04 or under one or more clauses of the definition of Permitted
Investments, as determined by the Issuer.

(c) If, at any time, any Unrestricted Subsidiary designated as such would fail
to meet the preceding requirements as an Unrestricted Subsidiary or any other
Unrestricted Subsidiary would fail to meet the definition of an “Unrestricted
Subsidiary,” then such Subsidiary will thereafter cease to be an Unrestricted
Subsidiary for purposes of this Indenture and any Indebtedness of such
Subsidiary will be deemed to be Incurred by a Restricted Subsidiary of the
Issuer as of such date and, if such Indebtedness is not permitted to be Incurred
as of such date under Section 4.03, the Issuer will be in default of such
covenant.

 

-60-



--------------------------------------------------------------------------------

(d) The Board of Directors of the Issuer may at any time designate any
Unrestricted Subsidiary to be a Restricted Subsidiary of the Issuer if:

(i) the Issuer and its Restricted Subsidiaries could Incur the Indebtedness
which is deemed to be Incurred upon such designation under the covenant
described under Section 4.03, equal to the total Indebtedness of such Subsidiary
calculated on a pro forma basis as if such designation had occurred at the
beginning of the applicable four-quarter reference period following such
designation;

(ii) the designation would not constitute or cause a Default or Event of
Default; and

(iii) the Issuer delivers to the trustee a certified copy of a resolution of the
Board of Directors giving effect to such designation and an Officer’s
Certificate certifying that such designation complied with the preceding
conditions, including the incurrence of Indebtedness under the covenant
described above under Section 4.03.

Article V.

SUCCESSOR ISSUER

SECTION 5.01 When Issuer May Merge or Transfer Assets.

(a) Subject to the provisions of Section 5.01(b), the Issuer shall not, directly
or indirectly, consolidate, amalgamate or merge with or into or wind up or
convert into (whether or not the Issuer is the surviving Person), or sell,
assign, transfer, lease, convey or otherwise dispose of all or substantially all
of its properties or assets in one or more related transactions, to any Person
unless:

(i) the Issuer is the surviving person or the Person formed by or surviving any
such consolidation, amalgamation, merger, winding up or conversion (if other
than the Issuer) or to which such sale, assignment, transfer, lease, conveyance
or other disposition will have been made is a corporation, partnership or
limited liability company or similar entity organized and existing under the
laws of the United States, any state thereof, the District of Columbia, or any
territory thereof (the Issuer or such Person, as the case may be, being herein
called the “Successor Issuer”); provided that in the case where the surviving
Person is not a corporation, a corporation that is a wholly-owned Restricted
Subsidiary shall become a co-obligor of the Notes;

(ii) the Successor Issuer (if other than the Issuer) expressly assumes all the
obligations of the Issuer under this Indenture and the Notes pursuant to
supplemental indentures or other documents or instruments in form reasonably
satisfactory to the Trustee;

(iii) immediately after giving effect to such transaction (and treating any
Indebtedness which becomes an obligation of the Successor Issuer or any
Restricted Subsidiary as a result of such transaction as having been Incurred by
the Successor Issuer or such Restricted Subsidiary at the time of such
transaction) no Default or Event of Default shall have occurred and be
continuing;

 

-61-



--------------------------------------------------------------------------------

(iv) immediately after giving pro forma effect to such transaction, as if such
transaction had occurred at the beginning of the applicable four-quarter period
(and treating any Indebtedness which becomes an obligation of the Successor
Issuer or any Restricted Subsidiary as a result of such transaction as having
been Incurred by the Successor Issuer or such Restricted Subsidiary at the time
of such transaction), either

(A) the Successor Issuer would be permitted to Incur at least $1.00 of
additional Indebtedness pursuant to the Consolidated Leverage Ratio test set
forth in Section 4.03(a); or

(B) the Consolidated Leverage Ratio for the Successor Issuer and its Restricted
Subsidiaries would be no greater than or equal to such ratio for such prior
Issuer and its Restricted Subsidiaries immediately prior to such transaction;
and

(v) [Reserved]

(vi) the Successor Issuer shall have delivered to the Trustee an Officer’s
Certificate and an Opinion of Counsel, each stating that such consolidation,
amalgamation, merger or sale, assignment, transfer, lease, conveyance or other
disposition, as the case may be, and such supplemental indentures (if any)
comply with this Indenture.

For the purposes of this Section 5.01, the sale, conveyance, transfer or lease
of all or substantially all of the properties and assets of one or more
Restricted Subsidiaries of the Issuer to another Person, which properties and
assets, if held by the Issuer instead of such Restricted Subsidiaries, would
constitute all or substantially all of the properties and assets of the Issuer
and its Restricted Subsidiaries on a consolidated basis, shall be deemed to be
the sale, conveyance, transfer or lease of all or substantially all of the
properties and assets of the Issuer to another Person.

(b) The Successor Issuer (if other than the prior Issuer) will succeed to, and
be substituted for, the Issuer under this Indenture and the Notes, and in such
event the Issuer will automatically be released and discharged from its
obligations under this Indenture and the Notes. Notwithstanding the foregoing
clauses (iii) and (iv) of Section 5.01(a), (a) the Issuer or any Restricted
Subsidiary may merge, consolidate or amalgamate with or transfer all or part of
its properties and assets to a Restricted Subsidiary, and (b) the Issuer may
merge, consolidate or amalgamate with an Affiliate incorporated solely for the
purpose of reincorporating the Issuer in another state of the United States, the
District of Columbia or any territory of the United States or may convert into a
limited liability company, so long as the amount of Indebtedness of the Issuer
and its Restricted Subsidiaries is not increased thereby.

(c) This Article V will not apply to a sale, assignment, transfer, conveyance or
other disposition of assets between or among the Issuer and its Restricted
Subsidiaries.

Article VI.

DEFAULTS AND REMEDIES

SECTION 6.01 Events of Default. An “Event of Default” occurs with respect to
Notes if:

(a) there is a default in any payment of interest on any Note when the same
becomes due and payable, and such default continues for a period of 30 days;

 

-62-



--------------------------------------------------------------------------------

(b) there is a default in the payment of principal or premium, if any, of any
Note when due at its Stated Maturity, upon optional redemption, upon required
repurchase, upon declaration or otherwise;

(c) the failure by the Issuer or any Restricted Subsidiary to comply (for 60
days following notice with respect to such failure to comply) with its other
agreements and obligations contained in the Notes or this Indenture (other than
a default referred to in clause (a) or (b) above); provided that in the case of
a failure to comply with Section 4.02, such period of continuation of such
default or breach shall be 90 days following notice with respect to such failure
to comply);

(d) the failure by the Issuer or any Significant Subsidiary (or any group of
Subsidiaries that together would constitute a Significant Subsidiary) to pay any
Indebtedness (other than Indebtedness owing to the Issuer or a Restricted
Subsidiary) within any applicable grace period after final maturity or the
acceleration of any such Indebtedness by the holders thereof because of a
default, in each case, if the total amount of such Indebtedness unpaid or
accelerated exceeds $50.0 million or its foreign currency equivalent;

(e) either the Issuer or a Significant Subsidiary (or any group of Subsidiaries
that together would constitute a Significant Subsidiary), pursuant to or within
the meaning of any Bankruptcy Law:

(i) commences a voluntary case;

(ii) consents to the entry of an order for relief against it in an involuntary
case;

(iii) consents to the appointment of a Custodian of it or for any substantial
part of its property; or

(iv) makes a general assignment for the benefit of its creditors or takes any
comparable action under any foreign laws relating to insolvency;

(f) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:

(i) is for relief against either the Issuer or a Significant Subsidiary in an
involuntary case;

(ii) appoints a Custodian of either the Issuer or a Significant Subsidiary or
for any substantial part of their property; or

(iii) orders the winding up or liquidation of either the Issuer or a Significant
Subsidiary;

or any similar relief is granted under any foreign laws and the order or decree
remains unstayed and in effect for 60 days;

(g) failure by the Issuer or any Significant Subsidiary (or any group of
Subsidiaries that together would constitute a Significant Subsidiary) to pay
final judgments aggregating in excess of $50.0 million or its foreign currency
equivalent (net of any amounts which are covered by enforceable insurance
policies issued by solvent carriers), which judgments are not discharged, waived
or stayed for a period of 60 days;

 

-63-



--------------------------------------------------------------------------------

(h) [Reserved];

(i) the Issuer fails to satisfy its conversion obligations upon exercise of
holder’s conversion rights pursuant hereto (including the failure to pay the
Make-Whole Consideration, if any, in connection with such conversion) or upon a
Mandatory Conversion and such failure continues for a period of five Business
Days; or

(j) the Issuer fails to timely provide a Fundamental Change Notice as required
by the provisions of this Indenture, or fails to timely provide any notice
pursuant to, and in accordance with, Section 10.07(e), and such failure
continues for a period of five Business Days.

The foregoing shall constitute Events of Default whatever the reason for any
such Event of Default and whether it is voluntary or involuntary or is effected
by operation of law or pursuant to any judgment, decree or order of any court or
any order, rule or regulation of any administrative or governmental body.

The term “Bankruptcy Law” means Title 11, United States Code, or any similar
Federal or state law for the relief of debtors. The term “Custodian” means any
receiver, trustee, assignee, liquidator, custodian or similar official under any
Bankruptcy Law.

However, a default under clause (c) above shall not constitute an Event of
Default until the Trustee or the holders of 25% in principal amount of
outstanding Notes notify the Issuer of the default and the Issuer does not cure
such default within the time specified in clause (c) hereof after receipt of
such notice. Such notice must specify the Default, demand that it be remedied
and state that such notice is a “Notice of Default.” The Issuer shall deliver to
the Trustee, within five (5) Business Days after the occurrence thereof, written
notice in the form of an Officer’s Certificate of any event which is, or with
the giving of notice or the lapse of time or both would become, an Event of
Default, its status and what action the Issuer is taking or propose to take with
respect thereto.

If a Default for a failure to report or failure to deliver a required
certificate in connection with another default (the “Initial Default”) occurs,
then, at the time such Initial Default is cured, such Default for a failure to
report or failure to deliver a required certificate in connection with another
Default that resulted solely because of that Initial Default will also be cured
without any further action. In addition, any Default or Event of Default for the
failure to comply with the time periods prescribed in Section 4.02 or otherwise
to deliver any notice or certificate pursuant to any other provision of this
Indenture shall be deemed to be cured upon the delivery of any such report
required by Section 4.02 or such notice or certificate, as applicable, even
though such delivery is not within the prescribed period specified in this
Indenture.

SECTION 6.02 Acceleration. If an Event of Default occurs and is continuing, the
Trustee or the holders of at least 25% in principal amount of outstanding Notes
by notice to the Issuer may declare the principal of, premium, if any, and
accrued but unpaid interest on all the Notes to be due and payable. Upon such a
declaration, such principal and interest shall be due and payable immediately.
Under certain circumstances, the holders of a majority in principal amount of
outstanding Notes may rescind any such acceleration with respect to the Notes
and its consequences.

In the event of any Event of Default specified in Section 6.01(d) above, such
Event of Default and all consequences thereof (excluding, however, any resulting
payment default) shall be

 

-64-



--------------------------------------------------------------------------------

annulled, waived and rescinded, automatically and without any action by the
Trustee or the holders of the Notes, if within 20 days after such Event of
Default arose the Issuer delivers an Officer’s Certificate to the Trustee
stating that (x) the Indebtedness or guarantee that is the basis for such Event
of Default has been discharged or (y) the holders thereof have rescinded or
waived the acceleration, notice or action (as the case may be) giving rise to
such Event of Default or (z) the default that is the basis for such Event of
Default has been cured, it being understood that in no event shall an
acceleration of the principal amount of the Notes as described above be
annulled, waived or rescinded upon the happening of any such events.

SECTION 6.03 Other Remedies. If an Event of Default occurs and is continuing,
the Trustee may pursue any available remedy at law or in equity to collect the
payment of principal of or interest on the Notes or to enforce the performance
of any provision of the Notes or this Indenture.

The Trustee may maintain a proceeding even if it does not possess any of the
Notes or does not produce any of them in the proceeding. A delay or omission by
the Trustee or any holder in exercising any right or remedy accruing upon an
Event of Default shall not impair the right or remedy or constitute a waiver of
or acquiescence in the Event of Default. No remedy is exclusive of any other
remedy.  To the extent required by law, all available remedies are cumulative.

SECTION 6.04 Waiver of Past Defaults. Provided the Notes are not then due and
payable by reason of a declaration of acceleration, the holders of a majority in
principal amount of the Notes by written notice to the Trustee may waive an
existing Default and its consequences except (a) a Default in the payment of the
principal of or interest on a Note, (b) a Default arising from the failure to
redeem or purchase any Note when required pursuant to the terms of this
Indenture or (c) a Default in respect of a provision that under Section 9.02
cannot be amended without the consent of each holder affected. When a Default is
waived, it is deemed cured and the Issuer, the Trustee and the holders will be
restored to their former positions and rights under this Indenture, but no such
waiver shall extend to any subsequent or other Default or impair any consequent
right.

SECTION 6.05 Control by Majority. The holders of a majority in principal amount
of Notes may direct the time, method and place of conducting any proceeding for
any remedy available to the Trustee or of exercising any trust or power
conferred on the Trustee. However, the Trustee may refuse to follow any
direction that conflicts with law or this Indenture or, if the Trustee, being
advised by counsel, determines that the action or proceeding so directed may not
lawfully be taken or if the Trustee in good faith by its board of directors or
trustees, executive committee, or a trust committee of directors or trustees
and/or Trust Officers shall determine that the action or proceeding so directed
would involve the Trustee in personal liability or expense for which it is not
adequately indemnified, or subject to Section 7.01, that the Trustee determines
is unduly prejudicial to the rights of any other holder or that would involve
the Trustee in personal liability. Prior to taking any action under this
Indenture, the Trustee shall be entitled to indemnification satisfactory to it
in its sole discretion against all losses and expenses caused by taking or not
taking such action.

SECTION 6.06 Limitation on Suits.

(a) Except to enforce the right to receive payment of principal, premium (if
any) or interest when due, no holder may pursue any remedy with respect to this
Indenture unless:

(i) such holder has previously given the Trustee notice that an Event of Default
is continuing,

(ii) holders of at least 25% in principal amount of the outstanding Notes have
requested the Trustee to pursue the remedy,

 

-65-



--------------------------------------------------------------------------------

(iii) such holders have offered the Trustee reasonable security or indemnity
satisfactory to the Trustee against any loss, liability or expense,

(iv) the Trustee has not complied with such request within 60 days after the
receipt of the request and the offer of security or indemnity, and

(v) the holders of a majority in principal amount of the outstanding Notes have
not given the Trustee a direction inconsistent with such request within such
60-day period.

(b) A holder may not use this Indenture to prejudice the rights of another
holder or to obtain a preference or priority over another holder.

SECTION 6.07 Rights of the Holders to Receive Payment. Notwithstanding any other
provision of this Indenture, the right of any holder to receive payment of
principal of and interest on the Notes held by such holder, on or after the
respective due dates expressed or provided for in the Notes, or to bring suit
for the enforcement of any such payment on or after such respective dates, shall
not be impaired or affected without the consent of such holder.

SECTION 6.08 Collection Suit by Trustee. If an Event of Default specified in
Section 6.01(a) or (b) occurs and is continuing, the Trustee may recover
judgment in its own name and as trustee of an express trust against the Issuer
or any other obligor on the Notes for the whole amount then due and owing
(together with interest on overdue principal and (to the extent lawful) on any
unpaid interest at the rate provided for in the Notes) and the amounts provided
for in Section 7.07.

SECTION 6.09 Trustee May File Proofs of Claim. The Trustee may file such proofs
of claim, statements of interest and other papers or documents as may be
necessary or advisable in order to have the claims of the Trustee (including any
claim for reasonable compensation, expenses disbursements and advances of the
Trustee (including counsel, accountants, experts or such other professionals as
the Trustee deems necessary, advisable or appropriate)) and the holders allowed
in any judicial proceedings relative to the Issuer its creditors or its
property, shall be entitled to participate as a member, voting or otherwise, of
any official committee of creditors appointed in such matters and, unless
prohibited by law or applicable regulations, may vote on behalf of the holders
in any election of a trustee in bankruptcy or other Person performing similar
functions, and any Custodian in any such judicial proceeding is hereby
authorized by each holder to make payments to the Trustee and, in the event that
the Trustee shall consent to the making of such payments directly to the
holders, to pay to the Trustee any amount due it for the reasonable
compensation, expenses, disbursements and advances of the Trustee, its agents
and its counsel, and any other amounts due the Trustee under Section 7.07.

SECTION 6.10 Priorities. Any money or property collected by the Trustee pursuant
to this Article VI and any other money or property distributable in respect of
the Issuer’s obligations under this Indenture after an Event of Default shall be
applied in the following order:

FIRST: to the Trustee (acting in any capacity hereunder or in connection
herewith, including any predecessor Trustee) for amounts due under Section 7.07;

SECOND: to the holders for amounts due and unpaid on the Notes for principal,
premium, if any, and interest, ratably, without preference or priority of any
kind, according to the amounts due and payable on the Notes for principal and
interest, respectively; and

THIRD: to the Issuer.

 

-66-



--------------------------------------------------------------------------------

The Trustee may fix a record date and payment date for any payment to the
holders pursuant to this Section. At least 15 days before such record date, the
Trustee shall mail to each holder and the Issuer a notice that states the record
date, the payment date and amount to be paid.

SECTION 6.11 Undertaking for Costs. In any suit for the enforcement of any right
or remedy under this Indenture or in any suit against the Trustee for any action
taken or omitted by it as Trustee, a court in its discretion may require the
filing by any party litigant in the suit of an undertaking to pay the costs of
the suit, and the court in its discretion may assess reasonable costs, including
reasonable attorneys’ fees and expenses, against any party litigant in the suit,
having due regard to the merits and good faith of the claims or defenses made by
the party litigant. This Section does not apply to a suit by the Trustee, a suit
by a holder pursuant to Section 6.07 or a suit by holders of more than 10% in
principal amount of the Notes.

SECTION 6.12 Waiver of Stay or Extension Laws. The Issuer (to the extent it may
lawfully do so) shall not at any time insist upon, or plead, or in any manner
whatsoever claim or take the benefit or advantage of, any stay or extension law
wherever enacted, now or at any time hereafter in force, which may affect the
covenants or the performance of this Indenture; and the Issuer (to the extent
that it may lawfully do so) hereby expressly waives all benefit or advantage of
any such law, and shall not hinder, delay or impede the execution of any power
herein granted to the Trustee, but shall suffer and permit the execution of
every such power as though no such law had been enacted.

Article VII.

TRUSTEE

SECTION 7.01 Duties of Trustee.

(a) If an Event of Default has occurred and is continuing, the Trustee shall
exercise the rights and powers vested in it by this Indenture, and use the same
degree of care and skill in their exercise, as a prudent person would exercise
or use under the circumstances in the conduct of such person’s own affairs.

(b) Except during the continuance of an Event of Default:

(i) the Trustee undertakes to perform such duties and only such duties as are
specifically set forth in this Indenture and no implied covenants or obligations
shall be read into this Indenture against the Trustee (it being agreed that the
permissive right of the Trustee to do things enumerated in this Indenture shall
not be construed as a duty); and

(ii) in the absence of bad faith on its part, the Trustee may conclusively rely,
as to the truth of the statements and the correctness of the opinions expressed
therein, upon certificates or opinions furnished to the Trustee and conforming
to the requirements of this Indenture. The Trustee shall be under no duty to
make any investigation as to any statement contained in any such instance, but
may accept the same as conclusive evidence of the truth and accuracy of such
statement or the correctness of such opinions. However, in the case of
certificates or opinions required by any provision hereof to be provided to it,
the Trustee shall examine the certificates and opinions to determine whether or
not they conform to the requirements of this Indenture (but need not confirm or
investigate the accuracy of mathematical calculations or other facts,
statements, opinions or conclusions stated therein).

 

-67-



--------------------------------------------------------------------------------

(c) The Trustee may not be relieved from liability for its own negligent action,
its own negligent failure to act or its own willful misconduct, except that:

(i) this paragraph does not limit the effect of paragraphs (b) or (d) of this
Section;

(ii) the Trustee shall not be liable for any error of judgment made in good
faith by a Trust Officer unless it is proved that the Trustee was negligent in
ascertaining the pertinent facts;

(iii) the Trustee shall not be liable with respect to any action it takes or
omits to take in good faith in accordance with a direction received by it
pursuant to Section 6.05; and

(d) No provision of this Indenture shall require the Trustee to expend or risk
its own funds or otherwise incur financial liability in the performance of any
of its duties hereunder or in the exercise of any of its rights or powers.

(e) The Trustee shall not be liable for interest on any money received by it
except as the Trustee may agree in writing with the Issuer.

(f) Money held in trust by the Trustee need not be segregated from other funds
except to the extent required by law. The Trustee shall not be responsible for
the application of any money by any Paying Agent other than the Trustee.

(g) Every provision of this Indenture relating to the conduct or affecting the
liability of or affording protection to the Trustee shall be subject to the
provisions of this Section and to the provisions of the TIA.

(h) Every provision of this Indenture that in any way relates to the Trustee is
subject to this Section 7.01.

SECTION 7.02 Rights of Trustee.

(a) The Trustee may conclusively rely on any and shall be fully protected in
acting or refraining from acting upon any resolution, certificate, statement,
instrument, opinion, report, notice, request, direction, consent, order, bond,
debenture, note, other evidence of indebtedness or other paper or document
believed by it to be genuine and to have been signed or presented by the proper
person.

(b) Before the Trustee acts or refrains from acting, it may require an Officer’s
Certificate or an Opinion of Counsel or both. The Trustee shall not be liable
for any action it takes or omits to take in good faith in reliance on the
Officer’s Certificate or Opinion of Counsel.

(c) The Trustee may act through agents and shall not be responsible for the
misconduct or negligence of any agent appointed with due care.

(d) Subject to Section 7.01(c), the Trustee shall not be responsible or liable
for any action it takes or omits to take in good faith which it believes to be
authorized or within its rights or powers conferred upon it by this Indenture;
provided, however, that the Trustee’s conduct does not constitute willful
misconduct or negligence.

 

-68-



--------------------------------------------------------------------------------

(e) The Trustee may consult with counsel of its own selection and the advice or
opinion of counsel with respect to legal matters relating to this Indenture and
the Notes shall be full and complete authorization and protection from liability
in respect of any action taken, omitted or suffered by it hereunder in good
faith and in accordance with the advice or opinion of such counsel.

(f) The Trustee shall not be bound to make any investigation into the facts or
matters stated in any resolution, certificate, statement, instrument, opinion,
report, notice, request, consent, order, approval, bond, debenture, note or
other paper or document unless requested in writing to do so by the holders of
not less than a majority in principal amount of the Notes at the time
outstanding, but the Trustee, in its discretion, may make such further inquiry
or investigation into such facts or matters as it may see fit, and, if the
Trustee shall determine to make such further inquiry or investigation, it shall
be entitled to examine the books, records and premises of the Issuer, personally
or by agent or attorney, at the expense of the Issuer and shall incur no
liability of any kind by reason of such inquiry or investigation.

(g) The Trustee shall be under no obligation to exercise any of the rights or
powers vested in it by this Indenture at the request or direction of any of the
holders pursuant to this Indenture, unless such holders shall have offered to
the Trustee security or indemnity satisfactory to the Trustee against the costs,
expenses and liabilities which might be incurred by it in compliance with such
request or direction.

(h) The rights, privileges, protections, immunities and benefits given to the
Trustee, including its right to be indemnified, are extended to, and shall be
enforceable by, the Trustee in each of its capacities hereunder, and each agent,
custodian and other Person employed to act hereunder.

(i) The Trustee shall not be responsible or liable for any action taken or
omitted by it in good faith at the direction of the holders of not less than a
majority in principal amount of the Notes as to the time, method and place of
conducting any proceedings for any remedy available to the Trustee or the
exercising of any power conferred by this Indenture.

(j) Any action taken, or omitted to be taken, by the Trustee in good faith
pursuant to this Indenture upon the request or authority or consent of any
person who, at the time of making such request or giving such authority or
consent, is the holder of any Note shall be conclusive and binding upon future
holders of Notes and upon Notes executed and delivered in exchange therefor or
in place thereof.

(k) The Trustee shall not be deemed to have knowledge of any Default or Event of
Default unless a Trust Officer of the Trustee has actual knowledge thereof or
unless written notice of any event which is in fact such a Default is received
by the Trustee at the Corporate Trust Office of the Trustee, and such notice
references the Notes and this Indenture.

(l) The Trustee may request that the Issuer deliver an Officer’s Certificate
setting forth the names of individuals and/or titles of officers authorized at
such time to take specified actions pursuant to this Indenture, which Officer’s
Certificate may be signed by any Person authorized to sign an Officer’s
Certificate, including any Person specified as so authorized in any such
certificate previously delivered and not superseded.

(m) The Trustee shall not be responsible or liable for special, indirect,
punitive, or consequential loss or damage of any kind whatsoever (including, but
not limited to, loss of profit) irrespective of whether the Trustee has been
advised of the likelihood of such loss or damage and regardless of the form of
action.

 

-69-



--------------------------------------------------------------------------------

(n) The Trustee shall not be required to give any bond or surety in respect of
the execution of the trusts and powers under this Indenture.

(o) The Trustee shall not be responsible or liable for any failure or delay in
the performance of its obligations under this Indenture arising out of or
caused, directly or indirectly, by circumstances beyond its reasonable control,
including, without limitation, acts of God; earthquakes; fire; flood; terrorism;
wars and other military disturbances; sabotage; epidemics; riots; interruptions;
loss or malfunction of utilities, computer (hardware or software) or
communication services; accidents; labor disputes; and acts of civil or military
authorities and governmental action.

(p) The Trustee shall have no duty to monitor or investigate the Issuer’s
compliance with or breach of any representation, warranty, covenant or duty made
in this Indenture. Delivery of reports, information and documents under Section
4.02 of this Indenture is for informational purposes only and the Trustee’s
receipt of such shall not constitute constructive notice of any of the
information therein including the Issuer’s compliance with any of its covenants
hereunder (as to which the Trustee is entitled to rely conclusively on Officer’s
Certificates provided to it by the Issuer).

SECTION 7.03 Individual Rights of Trustee. The Trustee in its individual or any
other capacity may become the owner or pledgee of Notes and may otherwise deal
with the Issuer or its Affiliates with the same rights it would have if it were
not Trustee. Any Paying Agent, Conversion Agent or Registrar may do the same
with like rights. However, the Trustee must comply with Sections 7.10 and 7.11.

SECTION 7.04 Trustee’s Disclaimer. The Trustee shall not be responsible for and
makes no representation as to the validity or adequacy of this Indenture or the
Notes, it shall not be accountable for the Issuer’s use of the proceeds from the
Notes, if any, and it shall not be responsible for any statement of the Issuer
in this Indenture or in any document issued in connection with the sale of the
Notes or in the Notes other than the Trustee’s certificate of authentication. In
accepting the trust hereby created, the Trustee acts solely as Trustee for the
holders of the Notes and not in its individual capacity and all persons,
including without limitation the holders of Notes and the Issuer having any
claim against the Trustee arising from this Indenture shall look only to the
funds and accounts held by the Trustee hereunder for payment except as otherwise
provided herein. The Trustee shall not be responsible to make any calculation
with respect to any matter under this Indenture. The Trustee shall have no duty
to monitor or investigate the Issuer’s compliance with or the breach of, or
cause to be performed or observed, any representation, warrant, or covenant, or
agreement of any Person, other than the Trustee made in this Indenture.

SECTION 7.05 Notice of Defaults. If a Default occurs and is continuing and if it
is actually known to the Trustee, the Trustee shall mail to each holder notice
of the Default within 90 days after it occurs or 30 days after it is actually
known to a Trust Officer or written notice if it is received by the
Trustee. Except in the case of a Default in the payment of principal of, premium
(if any) or interest on any Note, the Trustee may withhold the notice if and so
long as a committee of its Trust Officers in good faith determines that
withholding the notice is in the interests of the holders. The Issuer is
required to deliver to the Trustee, annually, a certificate indicating whether
the signers thereof know of any Default that occurred during the previous year.
The Issuer also is required to deliver to the Trustee, within 30 days after the
occurrence thereof, written notice of any event which would constitute certain
Defaults, their status and what action the Issuer is taking or proposes to take
in respect thereof.

SECTION 7.06 Reports by Trustee to the Holders. As promptly as practicable after
each [●] beginning with the [●] following the date of this Indenture, and in any
event prior to [●] in each year, the Trustee shall mail to each holder a brief
report dated as of such [●] that complies with Section 313(a) of the TIA if and
to the extent required thereby. The Trustee shall also comply with
Section 313(b) of the TIA.

 

-70-



--------------------------------------------------------------------------------

A copy of each report at the time of its mailing to the holders shall be filed
with the SEC and each stock exchange (if any) on which the Notes are listed. The
Issuer agrees to notify promptly the Trustee whenever the Notes become listed on
any stock exchange and of any delisting thereof.

SECTION 7.07 Compensation and Indemnity. The Issuer shall pay to the Trustee
(acting in any capacity hereunder or in connection herewith) from time to time
such compensation, as the Issuer and the Trustee shall from time to time agree
in writing, for the Trustee’s acceptance of this Indenture and its services
hereunder. The Trustee’s compensation shall not be limited by any law on
compensation of a trustee of an express trust. The Issuer shall reimburse the
Trustee (acting in any capacity hereunder or in connection herewith) upon
request for all reasonable out-of-pocket expenses incurred or made by it,
including costs of collection, in addition to the compensation for its
services. Such expenses shall include the reasonable compensation and expenses,
disbursements and advances of the Trustee’s agents, counsel, accountants and
experts. The Issuer shall indemnify the Trustee (acting in any capacity
hereunder or in connection herewith), including its officers, directors,
employees and agents, and shall hold them harmless, against any and all loss,
liability, claim, damage or expense (including reasonable attorneys’ fees and
expenses), including taxes (other than taxes based upon, measured by or
determined by the income of the Trustee), incurred by or in connection with the
acceptance or administration of this trust and the performance of its duties
hereunder, including the costs and expenses of enforcing this Indenture against
the Issuer (including this Section 7.07) and defending itself against or
investigating any claim (whether asserted by the Issuer, any holder or any other
Person). The Trustee shall notify the Issuer of any claim for which it may seek
indemnity promptly upon obtaining actual knowledge thereof; provided, however,
that any failure so to notify the Issuer shall not relieve the Issuer of its
indemnity obligations hereunder. The Issuer shall defend the claim and the
indemnified party shall provide reasonable cooperation at the Issuer’s expense
in the defense. Such indemnified parties may have separate counsel and the
Issuer shall pay the fees and expenses of such counsel. The Issuer needs not
reimburse any expense or indemnify against any loss, liability or expense
incurred by an indemnified party through such party’s own willful misconduct or
gross negligence.

To secure the Issuer’s payment obligations in this Section, the Trustee shall
have a Lien prior to the Notes on all money or property held or collected by the
Trustee other than money or property held in trust to pay principal of and
interest on particular Notes.

The Issuer’s payment obligations pursuant to this Section shall survive the
satisfaction and discharge of this Indenture, any rejection or termination of
this Indenture under any bankruptcy law or the resignation or removal of the
Trustee or the termination for any reason of this Indenture. Without prejudice
to any other rights available to the Trustee under applicable law, when the
Trustee incurs expenses after the occurrence of a Default specified in Section
6.01(f) or (g) with respect to the Issuer, the expenses are intended to
constitute expenses of administration under the Bankruptcy Law.

SECTION 7.08 Replacement of Trustee.

(a) The Trustee may resign at any time by so notifying the Issuer. The holders
of a majority in principal amount of the Notes may remove the Trustee by so
notifying the Trustee and may appoint a successor Trustee. The Issuer shall
remove the Trustee if:

(i) the Trustee fails to comply with Section 7.10;

(ii) the Trustee is adjudged bankrupt or insolvent;

 

-71-



--------------------------------------------------------------------------------

(iii) a receiver or other public officer takes charge of the Trustee or its
property; or

(iv) the Trustee otherwise becomes incapable of acting.

(b) If the Trustee resigns, is removed by the Issuer or by the holders of a
majority in principal amount of the Notes and such holders do not reasonably
promptly appoint a successor Trustee, or if a vacancy exists in the office of
Trustee for any reason (the Trustee in such event being referred to herein as
the retiring Trustee), the Issuer shall promptly appoint a successor Trustee.

(c) A successor Trustee shall deliver a written acceptance of its appointment to
the retiring Trustee and to the Issuer. Thereupon the resignation or removal of
the retiring Trustee shall become effective, and the successor Trustee shall
have all the rights, powers and duties of the Trustee under this Indenture. The
successor Trustee shall mail a notice of its succession to the holders. The
retiring Trustee shall promptly transfer all property held by it as Trustee to
the successor Trustee, subject to the Lien provided for in Section 7.07.

(d) If a successor Trustee does not take office within 60 days after the
retiring Trustee resigns or is removed, the retiring Trustee or the holders of
10% in principal amount of the Notes may petition at the expense of the Issuer
any court of competent jurisdiction for the appointment of a successor Trustee.

(e) If the Trustee fails to comply with Section 7.10, unless the Trustee’s duty
to resign is stayed as provided in Section 310(b) of the TIA, any holder who has
been a bona fide holder of a Note for at least six months may petition any court
of competent jurisdiction for the removal of the Trustee and the appointment of
a successor Trustee.

(f) Notwithstanding the replacement of the Trustee pursuant to this Section, the
Issuer’s obligations under Section 7.07 shall continue for the benefit of the
retiring Trustee.

SECTION 7.09 Successor Trustee by Merger. If the Trustee consolidates with,
merges or converts into, or transfers all or substantially all its corporate
trust business or assets to, another corporation or banking association, the
resulting, surviving or transferee corporation without any further act shall be
the successor Trustee.

In case at the time such successor or successors by merger, conversion or
consolidation to the Trustee shall succeed to the trusts created by this
Indenture any of the Notes shall have been authenticated but not delivered, any
such successor to the Trustee may adopt the certificate of authentication of any
predecessor trustee, and deliver such Notes so authenticated; and in case at
that time any of the Notes shall not have been authenticated, any successor to
the Trustee may authenticate such Notes either in the name of any predecessor
hereunder or in the name of the successor to the Trustee; and in all such cases
such certificates shall have the full force which it is anywhere in the Notes or
in this Indenture provided that the certificate of the Trustee shall have.

SECTION 7.10 Eligibility; Disqualification. There shall at all times be a
Trustee hereunder that is a corporation or banking association organized and
doing business under the laws of the United States of America or of any state
thereof that is authorized under such laws to exercise corporate trustee power,
that is subject to supervision or examination by federal or state authorities
and that has a combined capital and surplus of at least $100,000,000 as set
forth in its most recent published annual report of condition.

 

-72-



--------------------------------------------------------------------------------

SECTION 7.11 Preferential Collection of Claims Against the Issuer. The Trustee
shall comply with Section 311(a) of the TIA, excluding any creditor relationship
listed in Section 311(b) of the TIA. A Trustee who has resigned or been removed
shall be subject to Section 311(a) of the TIA to the extent indicated herein.

Article VIII.

DISCHARGE OF INDENTURE

SECTION 8.01 Discharge of Liability on Notes.

(a) This Indenture shall be discharged and shall cease to be of further effect
(except as to surviving rights and immunities of the Trustee and surviving
rights of registration of transfer or exchange of Notes, as expressly provided
for in this Indenture) as to all outstanding Notes when:

(i) either (a) all the Notes theretofore authenticated and delivered (except
lost, stolen or destroyed Notes which have been replaced or paid and Notes for
whose payment money has theretofore been deposited in trust or segregated and
held in trust by the Issuer and thereafter repaid to the Issuer or discharged
from such trust pursuant to the second paragraph of Section 8.04) have been
delivered to the Trustee for cancellation or (b) all of the Notes (1) have
become due and payable, (2) will become due and payable at their stated maturity
within one year or (3) if redeemable at the option of the Issuer, are to be
called for redemption within one year under arrangements satisfactory to the
Trustee for the giving of notice of redemption by the Trustee in the name, and
at the expense, of the Issuer, and the Issuer has irrevocably deposited or
caused to be deposited with the Trustee funds in an amount sufficient to pay and
discharge the entire Indebtedness on the Notes not theretofore delivered to the
Trustee for cancellation, for principal of, premium, if any, and interest on the
Notes to the date of deposit together with irrevocable instructions from the
Issuer directing the Trustee to apply such funds to the payment thereof at
maturity or redemption, as the case may be;

(ii) the Issuer has paid all other sums payable under this Indenture; and

(iii) the Issuer has delivered to the Trustee an Officer’s Certificate and an
Opinion of Counsel stating that all conditions precedent under this Indenture
relating to the satisfaction and discharge of this Indenture have been complied
with.

(b) Notwithstanding clause (a) above, the Issuer’s obligations in Sections 2.04,
2.05, 2.06, 2.07, 2.08, 2.09, 7.07, 7.08 and in this Article VIII and Article X
shall survive until the Notes have been paid in full. Thereafter, the Issuer’s
obligations in Sections 7.07 and 8.06 shall survive such satisfaction and
discharge.

SECTION 8.02 [Reserved].

SECTION 8.03 Application of Trust Money. The Trustee shall hold in trust money
deposited with it pursuant to this Article VIII. It shall apply the deposited
money through each Paying Agent and in accordance with this Indenture to the
payment of principal of and interest on the Notes so discharged.

SECTION 8.04 Repayment to Issuer. Each of the Trustee and each Paying Agent
shall promptly turn over to the Issuer upon request any money held by it as
provided in this Article which, are in excess of the amount thereof which would
then be required to be deposited to effect an equivalent discharge in accordance
with this Article.

 

-73-



--------------------------------------------------------------------------------

Subject to any applicable abandoned property law, the Trustee and each Paying
Agent shall pay to the Issuer upon written request any money held by them for
the payment of principal or interest that remains unclaimed for two years, and,
thereafter, holders entitled to the money must look to the Issuer for payment as
general creditors, and the Trustee and each Paying Agent shall have no further
liability with respect to such monies.

SECTION 8.05 [Reserved].

SECTION 8.06 Reinstatement. If the Trustee or any Paying Agent is unable to
apply any money or shares of Common Stock, or both, as the case may be, in
accordance with this Article VIII by reason of any legal proceeding or by reason
of any order or judgment of any court or governmental authority enjoining,
restraining or otherwise prohibiting such application, the Issuer’s obligations
under this Indenture and the Notes so discharged shall be revived and reinstated
as though no deposit had occurred pursuant to this Article VIII until such time
as the Trustee or any Paying Agent is permitted to apply all such money or and
shares of Common Stock in accordance with this Article VIII; provided, however,
that, if the Issuer has made any payment of principal of, or interest on, any
such Notes because of the reinstatement of its obligations, the Issuer shall be
subrogated to the rights of the holders of such Notes to receive such payment
from the money or shares of Common Stock, if any, held by the Trustee or any
Paying Agent.

Article IX.

AMENDMENTS AND WAIVERS

SECTION 9.01 Without Consent of the Holders.

(a) The Issuer and the Trustee may amend this Indenture or the Notes without
notice to or consent of any holder, provided that such amendment does not
adversely affect the rights of any holder of Notes, it being understood that the
taking of any action otherwise expressly contemplated by this Indenture shall
not be adverse to the rights of such holders:

(i) to cure any ambiguity, omission, mistake, defect or inconsistency;

(ii) to provide for the assumption by a Successor Issuer of the obligations of
the Issuer under this Indenture and the Notes;

(iii) to provide for uncertificated Notes in addition to or in place of
certificated Notes; provided, however, that the uncertificated Notes are issued
in registered form for purposes of Section 163(f) of the Code or in a manner
such that the uncertificated Notes are described in Section 163(f)(2)(B) of the
Code;

(iv) to add a guarantor or collateral with respect to the Notes or to secure the
Notes;

(v) to permit the Transactions in accordance with their terms;

(vi) to add to the covenants of the Issuer for the benefit of the holders or to
surrender any right or power herein conferred upon the Issuer;

 

-74-



--------------------------------------------------------------------------------

(vii) to comply with any requirement of the SEC in connection with qualifying or
maintaining the qualification of this Indenture under the TIA;

(viii) to make changes to provide for the issuance of any Additional Notes
(including, without limitation, to add customary registration rights, exchange
mechanics and related provisions), which shall have terms substantially
identical in all material respects to the Original Notes (other than with
respect to customary registration rights), and which shall be treated, together
with any outstanding Original Notes, as a single issue of securities; or

(ix) upon the occurrence of a Share Exchange Event, solely (x) to provide that
the Notes are convertible into Reference Property, as required under Section
10.08, and (y) to effect the related changes to the terms of the Notes required
under Section 10.08, in each case, in accordance with the applicable provisions
hereof.

(b) After an amendment under this Section 9.01 becomes effective, the Issuer
shall mail to the holders a notice briefly describing such amendment. The
failure to give such notice to all holders, or any defect therein, shall not
impair or affect the validity of an amendment under this Section 9.01.

SECTION 9.02 With Consent of the Holders.

(a) The Issuer and the Trustee may amend this Indenture with the written consent
of the holders of at least a majority in principal amount of the Notes then
outstanding voting as a single class (including consents obtained in connection
with a tender offer or exchange for the Notes). However, without the consent of
each holder of an outstanding Note affected, an amendment may not:

(1) reduce the amount of Notes whose holders must consent to an amendment,

(2) reduce the rate of or extend the time for payment of interest on any Note,

(3) reduce the principal of or change the Stated Maturity of any Note,

(4) reduce the premium payable upon the redemption of any Note or change the
time at which any Note may be redeemed in accordance with Article III,

(5) make any Note payable in money other than that stated in such Note,

(6) expressly subordinate the Notes to any other Indebtedness of the Issuer,

(7) impair the right of any holder to receive payment of principal of, premium,
if any, and interest on such holder’s Notes on or after the due dates therefor,
or to institute suit for the enforcement of any payment on or with respect to
such holder’s Notes,

(8) adversely affect the conversion rights of any holder or impair the right to
receive delivery of the number of shares of Common Stock due upon conversion
pursuant to the terms of this Indenture or to provide for settlement of the
Notes upon conversion in cash or a combination of cash and shares,

 

-75-



--------------------------------------------------------------------------------

(9) make any change in the amendment provisions which require each holder’s
consent or in the waiver provisions, or

(10) reduce the Fundamental Change Purchase Price of any Note or amend or modify
in any manner adverse to the rights of the holders of the Notes the Issuer’s
obligation to pay the Fundamental Change Purchase Price, whether through an
amendment or waiver of provisions in the covenants, definitions or otherwise.

It shall not be necessary for the consent of the holders under this Section 9.02
to approve the particular form of any proposed amendment, but it shall be
sufficient if such consent approves the substance thereof.

After an amendment under this Section 9.02 becomes effective, the Issuer shall
mail to the holders a notice briefly describing such amendment. The failure to
give such notice to all holders, or any defect therein, shall not impair or
affect the validity of an amendment under this Section 9.02.

SECTION 9.03 Compliance with Trust Indenture Act. From the date on which this
Indenture is qualified under the TIA, every amendment, waiver or supplement to
this Indenture or the Notes shall comply with the TIA as then in effect.

SECTION 9.04 Revocation and Effect of Consents and Waivers.

(a) A consent to an amendment or a waiver by a holder of a Note shall bind the
holder and every subsequent holder of that Note or portion of the Note that
evidences the same debt as the consenting holder’s Note, even if notation of the
consent or waiver is not made on the Note. However, any such holder or
subsequent holder may revoke the consent or waiver as to such holder’s Note or
portion of the Note if the Trustee receives the notice of revocation before the
date on which the Trustee receives an Officer’s Certificate from the Issuer
certifying that the requisite principal amount of Notes have consented. After an
amendment or waiver becomes effective, it shall bind every holder. An amendment
or waiver becomes effective upon the (i) receipt by the Issuer or the Trustee of
consents by the holders of the requisite principal amount of securities, (ii)
satisfaction of conditions to effectiveness as set forth in this Indenture and
any indenture supplemental hereto containing such amendment or waiver and (iii)
execution of such amendment or waiver (or supplemental indenture) by the Issuer
and the Trustee.

(b) The Issuer may, but shall not be obligated to, fix a record date for the
purpose of determining the holders entitled to give their consent or take any
other action described above or required or permitted to be taken pursuant to
this Indenture. If a record date is fixed, then notwithstanding the immediately
preceding paragraph, those Persons who were holders at such record date (or
their duly designated proxies), and only those Persons, shall be entitled to
give such consent or to revoke any consent previously given or to take any such
action, whether or not such Persons continue to be holders after such record
date. No such consent shall be valid or effective for more than 120 days after
such record date.

SECTION 9.05 Notation on or Exchange of Notes. If an amendment, supplement or
waiver changes the terms of a Note, the Issuer may require the holder of the
Note to deliver it to the Trustee. The Trustee may place an appropriate notation
on the Note regarding the changed terms and return it to the
holder. Alternatively, if the Issuer or the Trustee so determines, the Issuer in
exchange for the Note shall issue and the Trustee shall authenticate a new Note
that reflects the changed terms. Failure to make the appropriate notation or to
issue a new Note shall not affect the validity of such amendment, supplement or
waiver.

 

-76-



--------------------------------------------------------------------------------

SECTION 9.06 Trustee to Sign Amendments. The Trustee shall sign any amendment,
supplement or waiver authorized pursuant to this Article IX if the amendment
does not adversely affect the rights, duties, liabilities or immunities of the
Trustee. If it does, the Trustee may but need not sign it. In signing such
amendment, the Trustee shall be entitled to receive indemnity reasonably
satisfactory to it and shall be provided with, and (subject to Section 7.01)
shall be fully protected in relying upon, an Officer’s Certificate and an
Opinion of Counsel stating that such amendment, supplement or waiver is
authorized or permitted by this Indenture and that such amendment, supplement or
waiver is the legal, valid and binding obligation of the Issuer, enforceable
against them in accordance with its terms, subject to customary exceptions, and
complies with the provisions hereof (including Section 9.03) and that all
conditions precedent to the execution and delivery of the supplemental indenture
have been complied with.

SECTION 9.07 Additional Voting Terms; Calculation of Principal Amount. All Notes
issued under this Indenture shall vote and consent together on all matters (as
to which any of such Notes may vote) as one class and no Notes will have the
right to vote or consent as a separate class on any matter. Determinations as to
whether holders of the requisite aggregate principal amount of Notes have
concurred in any direction, waiver or consent shall be made in accordance with
this Article IX and Section 2.14.

Article X.

CONVERSION

SECTION 10.01 Conversion Rights. Subject to and upon compliance with the
provisions of this Article X, each holder of a Note shall have the right, at
such holder’s option, to convert all or any portion (if the portion to be
converted is $1,000 principal amount or an integral multiple of $1,000 in excess
thereof) of such Note at any time prior to the Close of Business on the second
Scheduled Trading Day immediately preceding the Maturity Date at the Conversion
Rate.

(a) [Reserved]

SECTION 10.02 Conversion Procedures.

(a) General. To exercise the conversion right with respect to a beneficial
interest in a Global Note, the owner of such beneficial interest must (i) comply
with the Applicable Procedures for converting a beneficial interest on a Global
Note, (ii) pay the funds, if any, required by Section 10.02(f) and (iii) pay any
taxes or duties if required pursuant to Section 10.02(g).

To exercise the conversion right with respect to any Definitive Note, the holder
of such Definitive Note must (i) complete and manually sign a conversion notice
in the form set forth in the Form of Notice of Conversion (the “Conversion
Notice”) or a facsimile of the Conversion Notice; (ii) deliver such signed and
completed Conversion Notice, which is irrevocable, and the Definitive Note to
the Conversion Agent; (iii) if required, furnish appropriate endorsements and
transfer documents; (iv) if required, pay all transfer or similar governmental
charges or duties as set forth in Section 10.02(g); and (v) if required, make
any payment required under Section 10.02(f).

If a Note has been submitted for repurchase pursuant to a Fundamental Change
Purchase Notice such Note may not be converted except to the extent such Note
has been withdrawn by the holder and is no longer submitted for repurchase
pursuant to a Fundamental Change Purchase Notice or unless such Fundamental
Change Purchase Notice is withdrawn in accordance with Section 11.04 hereof
prior to the relevant Fundamental Change Expiration Time.

 

-77-



--------------------------------------------------------------------------------

For any Note, the date on which the holder of such Note satisfies all of the
applicable requirements set forth above with respect to such Note shall be the
“Conversion Date” with respect to such Note.

(b) Holder of Record. Each conversion shall be deemed to have been effected as
to any such Notes (or portion thereof) surrendered for conversion at the Close
of Business on the applicable Conversion Date; provided, however, the Person in
whose name any shares of Common Stock shall be issuable upon conversion, if any,
shall be treated as a stockholder of record as of the Close of Business on the
Conversion Date. For the avoidance of doubt, until a holder is deemed to become
the holder of record of shares of Common Stock issuable upon conversion of such
holder’s Notes as contemplated in the immediately preceding sentence, such
holder shall not have any rights as a holder of the Common Stock with respect to
the shares of Common Stock issuable upon conversion of such Notes. At the Close
of Business on the Conversion Date for a Note, the converting holder shall no
longer be the holder of such Note.

(c) Endorsement. Any Notes surrendered for conversion shall, unless shares of
Common Stock issuable on conversion are to be issued in the same name as the
registration of such Notes, be duly endorsed by, or be accompanied by
instruments of transfer in form satisfactory to the Issuer duly executed by, the
holder or its duly authorized attorney.

(d) Definitive Notes. If any Definitive Notes in a denomination greater than
$1,000 shall be surrendered for partial conversion, the Issuer shall execute and
the Trustee shall authenticate and deliver to the holder of the Definitive Notes
so surrendered, without charge, new Definitive Notes in authorized denominations
in an aggregate principal amount equal to the unconverted portion of the
surrendered Definitive Notes.

(e) Global Notes. Upon the conversion of a beneficial interest in Global Notes,
the Conversion Agent shall make a notation in its records as to the reduction in
the principal amount represented thereby. The Issuer shall notify the Trustee in
writing of any conversions of Notes effected through any Conversion Agent other
than the Trustee.

(f) Interest Due Upon Conversion. If a holder converts a Note after the Close of
Business on a Record Date but prior to the Open of Business on the Interest
Payment Date corresponding to such Record Date, such holder must accompany such
Note with an amount of cash equal to the amount of interest that will be payable
on such Note on the corresponding Interest Payment Date; provided, however, that
a holder need not make such payment (1) if the Conversion Date follows the
Record Date immediately preceding the Maturity Date; (2) if the Issuer has
specified a redemption date that is after a Record Date and on or prior to the
Business Day immediately following the corresponding Interest Payment Date and
the relevant Conversion Date occurs after such Record Date and on or prior to
such Interest Payment Date; (3) if the Issuer has specified a Fundamental Change
Purchase Date that is after a Record Date and on or prior to the Business Day
immediately following the corresponding Interest Payment Date and the relevant
Conversion Date occurs after such Record Date and on or prior to such Interest
Payment Date; or (4) to the extent of any overdue interest, if any overdue
interest exists at the time of conversion with respect to such Notes.

(g) Taxes Due upon Conversion. If a holder converts a Note, the Issuer will pay
any documentary, stamp or similar issue or transfer tax due on the issue of any
shares of the Common Stock upon the conversion, unless the tax is due because
the holder requests that any shares be issued in a name other than the holder’s
name, in which case the holder will pay that tax. The Conversion Agent may
refuse to deliver the Common Stock to be issued in a name other than such
holder’s name until the Conversion Agent receives a sum sufficient to pay any
tax or duty which will be due because such shares are to be issued in a name
other than such holder’s name. Nothing herein shall preclude any tax withholding
required by law or regulation.

 

-78-



--------------------------------------------------------------------------------

SECTION 10.03 Settlement Upon Conversion.

(a) Settlement. Subject to this Section 10.03 and Sections 10.05 and 10.07
hereof, upon conversion of any Note, the Issuer shall deliver to holders, in
full satisfaction of its conversion obligation under Section 10.01 hereof, in
respect of each $1,000 principal amount of Notes being converted, a Settlement
Amount consisting of a number of shares of Common Stock equal to the applicable
Conversion Rate, together with cash in lieu of any fractional shares of Common
Stock pursuant to Section 10.03(b).

(i) [Reserved].

(ii) Settlement Amount. The shares of Common Stock in respect of any conversion
of Notes (the “Settlement Amount”) shall be computed as follows: the Issuer
shall deliver to the converting holder, in respect of each $1,000 principal
amount of its Notes being converted, a number of shares of Common Stock equal to
the applicable Conversion Rate, together with cash in lieu of any fractional
shares of Common Stock pursuant to Section 10.03(b).

(iii) Delivery Obligation. The Issuer shall deliver the Settlement Amount due in
respect of its conversion obligation under Section 10.03 hereof, on the third
Business Day immediately following the relevant Conversion Date.

(iv) Regulatory Limitation. Notwithstanding anything herein or in the Notes to
the contrary, no holder shall be entitled to receive shares of Common Stock
that, when added to Common Stock Beneficially Owned by such holder immediately
prior to the Conversion Date, would cause such Holder to Beneficially Own an
aggregate number of shares of Common Stock equal to or greater than five
percent, by value, vote or number, of the shares of Common Stock outstanding
(“Ownership Limit”), unless such holder provides satisfactory evidence to the
Issuer that such holder is licensed, qualified or has obtained a waiver from one
or more applicable gaming regulatory authorities (such licenses, qualifications
and/or waivers, “Regulatory Compliance”). If such holder has not provided
satisfactory evidence to the Issuer of Regulatory Compliance by the fifth (5th)
Business Day following receipt of a request therefor from the Issuer (such fifth
Business Day, the “Compliance Deadline”), the Issuer shall pay to the converting
holder (i) an amount in cash equal to the sum of the Daily Conversion Values for
each of the 20 consecutive VWAP Trading Days during the related Observation
Period of the shares of Common Stock that, if issued to the holder upon
conversion, would cause the holder to exceed the Ownership Limit (the “Excess
Shares”) plus (ii) the total Settlement Amount due such holder upon such
conversion minus the Settlement Amount attributable to the Excess Shares.

(b) Fractional Shares. Notwithstanding the foregoing, the Issuer will not issue
fractional shares of Common Stock as part of the Settlement Amount due with
respect to any converted Note. Instead, if any Settlement Amount includes a
fraction of a share of the Common Stock, the Issuer will, in lieu of delivering
such fraction of a share of Common Stock, pay an amount of cash equal to the
product of such fraction of a share and the Daily VWAP on the relevant
Conversion Date (or, if such Conversion Date is not a VWAP Trading Day, the
immediately preceding VWAP Trading Day), rounded to the nearest whole cent.

(c) Conversion of Multiple Notes by a Single Holder. If a holder surrenders more
than one Note for conversion on a single Conversion Date the Issuer will
calculate the number of shares

 

-79-



--------------------------------------------------------------------------------

of Common Stock due with respect to such Notes as if such holder had surrendered
for conversion one Note having an aggregate principal amount equal to the sum of
the principal amounts of each of the Notes surrendered for conversion by such
holder on the same Conversion Date.

(d) Settlement of Accrued Interest and Deemed Payment of Principal. If a holder
converts a Note, the Issuer will not adjust the Conversion Rate to account for
any accrued and unpaid interest on such Note, and the Issuer’s delivery or
payment of shares of Common Stock into which a Note is convertible will be
deemed to satisfy and discharge in full the Issuer’s obligation to pay the
principal of, and accrued and unpaid interest, if any, on, such Note to, but
excluding, the Conversion Date; provided, however, that subject to Section
10.02(f), if a holder converts a Note after the Close of Business on a Record
Date and prior to the Open of Business on the corresponding Interest Payment
Date, the Issuer will still be obligated to pay the interest due on such
Interest Payment Date to the holder of such Note on such Record Date. As a
result, except as otherwise provided in the proviso to the immediately preceding
sentence, any accrued and unpaid interest with respect to a converted Note will
be deemed to be paid in full rather than cancelled, extinguished or forfeited.

(e) Notices. Whenever a Conversion Date occurs with respect to a Note, the
Conversion Agent will, as promptly as possible, and in no event later than the
Open of Business on the Business Day immediately following such Conversion Date,
deliver to the Issuer and the Trustee, if it is not then the Conversion Agent,
notice that a Conversion Date has occurred, which notice will state such
Conversion Date, the principal amount of Notes converted on such Conversion Date
and the names of the holders that converted Notes on such Conversion Date.

SECTION 10.04 Common Stock Issued Upon Conversion.

(a) The Issuer shall at all times reserve out of its authorized but unissued
shares of Common Stock a number of shares of Common Stock sufficient to permit
the conversion, in accordance herewith, of all of the then-outstanding Notes.

(b) Any shares of Common Stock delivered upon the conversion of the Notes will
be newly issued shares or treasury shares, duly and validly issued, fully paid,
nonassessable, free from preemptive rights and free of any lien or adverse claim
(except to the extent of any lien or adverse claim created by the action or
inaction of the holder or other Person to whom such shares of Common Stock will
be delivered). In addition, the Issuer will comply with all federal and state
securities laws regulating the offer and delivery of any shares of Common Stock
issuable upon conversion of the Notes. The Issuer will also cause any shares of
Common Stock issuable upon conversion of a Note to be listed on whatever stock
exchange(s) the Common Stock is listed on the date the converting Holder becomes
a record holder of such Common Stock.

(c) If any shares of the Common Stock issued upon conversion will, upon
delivery, be “restricted securities” (within the meaning of Rule 144 or any
successor provision in effect at such time), such shares of Common Stock (i)
will be issued in physical, certificated form; (ii) will not be held in
book-entry form through the facilities of the Depository; and (iii) will bear
any restrictive legends the Issuer or the Transfer Agent deem necessary to
comply with applicable law.

SECTION 10.05 Adjustment of Conversion Rate. The Conversion Rate will be
adjusted as described in this Section 10.05 from time to time, except that the
Issuer shall not make any adjustment to the Conversion Rate if holders
participate (other than in the case of a share split or share combination) at
the same time and upon the same terms as holders of the Common Stock and as a
result of holding the Notes, in any of the transactions described below without
having to convert their Notes, as if they held a number of shares of Common
Stock equal to the applicable Conversion Rate in effect immediately prior to the
adjustment thereof in respect of such transaction, multiplied by the principal
amount of Notes held by such holder.

 

-80-



--------------------------------------------------------------------------------

(a) Stock Dividends and Share Splits. If the Issuer issues shares of Common
Stock as a dividend or distribution on all shares of Common Stock, or if the
Issuer effects a share split or share combination, the Conversion Rate shall be
adjusted based on the following formula:

 

LOGO [g230575g1005051838963.jpg]

where

 

  CR0   =    the Conversion Rate in effect immediately prior to the Open of
Business on the Ex-Dividend Date for such dividend or distribution, or
immediately prior to the Open of Business on the effective date of such share
split or share combination, as the case may be;   CR’   =    the Conversion Rate
in effect immediately after the Open of Business on the Ex-Dividend Date for
such dividend or distribution, or immediately after the Open of Business on the
effective date of such share split or share combination, as the case may be;  
OS0   =    the number of shares of Common Stock outstanding immediately prior to
the Open of Business on the Ex-Dividend Date for such dividend or distribution,
or immediately prior to the Open of Business on the effective date of such share
split or share combination, as the case may be; and   OS’   =    the number of
shares of Common Stock outstanding immediately after such dividend or
distribution, or such share split or share combination, as the case may be.

Any adjustment made under this Section 10.05(a) shall become effective
immediately after the Open of Business on the Ex-Dividend Date for such dividend
or distribution, or immediately after the Open of Business on the effective date
for such share split or share combination, as the case may be. If any dividend
or distribution of the type described in this Section 10.05(a) is declared but
not so paid or made, or any share split or combination of the type described in
this Section 10.05(a) is announced but the outstanding shares of Common Stock
are not split or combined, as the case may be, the Conversion Rate shall be
immediately readjusted, effective as of the date the Board of Directors
determines not to pay such dividend or distribution, or not to split or combine
the outstanding shares of Common Stock, as the case may be, to the Conversion
Rate that would then be in effect if such dividend, distribution, share split or
share combination had not been declared or announced.

(b) Rights, Options and Warrants. If the Issuer distributes to all or
substantially all holders of the Common Stock any rights, options or warrants
entitling them, for a period expiring not more than 45 days immediately
following the record date of such distribution, to purchase or subscribe for
shares of Common Stock, at a price per share less than the average of the Last
Reported Sale Price of the Common Stock over the ten consecutive Trading Day
period ending on, and including, the Trading Day immediately preceding the
Issuer’s announcement of such distribution, the Conversion Rate shall be
increased based on the following formula:

 

-81-



--------------------------------------------------------------------------------

LOGO [g230575g1005051839119.jpg]

where

 

  CR0   =    the Conversion Rate in effect immediately prior to the Open of
Business on the Ex-Dividend Date for such distribution;   CR’   =    the
Conversion Rate in effect immediately after the Open of Business on the
Ex-Dividend Date for such distribution;   OS0   =    the number of shares of
Common Stock that are outstanding immediately prior to the Open of Business on
the Ex-Dividend Date for such distribution;   X   =    the total number of
shares of Common Stock issuable pursuant to such rights, options or warrants;
and   Y   =    the number of shares of Common Stock equal to the aggregate price
payable to exercise such rights, options or warrants, divided by the average of
the Last Reported Sale Prices of the Common Stock over the ten consecutive
Trading Day period ending on, and including, the Trading Day immediately
preceding the Issuer’s announcement of such distribution.

Any increase made under this Section 10.05(b) shall be made successively
whenever any such rights, options or warrants are distributed and shall become
effective immediately after the Open of Business on the Ex-Dividend Date for
such distribution. The Issuer shall not issue any such rights, options, or
warrants in respect of shares of Common Stock held in treasury by the Issuer. To
the extent that shares of Common Stock are not delivered after the expiration of
such rights, options or warrants, the Conversion Rate shall be readjusted to the
Conversion Rate that would then be in effect had the increase with respect to
the distribution of such rights, options or warrants been made on the basis of
delivery of only the number of shares of Common Stock actually delivered. If
such rights, options or warrants are not so distributed, the Conversion Rate
shall be decreased to be the Conversion Rate that would then be in effect if
such Ex-Dividend Date for such distribution had not occurred.

In determining whether any rights, options or warrants entitle the holders to
subscribe for or purchase shares of Common Stock at less than such average of
the Last Reported Sale Prices for the ten consecutive Trading Day period ending
on the Trading Day immediately preceding the Issuer’s announcement of such
distribution, and in determining the aggregate offering price of such shares of
Common Stock, there shall be taken into account any consideration received by
the Issuer for such rights, options or warrants and any amount payable on
exercise or conversion thereof, the value of such consideration, if other than
cash, to be determined by the Board of Directors.

(c) Spin-Offs and Other Distributed Property. If the Issuer distributes shares
of its Capital Stock, evidences of its indebtedness or other of its assets,
securities or property, excluding (i) dividends or distributions covered by
Sections 10.05(a) and 10.05(b), (ii) dividends or distributions paid exclusively
in cash covered by Section 10.05(d), and (iii) Spin-Offs to which the provisions
set forth in the latter portion of this Section 10.05(c) shall apply (any of
such shares of Capital Stock, indebtedness or other assets, securities or
property, the “Distributed Property”), to all or substantially all holders of
shares of Common Stock, then, in each such case the Conversion Rate shall be
increased based on the following formula:

 

-82-



--------------------------------------------------------------------------------

LOGO [g230575g1005051839197.jpg]

where

 

  CR0   =    the Conversion Rate in effect immediately prior to the Open of
Business on the Ex-Dividend Date for such distribution;   CR’   =    the
Conversion Rate in effect immediately after the Open of Business on the
Ex-Dividend Date for such distribution;  

SP0

  =    the average of the Last Reported Sale Prices of the Common Stock over the
ten consecutive Trading Day period ending on, and including, the Trading Day
immediately preceding the Ex-Dividend Date for such distribution; and  

FMV

 

=

   the Fair Market Value (as determined by the Board of Directors) of the shares
of Capital Stock, evidences of indebtedness, assets, securities or property
distributable with respect to each outstanding shares of Common Stock as of the
Open of Business on the Ex-Dividend Date for such distribution.

Notwithstanding the foregoing, if “FMV” (as used in the formula above) is equal
to or greater than the “SP0” (as used in the formula above), in lieu of the
foregoing increase, each holder of Notes shall receive, for each $1,000
principal amount of Notes it holds, at the same time and upon the same terms as
the holders of the Common Stock, the amount and kind of Distributed Property
that such holder would have received as if such holder had owned a number of
shares of Common Stock equal to the Conversion Rate in effect on the record date
for such distribution.

Any increase made under the portion of this Section 10.05(c) above shall become
effective immediately after the Open of Business on the Ex-Dividend Date for
such distribution. If such distribution is not so paid or made, the Conversion
Rate shall be decreased to be the Conversion Rate that would then be in effect
if such dividend or distribution had not been declared.

With respect to an adjustment pursuant to this Section 10.05(c) where there has
been a payment of a dividend or other distribution on the Common Stock of shares
of Capital Stock of any class or series, or similar equity interest, of or
relating to a Subsidiary or other business unit of the Issuer, where such
Capital Stock or similar equity interest is listed or quoted (or will be listed
or quoted upon consummation of the Spin-Off) on a U.S. national securities
exchange (a “Spin-Off”), the Conversion Rate shall be increased based on the
following formula:

 

LOGO [g230575g1005051839260.jpg]

 

 

where

      

CR0

 

=

   the Conversion Rate in effect immediately prior to the Open of Business on
the Ex-Dividend Date for such Spin-Off;  

CR’

 

=

   the Conversion Rate in effect immediately after the Open of Business on the
Ex-Dividend Date for such Spin-Off;

 

-83-



--------------------------------------------------------------------------------

 

FMV0

  =    the average of the Last Reported Sale Prices of the Capital Stock or
similar equity interest distributed to holders of the Common Stock (determined
for purposes of the definition of “Last Reported Sale Price” as if such Capital
Stock or similar equity interest were Common Stock) applicable to one share of
Common Stock over the first ten consecutive Trading Day period after, but
excluding, the effective date of the Spin-Off (the “Valuation Period”); and  

MP0

  =    the average of the Last Reported Sale Prices of Common Stock over the
Valuation Period.

For purposes of the second adjustment formula set forth in this Section
10.05(c), (i) the Last Reported Sale Price of any Capital Stock or similar
equity interest shall be calculated in a manner analogous to that used to
calculate the Last Reported Sale Price of the Common Stock in the definition of
“Last Reported Sale Price” set forth in Section 1.01 hereof, (ii) whether a day
is a Trading Day (and whether a day is a Scheduled Trading Day and whether a
Market Disruption Event has occurred) for such Capital Stock or similar equity
interest shall be determined in a manner analogous to that used to determine
whether a day is a Trading Day (or whether a day is a Scheduled Trading Day and
whether a Market Disruption Event has occurred) for the Common Stock, and (iii)
whether a day is a Trading Day to be included in a Valuation Period will be
determined based on whether a day is a Trading Day for both the Common Stock and
such Capital Stock or similar equity interest.

Subject in all respects to Section 10.05(g), rights, options or warrants
distributed by the Issuer to all holders of its Common Stock entitling the
holders thereof to subscribe for or purchase shares of the Issuer’s Capital
Stock, including Common Stock (either initially or under certain circumstances),
which rights, options or warrants, until the occurrence of a specified event or
events (“Trigger Event”): (i) are deemed to be transferred with such shares of
Common Stock; (ii) are not exercisable; and (iii) are also issued in respect of
future issuances of the Common Stock, shall be deemed not to have been
distributed for purposes of this Section 10.05(c) (and no adjustment to the
Conversion Rate under this Section 10.05(c) will be required) until the
occurrence of the earliest Trigger Event, whereupon such rights, options or
warrants shall be deemed to have been distributed and an appropriate adjustment
(if any is required) to the Conversion Rate shall be made under this Section
10.05(c). If any such right, option or warrant, including any such existing
rights, options or warrants distributed prior to the date of this Indenture, are
subject to events, upon the occurrence of which such rights, options or warrants
become exercisable to purchase different securities, evidences of indebtedness
or other assets, then the date of the occurrence of any and each such event
shall be deemed to be the date of distribution and Ex-Dividend Date with respect
to new rights, options or warrants with such rights (and a termination or
expiration of the existing rights, options or warrants without exercise by any
of the holders thereof). In addition, in the event of any distribution (or
deemed distribution) of rights, options or warrants, or any Trigger Event or
other event (of the type described in the preceding sentence) with respect
thereto that was counted for purposes of calculating a distribution amount for
which an adjustment to the Conversion Rate under this Section 10.05(c) was made,
(1) in the case of any such rights, options or warrants that shall all have been
redeemed or repurchased without exercise by any holders thereof, the Conversion
Rate shall be readjusted upon such final redemption or repurchase to give effect
to such distribution or Trigger Event, as the case may be, as though it were a
cash distribution, equal to the per share redemption or repurchase price
received by a holder or holders of Common Stock with respect to such rights,
options or warrants (assuming such holder had retained such rights, options or
warrants), made to all holders of Common Stock as of the date of such redemption
or repurchase, and (2) in the case of such rights, options or warrants that
shall have expired or been terminated without exercise by any holders thereof,
the Conversion Rate shall be readjusted as if such rights, options or warrants
had not been issued.

 

-84-



--------------------------------------------------------------------------------

For purposes of Section 10.05(a), Section 10.05(b) and this Section 10.05(c), if
any dividend or distribution to which this Section 10.05(c) is applicable also
includes one or both of:

(i) a dividend or distribution of shares of Common Stock to which Section
10.05(a) is applicable (the “Clause A Distribution”); or

(ii) an issuance of rights, options or warrants entitling holders of the Common
Stock to subscribe for or purchase shares of the Common Stock to which Section
10.05(b) is applicable (the “Clause B Distribution”),

then (1) such dividend or distribution, other than the Clause A Distribution and
the Clause B Distribution, shall be deemed to be a dividend or distribution to
which this Section 10.05(c) is applicable (the “Clause C Distribution”) and any
Conversion Rate adjustment required by this Section 10.05(c) with respect to
such Clause C Distribution shall then be made and (2) the Clause A Distribution
and Clause B Distribution shall be deemed to immediately follow the Clause C
Distribution and any Conversion Rate adjustment required by Section 10.05(a) and
Section 10.05(b) with respect thereto shall then be made, except that, if
determined by the Board of Directors (I) the Ex-Dividend Date of the Clause A
Distribution and the Clause B Distribution shall be deemed to be the Ex-Dividend
Date of the Clause C Distribution and (II) any Common Stock included in the
Clause A Distribution or Clause B Distribution shall be deemed not to be
“outstanding immediately prior to the open of business on the Ex-Dividend Date
for such dividend or distribution, or the open of business on the effective date
of such share split or share combination, as the case may be” within the meaning
of Section 10.05(a) or “outstanding immediately prior to the open of business on
the Ex-Dividend Date for such distribution” within the meaning of Section
10.05(b).

(d) Cash Dividends or Distributions. If any cash dividend or distribution is
made to all or substantially all holders of the Common Stock, the Conversion
Rate shall be increased based on the following formula:

 

LOGO [g230575g1005051839338.jpg]

 

    where         

CR0

  =    the Conversion Rate in effect immediately prior to the Open of Business
on the Ex-Dividend Date for such dividend or distribution;  

CR’

  =    the Conversion Rate in effect immediately after the Open of Business on
the Ex-Dividend Date for such dividend or distribution;  

SP0

  =    the Last Reported Sale Price of the Common Stock on the Trading Day
immediately preceding the Ex-Dividend Date for such dividend or distribution;
and  

C

  =    the amount in cash per share of Common Stock the Issuer distributes to
holders of its Common Stock.

Such increase shall become effective immediately after the Open of Business on
the Ex-Dividend Date for such dividend or distribution. If such dividend or
distribution is not so paid, the Conversion Rate shall be decreased to be the
Conversion Rate that would then be in effect if such dividend or distribution
had not been declared. For the avoidance of doubt, if the application of the

 

-85-



--------------------------------------------------------------------------------

foregoing formula would result in a decrease in the Conversion Rate, no
adjustment to the Conversion Rate will be made (other than with respect to the
Company’s right to readjust the Conversion Rate as described in the immediately
preceding sentence).

Notwithstanding the foregoing, if “C” (as defined above) is equal to or greater
than “SP0” (as defined above), in lieu of the foregoing increase, each holder of
Notes shall receive, for each $1,000 principal amount of Notes, at the same time
and upon the same terms as holders of the Common Stock, the amount of cash such
holder would have received as if such holder had owned a number of shares of
Common Stock equal to the Conversion Rate on the Ex-Dividend Date for such
dividend or distribution.

(e) Tender Offers or Exchange Offers. If the Issuer or any of its Subsidiaries
makes a payment in respect of a tender offer or exchange offer for the Common
Stock (other than an odd-lot tender offer), if the cash and value of any other
consideration included in the payment per share of Common Stock exceeds the
average of the Last Reported Sale Prices of the Common Stock over the ten
consecutive Trading Day period commencing on, and including, the Trading Day
next succeeding the last date on which tenders or exchanges may be made pursuant
to such tender or exchange offer (the “Offer Expiration Date”), the Conversion
Rate shall be increased based on the following formula:

 

LOGO [g230575g1005051839416.jpg]

 

    where         

CR0

  =    the Conversion Rate in effect immediately prior to the Close of Business
on the last Trading Day of the ten consecutive Trading Day period commencing on,
and including, the Trading Day next succeeding the date such tender or exchange
offer expires;  

CR’

  =    the Conversion Rate in effect immediately after the Close of Business on
the last Trading Day of the ten consecutive Trading Day period commencing on,
and including, the Trading Day next succeeding the date such tender or exchange
offer expires;  

AC

  =    the aggregate value of all cash and any other consideration (as
determined by the Board of Directors) paid or payable for shares of Common Stock
purchased in such tender or exchange offer;  

OS0

  =    the number of shares of Common Stock outstanding immediately prior to the
date such tender or exchange offer expires (prior to giving effect to such
tender offer or exchange offer);  

OS’

  =    the number of shares of Common Stock outstanding immediately after the
date such tender or exchange offer expires (after giving effect to such tender
offer or exchange offer); and  

SP’

  =    the average of the Last Reported Sale Prices of the Common Stock over the
ten consecutive Trading Day period commencing on, and including, the Trading Day
next succeeding the date such tender or exchange offer expires.

The increase to the Conversion Rate under this Section 10.05(e) shall occur at
the Close of Business on the tenth Trading Day immediately following, but
excluding, the date such tender or

 

-86-



--------------------------------------------------------------------------------

exchange offer expires; provided that, for purposes of determining the
Conversion Rate, in respect of any conversion during the ten Trading Days
immediately following, but excluding, the date that any such tender or exchange
offer expires, references in this Section 10.05(e) to ten Trading Days shall be
deemed replaced with such lesser number of Trading Days as have elapsed between
the date that such tender or exchange offer expires and the Conversion Date for
such conversion. If the Issuer or one of its Subsidiaries is obligated to
purchase Common Stock pursuant to any such tender or exchange offer but the
Issuer or such Subsidiary is permanently prevented by applicable law from
effecting any such purchase or all such purchases are rescinded, the Conversion
Rate shall be immediately decreased to the Conversion Rate that would be in
effect if such tender or exchange offer had not been made.

(f) Special Settlement Provisions.

Notwithstanding this Section 10.05 or any other provision of this Indenture or
the Notes, if a Conversion Rate adjustment becomes effective on any Ex-Dividend
Date, and a holder that has converted its Notes on or after such Ex-Dividend
Date and on or prior to the related record date would be treated as the record
holder of Common Stock as of the related Conversion Date as described under
Section 10.02 based on an adjusted Conversion Rate for such Ex-Dividend Date,
then, notwithstanding the Conversion Rate adjustment provisions in this Section
10.05, the Conversion Rate adjustment relating to such Ex-Dividend Date shall
not be made for such converting holder. Instead, such holder shall be treated as
if such holder were the record owner of the Common Stock on an unadjusted basis
and participate, following conversion, as a holder of Common Stock, in the
related dividend, distribution or other event giving rise to such adjustment.

(g) Poison Pill. If a holder converts a Note, to the extent that the Issuer has
a rights plan in effect, on the Conversion Date applicable to such Note the
holder converting such Note will receive, in addition to any shares of Common
Stock otherwise received in connection with such conversion on such Conversion
Date, the rights under the rights plan, unless prior to such Conversion Date,
the rights have separated from the Common Stock, in which case, and only in such
case, the Conversion Rate will be adjusted at the time of separation as if the
Issuer distributed to all holders of the Common Stock, Distributed Property as
described in Section 10.04(c) hereof, subject to readjustment in the event of
the expiration, termination or redemption of such rights.

(h) Deferral of Adjustments. Notwithstanding anything to the contrary herein or
in the Notes, the Issuer will not be required to adjust the Conversion Rate
unless such adjustment would require an increase or decrease of at least one
percent; provided, however, that any such minor adjustments that are not
required to be made will be carried forward and taken into account in any
subsequent adjustment, and provided, further, that any such adjustment of less
than one percent that has not been made shall be made upon the occurrence of (w)
the Make-Whole Effective Date for any Make-Whole Fundamental Change, (x) prior
to the Close of Business on the Conversion Date, (y) [Reserved] and (z) prior to
the Close of Business on any other date on which the Conversion Rate is referred
to for purpose of determining the consideration deliverable upon settlement of a
Note. In addition, the Issuer shall not account for such deferrals when
determining whether any of the conditions to conversion have been satisfied or
what number of shares of Common Stock a holder would have held on a given day
had it converted its Notes.

(i) Limitation on Adjustments. Except as stated in this Section 10.05, the
Issuer will not adjust the Conversion Rate for the issuance of shares of Common
Stock or any securities convertible into or exchangeable for shares of Common
Stock or the right to purchase shares of Common Stock or such convertible or
exchangeable securities. If, however, the application of the formulas in
Sections 10.05(a) through (e) hereof would result in a decrease in the
Conversion Rate, then, except to the extent of any readjustment to the
Conversion Rate, no adjustment to the Conversion Rate will be made (other than
as a result of a reverse share split or share combination).

 

-87-



--------------------------------------------------------------------------------

In addition, notwithstanding anything to the contrary herein, and without
limiting the foregoing paragraph, the Conversion Rate will not be adjusted:

(i) on account of stock repurchases that are not tender offers referred to in
Section 10.05(e) hereof, including structured or derivative transactions, or
transactions pursuant to a stock repurchase program approved by the Board of
Directors or otherwise;

(ii) upon the issuance of any shares of Common Stock pursuant to any present or
future plan providing for the reinvestment of dividends or interest payable on
the Issuer’s securities and the investment of additional optional amounts in
shares of Common Stock under any plan;

(iii) upon the issuance of any shares of Common Stock or options or rights to
purchase those shares pursuant to any present or future employee, director or
consultant benefit plan, program or agreement of or assumed by the Issuer or any
of its Subsidiaries;

(iv) upon the issuance of any shares of Common Stock pursuant to any option,
warrant, right or exercisable, exchangeable or convertible security not
described in Section 10.05(i)(iii) immediately above and outstanding as of the
date the Notes were first issued;

(v) for a change in the par value of the Common Stock; or

(vi) for accrued and unpaid interest on the Notes, if any.

(j) Calculations. All calculations under this Article X shall be made to the
nearest cent or to the nearest one-millionth of a share, as the case may be. 
Adjustments to the Conversion Rate will be calculated to the nearest 1/10,000th.

SECTION 10.06 Discretionary and Voluntary Adjustments.

(a) Discretionary Adjustments. Whenever any provision of this Indenture requires
the Issuer to calculate the Last Reported Sale Prices, the Daily VWAPs or any
function thereof over a span of multiple days (including during an Observation
Period), the Issuer will make appropriate adjustments to each to account for any
adjustment to the Conversion Rate that becomes effective, or any event requiring
an adjustment to the Conversion Rate where the effective date, Ex-Dividend Date
or Offer Expiration Date of the event occurs, at any time during the period when
such Last Reported Sale Prices, the Daily VWAPs or function thereof is to be
calculated.

(b) Voluntary Adjustments. To the extent permitted by applicable law and
applicable requirements of the securities exchange on which the Common Stock is
then listed, the Issuer is permitted (but not required) to increase the
Conversion Rate of the Notes (i) by any amount for a period of at least 20
Business Days if the Board of Directors determines that such increase would be
in the Issuer’s best interest or (ii) to avoid or diminish income tax to holders
of Common Stock or rights to purchase shares of Common Stock in connection with
a dividend or distribution of shares (or rights to acquire shares) or similar
event.

 

-88-



--------------------------------------------------------------------------------

SECTION 10.07 Adjustments Upon Certain Fundamental Changes.

(a) Notwithstanding anything herein to the contrary, the Conversion Rate
applicable to each Note that is surrendered for conversion, in accordance with
this Article X, at any time during the period (the “Make-Whole Conversion
Period”) that begins on, and includes, the effective date of a Make-Whole
Fundamental Change and ends on, and includes, the date that is 35 Business Days
after the actual effective date of such Make-Whole Fundamental Change (or, if
such Make-Whole Fundamental Change also constitutes a Fundamental Change, the
second scheduled Trading Day immediately preceding the Fundamental Change
Purchase Date applicable to such Fundamental Change) shall be increased to an
amount equal to the Conversion Rate that would, but for this Section 10.07,
otherwise apply to such Note pursuant to this Article X, plus an amount equal to
the Make-Whole Applicable Increase; provided, however, that such increase to the
Conversion Rate shall not apply if such Make-Whole Fundamental Change is
announced by the Issuer but not consummated.

The additional consideration deliverable or payable hereunder on account of any
Make-Whole Applicable Increase with respect to a Note surrendered for conversion
is herein referred to as the “Make-Whole Consideration.”

(b) As used herein, “Make-Whole Applicable Increase” shall mean, with respect to
a Make-Whole Fundamental Change, the number of shares set forth in the following
table, which corresponds to the effective date of such Make-Whole Fundamental
Change (the “Make-Whole Effective Date”) and the Applicable Price of such
Make-Whole Fundamental Change:

Number of Additional Shares

(per $1,000 principal amount of Notes) 4, 5

Applicable Price

 

Make-Whole


Effective Date

  $ 44.43      $ 49.01      $ 55.54      $ 66.65      $ 77.75      $ 88.86     
$ 106.63      $ 124.40      $ 142.18      $ 159.95                , 2017    
6.896        5.825        4.666        3.340        2.499        1.940       
1.374        1.030        0.804        0.646                , 2018     6.317   
    5.212        4.028        2.710        1.916        1.418        0.952     
  0.693        0.534        0.428                , 2019     5.781        4.600
       3.334        1.959        1.200        0.789        0.475        0.334   
    0.257        0.208                , 2020     5.428        4.171        2.760
       1.022        0.021        —          —          —          —          —  
               , 2021     5.161        3.931        2.577        0.947       
0.020        —          —          —          —          —     
            , 2022     4.718        3.522        2.261        0.817        0.020
       —          —          —          —          —                  , 2023    
3.880        2.703        1.602        0.543        0.020        —          —  
       —          —          —                  , 2024     2.102        —       
  —          —          —          —          —          —          —         
—     

provided, however, that:

(i) if the actual Applicable Price of such Make-Whole Fundamental Change is
between two (2) prices listed in the table above under the column titled
“Applicable Price,” or if the actual Make-Whole Effective Date of such
Make-Whole Fundamental Change is between

 

4  Based on (i) the assumptions reflected in the Summary of Principal Economic
Terms in Exhibit B to Exhibit 99.1 of the Current Report on Form 8-K of Caesars
Entertainment Corp. dated September 27, 2016, (ii) an assumed 100 million shares
outstanding, prior to giving effect to the conversion of any Notes and (iii) the
assumption that the Issuer repurchases $1,200 million shares of Common Stock in
connection with the Plan. To be updated based on actual share count.

 

5  The parties are continuing to diligence the table set forth above and agree
to negotiate in good faith to resolve any differences of opinion regarding the
calculation of the table, with respect to any errors and unsupportable
assumptions, based on the purpose of the table and how it is customarily
calculated, adjusting that customary calculation for the valuation of the Notes
reflected in the term sheet referred to in the above footnote.

 

-89-



--------------------------------------------------------------------------------

two dates listed in the table above in the column immediately below the title
“Effective Date,” then the Make-Whole Applicable Increase for such Make-Whole
Fundamental Change shall be determined by linear interpolation between the
Make-Whole Applicable Increases set forth for such two prices, or for such two
dates based on a three hundred and sixty five (365) day year, as applicable;

(ii) if the actual Applicable Price of such Make-Whole Fundamental Change is
greater than $[●] per share (subject to adjustment as provided in Section
10.07(b)(iii)), or if the actual Applicable Price of such Make-Whole Fundamental
Change is less than $[●] per share (subject to adjustment as provided in Section
10.07(b)(iii)), then the Make-Whole Applicable Increase shall be equal to zero;

(iii) if an event occurs that requires, pursuant to this Article X (other than
solely pursuant to this Section 10.07), an adjustment to the Conversion Rate,
then, on the date and at the time such adjustment is so required to be made, (A)
each price set forth in the table above in the row titled “Applicable Price”
shall be deemed to be adjusted so that such price, at and after such time, shall
be equal to the product of (1) such price as in effect immediately before such
adjustment to such price and (2) a fraction whose numerator is the Conversion
Rate in effect immediately before such adjustment to the Conversion Rate and
whose denominator is the Conversion Rate to be in effect, in accordance with
this Article X, immediately after such adjustment to the Conversion Rate; and
(B) each Make-Whole Applicable Increase amount set forth in the table above
shall be deemed to be adjusted so that such Make-Whole Applicable Increase, at
and after such time, shall be equal to the product of (1) such Make-Whole
Applicable Increase as in effect immediately before such adjustment to such
Make-Whole Applicable Increase and (2) a fraction whose numerator is the
Conversion Rate to be in effect, in accordance with this Article X, immediately
after such adjustment to the Conversion Rate and whose denominator is the
Conversion Rate in effect immediately before such adjustment to the Conversion
Rate; and

(iv) in no event shall the Conversion Rate applicable to any Security be
increased pursuant to this Section 10.07 to the extent, but only to the extent,
such increase shall cause the Conversion Rate applicable to such Note to exceed
6.896 shares per $1,000 principal amount (the “Make-Whole Cap”); provided,
however, that the Make-Whole Cap shall be adjusted in the same manner in which,
and for the same events for which, the Conversion Rate is to be adjusted
pursuant to this Article X.

(c) As used herein, “Applicable Price” shall have the following meaning with
respect to a Make-Whole Fundamental Change: (a) if such Make-Whole Fundamental
Change is a transaction or series of related transactions described in clause
(2) of the definition of “Fundamental Change” and the consideration (excluding
cash payments for fractional shares or pursuant to statutory appraisal rights)
for the shares of Common Stock in such Make-Whole Fundamental Change consists
solely of cash, then the “Applicable Price” with respect to such Make-Whole
Fundamental Change shall be equal to the cash amount paid per share of Common
Stock in such Make-Whole Fundamental Change; and (b) in all other circumstances,
the “Applicable Price” with respect to such Make-Whole Fundamental Change shall
be equal to the average of the Last Reported Sale Prices per share of Common
Stock for the five consecutive Trading Days immediately preceding the Make-Whole
Effective Date of such Make-Whole Fundamental Change, which average shall be
appropriately adjusted by the Board of Directors, in its good faith
determination (which determination shall be described in a Board Resolution), to
account for any adjustment, pursuant to this Indenture, to the Conversion Rate
that shall become effective, or any event requiring, pursuant to this Indenture,
an adjustment to the Conversion Rate where the Ex-Dividend Date of such event
occurs, at any time during such five consecutive Trading Days.

 

-90-



--------------------------------------------------------------------------------

(d) The Make-Whole Consideration due upon a conversion of a Note by a holder
shall be paid as soon as practicable after the Conversion Date of such
conversion, but in no event later than the third Business Day after the date
such holder surrenders such Security for such conversion. The consideration in
which the Make-Whole Consideration is payable shall be determined in accordance
herewith, including, without limitation, in accordance with Section 10.03 and,
to the extent applicable, Section 10.08.

(e) No later than the fifth Business Day after the Make-Whole Effective Date of
each Make-Whole Fundamental Change, the Issuer shall mail to holders, in
accordance with Section 13.02, written notice of, and shall publicly announce,
through a reputable national newswire service, and publish on the Issuer’s
website, such Make-Whole Effective Date and the Make-Whole Applicable Increase
applicable to such Make-Whole Fundamental Change.

(f) For avoidance of doubt, the provisions of this Section 10.07 shall not
affect or diminish the Issuer’s obligations, if any, pursuant to Article XI with
respect to a Make-Whole Fundamental Change.

(g) Nothing in this Section 10.07 shall prevent an adjustment to the Conversion
Rate pursuant to Section 10.05 in respect of a Make-Whole Fundamental Change.

SECTION 10.08 Effect of Reclassification, Consolidation, Merger or Sale.

(a) In the case of:

(i) any reclassification or change in the Common Stock issuable upon conversion
of Notes (other than a change in par value, or from par value to no par value,
or from no par value to par value, or as a result of a subdivision or
combination of Common Stock),

(ii) any consolidation, statutory arrangement, merger, combination or binding
share exchange involving a third party in which the Issuer is not the surviving
party or

(iii) any sale, transfer, lease, conveyance or other disposition of all or
substantially all of the Issuer’s property or assets,

in each case pursuant to which the Common Stock would be converted into or
exchanged for, or would constitute solely the right to receive, cash, securities
or other property (a “Share Exchange Event”), then the Issuer or such successor
or purchasing Person, as the case may be, shall, as a condition precedent to
such reclassification, change, consolidation, statutory arrangement, merger,
binding share exchange, sale, transfer, lease, conveyance or disposition,
execute and deliver to the Trustee a supplemental indenture in form reasonably
satisfactory to the Trustee providing that, at and after the effective time of
such reclassification, change, consolidation, statutory arrangement, merger,
binding share exchange, sale, transfer, lease, conveyance or disposition, the
holder of each Note then outstanding shall have the right to convert each $1,000
principal amount of Notes into the kind and amount of cash, securities or other
property (collectively, “Reference Property”) receivable upon such
reclassification, change, consolidation, statutory arrangement, merger, binding
share exchange, sale, transfer, lease, conveyance or disposition by a holder of
a number of shares of Common Stock equal to the Conversion Rate in effect
immediately prior to such reclassification, change, consolidation, merger,
binding share exchange, sale, transfer, lease, conveyance or disposition
(assuming, if holders of Common Stock shall have the opportunity to elect the
form of consideration to be received pursuant to such reclassification, change,
consolidation, merger, binding share exchange, sale, transfer, lease, conveyance
or disposition, that the Collective Election shall have been made with respect
to such election). In the event that the Issuer is the

 

-91-



--------------------------------------------------------------------------------

surviving party in a consolidation, statutory arrangement, merger or binding
share exchange involving a third party, such supplemental indenture shall
provide that the Reference Property to be provided for upon conversion, if other
than the Common Stock, would be payable by another party to the transaction;
provided that the Issuer shall not enter into such transaction if as a result
thereof holders would be subject to a greater risk of not receiving in full the
Reference Property upon conversion. If the Reference Property consists solely of
cash, such consideration shall be paid by the Issuer no later than the third
Trading Day after the relevant Conversion Date. If holders of Common Stock shall
have the opportunity to elect the form of consideration to be received pursuant
to such reclassification, change, consolidation, statutory arrangement, merger,
binding share exchange, sale, transfer, lease, conveyance or disposition, the
Reference Property shall be deemed to be the weighted average, per share of
Common Stock, of the types and amounts of consideration received by the holders
of Common Stock that affirmatively make such an election (or, if no holders of
Common Stock make such an election, the types and amounts of consideration
actually received by holders of Common Stock) (the “Collective Election”). The
Issuer shall notify holders, the Trustee and the Conversion Agent (if other than
the Trustee) of such weighted average as soon as practicable after such
determination is made.

(b) The supplemental indenture referred to in the clause (a) of this Section
shall provide for adjustments of the Conversion Rate which shall be as nearly
equivalent as may be practicable to the adjustments of the Conversion Rate
provided for in this Article X. The foregoing, however, shall not in any way
affect the right a holder of a Note may otherwise have, pursuant to
Section 10.05(g), to receive rights or warrants upon conversion of a Note. If,
in the case of any such consolidation, statutory arrangement, merger, binding
share exchange, sale, transfer, lease, conveyance or disposition, the stock or
other securities and property (including cash) receivable thereupon by a holder
of Common Stock includes shares of stock or other securities and property of a
Person other than the successor or purchasing Person, as the case may be, in
such consolidation, statutory arrangement, merger, binding share exchange, sale,
transfer, lease, conveyance or disposition, then such supplemental indenture
shall also be executed by such other Person and shall contain such additional
provisions to protect the interests of the holders of the Notes as the Board of
Directors in good faith shall reasonably determine necessary by reason of the
foregoing (which determination shall be described in a Board Resolution). The
provisions of this Section 10.08 shall similarly apply to successive
consolidations, statutory arrangements, mergers, binding share exchanges, sales,
transfers, leases, conveyances or dispositions.

(c) In the event the Issuer shall execute a supplemental indenture pursuant to
this Section 10.08, the Issuer shall promptly file with the Trustee an Officer’s
Certificate briefly stating the reasons therefor, the kind or amount of shares
of stock or securities or property (including cash) receivable by holders of the
Notes upon the conversion of their Notes after any such reclassification,
change, consolidation, statutory arrangement, merger, binding share exchange,
sale, transfer, lease, conveyance or disposition and any adjustment to be made
with respect thereto.

(d) The Issuer shall not become a party to any such reclassification, change,
consolidation, statutory arrangement, merger, binding share exchange, sale,
transfer, lease, conveyance or disposition unless the terms thereof are
consistent with this Section 10.08.

SECTION 10.09 Responsibility of Trustee. Neither the Trustee nor the Conversion
Agent has any duty or responsibility to calculate the Conversion Price or to
determine when an adjustment under this Article X should be made, how it should
be made or what such adjustment should be, but may accept as conclusive evidence
of the correctness of any such adjustment, and shall be protected in relying
upon, the Officer’s Certificate with respect thereto which the Issuer is
obligated to file with the Trustee pursuant to Section 10.10 hereof. Neither the
Trustee nor the Conversion Agent makes any representation as to the validity or
value of any securities or assets issued upon conversion of Notes, and neither
the Trustee nor the Conversion Agent shall be responsible for the failure by the
Issuer

 

-92-



--------------------------------------------------------------------------------

to comply with any provisions of this Article X. The Trustee shall not be under
any responsibility to determine the correctness of any provisions contained in
any supplemental indenture executed pursuant to Section 10.08, but may accept as
conclusive evidence of the correctness thereof, and shall be protected in
relying upon, the Officer’s Certificate with respect thereto which the Issuer is
obligated to file with the Trustee pursuant to Section 10.08 hereof.

Neither the Trustee nor the Conversion Agent shall be responsible for any
failure of the Issuer to make any cash payment or to issue, transfer or deliver
any shares of Common Stock or stock or share certificates or other securities or
property upon the surrender of any Note for the purpose of conversion; and
neither the Trustee nor the Conversion Agent shall be responsible or liable for
any failure of the Issuer to comply with any of the covenants of the Issuer
contained in this Article X. Without limiting the generality of the foregoing,
neither the Trustee nor the Conversion Agent shall be under any responsibility
to determine the correctness of any provisions contained in any supplemental
indenture entered into pursuant to Section 10.08 relating either to the kind or
amount of shares of stock or securities or other property or assets (including
cash) receivable by holders upon the conversion of their Notes after any event
referred to in such Section 10.08 or to any adjustment to be made with respect
thereto, but may accept as conclusive evidence of the correctness of any such
provisions, and shall be protected in relying upon, the Officer’s Certificate
(which the Issuer shall be obligated to file with the Trustee prior to the
execution of any such supplemental indenture) with respect thereto.

SECTION 10.10 Notice of Adjustment. Whenever the Conversion Rate is adjusted,
the Issuer shall promptly mail, cause to be mailed or delivered electronically
(if held at DTC) to holders at the addresses appearing on the Registrar’s books
a notice of the adjustment and file with the Trustee an Officer’s Certificate
briefly stating the facts requiring the adjustment and the manner of computing
it. The certificate shall be conclusive evidence of the correctness of such
adjustment.

SECTION 10.11 Notice of Certain Transactions. The Issuer shall deliver written
notices of the events specified below at the times specified below and
containing the information specified below unless, in each case (i) pursuant to
this Indenture, the Issuer is already required to deliver notice of such event
containing at least the information specified below at an earlier time or (ii)
the Issuer, at the time it is required to deliver a notice, does not have
knowledge of all of the information required to be included in such notice, in
which case, the Issuer shall (A) deliver notice at such time containing only the
information that it has knowledge of at such time (if it has knowledge of any
such information at such time), and (B) promptly upon obtaining knowledge of any
such information not already included in a notice delivered by the Issuer,
deliver notice to each Holder containing such information. In each case, the
failure by the Issuer to give such notice, or any defect therein, shall not
affect the legality or validity of such event.

(i) Issuances, Distributions, and Dividends and Distributions. If the Issuer (A)
announces any issuance of any rights, options or warrants that would require an
adjustment in the Conversion Rate pursuant to Section 10.05(b) hereof; (B)
authorizes any distribution that would require an adjustment in the Conversion
Rate pursuant to Section 10.05(c) hereof (including any separation of rights
from the Common Stock described in Section 10.05(g) hereof); or (C) announces
any dividend or distribution that would require an adjustment in the Conversion
Rate pursuant to Section 10.05(d) hereof, then the Issuer shall deliver to the
holders, as promptly as practicable after the holders of the Common Stock are
notified of such event, notice describing such issuance, dividend or
distribution, as the case may be, and stating the expected Ex-Dividend Date and
record date for such issuance, dividend or distribution, as the case may be. In
addition, the Issuer shall deliver to the holders written notice if the
consideration included in such issuance, dividend or distribution, or the
Ex-Dividend Date or record date of such issuance, dividend or distribution, as
the case may be, changes.

 

-93-



--------------------------------------------------------------------------------

(ii) Tender and Exchange Offers. If the Issuer announces any tender or exchange
offer that could require an adjustment in the Conversion Rate pursuant to
Section 10.05(e) hereof, the Issuer shall deliver a written notice of such
tender or exchange offer to the holders on the day it announces such tender or
exchange offer.

(iii) Voluntary Increases. If the Issuer increases the Conversion Rate pursuant
to Section 10.06(b), the Issuer shall deliver notice to the holders at least two
Scheduled Trading Days prior to the date on which such increase will become
effective, which notice shall state the date on which such increase will become
effective and the amount by which the Conversion Rate will be increased.

(iv) Dissolutions, Liquidations and Winding-Ups. If there is a voluntary or
involuntary dissolution, liquidation or winding-up of the Issuer, the Issuer
shall deliver notice to the holders at promptly as possible, but in any event
prior to the earlier of (A) the date on which such dissolution, liquidation or
winding-up, as the case may be, is expected to become effective or occur, and
(B) the date as of which it is expected that holders of Common Stock of record
shall be entitled to exchange their Common Stock for securities or other
property deliverable upon such dissolution, liquidation or winding-up, as the
case may be, which notice shall state the expected effective date and record
date for such event, as applicable, and the amount and kind of property that a
holder of one share of the Common Stock is expected to be entitled, or may
elect, to receive in such event. The Issuer shall deliver an additional written
notice to holders, as promptly as practicable, whenever the expected effective
date or record date, as applicable, or the amount and kind of property that a
holder of one share of the Common Stock is expect to be entitled to receive in
such event, changes.

SECTION 10.12 Exchange in Lieu of Conversion.

(a) Notwithstanding any other provision of this Article X, when a holder
surrenders a Note for conversion, the Issuer may, at its election, direct the
Conversion Agent to surrender, on or prior to the second Business Day
immediately following the relevant Conversion Date, such Notes to a financial
institution designated by the Issuer for exchange in lieu of conversion. In
order to accept any Notes surrendered for conversion, the designated financial
institution must agree to deliver in exchange for such Notes, all of the shares
of Common Stock due upon conversion, all in accordance with Section 10.02. By
the Close of Business on the second Business Day immediately following the
relevant Conversion Date, the Issuer shall notify the holder surrendering Notes
for conversion that the Issuer has directed the designated financial institution
to make an exchange in lieu of conversion.

(b) If the designated financial institution accepts any such Notes, it will
deliver the shares of Common Stock due upon conversion to the Conversion Agent,
and the Conversion Agent shall deliver such shares of Common Stock (and cash in
lieu of fractional shares) to such holder on the third Business Day immediately
following the relevant Conversion Date. Any Notes exchanged by the designated
financial institution will remain outstanding. If the designated financial
institution agrees to accept any Notes for exchange but does not timely deliver
the related shares of Common Stock or if such designated financial institution
does not accept the Notes for exchange, the Issuer shall convert the Notes and
deliver the shares or Common Stock due upon conversion on the third Business Day
immediately following the relevant Conversion Date as set forth in Section
10.02. The Issuer’s designation of a financial institution to which the Notes
may be submitted for exchange does not require the financial institution to
accept any Notes (unless the financial institution has separately made an
agreement with the Issuer to do so). The Issuer may, but will not be obligated
to, enter into a separate agreement with any designated financial institution
that would compensate it for any such transaction.

 

-94-



--------------------------------------------------------------------------------

SECTION 10.13 Mandatory Conversion.

(a) The Issuer may elect at its option to cause all (but not less than all) of
the Notes to be mandatorily converted (the “Mandatory Conversion”) at any time
following the third anniversary of the Issue Date and prior to the Close of
Business on the Business Day immediately preceding the Maturity Date, if the
Last Reported Sale Price of the Common Stock equals or exceeds 140% of the
Conversion Price then in effect for at least 20 Trading Days (whether or not
consecutive) during any 30 consecutive Trading Day period (any such period, a
“Mandatory Conversion Trigger Period”), ending on the Trading Day prior to
the Mandatory Conversion Notice Date.

(b) In order to exercise the Mandatory Conversion pursuant to Section 10.13(a),
the Issuer or, at the written request and expense of the Issuer, the Trustee on
behalf of the Issuer, shall deliver to each holder of the Notes a notice (a
“Mandatory Conversion Notice”) of exercise of the Mandatory Conversion within
five Business Days after the end of the Mandatory Conversion Trigger Period (the
date such Mandatory Conversion Notice is sent to the Holders in the manner
herein provided, the “Mandatory Conversion Notice Date”). The Issuer will select
the date on which the Notes will be converted pursuant to the Mandatory
Conversion, which shall be not more than 60 calendar days after the Mandatory
Conversion Notice Date (such date, the “Mandatory Conversion Date”). The Issuer
shall also deliver a copy of such Mandatory Conversion Notice to the Trustee
concurrently with the delivery thereof to the holders to the extent that the
Trustee does not deliver such Mandatory Conversion Notice on behalf of the
Issuer. If such Mandatory Conversion Notice is to be given by the Trustee, the
Issuer shall prepare and provide the form and content of such Mandatory
Conversion Notice to the Trustee. With respect to Definitive Notes, such
delivery shall be by first class mail, and with respect to Global Notes, such
delivery shall be pursuant to the Applicable Procedures of the
Depository. The Mandatory Conversion Notice, if sent in the manner herein
provided, shall be conclusively presumed to have been duly given, whether or not
any holder receives such Mandatory Conversion Notice.

(c) The Mandatory Conversion Notice shall state:

(i) the Mandatory Conversion Notice Date;

(ii) the Mandatory Conversion Trigger Period;

(iii) the aggregate principal amount of Notes to be mandatorily converted;

(iv) the CUSIP number, ISIN and/or “Common Code” number, if any, printed on the
Notes being converted;

(v) that no representation is made as to the correctness or accuracy of the
CUSIP number or ISIN and/or “Common Code” number, if any, listed in such notice
or printed on the Notes;

(vi) the Mandatory Conversion Date;

(vii) the Conversion Rate and Conversion Price then in effect;

(viii) that on and after the Mandatory Conversion Date interest on the Notes to
be converted will cease to accrue; and

(ix) the name and address of each Paying Agent and Conversion Agent and the
place or places where such Notes are to be surrendered for conversion.

 

-95-



--------------------------------------------------------------------------------

(d) Each holder of a Note, by the holder’s acceptance thereof, agrees to take
the following actions prior to the Mandatory Conversion Date in respect of its
Notes subject to a Mandatory Conversion: (i) if a Definitive Note, surrender the
mandatorily converted Note to the Conversion Agent (or in respect of a Global
Note, take any actions required for the surrender of a beneficial interest in
such Note pursuant to the Applicable Procedures), (ii) furnish appropriate
endorsements and transfer documents if required by the Registrar, the Conversion
Agent or the Applicable Procedures, (iii) pay any transfer or other tax, if
required by Section 10.02(g), (iv) if the Note is a Global Note, complete and
deliver to the Depository any required instructions pursuant to the Applicable
Procedures and (v) any other action necessary to effectuate the Mandatory
Conversion as may be reasonably requested by the Issuer. In the event that a
holder of Notes does not take any of the actions set forth in the immediately
preceding sentence prior to the Mandatory Conversion Date, each holder of a
Note, by such holder’s acceptance thereof, authorizes and directs the Issuer to
take any action on such holder’s behalf to effectuate the Mandatory Conversion
and appoints the Issuer such holder’s attorney-in-fact for any and all such
purposes.

(e) The Issuer will deliver to the holders of Notes, on the third Business Day
immediately following the Mandatory Conversion Date for such Notes, (i) a number
of shares of Common Stock equal to the product of (A)(x) the aggregate principal
amount of such Notes to be converted divided by (y) $1,000 and (B) the
Conversion Rate in effect on such Conversion Date, rounded down to the nearest
whole number, (ii) an amount of cash equal to the product of (A) the fraction of
a share of Common Stock eliminated by such rounding and (B) the Last Reported
Sale Price of the Common Stock on such Conversion Date (or if such Conversion
Date is not a Trading Day, the immediately preceding Trading Day) and (iii) an
amount of cash equal to accrued and unpaid interest to the Mandatory
Conversion Date, unless the Mandatory Conversion Date occurs during the period
after the Close of Business on any regular Record Date and before the Close of
Business on the related Interest Payment Date, in which case interest will be
payable on such Interest Payment Date to the holders of Notes in whose names the
Notes are registered at the Close of Business on the relevant regular Record
Date. Upon the Mandatory Conversion Date, unless the Issuer defaults in
delivering or paying the amounts due pursuant to the foregoing sentence,
interest on the Notes or portion of Notes so called for the Mandatory Conversion
shall cease to accrue and the holders thereof shall have no right in respect of
such Notes except the right to receive the shares of Common Stock and cash, if
any, to which they are entitled pursuant to this Section 10.13. Upon a
conversion pursuant to this Section 10.13, the Person in whose name such shares
of Common Stock will be registered will become the holder of record of such
shares of Common Stock at the Close of Business on the Mandatory Conversion Date
for such Note.

(f) If any of the provisions of this Section 10.13 are inconsistent with
applicable law at the time of such Mandatory Conversion, such law shall govern.

Article XI.

REPURCHASE OF NOTES AT OPTION OF HOLDERS

SECTION 11.01 Purchase at Option of Holders upon a Fundamental Change. In the
event any Fundamental Change occurs, the Issuer shall offer to purchase for cash
(a “Fundamental Change Purchase Offer”) all outstanding Notes (or portions
thereof that are $1,000 in principal amount or integral multiples of $1,000 in
excess thereof), on a date selected by the Issuer (the “Fundamental Change
Purchase Date”), which Fundamental Change Purchase Date shall be no later than
thirty five (35) calendar days, nor earlier than twenty (20) calendar days,
after the date the Fundamental Change Notice (as defined below) is delivered in
accordance with Section 11.02, at a price, payable in cash, equal to one hundred
percent (100%) of the principal amount of the Notes (or portions thereof) to be
so purchased (the “Fundamental Change Purchase Price”), plus accrued and unpaid
interest, if any, to, but excluding, the

 

-96-



--------------------------------------------------------------------------------

Fundamental Change Purchase Date; provided, however, that if the Issuer
purchases a Note on a Fundamental Change Purchase Date that is after a Record
Date and on or prior to the Interest Payment Date corresponding to such Record
Date, the Issuer shall instead pay the full amount of such accrued and unpaid
interest on such Note on the Interest Payment Date to the holder of record of
such Note as of such Record Date and the Fundamental Change Purchase Price shall
then be equal to 100% of the principal amount of the Note the Issuer purchases
on such Fundamental Change Purchase Date; provided, further, that the
Fundamental Change Purchase Date may be delayed to allow the Issuer to comply
with applicable law. Notwithstanding the foregoing, there shall be no purchase
of any Notes pursuant to this Section 11.01 if the principal amount of the Notes
has been accelerated, and such acceleration has not been rescinded, on or prior
to the Fundamental Change Purchase Date (except in the case of an acceleration
resulting from a Default by the Issuer in the payment of the Fundamental Change
Purchase Price with respect to such Notes). The Paying Agent will promptly
return to the respective holders thereof any Physical Notes held by it during
the acceleration of the Notes (except in the case of an acceleration resulting
from a Default by the Issuer in the payment of the Fundamental Change Purchase
Price with respect to such Notes) and shall deem to be cancelled any
instructions for book-entry transfer of the Notes in compliance with the
Applicable Procedures, in which case, upon such return or cancellation, as the
case may be, the Fundamental Change Purchase Notice with respect thereto shall
be deemed to have been withdrawn.

SECTION 11.02 Fundamental Change Notice.

(a) General. Within twenty (20) Business Days after the occurrence of a
Fundamental Change, the Issuer shall deliver, or cause to be delivered, to all
holders of record of the Notes at their addresses shown in the register of the
Registrar, and to beneficial owners as required by applicable law, a notice (the
“Fundamental Change Notice”) of the occurrence of such Fundamental Change and
the Fundamental Change Purchase Right arising as a result thereof. Such notice
shall be sent by first class mail or, in the case of any Global Notes, in
accordance with the Applicable Procedures for providing notices. Simultaneously
with providing such Fundamental Change Notice, the Issuer shall publish a press
release and publish such information on the Issuer’s website. Each Fundamental
Change Notice shall specify:

(i) the events causing the Fundamental Change;

(ii) the date of such Fundamental Change;

(iii) the Fundamental Change Purchase Date;

(iv) the date by which the Fundamental Change Purchase Offer must be accepted;

(v) the Fundamental Change Purchase Price plus accrued and unpaid interest, if
any, to, but excluding, the Fundamental Change Purchase Date;

(vi) the names and addresses of the Paying Agent and the Conversion Agent;

(vii) a description of the procedures which a holder must follow to accept the
Fundamental Change Purchase Offer;

(viii) that, in order to accept the Fundamental Change Purchase Offer, a holder
must surrender the Notes for payment of the Fundamental Change Purchase Price
plus accrued and unpaid interest, if any, payable as provided in this Article
XI;

 

-97-



--------------------------------------------------------------------------------

(ix) that the Fundamental Change Purchase Price, plus accrued and unpaid
interest, if any, to, but excluding, the Fundamental Change Purchase Date, for
any Note as to which a Purchase Notice has been given and not withdrawn will be
paid as promptly as practicable, but in no event later than the later of such
Fundamental Change Purchase Date and the time of delivery of the Note (together
with all necessary endorsements) as described in clause (viii) above; provided,
however, that if such Fundamental Change Purchase Date is after a Record Date
and on or prior to the Interest Payment Date corresponding to such Record Date,
the Issuer shall instead pay the full amount of such accrued and unpaid interest
on such Note on the Interest Payment Date to the holder of record of such Note
as of such Record Date and the Fundamental Change Purchase Price shall then be
equal to 100% of the principal amount of the Note the Issuer purchases on such
Fundamental Change Purchase Date;

(x) that, except as otherwise provided herein, on and after such Fundamental
Change Purchase Date (unless there shall be a Default in the payment of the
Fundamental Change Purchase Price plus accrued and unpaid interest, if any,
payable as provided in this Article XI), interest on Notes subject to the
Fundamental Change Purchase Offer will cease to accrue, and all rights of the
Holders of such Notes shall terminate, other than the right to receive, in
accordance herewith, the consideration payable as herein provided pursuant to
the Fundamental Change Purchase Offer;

(xi) that a holder will be entitled to withdraw its election in the Purchase
Notice prior to the Close of Business on the Business Day immediately preceding
the Fundamental Change Purchase Date, or such longer period as may be required
by law;

(xii) the Conversion Rate and any adjustments to the Conversion Rate that will
result from such Fundamental Change;

(xiii) that Notes with respect to which a Purchase Notice is given by a holder
may be converted pursuant to Article X only if such Purchase Notice has been
withdrawn in accordance with Article XI or if there shall be a Default in the
payment of the Fundamental Change Purchase Price or in the accrued and unpaid
interest, if any, payable as provided in Article XI;

(xiv) the CUSIP number or numbers, as the case may be, of the Notes; and

(xv) that no representation is made as to the correctness or accuracy of the
CUSIP number, if any, listed in such notice or printed on the Notes.

(b) No failure of the Issuer to give the foregoing notices and no defect therein
shall limit the holders’ repurchase rights or affect the validity of the
proceedings for the repurchase of the Notes pursuant to Section 11.01.

(c) At the Issuer’s request, upon five (5) Business Days prior notice (unless a
shorter period shall be acceptable to the Trustee), the Trustee shall mail (or
deliver if the Notes are held through DTC) such Fundamental Change Notice in the
Issuer’s name and at the Issuer’s expense; provided, however, that the form and
content of such Fundamental Change Notice shall be prepared by the Issuer.

 

-98-



--------------------------------------------------------------------------------

SECTION 11.03 Repurchase Procedures.

(a) In order to accept such Fundamental Change Purchase Offer, a holder must:

(i) deliver to the Issuer (if it is acting as its own Paying Agent), or to a
Paying Agent designated by the Issuer for such purpose in the Fundamental Change
Notice, no later than the Close of Business on the Business Day immediately
preceding the Fundamental Change Purchase Date (the “Fundamental Change
Expiration Time”), a Purchase Notice, in the form set forth in the Notes or any
other form of written notice substantially similar thereto, in each case, duly
completed and signed, with appropriate signature guarantee, stating:

(1) the certificate number(s) of the Notes which the holder will deliver to be
purchased pursuant to such Fundamental Change Purchase Offer, if such Notes are
in certificated form;

(2) the principal amount of Notes to be purchased pursuant to such Fundamental
Change Purchase Offer, which must be $1,000 or an integral multiple of $1,000 in
excess thereof; and

(3) that such principal amount of Notes are to be purchased pursuant to such
Fundamental Change Purchase Offer; and

(ii) delivery to the Issuer (if it is acting as its own Paying Agent), or to a
Paying Agent designated by the Issuer for such purpose in the Fundamental Change
Notice, at any time after the delivery of such Purchase Notice, of such Notes
(together with all necessary endorsements) to be purchased pursuant to such
Fundamental Change Purchase Offer;

provided, however, that if such Notes are held in book-entry form through the
Depository for the Notes, the Purchase Notice shall comply with the Applicable
Procedures and delivery of the Notes, by book-entry transfer, must be in
compliance with the Applicable Procedures and the satisfaction of any other
requirements of the Depository in connection with delivering beneficial
interests in a Global Note for purchase, by the Fundamental Change Expiration
Time.

SECTION 11.04 Withdrawal of Fundamental Change Purchase Notice. Notwithstanding
anything herein to the contrary, any holder that has delivered the Purchase
Notice contemplated by this Section 11.02(a) to the Issuer (if it is acting as
its own Paying Agent) or to a Paying Agent designated by the Issuer for such
purpose in the Fundamental Change Notice shall have the right to withdraw such
Purchase Notice by delivery, at any time prior to the Close of Business on the
Business Day immediately preceding the Fundamental Change Purchase Date, of a
written notice of withdrawal to the Issuer (if acting as its own Paying Agent)
or the Paying Agent, which notice shall contain the following information:

(i) the name of such holder;

(ii) a statement that such holder is withdrawing its election to have Notes
purchased by the Issuer on such Fundamental Change Purchase Date pursuant to the
Fundamental Change Purchase Offer;

(iii) the certificate number(s) of such Notes to be so withdrawn, if such Notes
are in certificated form;

(iv) the principal amount of the Notes of such holder to be so withdrawn, which
amount must be $1,000 or an integral multiple of $1,000 in excess thereof; and

 

-99-



--------------------------------------------------------------------------------

(v) the principal amount, if any, of the Notes of such holder that remain
subject to the Purchase Notice delivered by such holder in accordance with this
Article XI, which amount must be $1,000 or an integral multiple of $1,000 in
excess thereof;

provided, however, that if the Notes are Global Notes, the notice must comply
with the Applicable Procedures. The Paying Agent will promptly return to the
respective holders thereof any Physical Notes with respect to which a
Fundamental Change Purchase Notice has been withdrawn in compliance with the
provisions of this Section 11.04.

SECTION 11.05 Payment of Fundamental Change Purchase Price.

(a) Subject to the provisions of this Article XI, the Issuer shall pay, or cause
to be paid, the Fundamental Change Purchase Price, plus accrued and unpaid
interest, if any, to, but excluding, the Fundamental Change Purchase Date, with
respect to each Note as to which the Fundamental Change Purchase Right shall
have been exercised to the holder thereof as promptly as practicable, but in no
event later than the later of the Fundamental Change Purchase Date and the time
such Note is surrendered to the Paying Agent; provided, however, that if such
Fundamental Change Purchase Date is after a Record Date for the payment of an
installment of interest and on or before the corresponding Interest Payment
Date, then the accrued and unpaid interest, if any, to, but excluding, such
Interest Payment Date will be paid on such Interest Payment Date to the holder
of record of such Note at the Close of Business on such Record Date.

(b) Prior to 11:00 a.m., New York City time, on a Fundamental Change Purchase
Date, the Issuer shall deposit with a Paying Agent (or, if the Issuer is acting
as its own Paying Agent, segregate and hold in trust as provided herein) money,
in funds immediately available on the Fundamental Change Purchase Date,
sufficient to pay the consideration payable as herein provided pursuant to the
Fundamental Change Purchase Offer for all of the Notes that are to be purchased
by the Issuer on such Fundamental Change Purchase Date pursuant to the
Fundamental Change Purchase Offer. The Paying Agent shall return to the Issuer,
as soon as practicable, any money not required for that purpose.

(c) Once the Fundamental Change Notice and the Purchase Notice have been duly
given in accordance with this Article XI, the Notes to be purchased pursuant to
the Fundamental Change Purchase Offer shall, on the Fundamental Change Purchase
Date, become due and payable in accordance herewith, and, on and after such date
(unless there shall be a Default in the payment of the consideration payable as
herein provided pursuant to the Fundamental Change Purchase Offer), except as
otherwise herein provided, such Notes shall cease to bear interest, and all
rights of the holders of such Notes shall terminate, other than the right to
receive, in accordance herewith, such consideration.

SECTION 11.06 Notes Purchased in Whole or in Part. Any Note which is to be
submitted for purchase pursuant to a Fundamental Change Purchase Offer only in
part shall be delivered pursuant to this Article XI (with, if the Issuer or the
Trustee so requires, due endorsement by, or a written instrument of transfer in
form satisfactory to the Issuer and the Trustee duly executed by, the holder
thereof or its attorney duly authorized in writing), and the Issuer shall
execute, and the Trustee shall authenticate and make available for delivery to
the holder of such Note without service charge, a new Note or Notes, of any
authorized denomination as requested by such holder, of the same tenor and in
aggregate principal amount equal to the portion of such Note not duly submitted
for purchase pursuant to such Fundamental Change Purchase Offer.

SECTION 11.07 Covenant to Comply with Applicable Laws upon Purchase of Notes. In
connection with any offer to purchase Notes under Section 11.01, the Issuer
shall, in each case if required by law (i) comply with Rule 13e-4, Rule 14e-1
and any other tender offer rules under the

 

-100-



--------------------------------------------------------------------------------

Exchange Act that may then be applicable, (ii) file a Schedule TO or any other
required schedule under the Exchange Act and (iii) otherwise comply with all
U.S. federal or state securities laws applicable to the Issuer in connection
with such purchase offer, in each case, so as to permit the rights and
obligations under this Article XI to be exercised in the time and in the manner
specified under this Article XI.

SECTION 11.08 Conversion of Notes Subject to Purchase Notice. Notes with respect
to which a Purchase Notice has been duly delivered in accordance with this
Article XI may be converted pursuant to Article X only if such Purchase Notice
has been withdrawn in accordance with Section 11.04 or if there shall be a
Default in the payment of the consideration payable as herein provided pursuant
to the Fundamental Change Purchase Offer.

Article XII.

[RESERVED]

Article XIII.

MISCELLANEOUS

SECTION 13.01 Trust Indenture Act Controls. If any provision of this Indenture
limits, qualifies or conflicts with the duties imposed by the TIA, the TIA shall
control.

SECTION 13.02 Notices.

(a) Any notice or communication required or permitted hereunder shall be in
writing and delivered in person, via facsimile or mailed by first-class mail
addressed as follows:

if to the Issuer:

Caesars Entertainment Corporation

One Caesars Palace Drive

Las Vegas, Nevada 89101-8969

Telephone: [(702) 407-6000]

Facsimile: [(702) 407-6418]

Attn: General Counsel

if to the Trustee:

[●]

The Issuer or the Trustee by notice to the other may designate additional or
different addresses for subsequent notices or communications.

(b) Any notice or communication mailed to a holder shall be mailed, first class
mail, to the holder at the holder’s address as it appears on the registration
books of the Registrar and shall be sufficiently given if so mailed within the
time prescribed.

(c) Failure to mail a notice or communication to a holder or any defect in it
shall not affect its sufficiency with respect to other holders. If a notice or
communication is mailed in the manner provided above, it is duly given, whether
or not the addressee receives it, except that notices to the Trustee are
effective only if received.

 

-101-



--------------------------------------------------------------------------------

(d) If a notice or communication is mailed or delivered in the manner provided
above within the time prescribed, it is duly given, whether or not the addressee
receives it, except in the case of notices or communications given to the
Trustee, which shall be effective only upon actual receipt by the Trustee at its
Corporate Trust Office.

SECTION 13.03 Communication by the Holders with Other Holders. The holders may
communicate pursuant to Section 312(b) of the TIA with other holders with
respect to their rights under this Indenture or the Notes. The Issuer, the
Trustee, the Registrar and other Persons shall have the protection of Section
312(c) of the TIA.

SECTION 13.04 Certificate and Opinion as to Conditions Precedent. Upon any
request or application by the Issuer to the Trustee to take or refrain from
taking any action under this Indenture (other than the authentication of the
Original Notes), the Issuer shall furnish to the Trustee at the request of the
Trustee:

(a) an Officer’s Certificate in form reasonably satisfactory to the Trustee
stating that, in the opinion of the signers, all conditions precedent, if any,
provided for in this Indenture relating to the proposed action have been
complied with; and

(b) an Opinion of Counsel in form reasonably satisfactory to the Trustee stating
that, in the opinion of such counsel, all such conditions precedent have been
complied with.

SECTION 13.05 Statements Required in Certificate or Opinion. Each certificate or
opinion with respect to compliance with a covenant or condition provided for in
this Indenture (other than pursuant to Section 4.09) shall include:

(a) a statement that the individual making such certificate or opinion has read
such covenant or condition;

(b) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;

(c) a statement that, in the opinion of such individual, he has made such
examination or investigation as is necessary to enable him to express an
informed opinion as to whether or not such covenant or condition has been
complied with; and

(d) a statement as to whether or not, in the opinion of such individual, such
covenant or condition has been complied with; provided, however, that with
respect to matters of fact an Opinion of Counsel may rely on an Officer’s
Certificate or certificates of public officials.

SECTION 13.06 When Notes Disregarded. In determining whether the holders of the
required principal amount of Notes have concurred in any direction, waiver or
consent, Notes owned by the Issuer or by any Person directly or indirectly
controlling or controlled by or under direct or indirect common control with the
Issuer shall be disregarded and deemed not to be outstanding, except that, for
the purpose of determining whether the Trustee shall be protected in relying on
any such direction, waiver or consent, only Notes which the Trustee knows are so
owned shall be so disregarded.  Subject to the foregoing, only Notes outstanding
at the time shall be considered in any such determination.

SECTION 13.07 Rules by Trustee, Paying Agent, Conversion Agent and
Registrar. The Trustee may make reasonable rules for action by or a meeting of
the holders. The Registrar, a Conversion Agent and a Paying Agent may make
reasonable rules for their functions.

 

-102-



--------------------------------------------------------------------------------

SECTION 13.08 Legal Holidays. If a payment date is not a Business Day, payment
shall be made on the next succeeding day that is a Business Day, and no interest
shall accrue on any amount that would have been otherwise payable on such
payment date if it were a Business Day for the intervening period. If a regular
Record Date is not a Business Day, the Record Date shall not be affected.

SECTION 13.09 GOVERNING LAW. THIS INDENTURE AND THE NOTES SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

EACH OF THE ISSUER AND THE TRUSTEE HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT IT MAY HAVE TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS INDENTURE, THE NOTES OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

THE ISSUER IRREVOCABLY CONSENTS AND SUBMITS, FOR ITSELF AND IN RESPECT OF ANY OF
ITS ASSETS OR PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF ANY COURT OF THE
STATE OF NEW YORK OR ANY UNITED STATES FEDERAL COURT SITTING, IN EACH CASE, IN
THE BOROUGH OF MANHATTAN, THE CITY OF NEW YORK, NEW YORK, UNITED STATES OF
AMERICA, AND ANY APPELLATE COURT THEREOF IN ANY SUIT, ACTION OR PROCEEDING THAT
MAY BE BROUGHT IN CONNECTION WITH THIS INDENTURE OR THE NOTES, AND WAIVES ANY
IMMUNITY FROM THE JURISDICTION OF SUCH COURTS. THE ISSUER IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION TO ANY SUCH SUIT, ACTION OR
PROCEEDING THAT MAY BE BROUGHT IN SUCH COURTS WHETHER ON THE GROUNDS OF VENUE,
RESIDENCE OR DOMICILE OR ON THE GROUND THAT ANY SUCH SUIT, ACTION OR PROCEEDING
HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. THE ISSUER AGREES, TO THE FULLEST
EXTENT THAT IT LAWFULLY MAY DO SO, THAT FINAL JUDGMENT IN ANY SUCH SUIT, ACTION
OR PROCEEDING BROUGHT IN SUCH A COURT SHALL BE CONCLUSIVE AND BINDING UPON THE
ISSUER, AND IT WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION TO
THE ENFORCEMENT BY ANY COMPETENT COURT IN THE ISSUER’S JURISDICTION OR
ORGANIZATION OF JUDGMENT VALIDLY OBTAINED IN ANY SUCH COURT IN NEW YORK ON THE
BASIS OF SUCH SUIT, ACTION OR PROCEEDING.

SECTION 13.10 No Recourse Against Others. No director, officer, employee,
manager, incorporator or holder of any Equity Interests in the Issuer or any
direct or indirect parent corporation, as such, shall have any liability for any
obligations of the Issuer under the Notes or this Indenture or for any claim
based on, in respect of, or by reason of, such obligations or their
creation. Each holder of Notes by accepting a Note waives and releases all such
liability. The waiver and release are part of the consideration for issuance of
the Notes.

SECTION 13.11 Successors. All agreements of the Issuer in this Indenture and the
Notes shall bind its successors. All agreements of the Trustee in this Indenture
shall bind its successors.

SECTION 13.12 Multiple Originals. The parties may sign any number of copies of
this Indenture. Each signed copy shall be an original, but all of them together
represent the same agreement. One signed copy is enough to prove this Indenture.
The exchange of copies of this Indenture and of signature pages by facsimile or
electronic (i.e., “pdf” or “tif”) transmission shall constitute effective
execution and delivery of this Indenture as to the parties hereto and may be
used in lieu of the original Indenture for all purposes. Signatures of the
parties hereto transmitted by facsimile or electronic (i.e., “pdf” or “tif”)
transmission shall be deemed to be their original signatures for all purposes.

 

-103-



--------------------------------------------------------------------------------

SECTION 13.13 Table of Contents; Headings. The table of contents,
cross-reference sheet and headings of the Articles and Sections of this
Indenture have been inserted for convenience of reference only, are not intended
to be considered a part hereof and shall not modify or restrict any of the terms
or provisions hereof.

SECTION 13.14 Indenture Controls. If and to the extent that any provision of the
Notes limits, qualifies or conflicts with a provision of this Indenture, such
provision of this Indenture shall control.

SECTION 13.15 Severability. In case any provision in this Indenture shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby
and such provision shall be ineffective only to the extent of such invalidity,
illegality or unenforceability.

SECTION 13.16 Waiver of Jury Trial. EACH OF THE ISSUER AND THE TRUSTEE HEREBY
(AND EACH HOLDER OF A NOTE BY ITS ACCEPTANCE THEREOF) IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS INDENTURE, THE NOTES
OR THE TRANSACTION CONTEMPLATED HEREBY.

SECTION 13.17 Acts of Holders. Any request, demand, authorization, direction,
notice, consent, waiver or other action provided by this Indenture to be given
or taken by holders may be embodied in and evidenced by one or more instruments
of substantially similar tenor signed by such holders in person or by agent duly
appointed in writing; and, except as herein otherwise expressly provided, such
action shall become effective when such instrument or instruments are delivered
to the Trustee and, where it is hereby expressly required, to the Issuer. Such
instrument or instruments (and the action embodied therein and evidenced
thereby) are herein sometimes referred to as the “Act” of holders signing such
instrument or instruments. Proof of execution of any such instrument or of a
writing appointing any such agent shall be sufficient for any purpose of this
Indenture and conclusive in favor of the Trustee and the Issuer, if made in the
manner provided in this Section 13.17. The fact and date of the execution by any
Person of any such instrument or writing may be proved by the affidavit of a
witness of such execution or by a certificate of a notary public or other
officer authorized by law to take acknowledgments of deeds, certifying that the
individual signing such instrument or writing acknowledged to such officer the
execution thereof. Where such execution is by a signer acting in a capacity
other than such signer’s individual capacity, such certificate or affidavit
shall also constitute sufficient proof of such signer’s authority. The fact and
date of the execution of any such instrument or writing, or the authority of the
Person executing the same, may also be proved in any other manner which the
Trustee deems sufficient.

The ownership of the Notes shall be proved by the register of the Notes kept by
the Registrar.

Any request, demand, authorization, direction, notice, consent, waiver or other
Act of the holder of any Note shall bind every future holder of the same Note
and the holder of every Note issued upon the registration of transfer thereof or
in exchange therefor or in lieu thereof in respect of anything done, omitted or
suffered to be done by the Trustee or the Issuer in reliance thereon, whether or
not notation of such action is made upon such Note.

 

-104-



--------------------------------------------------------------------------------

If the Issuer shall solicit from the holders any request, demand, authorization,
direction, notice, consent, waiver or other Act, the Issuer may, at its option,
by or pursuant to a resolution of the Board of Directors or any committee
thereof of the Issuer, fix in advance a record date for the determination of
holders entitled to give such request, demand, authorization, direction, notice,
consent, waiver or other Act, but the Issuer shall have no obligation to do so.
If such a record date is fixed, such request, demand, authorization, direction,
notice, consent, waiver or other Act may be given before or after such record
date, but only the holders of record at the close of business on such record
date shall be deemed to be holders for the purposes of determining whether
holders of the requisite proportion of the outstanding Notes have authorized or
agreed or consented to such request, demand, authorization, direction, notice,
consent, waiver or other Act, and for that purpose the outstanding Notes shall
be computed as of such record date; provided that no such authorization,
agreement or consent by the holders on such record date shall be deemed
effective unless it shall become effective pursuant to the provisions of this
Indenture not later than six months after the record date.

SECTION 13.18 Patriot Act. The parties hereto acknowledge that in accordance
with Section 326 of the U.S.A. Patriot Act, the Trustee, like all financial
institutions and in order to help fight the funding of terrorism and money
laundering, is required to obtain, verify, and record information that
identifies each person or legal entity that establishes a relationship or opens
an account with the Trustee. The parties hereto agree that they will provide the
Trustee with such information as it may request in order for the Trustee to
satisfy the requirements of the U.S.A. Patriot Act.

[Remainder of page intentionally left blank]

 

-105-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Indenture to be duly executed
as of the date first written above.

 

CAESARS ENTERTAINMENT CORPORATION, as Issuer By:  

 

  Name:   Title:

[Signature Page to Indenture]

 



--------------------------------------------------------------------------------

[●],

as Trustee

By:  

 

  Name:   Title:

[Signature Page to Indenture]

 



--------------------------------------------------------------------------------

APPENDIX A

PROVISIONS RELATING TO THE NOTES

 

  1. Definitions.

 

  1.1 Definitions.

For the purposes of this Appendix A the following terms shall have the meanings
indicated below:

“Clearstream” means Clearstream Banking, société anonyme or any successor or
securities clearing agency.

“Definitive Note” means a certificated Note that does not include the Global
Notes Legend.

“Depository” means The Depository Trust Company, its nominees and their
respective successors.

“Euroclear” means Euroclear Bank S.A./N.V., as operator of the Euroclear
Clearance System or any successor securities clearing agency.

“Global Notes Legend” means the legend set forth under that caption in Exhibit A
to this Indenture.

“Notes Custodian” means the custodian with respect to a Global Note (as
appointed by the Depository) or any successor person thereto, who shall
initially be the Trustee.

 

  1.2 Other Definitions.

 

Term:

   Defined in Section:  

Agent Members

     2.1 (b) 

Global Notes

     2.1 (b) 

 

  2. The Notes.

 

  2.1 Form and Dating; Global Notes.

(a) The Original Notes will be issued on the date hereof. Additional Notes
offered after the date hereof may be offered and sold by the Issuer from time to
time pursuant to one or more agreements in accordance with applicable law.

(b) Global Notes. (i) In the case of Original Notes, one or more Global Notes in
fully registered form without interest coupons and bearing the Global Notes
Legend (collectively, the “Global Notes”) shall be issued on the Issue Date,
deposited with the Notes Custodian, and registered in the name of the Depository
or a nominee of the Depository, duly executed by the Issuer and authenticated by
the Trustee as provided in the Indenture.

 

Appendix A-1



--------------------------------------------------------------------------------

In the case of Original Notes, the Global Notes initially shall (i) be
registered in the name of the Depository or the nominee of such Depository, in
each case for credit to an account of an Agent Member and (ii) be delivered to
the Trustee as custodian for such Depository.

Members of, or direct or indirect participants in, the Depository, Euroclear and
Clearstream (“Agent Members”) shall have no rights under this Indenture with
respect to any Global Note held on their behalf by the Depository or the Trustee
as its custodian or under the Global Notes. The Depository may be treated by the
Issuer, the Trustee and any agent of the Issuer or the Trustee as the absolute
owner of the Global Notes for all purposes whatsoever. Notwithstanding the
foregoing, nothing herein shall prevent the Issuer, the Trustee or any agent of
the Issuer or the Trustee from giving effect to any written certification, proxy
or other authorization furnished by the Depository, or impair, as between the
Depository, Euroclear or Clearstream and its Agent Members, the operation of
customary practices governing the exercise of the rights of a Holder of any
Note.

None of the Company, the Trustee, the Paying Agent or the Registrar shall have
any responsibility or obligation to any beneficial owner in a Global Note, an
Agent Member or other Person with respect to the accuracy of the records of the
Depository or its nominee or of any Agent Member, with respect to any ownership
interest in the Notes or with respect to the delivery to any Agent Member,
beneficial owner or other Person (other than the Depository) of any notice
(including any notice of redemption) or the payment of any amount, under or with
respect to such Securities. All notices and communications to be given to the
holders and all payments to be made to holders under the Notes and this
Indenture shall be given or made only to or upon the order of the registered
holders (which shall be the Depository or its nominee in the case of the Global
Note). The rights of beneficial owners in the Global Note shall be exercised
only through the Depository subject to the Applicable Procedures. The Company,
the Trustee, the Paying Agent and the Registrar shall be entitled to rely and
shall be fully protected in relying upon information furnished by the Depository
with respect to its Agent Members, participants and any beneficial owners. The
Company, the Trustee, the Paying Agent and the Registrar shall be entitled to
deal with the Depository, and any nominee thereof, that is the registered holder
of any Global Note for all purposes of this Indenture relating to such Global
Note (including the payment of principal, premium, if any, and interest and
additional amounts, if any, and the giving of instructions or directions by or
to the owner or holder of a beneficial ownership interest in such Global Note)
as the sole holder of such Global Note and shall have no obligations to the
beneficial owners thereof. None of the Company, the Trustee, the Paying Agent or
the Registrar shall have any responsibility or liability for any acts or
omissions of the Depository with respect to such Global Note, for the records of
any such depository, including records in respect of beneficial ownership
interests in respect of any such Global Note, for any transactions between the
Depository and any Agent Member or between or among the Depository, any such
Agent Member and/or any holder or owner of a beneficial interest in such Global
Note, or for any transfers of beneficial interests in any such Global Note.

(ii) Transfers of Global Notes shall be limited to transfers in whole, but not
in part, to the Depository, its successors or its respective nominees. Interests
of beneficial owners in the Global Notes may be transferred or exchanged for
Definitive Notes only in accordance with the applicable rules and procedures of
the Depository and the provisions of Section 2.2. In addition, a Global Note
shall be exchangeable for Definitive Notes if (x) in the case of Original Notes,
the Depository (a) notifies the Issuer that it is unwilling or unable to
continue as depository for such Global Note or (b) has ceased to be a clearing
agency registered under the Exchange Act and in each case a successor depository
is not appointed, (y) the Issuer, at its option and subject to the procedures of
the Depository, notifies the Trustee in writing that it elects to cause the
issuance of Definitive Notes or (z) there shall have occurred and be continuing
an Event of Default with respect to the Notes and a request has been made for
such exchange. In all cases, Definitive Notes delivered in exchange for any
Global Note or beneficial interests therein shall be registered in the names,
and issued in any approved denominations, requested by or on behalf of the
Depository in accordance with its customary procedures.

 

Appendix A-2



--------------------------------------------------------------------------------

(iii) In connection with the transfer of a Global Note as an entirety to
beneficial owners pursuant to subsection (i) of this Section 2.1(b), such Global
Note shall be deemed to be surrendered to the Trustee for cancellation, and the
Issuer shall execute, and the Trustee shall authenticate and make available for
delivery, to each beneficial owner identified by the Depository in writing in
exchange for its beneficial interest in such Global Note, an equal aggregate
principal amount of Definitive Notes of authorized denominations.

(iv) The Holder of any Global Note may grant proxies and otherwise authorize any
Person, including Agent Members and Persons that may hold interests through
Agent Members, to take any action which a Holder is entitled to take under this
Indenture or the Notes.

 

  2.2 Transfer and Exchange.

(a) Transfer and Exchange of Global Notes. A Global Note may not be transferred
as a whole except as set forth in Section 2.1(b). Global Notes will not be
exchanged by the Issuer for Definitive Notes except under the circumstances
described in Section 2.1(b)(ii). Global Notes also may be exchanged or replaced,
in whole or in part, as provided in Section 2.08 of this Indenture. Beneficial
interests in a Global Note may be transferred and exchanged as provided in
Section 2.2(b) or 2.2(g).

(b) Transfer and Exchange of Beneficial Interests in Global Notes. The transfer
and exchange of beneficial interests in the Global Notes shall be effected
through the Depository, in accordance with the provisions of this Indenture and
the applicable rules and procedures of the Depository. Beneficial interests in
Global Notes shall be transferred or exchanged only for beneficial interests in
Global Notes. Transfers and exchanges of beneficial interests in the Global
Notes also shall require compliance with subparagraph (i) below as well as one
or more of the other following subparagraphs, as applicable:

(i) Transfer of Beneficial Interests in the Same Global Note. In connection with
all transfers and exchanges of beneficial interests in any Global Note, the
transferor of such beneficial interest must deliver to the Registrar (1) a
written order from an Agent Member given to the Depository in accordance with
the applicable rules and procedures of the Depository, directing the Registrar
to credit or cause to be credited a beneficial interest in another Global Note
in an amount equal to the beneficial interest to be transferred or exchanged and
(2) instructions given in accordance with the applicable rules and procedures of
the Depository, containing information regarding the Agent Member account to be
credited with such increase. Upon satisfaction of all of the requirements for
transfer or exchange of beneficial interests in Global Notes contained in this
Indenture and the Notes or otherwise applicable under the Securities Act, the
Trustee shall adjust the principal amount of the relevant Global Note pursuant
to Section 2.2(g).

(c) Transfer and Exchange of Beneficial Interests in Global Notes for Definitive
Notes. A beneficial interest in a Global Note may not be exchanged for a
Definitive Note except under the circumstances described in Section
2.l(b)(ii). A beneficial interest in a Global Note may not be transferred to a
Person who takes delivery thereof in the form of a Definitive Note except under
the circumstances described in Section 2.1(b)(ii).

 

Appendix A-3



--------------------------------------------------------------------------------

(d) Transfer and Exchange of Definitive Notes for Beneficial Interests in Global
Notes. Transfers and exchanges of beneficial interests in the Global Notes also
shall require compliance with either subparagraph (i) below:

(i) A Holder of a Definitive Note may exchange such Definitive Note for a
beneficial interest in a Global Note or transfer such Definitive Note to a
Person who takes delivery thereof in the form of a beneficial interest in a
Global Note at any time. Upon receipt of a request for such an exchange or
transfer, the Trustee shall cancel the applicable Definitive Note and increase
or cause to be increased the aggregate principal amount of one of the Global
Notes. If any such transfer or exchange is effected pursuant to this
subparagraph (i) at a time when a Global Note has not yet been issued, the
Issuer shall issue and, upon receipt of a written order of the Issuer in the
form of an Officer’s Certificate, the Trustee shall authenticate one or more
Global Notes in an aggregate principal amount equal to the aggregate principal
amount of Definitive Notes transferred or exchanged pursuant to this
subparagraph (i).

(e) Transfer and Exchange of Definitive Notes for Definitive Notes. Upon request
by a Holder of Definitive Notes and such Holder’s compliance with the provisions
of this Section 2.2(e), the Registrar shall register the transfer or exchange of
Definitive Notes. Prior to such registration of transfer or exchange, the
requesting Holder shall present or surrender to the Registrar the Definitive
Notes duly endorsed or accompanied by a written instruction of transfer in form
satisfactory to the Registrar duly executed by such Holder or by its attorney,
duly authorized in writing. In addition, the requesting Holder shall provide any
additional certifications, documents and information required pursuant to the
following provisions of this Section 2.2(e).

(i) A Holder of a Definitive Note may transfer such Definitive Notes to a Person
who takes delivery thereof in the form of a Definitive Note at any time. Upon
receipt of a request to register such a transfer, the Registrar shall register
the Definitive Notes pursuant to the instructions from the Holder thereof.

(f) [Reserved].

(g) Cancellation or Adjustment of Global Note. At such time as all beneficial
interests in a particular Global Note have been exchanged for Definitive Notes
or a particular Global Note has been redeemed, repurchased or canceled in whole
and not in part, each such Global Note shall be returned to or retained and
canceled by the Trustee in accordance with Section 2.11 of this Indenture. At
any time prior to such cancellation, if any beneficial interest in a Global Note
is exchanged for or transferred to a Person who will take delivery thereof in
the form of a beneficial interest in another Global Note or for Definitive
Notes, the principal amount of Notes represented by such Global Note shall be
reduced accordingly and an endorsement shall be made on such Global Note by the
Trustee or by the Depository at the direction of the Trustee to reflect such
reduction; and if the beneficial interest is being exchanged for or transferred
to a Person who will take delivery thereof in the form of a beneficial interest
in another Global Note, such other Global Note shall be increased accordingly
and an endorsement shall be made on such Global Note by the Trustee or by the
Depository at the direction of the Trustee to reflect such increase.

 

Appendix A-4



--------------------------------------------------------------------------------

(h) Obligations with Respect to Transfers and Exchanges of Notes.

(i) To permit registrations of transfers and exchanges, the Issuer shall execute
and the Trustee shall authenticate, Definitive Notes and Global Notes at the
Registrar’s request.

(ii) No service charge shall be made for any registration of transfer or
exchange, but the Issuer may require payment of a sum sufficient to cover any
transfer tax, assessments, or similar governmental charge payable in connection
therewith (other than any such transfer taxes, assessments or similar
governmental charge payable upon exchanges pursuant to Sections 4.06, 9.05 and
11.06 of this Indenture).

(iii) Prior to the due presentation for registration of transfer of any Note,
the Issuer, the Trustee, a Paying Agent, Conversion Agent or the Registrar may
deem and treat the Person in whose name a Note is registered as the absolute
owner of such Note for the purpose of receiving payment of principal of and
interest on such Note and for all other purposes whatsoever, whether or not such
Note is overdue, and none of the Issuer, the Trustee, the Paying Agent,
Conversion Agent or the Registrar shall be affected by notice to the contrary.

(iv) All Notes issued upon any transfer or exchange pursuant to the terms of
this Indenture shall evidence the same debt and shall be entitled to the same
benefits under this Indenture as the Notes surrendered upon such transfer or
exchange.

(i) No Obligation of the Trustee.

(i) The Trustee shall have no responsibility or obligation to any beneficial
owner of a Global Note, a member of, or a participant in the Depository,
Euroclear or Clearstream or any other Person with respect to the accuracy of the
records of the Depository, Euroclear or Clearstream or any nominee or of any
participant or member thereof, with respect to any ownership interest in the
Notes or with respect to the delivery to any participant, member, beneficial
owner or other Person (other than the Depository) of any notice (including any
notice of redemption or repurchase) or the payment of any amount, under or with
respect to such Notes. All notices and communications to be given to the Holders
and all payments to be made to the Holders under the Notes shall be given or
made only to the registered Holders (which shall be the Depository or any
nominee thereof in the case of a Global Note). The rights of beneficial owners
in any Global Note shall be exercised only through the Depository, subject to
the applicable rules and procedures of the Depository. The Trustee may rely and
shall be fully protected in relying upon information furnished by the Depository
with respect to any members, participants and any beneficial owners thereof.

(ii) The Trustee shall have no obligation or duty to monitor, determine or
inquire as to compliance with any restrictions on transfer imposed under this
Indenture or under applicable law with respect to any transfer of any interest
in any Note (including any transfers between or among participants, members or
beneficial owners of the Depository, Euroclear or Clearstream, as applicable, in
any Global Note) other than to require delivery of such certificates and other
documentation or evidence as are expressly required by, and to do so if and when
expressly required by, the terms of this Indenture, and to examine the same to
determine substantial compliance as to form with the express requirements
hereof.

 

Appendix A-5



--------------------------------------------------------------------------------

EXHIBIT A

[UNDER REVIEW]

[FORM OF FACE OF NOTE]

[Global Notes Legend]

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), NEW YORK, NEW YORK, TO
THE ISSUER OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND
ANY CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR SUCH OTHER
NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS
MADE TO CEDE & CO., OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

TRANSFERS OF THIS GLOBAL NOTE SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT NOT IN
PART, TO DTC, TO NOMINEES OF DTC OR TO A SUCCESSOR THEREOF OR SUCH SUCCESSOR’S
NOMINEE AND TRANSFERS OF PORTIONS OF THIS GLOBAL NOTE SHALL BE LIMITED TO
TRANSFERS MADE IN ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN THE INDENTURE
REFERRED TO ON THE REVERSE HEREOF.

Each Definitive Note shall bear the following additional legends:

IN CONNECTION WITH ANY TRANSFER, THE HOLDER WILL DELIVER TO THE REGISTRAR AND
TRANSFER AGENT SUCH CERTIFICATES AND OTHER INFORMATION AS SUCH TRANSFER AGENT
MAY REASONABLY REQUIRE TO CONFIRM THAT THE TRANSFER COMPLIES WITH THE FOREGOING
RESTRICTIONS.

 

A-1



--------------------------------------------------------------------------------

[FORM OF NOTE]

 

No.   

CUSIP No.

ISIN No.

  

[            ]

[            ]

5.00% Convertible Senior Notes due 2024

CAESARS ENTERTAINMENT CORPORATION, a Delaware corporation, promises to pay to
Cede & Co., or registered assigns, the principal sum set forth on the Schedule
of Increases or Decreases in Global Note attached hereto on [●], 2024.

Interest Payment Dates: [●] and [●]

Record Dates: [●] and [●]

Additional provisions of this Note are set forth on the other side of this Note.

 

A-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this instrument to be duly executed.

 

CAESARS ENTERTAINMENT

CORPORATION

By:  

 

  Name:   Title:

Dated:

 

A-3



--------------------------------------------------------------------------------

TRUSTEE’S CERTIFICATE OF

    AUTHENTICATION

[●]

as Trustee, certifies that this is

one of the Notes

referred to in the Indenture.

 

By:  

 

  Authorized Signatory

 

 

 

*/ If the Note is to be issued in global form, add the Global Notes Legend and
the attachment from Exhibit A captioned “TO BE ATTACHED TO GLOBAL SECURITIES -
SCHEDULE OF INCREASES OR DECREASES IN GLOBAL NOTE.”

 

A-4



--------------------------------------------------------------------------------

[FORM OF REVERSE SIDE OF NOTE]

5.00% Convertible Senior Notes due 2024

 

1. Interest

(a) CAESARS ENTERTAINMENT CORPORATION, a Delaware corporation (such Person, and
its successors and assigns under the Indenture hereinafter referred to, being
herein called the “Issuer”), promises to pay interest on the principal amount of
this Note at the rate per annum shown above. The Issuer shall pay interest
semi-annually on [●] and [●] of each year (each an “Interest Payment Date”),
commencing [●]. Interest on the Notes shall accrue from the most recent date to
which interest has been paid or duly provided for or, if no interest has been
paid or duly provided for, from the Issue Date, until the principal hereof is
due. Interest shall be computed on the basis of a 360-day year of twelve 30-day
months. The Issuers shall pay interest on overdue principal at the rate borne by
the Notes and it shall pay interest on overdue installments of interest at the
same rate to the extent lawful.

 

2. Method of Payment

The Issuer shall pay interest on the Notes (except defaulted interest) to the
Persons who are registered holders at the Close of Business on the [●] and [●]
(each a “Record Date”) next preceding the Interest Payment Date even if Notes
are canceled after the Record Date and on or before the Interest Payment Date
(whether or not a Business Day). Holders must surrender Notes to the Paying
Agent to collect principal payments. The Issuer shall pay principal, premium, if
any, and interest in money of the United States of America that at the time of
payment is legal tender for payment of public and private debts. Payments in
respect of the Notes represented by a Global Note (including principal, premium,
if any, and interest) shall be made by wire transfer of immediately available
funds to the accounts specified by The Depository Trust Company or any successor
depository. The Issuer shall make all payments in respect of a certificated Note
(including principal, premium, if any, and interest) at the office of the Paying
Agent, except that, at the option of the Issuer, payment of interest may be made
by mailing a check to the registered address of each holder thereof; provided,
however, that payments on the Notes may also be made, in the case of a holder of
at least $1,000,000 aggregate principal amount of Notes, by wire transfer to a
U.S. dollar account maintained by the payee with a bank in the United States if
such holder elects payment by wire transfer by giving written notice to the
Trustee or Paying Agent to such effect designating such account no later than 30
days immediately preceding the relevant due date for payment (or such other date
as the Trustee may accept in its discretion).

 

3. Paying Agent, Conversion Agent and Registrar

Initially, [●] (the “Trustee”) will act as the Trustee, Paying Agent, Conversion
Agent and Registrar. The Issuer may appoint and change any Paying Agent,
Conversion Agent or Registrar without notice. The Issuer or any of its
domestically incorporated Wholly Owned Subsidiaries may act as Paying Agent,
Conversion Agent or Registrar.

 

4. Indenture

The Issuer issued the Notes under an Indenture dated as of [●], 2016 (the
“Indenture”), among the Issuer and the Trustee. The terms of the Notes include
those stated in the Indenture and those made part of the Indenture by reference
to the Trust Indenture Act of 1939 (15 U.S.C. §§ 77aaa 77bbbb) as in effect on
the date of the Indenture (the “TIA”). Terms defined in the Indenture and not
defined herein have the meanings ascribed thereto in the Indenture. The Notes
are subject to all terms and provisions of the Indenture, and the holders (as
defined in the Indenture) are referred to the Indenture and the TIA for a
statement of such terms and provisions.

 

A-5



--------------------------------------------------------------------------------

The Notes are senior unsecured obligations of the Issuer. This Note is one of
the Original Notes referred to in the Indenture. The Notes include the Original
Notes and any Additional Notes issued pursuant to the Indenture. The Original
Notes and any Additional Notes are treated as a single class of securities under
the Indenture. The Indenture imposes certain limitations on the ability of the
Issuer and its Restricted Subsidiaries to, among other things, make certain
Investments and other Restricted Payments, pay dividends and other
distributions, Incur Indebtedness, enter into consensual restrictions upon the
payment of certain dividends and distributions by such Restricted Subsidiaries,
issue or sell shares of capital stock of the Issuer and such Restricted
Subsidiaries, enter into or permit certain transactions with Affiliates, create
or Incur Liens and make Asset Sales. The Indenture also imposes limitations on
the ability of the Issuer to consolidate or merge with or into any other Person
or convey, transfer or lease all or substantially all of its property.

There are no guarantors of the Notes on the Issue Date.

 

5. No Redemption

Except as set forth in Section 2.15 of the Indenture, the Notes are not subject
to redemption or any sinking fund payments.

 

6. Repurchase of Notes at the Option of the Holders

Upon the occurrence of a Fundamental Change, each holder shall have the right,
at such holder’s option, subject to certain conditions in the Indenture, to
require the Issuer to purchase this Note (or portions thereof that are $1,000 in
principal amount or integral multiples of $1,000 in excess thereof) on the
Fundamental Change Purchase Date at a price equal to the Fundamental Change
Purchase Price for such Fundamental Change Purchase Date.

In accordance with Sections 4.06 and 11.01 of the Indenture, the Issuer will be
required to offer to purchase Notes upon the occurrence of certain events.

 

7. Conversion

Subject to, and upon compliance with, the provisions of Article X of the
Indenture, a holder may, at its option, convert all of its Notes, or any portion
of its Notes having a principal amount equal to $1,000 or an integral multiple
of $1,000 in excess thereof, at any time prior to the Close of Business on the
second Scheduled Trading Day immediately preceding the Maturity Date, into a
number of shares of Common Stock, determined in accordance with Article X of the
Indenture.

The Conversion Rate applicable to each Note that is surrendered for conversion,
in accordance with the Note and Article X of the Indenture, at any time during
the Make-Whole Conversion Period with respect to a Make-Whole Fundamental Change
shall be increased to an amount equal to the Conversion Rate that would, but for
Section 10.07 of the Indenture, otherwise apply to such Note pursuant to Article
X of the Indenture, plus an amount equal to the Make-Whole Applicable Increase;
provided, however, that such increase to the Conversion Rate shall not apply if
such Make-Whole Fundamental Change is announced by the Issuer but shall not be
consummated.

The Issuer may elect at its option to cause all (but not less than all) of the
Notes to be mandatorily converted at any time following [●], 2020 and prior to
the Close of Business on the Business

 

A-6



--------------------------------------------------------------------------------

Day immediately preceding the Maturity Date, if the Last Reported Sale price of
the Common Stock equals or exceeds 140% of the Conversion Price then in effect
for at least 20 Trading Days (whether or not consecutive) during any 30
consecutive Trading Day period, upon the terms and conditions set forth in
Section 10.13 of the Indenture.

 

8. Denominations; Transfer; Exchange

The Notes are in registered form, without coupons, in denominations of $2,000
and any integral multiple of $1,000 in excess thereof. A holder shall register
the transfer of or exchange of Notes in accordance with the Indenture. Upon any
registration of transfer or exchange, the Registrar and the Trustee may require
a holder, among other things, to furnish appropriate endorsements or transfer
documents and to pay any taxes required by law or permitted by the
Indenture. The Registrar need not register the transfer of or exchange any Notes
selected for redemption (except, in the case of a Note to be redeemed in part,
the portion of the Note not to be redeemed) or to transfer or exchange any Notes
for a period of 15 days prior to a selection of Notes to be redeemed.

 

9. Persons Deemed Owners

The registered holder of this Note shall be treated as the owner of it for all
purposes.

 

10. Unclaimed Money

If money for the payment of principal or interest remains unclaimed for two
years, the Trustee and a Paying Agent shall pay the money back to the Issuer at
their written request unless an abandoned property law designates another
Person. After any such payment, the holders entitled to the money must look to
the Issuer for payment as general creditors and the Trustee and a Paying Agent
shall have no further liability with respect to such monies.

 

11. Discharge

Subject to certain conditions, the Issuer at any time may terminate some of or
all of its obligations under the Notes and the Indenture if the Issuer deposits
with the Trustee money for the payment of principal and interest on the Notes to
redemption or maturity, as the case may be.

 

12. Amendment; Waiver

Subject to certain exceptions set forth in the Indenture, (i) the Indenture or
the Notes may be amended with the written consent of the holders of at least a
majority in aggregate principal amount of the outstanding Notes and (ii) any
past default or compliance with any provisions may be waived with the written
consent of the holders of at least a majority in principal amount of the
outstanding Notes. Subject to certain exceptions set forth in the Indenture,
without the consent of any holder, the Issuer and the Trustee may amend the
Indenture or the Notes, provided that such amendment does not adversely affect
the rights of any holder of Notes, it being understood that the taking of any
action otherwise expressly contemplated by the Indenture shall not be adverse to
the rights of such holders: (i) to cure any ambiguity, omission, mistake, defect
or inconsistency; (ii) to provide for the assumption by a Successor Issuer of
the obligations of the Issuer under the Indenture and the Notes; (iii) to
provide for uncertificated Notes in addition to or in place of certificated
Notes; provided, however, that the uncertificated Notes are issued in registered
form for purposes of Section 163(f) of the Code or in a manner such that the
uncertificated Notes are described in Section 163(f)(2)(B) of the Code; (iv) to
add a guarantor or collateral with respect to the Notes or to secure the Notes;
(v) to permit the Transactions in accordance with their terms; (vi) to add to
the covenants of the Issuer for the benefit of the holders or to surrender any

 

A-7



--------------------------------------------------------------------------------

right or power herein conferred upon the Issuer; (vii) to comply with any
requirement of the SEC in connection with qualifying or maintaining the
qualification of, this Indenture under the TIA; (viii) to make changes to
provide for the issuance of any Additional Notes (including, without limitation,
to add customary registration rights, exchange mechanics and related
provisions), which shall have terms substantially identical in all material
respects to the Original Notes, or and which shall be treated, together with any
outstanding Original Notes, as a single issue of securities; (ix) upon the
occurrence of a Share Exchange Event, solely (A) to provide that the Notes are
convertible into Reference Property, as required under Section 10.08, and (B) to
effect the related changes to the terms of the Notes required under Section
10.08 of the Indenture, in each case, in accordance with the applicable
provisions thereof.

 

13. Defaults and Remedies

If an Event of Default occurs (other than an Event of Default relating to
certain events of bankruptcy, insolvency or reorganization of the Issuer) and is
continuing, the Trustee or the holders of at least 25% in principal amount of
the outstanding Notes, in each case, by notice to the Issuer, may declare the
principal of, premium, if any, and accrued but unpaid interest on all the Notes
to be due and payable. If an Event of Default relating to certain events of
bankruptcy, insolvency or reorganization of the Issuer occurs, the principal of,
premium, if any, and interest on all the Notes shall become immediately due and
payable without any declaration or other act on the part of the Trustee or any
holders. Under certain circumstances, the holders of a majority in principal
amount of the outstanding Notes may rescind any such acceleration with respect
to the Notes and its consequences.

If an Event of Default occurs and is continuing, the Trustee shall be under no
obligation to exercise any of the rights or powers under the Indenture at the
request or direction of any of the holders unless such holders have offered to
the Trustee reasonable indemnity or security against any loss, liability or
expense and certain other conditions are complied with. Except to enforce the
right to receive payment of principal, premium (if any) or interest when due, no
holder may pursue any remedy with respect to the Indenture or the Notes unless
(i) such holder has previously given the Trustee notice that an Event of Default
is continuing, (ii) the holders of at least 25% in principal amount of the
outstanding Notes have requested the Trustee in writing to pursue the remedy,
(iii) such holders have offered the Trustee reasonable security or indemnity
against any loss, liability or expense, (iv) the Trustee has not complied with
such request within 60 days after the receipt of the request and the offer of
security or indemnity and (v) the holders of a majority in principal amount of
the outstanding Notes have not given the Trustee a direction inconsistent with
such request within such 60-day period. Subject to certain restrictions, the
holders of a majority in principal amount of the outstanding Notes are given the
right to direct the time, method and place of conducting any proceeding for any
remedy available to the Trustee or of exercising any trust or power conferred on
the Trustee. The Trustee, however, may refuse to follow any direction that
conflicts with law or the Indenture or that the Trustee determines is unduly
prejudicial to the rights of any other holder or that would involve the Trustee
in personal liability. Prior to taking any action under the Indenture, the
Trustee shall be entitled to indemnification satisfactory to it in its sole
discretion against all losses and expenses caused by taking or not taking such
action.

 

14. Trustee Dealings with the Issuer

Subject to certain limitations imposed by the TIA, the Trustee under the
Indenture, in its individual or any other capacity, may become the owner or
pledgee of Notes and may otherwise deal with and collect obligations owed to it
by the Issuer or its Affiliates and may otherwise deal with the Issuer or its
Affiliates with the same rights it would have if it were not Trustee.

 

A-8



--------------------------------------------------------------------------------

15. No Recourse Against Others

No director, officer, employee, incorporator or holder of any equity interests
in the Issuer or of any of its Subsidiaries or any direct or indirect parent
corporation, as such, shall have any liability for any obligations of the Issuer
under the Notes, the Indenture or for any claim based on, in respect of, or by
reason of, such obligations or their creation. Each holder of Notes by accepting
a Note waives and releases all such liability.

 

16. Authentication

This Note shall not be valid until an authorized signatory of the Trustee (or an
authenticating agent) manually signs the certificate of authentication on the
other side of this Note.

 

17. Abbreviations

Customary abbreviations may be used in the name of a holder or an assignee, such
as TEN COM (=tenants in common), TEN ENT (=tenants by the entireties), JT TEN
(=joint tenants with rights of survivorship and not as tenants in common), CUST
(=custodian), and U/G/M/A (=Uniform Gift to Minors Act).

 

18. Governing Law

THIS SECURITY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.

 

21. CUSIP Numbers; ISINs

The Issuer has caused CUSIP numbers and ISINs to be printed on the Notes and has
directed the Trustee to use CUSIP numbers and ISINs in notices of redemption as
a convenience to the holders. No representation is made as to the accuracy of
such numbers either as printed on the Notes or as contained in any notice of
redemption and reliance may be placed only on the other identification numbers
placed thereon.

The Issuer will furnish to any holder of Notes upon written request and without
charge to the holder a copy of the Indenture which has in it the text of this
Note.

 

A-9



--------------------------------------------------------------------------------

ASSIGNMENT FORM

To assign this Note, fill in the form below:

I or we assign and transfer this Note to:

 

 

(Print or type assignee’s name, address and zip code)

 

 

(Insert assignee’s soc. sec. or tax I.D. No.)

and irrevocably appoint                 agent to transfer this Note on the books
of the Issuer. The agent may substitute another to act for him.

 

Date:    Your Signature:   

 

 

 

Sign exactly as your name appears on the other side of this Note.

Signature Guarantee:

 

Date:   

 

Signature must be guaranteed by a participant in a recognized signature guaranty
medallion program or other signature guarantor program reasonably acceptable to
the Trustee    Signature of Signature Guarantee

 

A-10



--------------------------------------------------------------------------------

CONVERSION NOTICE

 

To: Caesars Entertainment Corporation

[Conversion Agent Information]

The undersigned owner of this Note hereby irrevocably exercises the option to
convert this Note, or a portion thereof (that has a principal amount equal to
$1,000 or an integral multiple of $1,000 in excess thereof) below designated,
into a number of shares of Common Stock in accordance with the terms of the
Indenture referred to in this Note, and directs that any shares of Common Stock
deliverable upon conversion, together with any Notes representing any
unconverted principal amount hereof, be delivered to the registered holder
hereof unless a different name is indicated below.

Subject to certain exceptions set forth in the Indenture, if this notice is
being delivered after the Close of Business on a Record Date and prior to the
Open of Business on the Interest Payment Date corresponding to such Record Date,
this notice must be accompanied by payment of an amount equal to the interest
payable on such Interest Payment Date on the principal amount of this Note to be
converted. If any shares of Common Stock are to be issued in the name of a
Person other than the undersigned, the undersigned will pay all transfer taxes
payable with respect to such issuance and transfer as set forth in the
Indenture.

 

Principal amount to be converted

(if less than all):

  

Certificate No.(s)

(if in certificated form):

  

Beneficial Ownership of Issuer

Common Stock (prior to conversion):

$                                                          

                                          

                                  shares

(in an integral multiple of $1,000)

           

If you want the share certificate representing the Common Stock, if any,
issuable upon conversion made out in another person’s name, fill in the form
below:

 

 

(Insert other person’s soc. sec. or tax I.D. no.)       (Print or type other
person’s name, address and zip code)

 

Dated:

  

 

  

Signed:

  

 

        

 

      (Sign exactly as your name(s) appear(s) on the other side of this Note)

Signature(s) guaranteed by:

     

 

      (All signatures must be guaranteed by a guarantor institution
participating in the Securities Transfer Agents Medallion Program or in such
other guarantee program acceptable to the Trustee.)

 

A-11



--------------------------------------------------------------------------------

PURCHASE NOTICE

 

To: Caesars Entertainment Corporation

[Conversion Agent Information]

The undersigned registered owner of this Note hereby acknowledges receipt of a
notice from Caesars Entertainment Corporation (the “Issuer”) as to the
occurrence of a Fundamental Change with respect to the Issuer and specifying the
Fundamental Change Purchase Date and requests and instructs the Issuer to pay to
the registered holder hereof in accordance with the applicable provisions of the
Indenture referred to in this Note (i) the entire principal amount of this Note,
or the portion thereof (that has a principal amount equal to $1,000 or an
integral multiple of $1,000 in excess thereof) below designated, and (ii) if
such Fundamental Change Purchase Date does not occur during the period after a
Record Date and on or prior to the Interest Payment Date corresponding to such
Record Date, accrued and unpaid interest, if any, thereon to, but excluding,
such Fundamental Change Purchase Date.

 

 

Principal amount to be converted (if less than all):      Certificate Number(s)
(if in certificated form): $  

 

    

 

(in an integral multiple of $1,000)     

 

Dated:    Signed:   

 

     

 

   (Sign exactly as your name(s) appear(s) on the other side of this Note)

 

A-12



--------------------------------------------------------------------------------

[TO BE ATTACHED TO GLOBAL SECURITIES]

SCHEDULE OF INCREASES OR DECREASES IN GLOBAL NOTE

The initial principal amount of this Global Note is $        . The following
increases or decreases in this Global Note have been made:

 

Date of Exchange

  

Amount of decrease in
Principal Amount of this
Global Note

  

Amount of increase in
Principal Amount of this
Global Note

  

Principal amount of this
Global Note following
such decrease or increase

  

Signature of authorized
signatory of Trustee or
Notes Custodian

                     

 

A-13



--------------------------------------------------------------------------------

OPTION OF HOLDER TO ELECT PURCHASE

If you want to elect to have this Note purchased by the Issuer pursuant to
Section 4.06 (Asset Sale) or 11.01 (Fundamental Change) of the Indenture, check
the box:

Asset Sale  ☐                                         Fundamental Change  ☐

If you want to elect to have only part of this Note purchased by the Issuer
pursuant to Section 4.06 (Asset Sale) or 11.01 (Fundamental Change) of the
Indenture, state the amount ($2,000 or any integral multiple of $1,000 in excess
thereof):

$

 

Date:                                                      Your Signature:   

 

      (Sign exactly as your name appears on the other side of this Note)

 

Signature Guarantee:   

 

Signature must be guaranteed by a participant in a recognized signature guaranty
medallion programor other signature guarantor program reasonablyacceptable to
the Trustee

  

 

 

A-14



--------------------------------------------------------------------------------

Exhibit B

None.

 

44



--------------------------------------------------------------------------------

Exhibit C

None.

 

45



--------------------------------------------------------------------------------

Exhibit D

Instruction Letter for 12.75% Second-Priority Senior Secured Notes due 2018

BOKF, N.A.

Attn: George F. Kubin, Senior Vice President

1600 Broadway, 3rd Floor

Denver, CO 80202

Direct Dial: (303) 864-7206

Facsimile: (303) 864-7219

E-mail: gkubin@bokf.com

Reference is made to (i) the Indenture, dated as of April 16, 2010, by and
between the Escrow Issuers, CEC, and the 12.75% Second Lien Notes Indenture
Trustee, providing for the issuance of 12.75% Second-Priority Senior Secured
Notes due 2018 (the “Notes”), as amended, amended and restated, supplemented, or
otherwise modified from time to time (the “Indenture”); and (ii) the
Restructuring Support, Forbearance, and Settlement Agreement, dated as of
September     , 2016 (the “2L RSA”), among, inter alia, CEOC, CEC and the
undersigned holders of the Notes (the “Directing Holders”). Capitalized terms
used in this letter and not otherwise defined have the meanings assigned to such
terms in the 2L RSA.

Pursuant to section 6.05 of the Indenture, the Holders of a majority in
principal amount of the outstanding Notes may direct the time, method, and place
of conducting any proceeding for exercising any remedy available to the Trustee
or exercising any trust or power conferred on it with respect to the Notes.

The Directing Holders hereby direct you (this “Direction”), solely in your
capacity as successor trustee under the Indenture (solely in such capacity, the
“Trustee” or “you”) to: (a) execute, file and perform under a stipulation
substantially in the form of the stipulation annexed as an exhibit hereto (the
“Stipulation”) providing for a stay of the prosecution of the case titled BOKF,
N.A., solely in its capacity as successor Indenture Trustee for the 12.75%
Second-Priority Senior Secured Notes due 2018 v. Caesars Entertainment
Corporation, Case No. 15-cv-01561 (S.D.N.Y.) (the “BOKF Case”) until the
occurrence of a Forbearance Termination Event (as defined in the 2L RSA);
(b) use your best efforts to suspend the prosecution of the BOKF Case, except as
may be necessary or appropriate to seek approval of the Stipulation or otherwise
conduct ministerial acts in connection with the BOKF Case or conduct acts or
actions as otherwise provided under the Stipulation, until the occurrence of a
Forbearance Termination Event; and (c) if necessary, support any motion filed by
the Debtors in the United States Bankruptcy Court for the Northern District of
Illinois (the “Bankruptcy Court”) or any other court of competent jurisdiction,
to grant, extend or modify an order temporarily enjoining the BOKF Case and/or
any other guaranty case against Caesars Entertain Corporation (the “105
Injunction Order”) to take no action, directly or indirectly, to object to or
otherwise delay the entry of a 105 Injunction Order, unless and until a
Forbearance Termination Event has occurred.

Each Directing Holder, in accordance with its Proportionate Share (as
hereinafter defined), hereby agrees to, and shall, pay and reimburse and be
liable to the Trustee and each director,

 

46



--------------------------------------------------------------------------------

officer, and employee, agent, professional and attorney of the Trustee (the
Trustee and each such other person, an “Indemnified Person”) for, and to
indemnify and hold harmless each such Indemnified Person from and against,
without limitation, any and all losses, liabilities, judgments, claims, causes
of action, costs, and expenses (including reasonable fees and disbursements of
legal counsel) (collectively, the “Losses”) incurred or suffered by an
Indemnified Person pursuant to, any claim, cause of action, litigation,
proceeding, action or investigation (whether civil, criminal or administrative
and whether sounding in tort, contract or otherwise and whether such Indemnified
Person is a party to such litigation, proceeding or investigation) (i) in any
way directly or indirectly, arising out of, related to, or connected with, the
taking or omitting to take, by an Indemnified Person, any action in accordance
with this Direction, or (ii) as a result of enforcement of this letter
agreement; provided that the foregoing indemnity (the “Indemnity”) shall not be
applicable to any Losses suffered or incurred by an Indemnified Person as a
result of such Indemnified Person’s gross negligence, bad faith or willful
misconduct as determined by a judgment of a court that is binding upon such
Indemnified Person, final, and not subject to review on appeal.

“Proportionate Share,” as to any Directing Holder, shall mean the percentage
derived by taking the principal amount of outstanding Notes owned by such
Directing Holder and dividing it by the aggregate principal amount of the
outstanding Notes owned by all of the Directing Holders. The determination of
the Proportionate Share of liability with respect to any Losses shall be made as
of the date of this letter.

As soon as practical upon receipt by an Indemnified Person of notice of any
demand, claim, or commencement of any action, suit, proceeding, or investigation
within the scope of the Indemnity, the Indemnified Person shall notify the
Directing Holders in writing, provided that the failure to give such notice
shall not relieve the Directing Holders of their obligations hereunder except to
the extent such Directing Holders are materially prejudiced by such failure. As
a condition to the Indemnity, the Directing Holders shall be entitled to
designate counsel to defend any such claim or proceeding (which counsel shall be
reasonably acceptable to the Trustee) and separately participate at their
expense in the defense of any such claim or proceeding.

To the extent that any Directing Holder makes payment to or for the benefit of
the Trustee under this Direction, such Directing Holder shall become subrogated
to the rights of the Trustee under the Indenture to obtain reimbursement from
the Issuer, the Parent Guarantor, or their affiliates therefor or from any money
or property held or collected by the Trustee (but subordinated to the claims of
the Trustee) to the extent such money or property is available for such use
under the Indenture, including pursuant to the Trustee’s assertion of the lien
to which the Trustee is entitled under Section 7.07 of the Indenture; provided,
that any such payment to the Directing Holders shall be made on a basis junior
to the Trustee. For the avoidance of doubt, any Directing Holder who shall
become subrogated to the rights of the Trustee will retain and may enforce such
rights without regard to any subsequent sales, transfers or assignments by such
Directing Holder. To the extent the Trustee receives reimbursement from the
Company or CEC in respect of the amounts for which the Directing Holders have
previously made payments to the Trustee, the Trustee shall promptly pay the
Directing Holders in an amount equal to the amount of such reimbursement, pro
rata based on the amounts previously paid by such Directing Holders; provided,
however, that any and all amounts owed to the Trustee have been satisfied.

 

47



--------------------------------------------------------------------------------

The Indemnity authorized herein shall be in addition to any other remedies,
relief, or indemnification available to each Indemnified Person. The rights and
remedies conferred hereunder shall be cumulative and the exercise or waiver of
any such right or remedy shall not preclude or inhibit the exercise of
additional rights or remedies or the subsequent exercise of such right or
remedy.

Each undersigned holder hereby represents, warrants and certifies that, as of
the date hereof, (i) such holder is either (A) the sole beneficial owner of the
principal amount of Notes set forth below its signature hereto, or (B) has sole
investment or voting discretion with respect to the principal amount of Notes
set forth below its signature hereto and has the power and authority to bind the
beneficial owner(s) of such Notes to the terms of this letter, (ii) such holder
has full power and authority to act on behalf of, vote, and consent to matters
concerning such Notes; (iii) this letter has been duly authorized, executed and
delivered by an authorized officer or director thereof; and (iv) the Trustee has
not provided any advice to such holder regarding this letter or any direction
contained herein.

This letter may be executed in one or more counterparts, each of which, when so
executed, shall constitute the same instrument and the counterparts may be
delivered by facsimile transmission or by electronic mail in portable document
format (.pdf). A copy of this letter, which will not constitute notice of the
Instruction Letter, must be sent by electronic mail in .pdf format to:

 

Andrew I. Silfen

Arent Fox LLP

1675 Broadway

New York, NY 10019

Tel: (212) 484-3903

Fax: (212) 484-3990

E-mail: andrew.silfen@arentfox.com

  

Samuel S. Ory

Frederic Dorwart, Lawyers

124 East Fourth Street

Tulsa, Oklahoma 74103-5010

Tel: (918) 583-9913

Fax: (918) 583-8251

E-mail: sory@fdlaw.com

[SIGNATURE PAGES FOLLOW]

 

48



--------------------------------------------------------------------------------

Directing Noteholder

                                                                  ,

By:      

 

 

Name:

 

Title:

Address:  

 

   

 

   

 

Principal Amount of Notes held:

($)                                                     

 

49



--------------------------------------------------------------------------------

Agreed and Accepted this      day of             , 2016

 

BOKF, N.A., as successor Indenture Trustee for the 12.75% Senior-Secured Second
Priority Notes By:    

 

  Name:   Title:

 

50



--------------------------------------------------------------------------------

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

 

BOKF, N.A., solely in its capacity as successor

Indenture Trustee for the 12.75% Second-Priority

Senior Secured Notes due 2018

 

Plaintiff,

 

v.

 

CAESARS ENTERTAINMENT CORPORATION,

 

Defendant.

   )


)

)

)

)

)

)

)

)

)

)

)

)

    

Case No. 1:15-cv-01561-JSR

    

    

    

    

    

    

    

    

STIPULATION AND [PROPOSED] ORDER

WHEREAS, Plaintiff BOKF, N.A. in its capacity as successor Indenture Trustee for
the Notes (“BOKF”) brings this action (the “BOKF Action”) on behalf of the
holders (the “Noteholders”) of Caesars Entertainment Operating Company’s
(“CEOC”) 12.75% Second-Priority Senior Secured Notes due 2018 (the “Notes”);

WHEREAS, on [            ], 2016, Defendant Caesars Entertainment Corporation
(“CEC”), CEOC, certain Noteholders, BOKF, and the Official Committee of
Second-Priority Noteholders appointed in the voluntary chapter 11 cases titled
Caesars Entm’t Operating Co., Inc., et. al., Case No. 15-01145 (Bankr. N.D.
Ill.) (the “Caesars Bankruptcy Cases”) entered into a Restructuring Support,
Forbearance, and Settlement Agreement (the “RSA”) respecting CEOC’s indebtedness
on the Notes;

WHEREAS, pursuant to the RSA, certain Noteholders have directed BOKF to suspend
the prosecution of the BOKF Action and seek a stay of the BOKF Action brought on
their behalf;

 

51



--------------------------------------------------------------------------------

WHEREAS, BOKF and CEC believe that a stay of the BOKF Action is reasonable and
appropriate at this time and necessary in order to resolve the BOKF Action and
the myriad highly contentious and complex matters relating to the Caesars
Bankruptcy Cases and allow CEOC to promulgate a plan of reorganization in the
Caesars Bankruptcy Cases; and

WHEREAS, BOKF and CEC represent that the parties are not in a position to
dismiss the BOKF Action with prejudice at this time because the settlement
embodied in the RSA is subject to Bankruptcy Court approval in connection with
plan confirmation. Nevertheless, all parties have been and are working hard
toward that goal and a stay of the BOKF Action is a critical step toward that
goal;

BOKF AND CEC HEREBY STIPULATE, by and through their respective attorneys of
record, subject to Court approval, that the BOKF Action shall be stayed until
termination of the RSA by any party who is a signatory to the RSA in accordance
with its terms, or further order of the Court. Upon termination of the RSA,
either BOKF or CEC may request a conference before the Court to inform the Court
that the RSA has been terminated and to schedule further action in the
proceeding. BOKF and CEC respectfully request that the Court sign the
Stipulation and enter it on the Court’s docket at its earliest convenience.

[Signature Pages Follow]

 

52



--------------------------------------------------------------------------------

Dated: New York, New York

[            ], 2016

 

 

 

ARENT FOX LLP

     Andrew I. Silfen      Michael S. Cryan      Mark A. Angelov      Arent Fox
LLP      1675 Broadway      New York, NY 10019      Tel: (212) 484-3903     
Fax: (212) 484-3990      -and-      Ralph A. Taylor, Jr. (admitted pro hac vice)
     Jackson D. Toof (admitted pro hac vice)      ARENT FOX LLP      1717 K
Street, N.W.      Washington, D.C. 20006      Tel: (202) 857-6000      Fax:
(202) 857-6395      Attorneys for Plaintiff BOKF, N.A., solely in its capacity
as successor Indenture Trustee under the Indenture

 

53



--------------------------------------------------------------------------------

  PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP   By:
                                         
                                                               Lewis R. Clayton
(lclayton@paulweiss.com)   Michael E. Gertzman (mgertzman@paulweiss.com)  
Jonathan H. Hurwitz (jhurwitz@paulweiss.com)   1285 Avenue of the Americas   New
York, New York 10019-6064   Tel:   (212) 373-3000   Fax:  (212) 757-3990   -and-
  FRIEDMAN KAPLAN SEILER & ADELMAN LLP   Eric Seiler (eseiler@fklaw.com)  
Philippe Adler (padler@fklaw.com)   Jason C. Rubinstein (jrubinstein@fklaw.com)
  7 Times Square   New York, NY 10036-6516   Tel: (212) 833-1100   Fax: (212)
833-1250   Attorneys for Defendant Caesars Entertainment Corporation

IT IS SO ORDERED this      day of             , 2016

 

 

Hon. Jed S. Rakoff, U.S.D.J.

 

54



--------------------------------------------------------------------------------

Instruction Letter for 10% Second-Priority Senior Secured Notes due 2018

Wilmington Savings Fund Society, FSB

500 Delaware Avenue

Wilmington, DE 19801

Telephone: (302) 888-7420

Facsimile: (302) 421-9137

Attn: Patrick J. Healy, VP and Director

Reference is made to (i) the Indenture, dated as of April 15, 2009, between
CEOC, CEC, and Wilmington Savings Fund Society, FSB, as successor indenture
trustee (solely in such capacity, the “Trustee” or “you”), providing for the
issuance of 10.00% Second-Priority Senior Secured Notes due 2018 (the “Notes”),
as amended, amended and restated, supplemented, or otherwise modified from time
to time (the “Indenture”); and (ii) the Restructuring Support, Forbearance, and
Settlement Agreement, dated as of September     , 2016 (the “2L RSA”), among,
inter alia, CEOC, CEC and the undersigned holders of the Notes (the “Directing
Holders”). Capitalized terms used in this direction and not otherwise defined
have the meanings assigned to such terms in the 2L RSA.

The Directing Holders of the Notes hereby direct you to: (a) execute, file, and
perform under a stipulation substantially in the form of the stipulation annexed
as an exhibit hereto (the “Stipulation”) providing for a stay of the prosecution
of the case titled Wilmington Savings Fund Society, FSB, solely in its capacity
as successor Indenture Trustee for the 10% Second-Priority Senior Secured Notes
due 2018, on behalf of itself and derivatively on behalf of Caesars
Entertainment Operating Company, Inc. v. Caesars Entertainment Corporation, et.
al., Case No. 10004-VCG (Del. Ch.) (the “WSFS Case”) until the Directing
Noteholders notify you in writing of the occurrence of a Forbearance Termination
Event; (b) use your best efforts to suspend the prosecution of the WSFS Case,
except as may be necessary or appropriate to seek approval of the Stipulation or
otherwise conduct ministerial acts in connection with the WSFS Case or conduct
acts or actions as otherwise provided under the Stipulation, until the Directing
Noteholders notify you in writing of the occurrence of a Forbearance Termination
Event; and (c) if necessary, support any motion filed by the Debtors in the
United States Bankruptcy Court for the Northern District of Illinois (the
“Bankruptcy Court”) or any other court of competent jurisdiction, to grant,
extend or modify an order temporarily enjoining the WSFS Case and/or any other
guaranty case against Caesars Entertainment Corporation (the “105 Injunction
Order”) and to take no action, directly or indirectly, to object to or otherwise
delay the entry of a 105 Injunction Order, unless and until the Directing
Noteholders notify you in writing that a Forbearance Termination Event has
occurred.

Certain of the holders of Notes, some of whom may be signatories below,
previously directed you to commence and prosecute the WSFS Case (the “Previous
Direction”). For the sake of clarity, this direction shall constitute a
revocation of the Previous Direction only until such time as a Forbearance
Termination Event has occurred.

 

55



--------------------------------------------------------------------------------

Each Directing Holder, in accordance with its Proportionate Share (as
hereinafter defined), hereby agrees to, and shall, pay and reimburse and be
liable to the Trustee and each director, officer, employee, agent, professional
and attorney of the Trustee (the Trustee and each such other person, an
“Indemnified Person”) for, and indemnify and hold harmless each such Indemnified
Person from and against, without limitation, any and all losses, liabilities,
judgments, claims, causes of action, costs, and expenses (including reasonable
fees and disbursements of legal counsel) (collectively, the “Losses”) incurred
or suffered by an Indemnified Person pursuant to, any claim, cause of action,
litigation, proceeding, action or investigation (whether civil, criminal or
administrative and whether sounding in tort, contract or otherwise and whether
such Indemnified Person is a party to such litigation, proceeding or
investigation) (i) in any way directly or indirectly, arising out of, related
to, or connected with, the taking or omitting to take, by an Indemnified Person,
any action in accordance with this direction, or (ii) as a result of enforcement
of this direction; provided that the foregoing indemnity (the “Indemnity”) shall
not be applicable to any Losses suffered or incurred by an Indemnified Person as
a result of such Indemnified Person’s gross negligence, bad faith or willful
misconduct as determined by a judgment of a court that is binding upon such
Indemnified Person, final, and not subject to review on appeal.

“Proportionate Share,” as to any Directing Holder, shall mean the percentage
derived by taking the principal amount of outstanding Notes owned by such
Directing Holder and dividing it by the aggregate principal amount of the
outstanding Notes owned by all of the Directing Holders. The determination of
the Proportionate Share of liability with respect to any Losses shall be made as
of the date of this direction.

As soon as practical upon receipt by an Indemnified Person of notice of any
demand, claim, or commencement of any action, suit, proceeding, or investigation
within the scope of the Indemnity, the Indemnified Person shall notify the
Directing Holders in writing, provided that the failure to give such notice
shall not relieve the Directing Holders of their obligations hereunder except to
the extent such Directing Holders are materially prejudiced by such failure. As
a condition to the Indemnity, the Directing Holders shall be entitled to
designate counsel to defend any such claim or proceeding (which counsel shall be
reasonably acceptable to the Trustee) and separately participate at their
expense in the defense of any such claim or proceeding.

To the extent that any Directing Holder makes payment to or for the benefit of
the Trustee under this direction, such Directing Holder shall become subrogated
to the rights of the Trustee under the Indenture to obtain reimbursement from
the Issuer, the Parent Guarantor, or their affiliates therefor or from any money
or property held or collected by the Trustee (but subordinated to the claims of
the Trustee) to the extent such money or property is available for such use
under the Indenture, including pursuant to the Trustee’s assertion of the lien
to which the Trustee is entitled under Section 7.07 of the Indenture; provided,
that any such payment to the Directing Holders shall be made on a basis junior
to the Trustee. For the avoidance of doubt, any Directing Holder who shall
become subrogated to the rights of the Trustee will retain and may enforce such
rights without regard to any subsequent sales, transfers or assignments by such
Directing Holder. To the extent the Trustee receives reimbursement from the
Company or CEC in respect of the amounts for which the Directing Holders have
previously made payments to the Trustee under this direction, the Trustee shall
promptly pay the Directing Holders in an amount equal to the amount of such
reimbursement, pro rata based on the amounts previously paid by such Directing
Holders; provided, however, that any and all amounts owed to the Trustee have
been satisfied.

 

56



--------------------------------------------------------------------------------

The Indemnity authorized herein shall be in addition to any other remedies,
relief, or indemnification available to each Indemnified Person. The rights and
remedies conferred hereunder shall be cumulative and the exercise or waiver of
any such right or remedy shall not preclude or inhibit the exercise of
additional rights or remedies or the subsequent exercise of such right or
remedy.

Each Directing Holder hereby represents, warrants and certifies that, as of the
date hereof, (i) such Directing Holder is either (A) the sole beneficial owner
of the principal amount of Notes set forth below its signature hereto, or
(B) has sole investment or voting discretion with respect to the principal
amount of Notes set forth below its signature hereto and has the power and
authority to bind the beneficial owner(s) of such Notes to the terms of this
direction, (ii) such Directing Holder has full power and authority to act on
behalf of, vote, and consent to matters concerning such Notes, (iii) this
direction has been duly authorized, executed and delivered by an authorized
officer or director thereof, and (iv) the Trustee has not provided any advice to
such Directing Holder regarding this direction or any direction contained
herein.

This direction may be executed in one or more counterparts, each of which, when
so executed, shall constitute the same instrument and the counterparts may be
delivered by facsimile transmission or by electronic mail in portable document
format (.pdf).

[SIGNATURE PAGES FOLLOW]

 

57



--------------------------------------------------------------------------------

  Directing Noteholder                                      
                     ,    

       By:  

 

      Name:       Title:  

       Address:    

 

       

 

       

 

    Principal Amount of Notes held:     ($)                                   
                       

 

58



--------------------------------------------------------------------------------

Agreed and Accepted this      day of             , 2016

 

WILMINGTON SAVINGS FUND SOCIETY,

FSB, as successor Trustee

By:  

 

  Name:   Title:

 

59



--------------------------------------------------------------------------------

IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

 

 

WILMINGTON SAVINGS FUND SOCIETY, FSB, solely in its capacity as successor
Indenture Trustee for the 10% Second-Priority Senior Secured Notes due 2018, on
behalf of itself and derivatively on behalf of CAESARS ENTERTAINMENT OPERATING
COMPANY, INC.,

 

Plaintiff,

 

vs.

 

CAESARS ENTERTAINMENT CORPORATION, et. al.,

 

Defendants,

 

and

 

CAESARS ENTERTAINMENT OPERATING COMPANY, INC.,

 

Nominal Defendant.

  x
)
)


)
)
)
)
)

)
)
)
)
)

)
)
)
)
)
)
)
)
)
)
x

    

C.A. No. 10004-VCG

 

 

 

 

 

 

 

 

 

 

 

                                           

STIPULATION AND [PROPOSED] ORDER

WHEREAS, Plaintiff Wilmington Savings Fund Society, FSB, in its capacity as
successor Indenture Trustee for the Notes (“WSFS”) brought this action on behalf
of the holders (the “Noteholders”) of Caesars Entertainment Operating Company’s
(“CEOC”) 10% Second-Priority Senior Secured Notes due 2018 (the “Notes”);

 

60



--------------------------------------------------------------------------------

WHEREAS, on [            ], 2016, Defendant Caesars Entertainment Corporation
(“CEC”), CEOC, certain Noteholders, and the Official Committee of
Second-Priority Noteholders appointed in the voluntary chapter 11 cases titled
Caesars Entertainment Operating Company, Inc., et. al., Case No. 15-01145
(Bankr. N.D. Ill.) entered into a Restructuring Support, Forbearance, and
Settlement Agreement (“RSA”) respecting CEOC’s indebtedness on the Notes;

WHEREAS, pursuant to the RSA, certain Noteholders have directed WSFS to seek a
stay of this action brought on their behalf;

WHEREAS, WSFS agrees that a stay of this action is appropriate; and

WHEREAS, CEC agrees that a stay of this action is appropriate;

WSFS AND CEC HEREBY STIPULATE, by and through their respective attorneys of
record, subject to Court approval, that this action shall be stayed until
termination of the RSA by any party in accordance with its terms or the further
agreement of the parties to this action.

 

61



--------------------------------------------------------------------------------

Dated: [            ], 2016

 

  Martin S. Lessner, Esq. (No. 3109)   Richard J. Thomas (No. 5073)   YOUNG
CONAWAY STARGATT & TAYLOR, LLP   Rodney Square   1000 North King Street  
Wilmington, Delaware 19801   Tel.: (302) 571-6698   Fax: (302) 576-3309  
mlessner@ycst.com   RJThomas@ycst.com   Attorneys for Plaintiff Wilmington
Savings Fund Society, FSB, solely in its capacity as successor Indenture Trustee
for the 10% Second Priority Senior Secured Notes due 2018

Of Counsel:

Bruce Bennett

Geoffrey S. Stewart

Sidney P. Levinson

Joshua M. Mester

JONES DAY

555 South Flower Street, 50th Floor

Los Angeles, CA 9007

-and-

Eric R. Wilson

David Zalman

KELLEY DRYE & WARREN LLP

101 Park Avenue

New York, NY 10178

 

62



--------------------------------------------------------------------------------

 

Kenneth J. Nachbar (#2067)

William M. Lafferty (#2755)

John P. DiTomo (#4850)

Lindsay M. Kwoka (#5772)

MORRIS, NICHOLS, ARSHT & TUNNELL LLP

1201 North Market Street

Wilmington, DE 19801

(302) 658-9200

 

Attorneys for Defendant

Caesars Entertainment Corporation

Of Counsel:

Eric Seiler

Philippe Adler

Jason C. Rubinstein

Christopher M. Colorado

FRIEDMAN KAPLAN SEILER & ADELMAN LLP

7 Times Square

New York, NY 10036-6516

(201) 833-1100

IT IS SO ORDERED this      day of             , 2016.

                     Vice Chancellor Sam Glasscock III

 

63



--------------------------------------------------------------------------------

Exhibit E

Transfer Agreement

PROVISION FOR TRANSFER AGREEMENT

The undersigned (“Transferee”) (a) hereby acknowledges that it has read and
understands the Restructuring Support and Forbearance Agreement, dated as of
                     (the “Agreement”),1 by and among the Caesars Parties and
each of the Consenting Second Lien Creditors party thereto, (b) desires to
acquire the Claims described below (the “Transferred Claims”) from one of the
Restructuring Support Parties (the “Transferor”) and (c) hereby irrevocably
agrees to be bound by the terms and conditions of the Agreement to the same
extent Transferor was thereby bound with respect to the Transferred Claims, and
shall be deemed a Consenting Second Lien Creditor for all purposes under the
Agreement.

The Transferee hereby specifically and irrevocably agrees (i) to be bound by the
terms and conditions of the [Credit Agreement / First Lien Indentures / Second
Lien Indentures / Unsecured Indentures] and the Agreement, to the same extent
applicable to the Transferred Claims, (ii) to be bound by the vote of the
Transferor if cast prior to the effectiveness of the transfer of the Transferred
Claims, except as otherwise provided in the Agreement and (iii) that each of the
Parties shall be an express third-party beneficiary of this Provision for
Transfer Agreement and shall have the same recourse against the Transferee under
the Agreement as such Party would have had against the Transferor with respect
to the Transferred Claims.

 

Date Executed:             ,

 

  

 

Print name of Transferee

 

         Name:       Title:       Address:   

 

  

 

 

      Attention:   

 

   Telephone:   

 

   Facsimile:   

 

 

1  Capitalized terms not used but not otherwise defined herein shall have the
meanings ascribed to such terms in the Agreement.



--------------------------------------------------------------------------------

Principal Amount Held

Claim

  

Amount

    

  

    

  

    

  

 

65